     Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 1 of 312




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS



TIM KARTH, Individually and on Behalf of All            Case No: 1:16-cv-11745-DJC
Others Similarly Situated,

                                   Plaintiff,

                   v.

KERYX BIOPHARMACEUTICALS, INC., RON
BENTSUR, SCOTT A. HOLMES, GREGORY P.
MADISON, and JAMES F. OLIVIERO,

                                   Defendants.




STATE OF NEW YORK                   )
                                    ) ss:
COUNTY OF MONROE                    )




                                     DECLARATION

                                                 of

                                  GREGG M. EDWARDS


                                       April 30, 2019
        Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 2 of 312




                                              TABLE OF CONTENTS

I. INTRODUCTION AND SUMMARY OF OPINIONS.......................................................... 1

II. QUALIFICATIONS AND COMPENSATION .................................................................... 3

III. MATERIALS REVIEWED .................................................................................................. 4

IV. COMPANY OVERVIEW...................................................................................................... 4

V. MARKET EFFICIENCY FOR KERYX COMMON STOCK ........................................... 7
     A. The Cammer Factors for Market Efficiency ........................................................... 10
           i) Weekly Trading Volume .............................................................................. 10
           ii) Analyst Coverage .......................................................................................... 11
           iii) Market Makers (Arbitrageurs) ................................................................... 13
           iv) Form S-3 Eligibility....................................................................................... 14
           v) Cause and Effect Relationship ..................................................................... 16
                a) Reaction to Movements in Market and Industry Indices.................... 25
                b) Event Study of Initiations of Coverage and Changes in Investment
                   Recommendations ................................................................................... 25
                c) Event Study of Disclosure of Clinical Trial Results............................. 34
     B. The Krogman Factors for Market Efficiency ......................................................... 51
           i) Market Capitalization and Public Float ..................................................... 51
           ii) Bid-Ask Spread ............................................................................................. 52
     C. Polymedica Factors for Market Efficiency ............................................................. 53
           i) Serial Correlation.......................................................................................... 53
           ii) Short Interest................................................................................................. 57
           iii) Put-Call Parity .............................................................................................. 59
     D. Conclusion on Market Efficiency for Keryx Common Stock ............................... 61

VI. CLASS-WIDE DAMAGES UNDER EXCHANGE ACT................................................. 62
         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 3 of 312




I, Gregg M. Edwards, declare as follows:


                  I. INTRODUCTION AND SUMMARY OF OPINIONS

               As described in greater detail in this Declaration, I am a vice president of Forensic

Economics Inc. I have been retained by Lead Plaintiffs’ Counsel, Block & Leviton LLP

(“Counsel”), to opine on issues relating to the efficiency of the market for the common stock of

Keryx Biopharmaceuticals, Inc. (“Keryx” or the “Company”) from May 8, 2013, through August

1, 2016, (the “Class Period”).1 I have also been asked to opine on whether damages in this

Action can be calculated on a class-wide basis under Section 10(b) of the Securities Exchange

Act of 1934 (the “Exchange Act”).

               In forming my opinion on the efficiency of the market for Keryx during the Class

Period, I analyzed factors set forth in Cammer v. Bloom, 711 F. Supp. 1264 (D.N.J. 1989)

(“Cammer”), Krogman v. Sterritt, 202 F.R.D. 467 (N.D. Tex. 2001) (“Krogman”), and In re

Polymedica Corporation Securities Litigation 452 F.3d 1 (U.S. 1st Circuit 2005), (“Polymedica

2005”). In my opinion, based on the results of various analyses discussed in detail below,

Keryx’s common stock traded in an informationally efficient market during the Class Period.

Table 1 below summarizes the results of my analyses for market efficiency for Keryx’s common

stock:




         1
         The First Amended Class Action Complaint for Violation of the Federal Securities
Laws dated February 27, 2017 (the “Complaint”), ¶2. I note that because the alleged corrective
disclosure on August 1, 2016, occurred before the market opened for trading (and much of the
stock-price reaction occurred at the open of trading), purchasers of Keryx common stock on
August 1, 2016, would likely not be entitled to damages. For the purposes of my analysis of
efficiency, I nonetheless include August 1, 2016, in my analysis.

                                                 1
         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 4 of 312




TABLE 1
SUMMARY OF MARKET EFFICIENCY FINDINGS

Cammer v. Bloom
                                                                                               Supports
Factor       Name                                                               Results        Efficiency
 1           Average Weekly Trading Volume                          10.67% of shares/out              Yes
 2           Analyst Coverage                                                         11              Yes
 3           Market Makers                                                            57              Yes
             Institutional Ownership as % of Shares Outstanding                    75%                Yes
 4           SEC Form S-3                                                  Met Criteria               Yes
 5           Cause-and-Effect Relationship
                Market Model t-statistics                          statistically significant         Yes
                Event Study (Initiations of Coverage)                  Reacts as expected            Yes
                Event Study (Changes in Investment Recs.)              Reacts as expected            Yes
                Event Study (Clinical Trial Results)                   Reacts as expected            Yes

Krogman v. Sterritt
                                                                                                Supports
Factor       Name                                                                 Results      Efficiency
 1           Market Capitalization                                         $961.4 million             Yes
 2           Bid-Ask Spread                                                        0.13%              Yes
 3           Public Float                                                  $940.0 million             Yes

PolyMedica Corp. Sec. Litig.
                                                                                                Supports
Factor       Name                                                                  Results     Efficiency
 1           Autocorrelation                                                           No             Yes
 2           Short Interest                                                         23.0%             Yes
             Days to Cover Shorts                                                     12.2            Yes
 3           Put-Call Parity                    Put-Call Parity holds for 38 of 39 months             Yes


                   Further, it is my opinion that damages under Section 10(b) of the Exchange Act

caused by the alleged misrepresentations and omissions in this Action are measurable on a class-

wide basis. Specifically, damages can be calculated using an out-of-pocket measure, which will

reflect the purchase price less the true value on the date of purchase of Keryx shares, where the

true value incorporates the information that was alleged to have been misrepresented or omitted.2


         2
         For damaged shares held through the end of the Class Period, the Private Securities
Litigation Reform Act of 1995 (“PSLRA”) places an upper limit on the maximum amount of
recoverable damages, which is the difference between the purchase price paid and the mean
trading price of the security for the 90-day period beginning on the day on which the information


                                                      2
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 5 of 312




               I understand that discovery in this case is ongoing. Therefore, I reserve the right

to amend this Declaration to reflect new information available to me in light of the ongoing

discovery process, information provided by other experts in the litigation, documents provided

by Counsel, future rulings from the Court in this Action, and trial proceedings.



                     II. QUALIFICATIONS AND COMPENSATION

               I am a Vice President and Senior Economist at Forensic Economics, Inc., an

economic consulting firm specializing in providing and supporting economic expert witness

testimony in business dispute matters. During my tenure at Forensic Economics, I have been

retained by both plaintiffs and defendants to consult in over 100 disputes involving securities

litigation, the valuation of targets in contested mergers, mismanagement of trusts and pension

funds, and lost profits resulting from business contract disputes. I have also been retained to

offer expert testimony in securities class actions in the U.S., Canada, and Australia, as well as

expert valuation opinions in matters filed in the Court of Chancery of the State of Delaware and

U.S. Tax Court, as well as in connection with potential acquisitions.

               I have served on the adjunct faculty at Monroe Community College since 2008,

where I have taught courses in finance and mathematics to first and second-year students.

               Compensation to Forensic Economics is based on the number of hours worked

plus any out-of-pocket expenses. Forensic Economics is compensated at an hourly rate of $400

for my work in this matter. To assist me in this assignment, I have used employees of Forensic

Economics who worked under my supervision and direction. The hourly rates of employees of

Forensic Economics range from $180 to $315. My curriculum vitae is attached as Exhibit 1.


correcting the misrepresentations or omissions was fully disclosed. A rolling average mean price
is used for sales made within the 90-day period.

                                                 3
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 6 of 312




                               III. MATERIALS REVIEWED

               In the course of my assignment in this Action, I (or employees of Forensic

Economics, Inc. acting under my supervision) have reviewed numerous case documents,

including: the Complaint; closing price data relating to Keryx’s common stock; various market

and industry indices; filings with the SEC by Keryx; news stories; press releases; analyst reports;

and conference call transcripts relating to Keryx. Attached as Exhibit 2 is a comprehensive list

of materials reviewed in connection with this Declaration. Specific documents and information

relied upon in reaching my opinions are cited in the text of this Declaration and exhibits.



                                IV. COMPANY OVERVIEW

               According to the Company’s SEC filings, Keryx is: “a biopharmaceutical

company focused on the acquisition, development and commercialization of medically important

pharmaceutical products for the treatment of renal disease.”3

               During the Class Period, the Company’s only drug candidate was ferric citrate,

which it described as an: “oral, ferric iron-based compound that has the capacity to bind to

phosphate in the gastrointestinal tract and form nonabsorbable complexes.”4 The company

expected to market ferric citrate in the U.S. under the trademark Zerenex.5

               Prior to the start of the Class Period, Keryx had completed a Phase 3 clinical trial

of ferric citrate in the U.S. for the treatment of elevated phosphate levels (hyperphosphatemia) in

end-stage renal disease patients (“ESRD”), also referred to as chronic kidney disease (“CKD”),



       3
          See Keryx Form 10-K filed with the SEC on March 12, 2013, p. 2.
       4
          See Keryx Form 10-K filed with the SEC on March 12, 2013, p. 2; and Keryx Form 10-
K filed with the SEC on March 1, 2017, p. 2.
        5
          See Keryx Form 10-K filed with the SEC on March 12, 2013, p. 2.


                                                 4
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 7 of 312




on dialysis.6 The trial was conducted pursuant to a Special Protocol Assessment (“SPA”)7

agreement with the U.S. FDA.8

               Prior to the start of the Class Period, ferric citrate was also in Phase 2

development in the U.S. for phosphorus management and iron deficiency in non-dialysis

dependent patients with chronic kidney disease (“NDD CKD”).9

               In August 2013, the Company announced that it had submitted a new drug

application (“NDA”) with the U.S. FDA for ferric citrate for the treatment of

Hyperphosphatemia in CKD patients on dialysis.10 In September 2014, the Company announced

that the FDA had approved its application for ferric citrate11 and, in December 2014, the

Company announced the commercial launch of the drug in the U.S. under the trade name




       6
           See Keryx Form 10-K filed with the SEC on March 12, 2013, p. 2.
       7
           According to the F.D.A.: “An SPA agreement indicates concurrence by FDA with the
adequacy and acceptability of specific critical elements of overall protocol design (e.g., entry
criteria, dose selection, endpoints, and planned analyses) for a study intended to support a future
marketing application. These elements are critical to ensuring that the trial conducted under the
protocol can be considered an adequate and well-controlled study that can support marketing
approval.” See “Special Protocol Assessment Guidance for Industry,” U.S. Department of Health
and Human Services, Food and Drug Administration, Center for Drug Evaluation and Research
(CDER), Center for Biologics Evaluation and Research (CBER), April 2018, Revision 1,
available at https://www.fda.gov/downloads/Drugs/Guidances/UCM498793.pdf (footnote
omitted).
         8
           See Keryx Form 10-K filed with the SEC on March 12, 2013, p. 2.
         9
           See Keryx Form 10-K filed with the SEC on March 12, 2013, p. 2.
         10
            See “Keryx Biopharmaceuticals Announces New Drug Application Submission for
Zerenex(TM) for the Treatment of Hyperphosphatemia in Chronic Kidney Disease Patients on
Dialysis,” PR Newswire, August 8, 2013, 8:30 am.
         11
            See “Keryx Biopharmaceuticals Receives FDA Approval of Ferric Citrate, a New, Oral
Iron-Based Treatment for Dialysis Patients With Hyperphosphatemia,” GlobeNewswire,
September 5, 2014, 11:18 am.


                                                  5
        Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 8 of 312




Auryxia.12 For simplicity, I refer to the Company’s drug candidate as ferric citrate throughout

this Declaration.

               During the Class Period, shares of Keryx common stock were listed on the

Nasdaq Capital Market under the ticker “KERX.”13

FIGURE 1
KERYX CLOSING COMMON STOCK PRICE DURING THE CLASS PERIOD14
  $20
  $18
  $16
  $14
  $12
  $10
   $8
   $6
   $4
   $2
   $0




        12
          See “(PMZN) Keryx Biopharmaceuticals Announces Commercial Launch of
AURYXIA(TM) (ferric citrate) Tablets in the United States,” GlobeNewswire, December 22,
2014, 7:30 am.
       13
          See Keryx Form 10-K filed with the SEC on March 12, 2013, p. 28; and Keryx Form
10-K filed with the SEC on February 26, 2016, p. 43.
       14
          Source: Exhibit 5; Bloomberg.


                                                6
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 9 of 312




                V. MARKET EFFICIENCY FOR KERYX COMMON STOCK

                 The Efficient Market Hypothesis states that, as new information causes investors

to revise their expectations about future cash flows, the market price of the company’s common

stock responds quickly in an unbiased manner to reflect this new information.15

                 The Efficient Market Hypothesis considers three different definitions of

informational efficiency:

                Weak-Form: states that market prices fully reflect the information contained in
                 the pattern of historic prices;

                Semi-Strong Form: states that market prices fully reflect all material publicly-
                 available information about the security; and

                Strong-Form: states that market prices fully reflect all material information about
                 the security (public and non-public).16

                 It is my understanding that in securities litigation, the courts have generally

adopted the semi-strong form of the Efficient Market Hypothesis, which defines efficiency

relative to all publicly-available information. Specifically, in Basic, Inc. v. Levinson, the U.S.

Supreme Court stated:

                 Recent empirical studies have tended to confirm Congress’
                 premise that the market price of shares traded on well-developed




       15
          See Eugene F. Fama, “Efficient Capital Markets: II,” The Journal of Finance 46(5),
December 1991, 1575-1617; Robert Jennings and Laura Starks, “Information Content and the
Speed of Stock Price Adjustments,” Journal of Accounting Research 23(1), Spring 1985, 336-
350; James M. Patell and Mark A. Wolfson, “The Intraday Speed of Adjustment of Stock Prices
to Earnings and Dividend Announcements,” Journal of Financial Economics 13, 1984, 223-252;
and Catherine S. Woodruff and A. J. Senchack, Jr., “Intradaily Price-Volume Adjustments of
NYSE Stocks to Unexpected Earnings,” The Journal of Finance 43(2), June 1988, 467-491.
       16
          See Edwin J. Elton, Martin J. Gruber, Stephen J. Brown and William N. Goetzmann,
Modern Portfolio Theory and Investment Analysis, Sixth Edition, John Wiley & Sons, Inc.,
2003, p. 402.


                                                   7
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 10 of 312




                markets reflects all publicly-available information, and, hence, any
                material misrepresentations.17

                Cammer v. Bloom explains:

                As the Supreme Court succinctly explained in Basic: “...in an open
                and developed securities market, the price of a company’s stock is
                determined by the available material information regarding the
                company and its business.... Misleading statements will therefore
                defraud purchasers of stock even if the purchasers do not directly
                rely on the misstatements...”18

                The Court in Polymedica defined informational efficiency as “…prices

respond[ing] so quickly to new information that it is impossible for traders to make trading

profits on the basis of that information.”19 The Court in Polymedica then stated that “…”[u]nder

this definition, a market is efficient if it is impossible to devise a trading rule that systematically

outperforms the market ... absent possession of inside information.”20

                The Court in Polymedica further noted that:

                …by requiring that stock price in an efficient market fully reflect
                all publicly available information in order to establish the fraud-
                on-the-market presumption, we do not suggest that stock price
                must accurately reflect the fundamental value of the stock. This
                distinction is well-supported by the legal and economic
                commentary.21

                In securities litigation, the courts have often relied on certain tests to determine if

a stock trades in an informationally efficient market, including the five factors set forth in



        17
           See Basic, Inc. v. Levinson, 485 U.S. 224, 108 S. Ct. 978 (1988), (“Basic”) at 246.
        18
           See Cammer at 1276.
        19
           See Polymedica 2005 at 14, citing Lynn A. Stout, “The Mechanics of Market
Inefficiency: An Introduction to The New Finance,” Iowa Journal of Corporation Law 28 (2003)
at 651.
        20
           See Polymedica 2005 at 14, citing Daniel R. Fischel, “Efficient Capital Markets, the
Crash, and the Fraud on the Market Theory,” Cornell Law Review 74 (1989) at 907 and 913.
        21
           See Polymedica 2005 at 16.


                                                   8
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 11 of 312




Cammer, as well as additional factors set forth in Krogman and PolyMedica 2005. Because no

single factor is determinative of efficiency, in the sections that follow, I analyze each of these

factors to determine whether Keryx’s common stock traded in an informationally efficient

market.

               Furthermore, the U.S. Supreme Court in Halliburton II endorsed the concept

recognized in Basic that “market efficiency is a matter of degree,”22 and that “[t]he markets for

some securities are more efficient than the markets for others.”23 One way to judge the degree of

efficiency for a stock is to compare various measures of market efficiency to those same

measures for a large population of stocks that trade on a major exchange. If the measures of

efficiency for the individual stock compare favorably to the population of stocks which are

generally considered to be efficient, then these comparisons provide evidence of market

efficiency for the individual stock. Therefore, for many of the factors for market efficiency that I

examine, I compare how Keryx’s stock ranked among the stocks listed on the Nasdaq during the

same period.

               My benchmarking analysis is consistent with Campbell, Lo and MacKinlay who

state that:

               The notion of relative efficiency – the efficiency of one market
               measured against another, e.g., the New York Stock Exchange vs.
               the Paris Bourse, futures markets vs. spot markets, or auction vs.
               dealer markets – may be a more useful concept than the all-or-
               nothing view taken by much of the traditional market-efficiency
               literature. The advantages of relative efficiency over absolute
               efficiency are easy to see by way of an analogy. Physical systems
               are often given an efficiency rating based on the relative proportion
               of energy or fuel converted to useful work. Therefore, a piston
               engine may be rated at 60% efficiency, meaning that on average

        22
            See Halliburton Co. v. Erica P. John Fund, Inc., 134 S. Ct. 2398, (2014) (“Halliburton
II”) at 2403.
         23
            See Halliburton II at 2409.

                                                  9
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 12 of 312




               60% of the energy contained in the engine’s fuel is used to turn the
               crankshaft, with the remaining 40% lost to other forms of work
               such as heat, light, or noise.

               Few engineers would ever consider performing a statistical test to
               determine whether or not a given engine is perfectly efficient –
               such an engine exists only in the idealized frictionless world of the
               imagination. But measuring relative efficiency – relative to the
               frictionless ideal – is commonplace. Indeed, we have come to
               expect such measurements for many household products: air
               conditioners, hot water heaters, refrigerators, etc. Similarly,
               market efficiency is an idealization that is economically
               unrealizable, but that serves as a useful benchmark for measuring
               relative efficiency.24

A. The Cammer Factors for Market Efficiency

               In Cammer, five factors were analyzed that indicate that a security is traded in an

efficient market: i) average weekly share turnover of more than 1%; ii) coverage of the company

by securities analysts; iii) the presence of market-makers or arbitrageurs; iv) the eligibility of the

company to file a Form S-3 with the SEC; and v) evidence of the stock price reacting to material

information.

       i) Weekly Trading Volume

               The first Cammer factor indicating evidence of market efficiency is an average

trading volume per week that exceeds one percent of shares outstanding. The Court in Cammer

quotes commentators Bromberg and Lowenfels who stated that: “...average weekly trading of

two percent or more of the outstanding shares would justify a strong presumption that the market

for the security is an efficient one; one percent would justify a substantial presumption.”25

               The reported trading volume for Keryx’s common stock during the Class Period

common stock was 1.7 billion shares, which was approximately 18 times the 95.8 million


       24
          See John Y. Campbell, Andrew W. Lo and A. Craig MacKinlay, The Econometrics of
Financial Markets, Princeton University Press, 1997, pp. 24-25 (emphasis in original and added).
       25
          See Cammer at 1286.

                                                  10
     Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 13 of 312




average shares outstanding during this period (see Exhibit 3). The weekly trading volume as a

percentage of shares outstanding ranged from 3.14% to 48.41%, with an average of 10.67% over

the Class Period, which greatly exceeds the 2% needed to meet the “strong presumption”

Cammer benchmark.

                I also compared Keryx’s daily volume as a percent of shares outstanding to the

same ratio for the universe of universe that traded on the Nasdaq during the Class Period. On

average, Keryx’s daily volume as a percent of shares outstanding was at the 94th percentile of

Nasdaq firms, indicating that Keryx’s relative trading volume was greater than 94 percent of the

firms traded on the Nasdaq during the Class Period. See Exhibit 4 for explanations for the

construction of the Nasdaq Universe.

                In my opinion, Keryx’s high average weekly trading volume of 10.67% provides

strong evidence that Keryx’s common stock traded in an informationally efficient market during

the Class Period.

       ii) Analyst Coverage

                The second Cammer factor indicating market efficiency is the number of

securities analysts following and reporting on the stock. These analysts disseminate to investors

publicly-available information along with analysis and recommendations based on this

information.

                Cammer states: “…it would be persuasive to allege a significant number of

securities analysts followed and reported on a company’s stock during the class period.”26

Significant analyst coverage implies that information about the company is disseminated to




       26
            See Cammer at 1286 (footnote omitted).


                                                11
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 14 of 312




investors quickly. The greater the number of analysts, the more likely information about the

company is “relied upon by investors.”27

               According to Bloomberg, there were between eight and 13 analysts providing

Buy/Sell recommendations for Keryx during the Class Period (see Exhibit 3).

               Over 300 reports were issued during the Class Period by analysts at firms

including: Brean Capital, BTIG, Citigroup, Cowen & Company, H.C. Wainwright, JMP

Securities, J.P. Morgan, Ladenburg Thalmann & Company, Maxim Group, Morgan Stanley,

Oppenheimber, Raymond James, and Roth Capital. See Appendix A for a chronology that lists

analyst reports, news stories, press releases, and SEC filings during the Class Period.28

               Keryx analyst coverage was at the 77th percentile of Nasdaq firms, indicating that

analyst coverage for Keryx’s was greater than 77 percent of the firms traded on the Nasdaq

during the Class Period.

               In my opinion, Keryx’s coverage by professional securities analysts provides

strong evidence that Keryx’s common stock traded in an informationally efficient market during

the Class Period.




       27
          See In re Xcelera.com Securities Litigation, 430 F.3d 503, (1st Cir. 2005) at 514.
       28
          I compiled a list of all Keryx SEC filings from the SEC EDGAR database. The list of
analyst reports is based on reports I requested and was provided by Counsel or obtained from
Thomson Eikon and Capital IQ databases. I obtained conference call transcripts from
Bloomberg. For news stories, I searched Bloomberg and Factiva for the duration of the Class
Period. For Bloomberg, I searched current news for the ticker symbol “KERX US” using the
sources Bloomberg News, Bloomberg First Word and GlobeNewswire, with “medium”
relevance. For Factiva, I searched the company code Keryx Biopharmaceuticals, Inc. using “all
sources”. I also ran an additional search in Factiva using the keyword “ferric citrate” and
excluding the company code Keryx Biopharmaceuticals, Inc., using “all sources”. I note that
Appendix A does not contain all news stories, analyst reports, or other public information
regarding Keryx, but is rather a large sample of information currently available.


                                                12
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 15 of 312




       iii) Market Makers (Arbitrageurs)

               The third Cammer factor indicating market efficiency is the presence of market

makers.29 Cammer states that: “[t]he existence of market makers and arbitrageurs would ensure

completion of the market mechanism; these individuals would react swiftly to company news

and reported financial results by buying or selling stock and driving it to a changed price level.”

It continues: “[t]en market makers for a security would justify a substantial presumption that the

market for the security is an efficient one; five market makers would justify a more modest

presumption.”30

               According to CRSP, there were between 48 and 63 market makers for Keryx

stock during the Class Period. Keryx’s coverage by market makers was at the 94th percentile of

Nasdaq firms, indicating that there were a greater number of market makers providing liquidity

in Keryx’s shares than 94 percent of the firms traded on the Nasdaq during the Class Period.

               I my opinion, the high weekly trading volume in Keryx’s shares during the Class

Period indicates that market makers and other arbitrageurs were active in Keryx’s common stock

during the Class Period, and that there was ample liquidity available for investors seeking to

trade in Keryx’s shares.

               Institutional investors and other professional full-time investors also often act as

arbitrageurs. Such investors are generally considered to be sophisticated investors who attempt

to profit from trading mispriced securities.31


       29
           See Cammer at 1286-87.
       30
           See Cammer at 1286-87, 1293.
        31
           See, for example, Victor L. Bernard, Christine Botosan, and Gregory D. Phillips,
“Challenges to the Efficient Market Hypothesis: Limits to the Applicability of Fraud-on-the-
Market Theory,” Nebraska Law Review 73, 1994, 781-811, at 792, stating: “...the [market]
inefficiencies appear characteristic of primarily smaller stocks on those major exchanges, or by


                                                 13
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 16 of 312




               During the Class Period, institutions held between 60.7% and 92.6% of Keryx’s

shares outstanding, with an average of 75.0% (see Exhibit 3).32 Institutional holders of Keryx’s

stock included well-known firms such as: Fidelity Management & Research Company,

BlackRock Institutional Trust Company, Putnam Investment Management, LLC., Charles

Schwab Investment Management, Inc., Morgan Stanley Wealth Management, Oppenheimer

Asset Management Inc., UBS Asset Management (Switzerland), T. Rowe Price Associates, Inc.,

Manulife Asset Management (US) LLC, and Credit Suisse Asset Management.33

               Keryx institutional ownership was at the 70th percentile of Nasdaq firms,

indicating that institutional ownership of Keryx’s common stock was greater than 70 percent of

the firms traded on the Nasdaq during the Class Period.

               In my opinion, Keryx’s high institutional ownership provides strong evidence that

Keryx’s common stock traded in an informationally efficient market during the Class Period.

       iv) Form S-3 Eligibility

               The fourth Cammer factor indicating market efficiency is the eligibility of the

company to file a Form S-3 with the SEC. The Cammer court found that eligibility to file a

Form S-3 “...is an important factor weighing in favor of a finding that a market is efficient.”34

Cammer quotes from an SEC release that: “[Form S-3] is predicated on the Commission’s belief

that the market operates efficiently for these companies, i.e., that the disclosure in Exchange Act


stocks with little institutional following.... A small number of studies suggest that market
inefficiencies are greater when institutional involvement is lower....”; and See Brad M. Barber,
Paul A. Griffin, and Baruch Lev, “The Fraud-on-the-Market Theory and the Indicators of
Common Stocks’ Efficiency,” Journal of Corporation Law 19, Winter 1994, 285-312, at 302.
        32
           There were between 131 and 231 institutions holding shares of Keryx during the Class
Period. Source: Thomson Eikon.
        33
           Source: Thomson Eikon.
        34
           See Cammer at 1285.


                                                 14
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 17 of 312




reports and other communications by the registrant, such as press releases, has already been

disseminated and accounted for by the market place.”35 According to Cammer: “The ‘public

float’ aspect of the Form S-3 requirements ensures that enough investors have in fact read the

previously filed document... It is this aspect of the Form S-3 requirements that calls into play the

efficient market hypothesis.”36

               At the time of the Cammer decision, the filing of a Form S-3 registration

statement required firms to file reports under the Securities Exchange Act of 1934 for three years

prior to the Form S-3 filing and to have $150 million of stock held by non-affiliates (or $100

million of stock held by non-affiliates coupled with annual trading volume of 3 million shares

per year).37 The SEC has since modified the requirements for filing a Form S-3.

               Among the requirements for filing a Form S-3 registration statement during the

Class Period are that a company be organized and operating under the laws of the United States

or its territories, has filed reports under the Exchange Act for twelve calendar months, has

suffered no default of its obligations, and has an aggregate market value of common equity held

by non-affiliates of $75 million or more.38

               The total market value of Keryx’s common stock held by non-affiliates during the

Class Period ranged from $326.4 million to $1.6 billion, with an average of $940.0 million (see

Exhibit 3), indicating that Keryx met the $75 million threshold requirement during the Class

Period. Keryx was organized and operated under the laws of the United States during the Class




       35
         See Cammer at 1284, emphasis in original.
       36
         See Cammer at 1285, n33.
      37
         See Cammer, at 1271.
      38
         See SEC 1379, “Form S-3, Registration Statement under the Securities Act of 1933,
General Instructions,” as revised January 2012.

                                                15
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 18 of 312




Period, satisfying the organizational requirement, and was also timely with the filing of its

quarterly financial statements during this period.

                 I note that Keryx filed a Form S-3 with the SEC during the Class Period on

August 2, 2013, a Form S-3ASR on January 20, 2015, and a Form S-3MEF on January 21,

2015.39

                 In my opinion, Keryx’s ability to file a Form S-3 during the Class Period provides

evidence that Keryx’s shares traded in an informationally efficient market during the Class

Period.

          v) Cause and Effect Relationship

                 The fifth and most salient factor for an efficient market according to Cammer is

“[a] cause and effect relationship between unexpected corporate events or financial releases and

an immediate response in the stock price.”40 According to Cammer: “…one of the most

convincing ways to demonstrate [market] efficiency would be to illustrate, over time, a cause and

effect relationship between company disclosures and resulting movements in stock price.”41

                 Cammer does not provide any specific tests, indicia, or factors on which it would

rely in reaching its determination concerning the existence of an adequate cause and effect

relationship. Economists in academia and private practice, however, have published scholarly

research studies that present various statistical analyses that can provide probative economic

evidence concerning the existence of a cause-and-effect relationship consistent with market

efficiency. These statistical analyses are referred to as event studies.42


          39
             Source: EDGAR.
          40
             See Cammer, at 1287.
          41
             See Cammer, at 1291.
          42
             Both the courts and academic literature use event studies as a test of semi-strong


                                                   16
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 19 of 312




               Below I conduct three cause-and-effect, event study analyses for Keryx. Before I

discuss the results of these analyses, I explain the event-study methodology and the construction

of my market model for Keryx, which is the basis for each cause-and-effect test that I perform.

               Event Study Method

               As a general proposition, modern finance theory holds that the market price of

common stock reflects the present value of expected future cash flows to the stockholder. Thus,

new information that causes the market to significantly alter its expectation of future cash flows

will cause a prompt re-pricing of the security to reflect the new expectations.43

               Since the publication in 1969 of a classic paper by Fama, Fisher, Jensen, and

Roll,44 financial economists have used the event study methodology as a tool to measure the

effect of new information on market prices of a company’s stock. New information may include,

for example, reported earnings, changes in dividend policies, stock-splits, acquisition bids, asset

sales, company press releases, ratings agency actions, and analyst reports.

               An event study is an empirical technique that measures the effect of new

information on the market prices of a company’s publicly traded stock. This is done by



market efficiency. Professor Eugene Fama wrote: “Event studies are the cleanest evidence we
have on efficiency (the least unencumbered by the joint-hypothesis problem). With few
exceptions, the evidence is supportive.” See Eugene F. Fama, “Efficient Capital Markets: II,”
The Journal of Finance 46(5), 1575-1617, December 1991, p. 1602.
       43
          See Eugene F. Fama, “Efficient Capital Markets: II,” The Journal of Finance 46(5),
December 1991, 1575-1617; Robert Jennings and Laura Starks, “Information Content and the
Speed of Stock Price Adjustments,” Journal of Accounting Research 23(1), Spring 1985, 336-
350; James M. Patell and Mark A. Wolfson, “The Intraday Speed of Adjustment of Stock Prices
to Earnings and Dividend Announcements,” Journal of Financial Economics 13, 1984, 223-252;
and Catherine S. Woodruff and A. J. Senchack, Jr., “Intradaily Price-Volume Adjustments of
NYSE Stocks to Unexpected Earnings,” The Journal of Finance 43(2), June 1988, 467-491.
       44
          See Eugene F. Fama, Lawrence Fisher, Michael C. Jensen and Richard Roll, “The
Adjustment of Stock Prices to New Information,” International Economic Review 10(1),
February 1969, 1-21.

                                                 17
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 20 of 312




comparing the day-to-day percentage change in the market price of a company’s security (known

as a “return”) to the return predicted by a “market model.” A market model describes the normal

relationship between the return on a company’s security and the return on a market index, such

as the S&P 500 Index or the Nasdaq Composite Index, and possibly an industry index.

               When significant new information about the company is disclosed to the market,

the market model is used to determine the component of the security return that would have been

expected based on the return predicted by the market model. The remaining component of the

security return (that which cannot be explained by the return predicted by the market model) is

attributed to new company-specific information if the disclosure of company-specific

information is accompanied by an excess return that is “statistically significant.” Statistical

significance means that the return is outside of the stock’s normal volatility as measured by the

market model. Thus, the measure of statistical significance, called a t-statistic, allows the

researcher to assess the probability that a security-price movement was caused by new

information disclosed on a particular date and not simply due to chance.

               The lack of a statistically significant response to the disclosure of new

information, however, does not necessarily indicate market inefficiency. Indeed, a statistically

significant stock-price reaction is only expected when the magnitude of the valuation effect of

the information is so large that it exceeds the threshold for statistical significance. For example,

consider a company with a market capitalization of $1.0 billion. If the standard error from a

properly-specified market model is 3.0%, then only those disclosures that would

increase/decrease the market value of the company’s equity by at least $60 million ($1.0 billion x




                                                 18
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 21 of 312




3.0% x 2) would be expected to result in an excess return that reaches the threshold for

statistically significance at the 5% level.45

                Event studies are most useful in determining the effects of new information on

security prices when: (i) there are well-defined public disclosures or announcements; (ii) the time

that the news items reach the market is known; (iii) there is no reason to believe that the market

had already fully anticipated the news items; and (iv) it is possible to isolate the effect of the

news items from market, industry, and other issuer-specific factors that may be simultaneously

affecting the issuer’s security prices.46

                The procedure for performing an event study analysis typically involve the

following well-defined steps:

                    A market model is estimated to permit the removal of market and industry-
                    wide effects from the day-to-day security returns;

                    The market model is used to calculate predicted returns for the issuer’s
                    security;

                    The predicted returns are then subtracted from the issuer’s actual returns to
                    calculate excess returns, which are the price movements in the issuer’s
                    security, net-of-market and possibly industry-wide effects; and

                    On the day or days on which significant new information is disclosed to the
                    market, the excess returns are used to quantify the effects of those disclosures
                    on the market price of the security.47




        45
          5% significance level equates to stock-price movements that are greater than
approximately two standard deviations from the mean.
       46
          See David I. Tabak and Frederick C. Dunbar, “Materiality and Magnitude: Event
Studies in the Courtroom,” in Litigation Services Handbook: The Role of the Financial Expert,
Third Edition, ed. by Roman L. Weil, Michael J. Wagner and Peter B. Frank, Wiley, 2001, 19.2.
       47
          See David I. Tabak and Frederick C. Dunbar, “Materiality and Magnitude: Event
Studies in the Courtroom,” in Litigation Services Handbook: The Role of the Financial Expert,
Third Edition, ed. by Roman L. Weil, Michael J. Wagner and Peter B. Frank, Wiley, 2001, 19.2-
3.

                                                  19
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 22 of 312




               Specifying a Market Model for Keryx Common Stock

               In order to determine whether the movement in the market price of a security

occurred in response to a specific public disclosure, the actual returns for that security are

compared to the returns predicted by a market model that accounts for market, and possibly

industry-wide effects, on the security’s return. Thus, the first step in the event study

methodology is to estimate an appropriate market model. This is done by selecting a proxy for

the market, customarily the S&P 500 Index, the Nasdaq Composite Index, or another broad-

based market index, and usually a proxy for the industry.48 To quantify the relation between the

returns on selected market and industry indexes and the returns for a particular security, a

statistical technique known as regression analysis is used.49

               The regression analysis produces slope coefficients, called “betas,” that quantify

the sensitivity of a stock’s return to the returns on the market and industry indexes. A stock with

a market beta of 1.0 is expected to increase (decrease) by one percent for every one percent

increase (decrease) in the market index. Similarly, a stock with a market beta of 2.0 is expected

to increase (decrease) by two percent for every one percent increase (decrease) in the market

index.




         48
           The return on the industry index is generally measured “net-of-market” to minimize the
effects of a statistical phenomenon called multicollinearity, in which two or more predictor
variables in a multiple regression model are highly correlated.
        49
           See John Y. Campbell, Andrew W. Lo and A. Craig MacKinlay, The Econometrics of
Financial Markets, Princeton University Press, 1997, pp. 155-156 for a more complete
description of the market model.


                                                 20
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 23 of 312




               Market and Industry Variables

               In its SEC filings, the Company compared its historical stock-price performance

to that of the Nasdaq stock market and the Nasdaq Biotechnology Index.50 Therefore, I select the

Nasdaq Composite Total Return Index (Bloomberg Ticker: XCMP) for my market proxy,51 and

the Nasdaq Biotechnology Total Return Index (Bloomberg Ticker: XNBI) for my proxy for

Keryx’s industry.52,53

               Estimation Period

               In the context of securities litigation, it is customary to estimate the market model

regression based on stock returns before the beginning of the class period based on the

presumption that it normally represents a period during which the returns should not have been

affected by the alleged wrongdoing.54 This approach potentially minimizes the effect that the

alleged misrepresentations might have had on the historical market model.




       50
           See, for example, Keryx Form 10-K filed with the SEC on March 12, 2013, p. 30;
Keryx Form 10-K filed with the SEC on March 13, 2014, p. 34; and Keryx Form 10-K filed with
the SEC on February 27, 2015, p. 43.
        51
           The Nasdaq Composite Total Return Index is the total return version of the Nasdaq
Composite Index, which Bloomberg describes as “a broad-based capitalization-weighted index
of stocks in all three Nasdaq tiers: Global Select, Global Market and Capital Market.”
        52
           The Nasdaq Biotechnology Total Return Index is the total return version of the Nasdaq
Biotechnology Index, which Bloomberg describes as “a modified market capitalization-weighted
index designed to measure the performance of all Nasdaq stocks in the biotechnology sector.”
        53
           I also considered the S&P 500 Total Return Index (Bloomberg Ticker: SPTR) for my
market proxy, and the S&P 500 Biotech Total Return Index (Bloomberg Ticker: S5BIOTTR) for
my proxy for Keryx’s industry.
        54
           See Bradford Cornell and R. Gregory Morgan, “Using Finance Theory to Measure
Damages in Fraud on the Market Cases,” UCLA Law Review 37, 1990, 883-924 at 898; Nicholas
I. Crew, Patrick G. Goshtigian, Marine A. Moore, Atulya Sarin, “Securities Act Violations:
Estimation of Damages,” in Litigation Services Handbook: The Role of the Financial Expert,
Third Edition, ed. by Roman L. Weil, Michael J. Wagner, Peter B. Frank, Wiley, 2001, 17.12-
17.13.


                                                21
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 24 of 312




                There are circumstances, however, in which estimating the market model during

the class period may be preferred. For example, if the class period is long (several years for

example), or evidence indicates that market, industry, or firm-specific conditions absent the

alleged fraud during the class period may have changed substantially from the conditions that

existed before the class period, this could potentially affect the betas of the market model and the

volatility of the excess returns.

                As discussed in Section IV. above, prior to the start of the Class Period, Keryx’s

only drug candidate, ferric citrate, had not yet been approved by the FDA. As such, it

recognized zero revenue from the sale or licensing of product during the one-year period prior to

the start of the Class Period.55 In August 2013, three months after the start of the Class Period,

the Company announced that it had submitted an NDA for ferric citrate with the FDA. The

Company’s NDA was approved in September 2014 and, in December 2014, the Company

announced the commercial launch of ferric citrate in the U.S.56 In 2015, Keryx recognized $10.1

million in sales of ferric citrate in the U.S.57 Ferric citrate sales were $13.9 million in the first

half of 2016, representing a 537% increase over the first half of 2015 of $2.2 million.58

                In this case, because of the length of the Class Period, as well the possibility that

the relationship between Keryx’s returns and those of the overall market and industry changed as

ferric citrate advanced through the various stages of the regulatory approval process, I utilized a



        55
          According to its SEC filings, the Company recognized $7 million milestone payment
from JT and Torii in the first quarter of 2013 in connection with the filing of an NDA with the
Japanese Ministry of Health, Labour and Welfare. See Keryx Form 10-Q filed with the SEC on
May 8, 2013, p. 13.
       56
          See Supra, ¶13.
       57
          See Keryx Form 10-K filed with the SEC on February 26, 2016, p. 45.
       58
          See Keryx Form 10-Q filed with the SEC on August 5, 2016, p. 3.


                                                   22
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 25 of 312




“rolling regression.” For my rolling regression, on each date during the Class Period, a market

model is estimated over the prior 126 trading days (approximately six months).59

               On January 28, 2013, less than six months prior to the start of the Class Period,

Keryx disclosed top-line results from its Phase 3 U.S. study of ferric citrate as a treatment for

Hyperphosphatemia in ESRD patients on Dialysis.60 As discussed later in this section, there

were three dates during the Class Period when Keryx (or its foreign partner) disclosed additional

top-line results from one of its Phase 2 or Phase 3 clinical trials. Because research has shown

that clinical trial results generally contain information that is economically material to investors,

the release of unexpected clinical trial results are generally accompanied by large positive or

negative stock-price changes and, therefore, increases in volatility on the announcement dates.

To remove the effect of these potentially large abnormal stock-price movements on my measure

of Keryx’s normal volatility (as measured by my rolling regression market model’s standard

error), I include “indicator” or “dummy” variables for each of these four dates on which Keryx

disclosed top-line results from one of its Phase 2 or Phase 3 clinical trials. To ensure that I

capture the effect of these disclosures on Keryx stock price due to additional commentary (and




       59
            This technique has been used by experts for both plaintiffs and defendants in securities
litigation cases. See Expert Report of Paul A. Gompers dated October 24, 2011, ¶¶ 27-28, in
Paul Luman v. Paul G. Anderson, et al. (FCStone), in U.S. District Court, Western District of
Missouri, Western Division, No. 4:08-cv-00514-C-W-HFS; and Expert Report of Chad Coffman
dated September 11, 2015, ¶¶ 51-52, In Re NII Holdings Inc. Securities Litigation, in U.S.
District Court, Eastern District of Virginia, Alexandria Division, Civ. No. 1:14-cv-00227-LMB-
JFA.
         60
            See “DJ Keryx Biopharmaceuticals Announces Zerenex Meets Primary, Key
Secondary Endpoints In Phase 3 Long-Term Study For Hyperphosphatemia In End-Stage Renal
Disease Patients On Dialysis,” Dow Jones Newswires, January 28, 2013, 7:01 am.


                                                 23
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 26 of 312




valuation updates) by research analysts,61 I also include a dummy variable for the trading day

immediately following each of the three disclosures.62

               Dummy variables are designed to eliminate the effect of potentially high volatility

days from the regression parameters that often occur on days in which new, value-relevant

information is disclosed to the market. Thus, a dummy variable is used to remove any effect that

the return on a dummy date may have on the regression results.63 A dummy variable isolates that

day’s return and effectively eliminates the return for that specific day from the computation of

the regression beta parameters, standard error, and other regression statistics.

               After calculating the two-factor rolling regression market model, the predicted

returns are computed by fitting the market model over the Class Period. Specifically, the

expected (or predicted) returns are equal to the intercept of the market model, plus the market

beta multiplied by the return on the market index, plus the industry beta multiplied the (net-of-

market) return on the industry index.64 Excess returns are then calculated by subtracting the

expected return from the actual return on each day in the Class Period.

               In the sections that follow, I conduct empirical analyses that provide evidence of

the cause-and-effect relationship between the disclosure of new information and corresponding

movements in Keryx’s common stock. New information generally comes in one of three forms:


       61
           As discussed in detail below, numerous analysts issued research reports after the
market closed for trading or on the trading day immediately following the disclosures of top-line
clinical trial results.
        62
           The resulting dummy variables are: January 28-29, 2013; October 16-17, 2013;
November 5-6, 2013; and March 29-30, 2016.
        63
           See, for example, Prof. Greene stated: “It is not uncommon for researchers to include a
dummy variable in a regression to account for something that applies only to a single
observation.” William H. Greene, Econometric Analysis, Second Edition, Prentice Hall, 1993, p.
197.
        64
           Net-of-market industry index returns equal the return on the industry index minus the
return on the market index.

                                                 24
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 27 of 312




i) information related to the overall market; ii) information related to the industry in which a

company competes; and iii) firm-specific information. Each of these analyses utilizes my two-

factor market model described above.

               a) Reaction to Movements in Market and Industry Indices

               Before turning my attention to event-studies of the cause-and-effect relationship

between the disclosure of firm-specific news and the corresponding stock-price reactions, I first

note that the two-factor rolling regression market model discussed above provides economic

evidence that clearly shows that Keryx’s daily returns were positively and significantly related to

the movements in the overall stock market and the industry in which Keryx competes.

               The two-factor rolling regression market model discussed above produced daily

beta coefficients that quantify the sensitivity of Keryx’s stock returns to the returns on both the

market index (Nasdaq Composite Total Return Index) and the industry index (Nasdaq

Biotechnology Total Return Index). The average coefficient on the market index is 1.17 with an

average t-statistic of 3.68, and the average coefficient on the net-of-market industry index is 1.06

with an average t-statistic of 3.72. Thus, both these market and industry (net-of-market)

variables are, on average, statistically significant at greater than the 1% significance level.

               This provides strong economic evidence that Keryx’s stock price reacted quickly

and consistently to new market and industry-related information during the Class Period. See

Exhibit 5 for daily trading statistics and market model parameters for Keryx’s common stock

during the Class Period.

               b) Event Study of Initiations of Coverage and Changes in Investment
                  Recommendations

               It is widely accepted in financial economics that research analysts play an

important role in the discovery, dissemination, and interpretation of company-specific


                                                  25
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 28 of 312




information. Academic research has found that investment recommendations and forecasts

contained in research reports, in general, provide valuable information to investors and, as such,

can significantly influence stock prices.65

               Several studies have examined the importance of analyst investment

recommendations to market participants by studying stock-price reactions to initiations of

coverage by equity research firms. For example, Goff and Keasler (2008) studied the market

reaction to initiations of coverage by research analysts after the implementation of Regulation

FD and found that the average stock-price reaction is statistically significantly positive for

initiations of coverage with a positive investment recommendation, and statistically significantly

negative for initiations with negative or neutral investment recommendations.66

               At the individual firm level, however, the direction of the stock-price reaction is

less predictable. Specifically, the study shows that approximately 60% of initiations of coverage

with positive or neutral/negative investment recommendations are associated with abnormal

returns in the expected direction.67

               Nonetheless, Goff and Keasler (2008) conclude that: “…on average, analysts’

initiations of coverage in the post-Reg FD era are viewed by the market as valuable and

informative.”68


       65
           See, for example, Xia Chen, Qiang Cheng, and Kin Lo, “On the relationship between
analyst reports and corporate disclosures: Exploring the roles of information discovery and
interpretation,” Journal of Accounting and Economics, 49, 2010, 206-226; Paul Asquith, Michael
B. Mikhail, and Andrea S. Au, “Information content of equity analyst reports,” Journal of
Financial Economics, 75, 2005, 245-282.
        66
           See Delbert Goff and Terrill Keasler, “Market Reactions to Analysts’ Initiations of
Coverage, Post Reg FD,” Financial Decisions, Winter 2008, Article 3, p. 1.
        67
           See Delbert Goff and Terrill Keasler, “Market Reactions to Analysts’ Initiations of
Coverage, Post Reg FD,” Financial Decisions, Winter 2008, Article 3, p. 11.
        68
           See Delbert Goff and Terrill Keasler, “Market Reactions to Analysts’ Initiations of


                                                 26
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 29 of 312




               Demiroglu and Ryngaert (2010) perform a similar analysis on the initiation of

coverage by equity research firms on the subset of companies with no prior analyst coverage.

The authors conclude that:

               The stocks experience a +4.86% abnormal return at initiation
               announcement. Positive returns are driven by positive coverage
               and not the mere introduction of coverage.69

               Numerous studies have also examined the importance of investment

recommendations to market participants by studying stock-price reactions to changes in Buy/Sell

recommendations and price targets. In one of the earliest works on the topic, Womack (1996)

examines stock-price reactions to changes in investment recommendations from fourteen major

U.S. brokerage firms and found that: “[t]he three-day recommendation-period returns are large

and in the direction forecast by the analysts.”70 Based on these findings, the author concludes

that: “…there is strong evidence that stock prices are significantly influenced by analysts’

recommendation changes.”71

               In a more recent study on the subject, Bradley et al. (2014) state that:

               A large body of academic research suggests that sell-side analysts’
               play an important role in the price discovery process. Womack
               (1996) documents recommendation changes generate a large and
               statistically significant three-day announcement period return, on
               average. This finding has been replicated in dozens of subsequent
               studies.72


Coverage, Post Reg FD,” Financial Decisions, Winter 2008, Article 3, p. 16.
        69
           See Cem Demiroglu and Michael Ryngaert, “The First Analyst Coverage of Neglected
Stocks,” Financial Management, Summer 2010, 555-584, p. 555 (emphasis in original and
added).
        70
           See Kent L. Womack, “Do Brokerage Analysts’ Recommendations Have Investment
Value?” The Journal of Finance 51(1), March 1996, 137-167, pp. 138 and 164.
        71
           See Kent L. Womack, “Do Brokerage Analysts’ Recommendations Have Investment
Value?” The Journal of Finance 51(1), March 1996, 137-167, p. 164.
        72
           See Daniel Bradley, Jonathan Clarke, Suzanne Lee, and Chayawat Ornthanalai, “Are


                                                27
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 30 of 312




               Consistent with prior research, the authors find that the average return associated

with an analyst upgrade (downgrade) is 1.41% (-1.14%), which they describe as being: “…both

statistically and economically significant.”73 Similar to the studies of stock-price reactions to

initiations of coverage, the authors find that, at individual firm level, the direction of the stock-

price reaction is less predictable with approximately 75% of the changes in recommendations

being associated with returns in the expected direction.74

               Loh and Stulz (2011) also examine the market effect of changes in investment

recommendations but focus their analysis on the degree to which these changes in

recommendations affect stock-prices at the individual firm level.75 Specifically, the authors

measure stock-price changes following changes in investment recommendations at the individual

firm level and conclude that, after controlling for confounding news, approximately 12% of

changes are associated with statistically significant stock-price reactions.76

               Recent research has also shown that the role of research analysts in the price

discovery process is even greater for R&D-intensive companies, such as those in the

pharmaceutical industry. For example, Palmon and Yezegel (2012) summarizes the role of

research analysts in R&D-intensive industries as follows:



Analysts’ Recommendations Informative? Intraday Evidence on the Impact of Time Stamp
Delays,” The Journal of Finance, 69(2), April 2014, 645-673, p. 645 (emphasis added).
       73
          See Daniel Bradley, Jonathan Clarke, Suzanne Lee, and Chayawat Ornthanalai, “Are
Analysts’ Recommendations Informative? Intraday Evidence on the Impact of Time Stamp
Delays,” The Journal of Finance, 69(2), April 2014, 645-673, p. 652.
       74
          See Daniel Bradley, Jonathan Clarke, Suzanne Lee, and Chayawat Ornthanalai, “Are
Analysts’ Recommendations Informative? Intraday Evidence on the Impact of Time Stamp
Delays,” The Journal of Finance, 69(2), April 2014, 645-673, p. 652.
       75
          See Roger K. Loh and René M. Stulz, “When Are Analyst Recommendation Changes
Influential?” The Review of Financial Studies, 24(2), February 2011, p. 593-627.
       76
          See Roger K. Loh and René M. Stulz, “When Are Analyst Recommendation Changes
Influential?” The Review of Financial Studies, 24(2), February 2011, 593-627, pp. 623-625.

                                                  28
     Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 31 of 312




             Analysts covering R&D-intensive firms closely follow firms’
             research. They read scientific publications to assess the
             productivity and value of the firm’s R&D investments. They
             participate in academic conferences to interact with researchers in
             the field. Investment banks organize conferences (e.g., JPMorgan
             Technology Conference, Goldman Sachs Healthcare Conference)
             and analysts covering R&D-intensive companies frequently
             communicate with industry experts and obtain independent opinion
             about R&D projects. Finally, analysts use various expert
             networking organizations to find industry experts and acquire
             consulting services. Consistently, Barth, Kasznik, and McNichols
             (2001) find that analysts and their employers invest more resources
             to collect and analyze information related to R&D-intensive
             companies presumably because there are more opportunities to
             detect mispricing in R&D-intensive firms. Abdolmohammadi,
             Simnett, Thibodeau, and Wright (2006) document that analysts add
             to the information set that is provided in the existing reporting
             model and that they discuss less financial and more nonfinancial
             information elements for technology-intensive companies. Further,
             Barron, Byard, Kile, and Riedl (2002) show that analysts
             supplement firms’ financial information by placing greater relative
             emphasis on their own private information when deriving their
             earnings forecasts for firms with significant intangible assets.

             Besides information collection skills, the ability to process
             information (e.g., specialized skill and training) is essential to
             derive private information from public information. Therefore,
             investment banks hire analysts who possess the specialized training
             and skills relevant to the industry. For instance, many
             pharmaceutical analysts hold M.D. degrees and semi-conductor
             analysts hold Ph.D. degrees in electrical engineering. The
             educational background of analysts covering R&D-intensive firms
             permits them to read and understand scientific publications, carry
             out effective discussions with R&D team members and industry
             experts, and assess the R&D team’s skill and the company’s
             research pipeline. Therefore, analysts possess a comparative
             advantage in R&D-intensive firms where the cost (e.g., skills,
             resources, and effort) for uninformed investors to combine
             scientific and financial information, interpret it, and produce
             private information is significantly higher.77



      77
         See Dan Palmon and Ari Yezegel, “R&D Intensity and the Value of Analysts’
Recommendations,” Contemporary Accounting Research, 29(2), Summer 2012, pp. 621–654, p.
624-625 (footnotes omitted).


                                             29
     Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 32 of 312




               Palmon and Yezegel (2012) analyze the relation between R&D intensity and the

value of changes in analyst recommendations and find the average stock-price reaction to

upgrades for R&D-intensive firms is 4.12%, and negative 4.97% for downgrades.78 The authors

then conclude that “…analysts make significantly (both statistically and economically) more

valuable recommendation revisions for firms that are heavily engaged in R&D investments.”79

The authors further conclude that:

               The superior value of recommendations for R&D-intensive firms is
               consistent with analysts undertaking a greater role in the asset price
               discovery process of firms that have greater information
               asymmetry, that are more complex, and that have less publicly
               available data. Our results draw attention to financial analysts’
               recommendations as an important channel through which
               information on the value and productivity of R&D projects
               becomes impounded into security prices.80

               Consistent with the above research, below I perform two event study analyses to

assess the cause-and-effect relationship between the release of firm-specific information and a

corresponding change in Keryx’s stock price during the Class Period.

               Event Study of Initiations of Coverage

               For my first event study analysis, I begin by identifying the ten dates during the

Class Period on which research analysts initiated coverage of Keryx with an investment

recommendation. Then, based on the investment recommendation, I form an a priori


       78
          See Dan Palmon and Ari Yezegel, “R&D Intensity and the Value of Analysts’
Recommendations,” Contemporary Accounting Research, 29(2), Summer 2012, pp. 621–654,
pp. 635-636, Table 3.
       79 79
             See Dan Palmon and Ari Yezegel, “R&D Intensity and the Value of Analysts’
Recommendations,” Contemporary Accounting Research, 29(2), Summer 2012, pp. 621–654, p.
651.
       80
          See Dan Palmon and Ari Yezegel, “R&D Intensity and the Value of Analysts’
Recommendations,” Contemporary Accounting Research, 29(2), Summer 2012, pp. 621–654,
pp. 651-652.


                                                30
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 33 of 312




expectation for the direction of the stock-price reaction on the date on which each research report

was issued.81 Specifically, consistent with the empirical findings discussed above, I expect that,

on average, Keryx’s stock-price would react positively to initiations of coverage with a positive

investment recommendations (Buy, Overweight, and Outperform) and negatively to neutral and

negative investment recommendations (Market Perform, Underweight, Neutral, and Sell). The

results of my event study are shown in Table 1 below.

TABLE 1
EVENT STUDY OF INITIATIONS OF COVERAGE82

Reaction                                                            Reaction      Excess
Date                   Investment Firm                    Rating    Expected      Return t-stat
6/19/2013                   JP Morgan                 Overweight        +          9.84%     2.49    *
9/25/2013             H.C. Wainwright                        Buy        +          4.65%     1.98
3/21/2014             Mizuho Securities                      Buy        +          3.83%     1.35
12/5/2014                      Cowen                  Outperform        +          4.37%     1.65

8/14/2014         FBR Capital Markets          Market Perform            -       -1.63%     -0.63
1/5/2015                       BTIG                    Neutral           -       -4.37%     -1.62
8/11/2015         FBR Capital Markets          Market Perform            -        0.36%      0.12
8/13/2015             Morgan Stanley             Underweight             -       -3.97%     -1.35
9/3/2015                         Citi                     Sell           -      -12.18%     -4.27 **
9/9/2015             Raymond James             Market Perform            -        0.77%      0.25

Average Excess Return
                                                     Positive           +          5.67%
                                            Neutral/Negative            -         -3.50%

* represents statistical significance at the 5% level, ** represents significance at the 1% level

               As can be seen in Table 1 above, on average, Keryx’s stock price reacted

positively (5.67%) to initiations of coverage with a positive investment recommendation, and

negatively (-3.50%) to initiations of coverage with a neutral or negative investment



       81
         If an analyst report was issued after the market closed, I use the next trading date as my
measurement date.
      82
         Source: I/B/E/S and Appendix A.

                                                 31
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 34 of 312




recommendation. At the individual event level, Keryx’s common stock moved in the expected

direction in eight of the ten instances (80.0%), which compares favorably to the literature

discussed above which shows that approximately 60% of the initiations of coverage are

associated with stock-price movements in the expected direction. In addition, in two of the ten

instances (20%), the stock-price reactions following the initiation of coverage was statistically

significant at the 1% significance level.83

               In my opinion the results of my event study of initiations of analyst coverage

provides direct evidence of a cause-and-effect relationship between the release of new, value-

relevant company-specific information and a corresponding change in Keryx’s stock price.

               Event Study of Changes in Investment Recommendation

               For my second event study analysis, I begin by identifying the six dates during the

Class Period on which research analysts changed their investment recommendation for Keryx.84

Then, based on the direction of the change in investment recommendation, I form an a priori

expectation for the direction of the stock-price reaction on the date on which each research report

was issued. Specifically, consistent with the empirical findings discussed above, I expect that,

on average Keryx’s stock-price would react positively to upgrades in investment

recommendation and negatively to downgrades in investment recommendation.



       83
           I note that the p-value associated with the excess return on September 25, 2013, is
5.01%, nearly reaching the threshold for statistically significance at the 5% level.
        84
           It is often argued by defense experts that, because class periods are generally chosen
based on large stock-price declines on alleged corrective disclosure dates, the inclusion of these
corrective disclosure dates in an event study analysis would introduce a selection bias.
Therefore, although analysts at Stifel downgraded Keryx from Buy to Hold on August 1, 2016, I
exclude this date from my event study analysis because it is an alleged corrective disclosure.
See, for example, Paul A. Ferrillo, Frederick C. Dunbar, and David Tabak, “The ‘Less Than”
Efficient Capital Markets Hypothesis: Requiring More Proof From Plaintiffs In Fraud-On-The-
Market Cases,” St. John’s Law Review 78 (81),Winter 2004, pp. 120-121, footnote 155.

                                                32
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 35 of 312




               The results of my event study are shown in Table 2 below:

TABLE 2
EVENT STUDY OF CHANGES IN INVESTMENT RECOMMENDATION85,86

Reaction                                                  Rating    Reaction      Excess
Date                   Investment Firm                   Change     Expected      Return t-stat
10/5/2015             Morgan Stanley                    Upgrade         +         4.05%      1.22
2/29/2016         FBR Capital Markets                   Upgrade         +        14.13%      2.89 **

9/8/2014          FBR Capital Markets                 Downgrade          -      -12.14% -4.55 **
7/23/2015                     Cowen                   Downgrade          -       -2.16% -0.81
8/6/2015                       BTIG                   Downgrade          -       -3.09% -1.07
8/10/2015               Roth Capital                  Downgrade          -        0.84% 0.29

Average Excess Return
                                                        Upgrade         +          9.09%
                                                      Downgrade         -         -4.14%

* represents statistical significance at the 5% level, ** represents significance at the 1% level

               As can be seen in Table 2 above, on average, Keryx’s stock price reacted

positively (9.09%) to upgrades in investment recommendations and, and negatively (-4.14%) to

downgrades in investment recommendations. At the individual event level, Keryx’s common

stock moved in the expected direction in five of the six instances (83.3%), which compares

favorably to the literature discussed above which shows that approximately 75% of the changes

in investment recommendations are associated with stock-price movements in the expected

direction. In addition, in two of the six instances (33.3%), the stock-price reactions following the

change in investment recommendation were statistically significant at the 1% significance level.



       85
          Source: I/B/E/S and Appendix A.
       86
          I note that, although the Morgan Stanley research report is dated October 2, 2015,
according to Capital IQ, the report was not issued until 12:16 AM on October 5, 2015. This is
consistent with at least five news articles from Bloomberg First Word and Theflyonthewall.com
issued before the market opened on October 5, 2015, discussing the upgrade, as well as at least
one article tying the stock-price increase during morning trading to the upgrade. Source:
Appendix A.

                                                 33
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 36 of 312




This compares favorably to the literature discussed above which shows that approximately 12%

of changes in investment recommendations are associated with statistically significant stock-

price movements at the individual firm level.

               In my opinion the results of my event study of changes in investment

recommendations provide additional evidence of a cause-and-effect relationship between the

release of new, value-relevant company-specific information and a corresponding change in

Keryx’s stock price.

               c) Event Study of Disclosure of Clinical Trial Results

               According to the financial literature, due to the unique features of the industry, the

valuation of firms within the pharmaceutical industry can present challenges for even the most

sophisticated of investors.87 Indeed, according to Hamill et al. (2013):

               Conventional equity valuation models are difficult to apply, owing
               to the complexity of the science underpinning products and
               technologies developed, long development lead times, significant
               ongoing capital requirements, complex intellectual property issues
               and regulatory hurdles. These issues are particularly acute for the
               many small and medium sized enterprises (SMEs) in this industry
               which represent the vast majority of firms in the UK (Dedman et
               al., 2008). In contrast to large firms, SMEs in this industry often do
               not have products to sell to generate earnings.88

               Corporate disclosures are designed to reduce the information gap between insiders

and the investing public (referred to as information asymmetry), with information intermediaries,




       87
          See, for example, Philip A. Hamill, Philip McIlkenny, Kwaku K. Opong “Valuation
implications of pharmaceutical companies’ R&D regulatory approval notifications,” The British
Accounting Review, 45, 2013, 99-111, pp. 100-101.
       88
          See Philip A. Hamill, Philip McIlkenny, Kwaku K. Opong “Valuation implications of
pharmaceutical companies’ R&D regulatory approval notifications,” The British Accounting
Review, 45, 2013, 99-111, p. 100 (footnote omitted).


                                                34
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 37 of 312




such as research analysts, helping to further reduce the information gap.89 These disclosures are

typically divided into one of two categories: i) mandatory disclosures such as regulated financial

statements; and ii) voluntary disclosures. It is generally accepted in the academic community

that regulated financial statements are less meaningful for companies in the pharmaceutical

industry because they generally provide little insight into the likelihood that a specific drug will

come to market.90 It is for this reason that researchers have observed relatively low earnings

quality for companies in the pharmaceutical industry – that is, reported earnings are not found to

be value-relevant.91

               According to Hamill et al. (2013):

               The complexity of the pharmaceutical industry accentuates
               information asymmetry between investors and entrepreneurs. A
               key value driver for biotech-pharma firms is the non-financial
               announcements from outcomes at various stages of the drug
               approval process. An announcement of a firm’s success, at any
               stage of the drug development process, is at the discretion of
               management and, as such, falls into the voluntary disclosure
               category and is classified in the literature as a non-financial
               performance indicator.92




       89
           See Philip A. Hamill, Philip McIlkenny, Kwaku K. Opong “Valuation implications of
pharmaceutical companies’ R&D regulatory approval notifications,” The British Accounting
Review, 45, 2013, 99-111, p. 101, citing to Paul M. Healy, Krishna G. Palepu, “Information
asymmetry, corporate disclosure, and the capital markets: A review of the empirical disclosure
literature,” Journal of Accounting and Economics, 31, 2001, 405-440.
        90
           See Philip A. Hamill, Philip McIlkenny, Kwaku K. Opong “Valuation implications of
pharmaceutical companies’ R&D regulatory approval notifications,” The British Accounting
Review, 45, 2013, 99-111, p. 101.
        91
           See Philip A. Hamill, Philip McIlkenny, Kwaku K. Opong “Valuation implications of
pharmaceutical companies’ R&D regulatory approval notifications,” The British Accounting
Review, 45, 2013, 99-111, p. 101.
        92
           See Philip A. Hamill, Philip McIlkenny, Kwaku K. Opong “Valuation implications of
pharmaceutical companies’ R&D regulatory approval notifications,” The British Accounting
Review, 45, 2013, 99-111, p. 101.


                                                 35
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 38 of 312




               According to the literature, each development stage represents definable progress

for the development process and: “[v]iewed through the lens of the likelihood of success, each

development stage represents progress and provides a key insight into drug development.”93 The

likelihood of ultimate success varies significantly at each stage of the development progress. For

example, it has been estimated that the probability that a drug compound entering the drug

discovery phase will make it through to eventual approval is as low as 0.01%.94 By the start of

the next phase, preclinical trials, the probability of eventual approval increases substantially to

between 2% and 7%.95 The probability then increases to approximately 21.5% by the start of

Phase 1 clinical trials, and reaches 90% by the submission of a new drug application.96

               Recent empirical research has confirmed the importance of achieving many of

these milestones in the development process by analyzing stock-price reactions to disclosures of

the success or failure at each stage. For example, Namara and Fuller (2007) analyze stock-price

returns around the disclosures of positive news involving each step of the development process

for large sample of bio-pharmaceutical firms traded on the Nasdaq, London, Paris, Frankfurt, and

Milan stock exchanges between 1996 and 2003.97 The authors find that “[t]here is strong


       93
           See Philip A. Hamill, Philip McIlkenny, Kwaku K. Opong “Valuation implications of
pharmaceutical companies’ R&D regulatory approval notifications,” The British Accounting
Review, 45, 2013, 99-111, p. 101 (citations removed).
        94
           See Peter McNamara and Charles Baden-Fuller, “Shareholder returns and the
exploration–exploitation dilemma: R&D announcements by biotechnology firms,” Research
Policy, 36, 2007, 548-565, p. 551.
        95
           See Peter McNamara and Charles Baden-Fuller, “Shareholder returns and the
exploration–exploitation dilemma: R&D announcements by biotechnology firms,” Research
Policy, 36, 2007, 548-565, p. 551.
        96
           See Peter McNamara and Charles Baden-Fuller, “Shareholder returns and the
exploration–exploitation dilemma: R&D announcements by biotechnology firms,” Research
Policy, 36, 2007, 548-565, pp. 551-552.
        97
           See Peter McNamara and Charles Baden-Fuller, “Shareholder returns and the
exploration–exploitation dilemma: R&D announcements by biotechnology firms,” Research


                                                 36
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 39 of 312




evidence that positive news about all six stages of the R&D process is highly valued in the stock

market…”98,99 This evidence included highly statistically significant positive stock-price

reactions to the disclosure of positive results at each of the three clinical trial phases for both

small and large firms.100

                For my third event study analysis, I study the effect of disclosures of top-line

clinical trial results on Keryx’s stock price during the Class Period.101 To perform this analysis, I

begin by identifying the three dates during the Class Period on which Phase 2 or Phase 3 top-line

results were disclosed by the Company (or its foreign partners).102 Then, based on the content of



Policy, 36, 2007, 548-565, pp. 549 and 553.
         98
            See Peter McNamara and Charles Baden-Fuller, “Shareholder returns and the
exploration–exploitation dilemma: R&D announcements by biotechnology firms,” Research
Policy, 36, 2007, 548-565, p. 556.
         99
            I note that, while the disclosure of new drug applications are associated, on average,
with positive and statistically significant price movements, research has shown that the these
results are driven by enhanced drug applications (i.e. new drug applications are not associated
with statistically significant stock-price reactions, on average). See Philip A. Hamill, Philip
McIlkenny, Kwaku K. Opong “Valuation implications of pharmaceutical companies’ R&D
regulatory approval notifications,” The British Accounting Review, 45, 2013, 99-111, pp. 100-
101.
         100
             See Peter McNamara and Charles Baden-Fuller, “Shareholder returns and the
exploration–exploitation dilemma: R&D announcements by biotechnology firms,” Research
Policy, 36, 2007, 548-565, p. 557.
         101
             I excluded from my event study, the disclosure of updated data and the results of
extension studies that simply corroborated data observed in the Company’s completed long-term
clinical trials. See, for example, “Keryx Biopharmaceuticals, Inc. Announces Zerenex(TM)
Phase 3 Data Presented at the 2013 World Congress of Nephrology, PR Newswire (U.S.), June 3,
2013, 8:30 am; “Keryx Biopharmaceuticals Provides Update From Ongoing Zerenex(TM) (ferric
citrate coordination complex) Long-Term Safety Extension Study in Patients With
Hyperphosphatemia on Dialysis,” GlobeNewswire, November 8, 2013, 8:30 am; “Keryx
Biopharmaceuticals Announces Results From Ferric Citrate Phase 3 Long-Term Safety
Extension Study,” GlobeNewswire, November 15, 2014, 10:00 am.
         102
             I also considered including in my event study the disclosure of the approval of the
Company’s NDA on September 5, 2014. But, because of the label’s failure to highlight ferric
citrate’s benefits for anemia patients which was viewed by several analysts as incrementally
negative, I was unable to form an a priori expectation for the direction of the stock price reaction


                                                  37
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 40 of 312




each disclosure (as well as contemporaneous media and analyst commentary), I form an a priori

expectation for the direction of the stock-price reaction during the event window for each

disclosure.103 Specifically, consistent with the empirical findings discussed above, I expect that,

on average, Keryx’s stock-price would react positively to the disclosure of clinical trial results in

which the drug met its pre-determined outcome measures, and negatively to the disclosure of

clinical trial results in which the drug failed to meet its pre-determined outcome measures. To

capture the full effect of these disclosures, as well as the reaction from contemporaneous

commentary from research analysts, I analyzed each event date using both one and two-day

event windows. The results of my analysis are discussed in detail below and summarized in

Exhibit 6.

               October 16-17, 2013 – Japanese Phase 3 Clinical Trial Results

               In the morning on Wednesday, October 16, 2013, the American Society for

Nephrology (“ASN”) published on its website an abstract of the results of Keryx’s Japanese

partner’s Phase 3 clinical trial involving non-dialysis dependent chronic kidney disease patients

(the “Japanese Phase 3 Abstract”).104,105 According to the Japanese Phase 3 Abstract, the Phase

3 clinical trial met all of its primary and secondary endpoints, which included a statistically

significant reduction in serum phosphate and FGF-23 levels, and a statistically significantly



to the disclosure.
        103
            If a disclosure was issued after the market closed, I use the next trading date as my
measurement date.
        104
            See, for example, “Keryx Rises Most in 3 Months; Abstracts Released on Zerenex,”
Bloomberg First Word, October 16, 2013, 10:40 am; “Keryx PT Raised to $24 at Roth, Adds
CKD to Valuation,” Bloomberg First Word, October 16, 2013, 12:15 pm; and “JASN Abstract
Supplement,” Kidney Week 2013.
        105
            The ASN also published additional abstracts from the Company’s previously-
disclosed Phase 3 U.S. clinical trial results.


                                                 38
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 41 of 312




greater number of patients achieving target serum phosphate levels at end of treatment.106 The

results also included statistically significant increases in iron parameters and hemoglobin

levels.107

               Several analysts issued research reports during trading hours on October 16, 2013,

discussing the results of the Company’s Japanese Phase 3 clinical trial. For example, analysts at

Brean Capital and Roth Capital Partners issued research reports referring to the results as “quite

impressive,”108 and “…an important window into the Keryx Phase II data in CKD.”109 As a

result of the news, the analysts added sales from U.S. NDD CKD patients to their valuation

model and increased their price target for Keryx (from $15 to $20 per share at Brean Capital and

from $16 to $24 per share at Roth Capital Partners).110

               Analysts at H.C. Wainwright issued a research report referring to the clinical trial

results as “good news” because of the similarities between the patient populations in the

Company’s Japanese Phase 3 study and the ongoing U.S. Phase 2 clinical trial (NDD CKD),

which suggested that the U.S. Phase 2 trial would likely also achieve its primary and secondary

endpoints.111 The analysts stated:



        106
           See ASN Abstract, p. 752A.
        107
           See ASN Abstract, p. 752A.
       108
           See “Zerenex Fully Delivers in Japanese Phase 3 CKD Trial,” Brean Capital Research
Report, October 16, 2013, Bates No. KARTH-001915.
       109
           See “KERX: Time to Value CKD; Own KERX into ASN; Target Upped to $24,” Roth
Capital Partners, October 16, 2013, Bates No. KARTH-001881.
       110
           See “Zerenex Fully Delivers in Japanese Phase 3 CKD Trial,” Brean Capital Research
Report, October 16, 2013, Bates No. KARTH-001915; and “KERX: Time to Value CKD; Own
KERX into ASN; and “Target Upped to $24,” Roth Capital Partners, October 16, 2013, Bates
No. KARTH-001881.
       111
           See “Increasing Probability of Success for Ongoing Phase 2 CKD Study,” H.C.
Wainwright Research Report, October 16, 2013, Bates No. KARTH-001884.


                                                39
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 42 of 312




                In our opinion, the earlier CKD patient population could
                substantially expand the market opportunity above and beyond the
                current application which was recently accepted for review by the
                FDA.112

                An analyst at JMP Securities issued a similar report discussing the Phase 3

clinical trial results. In the report, the analyst stated:

                We view the positive results observed in the non-dialysis
                dependent CKD patient population as an important development
                for KERX given that our current models only take into account
                revenue from dialysis-dependent ESRD patients.113

                Analysts at Oppenheimer also issued a research report on October 16, 2016,

describing the results as: “providing positive readthrough on data… from Keryx’s Phase II study

of Zerenex in pre-dialysis CKD in the US.”114 The analysts also emphasized the magnitude of

the NDD CKD market and its potential effect on Keryx’s value stating:

                We view Phase II pre-dialysis data as a major potential catalyst for
                Keryx. In our view, the commercial opportunity is comparable or
                potentially larger than Zerenex in dialysis, and it represents an
                upside potential to our PT. Keryx expects top-line data, including
                all key endpoints, around the ASN meeting in early November.115

                Before the market opened on Thursday, October 17, 2013, Keryx issued a press

release disclosing that seven abstracts (including the Japanese Phase 3 Abstract) highlighting



        112
          See “Increasing Probability of Success for Ongoing Phase 2 CKD Study,” H.C.
Wainwright Research Report, October 16, 2013, Bates No. KARTH-001884.
      113
          See “Positive Zerenex Data in Non-Dialysis Phase III Study Creates Upside Potential
for KERX,” JMP Securities Research Report, October 16, 2013, Bates No.
KERYX_ANALYST_JMP114.
      114
          See “Japanese Pre-Dialysis Results Data A Positive Readthrough On KERX’s Study,”
Oppenheimer Research Report, October 16, 2013, Bates No.
KERYX_ANALYST_OPPENHEIMER177.
      115
          See “Japanese Pre-Dialysis Results Data A Positive Readthrough On KERX’s Study,”
Oppenheimer Research Report, October 16, 2013, Bates No.
KERYX_ANALYST_OPPENHEIMER177.


                                                    40
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 43 of 312




ferric citrate clinical trial results had been selected for presentation during the ASN Kidney

Week 2013 annual meeting.116 The press release also provided a link to the ASN Abstract

Supplement on the ASN website which included the ferric citrate abstracts.117

                At least two research analysts issued reports on October 17, 2013, discussing the

results of the Japanese Phase 3 clinical trial. An analyst at Landenburg Thalmann issued a

research report stating that the “impressive Phase III results” could be viewed as a

“preview/proxy” for the U.S. Phase 2 trial results which were expected to be released in

November 2013, and increasing his price target for Keryx from $15 to $19 on the news.118

                An analyst at Maxim Group also issued a report discussing the Japanese Phase 3

clinical trial results. In the report, the analyst described the additional findings related to iron

storage parameters as “equally important” as the primary and secondary endpoints stating:

                Strong competitive profile. With the added benefits of iron-epo
                sparing and a low pill burden, we believe that Zenerex is well
                positioned to penetrate the phosphate binders market (kidney
                disease), which is well north of $1.0 billion dollars today.119

                Keryx’s stock price closed at $10.49 per share on October 16, 2013, up $1.73 per

share (19.75%) from the previous day’s closing price of $8.76 per share. With a t-statistic of



        116
           See “      Keryx Biopharmaceuticals’ Zerenex(TM) (Ferric Citrate Coordination
Complex) Data Selected for Oral and Poster Presentations at the American Society of
Nephrology’s Kidney Week 2013,” GlobeNewswire, October 17, 2013, 8:30 am.
       117
           See “      Keryx Biopharmaceuticals’ Zerenex(TM) (Ferric Citrate Coordination
Complex) Data Selected for Oral and Poster Presentations at the American Society of
Nephrology’s Kidney Week 2013,” GlobeNewswire, October 17, 2013, 8:30 am.
       118
           See “ASN Abstract Shows Positive Top-Line JT/Torii Zerenex Phase III CKD Data
Increasing Our Confidence for U.S. CKD Phase IIb. Increase PT to $19 from $15,” Ladenburg
Thalmann Research Report, October 17, 2013, Bates No.
KERYX_ANALYST_LADENBURG2300.
       119
           See “Data Supports Zerenex in Non-Dialysis Patients,” Maxim Group Research
Report, October 17, 2013, Bates No. KARTH-001921.


                                                  41
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 44 of 312




7.65, the excess return of 17.02% is statistically significant at the 1% significance level. Trading

volume was 9.5 million shares on October 16, 2013, 4.5 times the average daily trading volume

of 2.1 million shares during the Class Period.

               Keryx’s stock price closed at $11.59 per share on October 17, 2013, up $1.10 per

share (10.49%) from the previous day’s closing price of $10.49 per share. With a t-statistic of

4.30, the excess return of 9.62% is statistically significant at the 1% significance level. Trading

volume was 9.7 million shares on October 17, 2013, 4.6 times the average daily trading volume

of 2.1 million shares during the Class Period.

               The excess return over the two-day window October 16-17, 2013, was 28.27%.

With a t-statistic of 8.45, the excess return over the two-day window is statistically significant at

the 1% significance level.

               November 5-6, 2013 – U.S. Phase 2 Clinical Trial Results

               Shortly after the market closed on Monday, November 4, 2013, Keryx issued a

press release disclosing financial results for the third quarter of 2013.120 Thirty minutes later,

Keryx issued a second press release disclosing that the Company would be hosting a conference

call the following morning to discuss top-line results from the Company’s U.S. Phase 2 clinical

study involving NDD CKD patients with elevated serum phosphorus and iron deficiency

anemia.121




       120
           See “Keryx Biopharmaceuticals, Inc. Announces Third Quarter 2013 Financial
Results,” GlobeNewswire, November 4, 2013, 4:30 pm.
       121
           See “Keryx Biopharmaceuticals to Hold Conference Call Tomorrow, November 5,
2013, at 8:30AM ET to Discuss Top-Line Results from Zerenex(TM) Phase 2 Study of Non-
Dialysis Dependent Chronic Kidney Disease Patients with Elevated Serum Phosphorus and Iron
Deficiency Anemia,” GlobeNewswire, November 4, 2013, 5:00 pm.


                                                 42
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 45 of 312




                Before the market opened the following morning, Tuesday, November 5, 2013,

Keryx issued a press release disclosing that the Company’s U.S. Phase 2 clinical trial had met all

primary endpoints (statistically significant changes in serum phosphorus and transferrin

saturation) and key secondary endpoints (increasing ferritin and hemoglobin, and decreasing

fibroblast growth factor-23).122 Based on this data, the Company stated that:

                The Company plans to meet with the Food and Drug
                Administration (FDA) to discuss these data with the goal of
                defining a path forward towards obtaining a labeled indication for
                the treatment of iron deficiency anemia in NDD-CKD patients.123

                That same morning, Keryx held the conference call announced on November 4 to

discuss the Phase 2 clinical trial results.124

                Numerous research analysts issued reports on November 5, 2013, discussing the

news. For example, an analyst at Roth Capital Partners issued a report referring to the Phase 2

clinical trial results as a “Home Run,” and commenting on how physicians on the conference call

held earlier that morning were “very excited about the iron sparing parameters of the drug and

look to Zerenex as a mainstay treatment for CKD patients if approved.”125 The analyst raised his

price target for Keryx from $24 to $28 per share and concluded:



        122
           See “Keryx Biopharmaceuticals Announces Zerenex(TM) (ferric citrate coordination
complex) Meets All Primary and Key Secondary Endpoints in Phase 2 Study of Non-Dialysis
Dependent Chronic Kidney Disease Patients With Elevated Serum Phosphorus and Iron
Deficiency Anemia,” GlobeNewswire, November 5, 2013, 7:30 am.
       123
           See “Keryx Biopharmaceuticals Announces Zerenex(TM) (ferric citrate coordination
complex) Meets All Primary and Key Secondary Endpoints in Phase 2 Study of Non-Dialysis
Dependent Chronic Kidney Disease Patients With Elevated Serum Phosphorus and Iron
Deficiency Anemia,” GlobeNewswire, November 5, 2013, 7:30 am.
       124
           See “      Q3 2013 Keryx Biopharmaceuticals, Inc. Earnings Conference Call –
Preliminary,” CQ FD Disclosure, November 5, 2013.
       125
           See “KERX:CKD Study Hits Home Run; Differentiation is Clear; Target Upped to
$28,” Roth Capital Partners Research Report, November 5, 2013, Bates No. KARTH-001887.


                                                 43
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 46 of 312




                 We are very impressed with the CKD data and believe the KOL
                 feedback was clear as to the drug’s differentiated profile. The iron
                 benefits provided by Zerenex appear to be quite exciting, and
                 importantly clinically meaningful, to the physicians. The key
                 attribute is that Zerenex could represent the first orally available
                 iron providing anemia benefit as well as the underlying
                 phosphorous lowering in the CKD population.126

                 Analysts at Brean Capital also issued a research report on November 5, 2013,

describing the hemoglobin benefit for ferric citrate as: “the cornerstone of its path forward

towards an acceptable registration trial and approval in NDD-CKD,” and argued that the NDD

CKD market “should tolerate much higher pricing than ESRD.”127 Based on the results of the

clinical trial and higher expected price in the NDD CKD market, the analysts then raised their

price target for Keryx from $20 to $26 per share.128

                 Analysts at J.P. Morgan issued a research report on November 5, 2013, discussing

the Phase 2 clinical trial results and stating that they expect the Company: “could pursue a

regulatory pathway similar to that of an IV iron supplement (hemoglobin primary endpoint)

given its stat sig effect on [hemoglobin].”129 The analysts then estimated the market for anemic

NDD-CKD to be approximately four times that of the DD ESRD market, ferric citrate’s initial

indication.130


       126
           See “KERX:CKD Study Hits Home Run; Differentiation is Clear; Target Upped to
$28,” Roth Capital Partners Research Report, November 5, 2013, Bates No. KARTH-001887.
       127
           See “Zerenex Delivers on All Counts – ASN & LT Phase 3 Data Next; Raising TP to
$26,” Brean Capital Research Report, November 5, 2013, Bates No. KARTH-001900.
       128
           See “Zerenex Delivers on All Counts – ASN & LT Phase 3 Data Next; Raising TP to
$26,” Brean Capital Research Report, November 5, 2013, Bates no. KARTH-001900.
       129
           See “Zerenex Comes Through in CKD... Phase 2 Trial Meets All Primary and
Secondary Endpoints – ALERT,” J.P. Morgan Research Report, November 5, 2013, Bates No.
KARTH-001895.
       130
           See “Zerenex Comes Through in CKD... Phase 2 Trial Meets All Primary and
Secondary Endpoints – ALERT,” J.P. Morgan Research Report, November 5, 2013, Bates No.
KARTH-001895.


                                                  44
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 47 of 312




               After the market closed on November 5, 2013, analysts at Oppenheimer issued a

research report describing the results as: “the best possible outcome of this study.”131 Based on

these results, the analysts estimated a “high probability of approval” for NDD CKD patients and,

therefore, added sales from U.S. NDD CKD patients to their valuation model, which resulted in

an increase in price target for Keryx from $12 to $20 per share.132

               Analysts at JMP Securities also issued a research report after the market closed on

November 5, 2013, discussing the Company’s third-quarter financial results and, “[m]ost

importantly,” the Company’s disclosure that ferric citrate had met all primary and key secondary

endpoints in its U.S. Phase 2 clinical trial of NDD CKD patients.133 The analysts then noted:

               As discussed in our note from yesterday, we believe this
               announcement is a significant value-driver for the company as it
               has the potential to double or triple revenues for Zerenex
               depending on market penetration in NDD-CKD.134

               An analyst at Lendenburg Ladenburg issued a report during trading hours on

November 6, 2013, stating:

               We are very impressed with the outstanding top-line results
               reported which show Zerenex was safe and well tolerated and
               demonstrated highly statistically significant and clinically
               meaningful changes in the primary endpoints serum phosphorous
               levels and TSAT and secondary endpoints of changes in ferritin,
               hemoglobin and FGF-23. We believe the Phase II CKD data


       131
            See “Adding Pre-Dialysis to Our Model, Raising Price Target To $20/share,”
Oppenheimer Research Report, November 5, 2013, Bates No.
KERYX_ANALYST_OPPENHEIMER182.
        132
            See “Adding Pre-Dialysis to Our Model, Raising Price Target To $20/share,”
Oppenheimer Research Report, November 5, 2013, Bates No.
KERYX_ANALYST_OPPENHEIMER182.
        133
            See “Keryx 3Q13 Results Dominated by Highly Significant Phase II Data,” JMP
Securities Research Report, November 5, 2013, Bates No. KARTH-001906.
        134
            See “Keryx 3Q13 Results Dominated by Highly Significant Phase II Data,” JMP
Securities Research Report, November 5, 2013, Bates No. KARTH-001906.


                                                45
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 48 of 312




               position Zerenex well from a regulatory, partnering/acquisition and
               commercial perspective.135

               The analyst further stated that:

               We believe the Zerenex data presented to date indicate Zerenex
               could represent a transformative treatment for patients in the
               ESRD (dialysis) and NDD CKD settings which could potentially
               dramatically reduce the need for ESA and potentially entirely
               eliminate the need for IV iron treatment in a majority of patients.
               In other words, Zerenex has the potential to significantly reduce
               the need for and represent an attractive alternative to IV based
               anemia therapies (ESAs and IV iron). In doing so, Zerenex could
               also potentially increase the quality of life of the patients and
               significantly reduce the morbidity and mortality observed in NDD
               CKD and ESRD. Our increased price target is based on the
               increased probability of success for Zerenex in the CKD
               indication.136

               After the market closed on Wednesday, November 6, 2013, analysts at J.P.

Morgan issued a second report providing further commentary and updating their valuation model

for Keryx given the positive top-line results.137 In the report, the analysts stated that they

“remain confident in Zerenex approval” for DD ESRD but, based on the Phase 2 results, updated

their valuation model to include sales from NDD CKD patients, which resulted in an increased

price target for Keryx from $14 to $22 per share.138


       135
           See “Keryx Announces Impressive Top-Line Zerenex Phase II CKD Efficacy and
Safety Data. We Reiterate Our BUY Rating and Increase Our PT to $24 from $19.,” Ladenburg
Thalmann Research Report, November 6, 2013, Bates No.
KERYX_ANALYST_LADENBURG2568.
       136
           See “Keryx Announces Impressive Top-Line Zerenex Phase II CKD Efficacy and
Safety Data. We Reiterate Our BUY Rating and Increase Our PT to $24 from $19.,” Ladenburg
Thalmann Research Report, November 6, 2013 (emphasis added), Bates No.
KERYX_ANALYST_LADENBURG2568.
       137
           See “Updating Model After Positive NDD-CKD Data, Raising Price Target to $22,”
J.P. Morgan Research Report, November 6, 2013, Bates No.
KERYX_ANALYST_JPMORGAN269.
       138
           See “Updating Model After Positive NDD-CKD Data, Raising Price Target to $22,”
J.P. Morgan Research Report, November 6, 2013, Bates No.
KERYX_ANALYST_JPMORGAN269.

                                                  46
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 49 of 312




                Keryx’s stock price closed at $13.18 per share on November 5, 2013, up $2.08 per

share (18.73%) from the previous day’s closing price of $11.10 per share. With a t-statistic of

7.99, the excess return of 18.08% is statistically significant at the 1% significance level. Trading

volume was 14.7 million shares on November 5, 2013, 7.0 times the average daily trading

volume of 2.1 million shares during the Class Period.

                Keryx’s stock price closed at $14.28 per share on November 6, 2013, up $1.10 per

share (8.35%) from the previous day’s closing price of $13.18 per share. With a t-statistic of

4.84, the excess return of 10.97% is statistically significant at the 1% significance level. Trading

volume was 9.3 million shares on November 6, 2013, 4.5 times the average daily trading volume

of 2.1 million shares during the Class Period.

                The excess return over the two-day window November 5-6, 2013, was 31.04%.

With a t-statistic of 9.07, the excess return over the two-day window is statistically significant at

the 1% significance level.

                March 29-30, 2016 – U.S. Phase 3 Clinical Trial Results

                Before the market opened on Tuesday, March 29, 2016, Keryx issued a press

release disclosing that its U.S. Phase 3 trial clinical trial involving the treatment of iron

deficiency anemia in adults with NDD CKD had met its primary endpoint (1 g/dl or greater

increase in hemoglobin) and all pre-specified secondary endpoints (mean changes in

hemoglobin, TSAT, ferritin, and serum phosphate, and durable response during efficacy

period).139




        139
          See “Keryx Biopharmaceuticals Announces Positive Top-line Results from Pivotal
Phase 3 Study of Ferric Citrate for the Treatment of Iron Deficiency Anemia in Adults with Non-
Dialysis Dependent Chronic Kidney Disease,” GlobeNewswire, March 29, 2016, 6:30 am.

                                                  47
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 50 of 312




               Numerous research analysts issued reports on March 29, 2016, discussing the

news. In these reports, analysts universally viewed the news as positive, but largely expected

given the results of the Company’s prior clinical trials. For example, analysts at J.P. Morgan

issued a report stating:

               This morning, KERX announced positive top-line results from the
               Phase 3 trial of Avryxia in non-dialysis dependent chronic kidney
               disease - the trial met its primary and all secondary endpoints with
               stat sig. We are encouraged by the data, though not surprised (see
               our preview here), and we note that our model already assumes
               100% probability of approval in this indication with peak sales of -
               $200M in the US.140

               Likewise, analysts at Morgan Stanley issued a research report stating:

               We previously expected this CKD trial to be positive given the
               dialysis data and the prior Phase 2 trial. We are maintaining our
               70% probability of success for Auryxia in pre-dialysis CKD,
               though note that the lack of subjective data on quality of
               life/patient reported outcomes and numerical death imbalance
               results in residual regulatory risk.141,142


       140
            See “Pivotal NDD-CKD trial Hits Primary and All Secondary Endpoints; sNDA
Expected in 3016 -ALERT,” J.P. Morgan Research Report, March 29, 2016 (emphasis added),
Bates No. KERYX_ANALYST_JPMORGAN059.
        141
            See “Auryxia CKD Trial Positive, but Commercial Challenges Limit Enthusiasm,”
Morgan Stanley Research Report, March 29, 2016 (emphasis added), Bates No.
KERYX_ANALYST_MS115.
        142
            See, also, “Who Needs Beef – Auryxia Boosts Hemoglobin and Iron Stores in Phase
III,” Raymond James Research Report, March 29, 2016, Bates No. KERYX_ANALYST_RJ031,
stating: “Today, the company announced positive results from its pivotal Phase III study
evaluating Auryxia for the treatment of iron deficiency anemia (IDA) in patients with stage 3-5
non-dialysis chronic kidney disease (ND-CKD), in line with our expectations.”; “Hits P3 NDD-
CKD Trial - FY16 ESRD Script Growth Still Needed to Boost Longer-Term Confidence Here,”
Stifel Research Report, March 29, 2016, Bates No. KERYX_ANALYST_STIFEL162, stating:
“Statistically-significant primary and secondary endpoint data from the P3 trial evaluating ferric
citrate/Auryxia for the treatment of iron deficient anemia (IDA) in non-dialysis dependent
chronic kidney disease patients (NDD-CKD) is encouraging (although admittedly not so
surprising) and should serve as the basis of label expansion within the next 12 months…”; and
“Ferric Citrate Hits Primary Endpoint In CKD,” JMP Research Report, March 29, 2016, Bates
No. KERYX_ANALYST_JMP398, stating: “Positive Phase III results were a bit of a low bar,


                                                48
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 51 of 312




               The next trading day, Wednesday, March 30, 2016, research analysts issued

additional reports generally indicating that the positive top line results were not a surprise. For

example, analysts at Citi issued a report stating that ferric citrate “works as expected” in the

Phase 3 clinical trial.143 However, the analysts then maintained their Sell recommendation for

Keryx’s common stock stating that: “[w]hile we always saw the Ph3 in IDA as a low risk trial,

we have questions about the breadth of the commercial opportunity in IDA.”144

               Analysts at Ladenburg and Thalmann issued a report claiming that the top-line

efficacy and safety data came in “as expected,” and maintained their Buy rating and price target

for Keryx.145 Analysts at FBR & Co issued a more positive report on March 30, 2016, increasing

their assessment of the probability of success for ferric citrate in the NDD CKD market from

50% to 80%, which resulted in an $3.00 per share increase in price target for Keryx.146

               Keryx’s stock price closed at $4.94 per share on March 29, 2016, up $0.39 per

share (8.57%) from the previous day’s closing price of $4.55 per share. With a t-statistic of 1.10,

the excess return of 5.56% is not statistically significant at the 1% significance level. Trading



but outcome enhances ferric citrate’s profile nonetheless. Given the positive Phase II results and
the fact that the claim for CKD stage 3-5 is already on the European label (where the product is
known as Fexeric), the likelihood of success was already high, in our view.” (emphasis added)
        143
            See “Alert: Auryxia Ph3 in Iron Deficiency Anemia Successful As Expected, But
Incremental Commercial Opp’y Unclear,” Citi Research Report, March 30, 2016, Bates No.
KERYX_ANALYST_CITI0253.
        144
            See “Alert: Auryxia Ph3 in Iron Deficiency Anemia Successful As Expected, But
Incremental Commercial Opp’y Unclear,” Citi Research Report, March 30, 2016, Bates No.
KERYX_ANALYST_CITI0253.
        145
            See “Impressive Top-line IDA Phase 3 Study IDA in NDD-CKD, Reiterate Buy and
$10 PT,” Ladenburg Thalmann Research Report, March 30, 2016, Bates No.
KERYX_ANALYST_LADENBURG5695.
        146
            See “Positive Top-line Results from Pivotal Phase III Trial in IDA/NDD-CKD;
Raising Our PT to $13 from $10,” FBR & Co Research Report, March 30, 2016, Bates No.
KERYX_ANALYST_FBR153.


                                                 49
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 52 of 312




volume was 15.3 million shares on March 29, 2016, 7.3 times the average daily trading volume

of 2.1 million shares during the Class Period.

               Keryx’s stock price closed at $4.71 per share on March 30, 2016, down $0.23 per

share (4.66%) from the previous day’s closing price of $4.94 per share. With a t-statistic of

-0.90, the excess return of -4.53% is not statistically significant at the 1% significance level.

Trading volume was 3.1 million shares on March 30, 2016, 1.5 times the average daily trading

volume of 2.1 million shares during the Class Period.

               The excess return over the two-day window of March 29-30, 2016, was 0.77%.

With a t-statistic of 0.15, the excess return over the two-day window is not statistically

significant at the 5% significance level.

               Conclusion

               As can be seen in Exhibit 6 and above, Keryx’s common stock experienced

statistically significant increases on both October 16, 2013, and October 17, 2013, in response to:

i) the publication of the Japanese Phase 3 Abstract on the American Society for Nephrology

website; ii) the Company press release on October 17, 2013, further disseminating the news of

the positive Japanese Phase 3 results; and iii) contemporaneous commentary by research analysts

over the two-day period discussing the increased probability of success for ferric citrate in the

U.S. NDD CKD market as a result of the news. With a t-statistic of 8.45, the two-day excess

return of 28.27% is statistically significant at the 1% significance level.

               Keryx’s common stock also experienced statistically significant increases on both

November 5, 2013, and November 6, 2013, in response to the disclosure of positive top-line

results in the Company’s U.S. Phase 2 clinical trial on November 5, 2013, as well as the

contemporaneous commentary by research analysts over the two-day period discussing the



                                                  50
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 53 of 312




increased probability of success for ferric citrate in the U.S. NDD CKD market as a result of the

news. With a t-statistic of 9.07, the two-day excess return of 31.04% is statistically significant at

the 1% significance level.

                 Keryx’s common stock did not experience statistically significant movements on

March 29, 2016, or March 30, 2016 (or the two-day window), in response to the disclosure of

positive top-line results in the Company’s U.S. Phase 3 clinical trial. The lack of a statistically

significance response is consistent with contemporaneous commentary by numerous research

analysts indicating that the clinical trial results were in line with expectations (i.e., not a

surprise).

                 In my opinion the results of my third event study analysis demonstrate a clear

cause-and-effect relationship between the release of new, value-relevant company-specific

information and a corresponding change in Keryx’s stock price.

B. The Krogman Factors for Market Efficiency

                 In addition to the five Cammer factors discussed above, I analyzed three

additional factors accepted by the court in Krogman as providing evidence of an efficient market.

These additional factors include the: i) market capitalization of the company; ii) bid-ask spread

of the stock; and iii) percentage of stock not held by insiders (“public float”).147 I analyze these

factors below.


        i) Market Capitalization and Public Float

                 A large market capitalization and/or large public float are indicators of market

efficiency because there is a greater incentive for investors to invest in more highly capitalized



        147
              See Krogman at 478.


                                                   51
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 54 of 312




companies.148 Keryx’s market capitalization ranged from approximately $333.3 million to $1.7

billion, with an average of $961.4 million during the Class Period. See Exhibit 3.

                On average, Keryx’s market capitalization was at the 73rd percentile, indicating

that Keryx’s market capitalization was greater than 73 percent of the firms traded on the Nasdaq

during the Class Period.

                Keryx’s public float ranged from approximately $326.4 million to $1.6 billion,

with an average of $940.0 million. See Exhibit 3.

                In my opinion, Keryx’s large average market capitalization of $961.4 million and

large average public float of $940.0 million provide strong evidence that Keryx’s common stock

traded in an informationally efficient market during the Class Period.

        ii) Bid-Ask Spread

                Bid-ask spreads are one component of the cost of trading financial securities.

Courts have used excessive bid-ask spreads as an indication of a less efficient market because

large spreads can make transactions in the security prohibitively expensive. For example, in

Krogman, the court found that a bid-ask spread of 5.6% suggested market inefficiency.149

Whereas in CyberGuard, that court found that a bid-ask spread of 2.44% “…weighs in favor of

market efficiency ....”150

                Keryx’s bid-ask spread ranged from 0.05% to 0.59%, with an average of 0.13%

during the Class Period.




        148
            See Krogman at 478.
        149
            See Krogman at 474.
        150
            See Cheney v. Cyberguard, 213 F.R.D. 484 (S.D. FLA. 2003) (“CyberGuard”) at 501

                                                52
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 55 of 312




                Keryx bid-ask spread was at the 31st percentile of Nasdaq firms, indicating that

trading costs for Keryx’s common stock (as measured by the bid-ask spread) were less than 69

percent of the firms traded on the Nasdaq during the Class Period.

                In my opinion, Keryx’s low average bid-ask spread of 0.13% provides strong

evidence that Keryx’s common stock traded in an informationally efficient market during the

Class Period.

C. Polymedica Factors for Market Efficiency

                In addition to the factors discussed above, the court in PolyMedica considered

several other factors as evidence of market inefficiency. These factors include: i) the presence of

serial correlation in PolyMedica’s stock-price returns; ii) constraints on short selling; and iii)

violations of put-call parity.151 I analyze these factors below.

       i) Serial Correlation

                I conducted statistical tests to determine whether the returns for Keryx’s common

stock exhibited autocorrelation (which is also referred to as “serial correlation”).152

Autocorrelation in a stock’s returns means that tomorrow’s stock price movement can be

predicted with a degree of statistical confidence based solely on the price movement today.

Market efficiency requires that all public information, including any implications of yesterday’s


       151
           See PolyMedica 2005 at 18.
       152
           Autocorrelation has been widely studied in the financial economics literature and
accepted by the courts. For example, see Burton G. Malkiel, “efficient market hypothesis,” in
The New Palgrave: A Dictionary of Economics, Volume 2, E to J, ed. by John Eatwell, Murray
Milgate and Peter Newman, Macmillan, 1998, (“Malkiel”) pp. 120-123; see also Lehocky vs.
Tidel Technologies, 220 F.R.D. (S.D. Texas 2004) at 506; and in re Polymedica Corporation
Securities Litigation, 453 Supp. 2d 250, (D.C. MASS 2006) at 276-277. “The term ‘random
walk’ is usually used loosely in the finance literature to characterize a price series where all
subsequent price changes represent random departures from previous prices. Thus, changes in
price will be unrelated to past price changes.” (See Malkiel, p. 120).


                                                  53
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 56 of 312




stock returns, be impounded in today’s stock price so that there are no such arbitrage

opportunities available based on public information.153

                The ability to successfully predict the movement in a stock price tomorrow based

on what it did today would allow a knowledgeable investor to potentially earn abnormal returns

based on this pattern, provided the arbitrage profits outweigh the investor’s costs of trading.

Note that even if the arbitrage opportunity is statistically significant, if the trading strategy is

expected to be unprofitable given positive trading costs, then the autocorrelation would not be

economically significant. Economists have long used the first-order autocorrelation of a stock’s

returns to check for potential market inefficiency.154

                To test for autocorrelation, I performed a regression analysis of Keryx’s daily

common stock returns on the return from the previous day over the Class Period prior to the

alleged corrective disclosure on August 1, 2016. The results are shown in Table 3 below:

TABLE 3
ANALYSIS OF AUTOCORRELATION IN KERYX’S COMMON STOCK RETURNS

                                                               # of          Standard         Adjusted
Estimation Period             Coefficient        t-stat        Obs.             Error        R-Squared
5/9/2013 – 7/29/2016                0.078        2.24           813            3.97%              0.49%




        153
             Weak form tests of the efficient market hypothesis are tests of whether information
contained in historic prices is fully reflected in current prices, thus an analysis of autocorrelation
is a test of weak form market efficiency. Weak form efficiency is a necessary condition for
semi-strong form efficiency because semi-strong efficiency encompasses all public information,
including past prices.
         154
             For example, see Eugene F. Fama, “Efficient Capital Markets: II,” The Journal of
Finance 46(5), December 1991, 1575-1617. See also, John Y. Campbell, Andrew W. Lo and A.
Craig MacKinlay, The Econometrics of Financial Markets, Princeton University Press, 1997, p.
44.

                                                   54
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 57 of 312




               As can be seen in Table 3 above, with a t-statistic of 2.24, my analysis suggests

that statistically significant autocorrelation existed in Keryx’s common stock during the Class

Period.

               To determine whether my finding of autocorrelation was persistent during the

Class Period or was simply driven by stock-price movements during a portion of the Class

Period, I performed additional regression analyses over various sub-periods within the Class

Period. These sub-periods include the start of the Class Period up to December 31, 2013,

calendar-year 2014, calendar-year 2015, and calendar year 2016 up to July 29, 2016 (the last

trading day before the alleged corrective disclosure). The results of these additional analyses are

shown in Table 4 below:

TABLE 4
ANALYSIS OF AUTOCORRELATION IN KERYX’S COMMON STOCK RETURNS (SUB PERIODS)

                                                              # of         Standard           Adjusted
Estimation Period            Coefficient        t-stat        Obs.            Error          R-Squared
(Full Period)
5/9/2013 – 7/29/2016               0.078        2.24           813            3.97%             0.49%

(Sub Periods)
5/9/2013 – 12/31/2013              0.176        2.27           164            3.59%             2.49%
1/2/2014 – 12/31/2014              0.011        0.17           252            3.25%            -0.39%
1/2/2015 – 12/31/2015              0.102        1.62           252            4.43%             0.64%
1/4/2016 – 7/29/2016               0.010        0.12           145            4.59%            -0.69%


               As can be seen in Table 4 above, with a finding of statistically significant

autocorrelation during the first sub-period, and a finding of no statistically significant

autocorrelation during any of the remaining three sub periods, these additional regression




                                                  55
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 58 of 312




analyses indicate that the autocorrelation in Keryx’s common stock returns was limited to the

first 164 days of the Class Period.155

                A further examination of Keryx’s common stock returns during the first sub-

period indicates that the finding of statistically significant autocorrelation during this period did

not reflect an arbitrage opportunity but, instead, was simply a mathematical artifact of large

stock-price movements on October 16-17, 2013, in reaction to the disclosure of top-line results

from Keryx’s Japanese partners’ Phase 3 clinical trial, and November 5-6, 2013, in response to

the disclosure of top line results from the Company’s Phase 2 clinical trial.156

                Table 5 below presents the results of my regression analyses after removing the

returns associated with these four days when the Company’s common stock price increased in

response to the release of positive, value-relevant news regarding ferric citrate’s Phase 2 and

Phase 3 clinical trials:




        155
            I also performed the regression analysis over the period of January 2, 2014 (the start
of the second sub-period) to July 29, 2016 (one day prior to the alleged corrective disclosure). I
find no evidence of autocorrelation in Keryx’s stock-price returns over this period.
        156
            See Section V. A. v)b) above for a detailed discussion of the information disclosed on
these dates.

                                                  56
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 59 of 312




TABLE 5
ANALYSIS OF AUTOCORRELATION IN KERYX’S COMMON STOCK RETURNS (OMITTED DATES)

                                                              # of          Standard         Adjusted
Estimation Period            Coefficient        t-stat        Obs.             Error        R-Squared
(Full Period)
5/9/2013 – 7/29/2016               0.053         1.49             811          3.95%            0.14%

(First Sub-Period)
5/9/2013 – 12/31/2013              0.022         0.24             162          3.52%            -0.59%

(Remaining Sub-Period)
1/2/2014 – 12/31/2014              0.011         0.17             252          3.25%            -0.39%
1/2/2015 – 12/31/2015              0.102         1.62             252          4.43%             0.64%
1/4/2016 – 7/29/2016               0.010         0.12             145          4.59%            -0.69%


               As can be seen in Table 5 above, after removing the effect of the returns

associated with these four days, there is no evidence of statistically significant autocorrelation in

Keryx’s common stock returns during the Class Period, or any of the four sub-periods analyzed.

This indicates that the initial finding of statistically significant autocorrelation during the over

800 trading-day Class Period was simply a mathematical artifact of large returns on four trading

days when Keryx’s stock price reacted as expected to the release of positive, value-relevant news

regarding ferric citrate’s Phase 2 and Phase 3 clinical trials.

               In my opinion, the lack of autocorrelation provides support for my opinion that

Keryx’s stock traded in an informationally efficient market during the Class Period.

       ii) Short Interest

               The presence of short sellers in Keryx’s common stock is an indication of

arbitrage activity, which is generally thought to be conducive to market efficiency. The amount

of short interest for Keryx’s common stock during the Class Period was between 15.6% and

35.4% of Keryx’s shares outstanding, with an average of 23.0% (see Exhibit Table 5).




                                                  57
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 60 of 312




               Keryx short interest as a percent of shares outstanding was at the 97th percentile of

Nasdaq firms, indicating that short interest in Keryx’s common stock was greater than 97 percent

of the firms traded on the Nasdaq during the Class Period.

               I also examined the short interest ratio, which is a proxy for how many trading

days its takes on average to cover short positions.157 Keryx’s short interest ratio ranged from 3.3

to 28.6 days, with an average of 12.2 days during the Class Period (see Exhibit Table 5). This

indicates that, on average, it would take short sellers approximately 12 trading days to cover their

entire short position in Keryx’s common stock, assuming that historical trading volume remained

constant.

               Keryx short interest ratio was at the 80th percentile of Nasdaq firms, indicating

that Keryx’s short interest ratio was greater than 80 percent of the firms traded on the Nasdaq

during the Class Period.

               Another indication of short-sale constraints would be the existence of persistent

“delivery failures.” Persistent delivery failures can indicate that shares may be difficult or

expensive to locate and borrow. Companies with high levels of delivery failures may be

classified as Threshold Securities. According to the Nasdaq:

               As defined in Rule 203(c)(6) of Regulation SHO, a “threshold
               security” is any equity security of any issuer that is registered
               under Section 12 of the Exchange Act, or that is required to file
               reports under Section 15(d) of the Exchange Act (commonly
               referred to as reporting securities), where, for five consecutive
               settlement days:

                   o There are aggregate fails to deliver at a registered clearing agency of
                     10,000 shares or more per security;




       157
           The short interest ratio equals short interest divided by average daily trading volume.
For this analysis, I use a rolling daily average volume for 20 trading days.

                                                 58
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 61 of 312




                    o The level of fails is equal to at least one-half of one percent of the issuer’s
                      total shares outstanding; and

                    o The security is included on a list published by a self-regulatory
                      organization (SRO).

                A security ceases to be a threshold security if it does not exceed
                the specified level of fails for five consecutive settlement days.158

                According to the Nasdaq, Keryx was not listed as a Threshold Security at any

point during the Class Period.

                In my opinion, the high level of short interest discussed above indicates the

presence of investors attempting to profit from any perceived mispricing of Keryx common stock

during the Class Period, which provides support for my opinion that Keryx’s common stock

traded in an informationally efficient market during the Class Period.

                I note that, in certain circumstances, high levels of short interest can suggest a

constraint on short selling, which can manifest itself as relative mispricing between the

company’s common stock and traded options. In the next section, I analyze this relationship

between the price of Keryx’s common stock and traded options during the Class Period.

        iii) Put-Call Parity

                In addition to trading the stock directly, arbitrageurs can also profit from

perceived mispricing of the common stock by trading in call and put options on the common

stock, if the mispricing is in excess of trading costs.159

                In an efficient market, the various call and put options of a stock will be priced

relative to one another (and the stock) so as to provide zero profits from arbitraging these


        158
           See http://www.nasdaqtrader.com/trader.aspx?id=regshothreshold.
        159
           A call option gives the holder the right, but not the obligation, to purchase the
underlying security at a specific price (the “exercise price”) on, or possibly before, a specific
date (the “expiration date”). A put option gives the holder the right, but not the obligation, to sell
the underlying security at the exercise price on, or possibly before, the expiration date.

                                                  59
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 62 of 312




securities against one another. Economists refer to this no-arbitrage state as put-call parity.

Thus, if put-call parity holds and there are minimal violations, then this supports a finding of

market efficiency.

               To determine whether there were constraints on short selling during the Class

Period that would result in relative mispricing of these securities, I analyzed the put-call parity

relationship between Keryx’s common stock and traded options. The results obtained from my

analysis showed that there were 1,143 violations of put-call parity out of the 102,595 pairs of

options during the Class Period (1.11%).160

               I then further examined the data to determine if the violations of put-call parity

were persistent during the Class Period, or were concentrated in any sub-period(s) during the

Class Period. I determined that 803 of the 1,143 total violations (70%) that were measured

during the approximately 39-month Class Period, occurred in October 2014. During the

remaining 38 months of the Class Period, just 0.35% of the total option pairs violate the put-call

parity relationship.

               Thus, Keryx’s stock exhibited strict adherence to put-call parity theory during

approximately 38 of the 39-month class period, indicating that there were no constraints on short

selling during the vast majority of the Class Period, which provides support for my opinion of

informational efficiency for Keryx’s common stock during this period. The high frequency of

violations in October 2014, as well as the direction of the violations (lower bound violations),

however, suggests that there may have been constraints on short selling during this period. This


       160
            I also checked for observation anomalies in which the bid price was greater than the
ask price for the call option, put option, or common stock, or if both the ask price and the bid
price for the call option or the put option were zero for a given pair of options. I excluded ten
anomalies from the data.


                                                 60
     Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 63 of 312




would suggest that, while a constraint on short selling would not have prevented Keryx’s stock

price from reacting to news during this period,161 Keryx’s stock price may have reacted more

slowly to negative news during this period because it would have been more difficult and/or

costly for non-holders of Keryx’s shares to express their views through the sale of Keryx shares.

               See Appendix B for a detailed discussion of my analysis of put-call parity.

D. Conclusion on Market Efficiency for Keryx Common Stock

               In my opinion, Keryx’s common stock traded in an informationally efficient

market during the Class Period as evidenced by the following:

                   Keryx’s average weekly trading volume as a percent of shares outstanding of
                   10.67%, which is significantly greater than the 2% “strong presumption”
                   discussed in Cammer. In addition, Keryx’s average daily volume as a percent
                   of shares outstanding was greater than 94% of the firms traded on the Nasdaq
                   during the same period;

                   Keryx’s significant coverage by research analysts (average of 11) during the
                   Class Period, which was greater than 77% of the firms traded on the Nasdaq
                   during the same period. These research analysts issued over 300 reports
                   during the Class Period further disseminating and interpreting information
                   disclosed by the Company and its foreign partners regarding the viability of its
                   drug candidate, ferric citrate;

                   Keryx’s significant coverage by market makers (average of 57) during the
                   Class Period, which was greater than 94% of the firms traded on the Nasdaq
                   during the same period. There was also significant interest in Keryx’s shares
                   by institutional investors, holding 75% of Keryx’s shares during the Class
                   Period on average. Keryx’s institutional ownership was greater than that for
                   70% of firms traded on the Nasdaq during the Class Period;

                   Keryx’s large average market capitalization of $961 million during the Class
                   Period, which was larger than 73% of the firms trading on the Nasdaq during
                   the same period. Also, Keryx’s average public float of $940 million far

       161
           There is evidence that Keryx’s stock price reacted to firm-specific news in October
2014 as evidenced by statistically significant stock-price reactions on: i) October 1, 2014, when
Keryx disclosed the issuance of a new U.S. patent for ferric citrate covering orally administrable
forms; ii) October 2, 2014, when analysts at Brean Capital and JMP Securities issued reports
opining that the new U.S. patent may protect ferric citrate from generic competition until 2029;
and iii) October 17, 2014, when it was disclosed that no decision on ferric citrate’s NCE status
was listed in the newest update to the FDA’s “Orange Book.” See Appendix A.

                                                61
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 64 of 312




                  exceeded the threshold requirement for filing a Form S-3 with the SEC during
                  the Class Period;

                  Keryx’s common stock reacted as expected to the release of market and
                  industry-related information during the Class Period as evidenced by average
                  t-statistics of 3.68 and 3.72 for the market and industry coefficients;

                  Keryx’s common stock reacted as expected to the release of new, firm-
                  specific information as evidenced by my event studies of: i) initiations of
                  coverage by research analysts; ii) changes in investment recommendations by
                  research analysts; and iii) top-line clinical trial results;

                  Keryx’s average bid-ask spread of just 0.13% during the Class Period, which
                  was lower than 69% of the firms traded on the Nasdaq over the same period.
                  This provides evidence that excessive trading costs did not deter investor
                  activity in Keryx’s common stock during the Class Period;

                  The lack of autocorrelation in Keryx’s common stock returns (after
                  accounting for the returns on two sets of consecutive dates when Keryx’s
                  stock reacted as expected to the release of new, value relevant information)
                  indicates that investors could not earn systematic arbitrage profits in excess of
                  trading costs based on past movements in Keryx’s stock price;

                  Keryx’s high level of short interest during the Class Period, which was greater
                  than 97% of the firms traded on the Nasdaq during the same period, indicates
                  the presence of investors attempting to profit from any perceived mispricing
                  of Keryx common stock during the Class Period; and

                  Keryx’s stock exhibited strict adherence to put-call parity theory during
                  approximately 38 of the 39-month class period, indicating that there were no
                  constraints on short selling during the vast majority of the Class Period. The
                  high frequency of violations in October 2014, as well as the direction of the
                  violations (lower bound violations), however, suggests that there may have
                  been constraints on short selling during this period which may have caused
                  Keryx’s stock price to react more slowly to negative news during this period.


               VI. CLASS-WIDE DAMAGES UNDER EXCHANGE ACT

               Damages under Section 10(b) of the Exchange Act are generally based on an out-

of-pocket measure – the difference between the price paid and the true value of the date of the

transaction.

               It is my understanding that, for claims under Section 10(b) of the Exchange Act,

plaintiffs are required to show a connection between the alleged misrepresentations or omissions

                                               62
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 65 of 312




and financial losses suffered by investors when the truth was ultimately revealed. This is

referred to as economic evidence of loss causation. In general, losses that result from

misrepresentations or omissions are manifested as the alleged misconduct (and its economic

consequences) is revealed through “curative” or “corrective” disclosures. These disclosures can

emanate from the defendant or from a third party such as securities analysts.

               A negative stock-price reaction following a corrective disclosure can provide

economic evidence of materiality and loss causation, as well as a measure of the amount of

artificial inflation being removed from the stock price on the date of the corrective disclosure.162

An event study is typically used to isolate the portion of the change in a company’s stock price

that can be attributed to the corrective information from the portion that can be attributed to

market, industry, or unrelated (confounding) firm-specific information. Once the portion of the

change in the company’s stock price attributable to the corrective information is determined,

artificial inflation is estimated for each day during class period.

               Artificial inflation is defined as the difference between the actual stock price and

the “true value” of the stock, where the true value is the value of the stock after accounting for

the effect of the misrepresentations or omissions. There are several methods for computing

artificial inflation per share. Among the most commonly used methods are the “constant dollar”

method and the “constant percentage” method.163 Artificial inflation can also be “scaled” to



       162
            See Mark Mitchell and Jeffrey Netter, “The Role of Financial Economics in Securities
Fraud Cases: Applications at the Securities and Exchange Commission,” The Business Lawyer
49, February 1994, 545-590; and David Tabak and Frederick Dunbar, “Materiality and
Magnitude: Event Studies in the Courtroom,” Chapter 19 in Litigation Services Handbook: The
Role of the Financial Expert, 3rd ed., ed. by Roman L. Weil, Michael Wagner, and Peter Frank,
Wiley, 2001.
        163
            See, e.g., David Tabak and Chudozie Okongwu, “Inflation Methodologies in
Securities Fraud Cases: Theory and Practice,” NERA White Paper, July 2002.

                                                  63
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 66 of 312




account for any changes in economic conditions, or if the impact of the alleged

misrepresentations or omissions varied throughout the Class Period.

               Once artificial inflation is calculated for each day during the Class Period,

damages for each class member can be calculated as follows:

                   For shares purchased during the class period and held through the end of the
                   class period, damages are equal to artificial inflation on the date of
                   purchase;164 and

                   For shares purchased during the class period and sold prior to the end of the
                   class period (but held through a corrective disclosure), damages are equal to
                   the artificial inflation on the date of purchase minus artificial inflation on the
                   date of sale.

               To calculate damages for investors that purchased shares of Keryx common stock

during the Class Period and held through the August 1, 2016 alleged corrective disclosure, I

would utilize the standard event study methodology discussed above.

               Specifically, I would utilize my rolling regression market model discussed in

Section V. A. v) above to remove the portion of Keryx’s common stock-price return on August

1, 2016, that can be attributed to movements in the market and industry indices. The remaining

component, the “excess return,” is the portion of the Company’s common stock-price return that

can be attributed to firm-specific information disclosed on the day.

               Next, I would review the information disclosed on August 1, 2016, as well as the

contemporaneous commentary by research analysts and the financial press, to determine whether

any portion of the excess return on the day can be attributed to firm-specific information that is


       164
           Damages are also limited by the 90-day look-back provision of the PSLRA. For
damaged shares held through the end of the class period, the PSLRA places an upper limit on the
maximum amount of recoverable damages, which is the difference between the purchase price
paid and the mean trading price of the security for the 90-day period beginning on the day on
which the information correcting the misrepresentations or omissions was fully disclosed. A
rolling average mean price is used for sales made within the 90-day period.


                                                 64
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 67 of 312




unrelated to the alleged misrepresentations or omissions. If present, I would then remove the

effect of this “confounding information” from my measure of Keryx’s excess return on the

day.165

                Finally, because the August 1, 2016 disclosure represents a correction of alleged

misrepresentations and omissions regarding Keryx’s production-related problems, as well as the

materialization of a concealed risk relating to the Company’s single source for converting active

ingredients into tablets (“CMO”), I would “scale” the artificial inflation backward in time based

on estimates of how these factors changed throughout the Class Period. Specifically, I would

examine publicly-available information, as well as documents produced in discovery, to scale my

measure of artificial inflation based on estimates of the extent to which Keryx’s production-

related problems worsened over time, as well as the extent to which the possibility of a

production-related problem would affect the market value of Keryx’s common stock as it moved

through various stages of the regulatory approval process.166

                Because there is a single alleged corrective disclosure in this matter, per share

damages for shares purchased during the Class Period and held through the end of the Class




          165
             Possible approaches could be: analyzing intra-day price changes if the confounding
information was disclosed at a different time than the corrective information; analyzing the
relative effect of these sets of information by observing how research analysts updated their
valuation models based on the corrective and confounding information; or, in the case of
earnings-related information, I could use an earnings response ratio or Keryx’s price to earnings
ratio to estimate the value of the earnings-related information.
         166
             For example, holding the present value of Keryx’s future ferric citrate-related cash
flows constant if ultimately approved, a disclosure of the possibility of a production-related
problem due to utilizing a single-source CMO would be expected to have a smaller effect on
Keryx’s stock price earlier in the Class Period when the probability of ferric citrates’ regulatory
approval was lower.


                                                 65
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 68 of 312




Period, damages are equal to artificial inflation on the date of purchase as limited by the 90-Day

look-back provision of the PSLRA.167

               In my opinion, damages incurred by investors that purchased shares of Keryx

common stock during the Class Period can be calculated using the above methodology.

               I understand that discovery in this case is ongoing. Therefore, I reserve the right

to amend this Declaration to reflect new information available to me in light of the ongoing

discovery process, information provided by other experts in the litigation, documents provided

by Counsel, future rulings from the Court in this Action, and trial proceedings.




       167
           For damaged shares held through the end of the Class Period, per-share damages
would be limited to the difference between the purchase price paid and the mean trading price of
the security for the 90-day period beginning on August 1, 2016. A rolling average mean price is
used for sales made within the 90-day period.

                                                66
Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 69 of 312
     Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 70 of 312

List of Appendices

A      Chronology of Events
B      Put-Call Parity

List of Exhibits

1      Curriculum Vitae
2      Materials Reviewed
3      Market Efficiency Statistics
4      Benchmark Analysis Description
5      Daily Trading and Market Model Statistics
6      Event Study of Top-Line Clinical Trial Results
           Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 71 of 312

                                           Exhibit 1
                                    GREGG M. EDWARDS, ASA
                                  1230 Thistleberry Ln. • Webster, New York 14580
                           Phone: (585) 703-6376 • Email: gregg2@forensiceconomics.com

                              EDUCATION AND PROFESSIONAL DESIGNATIONS

SIMON BUSINESS SCHOOL, UNIVERSITY OF ROCHESTER, Rochester, NY
       Masters of Business Administration                                                                   2008
       Concentration in Finance
       Beta Gamma Sigma International Honor Society Inductee
       Dean’s List

ROCHESTER INSTITUTE OF TECHNOLOGY, Rochester, NY
       B.S. Electrical Engineering Technology                                                               2004
       Academic Scholarship Recipient
       Graduated with Honors
       Dean’s List

AMERICAN SOCIETY OF APPRAISERS (ASA)
       Accredited Senior Appraiser in Business Valuation
                                                 EMPLOYMENT

FORENSIC ECONOMICS, INC., Rochester, NY                                                   January 2008 - Present
      Vice President and Senior Economist (May 2012 – Present)
      Senior Analyst (January 2008 – April 2012)
      Perform complex financial-economic/econometric analyses and prepare expert opinion reports and expert
      testimony in over 100 civil and criminal matters in the following practicing areas:
           Securities Litigation: Retained to consult on, or provide expert opinions in, over three dozen matters
            in the U.S., Canada, and Australia involving market efficiency, economic materiality, and shareholder
            damages.
           Valuations and Contested Mergers: Retained to consult on, or provide expert opinions in, over two
            dozen matters filed in the Court of Chancery of the State of Delaware and U.S. Tax Court, as well as
            in connection with potential acquisitions. These matters ranged in size from $5 million to $25 billion.
           Valuation of Intellectual Property: Retained to consult on matters involving the valuation of
            trademarks, trade names, and other intellectual property for use in contract disputes, acquisitions, and
            preferential tax treatment resulting from transfer pricing.
           Lost Profits and Contract Disputes: Retained to consult on matters involving lost profits that resulted
            from business disparagement and contract disputes.
           Trusts and Pension Plans: Retained to consult on matters involving damages resulting from breach
            of fiduciary duty involving the improper investment of funds by trusts and company pension plans.

MONROE COMMUNITY COLLEGE, Rochester, NY                                              August 2008 - Present
     Adjunct Faculty, Business Administration & Economics, and Mathematics
      Develop education curriculum and deliver instruction in finance and mathematics to first and second-
        year students.
           Work with diverse population of students including developmental, hearing impaired, and English as
            a Second Language (ESL).
           Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 72 of 312
Gregg M. Edwards                                                                                      Page 2


ADTRAN, Webster, NY                                                               May 2007 – January 2008
     Sales Engineering
      Supported Tier-1 and Tier-2 telecommunications providers in the design and installation of regional
         and nation-wide telecommunication networks.
FRONTIER COMMUNICATIONS CORP., Rochester, NY                                           June 1999 –May 2007
      Engineering, Training, and Operations
       Designed, installed, and maintained regional and nation-wide wired and wireless telecommunication
         networks.
           Developed and delivered 40-hour professional development courses to help prepare professional
            engineers for industry certification exams.

                              SELECTED EXPERT CONSULTING EXPERIENCE

SECURITIES LITIGATION

Supplemental Expert Report of Gregg M. Edwards in re: Vecchio Longo Consulting Services Inc. v.
      Victor Neufelo, Carl Merton, Cole Cacciavillani, Clarus Securities Inc., Canaccord Genuity
      Corp, Cormark Securities Inc., Haywood Securities Inc. and Infor-Financial Inc., in Ontario
      Superior Court of Justice, Court File No. CV-19-0061408600CP (April 23, 2019).

Responding Expert Report of Gregg M. Edwards in re: Vecchio Longo Consulting Services Inc. v.
      Victor Neufelo, Carl Merton, Cole Cacciavillani, Clarus Securities Inc., Canaccord Genuity
      Corp, Cormark Securities Inc., Haywood Securities Inc. and Infor-Financial Inc., in Ontario
      Superior Court of Justice, Court File No. CV-19-0061408600CP (April 12, 2019).

Expert Report of Gregg M. Edwards in re: Allen Dodd as Trustee for the Dodd Superannuation Fund v.
       Shine Corporate Ltd., in the Supreme Court of Queensland, Case No. 10009/2017 (February 17,
       2019).

Consultant in re: Larry Crowley v WorleyParsons Limited ACN 096 090 158 in the Federal Court of
       Australia, New South Wales District Registry, General Division, Case No. NSD 1292 of 2015
       (2019).

Consultant in re: Royce Lee, et al. v. Barrick Gold Corporation, et al., in Ontario Superior Court of
       Justice, Court File No: CV-14-502316-00CP (2018).

Consultant in Inabu Pty Ltd as trustee for Alidas Superannuation Fund CIMIC Group Limited in Federal
       Court of Australia, Australian Capital Territory District Registry, General Division, Case No.
       ACD 93 of 2016 (2018).

Cross Examination in re: In the Matter of the Companies’ Creditors Arrangement Act, R.S.C. 1985, C.
       C-36, as Amended and In the Matter of Poseidon Concepts Corp., Poseidon Concepts Ltd.,
       Poseidon Concepts Limited Partnership and Poseidon Concepts Inc., in the Court of Queen's
       Bench of Alberta Judicial Centre, Calgary, Canada, Court File 1301-04364 (January 12, 2018).

Damages Expert in re: Ira S. Nathan, as Trustee for the Ira S. Nathan Revocable Trust, individually and
     on behalf of all others similarly v. Serge Matta et al., in the Circuit Court of the State of Oregon
     for the County of Multnomah, C.A. 16-CV-32458 (2018).
          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 73 of 312
Gregg M. Edwards                                                                                     Page 3


Expert Report in re: In the Matter of the Companies’ Creditors Arrangement Act, R.S.C. 1985, C. C-36,
       as Amended and In the Matter of Poseidon Concepts Corp., Poseidon Concepts Ltd., Poseidon
       Concepts Limited Partnership and Poseidon Concepts Inc., in the Court of Queen's Bench of
       Alberta Judicial Centre, Calgary, Canada, Court File 1301-04364 (October 23, 2017).

Consultant in re: Benjamin Gross, Individually and on Behalf of All Others Similarly Situated v. GFI
       Group Inc., Colin Heffron, and Michael Gooch, in the United States District Court, Southern
       District of New York, C.A. 1:14-cv-09438-WHP (2017).

Consultant in re: Carey D. Ebert v. Michael Gustin, et al., in the United States District Court for the
       Norther District of Texas, Fort Worth Division, C.A. No. 4:15-cv-225-0 (2017).

Consultant in re: Deka Investment Gmbh V. Santander Consumer USA Holdings Inc., United States
       District Court Northern District Of Texas Dallas Division, Case No. 3:15-CV-2129-K (2016).

Consultant in re: The Matter of the Arbitration Between Kevin T. Robik and The Bear Stearns
       Companies LLC, et al., before the Financial Industry Regulatory Authority No. 13-00645 (2016).

Mediation Testimony in re: The Bancorp Inc. Securities Litigation, in the United States District Court
       for the District of Delaware, Case No. 14 Civ. 0952 (SLR) (July 1, 2016).

Mediation Testimony in re: The Bancorp Inc. Securities Litigation, in the United States District Court
       for the District of Delaware, Case No. 14 Civ. 0952 (SLR) (June 30, 2016).

Consultant in re: Howard Randall, Trustee et. al., vs. Fifth Street Finance Corp., et. al., in the United
       States District Court Southern District of New York, Cas No. 15-cv-7759 (LAK) (2016).

Consultant in re: David E. Kaplan et al., vs. S.A.C. Capital Advisors, LP., et al., in the United States
       District Court Southern District of New York, Case No. 12 Civ. 9350 (VM) (KNF) (2016).

Consultant in re: Todd Stanaford vs. Roberty Donald Bruce Genevese et al., in the United States District
       Court Southern District of Florida, Case No. 9:13-cv-80923-KLR (2015).

Consultant in re: Sprint Nextel Corporation, et al. Securities Litigation, in the United States District
       Court for the District of Kansas, Case No. 09-CV-2122 EFM/KMH (2014).

Consultant in re: Countrywide Financial Corp. Mortgaged-Backed Securities Litigation, Central District
       of California Western Division, Case No. ML-02265-MRP (2014).

Consultant in re: Scott Bardwell v. Martinrea International, Inc. et al., in the Superior Court of Justice,
       Ontario, Canada, Court File No.: CV13-20310 CP (2014).

Consultant in re: Puda Coal Securities Inc. et al. Securities Litigation, before the United States District
       Court Southern District of New York, Case No: 1:11-CV-2598(BSJ) (KBF) (2013).

Consultant in re: General Electric Co. Securities Litigation, in the United States District Court, Southern
       District of New York, Master File No. 09 CIV-1951 (DC) (2013).

Consultant in re: CIT Group Inc. Securities Litigation, in the United States District Court, Southern
       District of New York, Master File No. 1:08-cv-06613-BSJ-THK (2012).
         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 74 of 312
Gregg M. Edwards                                                                                    Page 4


Consultant in re: Citigroup Inc. Securities Litigation, in the United States District Court, Southern
       District of New York, Master File No. 07 Civ. 9901 (SHS) (2012).

Consultant in re: Securities and Exchange Commission v. Amnon Landan, Sharelene Abrams, Douglas
       Smith and Susan Skaer, in the United States District Court, Northern District of California, San
       Francisco Division, No. 5:07-cv-02822-WHA (2012).

Consultant in Centro Securities Litigation in the Federal Court of Australia, Victoria District Registry,
       No. 366 of 2008 (2011).

Consultant in re: Federal National Mortgage Association Securities Litigation in the United States
       District Court, District of Columbia, Consolidated Civil Action No. 1:04-CV-01639 (2011).

Consultant in re: In Re Fairfax Financial Holdings Limited and Crum & Forster Holdings Corp., v.
       S.A.C. Capital Management, LLC, et al., before the Superior Court of New Jersey, Law
       Division: Morris County, Docket No. MRS-L-2032-06 (2011).

Consultant in re: Re Claude A. Reese v. John Browne and Robert Malone, in the United States District
       Court, Western District of Washington at Seattle, No. C08-1008 MJP (2010).

Consultant in re: United States Securities and Exchange Commission v. Kenneth L. Schroeder, in the
       United States District Court for the Northern District of California, San Jose Division, Case No.
       C 07- 3798 JW (2010).

Consultant in re: United States Securities and Exchange Commission v. Carl W. Jasper, in the United
       States District Court for the Northern District of California, San Jose Division, Case No. CV 07-
       6122 (JW) (2010).

Consultant in re: United States Securities and Exchange Commission v. Raj P. Sabhlok and Michael C.
       Pattison, in the United States District Court for the Northern District of California, San Francisco
       Division, Case No. CV 08-4238 (BZ) (2010).

Consultant in re: Maxim Integrated Products, Inc. Securities Litigation, before the United States District
       Court, Northern District of California, San Jose Division, Case No. C-08-00832-JW (2010).

Consultant in re: Royal Bank of Scotland Group PLC Securities Litigation, United States District Court,
       Southern District of New York. Case No. 09 Civ. 300 (DAB) (2010).

Consultant in re: Alexander Dobbie and Michael Benson v. Arctic Glacier Income Fund, Arctic Glacier
       Inc., Richard L. Johnson, Keith W. McMahon, Douglas A. Bailey, James E. Clark, Robert J.
       Nagy, Gary A. Flmon and David R. Swaine in the Superior Court of Justice, Ontario, Canada,
       No. 59725 (2010).

Consultant in re: Marsh & McLennan Companies, Inc. Securities Litigation, before the United States
       District Court for the Southern District of New York, Civil Action No. 04-CV-08144 (SWK)
       (2009).

Consultant in re: MRV Communications Inc., Noam Lotan, Shay Gonen, Michael Blust, Kevin Rubin,
       Guy Avidan, Guenter Jaensch, Igal Shidlovsky, Daniel Tsui, Baruch Fisher Civil Action, United
       States District Court Central District of California, Civil Action No. CV 08-04561 GAF (RCx)
       (2009).
          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 75 of 312
Gregg M. Edwards                                                                                      Page 5


Consultant in re: Accredited Home Lenders Holding Co. Securities Litigation, before the United States
       District Court Southern District of California, Case No 3:07-cv-00488-H-CAB (2009).

Consultant in re: Countrywide Financial Corporation Securities Litigation, before the United States
       District Court for the Central District of California Western Division, Lead Case No. CV 07-
       05295 MRP (MANx) (2009).

Consultant in re: Scientific-Atlanta, Inc. Securities Litigation, before the United States District Court
       Northern District of Georgia Atlanta Division, Civil Action No. 1:01-CV-1950-RWS (2008).

Consultant in re: General Motors Corp. Securities Litigation, in the United States District Court, Eastern
       District of Michigan, Southern Division. Case No. 06-md-1749 (2008).

Consultant in re: Monster Worldwide, Inc. Securities Litigation, before the United States District Court
       Southern District of New York, No. 07-CV-02237 (JSR) (2008).

Consultant in re: State of New Jersey, et al. v. Tyco International, Ltd., et al., before the United States
       District Court for the State of New Hampshire, Civil No. 03-1337-B, MDL No. 1335 (2008).

VALUATIONS AND CONTESTED MERGERS

Consultant in re: Manichaean Capital, LLC, et al. v. SourceHOV Holdings, Inc., in the Court of
       Chancery of the State of Delaware, C.A. No. 2017-0673-JRS (2019).

Consultant in re: EBIX, Inc., Stockholder Litigation, in the Court of Chancery of the State of Delaware,
       C.A. No. 8526-VCS (2019).

Consultant in re: Obsidian Management, LLC, v. Xura, Inc., in the Court of Chancery of the State of
       Delaware, C.A. No. 12698-VCS (2017).

Consultant in re: Energy Transfer Equity, L.P. Unitholder Litigation, in the Court of Chancery of the
       State of Delaware, Consolidated C.A. No. 12197-VCG (2017).

Consultant in re: City of Daytona Beach Police and Fire Pension Fund, et al., v. ExamWorks Group,
       Inc., et al., in the Court of Chancery of the State of Delaware, C.A. No. 12481-VCL (2017).

Consultant in re: Energy Transfer Equity, L.P. Unitholder Litigation, In the Court of Chancery of the
       State of Delaware, Consolidated C.A. No. 12197-VCG (2017).

Expert Appraisal Report of Gregg M. Edwards for Custom Brewcrafters, Inc., February 25, 2016.

Expert Appraisal Report of Gregg M. Edwards for Regional Computer Recycling & Recovery, July 2,
       2015.

Consultant in re: Globe Specialty Metals, Inc. Stockholders Litigation., in the Court of Chancery of the
       State of Delaware, C.A. No. 10865-VCG (2015).

Supplemental Affidavit of Gregg M. Edwards and James L. Canessa, ASA in re: British American
      Tobacco Plc, Reynolds American, Inc. et al in the General Court of Justice Superior Court
      Division, State of North Carolina, No. 14 CVS 8130 (January 15, 2015).
         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 76 of 312
Gregg M. Edwards                                                                                       Page 6


Affidavit of Gregg M. Edwards and James L. Canessa, ASA in re: British American Tobacco Plc,
       Reynolds American, Inc. et al in the General Court of Justice Superior Court Division, State of
       North Carolina, No. 14 CVS 8130 (January 2, 2015).

Consultant in re: Forest Laboratories, Inc. Stockholder Litigation, in the Supreme Court of the State of
       New York, County of New York, No. 650625 (2014).

Consultant in re: The Orchard Enterprises, Inc. Stockholder Litigation, in the Court of Chancery of the
       State of Delaware, Consolidated C.A. No. 7840-VCL (2014).

Expert Appraisal Report of Gregg M. Edwards for Wending Creek Farms, Inc. (October 14, 2013).

Consultant in re: Claude Fattore, v. CapitalSource Inc. et al., in the Court of Chancery of the State of
       Delaware, No. 8927-CS (2013).

Consultant in re: Palomar Medical Technologies Shareholder Litigation, in the Court of Chancery of the
       State of Delaware, No. 8491-VCP (2013).

Rebuttal Declaration of Gregg M. Edwards and James L. Canessa, ASA in re: Plains Exploration &
       Production Company Stockholder Litigation, in the Court of Chancery of the State of Delaware,
       Civil Action No. 8090-VCN (2013).

Declaration of Gregg M. Edwards and James L. Canessa, ASA in re: Plains Exploration & Production
       Company Stockholder Litigation, in the Court of Chancery of the State of Delaware, Civil
       Action No. 8090-VCN (2013).

Consultant in re: Brenda Koehler, individually and on behalf of all others similarly situated, v. NetSpend
       Holdings, Inc. et al., in the Court of Chancery of the State of Delaware, Civil Action No.
       8373VCG (2013).

Consultant in re: Copano Energy, L.L.C. Shareholder Litigation, in the Court of Chancery of the State of
       Delaware, Civil Action No. 8317 & 8337-VCN (2013).

Consultant in re: TRADOS Incorporated Shareholder Litigation, in the Court of Chancery of the State of
       Delaware, Civil Action No. 1512-VCL (2012).

Consultant in re: Willie R. Pittman, et al. v. MoneyGram International, Inc., et al. in the Court of
       Chancery of the State of Delaware, C.A. No. 6387-VCL (2011).

Consultant in re: Citadel Broadcasting Corporation, et al., before the United States Bankruptcy Court,
       Southern District of New York, Case No. 09-17442 (BRL) (2010).

Consultant in re: Beechwood Restorative Care Center, et al. v. Laura E. Leeds, et al., in the United
       States District Court, Western District of New York, Case No. 02-CV-6235 (2010).

Consultant in re: Irex Corporation v. Mitchell Partners, Ltd., et al., in the Court of Common Pleas of
       Lancaster County, Pennsylvania, Civil Action - Law and Equity, No. CI-2007-01322 (2010).

Consultant in re: Re CompuCredit Holdings Corp., v. Akanthos Capital Management, LLC. et al., in the
       United States District Court for the Northern District of Georgia, No. 1:10-CV-844-TCB (2010).
         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 77 of 312
Gregg M. Edwards                                                                                   Page 7


Consultant in re: The Student Loan Corporation Litigation, in the Court of Chancery of the State of
       Delaware, Consolidated C.A. No. 5832-VCL (2010).

Consultant in re: The First American Corporation, First Advantage Corporation, and Parker S. Kennedy,
       Class Action, in the Court of Chancery of the State of Delaware. Case No. 4710 (2009).

Consultant in re: Rohm and Haas Company v. The Dow Chemical Company, et al., before the Court of
       Chancery of the State of Delaware in and for New Castle County, C.A. No. 4309-CC (2009).

Consultant in re: Grey Wolf Inc. Class Action Petition for Breach of Fiduciary Duty and Injunctive
       Relief, in the District Court of Harris County, Texas, 127th Judicial District. Case No. 2008-
       53565 (2008).

Consultant in re: Comcast Corporation v. Federal Insurance Company, et al., before the District Court,
       City and County of Denver, Colorado, Case No. 2008cv229 (2008).

LOST PROFITS AND CONTRACT DISPUTES

Consultant in re: YRN LLC v. Migos, et al., in the United States Supreme Court of the State of New
       York, Case No. 652265/2018 (2018).

Consultant in re: SodexoMAGIC, LLC v. Drexel University, in the United States District Court for the
       Eastern District of Pennsylvania, Case No. 2:16-cv-5144-MMB (2018).

Consultant in re: Source Healthcare Analytics, Inc., et al. v. SDI Health LLC, et al., in the Court of
       Common Pleas, Philadelphia County, Commerce Court Program, February Term, 2011, No.
       2290, (2012).

Consultant in re: Kodak Graphic Communications Canada Company, As Successor to Creo Inc. v. E. I.
       Du Pont De Nemours and Company, in the United States District Court, Western District of New
       York, No. 08-CV-6553T (2012).

Consultant in re: Kehoe Component Sales, Inc. d/b/a Pace Electronics Products v. Best Lighting
       Products, Inc. in the United States District Court Southern District of Ohio Eastern Division,
       C.A. No. 2:08-cv-752 (2012).

Consultant in re: McMahan Securities Co. L.P. v. Kleinberg, Gaplan, Wolff & Cohen, P.C., David
       Parker and Martin D. Sklar, in the Supreme Court of the State of New York, County of New
       York, No. 111952/08 (2012).

Consultant in re: Clover Pool Supply Co., Inc. v. Central NY News, Inc. in the United States District
       Court Western District of New York, No. 05-CV-6372(T)P (2008).

TRUSTS AND PENSION PLANS

Consultant in re: Delilah Morrison and Sherri Arguello v. Moneygram International, Inc., et al. in the
       United States District Court District of Minnesota, No. 08-cv-01121-PJS-JJG (2010).

Consultant in re: The Matter of the Judicial Settlement of Estate of Eleanor G. Kopec, in the State of
       New York Surrogate’s Court, Monroe County, File No. 2001 DT 01229 (2009).
         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 78 of 312
Gregg M. Edwards                                                                               Page 8


Consultant in re: Reba Bagley, Scott Silver, Tolan Beck and Rod Hughes v. KB Home et al. in the
       United States District Court Central District of California (Western Division), No. CV-07-1754
       GPS (SSx) (2009).
     Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 79 of 312

                                       Exhibit 2
                                   Materials Reviewed

First Amended Class Action Complaint for Violations of the Federal Securities Laws, dated
February 27, 2017
Memorandum and Order of Judge Denise J. Casper, dated July 19, 2018.

Daily reported volume, prices for Keryx Biopharmaceuticals, Inc. shares traded on
exchanges/platforms in the U.S. (Bloomberg ticker: KERX US) for the period May 2013 –
August 2016. Source: Bloomberg.

Keryx Biopharmaceuticals, Inc. SEC Filings for the period May 2013 – August 2016. Source:
SEC Edgar Database at www.sec.gov.

Shares outstanding for Keryx Biopharmaceuticals, Inc. for the period May 2013 – August 2016.
Source: Keryx SEC Filings.

Insider Holdings for Keryx Biopharmaceuticals, Inc. shares for the period March 2013 –
September 2016. Source: Thomson Reuters Eikon.

Quarterly institutional ownership for Keryx Biopharmaceuticals, Inc. during the period March
2013 – September 2016. Source: Thomson Reuters Eikon.

Number of analysts making recommendations for Keryx Biopharmaceuticals, Inc. during the
period May 2013 – August 2016. Source: Bloomberg.

Keryx Biopharmaceuticals, Inc. closing bid and ask prices for shares during the period May 2013
– August 2016. Source: Bloomberg.

Keryx Biopharmaceuticals, Inc. short interest for shares during the period May 2013 – August
2016. Source: Bloomberg.

News stories regarding Keryx Biopharmaceuticals, Inc during the period May 2013 – August
2016. Sources: Bloomberg and Factiva.

Keryx Biopharmaceuticals, Inc. conference call transcripts during the period May 2013 – August
2016. Source: Bloomberg.

Analyst reports regarding Keryx Biopharmaceuticals, Inc. during the period May 2013 – August
2016. Source: Capital IQ, Thomson One, Reuters Knowledge, and Counsel.

List of analyst reports regarding Keryx Biopharmaceuticals, Inc. during the period May 2013 –
August 2016. Source: Capital IQ, Thomson One, Reuters Knowledge, and Counsel.

Daily index levels for the period May 2013 – August 2016 (Bloomberg tickers in parentheses)
for the Nasdaq Composite Total Return Index (XCMP) and the Nasdaq Biotechnology Total
Return Index (XNBI). Source: Bloomberg.


Forensic Economics, Inc.                                                                 p. 1 of 2
      Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 80 of 312

                                         Exhibit 2
                                     Materials Reviewed

Bloomberg data related to members of the XCMP Index at specific points in time: Members,
Security Type, Primary Security Composite Exchange Code, Short Interest; Short Interest Ratio,
Total Analyst Recommendations, and Instit Owner % Shares_Out.

Options data for Keryx Biopharmaceuticals, Inc. the period May 2013 – August 2016. Source:
IVolatility (http://www.ivolatility.com).

“Special Protocol Assessment Guidance for Industry,” U.S. Department of Health and Human
Services, Food and Drug Administration, Center for Drug Evaluation and Research (CDER),
Center for Biologics Evaluation and Research (CBER), April 2018, Revision 1, available at
https://www.fda.gov/downloads/Drugs/Guidances/UCM498793.pdf.

Philip A. Hamill, Philip McIlkenny, Kwaku K. Opong “Valuation implications of
pharmaceutical companies’ R&D regulatory approval notifications,” The British Accounting
Review, 45, 2013.

Peter McNamara and Charles Baden-Fuller, “Shareholder returns and the exploration–
exploitation dilemma: R&D announcements by biotechnology firms,” Research Policy, 36, 2007.

American Society of Nephrology Abstract Supplement, KidneyWeek, November 5-10, 2013.

All other materials cited in the text of the Report, Exhibits, and Appendices.




Forensic Economics, Inc.                                                               p. 2 of 2
                                                 Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 81 of 312


                                                                                                      Exhibit 3
                                                                           Market Efficiency Statistics for Keryx Biopharmaceuticals, Inc.
          [1]         [2]           [3]            [4]       [5]     [6]        [7]         [8]         [9]       [10]         [11]             [12]          [13]       [14]           [15]          [16]           [17]        [18]
                                                                                                                                                                                    Institutional
                                                 Weekly                                                                                                                               Holdings                      Short       Short
                                                Volume /                                                                     Market            Market         Bid-                   as a % of                   Interest as a Interest
                                  Weekly         Shares             Market   Shares       Insider     Public              Capitalization   Capitalization      Ask  Institutional      Shares         Short      % of Shares Ratio
         Date    Daily Volume     Volume       Outstanding Analysts Makers Outstanding   Holdings      Float      Price     of Equity      of Public Float   Spread   Holdings      Outstanding      Interest    Outstanding (Days)
        5/8/2013     3,106,576           ---           ---    8      59     81,718,058   1,754,094   79,963,964   $7.85    $641,486,755      $627,717,117    0.13%    51,156,672        62.60%      16,859,536      20.63%        7.33
        5/9/2013     2,544,911           ---           ---    8      59     81,718,058   1,754,094   79,963,964   $7.83    $639,852,394      $626,117,838    0.13%    51,156,672        62.60%      16,859,536      20.63%        7.54
       5/10/2013     2,777,801    8,429,288       10.32%      8      59     81,718,058   1,754,094   79,963,964   $8.22    $671,722,437      $657,303,784    0.12%    51,156,672        62.60%      16,859,536      20.63%        7.44
       5/13/2013     4,792,180           ---           ---    8      59     81,718,058   1,754,094   79,963,964   $8.75    $715,033,008      $699,684,685    0.11%    51,156,672        62.60%      16,859,536      20.63%        7.09
       5/14/2013     2,680,251           ---           ---    8      59     81,718,058   1,754,094   79,963,964   $8.47    $692,151,951      $677,294,775    0.12%    51,156,672        62.60%      16,859,536      20.63%        6.90
       5/15/2013     2,126,795           ---           ---    8      59     81,718,058   1,754,094   79,963,964   $8.19    $669,270,895      $654,904,865    0.12%    51,156,672        62.60%      15,649,300      19.15%        6.30
       5/16/2013     1,765,106           ---           ---    8      59     81,718,058   1,754,094   79,963,964   $8.00    $653,744,464      $639,711,712    0.13%    51,156,672        62.60%      15,649,300      19.15%        6.25
       5/17/2013     1,726,147   13,090,479       16.02%      8      59     81,718,058   1,754,094   79,963,964   $8.04    $657,013,186      $642,910,271    0.12%    51,156,672        62.60%      15,649,300      19.15%        6.32
       5/20/2013     1,997,465           ---           ---    8      59     81,718,058   1,754,094   79,963,964   $7.94    $648,841,381      $634,913,874    0.13%    51,156,672        62.60%      15,649,300      19.15%        6.92
       5/21/2013     1,392,027           ---           ---    8      60     81,718,058   1,754,094   79,963,964   $8.05    $657,830,367      $643,709,910    0.12%    51,156,672        62.60%      15,649,300      19.15%        7.33
       5/22/2013     1,983,640           ---           ---    8      60     81,718,058   1,754,094   79,963,964   $7.88    $643,938,297      $630,116,036    0.13%    51,156,672        62.60%      15,649,300      19.15%        7.28
       5/23/2013     1,632,547           ---           ---    8      60     81,718,058   1,754,094   79,963,964   $8.03    $656,196,006      $642,110,631    0.12%    51,156,672        62.60%      15,649,300      19.15%        7.39
       5/24/2013     1,037,370    8,043,049        9.84%      8      60     81,718,058   1,754,094   79,963,964   $8.03    $656,196,006      $642,110,631    0.12%    51,156,672        62.60%      15,649,300      19.15%        7.45
       5/28/2013     1,457,626           ---           ---    8      60     81,718,058   1,754,094   79,963,964   $8.00    $653,744,464      $639,711,712    0.13%    51,156,672        62.60%      15,649,300      19.15%        7.41
       5/29/2013     1,233,298           ---           ---    8      60     81,718,058   1,754,094   79,963,964   $8.14    $665,184,992      $650,906,667    0.12%    51,156,672        62.60%      15,649,300      19.15%        7.52
       5/30/2013     1,902,938           ---           ---    8      60     81,718,058   1,754,094   79,963,964   $8.16    $666,819,353      $652,505,946    0.12%    51,156,672        62.60%      15,649,300      19.15%        7.60
       5/31/2013     1,951,738    6,545,600        8.01%      8      60     81,718,058   1,754,094   79,963,964   $8.01    $654,561,645      $640,511,352    0.12%    51,156,672        62.60%      14,930,409      18.27%        7.14
        6/3/2013     4,419,399           ---           ---    8      60     81,718,058   1,754,094   79,963,964   $7.86    $642,303,936      $628,516,757    0.13%    51,156,672        62.60%      14,930,409      18.27%        6.66
        6/4/2013     3,658,207           ---           ---    8      60     81,718,058   1,754,094   79,963,964   $7.67    $626,777,505      $613,323,604    0.13%    51,156,672        62.60%      14,930,409      18.27%        6.44
        6/5/2013     2,668,118           ---           ---    8      60     81,718,058   1,754,094   79,963,964   $7.42    $606,347,990      $593,332,613    0.13%    51,156,672        62.60%      14,930,409      18.27%        6.37
        6/6/2013     1,773,771           ---           ---    8      60     81,718,058   1,754,094   79,963,964   $7.65    $625,143,144      $611,724,325    0.13%    51,156,672        62.60%      14,930,409      18.27%        6.56
        6/7/2013     1,063,678   13,583,173       16.62%      8      60     81,718,058   1,754,094   79,963,964   $7.65    $625,143,144      $611,724,325    0.13%    51,156,672        62.60%      14,930,409      18.27%        6.78
       6/10/2013     1,678,985           ---           ---    8      60     81,718,058   1,754,094   79,963,964   $7.74    $632,497,769      $618,921,081    0.13%    51,156,672        62.60%      14,930,409      18.27%        6.95
       6/11/2013     2,829,558           ---           ---    8      60     81,718,058   1,754,094   79,963,964   $7.35    $600,464,290      $587,575,207    0.14%    51,156,672        62.60%      14,930,409      18.27%        7.29
       6/12/2013     2,849,082           ---           ---    8      60     81,718,058   1,754,094   79,963,964   $6.98    $570,392,045      $558,148,469    0.14%    51,156,672        62.60%      14,930,409      18.27%        7.26
       6/13/2013     4,264,136           ---           ---    8      61     81,718,058   1,754,094   79,963,964   $6.97    $569,574,864      $557,348,829    0.14%    51,156,672        62.60%      14,930,409      18.27%        6.90
       6/14/2013     2,117,327   13,739,088       16.81%      8      60     81,718,058   1,754,094   79,963,964   $7.30    $596,623,541      $583,816,901    0.14%    51,156,672        62.60%      14,307,431      17.51%        6.56
       6/17/2013     3,094,062           ---           ---    8      60     81,718,058   1,754,094   79,963,964   $7.56    $617,788,518      $604,527,568    0.13%    51,156,672        62.60%      14,307,431      17.51%        6.36
       6/18/2013     1,840,366           ---           ---    8      60     81,718,058   1,754,094   79,963,964   $7.66    $625,960,324      $612,523,964    0.13%    51,156,672        62.60%      14,307,431      17.51%        6.38
       6/19/2013     9,269,789           ---           ---    9      60     81,718,058   1,754,094   79,963,964   $8.24    $673,356,798      $658,903,063    0.12%    51,156,672        62.60%      14,307,431      17.51%        5.43
       6/20/2013     3,869,938           ---           ---    9      60     81,718,058   1,754,094   79,963,964   $7.90    $645,572,658      $631,715,316    0.13%    51,156,672        62.60%      14,307,431      17.51%        5.24
       6/21/2013     3,134,632   21,208,787       25.95%      9      60     81,718,058   1,754,094   79,963,964   $7.66    $625,960,324      $612,523,964    0.13%    51,156,672        62.60%      14,307,431      17.51%        5.10
       6/24/2013     1,936,569           ---           ---    9      60     81,718,058   1,754,094   79,963,964   $7.49    $612,068,254      $598,930,090    0.13%    51,156,672        62.60%      14,307,431      17.51%        5.02
       6/25/2013     1,571,341           ---           ---    9      60     81,718,058   1,754,094   79,963,964   $7.30    $596,541,823      $583,736,937    0.14%    51,156,672        62.60%      14,307,431      17.51%        5.01
       6/26/2013     1,812,305           ---           ---    9      59     81,718,058   1,754,094   79,963,964   $7.42    $606,347,990      $593,332,613    0.13%    51,156,672        62.60%      14,307,431      17.51%        4.96
       6/27/2013     1,309,105           ---           ---    9      60     81,718,058   1,754,094   79,963,964   $7.52    $614,519,796      $601,329,009    0.13%    51,156,672        62.60%      14,307,431      17.51%        5.01
       6/28/2013     1,898,569    8,527,889       10.44%      9      60     81,718,058   1,754,094   79,963,964   $7.47    $610,433,893      $597,330,811    0.13%    51,156,672        62.60%      14,359,392      17.57%        5.03
        7/1/2013     1,472,810           ---           ---    9      60     81,815,467   1,796,452   80,019,015   $7.87    $643,887,725      $629,749,648    0.13%    51,573,641        63.04%      14,359,392      17.55%        5.31
        7/2/2013     1,666,809           ---           ---    9      60     81,815,467   1,796,452   80,019,015   $7.87    $643,887,725      $629,749,648    0.13%    51,573,641        63.04%      14,359,392      17.55%        5.51
        7/3/2013       460,478           ---           ---    9      60     81,815,467   1,796,452   80,019,015   $7.92    $647,978,499      $633,750,599    0.13%    51,573,641        63.04%      14,359,392      17.55%        5.75
        7/5/2013       918,903    4,519,000        5.52%      9      61     81,815,467   1,796,452   80,019,015   $7.98    $652,887,427      $638,551,740    0.13%    51,573,641        63.04%      14,359,392      17.55%        5.85
        7/8/2013     1,575,278           ---           ---    9      61     81,815,467   1,796,452   80,019,015   $8.00    $654,523,736      $640,152,120    0.13%    51,573,641        63.04%      14,359,392      17.55%        5.79
        7/9/2013     1,092,937           ---           ---    9      61     81,815,467   1,796,452   80,019,015   $8.07    $660,250,819      $645,753,451    0.12%    51,573,641        63.04%      14,359,392      17.55%        5.86
       7/10/2013       886,081           ---           ---    9      61     81,815,467   1,796,452   80,019,015   $8.15    $666,796,056      $652,154,972    0.12%    51,573,641        63.04%      14,359,392      17.55%        6.11
       7/11/2013     1,358,050           ---           ---    9      61     81,815,467   1,796,452   80,019,015   $7.97    $652,069,272      $637,751,550    0.13%    51,573,641        63.04%      14,359,392      17.55%        6.30
       7/12/2013     1,348,375    6,260,721        7.65%      9      61     81,815,467   1,796,452   80,019,015   $8.11    $663,523,437      $648,954,212    0.12%    51,573,641        63.04%      14,359,392      17.55%        6.74
       7/15/2013     2,853,851           ---           ---    9      61     81,815,467   1,796,452   80,019,015   $8.37    $684,795,459      $669,759,156    0.12%    51,573,641        63.04%      13,722,215      16.77%        6.33
       7/16/2013     8,139,159           ---           ---    9      61     81,815,467   1,796,452   80,019,015   $8.41    $687,659,000      $672,559,821    0.12%    51,573,641        63.04%      13,722,215      16.77%        5.67
       7/17/2013     2,653,417           ---           ---    9      61     81,815,467   1,796,452   80,019,015   $8.67    $709,340,099      $693,764,860    0.12%    51,573,641        63.04%      13,722,215      16.77%        5.57

Forensic Economics, Inc.                                                                                                                                                                                                         p. 1 of 18
                                                 Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 82 of 312


                                                                                                      Exhibit 3
                                                                           Market Efficiency Statistics for Keryx Biopharmaceuticals, Inc.
          [1]         [2]           [3]            [4]       [5]     [6]        [7]         [8]         [9]        [10]         [11]             [12]          [13]       [14]           [15]          [16]           [17]        [18]
                                                                                                                                                                                     Institutional
                                                 Weekly                                                                                                                                Holdings                      Short       Short
                                                Volume /                                                                      Market            Market         Bid-                   as a % of                   Interest as a Interest
                                  Weekly         Shares             Market   Shares       Insider     Public               Capitalization   Capitalization      Ask  Institutional      Shares         Short      % of Shares Ratio
         Date    Daily Volume     Volume       Outstanding Analysts Makers Outstanding   Holdings      Float      Price      of Equity      of Public Float   Spread   Holdings      Outstanding      Interest    Outstanding (Days)
       7/18/2013     1,430,076           ---           ---    9      60     81,815,467   1,796,452   80,019,015    $8.55    $699,522,243      $684,162,578    0.12%    51,573,641        63.04%      13,722,215      16.77%        6.63
       7/19/2013     1,240,900   16,317,403       19.94%      9      60     81,815,467   1,796,452   80,019,015   $8.61     $704,431,171      $688,963,719    0.12%    51,573,641        63.04%      13,722,215      16.77%        7.08
       7/22/2013     1,111,663           ---           ---    9      60     81,815,467   1,796,452   80,019,015    $8.56    $700,340,398      $684,962,768    0.12%    51,573,641        63.04%      13,722,215      16.77%        7.47
       7/23/2013     1,550,359           ---           ---    9      60     81,815,467   1,796,452   80,019,015    $8.49    $694,613,315      $679,361,437    0.12%    51,573,641        63.04%      13,722,215      16.77%        7.55
       7/24/2013     4,994,974           ---           ---    9      60     81,815,467   1,796,452   80,019,015    $8.80    $719,976,110      $704,167,332    0.11%    51,573,641        63.04%      13,722,215      16.77%        6.90
       7/25/2013     2,398,727           ---           ---    9      60     81,815,467   1,796,452   80,019,015    $9.01    $737,157,358      $720,971,325    0.11%    51,573,641        63.04%      13,722,215      16.77%        6.80
       7/26/2013     2,745,455   12,801,178       15.65%      9      60     81,815,467   1,796,452   80,019,015   $9.18     $751,065,987      $734,574,558    0.11%    51,573,641        63.04%      13,722,215      16.77%        6.57
       7/29/2013     2,131,984           ---           ---    9      60     81,815,467   1,796,452   80,019,015    $8.91    $728,975,811      $712,969,424    0.11%    51,573,641        63.04%      13,722,215      16.77%        6.53
       7/30/2013     1,386,789           ---           ---    9      60     81,815,467   1,796,452   80,019,015    $9.13    $746,975,214      $730,573,607    0.11%    51,573,641        63.04%      13,722,215      16.77%        6.54
       7/31/2013     2,015,614           ---           ---    9      60     81,815,467   1,796,452   80,019,015    $9.10    $744,520,750      $728,173,037    0.11%    51,573,641        63.04%      12,793,958      15.64%        6.05
        8/1/2013     2,899,397           ---           ---    9      60     81,815,467   1,796,452   80,019,015    $9.05    $740,429,976      $724,172,086    0.11%    51,573,641        63.04%      12,793,958      15.64%        5.72
        8/2/2013     2,055,551   10,489,335       12.82%      9      60     81,815,467   1,796,452   80,019,015   $9.22     $754,338,606      $737,775,318    0.11%    51,573,641        63.04%      12,793,958      15.64%        5.58
        8/5/2013     2,095,568           ---           ---    9      60     81,815,467   1,796,452   80,019,015    $9.10    $744,520,750      $728,173,037    0.11%    51,573,641        63.04%      12,793,958      15.64%        5.52
        8/6/2013     1,323,844           ---           ---    9      60     81,815,467   1,796,452   80,019,015    $8.94    $731,430,275      $715,369,994    0.11%    51,573,641        63.04%      12,793,958      15.64%        5.49
        8/7/2013     1,467,718           ---           ---    9      60     81,815,467   1,796,452   80,019,015    $8.89    $727,339,502      $711,369,043    0.11%    51,573,641        63.04%      12,793,958      15.64%        5.42
        8/8/2013     1,416,282           ---           ---    9      60     81,815,467   1,796,452   80,019,015    $8.81    $720,794,264      $704,967,522    0.11%    51,573,641        63.04%      12,793,958      15.64%        5.41
        8/9/2013       745,249    7,048,661        8.62%      9      60     81,815,467   1,796,452   80,019,015   $8.90     $728,157,656      $712,169,234    0.11%    51,573,641        63.04%      12,793,958      15.64%        5.48
       8/12/2013     1,511,337           ---           ---    9      60     81,815,467   1,796,452   80,019,015    $8.94    $731,430,275      $715,369,994    0.11%    51,573,641        63.04%      12,793,958      15.64%        5.65
       8/13/2013       892,041           ---           ---    9      60     81,815,467   1,796,452   80,019,015    $8.97    $733,884,739      $717,770,565    0.11%    51,573,641        63.04%      12,793,958      15.64%        6.72
       8/14/2013       883,715           ---           ---    9      60     81,815,467   1,796,452   80,019,015    $8.82    $721,612,419      $705,767,712    0.11%    51,573,641        63.04%      12,793,958      15.64%        7.05
       8/15/2013     1,779,667           ---           ---    9      60     81,815,467   1,796,452   80,019,015    $8.58    $701,976,707      $686,563,149    0.12%    51,573,641        63.04%      13,779,591      16.84%        7.52
       8/16/2013     1,702,659    6,769,419        8.27%      9      60     81,815,467   1,796,452   80,019,015   $8.38     $685,613,613      $670,559,346    0.12%    51,573,641        63.04%      13,779,591      16.84%        7.43
       8/19/2013     1,101,976           ---           ---    9      60     81,815,467   1,796,452   80,019,015    $8.41    $688,068,077      $672,959,916    0.12%    51,573,641        63.04%      13,779,591      16.84%        7.43
       8/20/2013     1,984,320           ---           ---    9      60     81,815,467   1,796,452   80,019,015    $8.84    $723,248,728      $707,368,093    0.11%    51,573,641        63.04%      13,779,591      16.84%        7.34
       8/21/2013     1,090,160           ---           ---    9      60     81,815,467   1,796,452   80,019,015    $8.72    $713,430,872      $697,765,811    0.11%    51,573,641        63.04%      13,779,591      16.84%        8.20
       8/22/2013       810,102           ---           ---    9      61     81,815,467   1,796,452   80,019,015    $8.71    $712,612,718      $696,965,621    0.11%    51,573,641        63.04%      13,779,591      16.84%        8.60
       8/23/2013     1,229,770    6,216,328        7.60%      9      60     81,815,467   1,796,452   80,019,015   $8.64     $706,885,635      $691,364,290    0.12%    51,573,641        63.04%      13,779,591      16.84%        9.03
       8/26/2013     1,807,272           ---           ---    9      60     81,815,467   1,796,452   80,019,015    $8.89    $727,339,502      $711,369,043    0.11%    51,573,641        63.04%      13,779,591      16.84%        9.13
       8/27/2013     1,382,212           ---           ---    9      60     81,815,467   1,796,452   80,019,015    $8.63    $706,067,480      $690,564,099    0.12%    51,573,641        63.04%      13,779,591      16.84%        9.13
       8/28/2013     1,345,021           ---           ---    9      60     81,815,467   1,796,452   80,019,015    $8.61    $704,431,171      $688,963,719    0.12%    51,573,641        63.04%      13,779,591      16.84%        9.33
       8/29/2013     1,075,996           ---           ---    9      60     81,815,467   1,796,452   80,019,015    $8.70    $711,794,563      $696,165,431    0.12%    51,573,641        63.04%      13,779,591      16.84%        9.95
       8/30/2013     1,235,642    6,846,143        8.37%      9      59     81,815,467   1,796,452   80,019,015   $8.53     $697,885,934      $682,562,198    0.12%    51,573,641        63.04%      13,770,852      16.83%      10.25
        9/3/2013     1,365,928           ---           ---    9      60     81,815,467   1,796,452   80,019,015    $8.87    $725,703,192      $709,768,663    0.11%    51,573,641        63.04%      13,770,852      16.83%      10.53
        9/4/2013     1,595,733           ---           ---    9      60     81,815,467   1,796,452   80,019,015    $9.08    $742,884,440      $726,572,656    0.11%    51,573,641        63.04%      13,770,852      16.83%      10.42
        9/5/2013     1,251,403           ---           ---    9      60     81,815,467   1,796,452   80,019,015    $9.13    $746,975,214      $730,573,607    0.11%    51,573,641        63.04%      13,770,852      16.83%      10.51
        9/6/2013     1,878,084    6,091,148        7.44%      9      60     81,815,467   1,796,452   80,019,015   $9.32     $762,520,152      $745,777,220    0.11%    51,573,641        63.04%      13,770,852      16.83%      10.33
        9/9/2013     1,284,115           ---           ---    9      60     81,815,467   1,796,452   80,019,015    $9.41    $769,883,544      $752,978,931    0.11%    51,573,641        63.04%      13,770,852      16.83%      10.12
       9/10/2013     1,176,746           ---           ---    9      60     81,815,467   1,796,452   80,019,015    $9.25    $756,793,070      $740,175,889    0.11%    51,573,641        63.04%      13,770,852      16.83%      10.25
       9/11/2013     1,763,088           ---           ---    9      60     81,815,467   1,796,452   80,019,015    $8.98    $734,702,894      $718,570,755    0.11%    51,573,641        63.04%      13,770,852      16.83%        9.93
       9/12/2013       880,065           ---           ---    9      60     81,815,467   1,796,452   80,019,015    $9.00    $736,339,203      $720,171,135    0.11%    51,573,641        63.04%      13,770,852      16.83%        9.93
       9/13/2013       688,684    5,792,698        7.08%      9      60     81,815,467   1,796,452   80,019,015   $9.11     $745,338,904      $728,973,227    0.11%    51,573,641        63.04%      13,671,930      16.71%      10.26
       9/16/2013     1,666,886           ---           ---    9      60     81,815,467   1,796,452   80,019,015    $9.29    $760,065,688      $743,376,649    0.11%    51,573,641        63.04%      13,671,930      16.71%      10.27
       9/17/2013     4,157,523           ---           ---    9      60     81,815,467   1,796,452   80,019,015   $10.00    $818,154,670      $800,190,150    0.10%    51,573,641        63.04%      13,671,930      16.71%        9.22
       9/18/2013     2,944,095           ---           ---    9      60     81,815,467   1,796,452   80,019,015    $9.90    $809,973,123      $792,188,249    0.10%    51,573,641        63.04%      13,671,930      16.71%        8.93
       9/19/2013     1,221,641           ---           ---    9      60     81,815,467   1,796,452   80,019,015    $9.78    $800,155,267      $782,585,967    0.10%    51,573,641        63.04%      13,671,930      16.71%        8.89
       9/20/2013     3,134,121   13,124,266       16.04%      9      60     81,815,467   1,796,452   80,019,015   $9.59     $784,610,329      $767,382,354    0.10%    51,573,641        63.04%      13,671,930      16.71%        8.26
       9/23/2013     1,383,558           ---           ---    9      60     81,815,467   1,796,452   80,019,015    $9.45    $773,156,163      $756,179,692    0.11%    51,573,641        63.04%      13,671,930      16.71%        8.23
       9/24/2013     1,521,030           ---           ---    9      60     81,815,467   1,796,452   80,019,015    $9.78    $800,155,267      $782,585,967    0.10%    51,573,641        63.04%      13,671,930      16.71%        8.30
       9/25/2013     5,072,481           ---           ---   10      60     81,815,467   1,796,452   80,019,015   $10.19    $833,699,609      $815,393,763    0.10%    51,573,641        63.04%      13,671,930      16.71%        7.46

Forensic Economics, Inc.                                                                                                                                                                                                          p. 2 of 18
                                                 Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 83 of 312


                                                                                                      Exhibit 3
                                                                           Market Efficiency Statistics for Keryx Biopharmaceuticals, Inc.
          [1]         [2]           [3]            [4]       [5]     [6]        [7]         [8]         [9]        [10]         [11]             [12]          [13]       [14]           [15]          [16]           [17]        [18]
                                                                                                                                                                                     Institutional
                                                 Weekly                                                                                                                                Holdings                      Short       Short
                                                Volume /                                                                       Market           Market         Bid-                   as a % of                   Interest as a Interest
                                  Weekly         Shares             Market   Shares       Insider     Public               Capitalization   Capitalization      Ask  Institutional      Shares         Short      % of Shares Ratio
         Date    Daily Volume     Volume       Outstanding Analysts Makers Outstanding   Holdings      Float      Price       of Equity     of Public Float   Spread   Holdings      Outstanding      Interest    Outstanding (Days)
       9/26/2013     1,430,535           ---           ---   10      60     81,815,467   1,796,452   80,019,015   $10.22    $836,154,073      $817,794,333    0.10%    51,573,641        63.04%      13,671,930      16.71%        7.45
       9/27/2013     1,300,281   10,707,885       13.09%     10      60     81,815,467   1,796,452   80,019,015   $10.10     $826,336,217     $808,192,052    0.10%    51,573,641        63.04%      13,671,930      16.71%        7.40
       9/30/2013     2,565,748           ---           ---   10      60     81,858,967   1,814,700   80,044,267   $10.09    $825,956,977      $807,646,654    0.10%    49,989,413        61.07%      13,881,619      16.96%        7.25
       10/1/2013     1,321,751           ---           ---   10      59     81,858,967   1,814,700   80,044,267   $10.39    $850,514,667      $831,659,934    0.10%    49,989,413        61.07%      13,881,619      16.96%        7.26
       10/2/2013     4,655,388           ---           ---   10      59     81,858,967   1,814,700   80,044,267   $10.42    $852,970,436      $834,061,262    0.10%    49,989,413        61.07%      13,881,619      16.96%        6.72
       10/3/2013     2,181,167           ---           ---   10      59     81,858,967   1,814,700   80,044,267   $10.21    $835,780,053      $817,251,966    0.10%    49,989,413        61.07%      13,881,619      16.96%        6.57
       10/4/2013     1,485,460   12,209,514       14.92%     10      59     81,858,967   1,814,700   80,044,267   $10.34     $846,421,719     $827,657,721    0.10%    49,989,413        61.07%      13,881,619      16.96%        6.64
       10/7/2013     1,181,488           ---           ---   10      59     81,858,967   1,814,700   80,044,267   $10.04    $821,864,029      $803,644,441    0.10%    49,989,413        61.07%      13,881,619      16.96%        6.65
       10/8/2013     4,350,886           ---           ---   10      59     81,858,967   1,814,700   80,044,267    $9.38    $767,837,110      $750,815,224    0.11%    49,989,413        61.07%      13,881,619      16.96%        6.18
       10/9/2013     3,080,714           ---           ---   10      59     81,858,967   1,814,700   80,044,267    $9.25    $757,195,445      $740,409,470    0.11%    49,989,413        61.07%      13,881,619      16.96%        6.01
      10/10/2013     1,991,771           ---           ---   10      59     81,858,967   1,814,700   80,044,267   $9.39     $768,655,700      $751,615,667    0.11%    49,989,413        61.07%      13,881,619      16.96%        5.87
      10/11/2013       979,245   11,584,104       14.15%     10      58     81,858,967   1,814,700   80,044,267    $9.34     $764,480,893     $747,533,410    0.11%    49,989,413        61.07%      13,881,619      16.96%        5.83
      10/14/2013     2,238,099           ---           ---   10      59     81,858,967   1,814,700   80,044,267   $9.01     $737,549,293      $721,198,846    0.11%    49,989,413        61.07%      13,881,619      16.96%        5.76
      10/15/2013     3,387,647           ---           ---   10      60     81,858,967   1,814,700   80,044,267   $8.76     $717,084,551      $701,187,779    0.11%    49,989,413        61.07%      13,705,280      16.74%        5.78
      10/16/2013     9,496,544           ---           ---   10      60     81,858,967   1,814,700   80,044,267   $10.49    $858,700,564      $839,664,361    0.10%    49,989,413        61.07%      13,705,280      16.74%        5.08
      10/17/2013     9,664,691           ---           ---   10      60     81,858,967   1,814,700   80,044,267   $11.59    $948,745,428      $927,713,055    0.17%    49,989,413        61.07%      13,705,280      16.74%        4.39
      10/18/2013     5,329,693   30,116,674       36.79%     10      61     81,858,967   1,814,700   80,044,267   $11.26     $921,731,968     $901,298,446    0.09%    49,989,413        61.07%      13,705,280      16.74%        4.24
      10/21/2013     2,952,882           ---           ---   10      60     81,858,967   1,814,700   80,044,267   $10.87    $889,806,971      $870,081,182    0.09%    49,989,413        61.07%      13,705,280      16.74%        4.14
      10/22/2013     2,152,754           ---           ---   10      60     81,858,967   1,814,700   80,044,267   $10.98    $898,811,458      $878,886,052    0.09%    49,989,413        61.07%      13,705,280      16.74%        4.10
      10/23/2013     1,156,474           ---           ---   10      60     81,858,967   1,814,700   80,044,267   $10.72    $877,528,126      $858,074,542    0.09%    49,989,413        61.07%      13,705,280      16.74%        4.36
      10/24/2013     2,037,833           ---           ---   10      60     81,858,967   1,814,700   80,044,267   $10.79    $883,258,254      $863,677,641    0.09%    49,989,413        61.07%      13,705,280      16.74%        4.32
      10/25/2013     1,443,734    9,743,677       11.84%     10      60     82,316,467   1,814,700   80,501,767   $10.81     $889,841,008     $870,224,101    0.09%    49,989,413        60.73%      13,705,280      16.65%        4.31
      10/28/2013     1,862,256           ---           ---   10      60     82,316,467   1,814,700   80,501,767   $10.88    $895,603,161      $875,859,225    0.09%    49,989,413        60.73%      13,705,280      16.65%        4.35
      10/29/2013       979,482           ---           ---   10      60     82,316,467   1,814,700   80,501,767   $10.79    $888,194,679      $868,614,066    0.09%    49,989,413        60.73%      13,705,280      16.65%        4.38
      10/30/2013     1,786,853           ---           ---   10      61     82,316,467   1,814,700   80,501,767   $10.32    $849,505,939      $830,778,235    0.10%    49,989,413        60.73%      13,705,280      16.65%        4.59
      10/31/2013     1,281,137           ---           ---   10      60     82,316,467   1,814,700   80,501,767   $10.35    $851,975,433      $833,193,288    0.10%    49,989,413        60.73%      14,803,756      17.98%        5.03
       11/1/2013     1,969,014    7,878,742        9.57%     10      60     82,316,467   1,814,700   80,501,767   $10.64     $875,847,209     $856,538,801    0.09%    49,989,413        60.73%      14,803,756      17.98%        4.99
       11/4/2013     3,063,382           ---           ---   10      60     82,316,467   1,814,700   80,501,767   $11.10    $913,712,784      $893,569,614    0.09%    49,989,413        60.73%      14,803,756      17.98%        4.84
       11/5/2013   14,668,540            ---           ---   10      61     82,316,467   1,814,700   80,501,767   $13.18   $1,084,848,719   $1,060,932,787    0.08%    49,989,413        60.73%      14,803,756      17.98%        4.14
       11/6/2013     9,331,682           ---           ---   10      61     82,316,467   1,814,700   80,501,767   $14.28   $1,175,479,149   $1,149,565,233    0.07%    49,989,413        60.73%      14,803,756      17.98%        3.81
       11/7/2013     7,009,970           ---           ---   10      61     82,316,467   1,814,700   80,501,767   $13.20   $1,086,165,782   $1,062,220,816    0.08%    49,989,413        60.73%      14,803,756      17.98%        3.58
       11/8/2013     5,774,184   39,847,758       48.41%     10      62     82,316,467   1,814,700   80,501,767   $12.99   $1,069,290,906   $1,045,717,953    0.08%    49,989,413        60.73%      14,803,756      17.98%        3.38
      11/11/2013     3,831,415           ---           ---   10      61     82,316,467   1,814,700   80,501,767   $12.48   $1,027,309,508   $1,004,662,052    0.08%    49,989,413        60.73%      14,803,756      17.98%        3.32
      11/12/2013     3,039,930           ---           ---   10      61     82,316,467   1,814,700   80,501,767   $13.07   $1,075,876,224   $1,052,158,095    0.08%    49,989,413        60.73%      14,803,756      17.98%        3.33
      11/13/2013     2,565,517           ---           ---   10      62     82,316,467   1,814,700   80,501,767   $12.69   $1,044,595,966   $1,021,567,423    0.08%    49,989,413        60.73%      14,803,756      17.98%        3.62
      11/14/2013     2,410,031           ---           ---   10      62     82,316,467   1,814,700   80,501,767   $12.60   $1,037,187,484   $1,014,322,264    0.08%    49,989,413        60.73%      14,803,756      17.98%        3.97
      11/15/2013     1,656,297   13,503,190       16.40%     10      62     82,316,467   1,814,700   80,501,767   $12.76   $1,050,358,119   $1,027,202,547    0.08%    49,989,413        60.73%      16,605,656      20.17%        4.68
      11/18/2013     1,915,278           ---           ---   10      62     82,316,467   1,814,700   80,501,767   $12.22   $1,005,907,227     $983,731,593    0.08%    49,989,413        60.73%      16,605,656      20.17%        4.75
      11/19/2013     1,988,525           ---           ---   10      62     82,316,467   1,814,700   80,501,767   $12.40   $1,020,724,191     $998,221,911    0.08%    49,989,413        60.73%      16,605,656      20.17%        4.76
      11/20/2013     1,306,285           ---           ---   10      61     82,316,467   1,814,700   80,501,767   $12.32   $1,014,138,873     $991,781,769    0.08%    49,989,413        60.73%      16,605,656      20.17%        4.75
      11/21/2013     1,985,350           ---           ---   10      61     82,316,467   1,814,700   80,501,767   $12.81   $1,054,473,942   $1,031,227,635    0.08%    49,989,413        60.73%      16,605,656      20.17%        4.75
      11/22/2013     1,387,276    8,582,714       10.43%     10      61     82,316,467   1,814,700   80,501,767   $12.85   $1,057,766,601   $1,034,447,706    0.08%    49,989,413        60.73%      16,605,656      20.17%        4.76
      11/25/2013     1,465,572           ---           ---   10      61     82,316,467   1,814,700   80,501,767   $12.76   $1,050,358,119   $1,027,202,547    0.08%    49,989,413        60.73%      16,605,656      20.17%        4.78
      11/26/2013     2,537,421           ---           ---   10      61     82,316,467   1,814,700   80,501,767   $13.32   $1,096,455,340   $1,072,283,536    0.08%    49,989,413        60.73%      16,605,656      20.17%        4.68
      11/27/2013     1,442,390           ---           ---   10      61     82,316,467   1,814,700   80,501,767   $13.28   $1,093,162,682   $1,069,063,466    0.08%    49,989,413        60.73%      16,605,656      20.17%        4.70
      11/29/2013     2,072,223    7,517,606        9.13%     10      61     82,316,467   1,814,700   80,501,767   $13.89   $1,143,375,727   $1,118,169,544    0.07%    49,989,413        60.73%      15,972,146      19.40%        4.47
       12/2/2013     5,516,956           ---           ---   10      61     82,316,467   1,814,700   80,501,767   $14.59   $1,200,997,254   $1,174,520,781    0.07%    49,989,413        60.73%      15,972,146      19.40%        4.26
       12/3/2013     2,694,720           ---           ---   10      61     82,316,467   1,814,700   80,501,767   $14.47   $1,191,119,277   $1,164,860,568    0.07%    49,989,413        60.73%      15,972,146      19.40%        4.28
       12/4/2013     2,060,434           ---           ---   10      61     82,316,467   1,814,700   80,501,767   $14.68   $1,208,405,736   $1,181,765,940    0.07%    49,989,413        60.73%      15,972,146      19.40%        5.15

Forensic Economics, Inc.                                                                                                                                                                                                          p. 3 of 18
                                                 Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 84 of 312


                                                                                                      Exhibit 3
                                                                           Market Efficiency Statistics for Keryx Biopharmaceuticals, Inc.
          [1]         [2]           [3]            [4]       [5]     [6]        [7]         [8]         [9]        [10]         [11]             [12]          [13]       [14]           [15]          [16]           [17]        [18]
                                                                                                                                                                                     Institutional
                                                 Weekly                                                                                                                                Holdings                      Short       Short
                                                Volume /                                                                       Market           Market         Bid-                   as a % of                   Interest as a Interest
                                  Weekly         Shares             Market   Shares       Insider     Public               Capitalization   Capitalization      Ask  Institutional      Shares         Short      % of Shares Ratio
         Date    Daily Volume     Volume       Outstanding Analysts Makers Outstanding   Holdings      Float      Price       of Equity     of Public Float   Spread   Holdings      Outstanding      Interest    Outstanding (Days)
       12/5/2013     8,250,375           ---           ---   10      61     82,316,467   1,814,700   80,501,767   $12.94   $1,065,175,083   $1,041,692,865    0.08%    49,989,413        60.73%      15,972,146      19.40%        5.24
       12/6/2013     3,822,789   22,345,274       27.15%     10      62     82,316,467   1,814,700   80,501,767   $12.75   $1,049,534,954   $1,026,397,529    0.08%    49,989,413        60.73%      15,972,146      19.40%        5.53
       12/9/2013     1,300,196           ---           ---   10      61     82,316,467   1,814,700   80,501,767   $12.59   $1,036,364,320   $1,013,517,247    0.08%    49,989,413        60.73%      15,972,146      19.40%        6.00
      12/10/2013     1,297,245           ---           ---   10      60     82,316,467   1,814,700   80,501,767   $12.76   $1,050,358,119   $1,027,202,547    0.08%    49,989,413        60.73%      15,972,146      19.40%        6.30
      12/11/2013     2,579,174           ---           ---   10      60     82,316,467   1,814,700   80,501,767   $12.11     $996,852,415     $974,876,398    0.08%    49,989,413        60.73%      15,972,146      19.40%        6.36
      12/12/2013     1,396,931           ---           ---   10      60     82,316,467   1,814,700   80,501,767   $12.23   $1,006,730,391     $984,536,610    0.08%    49,989,413        60.73%      15,972,146      19.40%        6.51
      12/13/2013     1,073,390    7,646,936        9.29%     10      60     82,316,467   1,814,700   80,501,767   $12.17   $1,001,791,403     $979,706,504    0.08%    49,989,413        60.73%      16,072,758      19.53%        6.73
      12/16/2013     2,136,488           ---           ---   10      60     82,316,467   1,814,700   80,501,767   $12.50   $1,028,955,838   $1,006,272,088    0.08%    49,989,413        60.73%      16,072,758      19.53%        6.67
      12/17/2013     1,298,681           ---           ---   10      60     82,316,467   1,814,700   80,501,767   $12.46   $1,025,663,179   $1,003,052,017    0.08%    49,989,413        60.73%      16,072,758      19.53%        6.75
      12/18/2013     4,997,347           ---           ---   10      60     82,316,467   1,814,700   80,501,767   $12.99   $1,069,290,906   $1,045,717,953    0.08%    49,989,413        60.73%      16,072,758      19.53%        6.35
      12/19/2013     2,843,330           ---           ---   10      60     82,316,467   1,814,700   80,501,767   $13.36   $1,099,747,999   $1,075,503,607    0.07%    49,989,413        60.73%      16,072,758      19.53%        6.16
      12/20/2013     4,641,094   15,916,940       19.34%     10      60     82,316,467   1,814,700   80,501,767   $13.02   $1,071,760,400   $1,048,133,006    0.08%    49,989,413        60.73%      16,072,758      19.53%        5.86
      12/23/2013     1,573,855           ---           ---   10      60     82,316,467   1,814,700   80,501,767   $12.98   $1,068,467,742   $1,044,912,936    0.08%    49,989,413        60.73%      16,072,758      19.53%        5.84
      12/24/2013       623,679           ---           ---   10      60     82,316,467   1,814,700   80,501,767   $13.01   $1,070,937,236   $1,047,327,989    0.08%    49,989,413        60.73%      16,072,758      19.53%        5.94
      12/26/2013       916,419           ---           ---   10      61     82,316,467   1,814,700   80,501,767   $13.11   $1,079,168,882   $1,055,378,165    0.08%    49,989,413        60.73%      16,072,758      19.53%        6.12
      12/27/2013     1,612,581    4,726,534        5.74%     10      61     82,316,467   1,814,700   80,501,767   $12.66   $1,042,126,472   $1,019,152,370    0.08%    49,989,413        60.73%      16,072,758      19.53%        6.10
      12/30/2013     1,544,299           ---           ---   10      61     82,316,467   1,814,700   80,501,767   $12.77   $1,051,181,284   $1,028,007,565    0.08%    49,989,413        60.73%      16,072,758      19.53%        6.16
      12/31/2013     1,935,232           ---           ---   10      61     82,643,197   2,131,220   80,511,977   $12.95   $1,070,229,401   $1,042,630,102    0.08%    55,608,446        67.29%      16,561,983      20.04%        6.82
        1/2/2014     2,239,109           ---           ---   10      61     82,643,197   2,131,220   80,511,977   $12.63   $1,043,783,578   $1,016,866,270    0.08%    55,608,446        67.29%      16,561,983      20.04%        6.88
        1/3/2014     1,997,517    7,716,157        9.34%     10      61     82,643,197   2,131,220   80,511,977   $12.83   $1,060,312,218   $1,032,968,665    0.08%    55,608,446        67.29%      16,561,983      20.04%        6.89
        1/6/2014     3,571,786           ---           ---   10      61     82,643,197   2,131,220   80,511,977   $12.16   $1,004,941,276     $979,025,640    0.08%    55,608,446        67.29%      16,561,983      20.04%        7.63
        1/7/2014     1,827,097           ---           ---   10      61     82,643,197   2,131,220   80,511,977   $12.47   $1,030,560,667   $1,003,984,353    0.08%    55,608,446        67.29%      16,561,983      20.04%        8.00
        1/8/2014     1,361,191           ---           ---   10      61     82,643,197   2,131,220   80,511,977   $12.43   $1,027,254,939   $1,000,763,874    0.08%    55,608,446        67.29%      16,561,983      20.04%        7.99
        1/9/2014     1,516,183           ---           ---   10      61     82,643,197   2,131,220   80,511,977   $12.63   $1,043,783,578   $1,016,866,270    0.08%    55,608,446        67.29%      16,561,983      20.04%        7.95
       1/10/2014     4,410,096   12,686,353       15.35%     10      62     82,643,197   2,131,220   80,511,977   $13.98   $1,155,351,894   $1,125,557,438    0.07%    55,608,446        67.29%      16,561,983      20.04%        7.61
       1/13/2014     3,298,693           ---           ---   10      62     82,643,197   2,131,220   80,511,977   $13.09   $1,081,799,449   $1,053,901,779    0.08%    55,608,446        67.29%      16,561,983      20.04%        7.29
       1/14/2014     1,675,140           ---           ---   10      62     82,643,197   2,131,220   80,511,977   $13.60   $1,123,947,479   $1,094,962,887    0.07%    55,608,446        67.29%      16,561,983      20.04%        7.20
       1/15/2014     1,617,913           ---           ---   10      62     82,643,197   2,131,220   80,511,977   $13.61   $1,124,773,911   $1,095,768,007    0.07%    55,608,446        67.29%      17,023,116      20.60%        7.48
       1/16/2014     3,970,303           ---           ---   10      62     82,643,197   2,131,220   80,511,977   $14.24   $1,176,839,125   $1,146,490,552    0.07%    55,608,446        67.29%      17,023,116      20.60%        7.07
       1/17/2014   10,164,926    20,726,975       25.08%     10      61     82,643,197   2,131,220   80,511,977   $15.22   $1,257,829,458   $1,225,392,290    0.07%    55,608,446        67.29%      17,023,116      20.60%        6.38
       1/21/2014     4,383,519           ---           ---   10      62     82,643,197   2,131,220   80,511,977   $15.38   $1,271,052,370   $1,238,274,206    0.07%    55,608,446        67.29%      17,023,116      20.60%        6.20
       1/22/2014     5,829,126           ---           ---   10      62     90,578,197   2,131,220   88,446,977   $14.50   $1,313,383,857   $1,282,481,167    0.07%    55,608,446        61.39%      17,023,116      18.79%        6.07
       1/23/2014     9,371,545           ---           ---   10      63     90,578,197   2,131,220   88,446,977   $15.45   $1,399,433,144   $1,366,505,795    0.06%    55,608,446        61.39%      17,023,116      18.79%        5.33
       1/24/2014     5,524,859   25,109,049       27.72%     10      62     90,578,197   2,131,220   88,446,977   $15.70   $1,422,077,693   $1,388,617,539    0.06%    55,608,446        61.39%      17,023,116      18.79%        4.95
       1/27/2014     4,912,129           ---           ---   10      62     90,578,197   2,131,220   88,446,977   $15.10   $1,367,730,775   $1,335,549,353    0.07%    55,608,446        61.39%      17,023,116      18.79%        4.68
       1/28/2014     3,720,895           ---           ---   10      62     90,578,197   2,131,220   88,446,977   $15.87   $1,437,475,986   $1,403,653,525    0.06%    55,608,446        61.39%      17,023,116      18.79%        4.55
       1/29/2014     2,458,099           ---           ---   10      63     90,578,197   2,131,220   88,446,977   $15.38   $1,393,092,670   $1,360,314,506    0.06%    55,608,446        61.39%      17,023,116      18.79%        4.49
       1/30/2014     4,854,140           ---           ---   10      63     90,578,197   2,131,220   88,446,977   $15.81   $1,432,041,295   $1,398,346,706    0.06%    55,608,446        61.39%      17,023,116      18.79%        4.33
       1/31/2014     4,180,011   20,125,274       22.22%     10      63     90,578,197   2,131,220   88,446,977   $15.38   $1,393,092,670   $1,360,314,506    0.07%    55,608,446        61.39%      14,834,316      16.38%        3.68
        2/3/2014     4,025,558           ---           ---   10      63     90,578,197   2,131,220   88,446,977   $14.43   $1,307,043,383   $1,276,289,878    0.07%    55,608,446        61.39%      14,834,316      16.38%        3.59
        2/4/2014     3,987,038           ---           ---   10      62     90,578,197   2,131,220   88,446,977   $15.05   $1,363,201,865   $1,331,127,004    0.07%    55,608,446        61.39%      14,834,316      16.38%        3.57
        2/5/2014     2,367,717           ---           ---   10      62     90,578,197   2,131,220   88,446,977   $14.76   $1,336,934,188   $1,305,477,381    0.07%    55,608,446        61.39%      14,834,316      16.38%        3.55
        2/6/2014     2,537,840           ---           ---   10      62     90,578,197   2,131,220   88,446,977   $14.47   $1,310,666,511   $1,279,827,757    0.07%    55,608,446        61.39%      14,834,316      16.38%        3.50
        2/7/2014     2,388,496   15,306,649       16.90%     10      62     90,578,197   2,131,220   88,446,977   $15.21   $1,377,694,376   $1,345,278,520    0.07%    55,608,446        61.39%      14,834,316      16.38%        3.46
       2/10/2014     1,624,198           ---           ---   10      62     90,578,197   2,131,220   88,446,977   $15.30   $1,385,846,414   $1,353,238,748    0.07%    55,608,446        61.39%      14,834,316      16.38%        3.58
       2/11/2014     1,796,043           ---           ---   10      62     90,578,197   2,131,220   88,446,977   $15.33   $1,388,563,760   $1,355,892,157    0.07%    55,608,446        61.39%      14,834,316      16.38%        3.65
       2/12/2014     1,195,156           ---           ---   10      62     90,578,197   2,131,220   88,446,977   $15.39   $1,393,998,452   $1,361,198,976    0.06%    55,608,446        61.39%      14,834,316      16.38%        3.67
       2/13/2014     1,331,128           ---           ---   10      61     90,578,197   2,131,220   88,446,977   $15.54   $1,407,585,181   $1,374,466,023    0.06%    55,608,446        61.39%      14,834,316      16.38%        3.68
       2/14/2014     1,266,997    7,213,522        7.96%     10      61     90,578,197   2,131,220   88,446,977   $15.27   $1,383,129,068   $1,350,585,339    0.07%    55,608,446        61.39%      16,371,196      18.07%        4.20

Forensic Economics, Inc.                                                                                                                                                                                                          p. 4 of 18
                                                 Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 85 of 312


                                                                                                      Exhibit 3
                                                                           Market Efficiency Statistics for Keryx Biopharmaceuticals, Inc.
          [1]         [2]           [3]            [4]       [5]     [6]        [7]         [8]         [9]        [10]         [11]             [12]          [13]       [14]           [15]          [16]           [17]        [18]
                                                                                                                                                                                     Institutional
                                                 Weekly                                                                                                                                Holdings                      Short       Short
                                                Volume /                                                                       Market           Market         Bid-                   as a % of                   Interest as a Interest
                                  Weekly         Shares             Market   Shares       Insider     Public               Capitalization   Capitalization      Ask  Institutional      Shares         Short      % of Shares Ratio
         Date    Daily Volume     Volume       Outstanding Analysts Makers Outstanding   Holdings      Float      Price       of Equity     of Public Float   Spread   Holdings      Outstanding      Interest    Outstanding (Days)
       2/18/2014     2,382,026           ---           ---   10      62     90,578,197   2,131,220   88,446,977   $15.60   $1,413,019,873   $1,379,772,841    0.06%    55,608,446        61.39%      16,371,196      18.07%        4.67
       2/19/2014     1,447,754           ---           ---   10      62     90,578,197   2,131,220   88,446,977   $15.37   $1,392,186,888   $1,359,430,036    0.07%    55,608,446        61.39%      16,371,196      18.07%        4.87
       2/20/2014     3,219,240           ---           ---   10      62     90,578,197   2,131,220   88,446,977   $16.07   $1,455,591,626   $1,421,342,920    0.06%    55,608,446        61.39%      16,371,196      18.07%        5.07
       2/21/2014     2,346,689    9,395,709       10.37%     10      62     90,578,197   2,131,220   88,446,977   $16.36   $1,481,859,303   $1,446,992,544    0.06%    55,608,446        61.39%      16,371,196      18.07%        5.69
       2/24/2014     2,311,050           ---           ---   10      62     90,578,197   2,131,220   88,446,977   $16.49   $1,493,634,469   $1,458,490,651    0.06%    55,608,446        61.39%      16,371,196      18.07%        6.02
       2/25/2014     1,844,449           ---           ---   10      62     90,578,197   2,131,220   88,446,977   $16.80   $1,521,713,710   $1,485,909,214    0.06%    55,608,446        61.39%      16,371,196      18.07%        6.38
       2/26/2014     1,760,310           ---           ---   10      62     90,578,197   2,131,220   88,446,977   $16.56   $1,499,974,942   $1,464,681,939    0.06%    55,608,446        61.39%      16,371,196      18.07%        6.64
       2/27/2014     1,624,837           ---           ---   10      62     90,578,197   2,131,220   88,446,977   $16.62   $1,505,409,634   $1,469,988,758    0.12%    55,608,446        61.39%      16,371,196      18.07%        6.75
       2/28/2014     2,636,009   10,176,655       11.24%     10      62     90,578,197   2,131,220   88,446,977   $16.05   $1,453,780,062   $1,419,573,981    0.06%    55,608,446        61.39%      16,250,214      17.94%        7.02
        3/3/2014     1,615,008           ---           ---   10      62     90,912,023   2,131,220   88,780,803   $16.10   $1,463,683,570   $1,429,370,928    0.06%    55,608,446        61.17%      16,250,214      17.87%        7.44
        3/4/2014     1,796,072           ---           ---   10      62     90,912,023   2,131,220   88,780,803   $16.65   $1,513,685,183   $1,478,200,370    0.06%    55,608,446        61.17%      16,250,214      17.87%        7.84
        3/5/2014     1,061,292           ---           ---   10      62     90,912,023   2,131,220   88,780,803   $16.50   $1,500,048,380   $1,464,883,250    0.06%    55,608,446        61.17%      16,250,214      17.87%        8.43
        3/6/2014     2,093,780           ---           ---   10      62     90,912,023   2,131,220   88,780,803   $15.90   $1,445,501,166   $1,411,614,768    0.06%    55,608,446        61.17%      16,250,214      17.87%        8.49
        3/7/2014     4,515,986   11,082,138       12.19%     10      62     90,912,023   2,131,220   88,780,803   $15.27   $1,388,226,591   $1,355,682,862    0.07%    55,608,446        61.17%      16,250,214      17.87%        8.07
       3/10/2014     2,632,751           ---           ---   10      61     90,912,023   2,131,220   88,780,803   $14.99   $1,362,771,225   $1,330,824,237    0.13%    55,608,446        61.17%      16,250,214      17.87%        8.02
       3/11/2014     2,268,482           ---           ---   10      61     90,912,023   2,131,220   88,780,803   $14.79   $1,344,134,260   $1,312,624,172    0.20%    55,608,446        61.17%      16,250,214      17.87%        7.90
       3/12/2014     1,497,531           ---           ---   10      61     90,912,023   2,131,220   88,780,803   $14.81   $1,346,407,061   $1,314,843,692    0.14%    55,608,446        61.17%      16,250,214      17.87%        7.96
       3/13/2014     4,415,379           ---           ---   10      61     90,912,023   2,131,220   88,780,803   $15.19   $1,380,953,629   $1,348,580,398    0.26%    55,608,446        61.17%      16,250,214      17.87%        7.38
       3/14/2014     2,272,260   13,086,403       14.39%     10      62     90,912,023   2,131,220   88,780,803   $15.11   $1,373,680,668   $1,341,477,933    0.07%    55,608,446        61.17%      16,768,897      18.45%        7.45
       3/17/2014     1,589,267           ---           ---   10      62     90,912,023   2,131,220   88,780,803   $14.99   $1,362,771,225   $1,330,824,237    0.07%    55,608,446        61.17%      16,768,897      18.45%        7.40
       3/18/2014     1,447,323           ---           ---   10      62     90,912,023   2,131,220   88,780,803   $15.45   $1,404,590,755   $1,371,663,406    0.06%    55,608,446        61.17%      16,768,897      18.45%        7.55
       3/19/2014     1,426,054           ---           ---   10      62     90,912,023   2,131,220   88,780,803   $15.23   $1,384,590,110   $1,352,131,630    0.07%    55,608,446        61.17%      16,768,897      18.45%        7.56
       3/20/2014     1,423,497           ---           ---   11      62     90,912,023   2,131,220   88,780,803   $15.01   $1,364,589,465   $1,332,599,853    0.07%    55,608,446        61.17%      16,768,897      18.45%        7.88
       3/21/2014     3,872,031    9,758,172       10.73%     11      63     90,912,023   2,131,220   88,780,803   $14.84   $1,349,134,421   $1,317,507,117    0.07%    55,608,446        61.17%      16,768,897      18.45%        7.60
       3/24/2014     4,433,406           ---           ---   11      63     90,912,023   2,131,220   88,780,803   $14.11   $1,282,768,645   $1,252,697,130    0.07%    55,608,446        61.17%      16,768,897      18.45%        7.26
       3/25/2014     2,088,483           ---           ---   11      63     90,912,023   2,131,220   88,780,803   $14.09   $1,280,950,404   $1,250,921,514    0.07%    55,608,446        61.17%      16,768,897      18.45%        7.22
       3/26/2014   16,470,679            ---           ---   11      63     90,912,023   2,131,220   88,780,803   $16.54   $1,503,684,860   $1,468,434,482    0.06%    55,608,446        61.17%      16,768,897      18.45%        5.48
       3/27/2014     6,821,186           ---           ---   11      62     90,912,023   2,131,220   88,780,803   $16.88   $1,534,594,948   $1,498,619,955    0.06%    55,608,446        61.17%      16,768,897      18.45%        5.05
       3/28/2014     2,861,661   32,675,415       35.94%     11      62     90,912,023   2,131,220   88,780,803   $16.61   $1,510,048,702   $1,474,649,138    0.06%    55,608,446        61.17%      16,768,897      18.45%        5.04
       3/31/2014     3,321,316           ---           ---   11      62     91,255,212   2,057,109   89,198,103   $17.04   $1,554,988,812   $1,519,935,675    0.06%    72,050,144        78.95%      17,023,425      18.65%        4.98
        4/1/2014     3,610,818           ---           ---   11      62     91,255,212   2,057,109   89,198,103   $16.78   $1,531,262,457   $1,496,744,168    0.12%    72,050,144        78.95%      17,023,425      18.65%        4.86
        4/2/2014     3,075,841           ---           ---   11      61     91,255,212   2,057,109   89,198,103   $17.03   $1,554,076,260   $1,519,043,694    0.06%    72,050,144        78.95%      17,023,425      18.65%        4.72
        4/3/2014     2,803,291           ---           ---   11      62     91,255,212   2,057,109   89,198,103   $16.60   $1,514,836,519   $1,480,688,510    0.06%    72,050,144        78.95%      17,023,425      18.65%        4.67
        4/4/2014     4,090,473   16,901,739       18.52%     11      62     91,255,212   2,057,109   89,198,103   $15.92   $1,452,782,975   $1,420,033,800    0.06%    72,050,144        78.95%      17,023,425      18.65%        4.70
        4/7/2014     2,606,427           ---           ---   11      62     91,255,212   2,057,109   89,198,103   $15.80   $1,441,832,350   $1,409,330,027    0.06%    72,050,144        78.95%      17,023,425      18.65%        4.70
        4/8/2014     2,594,614           ---           ---   11      62     91,255,212   2,057,109   89,198,103   $15.48   $1,412,630,682   $1,380,786,634    0.06%    72,050,144        78.95%      17,023,425      18.65%        4.68
        4/9/2014     2,406,921           ---           ---   11      62     91,255,212   2,057,109   89,198,103   $15.51   $1,415,368,338   $1,383,462,578    0.06%    72,050,144        78.95%      17,023,425      18.65%        4.62
       4/10/2014     3,874,927           ---           ---   11      62     91,255,212   2,057,109   89,198,103   $14.71   $1,342,364,169   $1,312,104,095    0.07%    72,050,144        78.95%      17,023,425      18.65%        4.66
       4/11/2014     4,632,823   16,115,712       17.66%     11      62     91,255,212   2,057,109   89,198,103   $14.26   $1,301,299,323   $1,271,964,949    0.07%    72,050,144        78.95%      17,023,425      18.65%        4.51
       4/14/2014     3,656,727           ---           ---   11      62     91,255,212   2,057,109   89,198,103   $14.06   $1,283,048,281   $1,254,125,328      n/a    72,050,144        78.95%      17,023,425      18.65%        4.39
       4/15/2014     5,028,677           ---           ---   11      62     91,255,212   2,057,109   89,198,103   $13.91   $1,269,359,999   $1,240,745,613    0.07%    72,050,144        78.95%      17,690,828      19.39%        4.36
       4/16/2014     2,466,832           ---           ---   11      62     91,255,212   2,057,109   89,198,103   $13.92   $1,270,272,551   $1,241,637,594    0.07%    72,050,144        78.95%      17,690,828      19.39%        4.31
       4/17/2014     2,773,736   13,925,972       15.26%     11      62     91,255,212   2,057,109   89,198,103   $13.46   $1,228,295,154   $1,200,606,466    0.07%    72,050,144        78.95%      17,690,828      19.39%        4.24
       4/21/2014     1,671,547           ---           ---   11      62     91,255,212   2,057,109   89,198,103   $13.86   $1,264,797,238   $1,236,285,708    0.14%    72,050,144        78.95%      17,690,828      19.39%        4.35
       4/22/2014     1,701,457           ---           ---   11      62     91,255,212   2,057,109   89,198,103   $14.23   $1,298,561,667   $1,269,289,006    0.07%    72,050,144        78.95%      17,690,828      19.39%        4.50
       4/23/2014     1,682,799           ---           ---   11      62     91,435,862   2,057,109   89,378,753   $13.79   $1,260,900,537   $1,232,533,004    0.07%    72,050,144        78.80%      17,690,828      19.35%        4.53
       4/24/2014     1,998,300           ---           ---   11      63     91,435,862   2,057,109   89,378,753   $14.03   $1,282,387,965   $1,253,537,011    0.07%    72,050,144        78.80%      17,690,828      19.35%        5.56
       4/25/2014     2,334,140    9,388,243       10.27%     11      62     91,435,862   2,057,109   89,378,753   $13.85   $1,266,386,689   $1,237,895,729    0.07%    72,050,144        78.80%      17,690,828      19.35%        5.98
       4/28/2014     2,716,682           ---           ---   11      63     91,435,862   2,057,109   89,378,753   $14.04   $1,283,759,502   $1,254,877,692    0.07%    72,050,144        78.80%      17,690,828      19.35%        5.99

Forensic Economics, Inc.                                                                                                                                                                                                          p. 5 of 18
                                                 Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 86 of 312


                                                                                                      Exhibit 3
                                                                           Market Efficiency Statistics for Keryx Biopharmaceuticals, Inc.
          [1]         [2]           [3]            [4]       [5]     [6]        [7]         [8]         [9]        [10]         [11]             [12]          [13]       [14]           [15]          [16]           [17]        [18]
                                                                                                                                                                                     Institutional
                                                 Weekly                                                                                                                                Holdings                      Short       Short
                                                Volume /                                                                       Market           Market         Bid-                   as a % of                   Interest as a Interest
                                  Weekly         Shares             Market   Shares       Insider     Public               Capitalization   Capitalization      Ask  Institutional      Shares         Short      % of Shares Ratio
         Date    Daily Volume     Volume       Outstanding Analysts Makers Outstanding   Holdings      Float      Price       of Equity     of Public Float   Spread   Holdings      Outstanding      Interest    Outstanding (Days)
       4/29/2014     1,897,626           ---           ---   11      62     91,435,862   2,057,109   89,378,753   $14.35   $1,312,104,620   $1,282,585,106    0.07%    72,050,144        78.80%      17,690,828      19.35%        6.14
       4/30/2014     1,435,933           ---           ---   11      62     91,435,862   2,057,109   89,378,753   $14.77   $1,350,507,682   $1,320,124,182    0.07%    72,050,144        78.80%      19,885,216      21.75%        7.17
        5/1/2014     1,724,648           ---           ---   11      61     91,452,573   2,057,109   89,395,464   $14.67   $1,341,609,246   $1,311,431,457    0.07%    72,050,144        78.78%      19,885,216      21.74%        7.35
        5/2/2014     1,036,073    8,810,962        9.63%     11      61     91,452,573   2,057,109   89,395,464   $14.50   $1,326,062,309   $1,296,234,228    0.07%    72,050,144        78.78%      19,885,216      21.74%        7.60
        5/5/2014     1,030,663           ---           ---   11      61     91,452,573   2,057,109   89,395,464   $14.49   $1,325,147,783   $1,295,340,273    0.07%    72,050,144        78.78%      19,885,216      21.74%        8.07
        5/6/2014     1,467,928           ---           ---   11      60     91,452,573   2,057,109   89,395,464   $14.33   $1,310,515,371   $1,281,036,999    0.07%    72,050,144        78.78%      19,885,216      21.74%        8.26
        5/7/2014     1,485,418           ---           ---   11      60     91,452,573   2,057,109   89,395,464   $14.21   $1,299,541,062   $1,270,309,543    0.07%    72,050,144        78.78%      19,885,216      21.74%        8.46
        5/8/2014     8,169,376           ---           ---   11      61     91,452,573   2,057,109   89,395,464   $12.26   $1,121,208,545   $1,095,988,389    0.08%    72,050,144        78.78%      19,885,216      21.74%        7.53
        5/9/2014     4,137,270   16,290,655       17.81%     11      62     91,452,573   2,057,109   89,395,464   $12.11   $1,107,490,659   $1,082,579,069    0.08%    72,050,144        78.78%      19,885,216      21.74%        7.50
       5/12/2014     2,829,988           ---           ---   11      62     91,452,573   2,057,109   89,395,464   $12.74   $1,165,105,780   $1,138,898,211    0.08%    72,050,144        78.78%      19,885,216      21.74%        7.76
       5/13/2014     2,570,190           ---           ---   11      61     91,452,573   2,057,109   89,395,464   $12.92   $1,181,567,243   $1,154,989,395    0.08%    72,050,144        78.78%      19,885,216      21.74%        7.93
       5/14/2014     1,351,284           ---           ---   11      62     91,452,573   2,057,109   89,395,464   $12.84   $1,174,251,037   $1,147,837,758    0.08%    72,050,144        78.78%      19,885,216      21.74%        8.56
       5/15/2014     1,702,798           ---           ---   11      61     91,452,573   2,057,109   89,395,464   $12.81   $1,171,507,460   $1,145,155,894    0.08%    72,050,144        78.78%      20,270,001      22.16%        8.87
       5/16/2014     1,265,632    9,719,892       10.63%     11      61     91,452,573   2,057,109   89,395,464   $12.79   $1,169,678,409   $1,143,367,985    0.08%    72,050,144        78.78%      20,270,001      22.16%        9.17
       5/19/2014     1,277,379           ---           ---   11      61     91,452,573   2,057,109   89,395,464   $13.16   $1,203,515,861   $1,176,444,306    0.08%    72,050,144        78.78%      20,270,001      22.16%        9.25
       5/20/2014     1,431,766           ---           ---   11      61     91,452,573   2,057,109   89,395,464   $13.08   $1,196,199,655   $1,169,292,669    0.08%    72,050,144        78.78%      20,270,001      22.16%        9.31
       5/21/2014       928,209           ---           ---   11      61     91,452,573   2,057,109   89,395,464   $13.07   $1,195,285,129   $1,168,398,714    0.08%    72,050,144        78.78%      20,270,001      22.16%        9.47
       5/22/2014     1,693,106           ---           ---   11      60     91,452,573   2,057,109   89,395,464   $13.17   $1,204,430,386   $1,177,338,261    0.08%    72,050,144        78.78%      20,270,001      22.16%        9.54
       5/23/2014     3,237,463    8,567,923        9.37%     11      61     91,452,573   2,057,109   89,395,464   $12.92   $1,181,567,243   $1,154,989,395    0.08%    72,050,144        78.78%      20,270,001      22.16%        9.34
       5/27/2014     1,361,085           ---           ---   11      61     91,452,573   2,057,109   89,395,464   $13.18   $1,205,344,912   $1,178,232,216    0.08%    72,050,144        78.78%      20,270,001      22.16%        9.64
       5/28/2014       989,829           ---           ---   11      61     91,452,573   2,057,109   89,395,464   $13.14   $1,201,686,809   $1,174,656,397    0.08%    72,050,144        78.78%      20,270,001      22.16%        9.86
       5/29/2014       658,026           ---           ---   11      61     91,452,573   2,057,109   89,395,464   $13.16   $1,203,515,861   $1,176,444,306    0.08%    72,050,144        78.78%      20,270,001      22.16%      10.05
       5/30/2014     1,276,610    4,285,550        4.69%     11      61     91,452,573   2,057,109   89,395,464   $13.20   $1,207,173,964   $1,180,020,125    0.08%    72,050,144        78.78%      19,702,247      21.54%        9.88
        6/2/2014       801,811           ---           ---   11      59     91,452,573   2,057,109   89,395,464   $13.08   $1,196,199,655   $1,169,292,669    0.08%    72,050,144        78.78%      19,702,247      21.54%        9.93
        6/3/2014     1,228,403           ---           ---   11      60     91,452,573   2,057,109   89,395,464   $13.24   $1,210,832,067   $1,183,595,943    0.08%    72,050,144        78.78%      19,702,247      21.54%        9.88
        6/4/2014     1,766,953           ---           ---   11      60     91,452,573   2,057,109   89,395,464   $13.49   $1,233,695,210   $1,205,944,809    0.07%    72,050,144        78.78%      19,702,247      21.54%        9.81
        6/5/2014     1,190,177           ---           ---   11      60     91,452,573   2,057,109   89,395,464   $13.66   $1,249,242,147   $1,221,142,038    0.07%    72,050,144        78.78%      19,702,247      21.54%        9.88
        6/6/2014       695,708    5,683,052        6.21%     11      60     91,452,573   2,057,109   89,395,464   $13.69   $1,251,985,724   $1,223,823,902    0.07%    72,050,144        78.78%      19,702,247      21.54%      12.16
        6/9/2014     2,428,025           ---           ---   11      59     91,452,573   2,057,109   89,395,464   $14.52   $1,327,891,360   $1,298,022,137    0.07%    72,050,144        78.78%      19,702,247      21.54%      12.84
       6/10/2014     1,158,851           ---           ---   11      60     91,452,573   2,057,109   89,395,464   $14.62   $1,337,036,617   $1,306,961,684    0.07%    72,050,144        78.78%      19,702,247      21.54%      13.58
       6/11/2014     1,339,479           ---           ---   11      60     91,452,573   2,057,109   89,395,464   $14.37   $1,314,173,474   $1,284,612,818    0.07%    72,050,144        78.78%      19,702,247      21.54%      14.18
       6/12/2014     1,369,221           ---           ---   11      60     91,452,573   2,057,109   89,395,464   $14.20   $1,298,626,537   $1,269,415,589    0.07%    72,050,144        78.78%      19,702,247      21.54%      14.17
       6/13/2014     1,601,990    7,897,566        8.64%     11      60     91,452,573   2,057,109   89,395,464   $14.23   $1,301,370,114   $1,272,097,453    0.07%    72,050,144        78.78%      20,021,416      21.89%      14.46
       6/16/2014       964,663           ---           ---   11      60     91,452,573   2,057,109   89,395,464   $14.28   $1,305,942,742   $1,276,567,226    0.07%    72,050,144        78.78%      20,021,416      21.89%      14.61
       6/17/2014       978,158           ---           ---   11      60     91,452,573   2,057,109   89,395,464   $14.28   $1,305,942,742   $1,276,567,226    0.07%    72,050,144        78.78%      20,021,416      21.89%      14.78
       6/18/2014     1,608,116           ---           ---   11      60     91,452,573   2,057,109   89,395,464   $14.62   $1,337,036,617   $1,306,961,684    0.07%    72,050,144        78.78%      20,021,416      21.89%      14.68
       6/19/2014     1,077,274           ---           ---   11      60     91,452,573   2,057,109   89,395,464   $14.84   $1,357,156,183   $1,326,628,686    0.07%    72,050,144        78.78%      20,021,416      21.89%      14.60
       6/20/2014     1,871,205    6,499,416        7.11%     11      60     91,452,573   2,057,109   89,395,464   $14.99   $1,370,874,069   $1,340,038,005    0.07%    72,050,144        78.78%      20,021,416      21.89%      14.51
       6/23/2014     1,029,040           ---           ---   11      60     91,452,573   2,057,109   89,395,464   $14.89   $1,361,728,812   $1,331,098,459    0.07%    72,050,144        78.78%      20,021,416      21.89%      15.77
       6/24/2014     2,796,066           ---           ---   11      60     91,452,573   2,057,109   89,395,464   $15.04   $1,375,446,698   $1,344,507,779    0.07%    72,050,144        78.78%      20,021,416      21.89%      14.92
       6/25/2014     2,499,076           ---           ---   11      60     91,452,573   2,057,109   89,395,464   $15.50   $1,417,514,882   $1,385,629,692    0.06%    72,050,144        78.78%      20,021,416      21.89%      14.13
       6/26/2014     1,059,481           ---           ---   11      60     91,452,573   2,057,109   89,395,464   $15.48   $1,415,685,830   $1,383,841,783    0.06%    72,050,144        78.78%      20,021,416      21.89%      13.93
       6/27/2014     1,963,148    9,346,811       10.22%     11      60     91,452,573   2,057,109   89,395,464   $15.51   $1,418,429,407   $1,386,523,647    0.06%    72,050,144        78.78%      20,021,416      21.89%      13.61
       6/30/2014     2,005,186           ---           ---   11      60     91,740,739   2,123,206   89,617,533   $15.38   $1,410,972,566   $1,378,317,658    0.07%    70,660,223        77.02%      19,909,890      21.70%      13.00
        7/1/2014     1,901,565           ---           ---   11      60     91,740,739   2,123,206   89,617,533   $16.00   $1,467,851,824   $1,433,880,528    0.06%    70,660,223        77.02%      19,909,890      21.70%      12.72
        7/2/2014     1,700,201           ---           ---   11      60     91,740,739   2,123,206   89,617,533   $16.06   $1,473,356,268   $1,439,257,580    0.06%    70,660,223        77.02%      19,909,890      21.70%      12.75
        7/3/2014     1,000,152    6,607,104        7.20%     11      60     91,740,739   2,123,206   89,617,533   $16.10   $1,477,025,898   $1,442,842,281    0.06%    70,660,223        77.02%      19,909,890      21.70%      12.83
        7/7/2014     1,788,109           ---           ---   11      60     91,740,739   2,123,206   89,617,533   $15.61   $1,432,072,936   $1,398,929,690    0.06%    70,660,223        77.02%      19,909,890      21.70%      12.39
        7/8/2014     2,008,655           ---           ---   11      60     91,740,739   2,123,206   89,617,533   $15.05   $1,380,468,770   $1,348,519,828    0.07%    70,660,223        77.02%      19,909,890      21.70%      12.55

Forensic Economics, Inc.                                                                                                                                                                                                          p. 6 of 18
                                                 Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 87 of 312


                                                                                                      Exhibit 3
                                                                           Market Efficiency Statistics for Keryx Biopharmaceuticals, Inc.
          [1]         [2]           [3]            [4]       [5]     [6]        [7]         [8]         [9]        [10]         [11]             [12]          [13]       [14]           [15]          [16]           [17]        [18]
                                                                                                                                                                                     Institutional
                                                 Weekly                                                                                                                                Holdings                      Short       Short
                                                Volume /                                                                       Market           Market         Bid-                   as a % of                   Interest as a Interest
                                  Weekly         Shares             Market   Shares       Insider     Public               Capitalization   Capitalization      Ask  Institutional      Shares         Short      % of Shares Ratio
         Date    Daily Volume     Volume       Outstanding Analysts Makers Outstanding   Holdings      Float      Price       of Equity     of Public Float   Spread   Holdings      Outstanding      Interest    Outstanding (Days)
        7/9/2014     1,259,616           ---           ---   11      60     91,740,739   2,123,206   89,617,533   $15.28   $1,401,798,492   $1,369,355,904    0.07%    70,660,223        77.02%      19,909,890      21.70%      12.51
       7/10/2014     1,359,457           ---           ---   11      60     91,740,739   2,123,206   89,617,533   $15.19   $1,393,541,825   $1,361,290,326    0.07%    70,660,223        77.02%      19,909,890      21.70%      12.51
       7/11/2014     1,252,368    7,668,205        8.36%     11      60     91,740,739   2,123,206   89,617,533   $14.84   $1,361,432,567   $1,329,924,190    0.07%    70,660,223        77.02%      19,909,890      21.70%      12.55
       7/14/2014     1,199,742           ---           ---   11      60     91,740,739   2,123,206   89,617,533   $15.11   $1,386,202,566   $1,354,120,924    0.07%    70,660,223        77.02%      19,909,890      21.70%      12.71
       7/15/2014     2,108,312           ---           ---   11      60     91,740,739   2,123,206   89,617,533   $14.24   $1,306,388,123   $1,276,153,670    0.07%    70,660,223        77.02%      19,736,051      21.51%      12.16
       7/16/2014     1,335,987           ---           ---   11      60     91,740,739   2,123,206   89,617,533   $13.96   $1,280,700,716   $1,251,060,761    0.07%    70,660,223        77.02%      19,736,051      21.51%      12.03
       7/17/2014     1,309,031           ---           ---   11      60     91,740,739   2,123,206   89,617,533   $13.62   $1,249,508,865   $1,220,590,799    0.07%    70,660,223        77.02%      19,736,051      21.51%      12.14
       7/18/2014     1,192,463    7,145,535        7.79%     11      60     91,740,739   2,123,206   89,617,533   $14.06   $1,289,874,790   $1,260,022,514    0.07%    70,660,223        77.02%      19,736,051      21.51%      12.09
       7/21/2014     1,015,361           ---           ---   11      59     91,740,739   2,123,206   89,617,533   $13.91   $1,276,113,679   $1,246,579,884    0.07%    70,660,223        77.02%      19,736,051      21.51%      12.42
       7/22/2014     1,090,873           ---           ---   11      59     91,740,739   2,123,206   89,617,533   $14.21   $1,303,635,901   $1,273,465,144    0.07%    70,660,223        77.02%      19,736,051      21.51%      12.40
       7/23/2014     1,627,553           ---           ---   11      59     91,740,739   2,123,206   89,617,533   $14.68   $1,346,754,049   $1,315,585,384    0.07%    70,660,223        77.02%      19,736,051      21.51%      12.87
       7/24/2014     1,137,150           ---           ---   11      59     91,740,739   2,123,206   89,617,533   $14.86   $1,363,267,382   $1,331,716,540    0.07%    70,660,223        77.02%      19,736,051      21.51%      13.47
       7/25/2014     1,582,098    6,453,035        7.03%     11      60     91,740,739   2,123,206   89,617,533   $15.15   $1,389,872,196   $1,357,705,625    0.07%    70,660,223        77.02%      19,736,051      21.51%      13.23
       7/28/2014     1,285,964           ---           ---   11      58     91,740,739   2,123,206   89,617,533   $15.00   $1,376,111,085   $1,344,262,995    0.07%    70,660,223        77.02%      19,736,051      21.51%      13.54
       7/29/2014     1,095,387           ---           ---   11      59     91,740,739   2,123,206   89,617,533   $15.27   $1,400,881,085   $1,368,459,729    0.07%    70,660,223        77.02%      19,736,051      21.51%      13.97
       7/30/2014     1,090,406           ---           ---   11      59     91,819,919   2,123,206   89,696,713   $15.35   $1,409,435,757   $1,376,844,545    0.07%    70,660,223        76.96%      19,736,051      21.49%      14.39
       7/31/2014     1,065,864           ---           ---   10      59     91,819,919   2,123,206   89,696,713   $15.05   $1,381,889,781   $1,349,935,531    0.07%    70,660,223        76.96%      21,036,407      22.91%      15.70
        8/1/2014     1,007,813    5,545,434        6.04%     10      58     91,819,919   2,123,206   89,696,713   $15.06   $1,382,807,980   $1,350,832,498    0.13%    70,660,223        76.96%      21,036,407      22.91%      15.69
        8/4/2014     1,155,569           ---           ---   10      59     91,819,919   2,123,206   89,696,713   $15.45   $1,418,617,749   $1,385,814,216    0.06%    70,660,223        76.96%      21,036,407      22.91%      16.07
        8/5/2014     1,097,642           ---           ---   10      59     91,819,919   2,123,206   89,696,713   $15.66   $1,437,899,932   $1,404,650,526    0.06%    70,660,223        76.96%      21,036,407      22.91%      16.65
        8/6/2014     1,181,902           ---           ---   10      59     91,819,919   2,123,206   89,696,713   $15.60   $1,432,390,736   $1,399,268,723    0.06%    70,660,223        76.96%      21,036,407      22.91%      16.70
        8/7/2014     2,082,358           ---           ---   10      58     91,819,919   2,123,206   89,696,713   $15.80   $1,450,754,720   $1,417,208,065    0.06%    70,660,223        76.96%      21,036,407      22.91%      16.24
        8/8/2014     1,284,682    6,802,153        7.41%     10      59     91,819,919   2,123,206   89,696,713   $15.73   $1,444,327,326   $1,410,929,295    0.06%    70,660,223        76.96%      21,036,407      22.91%      16.22
       8/11/2014     1,521,981           ---           ---   10      59     91,819,919   2,123,206   89,696,713   $16.43   $1,508,601,269   $1,473,716,995    0.06%    70,660,223        76.96%      21,036,407      22.91%      16.02
       8/12/2014     1,640,927           ---           ---   10      59     91,819,919   2,123,206   89,696,713   $16.50   $1,515,028,664   $1,479,995,765    0.06%    70,660,223        76.96%      21,036,407      22.91%      16.31
       8/13/2014     1,864,032           ---           ---   11      59     91,819,919   2,123,206   89,696,713   $16.76   $1,538,901,842   $1,503,316,910    0.06%    70,660,223        76.96%      21,036,407      22.91%      15.98
       8/14/2014     1,965,483           ---           ---   11      59     91,819,919   2,123,206   89,696,713   $16.74   $1,537,065,444   $1,501,522,976    0.06%    70,660,223        76.96%      21,036,407      22.91%      15.59
       8/15/2014     1,523,033    8,515,456        9.27%     11      59     91,819,919   2,123,206   89,696,713   $16.74   $1,537,065,444   $1,501,522,976    0.06%    70,660,223        76.96%      20,969,048      22.84%      15.35
       8/18/2014     1,711,729           ---           ---   11      59     91,819,919   2,123,206   89,696,713   $16.52   $1,516,865,062   $1,481,789,699    0.06%    70,660,223        76.96%      20,969,048      22.84%      14.97
       8/19/2014     1,676,309           ---           ---   11      59     91,819,919   2,123,206   89,696,713   $16.22   $1,489,319,086   $1,454,880,685    0.06%    70,660,223        76.96%      20,969,048      22.84%      14.66
       8/20/2014     1,020,980           ---           ---   11      59     91,819,919   2,123,206   89,696,713   $16.18   $1,485,646,289   $1,451,292,816    0.06%    70,660,223        76.96%      20,969,048      22.84%      14.98
       8/21/2014     1,852,559           ---           ---   11      59     91,819,919   2,123,206   89,696,713   $15.63   $1,435,145,334   $1,401,959,624    0.06%    70,660,223        76.96%      20,969,048      22.84%      14.61
       8/22/2014     1,207,789    7,469,366        8.13%     11      59     91,819,919   2,123,206   89,696,713   $15.89   $1,459,018,513   $1,425,280,770    0.06%    70,660,223        76.96%      20,969,048      22.84%      14.80
       8/25/2014     3,650,949           ---           ---   11      59     91,819,919   2,123,206   89,696,713   $17.23   $1,582,057,204   $1,545,474,365    0.06%    70,660,223        76.96%      20,969,048      22.84%      13.66
       8/26/2014     3,866,774           ---           ---   11      59     91,819,919   2,123,206   89,696,713   $17.89   $1,642,658,351   $1,604,674,196    0.06%    70,660,223        76.96%      20,969,048      22.84%      12.53
       8/27/2014     1,742,218           ---           ---   11      59     91,819,919   2,123,206   89,696,713   $18.18   $1,669,286,127   $1,630,686,242    0.06%    70,660,223        76.96%      20,969,048      22.84%      12.29
       8/28/2014     2,167,049           ---           ---   11      59     91,819,919   2,123,206   89,696,713   $17.81   $1,635,312,757   $1,597,498,459    0.06%    70,660,223        76.96%      20,969,048      22.84%      11.91
       8/29/2014     1,421,541   12,848,531       13.99%     11      59     91,819,919   2,123,206   89,696,713   $18.19   $1,670,204,327   $1,631,583,209    0.05%    70,660,223        76.96%      20,434,319      22.25%      11.47
        9/2/2014     1,728,567           ---           ---   11      59     91,819,919   2,123,206   89,696,713   $18.00   $1,652,758,542   $1,614,540,834    0.06%    70,660,223        76.96%      20,434,319      22.25%      11.29
        9/3/2014     2,239,342           ---           ---   11      59     91,819,919   2,123,206   89,696,713   $18.08   $1,660,104,136   $1,621,716,571    0.06%    70,660,223        76.96%      20,434,319      22.25%      10.94
        9/4/2014     3,042,444           ---           ---   11      59     91,819,919   2,123,206   89,696,713   $17.99   $1,651,840,343   $1,613,643,867    0.06%    70,660,223        76.96%      20,434,319      22.25%      10.42
        9/5/2014   14,976,829    21,987,182       23.95%     11      60     91,819,919   2,123,206   89,696,713   $17.01   $1,561,856,822   $1,525,741,088    0.06%    70,660,223        76.96%      20,434,319      22.25%        7.84
        9/8/2014   13,356,164            ---           ---   11      58     91,819,919   2,123,206   89,696,713   $15.11   $1,387,398,976   $1,355,317,333    0.07%    70,660,223        76.96%      20,434,319      22.25%        6.37
        9/9/2014     4,996,499           ---           ---   11      59     91,819,919   2,123,206   89,696,713   $14.63   $1,343,325,415   $1,312,262,911    0.07%    70,660,223        76.96%      20,434,319      22.25%        6.04
       9/10/2014     8,884,576           ---           ---   11      59     91,819,919   2,123,206   89,696,713   $14.40   $1,322,206,834   $1,291,632,667    0.07%    70,660,223        76.96%      20,434,319      22.25%        5.46
       9/11/2014     3,863,220           ---           ---   11      59     91,819,919   2,123,206   89,696,713   $14.65   $1,345,161,813   $1,314,056,845    0.07%    70,660,223        76.96%      20,434,319      22.25%        5.31
       9/12/2014     2,653,403   33,753,862       36.76%     11      59     91,819,919   2,123,206   89,696,713   $14.34   $1,316,697,638   $1,286,250,864    0.07%    70,660,223        76.96%      20,434,319      22.25%        5.27
       9/15/2014     4,103,934           ---           ---   11      59     91,819,919   2,123,206   89,696,713   $13.84   $1,270,787,679   $1,241,402,508    0.07%    70,660,223        76.96%      21,909,647      23.86%        5.47
       9/16/2014     2,815,455           ---           ---   11      59     91,819,919   2,123,206   89,696,713   $13.55   $1,244,159,902   $1,215,390,461    0.07%    70,660,223        76.96%      21,909,647      23.86%        5.39

Forensic Economics, Inc.                                                                                                                                                                                                          p. 7 of 18
                                                 Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 88 of 312


                                                                                                      Exhibit 3
                                                                           Market Efficiency Statistics for Keryx Biopharmaceuticals, Inc.
          [1]         [2]           [3]            [4]       [5]     [6]        [7]         [8]         [9]        [10]         [11]             [12]          [13]       [14]           [15]          [16]           [17]        [18]
                                                                                                                                                                                     Institutional
                                                 Weekly                                                                                                                                Holdings                      Short       Short
                                                Volume /                                                                       Market           Market         Bid-                   as a % of                   Interest as a Interest
                                  Weekly         Shares             Market   Shares       Insider     Public               Capitalization   Capitalization      Ask  Institutional      Shares         Short      % of Shares Ratio
         Date    Daily Volume     Volume       Outstanding Analysts Makers Outstanding   Holdings      Float      Price       of Equity     of Public Float   Spread   Holdings      Outstanding      Interest    Outstanding (Days)
       9/17/2014     2,467,223           ---           ---   11      59     91,819,919   2,123,206   89,696,713   $13.69   $1,257,014,691   $1,227,948,001    0.07%    70,660,223        76.96%      21,909,647      23.86%        5.34
       9/18/2014     2,081,400           ---           ---   11      59     91,819,919   2,123,206   89,696,713   $13.68   $1,256,096,492   $1,227,051,034    0.07%    70,660,223        76.96%      21,909,647      23.86%        5.27
       9/19/2014     3,294,746   14,762,758       16.08%     11      59     91,819,919   2,123,206   89,696,713   $13.48   $1,237,732,508   $1,209,111,691    0.07%    70,660,223        76.96%      21,909,647      23.86%        5.18
       9/22/2014     2,620,655           ---           ---   11      59     91,819,919   2,123,206   89,696,713   $12.99   $1,192,740,748   $1,165,160,302    0.08%    70,660,223        76.96%      21,909,647      23.86%        5.10
       9/23/2014     2,766,506           ---           ---   11      59     91,819,919   2,123,206   89,696,713   $12.71   $1,167,031,170   $1,140,045,222    0.08%    70,660,223        76.96%      21,909,647      23.86%        5.15
       9/24/2014     1,482,613           ---           ---   11      59     91,819,919   2,123,206   89,696,713   $13.07   $1,200,086,341   $1,172,336,039    0.08%    70,660,223        76.96%      21,909,647      23.86%        5.30
       9/25/2014     3,132,318           ---           ---   11      59     91,819,919   2,123,206   89,696,713   $13.15   $1,207,431,935   $1,179,511,776    0.08%    70,660,223        76.96%      21,909,647      23.86%        5.21
       9/26/2014     1,273,833   11,275,925       12.28%     11      59     91,819,919   2,123,206   89,696,713   $13.08   $1,201,004,541   $1,173,233,006    0.08%    70,660,223        76.96%      21,909,647      23.86%        5.27
       9/29/2014     1,513,962           ---           ---   11      59     91,819,919   2,123,206   89,696,713   $13.70   $1,257,932,890   $1,228,844,968    0.07%    70,660,223        76.96%      21,909,647      23.86%        5.26
       9/30/2014     2,014,536           ---           ---   11      58     91,973,251   1,851,595   90,121,656   $13.75   $1,264,632,201   $1,239,172,770    0.07%    78,215,814        85.04%      24,588,597      26.73%        5.88
       10/1/2014     2,338,823           ---           ---   11      58     91,973,251   1,851,595   90,121,656   $14.39   $1,323,495,082   $1,296,850,630    0.14%    78,215,814        85.04%      24,588,597      26.73%        5.88
       10/2/2014     2,128,825           ---           ---   11      59     91,973,251   1,851,595   90,121,656   $15.63   $1,437,541,913   $1,408,601,483    0.06%    78,215,814        85.04%      24,588,597      26.73%        5.94
       10/3/2014     2,833,203   10,829,349       11.77%     11      59     91,973,251   1,851,595   90,121,656   $16.10   $1,480,769,341   $1,450,958,662    0.06%    78,215,814        85.04%      24,588,597      26.73%        6.96
       10/6/2014     1,971,804           ---           ---   11      59     91,964,423   1,851,595   90,112,828   $16.33   $1,501,779,028   $1,471,542,481    0.06%    78,215,814        85.05%      24,588,597      26.74%        8.30
       10/7/2014     1,727,828           ---           ---   11      59     91,964,423   1,851,595   90,112,828   $15.68   $1,442,002,153   $1,412,969,143    0.06%    78,215,814        85.05%      24,588,597      26.74%        8.79
       10/8/2014     2,709,944           ---           ---   11      59     91,964,423   1,851,595   90,112,828   $16.49   $1,516,493,335   $1,485,960,534    0.12%    78,215,814        85.05%      24,588,597      26.74%        9.88
       10/9/2014     1,938,614           ---           ---   11      59     91,964,423   1,851,595   90,112,828   $15.82   $1,454,877,172   $1,425,584,939    0.06%    78,215,814        85.05%      24,588,597      26.74%      10.27
      10/10/2014     2,889,907   11,238,097       12.22%     11      59     91,964,423   1,851,595   90,112,828   $14.98   $1,377,627,057   $1,349,890,163    0.07%    78,215,814        85.05%      24,588,597      26.74%      10.22
      10/13/2014     1,924,062           ---           ---   11      59     91,964,423   1,851,595   90,112,828   $15.30   $1,407,055,672   $1,378,726,268    0.07%    78,215,814        85.05%      24,588,597      26.74%      10.71
      10/14/2014     1,222,303           ---           ---   11      59     91,964,423   1,851,595   90,112,828   $15.19   $1,396,939,585   $1,368,813,857    0.07%    78,215,814        85.05%      24,588,597      26.74%      11.09
      10/15/2014     2,093,373           ---           ---   11      59     91,964,423   1,851,595   90,112,828   $15.54   $1,429,127,133   $1,400,353,347    0.06%    78,215,814        85.05%      23,912,396      26.00%      10.88
      10/16/2014     1,998,017           ---           ---   11      59     91,964,423   1,851,595   90,112,828   $16.02   $1,473,270,056   $1,443,607,505    0.06%    78,215,814        85.05%      23,912,396      26.00%      10.90
      10/17/2014     1,626,630    8,864,385        9.64%     11      58     91,964,423   1,851,595   90,112,828   $15.37   $1,413,493,182   $1,385,034,166    0.07%    78,215,814        85.05%      23,912,396      26.00%      11.33
      10/20/2014       923,588           ---           ---   11      58     91,964,423   1,851,595   90,112,828   $15.52   $1,427,287,845   $1,398,551,091    0.06%    78,215,814        85.05%      23,912,396      26.00%      11.81
      10/21/2014       913,006           ---           ---   11      58     91,964,423   1,851,595   90,112,828   $15.92   $1,464,073,614   $1,434,596,222    0.06%    78,215,814        85.05%      23,912,396      26.00%      12.37
      10/22/2014     1,179,501           ---           ---   11      58     91,964,423   1,851,595   90,112,828   $16.01   $1,472,350,412   $1,442,706,376    0.06%    78,215,814        85.05%      23,912,396      26.00%      12.47
      10/23/2014     1,358,814           ---           ---   11      58     91,964,423   1,851,595   90,112,828   $16.56   $1,522,930,845   $1,492,268,432    0.06%    78,215,814        85.05%      23,912,396      26.00%      13.07
      10/24/2014       819,009    5,193,918        5.65%     11      58     91,964,423   1,851,595   90,112,828   $16.73   $1,538,564,797   $1,507,587,612    0.06%    78,215,814        85.05%      23,912,396      26.00%      13.24
      10/27/2014       762,061           ---           ---   11      58     91,964,423   1,851,595   90,112,828   $16.49   $1,516,493,335   $1,485,960,534    0.06%    78,215,814        85.05%      23,912,396      26.00%      13.52
      10/28/2014     1,564,820           ---           ---   11      58     91,964,423   1,851,595   90,112,828   $16.32   $1,500,859,383   $1,470,641,353    0.12%    78,215,814        85.05%      23,912,396      26.00%      13.69
      10/29/2014       762,019           ---           ---   11      58     91,964,423   1,851,595   90,112,828   $16.36   $1,504,537,960   $1,474,245,866    0.06%    78,215,814        85.05%      23,912,396      26.00%      14.34
      10/30/2014       749,739           ---           ---   11      58     91,964,423   1,851,595   90,112,828   $16.57   $1,523,850,489   $1,493,169,560    0.06%    78,215,814        85.05%      23,912,396      26.00%      14.96
      10/31/2014     1,101,041    4,939,680        5.37%     11      58     91,940,297   1,851,595   90,088,702   $16.85   $1,549,194,004   $1,517,994,629    0.06%    78,215,814        85.07%      22,384,481      24.35%      14.81
       11/3/2014     1,472,071           ---           ---   11      59     91,940,297   1,851,595   90,088,702   $16.45   $1,512,417,886   $1,481,959,148    0.06%    78,215,814        85.07%      22,384,481      24.35%      15.06
       11/4/2014       583,513           ---           ---   11      59     91,940,297   1,851,595   90,088,702   $16.30   $1,498,626,841   $1,468,445,843    0.06%    78,215,814        85.07%      22,384,481      24.35%      15.66
       11/5/2014     1,681,945           ---           ---   11      59     91,940,297   1,851,595   90,088,702   $15.37   $1,413,122,365   $1,384,663,350    0.07%    78,215,814        85.07%      22,384,481      24.35%      16.24
       11/6/2014     5,022,308           ---           ---   11      58     91,940,297   1,851,595   90,088,702   $17.20   $1,581,373,108   $1,549,525,674    0.06%    78,215,814        85.07%      22,384,481      24.35%      14.61
       11/7/2014     1,934,625   10,694,462       11.63%     11      59     91,940,297   1,851,595   90,088,702   $16.73   $1,538,161,169   $1,507,183,984    0.12%    78,215,814        85.07%      22,384,481      24.35%      15.08
      11/10/2014     1,273,848           ---           ---   11      59     91,940,297   1,851,595   90,088,702   $16.43   $1,510,579,080   $1,480,157,374    0.06%    78,215,814        85.07%      22,384,481      24.35%      15.42
      11/11/2014     1,135,182           ---           ---   11      59     91,940,297   1,851,595   90,088,702   $15.94   $1,465,528,334   $1,436,013,910    0.06%    78,215,814        85.07%      22,384,481      24.35%      15.46
      11/12/2014     1,575,881           ---           ---   11      59     91,940,297   1,851,595   90,088,702   $15.59   $1,433,349,230   $1,404,482,864    0.06%    78,215,814        85.07%      22,384,481      24.35%      15.74
      11/13/2014       983,546           ---           ---   11      59     91,940,297   1,851,595   90,088,702   $15.48   $1,423,235,798   $1,394,573,107    0.06%    78,215,814        85.07%      22,384,481      24.35%      16.33
      11/14/2014     1,154,428    6,122,885        6.66%     11      59     91,940,297   1,851,595   90,088,702   $15.21   $1,398,411,917   $1,370,249,157    0.07%    78,215,814        85.07%      22,208,867      24.16%      16.48
      11/17/2014     1,188,163           ---           ---   11      59     91,940,297   1,851,595   90,088,702   $15.18   $1,395,653,708   $1,367,546,496    0.07%    78,215,814        85.07%      22,208,867      24.16%      16.32
      11/18/2014     1,430,761           ---           ---   11      59     91,940,297   1,851,595   90,088,702   $15.54   $1,428,752,215   $1,399,978,429    0.06%    78,215,814        85.07%      22,208,867      24.16%      16.02
      11/19/2014     1,069,839           ---           ---   11      58     91,940,297   1,851,595   90,088,702   $15.16   $1,393,814,903   $1,365,744,722    0.07%    78,215,814        85.07%      22,208,867      24.16%      16.08
      11/20/2014       896,680           ---           ---   11      58     91,940,297   1,851,595   90,088,702   $15.53   $1,427,832,812   $1,399,077,542    0.06%    78,215,814        85.07%      22,208,867      24.16%      16.35
      11/21/2014     1,068,342    5,653,785        6.15%     11      59     91,940,297   1,851,595   90,088,702   $15.70   $1,443,462,663   $1,414,392,621    0.06%    78,215,814        85.07%      22,208,867      24.16%      16.20
      11/24/2014       994,615           ---           ---   11      59     91,940,297   1,851,595   90,088,702   $15.93   $1,464,608,931   $1,435,113,023    0.06%    78,215,814        85.07%      22,208,867      24.16%      16.07

Forensic Economics, Inc.                                                                                                                                                                                                          p. 8 of 18
                                                 Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 89 of 312


                                                                                                      Exhibit 3
                                                                           Market Efficiency Statistics for Keryx Biopharmaceuticals, Inc.
          [1]         [2]           [3]            [4]       [5]     [6]        [7]          [8]          [9]        [10]         [11]             [12]          [13]       [14]           [15]          [16]           [17]        [18]
                                                                                                                                                                                       Institutional
                                                 Weekly                                                                                                                                  Holdings                      Short       Short
                                                Volume /                                                                         Market           Market         Bid-                   as a % of                   Interest as a Interest
                                  Weekly         Shares             Market    Shares       Insider      Public               Capitalization   Capitalization      Ask  Institutional      Shares         Short      % of Shares Ratio
         Date    Daily Volume     Volume       Outstanding Analysts Makers Outstanding    Holdings       Float      Price       of Equity     of Public Float   Spread   Holdings      Outstanding      Interest    Outstanding (Days)
      11/25/2014       672,645           ---           ---   11      59      91,940,297   1,851,595    90,088,702   $15.83   $1,455,414,902   $1,426,104,153    0.06%    78,215,814        85.07%      22,208,867      24.16%      16.60
      11/26/2014       398,537           ---           ---   11      59      91,940,297   1,851,595    90,088,702   $15.89   $1,460,931,319   $1,431,509,475    0.13%    78,215,814        85.07%      22,208,867      24.16%      16.83
      11/28/2014       821,561    2,887,358        3.14%     11      59      91,940,297   1,851,595    90,088,702   $15.90   $1,461,850,722   $1,432,410,362    0.06%    78,215,814        85.07%      22,742,086      24.74%      17.19
       12/1/2014     1,111,661           ---           ---   11      58      91,940,297   1,851,595    90,088,702   $15.37   $1,413,122,365   $1,384,663,350    0.07%    78,215,814        85.07%      22,742,086      24.74%      17.18
       12/2/2014       752,571           ---           ---   11      59      91,940,297   1,851,595    90,088,702   $15.42   $1,417,719,380   $1,389,167,785    0.06%    78,215,814        85.07%      22,742,086      24.74%      17.66
       12/3/2014       693,389           ---           ---   11      59      91,940,297   1,851,595    90,088,702   $15.49   $1,424,155,201   $1,395,473,994    0.13%    78,215,814        85.07%      22,742,086      24.74%      17.59
       12/4/2014     1,015,563           ---           ---   11      59      91,940,297   1,851,595    90,088,702   $15.37   $1,413,122,365   $1,384,663,350    0.07%    78,215,814        85.07%      22,742,086      24.74%      18.05
       12/5/2014     1,964,210    5,537,394        6.02%     12      59      91,940,297   1,851,595    90,088,702   $16.15   $1,484,835,797   $1,454,932,537    0.06%    78,215,814        85.07%      22,742,086      24.74%      20.55
       12/8/2014     1,308,946           ---           ---   12      59      91,940,297   1,851,595    90,088,702   $15.82   $1,454,495,499   $1,425,203,266    0.06%    78,215,814        85.07%      22,742,086      24.74%      21.15
       12/9/2014     1,189,491           ---           ---   12      59      91,940,297   1,851,595    90,088,702   $16.07   $1,477,480,573   $1,447,725,441    0.06%    78,215,814        85.07%      22,742,086      24.74%      21.23
      12/10/2014     1,840,737           ---           ---   12      59      91,940,297   1,851,595    90,088,702   $15.08   $1,386,459,679   $1,358,537,626    0.07%    78,215,814        85.07%      22,742,086      24.74%      20.55
      12/11/2014     1,289,550           ---           ---   12      59      91,940,297   1,851,595    90,088,702   $15.12   $1,390,137,291   $1,362,141,174    0.07%    78,215,814        85.07%      22,742,086      24.74%      20.82
      12/12/2014     1,803,501    7,432,225        8.08%     12      59      91,940,297   1,851,595    90,088,702   $14.50   $1,333,134,307   $1,306,286,179    0.07%    78,215,814        85.07%      22,742,086      24.74%      20.07
      12/15/2014     2,289,170           ---           ---   12      59      91,940,297   1,851,595    90,088,702   $13.73   $1,262,340,278   $1,236,917,878    0.07%    78,215,814        85.07%      22,431,330      24.40%      18.85
      12/16/2014     1,624,349           ---           ---   12      59      91,940,297   1,851,595    90,088,702   $13.57   $1,247,629,830   $1,222,503,686    0.15%    78,215,814        85.07%      22,431,330      24.40%      18.51
      12/17/2014     1,131,211           ---           ---   12      59      91,940,297   1,851,595    90,088,702   $14.09   $1,295,438,785   $1,269,349,811    0.14%    78,215,814        85.07%      22,431,330      24.40%      18.74
      12/18/2014     1,220,486           ---           ---   11      59      91,940,297   1,851,595    90,088,702   $14.67   $1,348,304,456   $1,321,150,815    0.07%    78,215,814        85.07%      22,431,330      24.40%      18.63
      12/19/2014     1,694,054    7,959,270        8.66%     11      59      91,940,297   1,851,595    90,088,702   $14.79   $1,359,796,993   $1,332,411,903    0.07%    78,215,814        85.07%      22,431,330      24.40%      18.03
      12/22/2014       970,067           ---           ---   11      59      91,940,297   1,851,595    90,088,702   $14.70   $1,351,522,366   $1,324,303,919    0.07%    78,215,814        85.07%      22,431,330      24.40%      18.10
      12/23/2014     1,625,579           ---           ---   11      59      91,940,297   1,851,595    90,088,702   $13.80   $1,268,776,099   $1,243,224,088    0.07%    78,215,814        85.07%      22,431,330      24.40%      17.65
      12/24/2014       466,111           ---           ---   11      59      91,940,297   1,851,595    90,088,702   $14.00   $1,287,164,158   $1,261,241,828    0.07%    78,215,814        85.07%      22,431,330      24.40%      17.80
      12/26/2014       582,406    3,644,163        3.96%     11      59      91,940,297   1,851,595    90,088,702   $14.23   $1,308,310,426   $1,281,962,229    0.07%    78,215,814        85.07%      22,431,330      24.40%      17.67
      12/29/2014       776,659           ---           ---   11      59      91,940,297   1,851,595    90,088,702   $13.98   $1,285,325,352   $1,259,440,054    0.07%    78,215,814        85.07%      22,431,330      24.40%      17.70
      12/30/2014     1,163,091           ---           ---   11      59      91,940,297   1,851,595    90,088,702   $14.12   $1,297,737,292   $1,271,602,029    0.07%    78,215,814        85.07%      22,431,330      24.40%      17.66
      12/31/2014       706,410           ---           ---   11      59      92,678,841   1,739,086    90,939,755   $14.15   $1,311,405,600   $1,286,797,533    0.07%    78,866,727        85.10%      23,389,296      25.24%      18.45
        1/2/2015     1,123,837    3,769,997        4.07%     11      59      92,678,841   1,739,086    90,939,755   $14.34   $1,329,014,580   $1,304,076,087    0.07%    78,866,727        85.10%      23,389,296      25.24%      18.14
        1/5/2015     1,774,091           ---           ---   11      59      92,678,841   1,739,086    90,939,755   $13.65   $1,265,066,180   $1,241,327,656    0.15%    78,866,727        85.10%      23,389,296      25.24%      17.62
        1/6/2015     2,195,965           ---           ---   11      59      92,678,841   1,739,086    90,939,755   $13.11   $1,215,019,606   $1,192,220,188    0.08%    78,866,727        85.10%      23,389,296      25.24%      17.47
        1/7/2015     1,011,869           ---           ---   11      59      92,678,841   1,739,086    90,939,755   $13.68   $1,267,846,545   $1,244,055,848    0.07%    78,866,727        85.10%      23,389,296      25.24%      17.67
        1/8/2015     1,283,513           ---           ---   11      59      92,678,841   1,739,086    90,939,755   $14.37   $1,331,794,945   $1,306,804,279    0.14%    78,866,727        85.10%      23,389,296      25.24%      17.60
        1/9/2015     1,510,345    7,775,783        8.39%     11      59      92,678,841   1,739,086    90,939,755   $14.68   $1,360,525,386   $1,334,995,603    0.07%    78,866,727        85.10%      23,389,296      25.24%      17.83
       1/12/2015     1,734,410           ---           ---   11      59      92,678,841   1,739,086    90,939,755   $14.30   $1,325,307,426   $1,300,438,497    0.07%    78,866,727        85.10%      23,389,296      25.24%      17.53
       1/13/2015     1,740,478           ---           ---   11      59      92,678,841   1,739,086    90,939,755   $13.67   $1,266,919,756   $1,243,146,451    0.07%    78,866,727        85.10%      23,389,296      25.24%      17.57
       1/14/2015     1,343,648           ---           ---   11      59      92,678,841   1,739,086    90,939,755   $13.36   $1,238,189,316   $1,214,955,127    0.07%    78,866,727        85.10%      23,389,296      25.24%      18.22
       1/15/2015     1,048,308           ---           ---   11      59      92,678,841   1,739,086    90,939,755   $13.37   $1,239,116,104   $1,215,864,524    0.07%    78,866,727        85.10%      23,757,820      25.63%      18.93
       1/16/2015     1,786,263    7,653,107        8.26%     11      59      92,678,841   1,739,086    90,939,755   $14.22   $1,317,893,119   $1,293,163,316    0.07%    78,866,727        85.10%      23,757,820      25.63%      18.45
       1/20/2015     1,306,740           ---           ---   11      59      92,678,841   1,739,086    90,939,755   $13.81   $1,279,894,794   $1,255,878,017    0.07%    78,866,727        85.10%      23,757,820      25.63%      18.39
       1/21/2015     2,709,654           ---           ---   11      58     103,220,508   1,739,086   101,481,422   $12.87   $1,328,447,938   $1,306,065,901    0.08%    78,866,727        76.41%      23,757,820      23.02%      17.69
       1/22/2015     5,962,251           ---           ---   11      56     103,220,508   1,739,086   101,481,422   $13.34   $1,376,961,577   $1,353,762,169    0.07%    78,866,727        76.41%      23,757,820      23.02%      14.92
       1/23/2015     1,651,239   11,629,884       11.27%     11      56     103,220,508   1,739,086   101,481,422   $13.23   $1,365,607,321   $1,342,599,213    0.08%    78,866,727        76.41%      23,757,820      23.02%      14.91
       1/26/2015     1,383,267           ---           ---   11      56     103,220,508   1,739,086   101,481,422   $13.45   $1,388,315,833   $1,364,925,126    0.07%    78,866,727        76.41%      23,757,820      23.02%      14.49
       1/27/2015     1,330,623           ---           ---   11      56     103,220,508   1,739,086   101,481,422   $13.07   $1,349,092,040   $1,326,362,186    0.08%    78,866,727        76.41%      23,757,820      23.02%      14.17
       1/28/2015     1,912,147           ---           ---   11      56     103,220,508   1,739,086   101,481,422   $12.61   $1,301,610,606   $1,279,680,731    0.08%    78,866,727        76.41%      23,757,820      23.02%      13.70
       1/29/2015     2,127,998           ---           ---   11      56     103,220,508   1,739,086   101,481,422   $12.66   $1,306,771,631   $1,284,754,803    0.08%    78,866,727        76.41%      23,757,820      23.02%      13.33
       1/30/2015     2,672,946    9,426,981        9.13%     11      56     103,220,508   1,739,086   101,481,422   $12.16   $1,255,161,377   $1,234,014,092    0.08%    78,866,727        76.41%      24,289,864      23.53%      12.92
        2/2/2015     2,059,689           ---           ---   11      55     103,220,508   1,739,086   101,481,422   $12.03   $1,241,742,711   $1,220,821,507    0.17%    78,866,727        76.41%      24,289,864      23.53%      12.60
        2/3/2015     1,734,004           ---           ---   11      55     103,220,508   1,739,086   101,481,422   $12.13   $1,252,064,762   $1,230,969,649    0.08%    78,866,727        76.41%      24,289,864      23.53%      12.62
        2/4/2015     1,734,374           ---           ---   11      55     103,220,508   1,739,086   101,481,422   $11.76   $1,213,873,174   $1,193,421,523    0.08%    78,866,727        76.41%      24,289,864      23.53%      12.77
        2/5/2015     1,493,471           ---           ---   11      55     103,220,508   1,739,086   101,481,422   $12.09   $1,247,935,942   $1,226,910,392    0.08%    78,866,727        76.41%      24,289,864      23.53%      12.61

Forensic Economics, Inc.                                                                                                                                                                                                            p. 9 of 18
                                                 Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 90 of 312


                                                                                                      Exhibit 3
                                                                           Market Efficiency Statistics for Keryx Biopharmaceuticals, Inc.
          [1]         [2]           [3]            [4]       [5]     [6]        [7]          [8]          [9]        [10]         [11]             [12]          [13]       [14]           [15]          [16]           [17]        [18]
                                                                                                                                                                                       Institutional
                                                 Weekly                                                                                                                                  Holdings                      Short       Short
                                                Volume /                                                                         Market           Market         Bid-                   as a % of                   Interest as a Interest
                                  Weekly         Shares             Market    Shares       Insider      Public               Capitalization   Capitalization      Ask  Institutional      Shares         Short      % of Shares Ratio
         Date    Daily Volume     Volume       Outstanding Analysts Makers Outstanding    Holdings       Float      Price       of Equity     of Public Float   Spread   Holdings      Outstanding      Interest    Outstanding (Days)
        2/6/2015     2,990,568   10,012,106        9.70%     11      55     103,220,508   1,739,086   101,481,422   $11.32   $1,168,456,151   $1,148,769,697    0.18%    78,866,727        76.41%      24,289,864      23.53%      12.07
        2/9/2015     2,407,323           ---           ---   11      55     103,220,508   1,739,086   101,481,422   $10.87   $1,122,006,922   $1,103,103,057    0.09%    78,866,727        76.41%      24,289,864      23.53%      11.81
       2/10/2015     2,013,999           ---           ---   11      55     103,220,508   1,739,086   101,481,422   $11.26   $1,162,262,920   $1,142,680,812    0.09%    78,866,727        76.41%      24,289,864      23.53%      11.73
       2/11/2015     1,425,712           ---           ---   11      55     103,220,508   1,739,086   101,481,422   $11.30   $1,166,391,740   $1,146,740,069    0.09%    78,866,727        76.41%      24,289,864      23.53%      11.82
       2/12/2015     2,299,741           ---           ---   11      55     103,220,508   1,739,086   101,481,422   $12.23   $1,262,386,813   $1,241,117,791    0.08%    78,866,727        76.41%      24,289,864      23.53%      11.55
       2/13/2015     1,677,768    9,824,543        9.52%     11      55     103,220,508   1,739,086   101,481,422   $11.63   $1,200,454,508   $1,180,228,938    0.09%    78,866,727        76.41%      24,753,069      23.98%      11.60
       2/17/2015     1,041,368           ---           ---   11      55     103,596,337   1,739,086   101,857,251   $11.91   $1,233,832,374   $1,213,119,859    0.08%    78,866,727        76.13%      24,753,069      23.89%      11.81
       2/18/2015     1,527,974           ---           ---   11      55     103,596,337   1,739,086   101,857,251   $12.35   $1,279,414,762   $1,257,937,050    0.08%    78,866,727        76.13%      24,753,069      23.89%      11.74
       2/19/2015     1,164,274           ---           ---   11      55     103,596,337   1,739,086   101,857,251   $12.45   $1,289,774,396   $1,268,122,775    0.08%    78,866,727        76.13%      24,753,069      23.89%      12.19
       2/20/2015     1,088,234    4,821,850        4.65%     11      55     103,596,337   1,739,086   101,857,251   $12.07   $1,250,407,788   $1,229,417,020    0.08%    78,866,727        76.13%      24,753,069      23.89%      13.85
       2/23/2015     1,289,782           ---           ---   11      55     103,596,337   1,739,086   101,857,251   $12.34   $1,278,378,799   $1,256,918,477    0.08%    78,866,727        76.13%      24,753,069      23.89%      13.99
       2/24/2015     1,038,702           ---           ---   11      55     103,596,337   1,739,086   101,857,251   $11.94   $1,236,940,264   $1,216,175,577    0.08%    78,866,727        76.13%      24,753,069      23.89%      14.13
       2/25/2015     1,534,157           ---           ---   11      55     103,596,337   1,739,086   101,857,251   $11.80   $1,222,436,777   $1,201,915,562    0.08%    78,866,727        76.13%      24,753,069      23.89%      14.05
       2/26/2015     1,756,639           ---           ---   11      55     103,596,337   1,739,086   101,857,251   $11.93   $1,235,904,300   $1,215,157,004    0.08%    78,866,727        76.13%      24,753,069      23.89%      14.11
       2/27/2015     2,912,620    8,531,900        8.24%     11      54     103,596,337   1,739,086   101,857,251   $12.16   $1,259,731,458   $1,238,584,172    0.08%    78,866,727        76.13%      26,157,242      25.25%      14.59
        3/2/2015     1,555,684           ---           ---   11      55     103,596,337   1,739,086   101,857,251   $12.41   $1,285,630,542   $1,264,048,485    0.08%    78,866,727        76.13%      26,157,242      25.25%      15.06
        3/3/2015     2,762,873           ---           ---   12      55     103,596,337   1,739,086   101,857,251   $13.04   $1,350,896,234   $1,328,218,553    0.08%    78,866,727        76.13%      26,157,242      25.25%      14.76
        3/4/2015     1,519,535           ---           ---   12      54     103,596,337   1,739,086   101,857,251   $13.26   $1,373,687,429   $1,350,627,148    0.08%    78,866,727        76.13%      26,157,242      25.25%      14.85
        3/5/2015     1,479,405           ---           ---   12      55     103,596,337   1,739,086   101,857,251   $13.19   $1,366,435,685   $1,343,497,141    0.08%    78,866,727        76.13%      26,157,242      25.25%      14.96
        3/6/2015     1,525,421    8,842,918        8.54%     12      55     103,596,337   1,739,086   101,857,251   $12.56   $1,301,169,993   $1,279,327,073    0.08%    78,866,727        76.13%      26,157,242      25.25%      14.94
        3/9/2015     1,461,058           ---           ---   12      55     103,596,337   1,739,086   101,857,251   $12.62   $1,307,385,773   $1,285,438,508    0.08%    78,866,727        76.13%      26,157,242      25.25%      15.62
       3/10/2015     1,717,331           ---           ---   12      54     103,596,337   1,739,086   101,857,251   $12.69   $1,314,637,517   $1,292,568,515    0.08%    78,866,727        76.13%      26,157,242      25.25%      15.95
       3/11/2015     1,605,173           ---           ---   12      54     103,596,337   1,739,086   101,857,251   $13.12   $1,359,183,941   $1,336,367,133    0.08%    78,866,727        76.13%      26,157,242      25.25%      16.15
       3/12/2015       903,052           ---           ---   12      55     103,596,337   1,739,086   101,857,251   $13.20   $1,367,471,648   $1,344,515,713    0.08%    78,866,727        76.13%      26,157,242      25.25%      16.42
       3/13/2015       922,514    6,609,128        6.38%     12      54     103,596,337   1,739,086   101,857,251   $13.00   $1,346,752,381   $1,324,144,263    0.08%    78,866,727        76.13%      28,828,722      27.83%      18.91
       3/16/2015       794,440           ---           ---   12      54     103,596,337   1,739,086   101,857,251   $13.17   $1,364,363,758   $1,341,459,996    0.08%    78,866,727        76.13%      28,828,722      27.83%      19.48
       3/17/2015     1,041,932           ---           ---   12      55     103,596,337   1,739,086   101,857,251   $12.97   $1,343,644,491   $1,321,088,545    0.08%    78,866,727        76.13%      28,828,722      27.83%      19.48
       3/18/2015       946,015           ---           ---   12      55     103,596,337   1,739,086   101,857,251   $13.12   $1,359,183,941   $1,336,367,133    0.08%    78,866,727        76.13%      28,828,722      27.83%      19.87
       3/19/2015     1,666,126           ---           ---   12      55     103,596,337   1,739,086   101,857,251   $13.63   $1,412,018,073   $1,388,314,331    0.07%    78,866,727        76.13%      28,828,722      27.83%      19.53
       3/20/2015     5,135,681    9,584,194        9.25%     13      54     103,596,337   1,739,086   101,857,251   $14.31   $1,482,463,582   $1,457,577,262    0.07%    78,866,727        76.13%      28,828,722      27.83%      17.18
       3/23/2015     1,919,271           ---           ---   13      54     103,596,337   1,739,086   101,857,251   $14.02   $1,452,420,645   $1,428,038,659    0.07%    78,866,727        76.13%      28,828,722      27.83%      16.86
       3/24/2015     1,760,811           ---           ---   13      54     103,596,337   1,739,086   101,857,251   $13.84   $1,433,773,304   $1,409,704,354    0.07%    78,866,727        76.13%      28,828,722      27.83%      16.51
       3/25/2015     1,453,103           ---           ---   13      54     103,596,337   1,739,086   101,857,251   $13.26   $1,373,687,429   $1,350,627,148    0.08%    78,866,727        76.13%      28,828,722      27.83%      16.55
       3/26/2015     2,696,938           ---           ---   13      54     103,596,337   1,739,086   101,857,251   $12.78   $1,323,961,187   $1,301,735,668    0.08%    78,866,727        76.13%      28,828,722      27.83%      16.11
       3/27/2015     1,333,162    9,163,285        8.85%     13      54     103,596,337   1,739,086   101,857,251   $12.70   $1,315,673,480   $1,293,587,088    0.08%    78,866,727        76.13%      28,828,722      27.83%      16.86
       3/30/2015     1,301,902           ---           ---   13      54     103,596,337   1,739,086   101,857,251   $13.04   $1,350,896,234   $1,328,218,553    0.08%    78,866,727        76.13%      28,828,722      27.83%      16.99
       3/31/2015     1,216,866           ---           ---   13      53     103,620,437   1,916,529   101,703,908   $12.73   $1,319,088,163   $1,294,690,749    0.08%    95,962,059        92.61%      30,637,114      29.57%      18.91
        4/1/2015     1,802,594           ---           ---   13      53     103,620,437   1,916,529   101,703,908   $12.37   $1,281,784,806   $1,258,077,342    0.08%    95,962,059        92.61%      30,637,114      29.57%      18.75
        4/2/2015     1,901,393    6,222,755        6.01%     13      53     103,620,437   1,916,529   101,703,908   $11.91   $1,234,119,405   $1,211,293,544    0.08%    95,962,059        92.61%      30,637,114      29.57%      18.51
        4/6/2015     1,671,750           ---           ---   13      53     103,620,437   1,916,529   101,703,908   $11.84   $1,226,865,974   $1,204,174,271    0.08%    95,962,059        92.61%      30,637,114      29.57%      18.43
        4/7/2015     1,463,292           ---           ---   13      53     103,620,437   1,916,529   101,703,908   $12.13   $1,256,915,901   $1,233,668,404    0.08%    95,962,059        92.61%      30,637,114      29.57%      18.43
        4/8/2015     1,073,415           ---           ---   13      53     103,620,437   1,916,529   101,703,908   $12.38   $1,282,821,010   $1,259,094,381    0.08%    95,962,059        92.61%      30,637,114      29.57%      18.79
        4/9/2015       830,389           ---           ---   13      53     103,620,437   1,916,529   101,703,908   $12.33   $1,277,639,988   $1,254,009,186    0.08%    95,962,059        92.61%      30,637,114      29.57%      19.25
       4/10/2015       670,923    5,709,769        5.51%     13      52     103,620,437   1,916,529   101,703,908   $12.42   $1,286,965,828   $1,263,162,537    0.08%    95,962,059        92.61%      30,637,114      29.57%      19.39
       4/13/2015       706,000           ---           ---   13      54     103,620,437   1,916,529   101,703,908   $12.51   $1,296,291,667   $1,272,315,889    0.08%    95,962,059        92.61%      30,637,114      29.57%      19.52
       4/14/2015       759,515           ---           ---   13      53     103,620,437   1,916,529   101,703,908   $12.38   $1,282,821,010   $1,259,094,381    0.08%    95,962,059        92.61%      30,637,114      29.57%      19.54
       4/15/2015     1,067,706           ---           ---   13      53     103,620,437   1,916,529   101,703,908   $12.34   $1,278,676,193   $1,255,026,225    0.08%    95,962,059        92.61%      30,934,291      29.85%      19.72
       4/16/2015     1,076,615           ---           ---   13      53     103,620,437   1,916,529   101,703,908   $12.28   $1,272,458,966   $1,248,923,990    0.16%    95,962,059        92.61%      30,934,291      29.85%      19.64
       4/17/2015     2,731,055    6,340,891        6.12%     13      53     103,620,437   1,916,529   101,703,908   $11.45   $1,186,454,004   $1,164,509,747    0.09%    95,962,059        92.61%      30,934,291      29.85%      18.99

Forensic Economics, Inc.                                                                                                                                                                                                           p. 10 of 18
                                                 Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 91 of 312


                                                                                                      Exhibit 3
                                                                           Market Efficiency Statistics for Keryx Biopharmaceuticals, Inc.
          [1]         [2]           [3]            [4]       [5]     [6]        [7]          [8]          [9]        [10]         [11]             [12]          [13]       [14]           [15]          [16]           [17]        [18]
                                                                                                                                                                                       Institutional
                                                 Weekly                                                                                                                                  Holdings                      Short       Short
                                                Volume /                                                                         Market           Market         Bid-                   as a % of                   Interest as a Interest
                                  Weekly         Shares             Market    Shares       Insider      Public               Capitalization   Capitalization      Ask  Institutional      Shares         Short      % of Shares Ratio
         Date    Daily Volume     Volume       Outstanding Analysts Makers Outstanding    Holdings       Float      Price       of Equity     of Public Float   Spread   Holdings      Outstanding      Interest    Outstanding (Days)
       4/20/2015     1,250,103           ---           ---   13      54     103,596,271   1,916,529   101,679,742   $11.58   $1,199,644,818   $1,177,451,412    0.09%    95,962,059        92.63%      30,934,291      29.86%      21.57
       4/21/2015     1,149,554           ---           ---   13      54     103,596,271   1,916,529   101,679,742   $11.67   $1,208,968,483   $1,186,602,589    0.09%    95,962,059        92.63%      30,934,291      29.86%      22.16
       4/22/2015       959,616           ---           ---   13      54     103,596,271   1,916,529   101,679,742   $11.52   $1,193,429,042   $1,171,350,628    0.09%    95,962,059        92.63%      30,934,291      29.86%      22.82
       4/23/2015     1,104,477           ---           ---   13      55     103,596,271   1,916,529   101,679,742   $11.73   $1,215,184,259   $1,192,703,374    0.09%    95,962,059        92.63%      30,934,291      29.86%      23.11
       4/24/2015     1,471,763    5,935,513        5.73%     12      55     103,596,271   1,916,529   101,679,742   $11.41   $1,182,033,452   $1,160,165,856    0.09%    95,962,059        92.63%      30,934,291      29.86%      24.22
       4/27/2015     2,229,671           ---           ---   12      55     103,596,271   1,916,529   101,679,742   $11.02   $1,141,630,906   $1,120,510,757    0.09%    95,962,059        92.63%      30,934,291      29.86%      23.40
       4/28/2015     2,048,463           ---           ---   12      54     103,596,271   1,916,529   101,679,742   $11.11   $1,150,954,571   $1,129,661,934    0.09%    95,962,059        92.63%      30,934,291      29.86%      22.76
       4/29/2015     1,954,392           ---           ---   12      54     103,596,271   1,916,529   101,679,742   $11.24   $1,164,422,086   $1,142,880,300    0.09%    95,962,059        92.63%      30,934,291      29.86%      22.16
       4/30/2015     1,990,215           ---           ---   12      55     103,596,271   1,916,529   101,679,742   $10.66   $1,104,336,249   $1,083,906,050    0.09%    95,962,059        92.63%      33,465,467      32.30%      23.81
        5/1/2015     2,458,636   10,681,377       10.31%     12      54     103,596,271   1,916,529   101,679,742   $10.90   $1,129,199,354   $1,108,309,188    0.09%    95,962,059        92.63%      33,465,467      32.30%      23.35
        5/4/2015     4,396,035           ---           ---   12      54     103,596,271   1,916,529   101,679,742   $10.48   $1,085,688,920   $1,065,603,696    0.10%    95,962,059        92.63%      33,465,467      32.30%      21.32
        5/5/2015     2,655,183           ---           ---   12      54     103,596,271   1,916,529   101,679,742   $10.30   $1,066,523,610   $1,046,792,944    0.10%    95,962,059        92.63%      33,465,467      32.30%      20.54
        5/6/2015     3,764,314           ---           ---   12      54     103,596,271   1,916,529   101,679,742    $9.96   $1,031,818,859   $1,012,730,230    0.20%    95,962,059        92.63%      33,465,467      32.30%      18.97
        5/7/2015     2,811,175           ---           ---   12      54     103,596,271   1,916,529   101,679,742    $9.73   $1,007,991,717     $989,343,890    0.10%    95,962,059        92.63%      33,465,467      32.30%      17.97
        5/8/2015     4,427,730   18,054,437       17.43%     12      54     103,596,271   1,916,529   101,679,742    $9.32     $965,517,246     $947,655,195    0.21%    95,962,059        92.63%      33,465,467      32.30%      16.32
       5/11/2015     6,694,402           ---           ---   12      54     103,596,271   1,916,529   101,679,742   $10.70   $1,108,480,100   $1,087,973,239    0.09%    95,962,059        92.63%      33,465,467      32.30%      14.24
       5/12/2015     1,890,484           ---           ---   12      54     103,596,271   1,916,529   101,679,742   $10.29   $1,066,005,629   $1,046,284,545    0.10%    95,962,059        92.63%      33,465,467      32.30%      13.91
       5/13/2015     2,422,193           ---           ---   12      55     103,596,271   1,916,529   101,679,742   $10.18   $1,054,610,039   $1,035,099,774    0.10%    95,962,059        92.63%      33,465,467      32.30%      13.53
       5/14/2015     1,376,256           ---           ---   12      54     103,596,271   1,916,529   101,679,742   $10.22   $1,058,753,890   $1,039,166,963    0.10%    95,962,059        92.63%      33,465,467      32.30%      13.44
       5/15/2015     2,165,992   14,549,327       14.04%     12      54     103,596,271   1,916,529   101,679,742   $10.33   $1,070,149,479   $1,050,351,735    0.10%    95,962,059        92.63%      33,462,087      32.30%      13.60
       5/18/2015     1,106,771           ---           ---   12      55     103,596,271   1,916,529   101,679,742   $10.50   $1,087,760,846   $1,067,637,291    0.10%    95,962,059        92.63%      33,462,087      32.30%      13.64
       5/19/2015     1,351,115           ---           ---   12      53     103,596,271   1,916,529   101,679,742   $10.67   $1,105,372,212   $1,084,922,847    0.09%    95,962,059        92.63%      33,462,087      32.30%      13.58
       5/20/2015       778,029           ---           ---   12      53     103,596,271   1,916,529   101,679,742   $10.67   $1,105,372,212   $1,084,922,847    0.09%    95,962,059        92.63%      33,462,087      32.30%      13.63
       5/21/2015       801,432           ---           ---   12      53     103,596,271   1,916,529   101,679,742   $10.66   $1,104,336,249   $1,083,906,050    0.09%    95,962,059        92.63%      33,462,087      32.30%      13.72
       5/22/2015     1,054,282    5,091,629        4.91%     12      53     103,596,271   1,916,529   101,679,742   $10.33   $1,070,149,479   $1,050,351,735    0.10%    95,962,059        92.63%      33,462,087      32.30%      13.83
       5/26/2015     1,349,585           ---           ---   12      53     103,596,271   1,916,529   101,679,742   $10.29   $1,066,005,629   $1,046,284,545    0.10%    95,962,059        92.63%      33,462,087      32.30%      14.09
       5/27/2015       807,635           ---           ---   12      54     103,596,271   1,916,529   101,679,742   $10.40   $1,077,401,218   $1,057,469,317    0.10%    95,962,059        92.63%      33,462,087      32.30%      14.47
       5/28/2015       697,382           ---           ---   12      54     103,596,271   1,916,529   101,679,742   $10.19   $1,055,646,001   $1,036,116,571    0.10%    95,962,059        92.63%      33,462,087      32.30%      14.87
       5/29/2015     1,844,505    4,699,107        4.54%     12      54     103,596,271   1,916,529   101,679,742   $10.40   $1,077,401,218   $1,057,469,317    0.10%    95,962,059        92.63%      30,036,985      28.99%      13.39
        6/1/2015     1,428,190           ---           ---   12      54     103,596,271   1,916,529   101,679,742   $10.13   $1,049,430,225   $1,030,015,786    0.10%    95,962,059        92.63%      30,036,985      28.99%      13.71
        6/2/2015       880,703           ---           ---   12      54     103,596,271   1,916,529   101,679,742   $10.19   $1,055,646,001   $1,036,116,571    0.10%    95,962,059        92.63%      30,036,985      28.99%      14.90
        6/3/2015     1,376,462           ---           ---   12      54     103,596,271   1,916,529   101,679,742   $10.55   $1,092,940,659   $1,072,721,278    0.19%    95,962,059        92.63%      30,036,985      28.99%      15.39
        6/4/2015     1,196,162           ---           ---   12      54     103,596,271   1,916,529   101,679,742   $10.23   $1,059,789,852   $1,040,183,761    0.10%    95,962,059        92.63%      30,036,985      28.99%      16.48
        6/5/2015     1,000,648    5,882,165        5.68%     12      54     103,596,271   1,916,529   101,679,742   $10.18   $1,054,610,039   $1,035,099,774    0.10%    95,962,059        92.63%      30,036,985      28.99%      17.34
        6/8/2015       852,194           ---           ---   12      54     103,596,271   1,916,529   101,679,742   $10.22   $1,058,753,890   $1,039,166,963    0.20%    95,962,059        92.63%      30,036,985      28.99%      19.33
        6/9/2015     1,059,424           ---           ---   12      54     103,596,271   1,916,529   101,679,742   $10.05   $1,041,142,524   $1,021,881,407    0.10%    95,962,059        92.63%      30,036,985      28.99%      23.61
       6/10/2015     1,224,544           ---           ---   12      54     103,596,271   1,916,529   101,679,742   $10.25   $1,061,861,778   $1,042,217,356    0.10%    95,962,059        92.63%      30,036,985      28.99%      24.25
       6/11/2015       766,416           ---           ---   12      53     103,596,271   1,916,529   101,679,742   $10.09   $1,045,286,374   $1,025,948,597    0.20%    95,962,059        92.63%      30,036,985      28.99%      25.99
       6/12/2015     2,040,299    5,942,877        5.74%     12      54     103,596,271   1,916,529   101,679,742    $9.63     $997,632,090     $979,175,915    0.10%    95,962,059        92.63%      30,036,985      28.99%      25.26
       6/15/2015     1,340,313           ---           ---   12      54     103,596,271   1,916,529   101,679,742    $9.68   $1,002,811,903     $984,259,903    0.10%    95,962,059        92.63%      32,027,753      30.92%      27.90
       6/16/2015       744,175           ---           ---   12      54     103,596,271   1,916,529   101,679,742    $9.88   $1,023,531,157   $1,004,595,851    0.10%    95,962,059        92.63%      32,027,753      30.92%      28.35
       6/17/2015     1,168,892           ---           ---   12      54     103,596,271   1,916,529   101,679,742    $9.95   $1,030,782,896   $1,011,713,433    0.10%    95,962,059        92.63%      32,027,753      30.92%      28.58
       6/18/2015     2,250,375           ---           ---   12      54     103,596,271   1,916,529   101,679,742   $10.21   $1,057,717,927   $1,038,150,166    0.10%    95,962,059        92.63%      32,027,753      30.92%      26.82
       6/19/2015     3,124,056    8,627,811        8.33%     12      54     103,596,271   1,916,529   101,679,742   $10.03   $1,039,070,598   $1,019,847,812    0.10%    95,962,059        92.63%      32,027,753      30.92%      24.44
       6/22/2015     1,531,712           ---           ---   12      54     103,596,271   1,916,529   101,679,742   $10.27   $1,063,933,703   $1,044,250,950    0.10%    95,962,059        92.63%      32,027,753      30.92%      24.01
       6/23/2015     1,171,755           ---           ---   12      54     103,596,271   1,916,529   101,679,742   $10.06   $1,042,178,486   $1,022,898,205    0.10%    95,962,059        92.63%      32,027,753      30.92%      24.17
       6/24/2015     1,382,556           ---           ---   12      54     103,596,271   1,916,529   101,679,742   $10.01   $1,036,998,673   $1,017,814,217    0.10%    95,962,059        92.63%      32,027,753      30.92%      23.65
       6/25/2015     1,462,587           ---           ---   12      54     103,596,271   1,916,529   101,679,742    $9.96   $1,031,818,859   $1,012,730,230    0.10%    95,962,059        92.63%      32,027,753      30.92%      23.00
       6/26/2015     1,404,870    6,953,480        6.71%     12      54     103,596,271   1,916,529   101,679,742    $9.83   $1,018,351,344     $999,511,864    0.10%    95,962,059        92.63%      32,027,753      30.92%      23.37

Forensic Economics, Inc.                                                                                                                                                                                                           p. 11 of 18
                                                 Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 92 of 312


                                                                                                      Exhibit 3
                                                                           Market Efficiency Statistics for Keryx Biopharmaceuticals, Inc.
          [1]         [2]           [3]            [4]       [5]     [6]        [7]          [8]          [9]        [10]         [11]             [12]          [13]       [14]           [15]          [16]           [17]        [18]
                                                                                                                                                                                       Institutional
                                                 Weekly                                                                                                                                  Holdings                      Short       Short
                                                Volume /                                                                         Market           Market         Bid-                   as a % of                   Interest as a Interest
                                  Weekly         Shares             Market    Shares       Insider      Public               Capitalization   Capitalization      Ask  Institutional      Shares         Short      % of Shares Ratio
         Date    Daily Volume     Volume       Outstanding Analysts Makers Outstanding    Holdings       Float      Price       of Equity     of Public Float   Spread   Holdings      Outstanding      Interest    Outstanding (Days)
       6/29/2015     1,908,774           ---           ---   12      54     103,596,271   1,916,529   101,679,742   $9.37     $970,697,059      $952,739,183    0.11%    95,962,059        92.63%      32,027,753      30.92%      22.97
       6/30/2015     2,106,314           ---           ---   12      54     105,160,826   2,137,257   103,023,569   $9.98    $1,049,505,043   $1,028,175,219    0.10%    93,172,009        88.60%      33,619,479      31.97%      23.10
        7/1/2015     2,869,710           ---           ---   12      54     105,160,826   2,137,257   103,023,569   $9.84    $1,034,782,528   $1,013,751,919    0.10%    93,172,009        88.60%      33,619,479      31.97%      21.97
        7/2/2015     1,313,691    8,198,489        7.80%     12      54     105,160,826   2,137,257   103,023,569   $9.67    $1,016,905,187     $996,237,912    0.10%    93,172,009        88.60%      33,619,479      31.97%      21.89
        7/6/2015       779,139           ---           ---   12      54     105,160,826   2,137,257   103,023,569    $9.68   $1,017,956,796     $997,268,148    0.10%    93,172,009        88.60%      33,619,479      31.97%      22.04
        7/7/2015     1,323,775           ---           ---   12      54     105,160,826   2,137,257   103,023,569   $9.89    $1,040,040,569   $1,018,903,097    0.10%    93,172,009        88.60%      33,619,479      31.97%      21.71
        7/8/2015     1,004,568           ---           ---   12      54     105,160,826   2,137,257   103,023,569   $9.57    $1,006,389,105     $985,935,555    0.10%    93,172,009        88.60%      33,619,479      31.97%      21.75
        7/9/2015     1,461,096           ---           ---   12      54     105,160,826   2,137,257   103,023,569   $9.70    $1,020,060,012     $999,328,619    0.10%    93,172,009        88.60%      33,619,479      31.97%      21.58
       7/10/2015       807,340    5,375,918        5.11%     12      54     105,160,826   2,137,257   103,023,569    $9.81   $1,031,627,703   $1,010,661,212    0.20%    93,172,009        88.60%      33,619,479      31.97%      21.55
       7/13/2015       801,049           ---           ---   11      54     105,160,826   2,137,257   103,023,569    $9.81   $1,031,627,703   $1,010,661,212    0.10%    93,172,009        88.60%      33,619,479      31.97%      22.45
       7/14/2015     1,245,094           ---           ---   11      54     105,160,826   2,137,257   103,023,569   $10.01   $1,052,659,868   $1,031,265,926    0.20%    93,172,009        88.60%      33,619,479      31.97%      22.52
       7/15/2015     1,825,764           ---           ---   11      54     105,160,826   2,137,257   103,023,569    $9.92   $1,043,195,394   $1,021,993,804    0.10%    93,172,009        88.60%      34,099,579      32.43%      22.04
       7/16/2015     1,784,821           ---           ---   11      54     105,160,826   2,137,257   103,023,569   $10.31   $1,084,208,116   $1,062,172,996    0.10%    93,172,009        88.60%      34,099,579      32.43%      21.61
       7/17/2015     2,093,078    7,749,806        7.37%     11      54     105,160,826   2,137,257   103,023,569    $9.70   $1,020,060,012     $999,328,619    0.10%    93,172,009        88.60%      34,099,579      32.43%      21.72
       7/20/2015     1,174,373           ---           ---   11      54     105,160,826   2,137,257   103,023,569    $9.47     $995,873,022     $975,633,198    0.11%    93,172,009        88.60%      34,099,579      32.43%      23.16
       7/21/2015     1,252,145           ---           ---   11      54     105,160,826   2,137,257   103,023,569    $9.40     $988,511,764     $968,421,549    0.11%    93,172,009        88.60%      34,099,579      32.43%      23.38
       7/22/2015       700,409           ---           ---   11      54     105,172,134   2,137,257   103,034,877    $9.54   $1,003,342,158     $982,952,727    0.21%    93,172,009        88.59%      34,099,579      32.42%      23.76
       7/23/2015     3,037,480           ---           ---   11      53     105,172,134   2,137,257   103,034,877    $9.26     $973,893,961     $954,102,961    0.11%    93,172,009        88.59%      34,099,579      32.42%      22.47
       7/24/2015     3,935,562   10,099,969        9.60%     11      53     105,172,134   2,137,257   103,034,877    $7.84     $824,549,531     $807,793,436    0.13%    93,172,009        88.59%      34,099,579      32.42%      20.77
       7/27/2015     1,606,457           ---           ---   11      53     105,172,134   2,137,257   103,034,877    $7.66     $805,618,546     $789,247,158    0.13%    93,172,009        88.59%      34,099,579      32.42%      20.65
       7/28/2015     2,864,877           ---           ---   11      53     105,172,134   2,137,257   103,034,877    $8.09     $850,842,564     $833,552,155    0.25%    93,172,009        88.59%      34,099,579      32.42%      20.07
       7/29/2015     1,585,474           ---           ---   11      53     105,172,134   2,137,257   103,034,877    $7.72     $811,928,874     $795,429,250    0.13%    93,172,009        88.59%      34,099,579      32.42%      20.38
       7/30/2015       840,559           ---           ---   11      54     105,172,134   2,137,257   103,034,877    $7.75     $815,084,039     $798,520,297    0.13%    93,172,009        88.59%      34,099,579      32.42%      21.69
       7/31/2015     1,591,666    8,489,033        8.07%     11      53     105,172,134   2,137,257   103,034,877    $7.98     $839,273,629     $822,218,318    0.13%    93,172,009        88.59%      35,028,645      33.31%      22.09
        8/3/2015     1,688,932           ---           ---   11      53     105,172,134   2,137,257   103,034,877    $7.50     $788,791,005     $772,761,578    0.27%    93,172,009        88.59%      35,028,645      33.31%      21.47
        8/4/2015     1,182,492           ---           ---   11      53     105,172,134   2,137,257   103,034,877    $7.34     $771,963,464     $756,275,997    0.14%    93,172,009        88.59%      35,028,645      33.31%      21.57
        8/5/2015     3,748,328           ---           ---   11      53     105,172,134   2,137,257   103,034,877    $7.51     $789,842,726     $773,791,926    0.13%    93,172,009        88.59%      35,028,645      33.31%      19.89
        8/6/2015     2,872,363           ---           ---   11      53     105,172,134   2,137,257   103,034,877    $6.84     $719,377,397     $704,758,559    0.15%    93,172,009        88.59%      35,028,645      33.31%      19.12
        8/7/2015     2,116,115   11,608,230       11.04%     11      53     105,172,134   2,137,257   103,034,877    $6.27     $658,903,420     $645,513,504    0.16%    93,172,009        88.59%      35,028,645      33.31%      18.46
       8/10/2015     2,400,433           ---           ---   12      53     105,172,134   2,137,257   103,034,877   $6.34      $666,791,330     $653,241,120    0.16%    93,172,009        88.59%      35,028,645      33.31%      17.72
       8/11/2015     1,126,240           ---           ---   12      54     105,172,134   2,137,257   103,034,877   $6.23      $655,222,395     $641,907,284    0.16%    93,172,009        88.59%      35,028,645      33.31%      17.77
       8/12/2015     1,607,925           ---           ---   12      53     105,172,134   2,137,257   103,034,877   $6.46      $679,411,986     $665,605,305    0.31%    93,172,009        88.59%      35,028,645      33.31%      17.87
       8/13/2015     2,186,452           ---           ---   13      53     105,172,134   2,137,257   103,034,877   $6.08      $639,446,575     $626,452,052    0.16%    93,172,009        88.59%      35,028,645      33.31%      17.69
       8/14/2015     2,226,046    9,547,096        9.08%     13      53     105,172,134   2,137,257   103,034,877    $6.05     $636,291,411     $623,361,006    0.17%    93,172,009        88.59%      35,694,977      33.94%      17.96
       8/17/2015     1,352,072           ---           ---   13      53     105,172,134   2,137,257   103,034,877    $6.46     $679,411,986     $665,605,305    0.15%    93,172,009        88.59%      35,694,977      33.94%      17.88
       8/18/2015     1,092,186           ---           ---   13      54     105,172,134   2,137,257   103,034,877    $6.21     $653,118,952     $639,846,586    0.16%    93,172,009        88.59%      35,694,977      33.94%      17.95
       8/19/2015       872,940           ---           ---   13      53     105,172,134   2,137,257   103,034,877    $6.01     $632,084,525     $619,239,611    0.17%    93,172,009        88.59%      35,694,977      33.94%      17.88
       8/20/2015     1,404,571           ---           ---   13      54     105,172,134   2,137,257   103,034,877    $5.54     $582,653,622     $570,813,219    0.18%    93,172,009        88.59%      35,694,977      33.94%      18.64
       8/21/2015     1,888,746    6,610,515        6.29%     13      54     105,172,134   2,137,257   103,034,877    $5.75     $604,739,771     $592,450,543    0.17%    93,172,009        88.59%      35,694,977      33.94%      19.69
       8/24/2015     2,117,656           ---           ---   13      53     105,172,134   2,137,257   103,034,877    $5.59     $587,912,229     $575,964,962    0.18%    93,172,009        88.59%      35,694,977      33.94%      19.42
       8/25/2015     1,507,586           ---           ---   13      53     105,172,134   2,137,257   103,034,877    $5.61     $590,015,672     $578,025,660    0.18%    93,172,009        88.59%      35,694,977      33.94%      20.16
       8/26/2015     1,230,130           ---           ---   13      53     105,172,134   2,137,257   103,034,877    $5.87     $617,360,427     $604,814,728    0.17%    93,172,009        88.59%      35,694,977      33.94%      20.37
       8/27/2015     1,023,995           ---           ---   13      53     105,172,134   2,137,257   103,034,877    $6.20     $652,067,231     $638,816,237    0.16%    93,172,009        88.59%      35,694,977      33.94%      20.26
       8/28/2015     1,062,670    6,942,037        6.60%     12      53     105,172,134   2,137,257   103,034,877    $6.42     $675,205,100     $661,483,910    0.16%    93,172,009        88.59%      35,694,977      33.94%      20.57
       8/31/2015       981,781           ---           ---   11      52     105,172,134   2,137,257   103,034,877    $6.18     $649,963,788     $636,755,540    0.16%    93,172,009        88.59%      34,252,791      32.57%      20.15
        9/1/2015       883,360           ---           ---   11      52     105,172,134   2,137,257   103,034,877    $5.85     $615,256,984     $602,754,030    0.17%    93,172,009        88.59%      34,252,791      32.57%      20.33
        9/2/2015       640,342           ---           ---   11      52     105,172,134   2,137,257   103,034,877    $6.03     $634,187,968     $621,300,308    0.17%    93,172,009        88.59%      34,252,791      32.57%      22.39
        9/3/2015     4,190,947           ---           ---   12      52     105,172,134   2,137,257   103,034,877    $5.06     $532,170,998     $521,356,478    0.20%    93,172,009        88.59%      34,252,791      32.57%      21.47
        9/4/2015     4,019,532   10,715,962       10.19%     12      53     105,172,134   2,137,257   103,034,877    $4.76     $500,619,358     $490,446,015    0.21%    93,172,009        88.59%      34,252,791      32.57%      20.26

Forensic Economics, Inc.                                                                                                                                                                                                           p. 12 of 18
                                                 Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 93 of 312


                                                                                                      Exhibit 3
                                                                           Market Efficiency Statistics for Keryx Biopharmaceuticals, Inc.
          [1]         [2]           [3]            [4]       [5]     [6]        [7]          [8]          [9]       [10]         [11]             [12]          [13]       [14]           [15]          [16]           [17]        [18]
                                                                                                                                                                                      Institutional
                                                 Weekly                                                                                                                                 Holdings                      Short       Short
                                                Volume /                                                                       Market            Market         Bid-                   as a % of                   Interest as a Interest
                                  Weekly         Shares             Market    Shares       Insider      Public              Capitalization   Capitalization      Ask  Institutional      Shares         Short      % of Shares Ratio
         Date    Daily Volume     Volume       Outstanding Analysts Makers Outstanding    Holdings       Float      Price     of Equity      of Public Float   Spread   Holdings      Outstanding      Interest    Outstanding (Days)
        9/8/2015     2,312,725           ---           ---   13      52     105,172,134   2,137,257   103,034,877   $4.75    $499,567,637      $489,415,666    0.21%    93,172,009        88.59%      34,252,791      32.57%      20.31
        9/9/2015     1,400,299           ---           ---   13      52     105,172,134   2,137,257   103,034,877   $4.61    $484,843,538      $474,990,783    0.22%    93,172,009        88.59%      34,252,791      32.57%      20.15
       9/10/2015     1,450,682           ---           ---   13      52     105,172,134   2,137,257   103,034,877   $4.64    $487,998,702      $478,081,829    0.22%    93,172,009        88.59%      34,252,791      32.57%      20.24
       9/11/2015       766,581    5,930,287        5.64%     13      52     105,172,134   2,137,257   103,034,877   $4.69    $493,257,308      $483,233,573    0.21%    93,172,009        88.59%      34,252,791      32.57%      21.13
       9/14/2015     1,033,858           ---           ---   13      53     105,172,134   2,137,257   103,034,877   $4.66    $490,102,144      $480,142,527    0.21%    93,172,009        88.59%      34,252,791      32.57%      21.93
       9/15/2015       915,770           ---           ---   13      53     105,172,134   2,137,257   103,034,877   $4.76    $500,619,358      $490,446,015    0.21%    93,172,009        88.59%      33,412,266      31.77%      21.70
       9/16/2015     1,166,567           ---           ---   13      53     105,172,134   2,137,257   103,034,877   $4.79    $503,774,522      $493,537,061    0.21%    93,172,009        88.59%      33,412,266      31.77%      21.65
       9/17/2015     2,166,580           ---           ---   13      53     105,172,134   2,137,257   103,034,877   $4.64    $487,998,702      $478,081,829    0.22%    93,172,009        88.59%      33,412,266      31.77%      20.78
       9/18/2015     8,386,259   13,669,034       13.00%     13      54     105,172,134   2,137,257   103,034,877   $4.39    $461,705,668      $452,323,110    0.23%    93,172,009        88.59%      33,412,266      31.77%      17.07
       9/21/2015     2,601,651           ---           ---   12      54     105,172,134   2,137,257   103,034,877   $3.98    $418,585,093      $410,078,810    0.25%    93,172,009        88.59%      33,412,266      31.77%      16.77
       9/22/2015     2,679,304           ---           ---   12      54     105,172,134   2,137,257   103,034,877   $3.91    $411,223,044      $402,866,369    0.26%    93,172,009        88.59%      33,412,266      31.77%      16.53
       9/23/2015     1,332,379           ---           ---   12      53     105,172,134   2,137,257   103,034,877   $3.92    $412,274,765      $403,896,718    0.26%    93,172,009        88.59%      33,412,266      31.77%      16.60
       9/24/2015     4,444,685           ---           ---   12      53     105,172,134   2,137,257   103,034,877   $3.98    $418,585,093      $410,078,810    0.25%    93,172,009        88.59%      33,412,266      31.77%      15.38
       9/25/2015     3,126,704   14,184,723       13.49%     12      53     105,172,134   2,137,257   103,034,877   $3.63    $381,774,846      $374,016,604    0.28%    93,172,009        88.59%      33,412,266      31.77%      14.67
       9/28/2015     3,486,429           ---           ---   12      54     105,172,134   2,137,257   103,034,877   $3.38    $354,955,952      $347,742,710    0.59%    93,172,009        88.59%      33,412,266      31.77%      13.93
       9/29/2015     4,024,580           ---           ---   12      54     105,172,134   2,137,257   103,034,877   $3.54    $372,309,354      $364,743,465    0.28%    93,172,009        88.59%      33,412,266      31.77%      13.10
       9/30/2015     2,458,882           ---           ---   12      53     105,225,545   2,170,145   103,055,400   $3.52    $370,393,918      $362,755,008    0.29%    91,682,190        87.13%      37,280,804      35.43%      14.17
       10/1/2015     5,664,711           ---           ---   12      53     105,225,545   2,170,145   103,055,400   $3.19    $335,669,489      $328,746,726    0.31%    91,682,190        87.13%      37,280,804      35.43%      12.94
       10/2/2015     3,053,342   18,687,944       17.76%     12      54     105,225,545   2,170,145   103,055,400   $3.20    $336,721,744      $329,777,280    0.31%    91,682,190        87.13%      37,280,804      35.43%      13.20
       10/5/2015     3,804,624           ---           ---   12      54     105,225,545   2,170,145   103,055,400   $3.23    $339,878,510      $332,868,942    0.31%    91,682,190        87.13%      37,280,804      35.43%      13.25
       10/6/2015     4,050,875           ---           ---   12      54     105,225,545   2,170,145   103,055,400   $3.47    $365,132,641      $357,602,238    0.29%    91,682,190        87.13%      37,280,804      35.43%      12.85
       10/7/2015     4,049,773           ---           ---   12      54     105,225,545   2,170,145   103,055,400   $3.71    $390,386,772      $382,335,534    0.27%    91,682,190        87.13%      37,280,804      35.43%      12.29
       10/8/2015     5,656,385           ---           ---   12      54     105,225,545   2,170,145   103,055,400   $4.02    $423,006,691      $414,282,708    0.25%    91,682,190        87.13%      37,280,804      35.43%      11.49
       10/9/2015     3,545,424   21,107,081       20.06%     12      54     105,225,545   2,170,145   103,055,400   $4.25    $447,208,566      $437,985,450    0.24%    91,682,190        87.13%      37,280,804      35.43%      11.02
      10/12/2015     1,649,379           ---           ---   12      54     105,225,545   2,170,145   103,055,400   $4.09    $430,372,479      $421,496,586    0.24%    91,682,190        87.13%      37,280,804      35.43%      10.92
      10/13/2015     1,577,884           ---           ---   12      54     105,225,545   2,170,145   103,055,400   $3.70    $389,334,517      $381,304,980    0.27%    91,682,190        87.13%      37,280,804      35.43%      10.82
      10/14/2015     1,200,585           ---           ---   12      54     105,225,545   2,170,145   103,055,400   $3.74    $393,543,538      $385,427,196    0.27%    91,682,190        87.13%      37,280,804      35.43%      10.81
      10/15/2015     4,613,235           ---           ---   12      54     105,225,545   2,170,145   103,055,400   $3.98    $418,797,669      $410,160,492    0.25%    91,682,190        87.13%      30,226,377      28.73%        8.47
      10/16/2015     3,885,289   12,926,372       12.28%     12      54     105,225,545   2,170,145   103,055,400   $4.32    $454,574,354      $445,199,328    0.23%    91,682,190        87.13%      30,226,377      28.73%        9.04
      10/19/2015     7,449,675           ---           ---   12      54     105,225,545   2,170,145   103,055,400   $4.85    $510,343,893      $499,818,690    0.21%    91,682,190        87.13%      30,226,377      28.73%        8.42
      10/20/2015     3,865,308           ---           ---   12      54     105,225,545   2,170,145   103,055,400   $4.60    $484,037,507      $474,054,840    0.22%    91,682,190        87.13%      30,226,377      28.73%        8.29
      10/21/2015     3,596,589           ---           ---   12      54     105,225,545   2,170,145   103,055,400   $4.62    $486,142,018      $476,115,948    0.22%    91,682,190        87.13%      30,226,377      28.73%        8.04
      10/22/2015     2,247,172           ---           ---   12      54     105,225,545   2,170,145   103,055,400   $4.67    $491,403,295      $481,268,718    0.21%    91,682,190        87.13%      30,226,377      28.73%        8.28
      10/23/2015     2,838,003   19,996,747       19.01%     12      54     105,192,587   2,170,145   103,022,442   $4.47    $470,210,864      $460,510,316    0.22%    91,682,190        87.16%      30,226,377      28.73%        8.31
      10/26/2015     1,925,641           ---           ---   12      53     105,192,587   2,170,145   103,022,442   $4.12    $433,393,458      $424,452,461    0.24%    91,682,190        87.16%      30,226,377      28.73%        8.50
      10/27/2015     2,883,512           ---           ---   12      55     105,192,587   2,170,145   103,022,442   $4.02    $422,874,200      $414,150,217    0.50%    91,682,190        87.16%      30,226,377      28.73%        8.63
      10/28/2015     3,308,073           ---           ---   12      55     105,192,587   2,170,145   103,022,442   $4.00    $420,770,348      $412,089,768    0.25%    91,682,190        87.16%      30,226,377      28.73%        8.53
      10/29/2015     4,645,014           ---           ---   12      54     105,192,587   2,170,145   103,022,442   $4.51    $474,418,567      $464,631,213    0.22%    91,682,190        87.16%      30,226,377      28.73%        8.66
      10/30/2015     2,096,784   14,859,024       14.13%     12      54     105,192,587   2,170,145   103,022,442   $4.48    $471,262,790      $461,540,540    0.22%    91,682,190        87.16%      28,606,673      27.19%        8.31
       11/2/2015     2,321,690           ---           ---   12      54     105,192,587   2,170,145   103,022,442   $4.87    $512,287,899      $501,719,293    0.41%    91,682,190        87.16%      28,606,673      27.19%        8.49
       11/3/2015     3,318,330           ---           ---   12      53     105,192,587   2,170,145   103,022,442   $5.40    $568,039,970      $556,321,187    0.19%    91,682,190        87.16%      28,606,673      27.19%        8.58
       11/4/2015     2,075,603           ---           ---   12      54     105,192,587   2,170,145   103,022,442   $5.39    $566,988,044      $555,290,962    0.19%    91,682,190        87.16%      28,606,673      27.19%        8.84
       11/5/2015     1,502,025           ---           ---   12      54     105,192,587   2,170,145   103,022,442   $5.06    $532,274,490      $521,293,557    0.20%    91,682,190        87.16%      28,606,673      27.19%        9.45
       11/6/2015     1,588,393   10,806,041       10.27%     12      52     105,192,587   2,170,145   103,022,442   $5.22    $549,105,304      $537,777,147    0.19%    91,682,190        87.16%      28,606,673      27.19%        9.77
       11/9/2015     2,047,105           ---           ---   12      53     105,192,587   2,170,145   103,022,442   $5.47    $575,403,451      $563,532,758    0.18%    91,682,190        87.16%      28,606,673      27.19%        9.70
      11/10/2015     1,378,581           ---           ---   12      53     105,192,587   2,170,145   103,022,442   $5.37    $564,884,192      $553,230,514    0.19%    91,682,190        87.16%      28,606,673      27.19%        9.73
      11/11/2015     1,130,186           ---           ---   12      54     105,192,587   2,170,145   103,022,442   $5.17    $543,845,675      $532,626,025    0.19%    91,682,190        87.16%      28,606,673      27.19%        9.74
      11/12/2015     1,446,239           ---           ---   12      54     105,192,587   2,170,145   103,022,442   $4.89    $514,391,750      $503,779,741    0.20%    91,682,190        87.16%      28,606,673      27.19%      10.30
      11/13/2015     1,097,609    7,099,720        6.75%     12      53     105,192,587   2,170,145   103,022,442   $5.07    $533,326,416      $522,323,781    0.20%    91,682,190        87.16%      27,953,197      26.57%      10.60

Forensic Economics, Inc.                                                                                                                                                                                                          p. 13 of 18
                                                 Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 94 of 312


                                                                                                      Exhibit 3
                                                                           Market Efficiency Statistics for Keryx Biopharmaceuticals, Inc.
          [1]         [2]           [3]            [4]       [5]     [6]        [7]          [8]          [9]       [10]         [11]             [12]          [13]       [14]           [15]          [16]           [17]        [18]
                                                                                                                                                                                      Institutional
                                                 Weekly                                                                                                                                 Holdings                      Short       Short
                                                Volume /                                                                       Market            Market         Bid-                   as a % of                   Interest as a Interest
                                  Weekly         Shares             Market    Shares       Insider      Public              Capitalization   Capitalization      Ask  Institutional      Shares         Short      % of Shares Ratio
         Date    Daily Volume     Volume       Outstanding Analysts Makers Outstanding    Holdings       Float      Price     of Equity      of Public Float   Spread   Holdings      Outstanding      Interest    Outstanding (Days)
      11/16/2015     1,083,539           ---           ---   12      54     105,192,587   2,170,145   103,022,442   $5.11    $537,534,120      $526,444,679    0.20%    91,682,190        87.16%      27,953,197      26.57%      12.05
      11/17/2015     1,092,025           ---           ---   12      53     105,192,587   2,170,145   103,022,442   $5.02    $528,066,787      $517,172,659    0.20%    91,682,190        87.16%      27,953,197      26.57%      12.82
      11/18/2015     1,425,552           ---           ---   12      53     105,192,587   2,170,145   103,022,442   $5.29    $556,468,785      $544,988,718    0.19%    91,682,190        87.16%      27,953,197      26.57%      13.49
      11/19/2015     1,038,479           ---           ---   12      53     105,192,587   2,170,145   103,022,442   $5.21    $548,053,378      $536,746,923    0.19%    91,682,190        87.16%      27,953,197      26.57%      13.89
      11/20/2015     1,282,280    5,921,875        5.63%     12      54     105,192,587   2,170,145   103,022,442   $5.03    $529,118,713      $518,202,883    0.20%    91,682,190        87.16%      27,953,197      26.57%      14.45
      11/23/2015     1,471,544           ---           ---   12      53     105,192,587   2,170,145   103,022,442   $5.06    $532,274,490      $521,293,557    0.20%    91,682,190        87.16%      27,953,197      26.57%      14.62
      11/24/2015     1,140,138           ---           ---   12      54     105,192,587   2,170,145   103,022,442   $5.21    $548,053,378      $536,746,923    0.19%    91,682,190        87.16%      27,953,197      26.57%      15.32
      11/25/2015     1,354,575           ---           ---   12      54     105,192,587   2,170,145   103,022,442   $5.49    $577,507,303      $565,593,207    0.18%    91,682,190        87.16%      27,953,197      26.57%      16.19
      11/27/2015     1,197,555    5,163,812        4.91%     12      54     105,192,587   2,170,145   103,022,442   $5.59    $588,026,561      $575,895,451    0.18%    91,682,190        87.16%      27,953,197      26.57%      17.98
      11/30/2015     1,665,392           ---           ---   12      54     105,192,587   2,170,145   103,022,442   $5.77    $606,961,227      $594,439,490    0.17%    91,682,190        87.16%      25,708,975      24.44%      16.77
       12/1/2015     1,067,323           ---           ---   12      54     105,192,587   2,170,145   103,022,442   $5.72    $601,701,598      $589,288,368    0.17%    91,682,190        87.16%      25,708,975      24.44%      17.49
       12/2/2015     1,085,493           ---           ---   12      54     105,192,587   2,170,145   103,022,442   $5.77    $606,961,227      $594,439,490    0.17%    91,682,190        87.16%      25,708,975      24.44%      18.92
       12/3/2015     1,423,721           ---           ---   12      52     105,192,587   2,170,145   103,022,442   $5.22    $549,105,304      $537,777,147    0.19%    91,682,190        87.16%      25,708,975      24.44%      19.39
       12/4/2015     1,398,228    6,640,157        6.31%     12      54     105,192,587   2,170,145   103,022,442   $5.20    $547,001,452      $535,716,698    0.19%    91,682,190        87.16%      25,708,975      24.44%      19.47
       12/7/2015     2,395,144           ---           ---   12      54     105,192,587   2,170,145   103,022,442   $4.57    $480,730,123      $470,812,560    0.22%    91,682,190        87.16%      25,708,975      24.44%      18.89
       12/8/2015     1,345,326           ---           ---   12      54     105,192,587   2,170,145   103,022,442   $4.65    $489,145,530      $479,054,355    0.22%    91,682,190        87.16%      25,708,975      24.44%      19.39
       12/9/2015     1,072,686           ---           ---   12      54     105,192,587   2,170,145   103,022,442   $4.50    $473,366,642      $463,600,989    0.22%    91,682,190        87.16%      25,708,975      24.44%      19.62
      12/10/2015       924,228           ---           ---   12      54     105,192,587   2,170,145   103,022,442   $4.73    $497,560,937      $487,296,151    0.21%    91,682,190        87.16%      25,708,975      24.44%      19.77
      12/11/2015     1,712,906    7,450,290        7.08%     12      54     105,192,587   2,170,145   103,022,442   $4.30    $452,328,124      $442,996,501    0.23%    91,682,190        87.16%      25,708,975      24.44%      19.57
      12/14/2015     2,058,852           ---           ---   12      54     105,192,587   2,170,145   103,022,442   $3.98    $418,666,496      $410,029,319    0.25%    91,682,190        87.16%      25,708,975      24.44%      18.88
      12/15/2015     1,659,101           ---           ---   12      54     105,192,587   2,170,145   103,022,442   $4.26    $448,120,421      $438,875,603    0.24%    91,682,190        87.16%      26,754,182      25.43%      19.24
      12/16/2015     1,743,322           ---           ---   12      54     105,192,587   2,170,145   103,022,442   $4.64    $488,093,604      $478,024,131    0.22%    91,682,190        87.16%      26,754,182      25.43%      18.80
      12/17/2015     2,268,330           ---           ---   12      54     105,192,587   2,170,145   103,022,442   $4.85    $510,184,047      $499,658,844    0.41%    91,682,190        87.16%      26,754,182      25.43%      18.26
      12/18/2015   11,125,256    18,854,861       17.92%     12      54     105,192,587   2,170,145   103,022,442   $5.38    $565,936,118      $554,260,738    0.19%    91,682,190        87.16%      26,754,182      25.43%      13.58
      12/21/2015     3,147,591           ---           ---   12      54     105,192,587   2,170,145   103,022,442   $5.81    $611,168,930      $598,560,388    0.17%    91,682,190        87.16%      26,754,182      25.43%      12.97
      12/22/2015     2,389,825           ---           ---   12      54     105,192,587   2,170,145   103,022,442   $5.41    $569,091,896      $557,351,411    0.19%    91,682,190        87.16%      26,754,182      25.43%      12.69
      12/23/2015     1,270,396           ---           ---   12      54     105,192,587   2,170,145   103,022,442   $5.39    $566,988,044      $555,290,962    0.19%    91,682,190        87.16%      26,754,182      25.43%      12.65
      12/24/2015       602,553    7,410,365        7.04%     12      54     105,192,587   2,170,145   103,022,442   $5.38    $565,936,118      $554,260,738    0.19%    91,682,190        87.16%      26,754,182      25.43%      12.88
      12/28/2015     1,322,468           ---           ---   12      54     105,192,587   2,170,145   103,022,442   $5.22    $548,579,341      $537,262,035    0.19%    91,682,190        87.16%      26,754,182      25.43%      12.84
      12/29/2015     1,196,320           ---           ---   12      54     105,192,587   2,170,145   103,022,442   $5.19    $545,949,527      $534,686,474    0.19%    91,682,190        87.16%      26,754,182      25.43%      12.98
      12/30/2015     1,561,857           ---           ---   12      54     105,192,587   2,170,145   103,022,442   $4.92    $517,547,528      $506,870,415    0.20%    91,682,190        87.16%      26,754,182      25.43%      12.83
      12/31/2015     1,655,610    5,736,255        5.46%     12      53     105,141,607   2,172,496   102,969,111   $5.05    $530,965,115      $519,994,011    0.20%    74,734,630        71.08%      23,548,700      22.40%      11.14
        1/4/2016     1,892,188           ---           ---   12      54     105,141,607   2,172,496   102,969,111   $4.82    $506,782,546      $496,311,115    0.21%    74,734,630        71.08%      23,548,700      22.40%      11.02
        1/5/2016     1,394,701           ---           ---   12      54     105,141,607   2,172,496   102,969,111   $4.80    $504,679,714      $494,251,733    0.21%    74,734,630        71.08%      23,548,700      22.40%      11.02
        1/6/2016     1,630,780           ---           ---   12      54     105,141,607   2,172,496   102,969,111   $4.42    $464,725,903      $455,123,471    0.23%    74,734,630        71.08%      23,548,700      22.40%      11.22
        1/7/2016     2,057,359           ---           ---   12      53     105,141,607   2,172,496   102,969,111   $4.04    $424,772,092      $415,995,208    0.25%    74,734,630        71.08%      23,548,700      22.40%      11.03
        1/8/2016     1,297,797    8,272,825        7.87%     12      54     105,141,607   2,172,496   102,969,111   $3.88    $407,949,435      $399,520,151    0.26%    74,734,630        71.08%      23,548,700      22.40%      10.98
       1/11/2016     2,239,243           ---           ---   12      54     105,141,607   2,172,496   102,969,111   $3.51    $369,047,041      $361,421,580    0.29%    74,734,630        71.08%      23,548,700      22.40%      10.65
       1/12/2016     2,064,365           ---           ---   12      54     105,141,607   2,172,496   102,969,111   $3.64    $382,715,449      $374,807,564    0.28%    74,734,630        71.08%      23,548,700      22.40%      10.57
       1/13/2016     1,640,980           ---           ---   12      54     105,141,607   2,172,496   102,969,111   $3.31    $348,018,719      $340,827,757    0.30%    74,734,630        71.08%      23,548,700      22.40%      10.67
       1/14/2016     1,565,551           ---           ---   12      54     105,141,607   2,172,496   102,969,111   $3.46    $363,789,960      $356,273,124    0.29%    74,734,630        71.08%      23,548,700      22.40%      10.69
       1/15/2016     1,591,239    9,101,378        8.66%     12      54     105,141,607   2,172,496   102,969,111   $3.29    $345,915,887      $338,768,375    0.30%    74,734,630        71.08%      25,043,080      23.82%      11.41
       1/19/2016     1,329,925           ---           ---   12      54     105,141,607   2,172,496   102,969,111   $3.17    $333,298,894      $326,412,082    0.32%    74,734,630        71.08%      25,043,080      23.82%      11.65
       1/20/2016     2,316,814           ---           ---   12      54     105,141,607   2,172,496   102,969,111   $3.48    $365,367,084      $357,817,661    0.29%    74,734,630        71.08%      25,043,080      23.82%      14.66
       1/21/2016     1,508,287           ---           ---   12      54     105,141,607   2,172,496   102,969,111   $3.37    $354,327,216      $347,005,904    0.30%    74,734,630        71.08%      25,043,080      23.82%      15.40
       1/22/2016     1,283,329    6,438,355        6.12%     12      55     105,141,607   2,172,496   102,969,111   $3.44    $361,687,128      $354,213,742    0.29%    74,734,630        71.08%      25,043,080      23.82%      15.94
       1/25/2016     1,638,544           ---           ---   12      54     105,141,607   2,172,496   102,969,111   $3.36    $353,275,800      $345,976,213    0.30%    74,734,630        71.08%      25,043,080      23.82%      15.76
       1/26/2016     1,632,755           ---           ---   12      54     105,141,607   2,172,496   102,969,111   $3.70    $389,023,946      $380,985,711    0.27%    74,734,630        71.08%      25,043,080      23.82%      15.26
       1/27/2016     1,443,569           ---           ---   12      54     105,141,607   2,172,496   102,969,111   $3.52    $370,098,457      $362,451,271    0.28%    74,734,630        71.08%      25,043,080      23.82%      15.20

Forensic Economics, Inc.                                                                                                                                                                                                          p. 14 of 18
                                                 Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 95 of 312


                                                                                                      Exhibit 3
                                                                           Market Efficiency Statistics for Keryx Biopharmaceuticals, Inc.
          [1]         [2]           [3]            [4]       [5]     [6]        [7]          [8]          [9]       [10]         [11]             [12]          [13]       [14]           [15]          [16]           [17]        [18]
                                                                                                                                                                                      Institutional
                                                 Weekly                                                                                                                                 Holdings                      Short       Short
                                                Volume /                                                                       Market            Market         Bid-                   as a % of                   Interest as a Interest
                                  Weekly         Shares             Market    Shares       Insider      Public              Capitalization   Capitalization      Ask  Institutional      Shares         Short      % of Shares Ratio
         Date    Daily Volume     Volume       Outstanding Analysts Makers Outstanding    Holdings       Float      Price     of Equity      of Public Float   Spread   Holdings      Outstanding      Interest    Outstanding (Days)
       1/28/2016     1,340,805           ---           ---   12      55     105,141,607   2,172,496   102,969,111   $3.35    $352,224,383      $344,946,522    0.30%    74,734,630        71.08%      25,043,080      23.82%      15.14
       1/29/2016     1,299,282    7,354,955        7.00%     12      54     105,141,607   2,172,496   102,969,111   $3.53    $371,149,873      $363,480,962    0.28%    74,734,630        71.08%      24,039,915      22.86%      14.65
        2/1/2016     1,126,607           ---           ---   12      54     105,141,607   2,172,496   102,969,111   $3.39    $356,430,048      $349,065,286    0.29%    74,734,630        71.08%      24,039,915      22.86%      14.89
        2/2/2016     1,400,271           ---           ---   12      54     105,141,607   2,172,496   102,969,111   $3.44    $361,687,128      $354,213,742    0.29%    74,734,630        71.08%      24,039,915      22.86%      15.12
        2/3/2016     1,352,022           ---           ---   12      54     105,141,607   2,172,496   102,969,111   $3.45    $362,738,544      $355,243,433    0.29%    74,734,630        71.08%      24,039,915      22.86%      15.14
        2/4/2016     1,227,155           ---           ---   12      54     105,141,607   2,172,496   102,969,111   $3.64    $382,715,449      $374,807,564    0.28%    74,734,630        71.08%      24,039,915      22.86%      15.33
        2/5/2016     1,467,348    6,573,403        6.25%     12      54     105,141,607   2,172,496   102,969,111   $3.55    $373,252,705      $365,540,344    0.28%    74,734,630        71.08%      24,039,915      22.86%      15.63
        2/8/2016     1,420,970           ---           ---   12      54     105,141,607   2,172,496   102,969,111   $3.31    $348,018,719      $340,827,757    0.30%    74,734,630        71.08%      24,039,915      22.86%      15.57
        2/9/2016     1,384,272           ---           ---   12      54     105,141,607   2,172,496   102,969,111   $3.19    $335,401,726      $328,471,464    0.31%    74,734,630        71.08%      24,039,915      22.86%      16.01
       2/10/2016     1,193,146           ---           ---   12      54     105,141,607   2,172,496   102,969,111   $3.23    $339,607,391      $332,590,229    0.31%    74,734,630        71.08%      24,039,915      22.86%      16.49
       2/11/2016     1,059,300           ---           ---   12      54     105,141,607   2,172,496   102,969,111   $3.24    $340,658,807      $333,619,920    0.31%    74,734,630        71.08%      24,039,915      22.86%      16.82
       2/12/2016       914,706    5,972,394        5.68%     12      54     105,141,607   2,172,496   102,969,111   $3.43    $360,110,004      $352,669,205    0.29%    74,734,630        71.08%      24,266,165      23.08%      17.38
       2/16/2016     1,023,772           ---           ---   12      54     105,141,607   2,172,496   102,969,111   $3.70    $389,023,946      $380,985,711    0.27%    74,734,630        71.08%      24,266,165      23.08%      17.74
       2/17/2016     1,342,888           ---           ---   12      54     105,141,607   2,172,496   102,969,111   $3.89    $409,000,851      $400,549,842    0.26%    74,734,630        71.08%      24,266,165      23.08%      17.73
       2/18/2016     1,704,191           ---           ---   12      54     105,141,607   2,172,496   102,969,111   $3.49    $366,944,208      $359,362,197    0.29%    74,734,630        71.08%      24,266,165      23.08%      18.13
       2/19/2016     1,192,530    5,263,381        5.01%     12      54     105,141,607   2,172,496   102,969,111   $3.64    $382,715,449      $374,807,564    0.28%    74,734,630        71.08%      24,266,165      23.08%      18.35
       2/22/2016       776,769           ---           ---   12      54     105,875,863   2,172,496   103,703,367   $3.58    $379,035,590      $371,258,054    0.28%    74,734,630        70.59%      24,266,165      22.92%      18.71
       2/23/2016     1,079,958           ---           ---   12      54     105,875,863   2,172,496   103,703,367   $3.31    $350,449,107      $343,258,145    0.30%    74,734,630        70.59%      24,266,165      22.92%      19.12
       2/24/2016     1,707,936           ---           ---   12      54     105,875,863   2,172,496   103,703,367   $3.50    $370,565,521      $362,961,785    0.29%    74,734,630        70.59%      24,266,165      22.92%      19.06
       2/25/2016     1,798,422           ---           ---   12      54     105,875,863   2,172,496   103,703,367   $3.34    $353,625,382      $346,369,246    0.30%    74,734,630        70.59%      24,266,165      22.92%      18.80
       2/26/2016     1,597,883    6,960,968        6.57%     12      55     105,875,863   2,172,496   103,703,367   $3.64    $385,388,141      $377,480,256    0.28%    74,734,630        70.59%      24,266,165      22.92%      18.62
       2/29/2016     4,299,726           ---           ---   12      55     105,875,863   2,172,496   103,703,367   $4.02    $425,620,969      $416,887,535    0.25%    74,734,630        70.59%      25,028,989      23.64%      17.22
        3/1/2016     1,609,591           ---           ---   12      55     105,875,863   2,172,496   103,703,367   $4.30    $455,266,211      $445,924,478    0.23%    74,734,630        70.59%      25,028,989      23.64%      16.94
        3/2/2016     2,555,322           ---           ---   12      54     105,875,863   2,172,496   103,703,367   $4.77    $505,027,867      $494,665,061    0.21%    74,734,630        70.59%      25,028,989      23.64%      16.30
        3/3/2016     2,256,935           ---           ---   12      55     105,875,863   2,172,496   103,703,367   $5.08    $537,849,384      $526,813,104    0.20%    74,734,630        70.59%      25,028,989      23.64%      15.83
        3/4/2016     2,413,612   13,135,186       12.41%     12      56     105,875,863   2,172,496   103,703,367   $5.18    $548,436,970      $537,183,441    0.19%    74,734,630        70.59%      25,028,989      23.64%      15.26
        3/7/2016     2,273,635           ---           ---   12      56     105,875,863   2,172,496   103,703,367   $5.38    $569,612,143      $557,924,114    0.19%    74,734,630        70.59%      25,028,989      23.64%      14.90
        3/8/2016     1,804,652           ---           ---   12      55     105,875,863   2,172,496   103,703,367   $4.79    $507,145,384      $496,739,128    0.21%    74,734,630        70.59%      25,028,989      23.64%      14.73
        3/9/2016     1,094,758           ---           ---   12      55     105,875,863   2,172,496   103,703,367   $4.75    $502,910,349      $492,590,993    0.21%    74,734,630        70.59%      25,028,989      23.64%      14.85
       3/10/2016       916,234           ---           ---   12      55     105,875,863   2,172,496   103,703,367   $4.72    $499,734,073      $489,479,892    0.21%    74,734,630        70.59%      25,028,989      23.64%      14.98
       3/11/2016     1,188,293    7,277,572        6.87%     12      55     105,875,863   2,172,496   103,703,367   $4.81    $509,262,901      $498,813,195    0.21%    74,734,630        70.59%      25,028,989      23.64%      14.92
       3/14/2016     1,093,519           ---           ---   12      55     105,875,863   2,172,496   103,703,367   $4.81    $509,262,901      $498,813,195    0.21%    74,734,630        70.59%      25,028,989      23.64%      14.84
       3/15/2016     1,254,606           ---           ---   12      56     105,866,847   2,172,496   103,694,351   $4.41    $466,872,795      $457,292,088    0.23%    74,734,630        70.59%      23,087,121      21.81%      13.60
       3/16/2016     1,519,796           ---           ---   12      56     105,866,847   2,172,496   103,694,351   $4.14    $438,288,747      $429,294,613    0.24%    74,734,630        70.59%      23,087,121      21.81%      13.53
       3/17/2016     1,218,207           ---           ---   12      55     105,866,847   2,172,496   103,694,351   $4.27    $452,051,437      $442,774,879    0.23%    74,734,630        70.59%      23,087,121      21.81%      13.72
       3/18/2016     4,258,058    9,344,186        8.83%     12      56     105,866,847   2,172,496   103,694,351   $4.70    $497,574,181      $487,363,450    0.21%    74,734,630        70.59%      23,087,121      21.81%      12.58
       3/21/2016     1,856,913           ---           ---   12      55     105,866,847   2,172,496   103,694,351   $4.72    $499,691,518      $489,437,337    0.21%    74,734,630        70.59%      23,087,121      21.81%      12.22
       3/22/2016       959,604           ---           ---   12      56     105,866,847   2,172,496   103,694,351   $4.69    $496,515,512      $486,326,506    0.21%    74,734,630        70.59%      23,087,121      21.81%      12.26
       3/23/2016     1,230,822           ---           ---   12      56     105,866,847   2,172,496   103,694,351   $4.43    $468,990,132      $459,365,975    0.23%    74,734,630        70.59%      23,087,121      21.81%      12.41
       3/24/2016       729,544    4,776,883        4.51%     12      55     105,866,847   2,172,496   103,694,351   $4.57    $483,811,491      $473,883,184    0.22%    74,734,630        70.59%      23,087,121      21.81%      12.78
       3/28/2016       734,805           ---           ---   12      55     105,866,847   2,172,496   103,694,351   $4.55    $481,694,154      $471,809,297    0.22%    74,734,630        70.59%      23,087,121      21.81%      13.09
       3/29/2016   15,309,253            ---           ---   12      55     105,866,847   2,172,496   103,694,351   $4.94    $522,982,224      $512,250,094    0.20%    74,734,630        70.59%      23,087,121      21.81%        9.98
       3/30/2016     3,123,931           ---           ---   12      54     105,866,847   2,172,496   103,694,351   $4.71    $498,632,849      $488,400,393    0.21%    74,734,630        70.59%      23,087,121      21.81%        9.66
       3/31/2016     1,438,121           ---           ---   12      55     105,818,783   4,073,760   101,745,023   $4.67    $494,173,717      $475,149,257    0.21%    69,014,956        65.22%      22,647,968      21.40%        9.70
        4/1/2016     1,349,248   21,955,358       20.75%     12      53     105,818,783   4,073,760   101,745,023   $4.60    $486,766,402      $468,027,106    0.22%    69,014,956        65.22%      22,647,968      21.40%        9.90
        4/4/2016     1,284,268           ---           ---   12      51     105,818,783   4,073,760   101,745,023   $4.54    $480,417,275      $461,922,404    0.22%    69,014,956        65.22%      22,647,968      21.40%      10.15
        4/5/2016     1,573,246           ---           ---   12      52     105,818,783   4,073,760   101,745,023   $4.70    $497,348,280      $478,201,608    0.21%    69,014,956        65.22%      22,647,968      21.40%      10.31
        4/6/2016     2,523,849           ---           ---   12      51     105,818,783   4,073,760   101,745,023   $5.03    $532,268,478      $511,777,466    0.20%    69,014,956        65.22%      22,647,968      21.40%      10.14
        4/7/2016     1,795,384           ---           ---   12      52     105,818,783   4,073,760   101,745,023   $5.08    $537,559,418      $516,864,717    0.20%    69,014,956        65.22%      22,647,968      21.40%        9.99

Forensic Economics, Inc.                                                                                                                                                                                                          p. 15 of 18
                                                 Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 96 of 312


                                                                                                      Exhibit 3
                                                                           Market Efficiency Statistics for Keryx Biopharmaceuticals, Inc.
          [1]         [2]           [3]            [4]       [5]     [6]        [7]          [8]          [9]       [10]         [11]             [12]          [13]       [14]           [15]          [16]           [17]        [18]
                                                                                                                                                                                      Institutional
                                                 Weekly                                                                                                                                 Holdings                      Short       Short
                                                Volume /                                                                       Market            Market         Bid-                   as a % of                   Interest as a Interest
                                  Weekly         Shares             Market    Shares       Insider      Public              Capitalization   Capitalization      Ask  Institutional      Shares         Short      % of Shares Ratio
         Date    Daily Volume     Volume       Outstanding Analysts Makers Outstanding    Holdings       Float      Price     of Equity      of Public Float   Spread   Holdings      Outstanding      Interest    Outstanding (Days)
        4/8/2016       973,917    8,150,664        7.70%     12      52     105,818,783   4,073,760   101,745,023   $4.93    $521,686,600      $501,602,963    0.20%    69,014,956        65.22%      22,647,968      21.40%        9.97
       4/11/2016     1,077,177           ---           ---   12      51     105,818,783   4,073,760   101,745,023   $4.69    $496,290,092      $477,184,158    0.21%    69,014,956        65.22%      22,647,968      21.40%      10.00
       4/12/2016     1,119,835           ---           ---   12      51     105,818,783   4,073,760   101,745,023   $4.85    $513,221,098      $493,463,362    0.21%    69,014,956        65.22%      22,647,968      21.40%        9.99
       4/13/2016     1,350,790           ---           ---   12      51     105,818,783   4,073,760   101,745,023   $5.12    $541,792,169      $520,934,518    0.20%    69,014,956        65.22%      22,647,968      21.40%        9.97
       4/14/2016     1,233,662           ---           ---   12      51     105,818,783   4,073,760   101,745,023   $5.09    $538,617,605      $517,882,167    0.20%    69,014,956        65.22%      22,647,968      21.40%      10.03
       4/15/2016     1,117,747    5,899,211        5.57%     12      52     105,818,783   4,073,760   101,745,023   $5.06    $535,443,042      $514,829,816    0.20%    69,014,956        65.22%      19,885,945      18.79%        8.83
       4/18/2016       835,451           ---           ---   12      52     105,818,783   4,073,760   101,745,023   $5.04    $533,326,666      $512,794,916    0.20%    69,014,956        65.22%      19,885,945      18.79%        9.56
       4/19/2016     1,295,217           ---           ---   12      51     105,818,783   4,073,760   101,745,023   $5.13    $542,850,357      $521,951,968    0.20%    69,014,956        65.22%      19,885,945      18.79%        9.69
       4/20/2016     1,288,516           ---           ---   12      51     105,818,783   4,073,760   101,745,023   $5.19    $549,199,484      $528,056,669    0.19%    69,014,956        65.22%      19,885,945      18.79%        9.61
       4/21/2016     1,501,982           ---           ---   12      51     105,818,783   4,073,760   101,745,023   $5.24    $554,490,423      $533,143,921    0.19%    69,014,956        65.22%      19,885,945      18.79%        9.55
       4/22/2016       948,836    5,870,002        5.55%     12      51     105,820,947   4,073,760   101,747,187   $5.15    $544,977,877      $523,998,013    0.19%    69,014,956        65.22%      19,885,945      18.79%        9.50
       4/25/2016     1,596,113           ---           ---   12      50     105,820,947   4,073,760   101,747,187   $5.26    $556,618,181      $535,190,204    0.19%    69,014,956        65.22%      19,885,945      18.79%        9.31
       4/26/2016     1,523,286           ---           ---   12      52     105,820,947   4,073,760   101,747,187   $5.06    $535,453,992      $514,840,766    0.20%    69,014,956        65.22%      19,885,945      18.79%      13.74
       4/27/2016     1,445,057           ---           ---   12      51     105,820,947   4,073,760   101,747,187   $5.08    $537,570,411      $516,875,710    0.20%    69,014,956        65.22%      19,885,945      18.79%      14.58
       4/28/2016     4,635,558           ---           ---   12      50     105,820,947   4,073,760   101,747,187   $5.26    $556,618,181      $535,190,204    0.19%    69,014,956        65.22%      19,885,945      18.79%      13.05
       4/29/2016     1,681,408   10,881,422       10.28%     12      50     105,820,947   4,073,760   101,747,187   $5.44    $575,665,952      $553,504,697    0.18%    69,014,956        65.22%      20,414,059      19.29%      13.26
        5/2/2016     2,841,814           ---           ---   12      50     105,820,947   4,073,760   101,747,187   $5.96    $630,692,844      $606,413,235    0.17%    69,014,956        65.22%      20,414,059      19.29%      12.62
        5/3/2016     2,129,705           ---           ---   12      52     105,820,947   4,073,760   101,747,187   $5.64    $596,830,141      $573,854,135    0.18%    69,014,956        65.22%      20,414,059      19.29%      12.40
        5/4/2016     2,198,649           ---           ---   12      51     105,820,947   4,073,760   101,747,187   $5.21    $551,327,134      $530,102,844    0.19%    69,014,956        65.22%      20,414,059      19.29%      12.53
        5/5/2016     1,126,905           ---           ---   12      51     105,820,947   4,073,760   101,747,187   $5.29    $559,792,810      $538,242,619    0.19%    69,014,956        65.22%      20,414,059      19.29%      12.79
        5/6/2016       731,859    9,028,932        8.53%     12      51     105,820,947   4,073,760   101,747,187   $5.37    $568,258,485      $546,382,394    0.19%    69,014,956        65.22%      20,414,059      19.29%      12.89
        5/9/2016     1,058,946           ---           ---   12      52     105,820,947   4,073,760   101,747,187   $5.47    $578,840,580      $556,557,113    0.18%    69,014,956        65.22%      20,414,059      19.29%      12.90
       5/10/2016     1,050,794           ---           ---   12      51     105,820,947   4,073,760   101,747,187   $5.42    $573,549,533      $551,469,754    0.18%    69,014,956        65.22%      20,414,059      19.29%      12.92
       5/11/2016       736,578           ---           ---   12      51     105,820,947   4,073,760   101,747,187   $5.25    $555,559,972      $534,172,732    0.19%    69,014,956        65.22%      20,414,059      19.29%      13.18
       5/12/2016     1,003,788           ---           ---   12      52     105,820,947   4,073,760   101,747,187   $5.19    $548,681,610      $527,559,165    0.19%    69,014,956        65.22%      20,414,059      19.29%      13.28
       5/13/2016     1,084,433    4,934,539        4.66%     12      52     105,820,947   4,073,760   101,747,187   $5.36    $567,200,276      $545,364,922    0.19%    69,014,956        65.22%      19,915,385      18.82%      12.97
       5/16/2016       890,686           ---           ---   12      51     105,820,947   4,073,760   101,747,187   $5.54    $586,248,046      $563,679,416    0.18%    69,014,956        65.22%      19,915,385      18.82%      12.94
       5/17/2016     1,366,595           ---           ---   12      52     105,820,947   4,073,760   101,747,187   $5.46    $577,782,371      $555,539,641    0.18%    69,014,956        65.22%      19,915,385      18.82%      12.91
       5/18/2016       921,147           ---           ---   12      52     105,820,947   4,073,760   101,747,187   $5.55    $587,306,256      $564,696,888    0.18%    69,014,956        65.22%      19,915,385      18.82%      13.07
       5/19/2016       674,538           ---           ---   12      52     105,820,947   4,073,760   101,747,187   $5.53    $585,189,837      $562,661,944    0.18%    69,014,956        65.22%      19,915,385      18.82%      13.44
       5/20/2016     1,135,716    4,988,682        4.71%     12      51     105,820,947   4,073,760   101,747,187   $5.74    $607,412,236      $584,028,853    0.17%    69,014,956        65.22%      19,915,385      18.82%      13.35
       5/23/2016     1,063,746           ---           ---   12      51     105,820,947   4,073,760   101,747,187   $5.81    $614,819,702      $591,151,156    0.17%    69,014,956        65.22%      19,915,385      18.82%      13.59
       5/24/2016     1,480,338           ---           ---   12      51     105,820,947   4,073,760   101,747,187   $5.91    $625,401,797      $601,325,875    0.17%    69,014,956        65.22%      19,915,385      18.82%      13.61
       5/25/2016     1,130,894           ---           ---   12      52     105,820,947   4,073,760   101,747,187   $5.70    $603,179,398      $579,958,966    0.18%    69,014,956        65.22%      19,915,385      18.82%      13.76
       5/26/2016       835,797           ---           ---   12      52     105,820,947   4,073,760   101,747,187   $5.71    $604,237,607      $580,976,438    0.18%    69,014,956        65.22%      19,915,385      18.82%      15.84
       5/27/2016       824,761    5,335,536        5.04%     12      52     105,820,947   4,073,760   101,747,187   $5.86    $620,110,749      $596,238,516    0.17%    69,014,956        65.22%      19,915,385      18.82%      16.40
       5/31/2016     2,042,770           ---           ---   12      52     105,820,947   4,073,760   101,747,187   $6.01    $635,983,891      $611,500,594    0.17%    69,014,956        65.22%      19,645,155      18.56%      16.73
        6/1/2016     1,225,741           ---           ---   11      51     105,820,947   4,073,760   101,747,187   $5.98    $632,809,263      $608,448,178    0.17%    69,014,956        65.22%      19,645,155      18.56%      17.40
        6/2/2016     4,480,798           ---           ---   11      50     105,820,947   4,073,760   101,747,187   $6.69    $707,942,135      $680,688,681    0.15%    69,014,956        65.22%      19,645,155      18.56%      15.80
        6/3/2016     2,911,329   10,660,638       10.07%     11      50     105,820,947   4,073,760   101,747,187   $6.28    $664,555,547      $638,972,334    0.16%    69,014,956        65.22%      19,645,155      18.56%      14.74
        6/6/2016     1,120,384           ---           ---   11      50     105,820,947   4,073,760   101,747,187   $6.50    $687,836,156      $661,356,716    0.15%    69,014,956        65.22%      19,645,155      18.56%      14.53
        6/7/2016       824,611           ---           ---   11      51     105,820,947   4,073,760   101,747,187   $6.33    $669,846,595      $644,059,694    0.16%    69,014,956        65.22%      19,645,155      18.56%      14.66
        6/8/2016       855,190           ---           ---   11      51     105,820,947   4,073,760   101,747,187   $6.33    $669,846,595      $644,059,694    0.16%    69,014,956        65.22%      19,645,155      18.56%      14.77
        6/9/2016       979,227           ---           ---   11      51     105,820,947   4,073,760   101,747,187   $6.05    $640,216,729      $615,570,481    0.17%    69,014,956        65.22%      19,645,155      18.56%      14.63
       6/10/2016       860,936    4,640,348        4.39%     11      49     105,820,947   4,073,760   101,747,187   $5.93    $627,518,216      $603,360,819    0.17%    69,014,956        65.22%      19,645,155      18.56%      14.71
       6/13/2016     1,484,448           ---           ---   11      51     105,820,947   4,073,760   101,747,187   $5.86    $620,110,749      $596,238,516    0.17%    69,014,956        65.22%      19,645,155      18.56%      14.49
       6/14/2016       995,786           ---           ---   11      51     105,820,947   4,073,760   101,747,187   $5.88    $622,227,168      $598,273,460    0.17%    69,014,956        65.22%      19,645,155      18.56%      14.44
       6/15/2016       816,094           ---           ---   11      49     105,820,947   4,073,760   101,747,187   $5.80    $613,761,493      $590,133,685    0.17%    69,014,956        65.22%      19,877,690      18.78%      14.91
       6/16/2016     1,226,476           ---           ---   11      49     105,820,947   4,073,760   101,747,187   $6.00    $634,925,682      $610,483,122    0.17%    69,014,956        65.22%      19,877,690      18.78%      14.74

Forensic Economics, Inc.                                                                                                                                                                                                          p. 16 of 18
                                                Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 97 of 312


                                                                                                     Exhibit 3
                                                                          Market Efficiency Statistics for Keryx Biopharmaceuticals, Inc.
          [1]         [2]          [3]            [4]       [5]     [6]        [7]          [8]          [9]       [10]         [11]             [12]          [13]       [14]           [15]          [16]           [17]        [18]
                                                                                                                                                                                     Institutional
                                                Weekly                                                                                                                                 Holdings                      Short       Short
                                               Volume /                                                                       Market            Market         Bid-                   as a % of                   Interest as a Interest
                                 Weekly         Shares             Market    Shares       Insider      Public              Capitalization   Capitalization      Ask  Institutional      Shares         Short      % of Shares Ratio
         Date    Daily Volume    Volume       Outstanding Analysts Makers Outstanding    Holdings       Float      Price     of Equity      of Public Float   Spread   Holdings      Outstanding      Interest    Outstanding (Days)
       6/17/2016     1,744,876   6,267,680        5.92%     11      51     105,820,947   4,073,760   101,747,187   $6.05    $640,216,729      $615,570,481    0.17%    69,014,956        65.22%      19,877,690      18.78%      14.18
       6/20/2016     1,109,816          ---           ---   11      51     105,820,947   4,073,760   101,747,187   $6.13    $648,682,405      $623,710,256    0.16%    69,014,956        65.22%      19,877,690      18.78%      14.19
       6/21/2016     1,188,222          ---           ---   11      50     105,820,947   4,073,760   101,747,187   $6.05    $640,216,729      $615,570,481    0.17%    69,014,956        65.22%      19,877,690      18.78%      14.13
       6/22/2016       911,224          ---           ---   11      51     105,820,947   4,073,760   101,747,187   $6.01    $635,983,891      $611,500,594    0.17%    69,014,956        65.22%      19,877,690      18.78%      14.42
       6/23/2016       872,098          ---           ---   11      51     105,820,947   4,073,760   101,747,187   $6.20    $656,089,871      $630,832,559    0.16%    69,014,956        65.22%      19,877,690      18.78%      14.56
       6/24/2016     4,034,218   8,115,578        7.67%     11      51     105,820,947   4,073,760   101,747,187   $5.86    $620,110,749      $596,238,516    0.17%    69,014,956        65.22%      19,877,690      18.78%      13.03
       6/27/2016     1,430,236          ---           ---   11      51     105,820,947   4,073,760   101,747,187   $5.78    $611,645,074      $588,098,741    0.17%    69,014,956        65.22%      19,877,690      18.78%      12.78
       6/28/2016     1,479,043          ---           ---   11      51     105,820,947   4,073,760   101,747,187   $6.22    $658,206,290      $632,867,503    0.16%    69,014,956        65.22%      19,877,690      18.78%      13.01
       6/29/2016     1,545,413          ---           ---   11      51     105,820,947   4,073,760   101,747,187   $6.76    $715,349,602      $687,810,984    0.15%    69,014,956        65.22%      19,877,690      18.78%      12.88
       6/30/2016     1,788,595          ---           ---   11      50     105,869,938   4,114,224   101,755,714   $6.62    $700,858,990      $673,622,827    0.15%    67,706,581        63.95%      17,409,345      16.44%      12.36
        7/1/2016       956,902   7,200,189        6.80%     11      50     105,869,938   4,114,224   101,755,714   $6.80    $719,915,578      $691,938,855    0.15%    67,706,581        63.95%      17,409,345      16.44%      13.28
        7/5/2016     1,004,297          ---           ---   11      50     105,869,938   4,114,224   101,755,714   $6.81    $720,974,278      $692,956,412    0.15%    67,706,581        63.95%      17,409,345      16.44%      13.34
        7/6/2016     1,049,830          ---           ---   11      50     105,869,938   4,114,224   101,755,714   $6.89    $729,443,873      $701,096,869    0.15%    67,706,581        63.95%      17,409,345      16.44%      13.22
        7/7/2016       972,734          ---           ---   11      50     105,869,938   4,114,224   101,755,714   $6.90    $730,502,572      $702,114,427    0.15%    67,706,581        63.95%      17,409,345      16.44%      13.16
        7/8/2016     1,532,878   4,559,739        4.31%     11      48     105,869,938   4,114,224   101,755,714   $7.25    $767,557,051      $737,728,927    0.14%    67,706,581        63.95%      17,409,345      16.44%      12.89
       7/11/2016     1,340,006          ---           ---   11      50     105,869,938   4,114,224   101,755,714   $7.14    $755,911,357      $726,535,798    0.14%    67,706,581        63.95%      17,409,345      16.44%      12.67
       7/12/2016     1,072,386          ---           ---   11      50     105,869,938   4,114,224   101,755,714   $7.16    $758,028,756      $728,570,912    0.14%    67,706,581        63.95%      17,409,345      16.44%      12.86
       7/13/2016       960,939          ---           ---   11      50     105,869,938   4,114,224   101,755,714   $7.04    $745,324,364      $716,360,227    0.14%    67,706,581        63.95%      17,409,345      16.44%      12.88
       7/14/2016       687,960          ---           ---   11      50     105,869,938   4,114,224   101,755,714   $7.01    $742,148,265      $713,307,555    0.14%    67,706,581        63.95%      17,409,345      16.44%      12.94
       7/15/2016       998,479   5,059,770        4.78%     11      50     105,869,938   4,114,224   101,755,714   $7.09    $750,617,860      $721,448,012    0.14%    67,706,581        63.95%      16,886,816      15.95%      12.66
       7/18/2016       849,096          ---           ---   11      50     105,869,938   4,114,224   101,755,714   $7.29    $771,791,848      $741,799,155    0.14%    67,706,581        63.95%      16,886,816      15.95%      13.10
       7/19/2016     1,318,199          ---           ---   11      50     105,869,938   4,114,224   101,755,714   $7.30    $772,850,547      $742,816,712    0.14%    67,706,581        63.95%      16,886,816      15.95%      12.99
       7/20/2016     1,915,091          ---           ---   11      50     105,869,938   4,114,224   101,755,714   $7.47    $790,848,437      $760,115,184    0.13%    67,706,581        63.95%      16,886,816      15.95%      12.64
       7/21/2016     1,523,187          ---           ---   11      50     105,869,938   4,114,224   101,755,714   $7.51    $795,083,234      $764,185,412    0.13%    67,706,581        63.95%      16,886,816      15.95%      12.36
       7/22/2016       821,697   6,427,270        6.07%     11      50     105,869,938   4,114,224   101,755,714   $7.42    $785,554,940      $755,027,398    0.13%    67,706,581        63.95%      16,886,816      15.95%      12.38
       7/25/2016       509,477          ---           ---   11      50     105,869,938   4,114,224   101,755,714   $7.42    $785,554,940      $755,027,398    0.13%    67,706,581        63.95%      16,886,816      15.95%      14.22
       7/26/2016       762,037          ---           ---   11      50     105,869,938   4,114,224   101,755,714   $7.53    $797,200,633      $766,220,526    0.13%    67,706,581        63.95%      16,886,816      15.95%      14.63
       7/27/2016     1,245,597          ---           ---   11      50     105,869,938   4,114,224   101,755,714   $7.46    $789,789,737      $759,097,626    0.13%    67,706,581        63.95%      16,886,816      15.95%      14.78
       7/28/2016     1,039,575          ---           ---   11      50     105,869,938   4,114,224   101,755,714   $7.36    $779,202,744      $748,922,055    0.14%    67,706,581        63.95%      16,886,816      15.95%      15.11
       7/29/2016     1,225,535   4,782,221        4.52%     11      50     105,895,226   4,114,224   101,781,002   $7.36    $779,388,863      $749,108,175    0.14%    67,706,581        63.94%      17,571,659      16.59%      16.13
        8/1/2016   13,987,089            --            --   11      49     105,895,226   4,114,224   101,781,002   $4.72    $499,825,467      $480,406,329    0.21%    67,706,581        63.94%      17,571,659      16.59%      10.09




Forensic Economics, Inc.                                                                                                                                                                                                         p. 17 of 18
                                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 98 of 312


                                                                                                                   Exhibit 3
                                                                                        Market Efficiency Statistics for Keryx Biopharmaceuticals, Inc.
           [1]             [2]              [3]            [4]          [5]       [6]          [7]             [8]             [9]         [10]             [11]               [12]           [13]      [14]          [15]         [16]           [17]        [18]
                                                                                                                                                                                                                 Institutional
                                                        Weekly                                                                                                                                                     Holdings                      Short       Short
                                                       Volume /                                                                                          Market              Market          Bid-                 as a % of                   Interest as a Interest
                                         Weekly         Shares             Market   Shares                   Insider        Public                    Capitalization     Capitalization      Ask   Institutional    Shares        Short       % of Shares Ratio
          Date       Daily Volume        Volume       Outstanding Analysts Makers Outstanding               Holdings        Float          Price        of Equity        of Public Float    Spread   Holdings Outstanding        Interest     Outstanding (Days)

       Class Period Covering May 8, 2013 through August 1, 2016
       Total        1,701,429,493
       Maximum         16,470,679    39,847,758     48.41%              13        63       105,895,226        4,114,224 103,703,367       $18.19      $1,670,204,327     $1,631,583,209      0.59%    95,962,059     92.63%      37,280,804     35.43%       28.58
       Average          2,087,644     9,994,126     10.67%              11        57        95,794,541        2,201,796 93,592,745        $10.24        $961,432,530       $939,988,699      0.13%    72,335,046     74.96%      22,297,822     22.98%       12.24
       Median           1,575,278     8,174,577      8.63%              11        58        91,964,423        2,057,109 90,112,828        $10.25      $1,025,663,179     $1,003,052,017      0.10%    72,050,144     76.41%      21,036,407     22.25%       12.62
       Minimum            398,537     2,887,358      3.14%               8        48        81,718,058        1,739,086 79,963,964         $3.17        $333,298,894       $326,412,082      0.05%    49,989,413     60.73%      12,793,958     15.64%        3.32

  Notes:
   [1] Trading Date.
   [2] Reported daily U.S. composite volume. Source Bloomberg.
   [3] Weekly volume is sum of volume during the week. Partial weeks and the start and end of the Class Period are excluded from summary statistics.
   [4] = [3] / [7]. Partial weeks and the start and end of the Class Period are excluded from summary statistics.
   [5] Number of analysts providing recommendations for Keryx. For days where data was not available, the last available day's data was used. Source: Bloomberg.
   [6] Number of active market makers for Keryx. For days where data was not available, the last available day's data was used. Source: CRSP.
   [7] Shares outstanding. Source: Keryx's SEC Filings.
   [8] Insider holdings. Source: Thomson Eikon.
   [9] = [7] - [8].
  [10] Closing U.S. composite share price. Source: Bloomberg.
  [11] = [7] x [10].
  [12] = [9] x [10].
  [13] Bid-Ask Spread. Ask price less bid price, divided by mid-point of bid and ask prices. Spread is indicated as "n/a" if bid price is greater than or equal to ask price. Source: Bloomberg.
  [14] Number of Keryx shares held by Institutions. For days where data was not available, the last available day's data was used. Source: Thomson Eikon.
  [15] = [14] / [7].
  [16] Short interest for Keryx shares traded in U.S. For days where data was not available, the last available day's data was used. Source: Bloomberg.
  [17] = [16] / [7].
  [18] = [16] / rolling average volume for 20 trading days through the current day from [2].




Forensic Economics, Inc.                                                                                                                                                                                                                                     p. 18 of 18
                                    Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 99 of 312


                                                                               Exhibit 4
                                                    Keryx Biopharmaceuticals, Inc. Benchmark Analysis Description

   Benchmark                                    Variables &
    Analysis               Source               Calculation                 Frequency                                        Criteria

Bid-Ask Spread             CRSP      "Closing Ask" less "Closing Bid",                       - Ordinary common shares of U.S. companies (share code less than or equal
                                     divided by the midpoint of                              to 11)
                                     "Closing Ask" and "Closing Bid"                         - Listed on NASDAQ (exchange code equal to 3)
                                                                                             - Exclude observations for the following reasons:
Turnover                   CRSP      "Share Volume" divided by           Daily within the    (1) non-active (trade status not equal to A);
                                     "Number of Shares Outstanding"      Class Period        (2) ask price less than or equal to the bid price;
                                                                                             (3) ask price that is more than $5 greater than the bid price;
Market                     CRSP      "Price" multiplied by                                   (4) missing bid price, ask price, closing price or shares outstanding;
Capitalization                       "Number of Shares Outstanding"                          (5) less than 100 observations

Market Maker               CRSP      "Market Maker Count"                Any date when
                                                                         data is available

Analyst Coverage       Bloomberg     "Total Analyst Recommendations"                         - Members on NASDAQ at each date
                                                                                             - "Security Type" equals "Common stock"
                                                                         At the end of       - "Primary Security Composite Exchange Code" equals "US"
Institutional          Bloomberg     "Instit Owner % Shares_Out"         each year within    - "Instit Owner % Shares_Out" greater than 100% is excluded.
Ownership                                                                the Class Period
Short Interest as a    Bloomberg     "Short Interest" divided by         and as of May 8,
Percent of Shares                    "Current Shares Outstanding"        2013 and August
Outstanding                                                              1, 2016

Short Interest Ratio   Bloomberg     "Short Interest Ratio"




Forensic Economics, Inc.
                                    Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 100 of 312


                                                                                 Exhibit 5
                                           Keryx Biopharmaceuticals, Inc. Daily Trading Statistics and Market Model Parameters


    [1]        [2]         [3]     [4]         [5]       [6]         [7]       [8]      [9]      [10]      [11]      [12]        [13]       [14]       [15]     [16]     [17]       [18]
                                                                                         Market Model Parameters
                  Keryx Common Stock         Market    Industry                  Market            Industry        Standard               Predicted   Excess                    Excess Price
    Date     Volume      Price    Return     Return     Return    Intercept   Beta    t-stat    Beta     t-stat      Error    R-Squared    Return     Return    t-stat    *       Change
  5/8/2013   3,106,576   $7.85    -1.75%       0.49%     0.08%     0.001      1.420    3.359    0.456     0.956     4.05%      78.65%       0.65%     -2.40%   -0.591
  5/9/2013   2,544,911   $7.83    -0.25%      -0.06%     0.09%      0.001     1.397    3.302    0.441     0.920     4.06%      78.65%       0.08%     -0.34%   -0.084               -$0.03
 5/10/2013   2,777,801   $8.22     4.98%       0.80%     2.84%     0.001      1.411    3.348    0.407     0.850     4.04%      78.79%       2.10%      2.88%   0.714                 $0.23
 5/13/2013   4,792,180   $8.75     6.45%       0.07%     1.71%     0.001      1.545    3.553    0.493     1.058     4.03%      78.90%       1.01%      5.43%   1.349                 $0.45
 5/14/2013   2,680,251   $8.47    -3.20%       0.74%     1.82%     0.001      1.530    3.444    0.599     1.296     4.06%      78.63%       1.91%     -5.11%   -1.258               -$0.45
 5/15/2013   2,126,795   $8.19    -3.31%       0.27%    -1.21%     0.001      1.477    3.365    0.458     1.002     4.02%      78.96%      -0.22%     -3.08%   -0.767               -$0.26
 5/16/2013   1,765,106   $8.00    -2.32%      -0.18%    -2.06%      0.000     1.471    3.345    0.540     1.178     4.03%      78.91%      -1.25%     -1.07%   -0.265               -$0.09
 5/17/2013   1,726,147   $8.04     0.50%       0.97%     0.93%     0.000      1.493    3.385    0.554     1.239     4.02%      78.96%       1.43%     -0.93%   -0.232               -$0.07
 5/20/2013   1,997,465   $7.94    -1.24%      -0.07%    -1.15%      0.000     1.524    3.429    0.576     1.286     4.02%      79.01%      -0.76%     -0.49%   -0.121               -$0.04
 5/21/2013   1,392,027   $8.05     1.39%       0.17%     0.90%     0.000      1.521    3.418    0.578     1.297     4.02%      79.01%       0.65%      0.74%   0.183                 $0.06
 5/22/2013   1,983,640   $7.88    -2.11%      -1.11%    -0.33%      0.000     1.532    3.444    0.629     1.395     4.01%      79.05%      -1.22%     -0.89%   -0.222               -$0.07
 5/23/2013   1,632,547   $8.03     1.90%      -0.10%     0.30%     0.000      1.549    3.425    0.621     1.373     4.01%      79.06%       0.07%      1.84%   0.457                 $0.14
 5/24/2013   1,037,370   $8.03     0.00%      -0.01%    -0.26%      0.000     1.546    3.419    0.583     1.262     4.01%      79.06%      -0.18%      0.18%   0.044                 $0.01
 5/28/2013   1,457,626   $8.00    -0.37%       0.86%     1.19%     -0.001     1.527    3.426    0.583     1.283     3.96%      79.55%       1.43%     -1.81%   -0.456               -$0.15
 5/29/2013   1,233,298   $8.14     1.75%      -0.60%    -1.10%     -0.001     1.490    3.321    0.583     1.282     3.96%      79.53%      -1.28%      3.03%   0.766                 $0.24
 5/30/2013   1,902,938   $8.16     0.25%       0.69%     1.34%     0.000      1.468    3.277    0.536     1.173     3.96%      79.46%       1.32%     -1.07%   -0.270               -$0.09
 5/31/2013   1,951,738   $8.01    -1.84%      -1.01%    -2.20%     -0.001     1.471    3.288    0.534     1.171     3.96%      79.49%      -2.19%      0.35%   0.089                 $0.03
  6/3/2013   4,419,399   $7.86    -1.87%       0.29%    -1.07%     -0.001     1.474    3.313    0.523     1.157     3.96%      79.51%      -0.34%     -1.53%   -0.386               -$0.12
  6/4/2013   3,658,207   $7.67    -2.42%      -0.58%    -1.84%     -0.001     1.456    3.268    0.531     1.186     3.96%      79.53%      -1.60%     -0.82%   -0.207               -$0.06
  6/5/2013   2,668,118   $7.42    -3.26%      -1.26%    -2.27%     -0.001     1.470    3.323    0.587     1.327     3.94%      79.73%      -2.58%     -0.68%   -0.174               -$0.05
  6/6/2013   1,773,771   $7.65     3.10%       0.67%     3.03%     -0.001     1.460    3.352    0.597     1.366     3.92%      79.92%       2.29%      0.81%   0.207                 $0.06
  6/7/2013   1,063,678   $7.65     0.00%       1.32%     2.20%     -0.001     1.464    3.361    0.618     1.458     3.92%      79.92%       2.38%     -2.38%   -0.608               -$0.18
 6/10/2013   1,678,985   $7.74     1.18%       0.13%    -0.51%     -0.001     1.378    3.187    0.636     1.506     3.90%      80.01%      -0.29%      1.47%   0.377                 $0.11
 6/11/2013   2,829,558   $7.35    -5.06%      -1.06%    -0.03%     -0.001     1.365    3.155    0.654     1.545     3.90%      80.04%      -0.84%     -4.22%   -1.083               -$0.33
 6/12/2013   2,849,082   $6.98    -5.01%      -1.03%    -2.18%     -0.001     1.420    3.296    0.600     1.419     3.91%      79.94%      -2.25%     -2.76%   -0.705               -$0.20
 6/13/2013   4,264,136   $6.97    -0.14%       1.32%     1.39%     -0.001     1.456    3.399    0.659     1.560     3.92%      79.97%       1.86%     -2.00%   -0.511               -$0.14
 6/14/2013   2,117,327   $7.30     4.75%      -0.63%    -0.67%     -0.001     1.440    3.367    0.663     1.569     3.92%      79.94%      -1.05%      5.80%   1.479                 $0.40
 6/17/2013   3,094,062   $7.56     3.55%       0.84%    -0.81%     -0.001     1.386    3.221    0.659     1.545     3.95%      79.61%       0.02%      3.53%   0.893                 $0.26
 6/18/2013   1,840,366   $7.66     1.32%       0.87%     1.41%     -0.001     1.454    3.381    0.609     1.452     3.95%      79.63%       1.53%     -0.21%   -0.053               -$0.02
 6/19/2013   9,269,789   $8.24     7.57%      -1.12%    -2.08%     -0.001     1.451    3.372    0.608     1.451     3.95%      79.62%      -2.27%      9.84%   2.489      *          $0.75
 6/20/2013   3,869,938   $7.90    -4.13%      -2.28%    -3.02%      0.000     1.318    2.986    0.508     1.187     4.05%      78.71%      -3.34%     -0.78%   -0.194               -$0.06
 6/21/2013   3,134,632   $7.66    -3.04%      -0.22%     0.46%      0.000     1.358    3.135    0.502     1.171     4.05%      78.78%       0.08%     -3.12%   -0.770               -$0.25
 6/24/2013   1,936,569   $7.49    -2.22%      -1.09%    -0.36%      0.000     1.363    3.144    0.457     1.063     4.05%      78.73%      -1.11%     -1.11%   -0.274               -$0.08
 6/25/2013   1,571,341   $7.30    -2.54%       0.82%     0.38%     0.000      1.379    3.207    0.447     1.043     4.06%      78.74%       0.96%     -3.50%   -0.863               -$0.26
 6/26/2013   1,812,305   $7.42     1.64%       0.87%     2.67%     0.000      1.323    3.064    0.475     1.109     4.06%      78.65%       2.03%     -0.38%   -0.095               -$0.03
 6/27/2013   1,309,105   $7.52     1.35%       0.77%     0.76%     0.000      1.312    3.045    0.472     1.117     4.06%      78.66%       1.04%      0.31%   0.076                 $0.02
 6/28/2013   1,898,569   $7.47    -0.66%       0.04%    -0.35%     0.000      1.321    3.062    0.473     1.121     4.06%      78.66%      -0.10%     -0.56%   -0.139               -$0.04
  7/1/2013   1,472,810   $7.87     5.35%       0.95%     2.79%     0.000      1.320    3.058    0.476     1.128     4.06%      78.66%       2.16%      3.20%   0.788                 $0.24
  7/2/2013   1,666,809   $7.87     0.00%      -0.03%     0.10%     0.001      1.338    3.085    0.530     1.271     4.07%      78.58%       0.08%     -0.08%   -0.020               -$0.01
  7/3/2013     460,478   $7.92     0.64%       0.30%     0.05%     0.001      1.333    3.008    0.531     1.271     4.07%      78.58%       0.32%      0.32%   0.079                 $0.03
  7/5/2013     918,903   $7.98     0.76%       1.04%     1.83%     0.000      1.261    2.698    0.537     1.287     4.06%      78.57%       1.78%     -1.02%   -0.251               -$0.08
  7/8/2013   1,575,278   $8.00     0.25%       0.16%    -0.36%     0.001      1.239    2.658    0.540     1.294     4.06%      78.56%      -0.04%      0.29%   0.070                 $0.02
  7/9/2013   1,092,937   $8.07     0.88%       0.56%     0.58%     0.001      1.239    2.658    0.540     1.295     4.06%      78.56%       0.76%      0.11%   0.028                 $0.01




Forensic Economics, Inc.                                                                                                                                                            p. 1 of 18
                                    Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 101 of 312


                                                                                 Exhibit 5
                                           Keryx Biopharmaceuticals, Inc. Daily Trading Statistics and Market Model Parameters


    [1]        [2]         [3]     [4]         [5]      [6]         [7]       [8]      [9]      [10]      [11]      [12]        [13]       [14]       [15]     [16]     [17]       [18]
                                                                                        Market Model Parameters
                  Keryx Common Stock         Market   Industry                  Market            Industry        Standard               Predicted   Excess                    Excess Price
    Date     Volume      Price    Return     Return    Return    Intercept   Beta    t-stat    Beta     t-stat      Error    R-Squared    Return     Return    t-stat    *       Change
 7/10/2013     886,081   $8.15     0.99%      0.48%     1.14%       0.000    1.264    2.746    0.492     1.190     4.02%      78.96%        0.94%     0.05%   0.013                 $0.00
 7/11/2013   1,358,050   $7.97    -2.21%      1.64%     2.15%      0.000     1.274    2.767    0.479     1.160     4.01%      78.99%        2.32%    -4.53%   -1.128               -$0.37
 7/12/2013   1,348,375   $8.11     1.76%      0.61%     2.51%      0.000     1.194    2.617    0.485     1.165     4.03%      78.82%        1.63%     0.13%   0.032                 $0.01
 7/15/2013   2,853,851   $8.37     3.21%      0.21%    -0.01%      0.000     1.203    2.636    0.480     1.171     4.03%      78.84%        0.14%     3.07%   0.762                 $0.25
 7/16/2013   8,139,159   $8.41     0.42%     -0.25%    -1.09%       0.000    1.204    2.635    0.491     1.190     4.04%      78.79%       -0.72%     1.13%   0.281                 $0.09
 7/17/2013   2,653,417   $8.67     3.15%      0.32%     0.64%      0.000     1.192    2.606    0.488     1.186     4.03%      78.79%        0.56%     2.59%   0.643                 $0.22
 7/18/2013   1,430,076   $8.55    -1.38%      0.04%    -0.14%      0.001     1.192    2.601    0.497     1.206     4.04%      78.73%        0.00%    -1.39%   -0.344               -$0.12
 7/19/2013   1,240,900   $8.61     0.70%     -0.66%     1.58%      0.000     1.196    2.606    0.490     1.176     4.04%      78.71%        0.36%     0.34%   0.085                 $0.03
 7/22/2013   1,111,663   $8.56    -0.58%      0.36%     0.45%      0.001     1.194    2.618    0.494     1.214     4.04%      78.71%        0.52%    -1.10%   -0.273               -$0.09
 7/23/2013   1,550,359   $8.49    -0.82%     -0.59%    -1.76%       0.000    1.194    2.618    0.495     1.216     4.04%      78.73%       -1.25%     0.43%   0.106                 $0.04
 7/24/2013   4,994,974   $8.80     3.65%      0.01%     0.23%      -0.001    1.166    2.729    0.466     1.230     3.79%      80.84%        0.03%     3.62%   0.955                 $0.31
 7/25/2013   2,398,727   $9.01     2.39%      0.72%     1.36%      -0.002    1.087    2.689    0.654     1.809     3.58%      82.58%        1.02%     1.37%   0.381                 $0.12
 7/26/2013   2,745,455   $9.18     1.89%      0.22%     0.48%      -0.001    1.024    2.547    0.716     1.993     3.55%      82.84%        0.29%     1.60%   0.451                 $0.14
 7/29/2013   2,131,984   $8.91    -2.94%     -0.38%    -0.90%      -0.001    1.056    2.647    0.727     2.041     3.52%      83.07%       -0.85%    -2.09%   -0.594               -$0.19
 7/30/2013   1,386,789   $9.13     2.47%      0.49%     1.27%      -0.001    1.066    2.683    0.739     2.082     3.51%      51.56%        1.00%     1.47%   0.418                 $0.13
 7/31/2013   2,015,614   $9.10    -0.33%      0.28%     0.33%      -0.001    1.071    2.706    0.747     2.117     3.50%      10.51%        0.25%    -0.58%   -0.166               -$0.05
  8/1/2013   2,899,397   $9.05    -0.55%      1.36%     1.41%      -0.001    1.082    2.734    0.755     2.142     3.49%      10.70%        1.40%    -1.95%   -0.558               -$0.18
  8/2/2013   2,055,551   $9.22     1.88%      0.38%     0.14%      -0.002    1.066    2.760    0.748     2.153     3.44%      10.82%        0.05%     1.83%   0.531                 $0.17
  8/5/2013   2,095,568   $9.10    -1.30%      0.12%    -0.21%      0.000     1.371    4.450    0.737     2.676     2.73%      20.80%       -0.10%    -1.20%   -0.441               -$0.11
  8/6/2013   1,323,844   $8.94    -1.76%     -0.73%    -2.11%      0.000     1.247    4.050    0.760     2.811     2.68%      19.31%       -1.92%     0.16%   0.061                 $0.01
  8/7/2013   1,467,718   $8.89    -0.56%     -0.32%     0.21%       0.000    1.126    3.738    0.804     3.085     2.60%      19.24%        0.06%    -0.62%   -0.236               -$0.06
  8/8/2013   1,416,282   $8.81    -0.90%      0.47%    -0.47%      0.000     1.120    3.784    0.783     3.057     2.56%      19.28%       -0.18%    -0.72%   -0.281               -$0.06
  8/9/2013     745,249   $8.90     1.02%     -0.25%    -0.19%      0.000     1.115    3.773    0.793     3.099     2.56%      19.28%       -0.21%     1.23%   0.482                 $0.11
 8/12/2013   1,511,337   $8.94     0.45%      0.27%    -0.87%      0.000     1.132    3.824    0.787     3.080     2.56%      19.49%       -0.55%     1.00%   0.390                 $0.09
 8/13/2013     892,041   $8.97     0.34%      0.43%     0.08%       0.001    1.137    3.842    0.775     3.056     2.56%      19.39%        0.27%     0.07%   0.025                 $0.01
 8/14/2013     883,715   $8.82    -1.67%     -0.40%    -0.24%       0.000    1.159    4.039    0.792     3.220     2.48%      20.98%       -0.34%    -1.33%   -0.537               -$0.12
 8/15/2013   1,779,667   $8.58    -2.72%     -1.72%    -2.27%       0.000    1.168    4.071    0.790     3.207     2.49%      21.07%       -2.46%    -0.26%   -0.103               -$0.02
 8/16/2013   1,702,659   $8.38    -2.33%     -0.09%    -0.52%       0.000    1.175    4.187    0.781     3.179     2.48%      21.70%       -0.45%    -1.88%   -0.761               -$0.16
 8/19/2013   1,101,976   $8.41     0.36%     -0.38%    -0.43%       0.000    1.172    4.171    0.789     3.212     2.48%      21.77%       -0.49%     0.85%   0.342                 $0.07
 8/20/2013   1,984,320   $8.84     5.11%      0.69%     1.24%      0.000     1.178    4.189    0.780     3.172     2.48%      21.79%        1.25%     3.86%   1.557                 $0.32
 8/21/2013   1,090,160   $8.72    -1.36%     -0.38%     0.86%      0.000     1.215    4.202    0.787     3.155     2.50%      22.13%        0.55%    -1.90%   -0.761               -$0.17
 8/22/2013     810,102   $8.71    -0.11%      1.08%     1.16%       0.000    1.206    4.141    0.772     3.114     2.50%      21.59%        1.40%    -1.52%   -0.606               -$0.13
 8/23/2013   1,229,770   $8.64    -0.80%      0.52%    -0.06%      0.000     1.177    4.047    0.775     3.122     2.51%      21.07%        0.18%    -0.98%   -0.393               -$0.09
 8/26/2013   1,807,272   $8.89     2.89%      0.00%     2.05%      0.000     1.176    3.979    0.781     3.150     2.51%      20.90%        1.61%     1.28%   0.513                 $0.11
 8/27/2013   1,382,212   $8.63    -2.92%     -2.16%    -3.00%       0.000    1.171    3.960    0.802     3.289     2.51%      21.30%       -3.18%     0.26%   0.102                 $0.02
 8/28/2013   1,345,021   $8.61    -0.23%      0.42%     1.13%      0.000     1.195    4.165    0.806     3.322     2.50%      22.73%        1.11%    -1.34%   -0.538               -$0.12
 8/29/2013   1,075,996   $8.70     1.05%      0.75%     1.24%      0.000     1.183    4.131    0.812     3.352     2.49%      22.76%        1.33%    -0.29%   -0.116               -$0.02
 8/30/2013   1,235,642   $8.53    -1.95%     -0.83%    -1.05%       0.000    1.176    4.466    0.734     3.281     2.30%      24.16%       -1.17%    -0.79%   -0.342               -$0.07
  9/3/2013   1,365,928   $8.87     3.99%      0.63%     2.07%      0.000     1.191    4.581    0.756     3.399     2.28%      25.26%        1.82%     2.16%   0.949                 $0.18
  9/4/2013   1,595,733   $9.08     2.37%      1.02%     1.96%      0.000     1.207    4.581    0.778     3.501     2.29%      25.94%        1.96%     0.41%   0.179                 $0.04
  9/5/2013   1,251,403   $9.13     0.55%      0.27%     0.21%      0.000     1.225    4.716    0.753     3.424     2.26%      26.49%        0.27%     0.29%   0.126                 $0.03
  9/6/2013   1,878,084   $9.32     2.08%      0.04%    -0.21%      0.000     1.234    4.765    0.744     3.393     2.25%      26.63%       -0.14%     2.22%   0.987                 $0.20
  9/9/2013   1,284,115   $9.41     0.97%      1.27%     2.01%      0.000     1.231    4.739    0.735     3.341     2.26%      26.27%        2.11%    -1.15%   -0.508               -$0.11
 9/10/2013   1,176,746   $9.25    -1.70%      0.62%     0.34%      0.000     1.218    4.715    0.730     3.319     2.26%      26.18%        0.55%    -2.25%   -0.996               -$0.21
 9/11/2013   1,763,088   $8.98    -2.92%     -0.10%    -0.17%       0.000    1.178    4.579    0.762     3.475     2.25%      26.16%       -0.16%    -2.76%   -1.226               -$0.26
 9/12/2013     880,065   $9.00     0.22%     -0.24%     0.07%       0.000    1.184    4.577    0.765     3.462     2.27%      26.11%       -0.06%     0.28%   0.124                 $0.03
 9/13/2013     688,684   $9.11     1.22%      0.17%     0.63%       0.000    1.171    4.560    0.768     3.501     2.25%      26.17%        0.52%     0.70%   0.310                 $0.06




Forensic Economics, Inc.                                                                                                                                                           p. 2 of 18
                                     Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 102 of 312


                                                                                  Exhibit 5
                                            Keryx Biopharmaceuticals, Inc. Daily Trading Statistics and Market Model Parameters


     [1]       [2]         [3]      [4]         [5]      [6]         [7]       [8]      [9]      [10]      [11]      [12]        [13]       [14]       [15]     [16]     [17]       [18]
                                                                                         Market Model Parameters
                   Keryx Common Stock         Market   Industry                  Market            Industry        Standard               Predicted   Excess                    Excess Price
    Date      Volume      Price    Return     Return    Return    Intercept   Beta    t-stat    Beta     t-stat      Error    R-Squared    Return     Return    t-stat    *       Change
 9/16/2013    1,666,886    $9.29    1.98%     -0.12%     0.40%       0.000    1.170    4.553    0.770     3.509     2.25%      26.14%        0.24%     1.73%   0.771                 $0.16
 9/17/2013    4,157,523   $10.00    7.64%      0.75%     0.34%      0.000     1.171    4.553    0.783     3.571     2.25%      26.34%        0.53%     7.11%   3.159     **          $0.66
 9/18/2013    2,944,095    $9.90   -1.00%      1.01%     1.11%      0.000     1.226    4.620    0.740     3.266     2.33%      25.27%        1.37%    -2.37%   -1.016               -$0.24
 9/19/2013    1,221,641    $9.78   -1.21%      0.15%    -0.02%      0.000     1.200    4.513    0.745     3.279     2.34%      24.76%        0.09%    -1.30%   -0.556               -$0.13
 9/20/2013    3,134,121    $9.59   -1.94%     -0.39%    -0.52%       0.000    1.164    4.354    0.759     3.345     2.33%      24.30%       -0.51%    -1.44%   -0.616               -$0.14
 9/23/2013    1,383,558    $9.45   -1.46%     -0.25%    -1.08%       0.000    1.175    4.385    0.759     3.342     2.34%      24.50%       -0.89%    -0.57%   -0.245               -$0.05
 9/24/2013    1,521,030    $9.78    3.49%      0.08%     0.02%      0.000     1.172    4.373    0.762     3.365     2.33%      24.57%        0.08%     3.41%   1.460                 $0.32
 9/25/2013    5,072,481   $10.19    4.19%     -0.19%    -0.61%       0.001    1.181    4.371    0.749     3.284     2.35%      24.26%       -0.46%     4.65%   1.978                 $0.45
 9/26/2013    1,430,535   $10.22    0.29%      0.72%     1.75%      0.001     1.164    4.249    0.747     3.215     2.38%      23.39%        1.74%    -1.44%   -0.605               -$0.15
 9/27/2013    1,300,281   $10.10   -1.17%     -0.15%     0.29%       0.001    1.156    4.225    0.726     3.118     2.38%      22.92%        0.26%    -1.43%   -0.600               -$0.15
 9/30/2013    2,565,748   $10.09   -0.10%     -0.26%    -0.58%       0.001    1.148    4.160    0.729     3.120     2.39%      22.73%       -0.42%     0.32%   0.135                 $0.03
 10/1/2013    1,321,751   $10.39    2.97%      1.25%     1.99%      0.001     1.146    4.157    0.727     3.100     2.39%      22.60%        2.08%     0.89%   0.373                 $0.09
 10/2/2013    4,655,388   $10.42    0.29%     -0.08%    -0.36%       0.001    1.154    4.174    0.729     3.107     2.39%      22.71%       -0.18%     0.47%   0.195                 $0.05
 10/3/2013    2,181,167   $10.21   -2.02%     -1.07%    -1.49%       0.001    1.152    4.179    0.724     3.094     2.38%      22.69%       -1.43%    -0.59%   -0.248               -$0.06
 10/4/2013    1,485,460   $10.34    1.27%      0.89%     1.27%      0.001     1.201    4.404    0.705     3.031     2.36%      23.79%        1.41%    -0.14%   -0.058               -$0.01
 10/7/2013    1,181,488   $10.04   -2.90%     -0.98%    -2.13%       0.001    1.200    4.407    0.704     3.023     2.36%      23.87%       -1.92%    -0.99%   -0.418               -$0.10
 10/8/2013    4,350,886    $9.38   -6.57%     -2.00%    -4.33%       0.000    1.159    4.603    0.742     3.449     2.19%      27.06%       -4.06%    -2.51%   -1.148               -$0.25
 10/9/2013    3,080,714    $9.25   -1.39%     -0.45%    -2.39%       0.000    1.218    4.817    0.781     3.661     2.20%      29.96%       -2.10%     0.72%   0.326                 $0.07
10/10/2013    1,991,771    $9.39    1.51%      2.26%     3.81%      0.000     1.203    4.795    0.808     3.847     2.18%      30.93%        3.96%    -2.45%   -1.124               -$0.23
10/11/2013      979,245    $9.34   -0.54%      0.83%    -0.28%       0.000    1.140    4.608    0.808     3.816     2.19%      30.58%        0.05%    -0.59%   -0.269               -$0.06
10/14/2013    2,238,099    $9.01   -3.52%      0.62%     0.77%      0.000     1.089    4.266    0.826     3.929     2.18%      29.27%        0.80%    -4.33%   -1.980     *         -$0.40
10/15/2013    3,387,647    $8.76   -2.77%     -0.56%    -0.90%       0.000    1.067    4.074    0.828     3.881     2.22%      28.02%       -0.90%    -1.88%   -0.846               -$0.17
10/16/2013    9,496,544   $10.49   19.75%      1.20%     2.97%      0.000     1.062    3.891    0.843     3.842     2.22%      28.17%        2.73%    17.02%   7.649     **          $1.49
10/17/2013    9,664,691   $11.59   10.49%      0.62%     0.91%      0.000     1.059    3.818    0.843     3.826     2.23%      50.32%        0.87%     9.62%   4.305     **          $1.01
10/18/2013    5,329,693   $11.26   -2.85%      1.32%    -0.92%      0.000     1.057    3.804    0.802     3.471     2.24%      53.38%       -0.44%    -2.41%   -1.075               -$0.28
10/21/2013    2,952,882   $10.87   -3.46%      0.15%    -1.45%      -0.001    0.965    3.554    0.874     3.936     2.23%      53.58%       -1.32%    -2.14%   -0.959               -$0.24
10/22/2013    2,152,754   $10.98    1.01%      0.24%     2.22%      -0.001    0.961    3.499    0.901     4.074     2.24%      53.75%        1.94%    -0.93%   -0.413               -$0.10
10/23/2013    1,156,474   $10.72   -2.37%     -0.57%     0.45%      -0.001    0.966    3.507    0.887     3.927     2.24%      53.43%        0.27%    -2.64%   -1.176               -$0.29
10/24/2013    2,037,833   $10.79    0.65%      0.56%     1.12%      -0.001    1.001    3.647    0.838     3.702     2.25%      53.04%        0.91%    -0.26%   -0.114               -$0.03
10/25/2013    1,443,734   $10.81    0.19%      0.37%     0.07%      -0.001    0.983    3.586    0.849     3.761     2.24%      53.17%        0.00%     0.18%   0.080                 $0.02
10/28/2013    1,862,256   $10.88    0.65%     -0.08%    -0.08%      -0.001    0.978    3.550    0.852     3.762     2.24%      53.18%       -0.19%     0.84%   0.373                 $0.09
10/29/2013      979,482   $10.79   -0.83%      0.32%     0.12%      -0.001    0.976    3.520    0.852     3.715     2.24%      53.10%        0.04%    -0.86%   -0.385               -$0.09
10/30/2013    1,786,853   $10.32   -4.36%     -0.54%    -2.00%      -0.001    0.916    3.306    0.877     3.852     2.22%      53.27%       -1.85%    -2.51%   -1.129               -$0.27
10/31/2013    1,281,137   $10.35    0.29%     -0.27%    -1.06%      -0.001    0.930    3.318    0.907     3.993     2.24%      53.55%       -1.06%     1.35%   0.605                 $0.14
 11/1/2013    1,969,014   $10.64    2.80%      0.06%     0.48%      -0.001    0.916    3.242    0.899     3.961     2.24%      53.34%        0.35%     2.45%   1.095                 $0.25
 11/4/2013    3,063,382   $11.10    4.32%      0.37%    -0.28%      -0.001    0.884    3.127    0.939     4.129     2.23%      53.58%       -0.36%     4.69%   2.098      *          $0.50
 11/5/2013   14,668,540   $13.18   18.73%      0.11%     0.77%      0.000     0.927    3.240    0.881     3.822     2.26%      52.54%        0.65%    18.08%   7.991     **          $2.01
 11/6/2013    9,331,682   $14.28    8.35%     -0.15%    -2.97%       0.000    0.941    3.279    0.870     3.762     2.27%      62.36%       -2.62%    10.97%   4.840     **          $1.45
 11/7/2013    7,009,970   $13.20   -7.60%     -1.89%    -1.66%       0.000    0.940    3.261    0.871     3.749     2.28%      63.72%       -1.60%    -6.00%   -2.637    **         -$0.86
 11/8/2013    5,774,184   $12.99   -1.55%      1.61%     3.30%      -0.001    1.120    3.928    0.759     3.168     2.32%      63.12%        2.98%    -4.54%   -1.952               -$0.60
11/11/2013    3,831,415   $12.48   -3.93%      0.01%     0.75%      -0.002    1.094    3.893    0.612     2.552     2.31%      63.01%        0.28%    -4.21%   -1.826               -$0.55
11/12/2013    3,039,930   $13.07    4.73%      0.02%     0.25%      -0.002    1.135    4.043    0.617     2.576     2.30%      63.28%       -0.02%     4.75%   2.062      *          $0.59
11/13/2013    2,565,517   $12.69   -2.91%      1.17%     0.74%      -0.001    1.147    4.028    0.588     2.395     2.33%      62.48%        0.97%    -3.88%   -1.663               -$0.51
11/14/2013    2,410,031   $12.60   -0.71%      0.20%     0.79%      -0.001    1.083    3.800    0.608     2.418     2.35%      61.75%        0.43%    -1.14%   -0.484               -$0.14
11/15/2013    1,656,297   $12.76    1.27%      0.33%     1.31%      -0.002    1.089    3.797    0.599     2.383     2.36%      61.71%        0.80%     0.47%   0.200                 $0.06
11/18/2013    1,915,278   $12.22   -4.23%     -0.93%    -1.46%      -0.001    1.090    3.798    0.599     2.379     2.36%      61.66%       -1.47%    -2.76%   -1.172               -$0.35
11/19/2013    1,988,525   $12.40    1.47%     -0.40%     0.22%      -0.002    1.126    3.925    0.597     2.352     2.37%      61.74%       -0.26%     1.73%   0.730                 $0.21




Forensic Economics, Inc.                                                                                                                                                            p. 3 of 18
                                     Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 103 of 312


                                                                                  Exhibit 5
                                            Keryx Biopharmaceuticals, Inc. Daily Trading Statistics and Market Model Parameters


     [1]       [2]         [3]      [4]         [5]      [6]         [7]       [8]      [9]      [10]      [11]      [12]        [13]       [14]       [15]      [16]     [17]       [18]
                                                                                         Market Model Parameters
                   Keryx Common Stock         Market   Industry                  Market            Industry        Standard               Predicted    Excess                    Excess Price
    Date      Volume      Price    Return     Return    Return    Intercept   Beta    t-stat    Beta     t-stat      Error    R-Squared    Return     Return     t-stat    *       Change
11/20/2013    1,306,285   $12.32   -0.65%     -0.25%     0.75%      -0.001    1.083    3.726    0.630     2.465     2.37%      61.54%        0.21%     -0.85%   -0.359               -$0.11
11/21/2013    1,985,350   $12.81    3.98%      1.22%     1.50%      -0.002    1.101    3.805    0.609     2.403     2.37%      61.69%        1.34%      2.64%   1.114                 $0.32
11/22/2013    1,387,276   $12.85    0.31%      0.57%     2.99%      -0.002    1.141    3.957    0.603     2.369     2.38%      61.58%        1.95%     -1.64%   -0.688               -$0.21
11/25/2013    1,465,572   $12.76   -0.70%      0.08%     0.89%      -0.002    1.162    4.015    0.564     2.274     2.38%      61.53%        0.39%     -1.09%   -0.457               -$0.14
11/26/2013    2,537,421   $13.32    4.39%      0.58%     0.06%      -0.002    1.189    4.127    0.563     2.289     2.37%      61.94%        0.20%      4.19%   1.770                 $0.53
11/27/2013    1,442,390   $13.28   -0.30%      0.69%     0.27%      -0.002    1.234    4.236    0.531     2.139     2.40%      61.34%        0.47%     -0.77%   -0.320               -$0.10
11/29/2013    2,072,223   $13.89    4.59%      0.37%     0.30%      -0.002    1.228    4.213    0.539     2.167     2.40%      61.21%        0.25%      4.34%   1.813                 $0.58
 12/2/2013    5,516,956   $14.59    5.04%     -0.36%     0.34%      -0.001    1.258    4.257    0.505     1.985     2.43%      60.51%       -0.22%      5.26%   2.170      *          $0.73
 12/3/2013    2,694,720   $14.47   -0.82%     -0.20%    -1.79%      -0.001    1.202    4.004    0.541     2.080     2.47%      59.29%       -1.17%      0.35%   0.140                 $0.05
 12/4/2013    2,060,434   $14.68    1.45%      0.03%    -0.13%      -0.001    1.184    3.913    0.528     2.057     2.47%      59.06%       -0.10%      1.56%   0.630                 $0.23
 12/5/2013    8,250,375   $12.94  -11.85%     -0.12%    -0.15%       0.000    1.185    3.911    0.498     1.893     2.47%      58.87%       -0.20%    -11.65%   -4.716    **         -$1.71
 12/6/2013    3,822,789   $12.75   -1.47%      0.73%     0.92%      -0.001    1.252    3.779    0.508     1.773     2.68%      55.34%        0.88%     -2.34%   -0.874               -$0.30
 12/9/2013    1,300,196   $12.59   -1.25%      0.15%    -0.30%      -0.002    1.227    3.705    0.522     1.814     2.69%      55.25%       -0.21%     -1.05%   -0.389               -$0.13
12/10/2013    1,297,245   $12.76    1.35%     -0.20%    -0.75%      -0.001    1.129    3.389    0.597     2.076     2.66%      55.49%       -0.68%      2.03%   0.763                 $0.26
12/11/2013    2,579,174   $12.11   -5.09%     -1.39%    -2.57%      -0.001    1.083    3.244    0.559     1.945     2.65%      55.08%       -2.24%     -2.85%   -1.075               -$0.36
12/12/2013    1,396,931   $12.23    0.99%     -0.13%     0.74%      -0.001    1.164    3.475    0.572     1.988     2.66%      55.54%        0.25%      0.75%   0.280                 $0.09
12/13/2013    1,073,390   $12.17   -0.49%      0.07%    -0.07%      -0.001    1.224    3.713    0.566     2.015     2.61%      56.79%       -0.14%     -0.35%   -0.134               -$0.04
12/16/2013    2,136,488   $12.50    2.71%      0.71%     0.19%      -0.002    1.150    3.479    0.655     2.296     2.59%      57.33%        0.30%      2.41%   0.931                 $0.29
12/17/2013    1,298,681   $12.46   -0.32%     -0.14%    -1.07%      -0.002    1.179    3.560    0.631     2.213     2.60%      57.12%       -0.91%      0.59%   0.229                 $0.07
12/18/2013    4,997,347   $12.99    4.25%      1.15%     2.67%      -0.003    1.331    4.251    0.685     2.569     2.44%      61.20%        2.32%      1.93%   0.794                 $0.24
12/19/2013    2,843,330   $13.36    2.85%     -0.29%    -0.14%      -0.002    1.339    4.107    0.710     2.670     2.44%      60.87%       -0.52%      3.37%   1.380                 $0.44
12/20/2013    4,641,094   $13.02   -2.54%      1.15%     1.99%      -0.002    1.282    3.925    0.748     2.801     2.45%      60.62%        1.92%     -4.46%   -1.824               -$0.60
12/23/2013    1,573,855   $12.98   -0.31%      1.08%     1.22%      -0.002    1.189    3.548    0.748     2.744     2.48%      59.67%        1.19%     -1.50%   -0.606               -$0.20
12/24/2013      623,679   $13.01    0.23%      0.16%    -0.24%      -0.002    1.209    3.627    0.725     2.663     2.47%      59.85%       -0.27%      0.50%   0.205                 $0.07
12/26/2013      916,419   $13.11    0.77%      0.28%     0.67%      -0.002    1.212    3.636    0.731     2.658     2.47%      59.83%        0.45%      0.31%   0.128                 $0.04
12/27/2013    1,612,581   $12.66   -3.43%     -0.24%    -0.53%      -0.002    1.205    3.604    0.735     2.671     2.47%      59.83%       -0.68%     -2.76%   -1.118               -$0.36
12/30/2013    1,544,299   $12.77    0.87%     -0.05%     0.37%      -0.002    1.220    3.632    0.739     2.672     2.48%      59.73%        0.05%      0.82%   0.330                 $0.10
12/31/2013    1,935,232   $12.95    1.41%      0.54%     0.04%      -0.002    1.200    3.597    0.687     2.469     2.46%      59.70%        0.09%      1.31%   0.534                 $0.17
  1/2/2014    2,239,109   $12.63   -2.47%     -0.79%     0.17%      -0.002    1.214    3.642    0.675     2.431     2.47%      59.62%       -0.52%     -1.96%   -0.793               -$0.25
  1/3/2014    1,997,517   $12.83    1.58%     -0.27%    -0.50%      -0.002    1.252    3.796    0.647     2.347     2.47%      59.63%       -0.71%      2.30%   0.930                 $0.29
  1/6/2014    3,571,786   $12.16   -5.22%     -0.44%    -0.98%      -0.002    1.249    3.762    0.648     2.341     2.48%      59.40%       -1.10%     -4.12%   -1.661               -$0.53
  1/7/2014    1,827,097   $12.47    2.55%      0.96%     1.36%      -0.002    1.277    3.809    0.671     2.393     2.51%      59.22%        1.25%      1.30%   0.519                 $0.16
  1/8/2014    1,361,191   $12.43   -0.32%      0.30%     2.01%      -0.002    1.291    3.858    0.672     2.394     2.51%      59.24%        1.30%     -1.62%   -0.645               -$0.20
  1/9/2014    1,516,183   $12.63    1.61%     -0.22%     1.30%      -0.003    1.299    3.877    0.640     2.308     2.51%      59.10%        0.43%      1.18%   0.470                 $0.15
 1/10/2014    4,410,096   $13.98   10.69%      0.44%     1.73%      -0.002    1.396    4.168    0.654     2.429     2.48%      60.02%        1.24%      9.45%   3.807     **          $1.19
 1/13/2014    3,298,693   $13.09   -6.37%     -1.47%    -1.15%      -0.001    1.399    3.949    0.782     2.719     2.62%      57.65%       -1.95%     -4.41%   -1.682               -$0.62
 1/14/2014    1,675,140   $13.60    3.90%      1.69%     3.46%      -0.002    1.514    4.358    0.750     2.606     2.64%      58.09%        3.67%      0.23%   0.087                 $0.03
 1/15/2014    1,617,913   $13.61    0.07%      0.76%    -0.35%      -0.002    1.522    4.436    0.768     2.682     2.63%      58.48%        0.07%      0.00%   0.002                 $0.00
 1/16/2014    3,970,303   $14.24    4.63%      0.09%     1.39%      -0.003    1.516    4.472    0.763     2.707     2.62%      58.69%        0.87%      3.75%   1.432                 $0.51
 1/17/2014   10,164,926   $15.22    6.88%     -0.50%     0.45%      -0.002    1.494    4.379    0.812     2.887     2.64%      58.35%       -0.19%      7.07%   2.677     **          $1.01
 1/21/2014    4,383,519   $15.38    1.05%      0.67%     1.86%      -0.002    1.392    3.928    0.906     3.042     2.72%      56.79%        1.86%     -0.81%   -0.296               -$0.12
 1/22/2014    5,829,126   $14.50   -5.72%      0.41%     0.50%      -0.002    1.393    3.931    0.896     3.025     2.72%      56.79%        0.50%     -6.22%   -2.289     *         -$0.96
 1/23/2014    9,371,545   $15.45    6.55%     -0.57%    -0.29%      -0.002    1.371    3.790    0.918     3.019     2.77%      55.79%       -0.73%      7.29%   2.627     **          $1.06
 1/24/2014    5,524,859   $15.70    1.62%     -2.15%    -3.39%      -0.002    1.289    3.503    0.951     3.065     2.83%      54.48%       -4.12%      5.74%   2.027      *          $0.89
 1/27/2014    4,912,129   $15.10   -3.82%     -1.08%    -2.36%      -0.001    1.111    3.058    0.918     2.915     2.87%      53.04%       -2.49%     -1.33%   -0.462               -$0.21
 1/28/2014    3,720,895   $15.87    5.10%      0.35%     2.44%      -0.001    1.125    3.113    0.929     2.964     2.87%      53.45%        2.19%      2.91%   1.011                 $0.44
 1/29/2014    2,458,099   $15.38   -3.09%     -1.13%    -0.56%      -0.001    1.100    3.038    0.983     3.195     2.88%      53.44%       -0.78%     -2.30%   -0.799               -$0.37




Forensic Economics, Inc.                                                                                                                                                             p. 4 of 18
                                     Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 104 of 312


                                                                                  Exhibit 5
                                            Keryx Biopharmaceuticals, Inc. Daily Trading Statistics and Market Model Parameters


    [1]        [2]         [3]      [4]         [5]      [6]         [7]       [8]      [9]      [10]      [11]      [12]        [13]       [14]       [15]     [16]     [17]       [18]
                                                                                         Market Model Parameters
                   Keryx Common Stock         Market   Industry                  Market            Industry        Standard               Predicted   Excess                    Excess Price
    Date      Volume      Price    Return     Return    Return    Intercept   Beta    t-stat    Beta     t-stat      Error    R-Squared    Return     Return    t-stat    *       Change
 1/30/2014    4,854,140   $15.81    2.80%      1.77%     2.93%      -0.001    1.144    3.200    0.950     3.094     2.89%      53.48%        3.00%    -0.20%   -0.069               -$0.03
 1/31/2014    4,180,011   $15.38   -2.72%     -0.46%    -1.62%      -0.001    1.142    3.238    0.948     3.092     2.89%      53.59%       -1.76%    -0.96%   -0.332               -$0.15
  2/3/2014    4,025,558   $14.43   -6.18%     -2.61%    -2.97%      -0.001    1.184    3.322    0.946     3.103     2.88%      53.95%       -3.56%    -2.62%   -0.909               -$0.40
  2/4/2014    3,987,038   $15.05    4.30%      0.87%     1.11%      -0.002    1.266    3.712    0.937     3.072     2.88%      54.70%        1.16%     3.14%   1.088                 $0.45
  2/5/2014    2,367,717   $14.76   -1.93%     -0.47%    -1.69%      -0.001    1.301    3.814    0.927     3.021     2.90%      54.54%       -1.88%    -0.05%   -0.016               -$0.01
  2/6/2014    2,537,840   $14.47   -1.96%      1.19%    -0.09%      -0.001    1.304    3.820    0.935     3.047     2.90%      54.58%        0.21%    -2.18%   -0.751               -$0.32
  2/7/2014    2,388,496   $15.21    5.11%      1.69%     3.94%      -0.002    1.256    3.724    0.980     3.237     2.90%      54.49%        4.18%     0.94%   0.323                 $0.14
 2/10/2014    1,624,198   $15.30    0.59%      0.54%     1.71%      -0.001    1.271    3.778    0.990     3.285     2.90%      54.85%        1.70%    -1.11%   -0.382               -$0.17
 2/11/2014    1,796,043   $15.33    0.20%      1.04%     1.74%      -0.002    1.276    3.792    0.978     3.261     2.90%      54.89%        1.85%    -1.65%   -0.570               -$0.25
 2/12/2014    1,195,156   $15.39    0.39%      0.25%     0.57%      -0.002    1.248    3.714    0.995     3.286     2.90%      54.86%        0.45%    -0.06%   -0.019               -$0.01
 2/13/2014    1,331,128   $15.54    0.97%      0.94%     1.43%      -0.002    1.246    3.701    0.997     3.287     2.90%      54.86%        1.47%    -0.50%   -0.172               -$0.08
 2/14/2014    1,266,997   $15.27   -1.74%      0.08%    -0.81%      -0.002    1.233    3.671    1.000     3.297     2.90%      54.82%       -0.98%    -0.76%   -0.261               -$0.12
 2/18/2014    2,382,026   $15.60    2.16%      0.72%     2.50%      -0.002    1.234    3.609    1.008     3.341     2.90%      54.68%        2.48%    -0.32%   -0.111               -$0.05
 2/19/2014    1,447,754   $15.37   -1.47%     -0.81%    -0.98%      -0.002    1.233    3.610    0.995     3.333     2.90%      54.67%       -1.35%    -0.13%   -0.044               -$0.02
 2/20/2014    3,219,240   $16.07    4.55%      0.70%     1.50%      -0.002    1.240    3.648    0.995     3.333     2.90%      54.81%        1.48%     3.08%   1.062                 $0.47
 2/21/2014    2,346,689   $16.36    1.80%     -0.10%     1.26%      -0.002    1.233    3.634    1.001     3.368     2.89%      54.97%        1.04%     0.76%   0.264                 $0.12
 2/24/2014    2,311,050   $16.49    0.79%      0.70%     1.16%      -0.002    1.202    3.542    1.039     3.500     2.88%      55.08%        1.14%    -0.35%   -0.120               -$0.06
 2/25/2014    1,844,449   $16.80    1.88%     -0.12%     0.45%      -0.002    1.218    3.573    1.032     3.474     2.88%      55.15%        0.27%     1.61%   0.558                 $0.27
 2/26/2014    1,760,310   $16.56   -1.43%      0.11%    -1.06%      -0.002    1.216    3.555    1.034     3.468     2.88%      55.04%       -1.23%    -0.20%   -0.069               -$0.03
 2/27/2014    1,624,837   $16.62    0.36%      0.63%     0.73%      -0.002    1.225    3.573    1.017     3.373     2.88%      55.06%        0.71%    -0.35%   -0.122               -$0.06
 2/28/2014    2,636,009   $16.05   -3.43%     -0.25%    -2.80%      -0.002    1.244    3.535    1.017     3.376     2.88%      54.83%       -3.08%    -0.35%   -0.120               -$0.06
  3/3/2014    1,615,008   $16.10    0.31%     -0.70%    -0.41%      -0.002    1.243    3.542    1.032     3.540     2.88%      55.22%       -0.73%     1.05%   0.363                 $0.17
  3/4/2014    1,796,072   $16.65    3.42%      1.75%     2.24%      -0.002    1.231    3.520    1.039     3.566     2.88%      55.17%        2.50%     0.91%   0.317                 $0.15
  3/5/2014    1,061,292   $16.50   -0.90%      0.15%    -0.46%      -0.001    1.244    3.594    1.036     3.558     2.88%      55.17%       -0.59%    -0.31%   -0.107               -$0.05
  3/6/2014    2,093,780   $15.90   -3.64%     -0.13%    -2.62%      -0.002    1.241    3.593    1.017     3.486     2.88%      55.14%       -2.85%    -0.79%   -0.273               -$0.13
  3/7/2014    4,515,986   $15.27   -3.96%     -0.37%    -0.70%      -0.002    1.232    3.565    1.034     3.648     2.88%      55.41%       -0.97%    -3.00%   -1.041               -$0.48
 3/10/2014    2,632,751   $14.99   -1.83%     -0.04%     0.47%      -0.002    1.248    3.596    1.040     3.654     2.89%      55.42%        0.28%    -2.12%   -0.733               -$0.32
 3/11/2014    2,268,482   $14.79   -1.37%     -0.63%    -0.54%      -0.002    1.256    3.627    1.037     3.649     2.89%      55.56%       -0.94%    -0.43%   -0.149               -$0.06
 3/12/2014    1,497,531   $14.81    0.17%      0.39%     0.83%      -0.002    1.277    3.680    1.037     3.654     2.89%      55.68%        0.72%    -0.55%   -0.189               -$0.08
 3/13/2014    4,415,379   $15.19    2.57%     -1.45%    -2.44%      -0.002    1.293    3.724    1.025     3.612     2.88%      55.75%       -3.12%     5.68%   1.972                 $0.84
 3/14/2014    2,272,260   $15.11   -0.53%     -0.35%    -0.44%      -0.001    1.188    3.417    1.004     3.498     2.92%      54.51%       -0.65%     0.13%   0.044                 $0.02
 3/17/2014    1,589,267   $14.99   -0.79%      0.82%     0.72%      -0.001    1.189    3.421    1.003     3.491     2.92%      54.53%        0.73%    -1.52%   -0.523               -$0.23
 3/18/2014    1,447,323   $15.45    3.07%      1.25%     2.56%      -0.002    1.174    3.387    1.007     3.505     2.92%      54.48%        2.62%     0.45%   0.153                 $0.07
 3/19/2014    1,426,054   $15.23   -1.42%     -0.59%    -0.99%      -0.002    1.188    3.442    1.001     3.492     2.91%      54.70%       -1.27%    -0.15%   -0.052               -$0.02
 3/20/2014    1,423,497   $15.01   -1.44%      0.27%    -0.57%      -0.002    1.106    3.290    1.057     3.781     2.83%      56.21%       -0.82%    -0.62%   -0.219               -$0.09
 3/21/2014    3,872,031   $14.84   -1.13%     -0.98%    -4.42%      -0.002    1.128    3.346    1.055     3.797     2.83%      56.41%       -4.96%     3.83%   1.352                 $0.57
 3/24/2014    4,433,406   $14.11   -4.92%     -1.18%    -3.02%      -0.002    1.131    3.334    0.954     3.550     2.85%      55.85%       -3.27%    -1.65%   -0.580               -$0.25
 3/25/2014    2,088,483   $14.09   -0.14%      0.19%     0.11%      -0.002    1.139    3.362    0.972     3.639     2.85%      56.25%       -0.05%    -0.10%   -0.033               -$0.01
 3/26/2014   16,470,679   $16.54   17.39%     -1.43%    -1.85%      -0.002    1.139    3.362    0.971     3.629     2.85%      56.19%       -2.22%    19.61%   6.883     **          $2.76
 3/27/2014    6,821,186   $16.88    2.06%     -0.52%     0.41%      0.000     0.770    1.965    1.032     3.293     3.34%      46.63%        0.53%     1.53%   0.458                 $0.25
 3/28/2014    2,861,661   $16.61   -1.60%      0.11%    -2.82%      -0.001    0.759    1.964    1.061     3.434     3.31%      47.23%       -3.07%     1.47%   0.445                 $0.25
 3/31/2014    3,321,316   $17.04    2.59%      1.05%     3.03%      0.000     0.783    2.037    1.033     3.462     3.31%      47.31%        2.83%    -0.24%   -0.074               -$0.04
  4/1/2014    3,610,818   $16.78   -1.53%      1.66%     2.13%      0.000     0.775    2.017    1.036     3.503     3.31%      47.43%        1.75%    -3.28%   -0.991               -$0.56
  4/2/2014    3,075,841   $17.03    1.49%      0.20%     0.13%      0.000     0.715    1.879    1.046     3.524     3.32%      47.10%        0.02%     1.46%   0.441                 $0.25
  4/3/2014    2,803,291   $16.60   -2.52%     -0.90%    -2.71%       0.000    0.701    1.831    1.043     3.513     3.32%      46.98%       -2.57%     0.04%   0.012                 $0.01
  4/4/2014    4,090,473   $15.92   -4.10%     -2.59%    -4.06%       0.000    0.701    1.835    1.044     3.539     3.32%      47.19%       -3.39%    -0.70%   -0.212               -$0.12
  4/7/2014    2,606,427   $15.80   -0.75%     -1.16%     0.48%       0.000    0.711    1.906    1.045     3.544     3.32%      47.50%        0.84%    -1.60%   -0.481               -$0.25




Forensic Economics, Inc.                                                                                                                                                            p. 5 of 18
                                    Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 105 of 312


                                                                                 Exhibit 5
                                           Keryx Biopharmaceuticals, Inc. Daily Trading Statistics and Market Model Parameters


    [1]        [2]         [3]     [4]         [5]      [6]         [7]       [8]      [9]      [10]      [11]      [12]        [13]       [14]       [15]      [16]     [17]       [18]
                                                                                        Market Model Parameters
                  Keryx Common Stock         Market   Industry                  Market            Industry        Standard               Predicted    Excess                    Excess Price
    Date     Volume      Price    Return     Return    Return    Intercept   Beta    t-stat    Beta     t-stat      Error    R-Squared    Return     Return     t-stat    *       Change
  4/8/2014   2,594,614   $15.48   -2.03%      0.82%    -0.40%      -0.001    0.742    2.020    1.018     3.518     3.32%      47.42%       -0.69%     -1.33%   -0.401               -$0.21
  4/9/2014   2,406,921   $15.51    0.19%      1.73%     4.12%      -0.001    0.716    1.958    1.029     3.584     3.32%      47.28%        3.63%     -3.44%   -1.035               -$0.53
 4/10/2014   3,874,927   $14.71   -5.16%     -3.10%    -5.64%      -0.001    0.629    1.709    0.962     3.355     3.33%      46.10%       -4.45%     -0.71%   -0.212               -$0.11
 4/11/2014   4,632,823   $14.26   -3.06%     -1.34%    -2.84%      -0.001    0.647    1.818    0.978     3.386     3.33%      46.73%       -2.41%     -0.65%   -0.194               -$0.09
 4/14/2014   3,656,727   $14.06   -1.40%      0.58%    -0.02%      -0.001    0.682    1.893    0.986     3.424     3.33%      47.04%       -0.27%     -1.13%   -0.341               -$0.16
 4/15/2014   5,028,677   $13.91   -1.07%      0.29%     0.91%      -0.001    0.671    1.854    0.995     3.431     3.33%      47.04%        0.73%     -1.79%   -0.539               -$0.25
 4/16/2014   2,466,832   $13.92    0.07%      1.29%     2.41%      -0.001    0.695    1.928    0.983     3.410     3.31%      47.28%        1.93%     -1.86%   -0.563               -$0.26
 4/17/2014   2,773,736   $13.46   -3.30%      0.23%    -0.23%      -0.001    0.665    1.849    0.976     3.389     3.31%      47.08%       -0.36%     -2.95%   -0.890               -$0.41
 4/21/2014   1,671,547   $13.86    2.97%      0.64%     2.30%      -0.001    0.653    1.820    0.989     3.441     3.31%      37.55%        1.98%      0.99%   0.300                 $0.13
 4/22/2014   1,701,457   $14.23    2.67%      0.97%     3.22%      -0.001    0.654    1.828    0.999     3.512     3.29%      34.47%        2.81%     -0.14%   -0.042               -$0.02
 4/23/2014   1,682,799   $13.79   -3.09%     -0.83%    -1.54%      -0.001    0.690    1.882    0.963     3.313     3.29%      34.46%       -1.33%     -1.77%   -0.537               -$0.25
 4/24/2014   1,998,300   $14.03    1.70%      0.52%    -0.58%      -0.001    0.720    1.964    0.940     3.197     3.29%      34.41%       -0.72%      2.43%   0.737                 $0.33
 4/25/2014   2,334,140   $13.85   -1.25%     -1.75%    -2.40%       0.000    0.741    2.023    0.927     3.130     3.30%      34.22%       -1.94%      0.69%   0.209                 $0.10
 4/28/2014   2,716,682   $14.04    1.37%     -0.02%    -0.40%      0.000     0.694    1.916    0.959     3.229     3.29%      34.47%       -0.39%      1.76%   0.536                 $0.24
 4/29/2014   1,897,626   $14.35    2.21%      0.72%     2.68%      0.000     0.697    1.922    0.954     3.210     3.29%      34.35%        2.38%     -0.17%   -0.052               -$0.02
 4/30/2014   1,435,933   $14.77    2.93%      0.27%     0.33%      0.000     0.696    1.916    0.953     3.232     3.29%      34.47%        0.25%      2.67%   0.813                 $0.38
  5/1/2014   1,724,648   $14.67   -0.68%      0.32%     1.09%      0.000     0.704    1.935    0.950     3.215     3.30%      34.36%        0.98%     -1.65%   -0.501               -$0.24
  5/2/2014   1,036,073   $14.50   -1.16%     -0.08%    -1.47%       0.000    0.708    1.942    0.940     3.180     3.30%      34.25%       -1.35%      0.19%   0.057                 $0.03
  5/5/2014   1,030,663   $14.49   -0.07%      0.36%     1.79%      0.000     0.709    1.952    0.913     3.104     3.29%      33.95%        1.60%     -1.67%   -0.508               -$0.24
  5/6/2014   1,467,928   $14.33   -1.10%     -1.38%    -1.66%       0.000    0.713    1.962    0.904     3.082     3.29%      33.89%       -1.22%      0.12%   0.037                 $0.02
  5/7/2014   1,485,418   $14.21   -0.84%     -0.32%    -0.68%       0.000    0.714    1.990    0.898     3.070     3.29%      34.04%       -0.55%     -0.29%   -0.087               -$0.04
  5/8/2014   8,169,376   $12.26  -13.72%     -0.34%    -1.88%       0.000    0.680    1.908    0.933     3.206     3.26%      34.64%       -1.71%    -12.01%   -3.686    **         -$1.71
  5/9/2014   4,137,270   $12.11   -1.22%      0.50%     1.28%      -0.001    0.646    1.728    1.064     3.509     3.42%      21.36%        1.01%     -2.23%   -0.653               -$0.27
 5/12/2014   2,829,988   $12.74    5.20%      1.77%     2.59%      -0.002    0.641    1.719    1.056     3.495     3.41%      17.97%        1.84%      3.37%   0.987                 $0.41
 5/13/2014   2,570,190   $12.92    1.41%     -0.28%    -0.73%      -0.001    0.540    1.447    1.117     3.714     3.37%      18.39%       -0.74%      2.15%   0.637                 $0.27
 5/14/2014   1,351,284   $12.84   -0.62%     -0.71%     0.49%      0.000     0.585    1.567    1.135     3.789     3.36%      19.18%        0.91%     -1.53%   -0.455               -$0.20
 5/15/2014   1,702,798   $12.81   -0.23%     -0.76%    -1.18%       0.000    0.590    1.606    1.142     3.871     3.33%      19.62%       -0.95%      0.71%   0.214                 $0.09
 5/16/2014   1,265,632   $12.79   -0.16%      0.52%    -0.18%      0.000     0.590    1.621    1.135     3.875     3.31%      19.75%       -0.53%      0.37%   0.113                 $0.05
 5/19/2014   1,277,379   $13.16    2.89%      0.86%     1.45%      0.000     0.643    1.762    1.104     3.779     3.30%      19.91%        1.19%      1.70%   0.517                 $0.22
 5/20/2014   1,431,766   $13.08   -0.61%     -0.70%    -1.46%       0.000    0.655    1.799    1.110     3.794     3.30%      20.22%       -1.29%      0.69%   0.208                 $0.09
 5/21/2014     928,209   $13.07   -0.08%      0.85%     0.62%      0.000     0.652    1.791    1.108     3.781     3.30%      20.15%        0.31%     -0.39%   -0.118               -$0.05
 5/22/2014   1,693,106   $13.17    0.77%      0.55%     1.89%      0.000     0.620    1.711    1.110     3.810     3.29%      19.81%        1.86%     -1.10%   -0.334               -$0.14
 5/23/2014   3,237,463   $12.92   -1.90%      0.76%     0.24%      0.000     0.628    1.728    1.095     3.763     3.29%      19.73%       -0.06%     -1.83%   -0.558               -$0.24
 5/27/2014   1,361,085   $13.18    2.01%      1.23%     2.54%      0.000     0.594    1.639    1.124     3.855     3.29%      19.86%        2.22%     -0.21%   -0.064               -$0.03
 5/28/2014     989,829   $13.14   -0.30%     -0.28%    -0.45%      0.000     0.554    1.527    1.134     3.903     3.28%      19.83%       -0.35%      0.05%   0.016                 $0.01
 5/29/2014     658,026   $13.16    0.15%      0.54%     0.60%       0.000    0.539    1.490    1.180     4.006     3.27%      20.31%        0.38%     -0.23%   -0.069               -$0.03
 5/30/2014   1,276,610   $13.20    0.30%     -0.13%    -0.50%      0.000     0.532    1.472    1.192     4.041     3.26%      20.46%       -0.48%      0.78%   0.240                 $0.10
  6/2/2014     801,811   $13.08   -0.91%     -0.12%     0.05%      0.000     0.488    1.359    1.223     4.171     3.24%      20.88%        0.16%     -1.07%   -0.329               -$0.14
  6/3/2014   1,228,403   $13.24    1.22%     -0.07%     0.42%      0.000     0.493    1.365    1.220     4.148     3.24%      20.85%        0.57%      0.66%   0.203                 $0.09
  6/4/2014   1,766,953   $13.49    1.89%      0.42%     1.07%      0.000     0.469    1.309    1.234     4.233     3.21%      21.14%        0.96%      0.93%   0.288                 $0.12
  6/5/2014   1,190,177   $13.66    1.26%      1.05%     0.69%      -0.001    0.507    1.423    1.204     4.149     3.19%      21.23%        0.04%      1.22%   0.383                 $0.16
  6/6/2014     695,708   $13.69    0.22%      0.59%     0.42%      -0.001    0.519    1.465    1.210     4.147     3.19%      21.29%        0.04%      0.18%   0.056                 $0.02
  6/9/2014   2,428,025   $14.52    6.06%      0.34%     0.86%      -0.001    0.519    1.471    1.212     4.162     3.18%      21.37%        0.73%      5.33%   1.675                 $0.73
 6/10/2014   1,158,851   $14.62    0.69%      0.04%     0.36%      0.001     0.503    1.494    1.228     4.420     3.04%      23.15%        0.48%      0.21%   0.070                 $0.03
 6/11/2014   1,339,479   $14.37   -1.71%     -0.12%    -0.09%       0.001    0.519    1.540    1.224     4.415     3.03%      23.33%        0.05%     -1.76%   -0.581               -$0.26
 6/12/2014   1,369,221   $14.20   -1.18%     -0.79%    -0.45%       0.001    0.526    1.558    1.219     4.386     3.04%      23.25%        0.07%     -1.25%   -0.412               -$0.18
 6/13/2014   1,601,990   $14.23    0.21%      0.31%    -0.03%      0.000     0.541    1.614    1.218     4.397     3.03%      23.46%       -0.21%      0.42%   0.137                 $0.06




Forensic Economics, Inc.                                                                                                                                                            p. 6 of 18
                                    Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 106 of 312


                                                                                 Exhibit 5
                                           Keryx Biopharmaceuticals, Inc. Daily Trading Statistics and Market Model Parameters


    [1]        [2]         [3]     [4]         [5]      [6]         [7]       [8]      [9]      [10]      [11]      [12]        [13]       [14]       [15]     [16]     [17]       [18]
                                                                                        Market Model Parameters
                  Keryx Common Stock         Market   Industry                  Market            Industry        Standard               Predicted   Excess                    Excess Price
    Date     Volume      Price    Return     Return    Return    Intercept   Beta    t-stat    Beta     t-stat      Error    R-Squared    Return     Return    t-stat    *       Change
 6/16/2014     964,663   $14.28    0.35%      0.24%     0.31%      0.001     0.508    1.514    1.206     4.374     3.02%      22.60%        0.27%     0.08%   0.026                 $0.01
 6/17/2014     978,158   $14.28    0.00%      0.37%    -0.26%      0.001     0.507    1.511    1.207     4.360     3.02%      22.57%       -0.50%     0.50%   0.164                 $0.07
 6/18/2014   1,608,116   $14.62    2.38%      0.59%     0.80%      0.001     0.511    1.526    1.203     4.358     3.02%      22.54%        0.63%     1.75%   0.579                 $0.25
 6/19/2014   1,077,274   $14.84    1.50%     -0.08%     0.34%      0.001     0.490    1.460    1.224     4.429     3.01%      22.83%        0.55%     0.96%   0.318                 $0.14
 6/20/2014   1,871,205   $14.99    1.01%      0.20%     1.93%      0.001     0.485    1.445    1.233     4.452     3.01%      22.89%        2.30%    -1.29%   -0.428               -$0.19
 6/23/2014   1,029,040   $14.89   -0.67%      0.01%    -1.01%      0.001     0.481    1.435    1.204     4.385     3.01%      22.15%       -1.18%     0.51%   0.169                 $0.08
 6/24/2014   2,796,066   $15.04    1.01%     -0.42%     1.02%      0.000     0.497    1.487    1.193     4.378     3.00%      22.31%        1.54%    -0.53%   -0.178               -$0.08
 6/25/2014   2,499,076   $15.50    3.06%      0.68%     0.32%      0.001     0.544    1.647    1.191     4.453     2.98%      23.17%        0.00%     3.05%   1.025                 $0.46
 6/26/2014   1,059,481   $15.48   -0.13%      0.00%     0.19%      0.001     0.588    1.767    1.168     4.356     2.99%      23.06%        0.31%    -0.44%   -0.147               -$0.07
 6/27/2014   1,963,148   $15.51    0.19%      0.43%     0.03%      0.001     0.587    1.763    1.169     4.358     2.99%      23.07%       -0.13%     0.33%   0.109                 $0.05
 6/30/2014   2,005,186   $15.38   -0.84%      0.24%     0.14%      0.001     0.589    1.772    1.167     4.358     2.99%      23.04%        0.11%    -0.95%   -0.319               -$0.15
  7/1/2014   1,901,565   $16.00    4.03%      1.15%     2.34%      0.001     0.580    1.752    1.165     4.366     2.98%      22.98%        2.16%     1.87%   0.628                 $0.29
  7/2/2014   1,700,201   $16.06    0.37%     -0.01%     0.72%      0.001     0.596    1.802    1.172     4.386     2.98%      23.50%        0.96%    -0.58%   -0.195               -$0.09
  7/3/2014   1,000,152   $16.10    0.25%      0.63%     0.38%      0.001     0.585    1.766    1.179     4.414     2.98%      23.58%        0.17%     0.08%   0.028                 $0.01
  7/7/2014   1,788,109   $15.61   -3.04%     -0.77%    -2.43%      0.001     0.537    1.622    1.215     4.544     2.97%      23.94%       -2.30%    -0.74%   -0.249               -$0.12
  7/8/2014   2,008,655   $15.05   -3.60%     -1.35%    -2.22%      0.001     0.544    1.645    1.224     4.611     2.96%      24.63%       -1.70%    -1.90%   -0.642               -$0.30
  7/9/2014   1,259,616   $15.28    1.55%      0.64%     1.12%      0.001     0.554    1.698    1.214     4.609     2.94%      24.96%        1.06%     0.49%   0.165                 $0.07
 7/10/2014   1,359,457   $15.19   -0.59%     -0.52%    -0.34%      0.001     0.543    1.661    1.217     4.622     2.94%      24.89%        0.05%    -0.64%   -0.217               -$0.10
 7/11/2014   1,252,368   $14.84   -2.30%      0.44%     0.64%      0.001     0.535    1.644    1.248     4.715     2.93%      25.40%        0.62%    -2.93%   -1.000               -$0.44
 7/14/2014   1,199,742   $15.11    1.82%      0.56%     0.35%      0.001     0.520    1.586    1.253     4.665     2.94%      25.03%        0.14%     1.68%   0.571                 $0.25
 7/15/2014   2,108,312   $14.24   -5.76%     -0.54%    -2.28%      0.001     0.545    1.728    1.169     4.499     2.83%      24.54%       -2.27%    -3.49%   -1.232               -$0.53
 7/16/2014   1,335,987   $13.96   -1.97%      0.22%    -1.25%      0.001     0.413    1.304    1.273     4.971     2.80%      26.08%       -1.70%    -0.27%   -0.095               -$0.04
 7/17/2014   1,309,031   $13.62   -2.44%     -1.41%    -2.32%      0.001     0.400    1.260    1.270     5.001     2.80%      25.55%       -1.64%    -0.80%   -0.285               -$0.11
 7/18/2014   1,192,463   $14.06    3.23%      1.57%     3.02%      0.001     0.394    1.243    1.285     5.010     2.79%      25.95%        2.54%     0.70%   0.249                 $0.09
 7/21/2014   1,015,361   $13.91   -1.07%     -0.17%     0.13%      0.000     0.421    1.337    1.256     4.891     2.78%      25.94%        0.35%    -1.42%   -0.509               -$0.20
 7/22/2014   1,090,873   $14.21    2.16%      0.71%     1.05%      0.000     0.500    1.608    1.184     4.662     2.73%      25.88%        0.73%     1.42%   0.521                 $0.20
 7/23/2014   1,627,553   $14.68    3.31%      0.40%     2.20%      0.000     0.510    1.642    1.189     4.661     2.74%      25.97%        2.34%     0.97%   0.355                 $0.14
 7/24/2014   1,137,150   $14.86    1.23%     -0.04%    -1.36%      0.000     0.529    1.739    1.196     4.838     2.68%      27.56%       -1.56%     2.78%   1.038                 $0.41
 7/25/2014   1,582,098   $15.15    1.95%     -0.50%    -0.42%      0.000     0.608    2.033    1.129     4.680     2.63%      28.00%       -0.20%     2.15%   0.819                 $0.32
 7/28/2014   1,285,964   $15.00   -0.99%     -0.10%    -0.94%      0.000     0.690    2.290    1.131     4.733     2.61%      29.31%       -1.03%     0.04%   0.014                 $0.01
 7/29/2014   1,095,387   $15.27    1.80%     -0.04%     1.08%      0.000     0.676    2.240    1.123     4.713     2.60%      28.71%        1.24%     0.56%   0.215                 $0.08
 7/30/2014   1,090,406   $15.35    0.52%      0.46%     1.03%      0.000     0.690    2.296    1.087     4.536     2.59%      27.84%        0.93%    -0.40%   -0.155               -$0.06
 7/31/2014   1,065,864   $15.05   -1.95%     -2.08%    -2.56%      0.000     0.631    2.081    1.121     4.665     2.58%      28.00%       -1.84%    -0.11%   -0.044               -$0.02
  8/1/2014   1,007,813   $15.06    0.07%     -0.39%    -0.16%      0.000     0.628    2.104    1.119     4.676     2.58%      27.77%        0.02%     0.05%   0.018                 $0.01
  8/4/2014   1,155,569   $15.45    2.59%      0.72%     0.73%      0.000     0.626    2.105    1.111     4.639     2.58%      27.41%        0.48%     2.11%   0.820                 $0.32
  8/5/2014   1,097,642   $15.66    1.36%     -0.69%    -0.20%      0.001     0.492    1.599    1.154     4.827     2.55%      26.56%        0.30%     1.06%   0.415                 $0.16
  8/6/2014   1,181,902   $15.60   -0.38%      0.06%     0.07%      0.001     0.442    1.451    1.171     4.952     2.53%      26.53%        0.11%    -0.49%   -0.193               -$0.08
  8/7/2014   2,082,358   $15.80    1.28%     -0.41%    -1.40%      0.001     0.441    1.450    1.168     4.923     2.54%      26.25%       -1.27%     2.55%   1.005                 $0.40
  8/8/2014   1,284,682   $15.73   -0.44%      0.83%     1.34%      0.001     0.464    1.490    1.134     4.688     2.54%      25.58%        1.05%    -1.50%   -0.588               -$0.24
 8/11/2014   1,521,981   $16.43    4.45%      0.70%     0.53%      0.001     0.431    1.384    1.114     4.580     2.54%      23.89%        0.18%     4.27%   1.681                 $0.67
 8/12/2014   1,640,927   $16.50    0.43%     -0.27%    -0.39%      0.001     0.476    1.517    1.101     4.470     2.57%      23.65%       -0.15%     0.58%   0.225                 $0.09
 8/13/2014   1,864,032   $16.76    1.58%      1.03%     2.07%      0.001     0.486    1.546    1.103     4.480     2.57%      23.75%        1.77%    -0.19%   -0.075               -$0.03
 8/14/2014   1,965,483   $16.74   -0.12%      0.43%     1.50%      0.001     0.485    1.545    1.103     4.482     2.57%      23.90%        1.51%    -1.63%   -0.634               -$0.27
 8/15/2014   1,523,033   $16.74    0.00%      0.27%     0.91%      0.001     0.487    1.544    1.090     4.438     2.57%      23.61%        0.94%    -0.94%   -0.366               -$0.16
 8/18/2014   1,711,729   $16.52   -1.31%      0.97%     1.03%      0.001     0.493    1.560    1.078     4.379     2.57%      23.36%        0.65%    -1.96%   -0.764               -$0.33
 8/19/2014   1,676,309   $16.22   -1.82%      0.47%     0.52%      0.001     0.467    1.483    1.089     4.382     2.58%      22.85%        0.37%    -2.19%   -0.850               -$0.36
 8/20/2014   1,020,980   $16.18   -0.25%     -0.02%    -0.27%      0.001     0.442    1.396    1.097     4.399     2.58%      22.58%       -0.20%    -0.05%   -0.018               -$0.01




Forensic Economics, Inc.                                                                                                                                                           p. 7 of 18
                                     Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 107 of 312


                                                                                  Exhibit 5
                                            Keryx Biopharmaceuticals, Inc. Daily Trading Statistics and Market Model Parameters


     [1]       [2]         [3]      [4]         [5]      [6]         [7]       [8]      [9]      [10]      [11]      [12]        [13]       [14]       [15]      [16]     [17]       [18]
                                                                                         Market Model Parameters
                   Keryx Common Stock         Market   Industry                  Market            Industry        Standard               Predicted    Excess                    Excess Price
    Date      Volume      Price    Return     Return    Return    Intercept   Beta    t-stat    Beta     t-stat      Error    R-Squared    Return     Return     t-stat    *       Change
 8/21/2014    1,852,559   $15.63   -3.40%      0.13%    -0.89%      0.001     0.426    1.353    1.083     4.371     2.57%      22.14%       -0.99%     -2.41%   -0.940               -$0.39
 8/22/2014    1,207,789   $15.89    1.66%      0.14%     0.66%      0.000     0.413    1.305    1.102     4.405     2.57%      22.24%        0.67%      0.99%   0.386                 $0.16
 8/25/2014    3,650,949   $17.23    8.43%      0.42%     2.41%      0.001     0.412    1.297    1.107     4.427     2.58%      22.30%        2.42%      6.01%   2.333      *          $0.96
 8/26/2014    3,866,774   $17.89    3.83%      0.29%     1.26%      0.001     0.382    1.180    1.198     4.756     2.63%      23.97%        1.36%      2.47%   0.939                 $0.43
 8/27/2014    1,742,218   $18.18    1.62%     -0.02%    -0.29%      0.001     0.378    1.161    1.215     4.795     2.64%      24.23%       -0.22%      1.84%   0.698                 $0.33
 8/28/2014    2,167,049   $17.81   -2.04%     -0.26%    -0.45%       0.001    0.379    1.161    1.212     4.771     2.64%      24.09%       -0.19%     -1.84%   -0.697               -$0.33
 8/29/2014    1,421,541   $18.19    2.13%      0.51%     0.97%      0.001     0.390    1.188    1.203     4.606     2.65%      23.26%        0.87%      1.26%   0.476                 $0.22
  9/2/2014    1,728,567   $18.00   -1.04%      0.39%    -0.16%      0.001     0.397    1.200    1.204     4.594     2.65%      23.39%       -0.38%     -0.67%   -0.252               -$0.12
  9/3/2014    2,239,342   $18.08    0.44%     -0.55%    -0.21%       0.001    0.343    1.024    1.221     4.672     2.64%      23.09%        0.34%      0.11%   0.040                 $0.02
  9/4/2014    3,042,444   $17.99   -0.50%     -0.22%    -1.66%       0.001    0.343    1.028    1.219     4.670     2.64%      23.03%       -1.72%      1.22%   0.461                 $0.22
  9/5/2014   14,976,829   $17.01   -5.45%      0.45%    -0.09%      0.001     0.358    1.068    1.188     4.455     2.65%      21.99%       -0.36%     -5.09%   -1.925               -$0.92
  9/8/2014   13,356,164   $15.11  -11.17%      0.21%     0.85%      0.001     0.292    0.866    1.226     4.579     2.67%      21.83%        0.97%    -12.14%   -4.554    **         -$2.06
  9/9/2014    4,996,499   $14.63   -3.18%     -0.87%    -1.31%       0.000    0.299    0.823    1.174     4.071     2.87%      18.33%       -0.74%     -2.44%   -0.849               -$0.37
 9/10/2014    8,884,576   $14.40   -1.57%      0.76%     1.93%      0.000     0.313    0.860    1.177     4.069     2.88%      18.55%        1.65%     -3.22%   -1.119               -$0.47
 9/11/2014    3,863,220   $14.65    1.74%      0.12%    -0.44%      0.000     0.302    0.827    1.155     3.983     2.89%      17.92%       -0.61%      2.34%   0.811                 $0.34
 9/12/2014    2,653,403   $14.34   -2.12%     -0.53%    -1.27%       0.000    0.389    1.061    1.142     3.967     2.87%      18.66%       -1.07%     -1.05%   -0.366               -$0.15
 9/15/2014    4,103,934   $13.84   -3.49%     -1.06%    -1.53%       0.000    0.392    1.069    1.146     3.982     2.87%      18.86%       -0.96%     -2.53%   -0.879               -$0.36
 9/16/2014    2,815,455   $13.55   -2.10%      0.75%     1.92%      0.000     0.443    1.208    1.133     3.923     2.88%      19.18%        1.62%     -3.72%   -1.290               -$0.51
 9/17/2014    2,467,223   $13.69    1.03%      0.21%     0.72%      -0.001    0.417    1.125    1.101     3.792     2.90%      17.87%        0.59%      0.45%   0.154                 $0.06
 9/18/2014    2,081,400   $13.68   -0.07%      0.69%     0.81%      -0.001    0.411    1.108    1.103     3.802     2.90%      17.84%        0.36%     -0.43%   -0.150               -$0.06
 9/19/2014    3,294,746   $13.48   -1.46%     -0.30%     0.08%      -0.001    0.412    1.111    1.098     3.770     2.90%      17.72%        0.23%     -1.69%   -0.585               -$0.23
 9/22/2014    2,620,655   $12.99   -3.64%     -1.14%    -1.01%      -0.001    0.408    1.104    1.184     3.923     2.89%      18.40%       -0.41%     -3.22%   -1.116               -$0.43
 9/23/2014    2,766,506   $12.71   -2.16%     -0.42%    -0.29%      -0.001    0.454    1.239    1.129     3.716     2.90%      17.25%       -0.15%     -2.01%   -0.694               -$0.26
 9/24/2014    1,482,613   $13.07    2.83%      1.03%     2.86%      -0.001    0.470    1.284    1.121     3.685     2.90%      17.23%        2.41%      0.42%   0.145                 $0.05
 9/25/2014    3,132,318   $13.15    0.61%     -1.94%    -2.07%      -0.003    0.873    2.915    1.045     4.284     2.34%      29.34%       -2.13%      2.74%   1.170                 $0.36
 9/26/2014    1,273,833   $13.08   -0.53%      1.03%     1.00%      -0.003    0.817    2.784    1.050     4.281     2.35%      28.61%        0.53%     -1.06%   -0.453               -$0.14
 9/29/2014    1,513,962   $13.70    4.74%     -0.13%    -0.10%      -0.003    0.765    2.594    1.119     4.349     2.34%      28.68%       -0.38%      5.12%   2.183      *          $0.67
 9/30/2014    2,014,536   $13.75    0.36%     -0.26%    -1.02%      -0.003    0.751    2.499    1.125     4.244     2.39%      27.20%       -1.32%      1.68%   0.705                 $0.23
 10/1/2014    2,338,823   $14.39    4.65%     -1.58%    -1.37%      -0.002    0.823    2.710    1.093     4.145     2.38%      27.79%       -1.30%      5.96%   2.507      *          $0.82
 10/2/2014    2,128,825   $15.63    8.62%      0.18%    -0.28%      -0.002    0.661    2.177    1.172     4.380     2.43%      26.11%       -0.62%      9.24%   3.803     **          $1.33
 10/3/2014    2,833,203   $16.10    3.01%      1.03%     2.37%      -0.001    0.715    2.232    1.108     3.884     2.57%      22.96%        2.11%      0.90%   0.351                 $0.14
 10/6/2014    1,971,804   $16.33    1.43%     -0.46%    -1.22%      -0.001    0.705    2.132    1.116     3.921     2.57%      22.31%       -1.28%      2.71%   1.057                 $0.44
 10/7/2014    1,727,828   $15.68   -3.98%     -1.56%    -1.92%      -0.001    0.641    1.875    1.146     3.900     2.57%      21.99%       -1.49%     -2.49%   -0.968               -$0.41
 10/8/2014    2,709,944   $16.49    5.17%      1.91%     2.90%      -0.001    0.728    2.132    1.104     3.677     2.58%      22.45%        2.41%      2.76%   1.070                 $0.43
 10/9/2014    1,938,614   $15.82   -4.06%     -2.02%    -2.44%       0.000    0.834    2.489    1.170     3.867     2.57%      25.02%       -2.22%     -1.84%   -0.716               -$0.30
10/10/2014    2,889,907   $14.98   -5.31%     -2.33%    -1.96%      -0.001    0.910    2.693    1.163     3.822     2.57%      24.04%       -1.75%     -3.56%   -1.382               -$0.56
10/13/2014    1,924,062   $15.30    2.14%     -1.46%    -2.08%      -0.001    1.049    3.231    1.098     3.611     2.59%      24.34%       -2.31%      4.45%   1.716                 $0.67
10/14/2014    1,222,303   $15.19   -0.72%      0.32%    -0.57%      0.000     0.981    3.010    1.078     3.488     2.62%      22.88%       -0.69%     -0.03%   -0.011                $0.00
10/15/2014    2,093,373   $15.54    2.30%     -0.27%     0.41%      0.000     0.982    3.030    1.090     3.561     2.61%      23.19%        0.44%      1.86%   0.712                 $0.28
10/16/2014    1,998,017   $16.02    3.09%      0.05%     1.76%      0.000     0.998    3.076    1.125     3.686     2.61%      23.75%        1.96%      1.12%   0.431                 $0.17
10/17/2014    1,626,630   $15.37   -4.06%      0.97%     1.64%      0.000     1.007    3.123    1.122     3.750     2.60%      24.24%        1.75%     -5.81%   -2.239     *         -$0.93
10/20/2014      923,588   $15.52    0.98%      1.35%     1.64%       0.000    0.942    2.877    1.101     3.569     2.65%      21.94%        1.57%     -0.59%   -0.225               -$0.09
10/21/2014      913,006   $15.92    2.58%      2.40%     3.22%       0.000    0.933    2.880    1.122     3.561     2.65%      21.55%        3.14%     -0.56%   -0.212               -$0.09
10/22/2014    1,179,501   $16.01    0.57%     -0.83%    -0.78%      0.000     0.904    2.877    1.114     3.533     2.64%      21.42%       -0.70%      1.26%   0.478                 $0.20
10/23/2014    1,358,814   $16.56    3.44%      1.60%     2.68%      0.000     0.856    2.729    1.169     3.669     2.64%      21.69%        2.62%      0.82%   0.310                 $0.13
10/24/2014      819,009   $16.73    1.03%      0.69%     1.82%       0.000    0.891    2.824    1.174     3.691     2.63%      22.35%        1.92%     -0.89%   -0.338               -$0.15
10/27/2014      762,061   $16.49   -1.43%      0.05%     0.53%      0.000     0.886    2.812    1.177     3.716     2.63%      22.55%        0.56%     -1.99%   -0.758               -$0.33




Forensic Economics, Inc.                                                                                                                                                             p. 8 of 18
                                    Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 108 of 312


                                                                                 Exhibit 5
                                           Keryx Biopharmaceuticals, Inc. Daily Trading Statistics and Market Model Parameters


     [1]       [2]         [3]     [4]         [5]      [6]         [7]       [8]      [9]      [10]      [11]      [12]        [13]       [14]       [15]     [16]     [17]       [18]
                                                                                        Market Model Parameters
                  Keryx Common Stock         Market   Industry                  Market            Industry        Standard               Predicted   Excess                    Excess Price
    Date     Volume      Price    Return     Return    Return    Intercept   Beta    t-stat    Beta     t-stat      Error    R-Squared    Return     Return    t-stat    *       Change
10/28/2014   1,564,820   $16.32   -1.03%      1.75%     1.29%      -0.001    0.890    2.819    1.182     3.660     2.64%      22.12%        0.96%    -1.99%   -0.754               -$0.33
10/29/2014     762,019   $16.36    0.25%     -0.32%    -1.06%      -0.001    0.832    2.706    1.221     3.829     2.63%      22.00%       -1.26%     1.51%   0.574                 $0.25
10/30/2014     749,739   $16.57    1.28%      0.38%     2.02%      -0.001    0.829    2.700    1.221     3.836     2.63%      22.05%        2.25%    -0.96%   -0.367               -$0.16
10/31/2014   1,101,041   $16.85    1.69%      1.42%    -0.04%      -0.001    0.830    2.699    1.215     3.815     2.63%      21.98%       -0.67%     2.36%   0.899                 $0.39
 11/3/2014   1,472,071   $16.45   -2.37%      0.18%    -0.01%      0.000     0.882    2.937    1.184     3.786     2.63%      22.04%       -0.11%    -2.26%   -0.860               -$0.38
 11/4/2014     583,513   $16.30   -0.91%     -0.33%    -1.06%      -0.001    0.886    2.907    1.194     3.808     2.64%      21.95%       -1.23%     0.32%   0.122                 $0.05
 11/5/2014   1,681,945   $15.37   -5.71%     -0.04%    -1.60%      -0.001    0.885    2.903    1.190     3.807     2.64%      21.95%       -1.96%    -3.74%   -1.418               -$0.61
 11/6/2014   5,022,308   $17.20   11.91%      0.43%     1.61%      0.000     0.880    3.121    1.036     3.586     2.44%      21.67%        1.61%    10.29%   4.211     **          $1.58
 11/7/2014   1,934,625   $16.73   -2.73%     -0.12%    -1.05%       0.001    0.879    2.929    1.192     3.898     2.60%      22.40%       -1.12%    -1.62%   -0.621               -$0.28
11/10/2014   1,273,848   $16.43   -1.79%      0.42%     1.72%       0.001    0.826    2.722    1.207     3.981     2.59%      21.71%        1.98%    -3.77%   -1.456               -$0.63
11/11/2014   1,135,182   $15.94   -2.98%      0.19%     0.27%       0.000    0.835    2.737    1.164     3.843     2.61%      21.04%        0.28%    -3.26%   -1.251               -$0.54
11/12/2014   1,575,881   $15.59   -2.20%      0.32%     0.08%       0.000    0.807    2.607    1.193     3.871     2.62%      20.95%       -0.02%    -2.18%   -0.830               -$0.35
11/13/2014     983,546   $15.48   -0.71%      0.11%    -0.67%      0.000     0.806    2.591    1.208     3.914     2.63%      21.00%       -0.87%     0.17%   0.064                 $0.03
11/14/2014   1,154,428   $15.21   -1.74%      0.18%    -2.04%      0.000     0.804    2.577    1.210     3.917     2.63%      21.06%       -2.56%     0.81%   0.309                 $0.13
11/17/2014   1,188,163   $15.18   -0.20%     -0.37%     0.27%       0.000    0.801    2.575    1.181     3.966     2.62%      20.94%        0.44%    -0.64%   -0.242               -$0.10
11/18/2014   1,430,761   $15.54    2.37%      0.72%     2.11%      0.000     0.813    2.618    1.182     3.974     2.62%      20.95%        2.20%     0.17%   0.066                 $0.03
11/19/2014   1,069,839   $15.16   -2.45%     -0.57%    -0.31%       0.000    0.819    2.625    1.181     3.993     2.62%      21.32%       -0.19%    -2.25%   -0.859               -$0.35
11/20/2014     896,680   $15.53    2.44%      0.57%    -0.08%      0.000     0.843    2.706    1.187     3.979     2.63%      21.46%       -0.33%     2.77%   1.053                 $0.42
11/21/2014   1,068,342   $15.70    1.09%      0.24%     0.28%      0.000     0.892    2.854    1.135     3.800     2.63%      21.19%        0.26%     0.83%   0.316                 $0.13
11/24/2014     994,615   $15.93    1.46%      0.89%     1.75%       0.000    0.900    2.868    1.140     3.800     2.64%      20.97%        1.79%    -0.32%   -0.122               -$0.05
11/25/2014     672,645   $15.83   -0.63%      0.07%    -0.11%      0.000     0.898    2.866    1.138     3.800     2.64%      21.07%       -0.14%    -0.49%   -0.184               -$0.08
11/26/2014     398,537   $15.89    0.38%      0.63%     1.32%       0.000    0.901    2.869    1.139     3.803     2.64%      21.11%        1.36%    -0.98%   -0.373               -$0.16
11/28/2014     821,561   $15.90    0.06%      0.09%     0.14%       0.000    0.897    2.859    1.138     3.799     2.64%      21.09%        0.13%    -0.07%   -0.026               -$0.01
 12/1/2014   1,111,661   $15.37   -3.33%     -1.34%    -1.15%       0.000    0.894    2.849    1.140     3.807     2.63%      21.09%       -0.98%    -2.35%   -0.892               -$0.37
 12/2/2014     752,571   $15.42    0.33%      0.60%     2.12%       0.000    0.944    3.045    1.118     3.728     2.64%      21.47%        2.24%    -1.92%   -0.725               -$0.29
 12/3/2014     693,389   $15.49    0.45%      0.40%     0.48%       0.000    0.940    3.028    1.084     3.638     2.65%      21.00%        0.42%     0.04%   0.014                 $0.01
 12/4/2014   1,015,563   $15.37   -0.77%     -0.10%    -0.64%      -0.001    0.930    2.971    1.091     3.649     2.64%      20.96%       -0.74%    -0.04%   -0.014               -$0.01
 12/5/2014   1,964,210   $16.15    5.07%      0.24%     0.73%      -0.001    0.930    2.966    1.090     3.651     2.64%      21.02%        0.71%     4.37%   1.651                 $0.67
 12/8/2014   1,308,946   $15.82   -2.04%     -0.83%     1.54%      -0.001    0.923    2.956    1.088     3.660     2.63%      21.01%        1.75%    -3.80%   -1.442               -$0.61
 12/9/2014   1,189,491   $16.07    1.58%      0.55%     0.50%      -0.001    1.002    3.240    0.973     3.383     2.65%      20.13%        0.42%     1.16%   0.439                 $0.18
12/10/2014   1,840,737   $15.08   -6.16%     -1.72%    -2.10%      -0.001    1.006    3.261    0.968     3.371     2.65%      20.14%       -2.16%    -4.00%   -1.508               -$0.64
12/11/2014   1,289,550   $15.12    0.27%      0.52%     0.51%      -0.001    1.086    3.534    0.968     3.337     2.67%      21.50%        0.46%    -0.20%   -0.073               -$0.03
12/12/2014   1,803,501   $14.50   -4.10%     -1.16%    -1.19%      -0.001    1.083    3.528    0.971     3.342     2.67%      21.50%       -1.38%    -2.72%   -1.018               -$0.41
12/15/2014   2,289,170   $13.73   -5.31%     -1.04%    -2.78%      -0.001    1.124    3.681    0.963     3.303     2.68%      22.07%       -2.97%    -2.34%   -0.873               -$0.34
12/16/2014   1,624,349   $13.57   -1.17%     -1.24%    -1.25%      -0.002    1.139    3.718    1.006     3.471     2.69%      23.54%       -1.57%     0.40%   0.150                 $0.06
12/17/2014   1,131,211   $14.09    3.83%      2.12%     3.25%      -0.002    1.121    3.698    1.009     3.489     2.69%      23.48%        3.35%     0.48%   0.178                 $0.06
12/18/2014   1,220,486   $14.67    4.08%      2.24%     3.32%      -0.002    1.136    3.820    1.005     3.478     2.69%      24.43%        3.46%     0.62%   0.230                 $0.09
12/19/2014   1,694,054   $14.79    0.85%      0.36%     1.03%      -0.002    1.145    3.928    1.022     3.486     2.68%      25.44%        0.93%    -0.08%   -0.031               -$0.01
12/22/2014     970,067   $14.70   -0.61%      0.34%    -2.41%      -0.002    1.143    3.919    1.029     3.487     2.68%      25.47%       -2.61%     2.00%   0.745                 $0.30
12/23/2014   1,625,579   $13.80   -6.12%     -0.33%    -4.55%      -0.001    1.172    4.026    0.960     3.371     2.69%      25.14%       -4.59%    -1.53%   -0.570               -$0.23
12/24/2014     466,111   $14.00    1.45%      0.18%     1.62%      -0.002    1.134    3.914    1.036     3.979     2.68%      27.36%        1.51%    -0.06%   -0.023               -$0.01
12/26/2014     582,406   $14.23    1.64%      0.70%     2.25%      -0.002    1.134    3.916    1.036     4.010     2.68%      27.49%        2.22%    -0.58%   -0.217               -$0.08
12/29/2014     776,659   $13.98   -1.76%      0.01%     0.53%      -0.002    1.131    3.901    1.031     4.013     2.68%      27.63%        0.36%    -2.12%   -0.790               -$0.30
12/30/2014   1,163,091   $14.12    0.97%     -0.61%    -1.23%      -0.002    1.138    3.916    1.020     3.966     2.69%      27.46%       -1.52%     2.49%   0.925                 $0.35
12/31/2014     706,410   $14.15    0.25%     -0.87%    -0.22%      -0.002    1.109    3.802    0.999     3.870     2.69%      26.27%       -0.50%     0.75%   0.278                 $0.11
  1/2/2015   1,123,837   $14.34    1.34%     -0.18%     0.83%      -0.002    1.099    3.792    1.006     3.904     2.69%      26.22%        0.64%     0.70%   0.262                 $0.10
  1/5/2015   1,774,091   $13.65   -4.81%     -1.56%    -0.14%      -0.002    1.095    3.773    1.012     3.942     2.69%      26.30%       -0.44%    -4.37%   -1.623               -$0.63




Forensic Economics, Inc.                                                                                                                                                           p. 9 of 18
                                    Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 109 of 312


                                                                                 Exhibit 5
                                           Keryx Biopharmaceuticals, Inc. Daily Trading Statistics and Market Model Parameters


    [1]        [2]         [3]     [4]         [5]      [6]         [7]       [8]      [9]      [10]      [11]      [12]        [13]       [14]       [15]     [16]     [17]       [18]
                                                                                        Market Model Parameters
                  Keryx Common Stock         Market   Industry                  Market            Industry        Standard               Predicted   Excess                    Excess Price
    Date     Volume      Price    Return     Return    Return    Intercept   Beta    t-stat    Beta     t-stat      Error    R-Squared    Return     Return    t-stat    *       Change
  1/6/2015   2,195,965   $13.11   -3.96%     -1.29%    -1.66%      -0.002    1.188    4.142    0.936     3.629     2.72%      25.67%       -2.08%    -1.88%   -0.690               -$0.26
  1/7/2015   1,011,869   $13.68    4.35%      1.26%     3.60%      -0.002    1.201    4.185    0.932     3.605     2.72%      25.62%        3.48%     0.87%   0.318                 $0.11
  1/8/2015   1,283,513   $14.37    5.04%      1.84%     0.90%      -0.002    1.204    4.198    0.945     3.709     2.72%      26.59%        1.12%     3.93%   1.442                 $0.54
  1/9/2015   1,510,345   $14.68    2.16%     -0.68%    -0.34%      -0.002    1.289    4.556    0.891     3.509     2.75%      26.92%       -0.75%     2.91%   1.058                 $0.42
 1/12/2015   1,734,410   $14.30   -2.59%     -0.84%     0.51%      -0.001    1.276    4.520    0.902     3.555     2.75%      26.87%        0.02%    -2.61%   -0.949               -$0.38
 1/13/2015   1,740,478   $13.67   -4.41%     -0.07%     0.05%      -0.002    1.299    4.617    0.875     3.471     2.75%      26.73%       -0.15%    -4.26%   -1.547               -$0.61
 1/14/2015   1,343,648   $13.36   -2.27%     -0.47%     0.12%      -0.002    1.299    4.599    0.825     3.222     2.76%      25.41%       -0.29%    -1.98%   -0.716               -$0.27
 1/15/2015   1,048,308   $13.37    0.07%     -1.48%    -2.45%      -0.002    1.317    4.658    0.802     3.094     2.77%      25.24%       -2.89%     2.97%   1.072                 $0.40
 1/16/2015   1,786,263   $14.22    6.36%      1.39%     3.27%      -0.001    1.282    4.517    0.786     3.019     2.78%      24.21%        3.12%     3.24%   1.166                 $0.43
 1/20/2015   1,306,740   $13.81   -2.88%      0.44%     1.61%      -0.001    1.311    4.580    0.822     3.155     2.79%      25.18%        1.41%    -4.29%   -1.537               -$0.61
 1/21/2015   2,709,654   $12.87   -6.81%      0.27%    -1.24%      -0.001    1.301    4.506    0.790     3.019     2.82%      24.27%       -0.99%    -5.82%   -2.064     *         -$0.80
 1/22/2015   5,962,251   $13.34    3.65%      1.78%     0.67%      -0.002    1.257    4.284    0.875     3.331     2.86%      24.30%        1.05%     2.60%   0.908                 $0.33
 1/23/2015   1,651,239   $13.23   -0.82%      0.16%     0.51%      -0.002    1.309    4.545    0.819     3.119     2.87%      24.12%        0.29%    -1.12%   -0.389               -$0.15
 1/26/2015   1,383,267   $13.45    1.66%      0.29%     1.59%      -0.002    1.303    4.535    0.849     3.213     2.86%      24.48%        1.25%     0.41%   0.145                 $0.05
 1/27/2015   1,330,623   $13.07   -2.83%     -1.89%    -0.56%      -0.003    1.318    4.599    0.851     3.250     2.85%      24.99%       -1.61%    -1.21%   -0.426               -$0.16
 1/28/2015   1,912,147   $12.61   -3.52%     -0.92%    -2.09%      -0.003    1.344    4.796    0.836     3.213     2.85%      25.27%       -2.47%    -1.04%   -0.366               -$0.14
 1/29/2015   2,127,998   $12.66    0.40%      0.98%     1.13%      -0.003    1.354    4.843    0.835     3.215     2.85%      25.76%        1.18%    -0.78%   -0.274               -$0.10
 1/30/2015   2,672,946   $12.16   -3.95%     -1.03%    -0.36%      -0.003    1.348    4.838    0.838     3.222     2.85%      25.71%       -1.11%    -2.84%   -0.995               -$0.36
  2/2/2015   2,059,689   $12.03   -1.07%      0.90%    -0.57%      -0.003    1.411    4.988    0.822     3.162     2.86%      25.96%       -0.27%    -0.80%   -0.281               -$0.10
  2/3/2015   1,734,004   $12.13    0.83%      1.10%    -0.49%      -0.003    1.406    4.995    0.832     3.244     2.86%      26.00%       -0.12%     0.95%   0.331                 $0.11
  2/4/2015   1,734,374   $11.76   -3.05%     -0.21%    -1.75%      -0.003    1.405    5.031    0.822     3.254     2.86%      25.85%       -1.90%    -1.15%   -0.402               -$0.14
  2/5/2015   1,493,471   $12.09    2.81%      1.07%     2.38%      -0.004    1.423    5.089    0.827     3.309     2.85%      26.47%        2.23%     0.57%   0.202                 $0.07
  2/6/2015   2,990,568   $11.32   -6.37%     -0.43%    -1.22%      -0.004    1.428    5.120    0.831     3.338     2.85%      26.92%       -1.64%    -4.73%   -1.660               -$0.57
  2/9/2015   2,407,323   $10.87   -3.98%     -0.39%    -0.83%      -0.004    1.453    5.180    0.884     3.524     2.87%      27.95%       -1.39%    -2.59%   -0.903               -$0.29
 2/10/2015   2,013,999   $11.26    3.59%      1.31%     1.55%      -0.004    1.473    5.233    0.896     3.567     2.87%      28.39%        1.70%     1.89%   0.656                 $0.20
 2/11/2015   1,425,712   $11.30    0.36%      0.29%    -0.27%      -0.005    1.469    5.279    0.907     3.631     2.86%      28.91%       -0.54%     0.90%   0.314                 $0.10
 2/12/2015   2,299,741   $12.23    8.23%      1.18%     0.98%      -0.005    1.476    5.307    0.903     3.627     2.85%      28.99%        1.09%     7.14%   2.501      *          $0.81
 2/13/2015   1,677,768   $11.63   -4.91%      0.75%     0.92%      -0.004    1.556    5.479    0.878     3.436     2.92%      28.91%        0.91%    -5.81%   -1.988     *         -$0.71
 2/17/2015   1,041,368   $11.91    2.41%      0.15%     0.94%      -0.004    1.523    5.292    0.889     3.420     2.97%      27.83%        0.49%     1.92%   0.646                 $0.22
 2/18/2015   1,527,974   $12.35    3.69%      0.15%     0.83%      -0.004    1.523    5.283    0.902     3.464     2.97%      27.94%        0.41%     3.28%   1.104                 $0.39
 2/19/2015   1,164,274   $12.45    0.81%      0.38%     0.78%      -0.004    1.543    5.320    0.912     3.500     2.98%      28.29%        0.57%     0.24%   0.082                 $0.03
 2/20/2015   1,088,234   $12.07   -3.05%      0.64%     1.30%      -0.004    1.552    5.361    0.910     3.501     2.97%      28.53%        1.22%    -4.27%   -1.439               -$0.53
 2/23/2015   1,289,782   $12.34    2.24%      0.10%     0.53%      -0.004    1.533    5.258    0.897     3.423     3.00%      27.75%        0.14%     2.10%   0.700                 $0.25
 2/24/2015   1,038,702   $11.94   -3.24%      0.15%    -0.79%      -0.004    1.537    5.275    0.881     3.350     2.99%      27.58%       -0.96%    -2.28%   -0.760               -$0.28
 2/25/2015   1,534,157   $11.80   -1.17%     -0.01%     1.27%      -0.004    1.532    5.251    0.896     3.414     3.00%      27.67%        0.73%    -1.90%   -0.635               -$0.23
 2/26/2015   1,756,639   $11.93    1.10%      0.42%     0.40%      -0.004    1.534    5.357    0.788     3.036     2.94%      26.72%        0.18%     0.92%   0.312                 $0.11
 2/27/2015   2,912,620   $12.16    1.93%     -0.49%    -1.00%      -0.005    1.535    5.385    0.767     2.960     2.93%      26.57%       -1.61%     3.54%   1.205                 $0.42
  3/2/2015   1,555,684   $12.41    2.06%      0.91%     0.78%      -0.005    1.520    5.321    0.759     2.922     2.94%      26.14%        0.83%     1.22%   0.415                 $0.15
  3/3/2015   2,762,873   $13.04    5.08%     -0.56%    -0.55%      -0.004    1.527    5.360    0.754     2.902     2.94%      26.23%       -1.28%     6.36%   2.159      *          $0.79
  3/4/2015   1,519,535   $13.26    1.69%     -0.25%     0.63%      -0.004    1.485    5.128    0.753     2.845     3.00%      24.77%       -0.10%     1.79%   0.597                 $0.23
  3/5/2015   1,479,405   $13.19   -0.53%      0.32%     2.22%      -0.004    1.481    5.109    0.760     2.871     3.00%      24.75%        1.55%    -2.07%   -0.692               -$0.28
  3/6/2015   1,525,421   $12.56   -4.78%     -1.11%    -1.53%      -0.004    1.490    5.125    0.729     2.782     3.00%      24.59%       -2.35%    -2.43%   -0.808               -$0.32
  3/9/2015   1,461,058   $12.62    0.48%      0.31%     0.16%      -0.004    1.515    5.231    0.750     2.833     3.01%      25.37%       -0.07%     0.55%   0.182                 $0.07
 3/10/2015   1,717,331   $12.69    0.55%     -1.67%    -0.42%      -0.004    1.541    5.384    0.717     2.742     2.97%      25.92%       -2.05%     2.61%   0.878                 $0.33
 3/11/2015   1,605,173   $13.12    3.39%     -0.20%     0.30%      -0.003    1.506    5.700    0.788     3.232     2.79%      28.87%       -0.18%     3.57%   1.281                 $0.45
 3/12/2015     903,052   $13.20    0.61%      0.90%     0.66%      -0.002    1.486    5.580    0.795     3.240     2.80%      28.17%        0.91%    -0.30%   -0.108               -$0.04
 3/13/2015     922,514   $13.00   -1.52%     -0.44%     0.16%      -0.002    1.501    5.681    0.820     3.357     2.78%      28.93%       -0.38%    -1.13%   -0.407               -$0.15




Forensic Economics, Inc.                                                                                                                                                          p. 10 of 18
                                    Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 110 of 312


                                                                                 Exhibit 5
                                           Keryx Biopharmaceuticals, Inc. Daily Trading Statistics and Market Model Parameters


    [1]        [2]         [3]     [4]         [5]      [6]         [7]       [8]      [9]      [10]      [11]      [12]        [13]       [14]       [15]     [16]     [17]       [18]
                                                                                        Market Model Parameters
                  Keryx Common Stock         Market   Industry                  Market            Industry        Standard               Predicted   Excess                    Excess Price
    Date     Volume      Price    Return     Return    Return    Intercept   Beta    t-stat    Beta     t-stat      Error    R-Squared    Return     Return    t-stat    *       Change
 3/16/2015     794,440   $13.17    1.31%      1.19%     2.38%      -0.002    1.503    5.709    0.828     3.392     2.78%      29.17%        2.53%    -1.22%   -0.440               -$0.16
 3/17/2015   1,041,932   $12.97   -1.52%      0.16%     0.74%      -0.002    1.491    5.677    0.817     3.346     2.78%      28.94%        0.47%    -1.99%   -0.714               -$0.26
 3/18/2015     946,015   $13.12    1.16%      0.92%     0.56%      -0.002    1.478    5.594    0.806     3.299     2.78%      28.24%        0.82%     0.33%   0.120                 $0.04
 3/19/2015   1,666,126   $13.63    3.89%      0.19%     1.86%      -0.002    1.500    5.736    0.832     3.427     2.76%      29.23%        1.46%     2.43%   0.880                 $0.32
 3/20/2015   5,135,681   $14.31    4.99%      0.68%     0.49%      -0.002    1.498    5.711    0.858     3.554     2.77%      29.55%        0.65%     4.34%   1.567                 $0.59
 3/23/2015   1,919,271   $14.02   -2.03%     -0.31%    -2.24%      -0.002    1.528    5.775    0.843     3.461     2.80%      29.52%       -2.27%     0.24%   0.086                 $0.03
 3/24/2015   1,760,811   $13.84   -1.28%     -0.32%    -0.70%      -0.002    1.524    5.758    0.842     3.511     2.79%      29.72%       -0.96%    -0.32%   -0.115               -$0.04
 3/25/2015   1,453,103   $13.26   -4.19%     -2.37%    -4.14%      -0.001    1.504    5.660    0.845     3.534     2.79%      29.34%       -5.20%     1.01%   0.363                 $0.14
 3/26/2015   2,696,938   $12.78   -3.62%     -0.27%    -0.10%      -0.001    1.479    5.681    0.836     3.526     2.79%      30.13%       -0.37%    -3.25%   -1.165               -$0.43
 3/27/2015   1,333,162   $12.70   -0.63%      0.58%     1.91%      -0.001    1.489    5.679    0.834     3.470     2.80%      29.67%        1.83%    -2.46%   -0.878               -$0.31
 3/30/2015   1,301,902   $13.04    2.68%      1.16%     1.10%      -0.002    1.550    5.837    0.811     3.404     2.79%      30.32%        1.55%     1.12%   0.403                 $0.14
 3/31/2015   1,216,866   $12.73   -2.38%     -0.92%    -2.15%      -0.002    1.578    5.958    0.804     3.378     2.78%      30.84%       -2.62%     0.24%   0.087                 $0.03
  4/1/2015   1,802,594   $12.37   -2.83%     -0.42%    -0.95%      -0.002    1.585    6.085    0.803     3.440     2.75%      31.92%       -1.30%    -1.52%   -0.555               -$0.19
  4/2/2015   1,901,393   $11.91   -3.72%      0.14%    -0.25%      -0.002    1.593    6.122    0.819     3.503     2.75%      32.33%       -0.34%    -3.38%   -1.231               -$0.42
  4/6/2015   1,671,750   $11.84   -0.59%      0.62%    -0.20%      -0.003    1.702    6.613    0.809     3.544     2.68%      35.07%        0.06%    -0.64%   -0.240               -$0.08
  4/7/2015   1,463,292   $12.13    2.45%     -0.14%     0.89%      -0.004    1.683    6.880    0.852     3.929     2.55%      37.58%        0.23%     2.22%   0.871                 $0.26
  4/8/2015   1,073,415   $12.38    2.06%      0.83%     2.87%      -0.004    1.672    6.801    0.863     3.967     2.56%      37.07%        2.75%    -0.69%   -0.270               -$0.08
  4/9/2015     830,389   $12.33   -0.40%      0.48%     0.43%      -0.004    1.682    6.886    0.872     4.074     2.54%      37.99%        0.33%    -0.73%   -0.287               -$0.09
 4/10/2015     670,923   $12.42    0.73%      0.43%     1.14%      -0.004    1.670    6.762    0.873     4.076     2.55%      37.27%        0.90%    -0.17%   -0.069               -$0.02
 4/13/2015     706,000   $12.51    0.72%     -0.15%     0.22%      -0.004    1.644    6.580    0.866     4.051     2.54%      36.07%       -0.38%     1.10%   0.433                 $0.14
 4/14/2015     759,515   $12.38   -1.04%     -0.22%    -0.23%      -0.004    1.642    6.435    0.868     4.059     2.54%      35.22%       -0.80%    -0.24%   -0.093               -$0.03
 4/15/2015   1,067,706   $12.34   -0.32%      0.68%     0.90%      -0.004    1.607    6.107    0.876     4.091     2.54%      33.98%        0.86%    -1.19%   -0.467               -$0.15
 4/16/2015   1,076,615   $12.28   -0.49%     -0.06%     0.30%      -0.005    1.691    6.479    0.893     4.250     2.49%      36.16%       -0.27%    -0.22%   -0.087               -$0.03
 4/17/2015   2,731,055   $11.45   -6.76%     -1.52%    -1.42%      -0.005    1.691    6.479    0.893     4.233     2.49%      36.14%       -2.97%    -3.79%   -1.520               -$0.47
 4/20/2015   1,250,103   $11.58    1.14%      1.27%     0.45%      -0.006    1.771    6.849    0.874     4.122     2.50%      37.57%        0.98%     0.15%   0.062                 $0.02
 4/21/2015   1,149,554   $11.67    0.78%      0.39%     1.87%      -0.006    1.779    6.954    0.849     3.997     2.50%      37.46%        1.39%    -0.61%   -0.245               -$0.07
 4/22/2015     959,616   $11.52   -1.29%      0.42%    -0.29%      -0.005    1.826    7.276    0.860     4.162     2.44%      39.51%       -0.38%    -0.91%   -0.373               -$0.11
 4/23/2015   1,104,477   $11.73    1.82%      0.42%     1.12%      -0.005    1.838    7.276    0.865     4.202     2.44%      39.55%        0.84%     0.98%   0.403                 $0.11
 4/24/2015   1,471,763   $11.41   -2.73%      0.71%    -1.07%      -0.005    1.890    7.307    0.874     4.255     2.43%      39.65%       -0.72%    -2.01%   -0.825               -$0.24
 4/27/2015   2,229,671   $11.02   -3.42%     -0.62%    -4.11%      -0.006    1.901    7.352    0.899     4.451     2.43%      40.19%       -4.88%     1.46%   0.602                 $0.17
 4/28/2015   2,048,463   $11.11    0.82%     -0.09%    -1.16%      -0.005    1.895    7.244    0.867     4.451     2.43%      39.85%       -1.64%     2.45%   1.009                 $0.27
 4/29/2015   1,954,392   $11.24    1.17%     -0.62%    -0.01%      -0.005    1.896    7.213    0.855     4.375     2.44%      39.38%       -1.17%     2.34%   0.958                 $0.26
 4/30/2015   1,990,215   $10.66   -5.16%     -1.63%    -3.05%      -0.005    1.874    7.137    0.869     4.440     2.45%      39.15%       -4.78%    -0.38%   -0.157               -$0.04
  5/1/2015   2,458,636   $10.90    2.25%      1.30%     2.85%      -0.005    1.949    7.468    0.853     4.409     2.43%      41.28%        3.39%    -1.14%   -0.470               -$0.12
  5/4/2015   4,396,035   $10.48   -3.85%      0.23%     0.42%      -0.005    1.943    7.500    0.853     4.432     2.42%      41.79%        0.12%    -3.98%   -1.642               -$0.43
  5/5/2015   2,655,183   $10.30   -1.77%     -1.53%    -2.04%      -0.005    1.937    7.399    0.854     4.356     2.45%      41.02%       -3.92%     2.15%   0.879                 $0.23
  5/6/2015   3,764,314    $9.96   -3.25%     -0.40%     0.86%      -0.005    1.888    7.189    0.860     4.328     2.45%      40.61%       -0.17%    -3.08%   -1.256               -$0.32
  5/7/2015   2,811,175    $9.73   -2.31%      0.57%     0.89%      -0.005    1.912    7.274    0.830     4.187     2.46%      40.40%        0.85%    -3.16%   -1.281               -$0.31
  5/8/2015   4,427,730    $9.32   -4.21%      1.17%     2.29%      -0.005    1.898    7.181    0.832     4.162     2.48%      39.85%        2.62%    -6.83%   -2.756    **         -$0.66
 5/11/2015   6,694,402   $10.70   14.81%     -0.20%     0.06%      -0.006    1.829    6.819    0.756     3.686     2.53%      36.71%       -0.72%    15.53%   6.143     **          $1.45
 5/12/2015   1,890,484   $10.29   -3.83%     -0.34%    -0.14%      -0.005    1.753    6.075    0.708     3.196     2.72%      31.15%       -0.96%    -2.87%   -1.055               -$0.31
 5/13/2015   2,422,193   $10.18   -1.07%      0.12%    -0.18%      -0.005    1.765    6.104    0.695     3.119     2.73%      31.01%       -0.52%    -0.55%   -0.201               -$0.06
 5/14/2015   1,376,256   $10.22    0.39%      1.39%     1.27%      -0.005    1.771    6.151    0.719     3.228     2.72%      31.56%        1.87%    -1.48%   -0.545               -$0.15
 5/15/2015   2,165,992   $10.33    1.08%     -0.05%     0.12%      -0.005    1.753    6.171    0.723     3.261     2.71%      31.68%       -0.45%     1.53%   0.564                 $0.16
 5/18/2015   1,106,771   $10.50    1.65%      0.60%     1.23%      -0.005    1.758    6.192    0.719     3.244     2.70%      31.76%        1.05%     0.60%   0.221                 $0.06
 5/19/2015   1,351,115   $10.67    1.62%     -0.12%     0.12%      -0.005    1.760    6.207    0.721     3.248     2.70%      31.91%       -0.49%     2.11%   0.782                 $0.22
 5/20/2015     778,029   $10.67    0.00%      0.04%     0.81%      -0.004    1.756    6.170    0.724     3.190     2.71%      31.64%        0.19%    -0.19%   -0.070               -$0.02




Forensic Economics, Inc.                                                                                                                                                          p. 11 of 18
                                    Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 111 of 312


                                                                                 Exhibit 5
                                           Keryx Biopharmaceuticals, Inc. Daily Trading Statistics and Market Model Parameters


    [1]        [2]         [3]     [4]         [5]      [6]         [7]       [8]      [9]      [10]      [11]      [12]        [13]       [14]       [15]      [16]     [17]       [18]
                                                                                        Market Model Parameters
                  Keryx Common Stock         Market   Industry                  Market            Industry        Standard               Predicted    Excess                    Excess Price
    Date     Volume      Price    Return     Return    Return    Intercept   Beta    t-stat    Beta     t-stat      Error    R-Squared    Return     Return     t-stat    *       Change
 5/21/2015     801,432   $10.66   -0.09%      0.38%     0.03%      -0.004    1.758    6.172    0.721     3.178     2.71%      31.65%       -0.03%     -0.06%   -0.023               -$0.01
 5/22/2015   1,054,282   $10.33   -3.10%     -0.03%     0.21%      -0.004    1.755    6.159    0.717     3.149     2.71%      31.32%       -0.32%     -2.77%   -1.023               -$0.30
 5/26/2015   1,349,585   $10.29   -0.39%     -1.11%    -1.06%      -0.005    1.750    6.106    0.716     3.134     2.72%      31.02%       -2.37%      1.98%   0.729                 $0.20
 5/27/2015     807,635   $10.40    1.07%      1.47%     1.74%      -0.005    1.709    6.002    0.733     3.205     2.72%      30.78%        2.25%     -1.18%   -0.434               -$0.12
 5/28/2015     697,382   $10.19   -2.02%     -0.16%    -0.46%      -0.005    1.689    5.994    0.735     3.214     2.72%      30.77%       -0.97%     -1.04%   -0.385               -$0.11
 5/29/2015   1,844,505   $10.40    2.06%     -0.55%     0.00%      -0.005    1.693    5.987    0.739     3.225     2.72%      30.68%       -1.01%      3.08%   1.131                 $0.31
  6/1/2015   1,428,190   $10.13   -2.60%      0.27%    -0.06%      -0.005    1.671    5.893    0.751     3.263     2.73%      30.26%       -0.26%     -2.33%   -0.854               -$0.24
  6/2/2015     880,703   $10.19    0.59%     -0.13%    -0.42%      -0.005    1.668    5.862    0.761     3.299     2.74%      30.15%       -0.91%      1.50%   0.547                 $0.15
  6/3/2015   1,376,462   $10.55    3.53%      0.45%     0.47%      -0.005    1.666    5.848    0.757     3.281     2.74%      30.03%        0.30%      3.23%   1.178                 $0.33
  6/4/2015   1,196,162   $10.23   -3.03%     -0.79%    -0.61%      -0.004    1.668    5.766    0.756     3.256     2.76%      29.56%       -1.61%     -1.42%   -0.516               -$0.15
  6/5/2015   1,000,648   $10.18   -0.49%      0.19%     1.16%      -0.004    1.686    5.850    0.766     3.282     2.76%      29.95%        0.63%     -1.11%   -0.404               -$0.11
  6/8/2015     852,194   $10.22    0.39%     -0.92%    -0.64%      -0.004    1.686    5.840    0.760     3.260     2.76%      29.84%       -1.78%      2.17%   0.788                 $0.22
  6/9/2015   1,059,424   $10.05   -1.66%     -0.15%    -0.72%      -0.004    1.662    5.777    0.766     3.278     2.77%      29.50%       -1.12%     -0.55%   -0.198               -$0.06
 6/10/2015   1,224,544   $10.25    1.99%      1.27%     0.99%      -0.005    1.656    5.824    0.757     3.278     2.73%      29.75%        1.41%      0.58%   0.211                 $0.06
 6/11/2015     766,416   $10.09   -1.56%      0.12%     0.69%      -0.005    1.637    5.775    0.791     3.362     2.73%      30.17%        0.20%     -1.76%   -0.645               -$0.18
 6/12/2015   2,040,299    $9.63   -4.56%     -0.61%    -1.21%      -0.005    1.631    5.740    0.786     3.343     2.73%      29.94%       -1.94%     -2.62%   -0.961               -$0.26
 6/15/2015   1,340,313    $9.68    0.52%     -0.42%    -0.03%      -0.005    1.598    5.543    0.796     3.385     2.73%      29.05%       -0.83%      1.35%   0.494                 $0.13
 6/16/2015     744,175    $9.88    2.07%      0.51%     0.22%      -0.005    1.591    5.514    0.800     3.401     2.73%      28.93%        0.12%      1.95%   0.713                 $0.19
 6/17/2015   1,168,892    $9.95    0.71%      0.19%     0.60%      -0.004    1.577    5.428    0.795     3.383     2.73%      28.39%        0.19%      0.52%   0.189                 $0.05
 6/18/2015   2,250,375   $10.21    2.61%      1.34%     2.91%      -0.004    1.559    5.351    0.774     3.268     2.73%      27.23%        2.90%     -0.29%   -0.105               -$0.03
 6/19/2015   3,124,056   $10.03   -1.76%     -0.31%     0.05%      -0.004    1.574    5.386    0.769     3.270     2.73%      27.74%       -0.63%     -1.13%   -0.415               -$0.12
 6/22/2015   1,531,712   $10.27    2.39%      0.72%     1.51%      -0.004    1.578    5.292    0.766     3.252     2.73%      26.84%        1.32%      1.08%   0.395                 $0.11
 6/23/2015   1,171,755   $10.06   -2.04%      0.12%     0.04%      -0.004    1.582    5.177    0.770     3.267     2.73%      26.06%       -0.30%     -1.75%   -0.641               -$0.18
 6/24/2015   1,382,556   $10.01   -0.50%     -0.73%    -1.55%      -0.004    1.580    5.161    0.772     3.265     2.73%      25.94%       -2.23%      1.73%   0.633                 $0.17
 6/25/2015   1,462,587    $9.96   -0.50%     -0.20%    -0.40%      -0.004    1.554    5.076    0.794     3.258     2.74%      25.86%       -0.91%      0.41%   0.150                 $0.04
 6/26/2015   1,404,870    $9.83   -1.31%     -0.61%    -0.89%      -0.004    1.558    5.099    0.721     2.741     2.73%      24.05%       -1.56%      0.25%   0.093                 $0.03
 6/29/2015   1,908,774    $9.37   -4.68%     -2.39%    -3.03%      -0.004    1.556    5.106    0.713     2.693     2.73%      23.97%       -4.59%     -0.09%   -0.032               -$0.01
 6/30/2015   2,106,314    $9.98    6.51%      0.58%     2.22%      -0.004    1.559    5.280    0.716     2.680     2.73%      24.96%        1.66%      4.85%   1.776                 $0.45
  7/1/2015   2,869,710    $9.84   -1.40%      0.54%     0.25%      -0.004    1.575    5.279    0.787     2.944     2.76%      26.00%        0.26%     -1.66%   -0.602               -$0.17
  7/2/2015   1,313,691    $9.67   -1.73%     -0.08%     0.04%      -0.004    1.582    5.318    0.811     3.040     2.75%      26.41%       -0.43%     -1.30%   -0.472               -$0.13
  7/6/2015     779,139    $9.68    0.10%     -0.34%     0.53%      -0.004    1.601    5.355    0.801     2.995     2.75%      26.57%       -0.28%      0.39%   0.140                 $0.04
  7/7/2015   1,323,775    $9.89    2.17%      0.11%     0.25%      -0.004    1.605    5.374    0.792     2.964     2.75%      26.54%       -0.14%      2.31%   0.842                 $0.22
  7/8/2015   1,004,568    $9.57   -3.24%     -1.75%    -2.78%      -0.004    1.537    5.056    0.842     3.117     2.74%      26.00%       -3.95%      0.71%   0.261                 $0.07
  7/9/2015   1,461,096    $9.70    1.36%      0.26%     1.11%      -0.004    1.504    4.980    0.836     3.101     2.74%      25.81%        0.72%      0.63%   0.231                 $0.06
 7/10/2015     807,340    $9.81    1.13%      1.53%     1.53%      -0.004    1.495    4.935    0.823     3.003     2.74%      24.74%        1.91%     -0.78%   -0.285               -$0.08
 7/13/2015     801,049    $9.81    0.00%      1.48%     1.79%      -0.004    1.395    4.587    0.877     3.193     2.72%      24.13%        1.92%     -1.92%   -0.707               -$0.19
 7/14/2015   1,245,094   $10.01    2.04%      0.66%     2.29%      -0.004    1.394    4.638    0.866     3.161     2.71%      24.33%        1.88%      0.16%   0.059                 $0.02
 7/15/2015   1,825,764    $9.92   -0.90%     -0.12%     0.67%      -0.004    1.363    4.510    0.901     3.293     2.70%      24.72%        0.12%     -1.02%   -0.376               -$0.10
 7/16/2015   1,784,821   $10.31    3.93%      1.26%     1.34%      -0.004    1.360    4.540    0.895     3.310     2.68%      24.90%        1.38%      2.55%   0.951                 $0.25
 7/17/2015   2,093,078    $9.70   -5.92%      0.91%     0.52%      -0.004    1.382    4.633    0.899     3.311     2.69%      25.42%        0.53%     -6.45%   -2.401     *         -$0.66
 7/20/2015   1,174,373    $9.47   -2.37%      0.17%     0.07%      -0.005    1.368    4.484    0.967     3.508     2.73%      25.05%       -0.32%     -2.05%   -0.751               -$0.20
 7/21/2015   1,252,145    $9.40   -0.74%     -0.21%    -0.62%      -0.005    1.328    4.341    0.923     3.318     2.72%      23.08%       -1.14%      0.40%   0.149                 $0.04
 7/22/2015     700,409    $9.54    1.49%     -0.70%    -0.26%      -0.005    1.334    4.404    0.964     3.485     2.69%      24.06%       -0.97%      2.45%   0.911                 $0.23
 7/23/2015   3,037,480    $9.26   -2.94%     -0.48%    -0.18%      -0.004    1.339    4.492    0.885     3.198     2.66%      23.35%       -0.77%     -2.16%   -0.813               -$0.21
 7/24/2015   3,935,562    $7.84  -15.33%     -1.12%    -4.02%      -0.004    1.288    4.235    0.925     3.303     2.66%      23.08%       -4.56%    -10.78%   -4.058    **         -$1.00
 7/27/2015   1,606,457    $7.66   -2.30%     -0.96%    -1.10%      -0.005    1.362    4.241    1.220     4.279     2.81%      28.22%       -2.02%     -0.28%   -0.098               -$0.02
 7/28/2015   2,864,877    $8.09    5.61%      0.98%     2.38%      -0.005    1.366    4.278    1.217     4.239     2.81%      28.19%        2.51%      3.11%   1.105                 $0.24




Forensic Economics, Inc.                                                                                                                                                           p. 12 of 18
                                    Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 112 of 312


                                                                                 Exhibit 5
                                           Keryx Biopharmaceuticals, Inc. Daily Trading Statistics and Market Model Parameters


    [1]        [2]         [3]     [4]         [5]      [6]         [7]       [8]      [9]      [10]      [11]      [12]        [13]       [14]       [15]      [16]     [17]       [18]
                                                                                        Market Model Parameters
                  Keryx Common Stock         Market   Industry                  Market            Industry        Standard               Predicted    Excess                    Excess Price
    Date     Volume      Price    Return     Return    Return    Intercept   Beta    t-stat    Beta     t-stat      Error    R-Squared    Return     Return     t-stat    *       Change
 7/29/2015   1,585,474   $7.72    -4.57%      0.45%    -1.29%      -0.005    1.348    4.075    1.279     4.382     2.82%      29.19%       -2.13%     -2.45%   -0.867               -$0.20
 7/30/2015     840,559   $7.75     0.39%      0.34%     0.29%      -0.005    1.319    3.980    1.325     4.596     2.83%      29.19%       -0.14%      0.53%   0.188                 $0.04
 7/31/2015   1,591,666   $7.98     2.97%     -0.01%     0.95%      -0.005    1.328    3.989    1.323     4.588     2.83%      29.19%        0.74%      2.22%   0.786                 $0.17
  8/3/2015   1,688,932   $7.50    -6.02%     -0.25%     0.05%      -0.005    1.265    3.770    1.374     4.775     2.82%      29.37%       -0.37%     -5.64%   -1.998     *         -$0.45
  8/4/2015   1,182,492   $7.34    -2.13%     -0.19%     0.34%      -0.005    1.292    3.754    1.359     4.572     2.87%      28.76%       -0.04%     -2.09%   -0.729               -$0.16
  8/5/2015   3,748,328   $7.51     2.32%      0.69%     0.71%      -0.006    1.257    3.600    1.395     4.595     2.87%      28.88%        0.34%      1.98%   0.690                 $0.15
  8/6/2015   2,872,363   $6.84    -8.92%     -1.58%    -3.95%      -0.005    1.276    3.657    1.387     4.501     2.87%      28.58%       -5.84%     -3.09%   -1.074               -$0.23
  8/7/2015   2,116,115   $6.27    -8.41%     -0.25%    -0.70%      -0.006    1.315    3.767    1.447     4.747     2.89%      31.05%       -1.55%     -6.85%   -2.375     *         -$0.47
 8/10/2015   2,400,433   $6.34     1.20%      1.16%     0.76%      -0.006    1.317    3.717    1.447     4.671     2.93%      30.35%        0.36%      0.84%   0.288                 $0.05
 8/11/2015   1,126,240   $6.23    -1.74%     -1.27%    -1.16%      -0.006    1.322    3.777    1.430     4.644     2.92%      30.16%       -2.09%      0.36%   0.123                 $0.02
 8/12/2015   1,607,925   $6.46     3.69%      0.16%     0.73%      -0.006    1.279    3.671    1.439     4.688     2.92%      29.80%        0.44%      3.25%   1.116                 $0.20
 8/13/2015   2,186,452   $6.08    -5.88%     -0.20%    -0.95%      -0.006    1.269    3.623    1.467     4.749     2.93%      29.98%       -1.92%     -3.97%   -1.355               -$0.26
 8/14/2015   2,226,046   $6.05    -0.49%      0.29%    -0.56%      -0.007    1.133    3.270    1.560     5.161     2.87%      30.85%       -1.65%      1.16%   0.405                 $0.07
 8/17/2015   1,352,072   $6.46     6.78%      0.87%     2.09%      -0.006    1.196    3.496    1.536     5.183     2.83%      31.85%        2.31%      4.47%   1.581                 $0.27
 8/18/2015   1,092,186   $6.21    -3.87%     -0.60%    -0.99%      -0.006    1.231    3.572    1.564     5.241     2.85%      32.72%       -1.93%     -1.94%   -0.679               -$0.13
 8/19/2015     872,940   $6.01    -3.22%     -0.80%    -0.66%      -0.006    1.248    3.638    1.550     5.199     2.84%      32.85%       -1.41%     -1.81%   -0.637               -$0.11
 8/20/2015   1,404,571   $5.54    -7.82%     -2.82%    -4.04%      -0.006    1.269    3.710    1.541     5.165     2.85%      32.90%       -6.11%     -1.71%   -0.601               -$0.10
 8/21/2015   1,888,746   $5.75     3.79%     -3.51%    -3.02%      -0.006    1.348    4.136    1.561     5.271     2.82%      35.97%       -4.59%      8.38%   2.970     **          $0.46
 8/24/2015   2,117,656   $5.59    -2.78%     -3.82%    -4.78%      -0.006    1.004    3.250    1.695     5.653     2.90%      32.85%       -6.06%      3.27%   1.128                 $0.19
 8/25/2015   1,507,586   $5.61     0.36%     -0.43%     0.45%      -0.006    0.899    3.084    1.688     5.577     2.91%      32.25%        0.54%     -0.18%   -0.063               -$0.01
 8/26/2015   1,230,130   $5.87     4.63%      4.24%     5.10%      -0.005    0.890    3.069    1.723     5.694     2.90%      32.76%        4.69%     -0.06%   -0.021                $0.00
 8/27/2015   1,023,995   $6.20     5.62%      2.45%     2.41%      -0.006    0.883    3.277    1.726     5.717     2.90%      33.90%        1.52%      4.10%   1.414                 $0.24
 8/28/2015   1,062,670   $6.42     3.55%      0.33%     0.71%      -0.006    0.975    3.714    1.709     5.671     2.90%      35.13%        0.42%      3.13%   1.079                 $0.19
 8/31/2015     981,781   $6.18    -3.74%     -1.06%    -3.11%      -0.005    0.965    3.651    1.726     5.706     2.91%      35.15%       -5.10%      1.37%   0.470                 $0.09
  9/1/2015     883,360   $5.85    -5.34%     -2.94%    -2.51%      -0.006    0.989    3.805    1.692     5.792     2.86%      36.59%       -2.77%     -2.57%   -0.899               -$0.16
  9/2/2015     640,342   $6.03     3.08%      2.46%     3.70%      -0.006    1.053    4.190    1.651     5.658     2.87%      36.99%        4.02%     -0.95%   -0.330               -$0.06
  9/3/2015   4,190,947   $5.06   -16.09%     -0.35%    -2.08%      -0.006    1.029    4.178    1.710     5.804     2.85%      38.19%       -3.91%    -12.18%   -4.273    **         -$0.73
  9/4/2015   4,019,532   $4.76    -5.93%     -1.04%    -0.22%      -0.007    0.979    3.720    1.917     6.190     3.04%      38.17%       -0.12%     -5.81%   -1.912               -$0.29
  9/8/2015   2,312,725   $4.75    -0.21%      2.74%     4.19%      -0.007    1.032    3.891    1.857     5.947     3.08%      37.35%        4.79%     -5.00%   -1.622               -$0.24
  9/9/2015   1,400,299   $4.61    -2.95%     -1.14%    -2.16%      -0.008    0.965    3.603    1.814     5.679     3.11%      36.06%       -3.72%      0.77%   0.248                 $0.04
 9/10/2015   1,450,682   $4.64     0.65%      0.84%     1.85%      -0.008    0.971    3.648    1.789     5.635     3.10%      36.27%        1.83%     -1.18%   -0.381               -$0.05
 9/11/2015     766,581   $4.69     1.08%      0.55%     1.27%      -0.008    0.961    3.595    1.786     5.630     3.10%      36.25%        1.01%      0.07%   0.022                 $0.00
 9/14/2015   1,033,858   $4.66    -0.64%     -0.33%    -0.49%      -0.008    0.954    3.566    1.796     5.660     3.10%      36.44%       -1.39%      0.75%   0.243                 $0.04
 9/15/2015     915,770   $4.76     2.15%      1.14%     1.05%      -0.008    0.958    3.580    1.805     5.673     3.09%      36.34%        0.15%      1.99%   0.643                 $0.09
 9/16/2015   1,166,567   $4.79     0.63%      0.59%    -0.44%      -0.008    0.974    3.660    1.806     5.674     3.09%      36.60%       -2.04%      2.67%   0.864                 $0.13
 9/17/2015   2,166,580   $4.64    -3.13%      0.10%     1.99%      -0.007    0.982    3.680    1.783     5.623     3.10%      36.31%        2.73%     -5.86%   -1.891               -$0.28
 9/18/2015   8,386,259   $4.39    -5.39%     -1.36%    -1.62%      -0.008    1.019    3.774    1.647     5.152     3.14%      34.13%       -2.61%     -2.78%   -0.886               -$0.13
 9/21/2015   2,601,651   $3.98    -9.34%      0.04%    -4.40%      -0.009    1.012    3.797    1.666     5.256     3.11%      34.88%       -8.23%     -1.11%   -0.358               -$0.05
 9/22/2015   2,679,304   $3.91    -1.76%     -1.49%    -1.68%      -0.009    0.991    3.769    1.749     5.984     3.10%      37.56%       -2.70%      0.94%   0.302                 $0.04
 9/23/2015   1,332,379   $3.92     0.26%     -0.08%    -0.56%      -0.009    0.982    3.761    1.752     5.995     3.10%      37.55%       -1.81%      2.07%   0.666                 $0.08
 9/24/2015   4,444,685   $3.98     1.53%     -0.38%    -2.00%      -0.009    1.010    3.830    1.765     6.013     3.10%      37.26%       -4.13%      5.66%   1.823                 $0.22
 9/25/2015   3,126,704   $3.63    -8.79%     -1.01%    -5.05%      -0.008    1.012    3.799    1.696     5.780     3.13%      35.96%       -8.69%     -0.10%   -0.032                $0.00
 9/28/2015   3,486,429   $3.38    -7.02%     -3.03%    -6.02%      -0.008    1.014    3.821    1.724     6.204     3.13%      38.39%       -9.02%      2.00%   0.639                 $0.07
 9/29/2015   4,024,580   $3.54     4.89%     -0.59%    -0.57%      -0.008    0.967    3.677    1.703     6.220     3.12%      39.25%       -1.35%      6.24%   1.999      *          $0.21
 9/30/2015   2,458,882   $3.52    -0.56%      2.28%     4.48%      -0.008    0.947    3.548    1.725     6.190     3.17%      38.39%        5.18%     -5.74%   -1.812               -$0.20
 10/1/2015   5,664,711   $3.19    -9.38%      0.17%     0.92%      -0.008    0.889    3.313    1.662     5.935     3.21%      36.76%        0.58%     -9.96%   -3.103    **         -$0.35
 10/2/2015   3,053,342   $3.20     0.31%      1.74%     3.28%      -0.009    0.902    3.245    1.601     5.525     3.32%      34.23%        3.15%     -2.84%   -0.853               -$0.09




Forensic Economics, Inc.                                                                                                                                                           p. 13 of 18
                                    Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 113 of 312


                                                                                 Exhibit 5
                                           Keryx Biopharmaceuticals, Inc. Daily Trading Statistics and Market Model Parameters


     [1]       [2]         [3]     [4]         [5]      [6]         [7]       [8]      [9]      [10]      [11]      [12]        [13]       [14]       [15]     [16]     [17]       [18]
                                                                                        Market Model Parameters
                  Keryx Common Stock         Market   Industry                  Market            Industry        Standard               Predicted   Excess                    Excess Price
    Date     Volume      Price    Return     Return    Return    Intercept   Beta    t-stat    Beta     t-stat      Error    R-Squared    Return     Return    t-stat    *       Change
 10/5/2015   3,804,624   $3.23     0.94%      1.57%    -0.68%      -0.009    0.872    3.135    1.590     5.470     3.33%      33.95%       -3.11%     4.05%   1.215                 $0.13
 10/6/2015   4,050,875   $3.47     7.43%     -0.69%    -3.77%      -0.009    0.945    3.449    1.494     5.245     3.35%      33.14%       -6.15%    13.58%   4.060     **          $0.44
 10/7/2015   4,049,773   $3.71     6.92%      0.90%     2.04%      -0.008    0.987    3.397    1.241     4.175     3.55%      26.93%        1.50%     5.42%   1.526                 $0.19
 10/8/2015   5,656,385   $4.02     8.36%      0.41%    -0.30%      -0.008    1.004    3.424    1.274     4.258     3.58%      27.64%       -1.24%     9.60%   2.679     **          $0.36
 10/9/2015   3,545,424   $4.25     5.72%      0.41%     0.56%      -0.007    1.046    3.475    1.222     3.972     3.68%      26.24%       -0.06%     5.79%   1.571                 $0.23
10/12/2015   1,649,379   $4.09    -3.76%      0.17%     0.06%      -0.006    1.061    3.492    1.221     3.929     3.72%      26.13%       -0.59%    -3.17%   -0.853               -$0.13
10/13/2015   1,577,884   $3.70    -9.54%     -0.87%    -3.22%      -0.007    1.057    3.468    1.223     3.925     3.73%      25.99%       -4.46%    -5.07%   -1.360               -$0.21
10/14/2015   1,200,585   $3.74     1.08%     -0.29%     0.89%      -0.007    1.060    3.448    1.290     4.165     3.76%      27.31%        0.52%     0.57%   0.150                 $0.02
10/15/2015   4,613,235   $3.98     6.42%      1.82%     4.39%      -0.007    1.056    3.444    1.296     4.207     3.76%      27.41%        4.57%     1.85%   0.492                 $0.07
10/16/2015   3,885,289   $4.32     8.54%      0.34%    -0.10%      -0.006    1.017    3.314    1.343     4.431     3.74%      28.67%       -0.88%     9.42%   2.522      *          $0.38
10/19/2015   7,449,675   $4.85    12.27%      0.38%     0.57%      -0.006    1.032    3.256    1.325     4.246     3.83%      27.58%        0.07%    12.20%   3.187     **          $0.53
10/20/2015   3,865,308   $4.60    -5.15%     -0.50%    -3.21%      -0.005    1.054    3.200    1.344     4.115     3.98%      26.56%       -4.63%    -0.52%   -0.131               -$0.03
10/21/2015   3,596,589   $4.62     0.43%     -0.84%    -0.50%      -0.005    1.054    3.196    1.350     4.207     3.98%      27.11%       -0.90%     1.33%   0.334                 $0.06
10/22/2015   2,247,172   $4.67     1.08%      1.65%     0.57%      -0.005    1.044    3.177    1.353     4.218     3.98%      26.94%       -0.20%     1.28%   0.323                 $0.06
10/23/2015   2,838,003   $4.47    -4.28%      2.27%     2.86%      -0.004    1.067    3.271    1.332     4.134     3.98%      26.85%        2.76%    -7.04%   -1.768               -$0.33
10/26/2015   1,925,641   $4.12    -7.83%      0.06%     0.82%      -0.005    0.963    2.956    1.394     4.140     4.03%      25.45%        0.60%    -8.43%   -2.095     *         -$0.38
10/27/2015   2,883,512   $4.02    -2.43%     -0.09%     2.99%      -0.006    0.973    2.941    1.367     3.994     4.09%      24.55%        3.51%    -5.94%   -1.454               -$0.24
10/28/2015   3,308,073   $4.00    -0.50%      1.31%     1.33%      -0.007    1.032    3.108    1.234     3.694     4.12%      23.44%        0.71%    -1.21%   -0.293               -$0.05
10/29/2015   4,645,014   $4.51    12.75%     -0.42%    -0.77%      -0.007    1.015    3.058    1.232     3.683     4.12%      22.86%       -1.54%    14.29%   3.471     **          $0.57
10/30/2015   2,096,784   $4.48    -0.67%     -0.40%    -0.92%      -0.006    0.986    2.835    1.219     3.465     4.31%      20.41%       -1.58%     0.92%   0.213                 $0.04
 11/2/2015   2,321,690   $4.87     8.71%      1.45%     3.84%      -0.005    0.988    2.848    1.221     3.482     4.30%      20.57%        3.83%     4.87%   1.133                 $0.22
 11/3/2015   3,318,330   $5.40    10.88%      0.35%     0.11%      -0.005    1.012    2.889    1.280     3.675     4.32%      22.08%       -0.45%    11.33%   2.623     **          $0.55
 11/4/2015   2,075,603   $5.39    -0.19%     -0.03%    -0.35%      -0.004    1.017    2.829    1.293     3.602     4.42%      21.51%       -0.81%     0.62%   0.141                 $0.03
 11/5/2015   1,502,025   $5.06    -6.12%     -0.25%    -1.86%      -0.003    1.025    2.854    1.295     3.614     4.42%      21.68%       -2.68%    -3.45%   -0.780               -$0.19
 11/6/2015   1,588,393   $5.22     3.16%      0.38%    -0.37%      -0.003    1.048    2.935    1.359     3.838     4.39%      23.18%       -0.93%     4.09%   0.934                 $0.21
 11/9/2015   2,047,105   $5.47     4.79%     -1.00%     0.07%      -0.004    1.100    3.227    1.297     3.844     4.19%      24.63%       -0.12%     4.91%   1.173                 $0.26
11/10/2015   1,378,581   $5.37    -1.83%     -0.23%     0.41%      -0.003    1.043    3.072    1.353     4.026     4.20%      24.62%        0.29%    -2.11%   -0.503               -$0.12
11/11/2015   1,130,186   $5.17    -3.72%     -0.32%    -1.42%      -0.003    1.051    3.094    1.342     3.996     4.20%      24.51%       -2.16%    -1.56%   -0.371               -$0.08
11/12/2015   1,446,239   $4.89    -5.42%     -1.19%    -2.07%      -0.004    1.056    3.086    1.349     4.021     4.21%      24.71%       -2.80%    -2.61%   -0.622               -$0.14
11/13/2015   1,097,609   $5.07     3.68%     -1.54%     1.08%      -0.004    1.072    3.140    1.353     4.029     4.21%      25.11%        1.51%     2.17%   0.516                 $0.11
11/16/2015   1,083,539   $5.11     0.79%      1.15%     0.32%      -0.004    1.038    3.095    1.393     4.278     4.21%      25.30%       -0.34%     1.12%   0.267                 $0.06
11/17/2015   1,092,025   $5.02    -1.76%      0.07%     1.35%      -0.004    1.050    3.152    1.381     4.261     4.21%      25.30%        1.46%    -3.22%   -0.764               -$0.16
11/18/2015   1,425,552   $5.29     5.38%      1.80%     2.93%      -0.004    1.056    3.164    1.360     4.199     4.22%      25.00%        3.04%     2.34%   0.555                 $0.12
11/19/2015   1,038,479   $5.21    -1.51%     -0.03%    -1.53%      -0.004    1.075    3.235    1.369     4.222     4.23%      25.69%       -2.46%     0.95%   0.225                 $0.05
11/20/2015   1,282,280   $5.03    -3.45%      0.62%    -0.07%      -0.004    1.075    3.243    1.366     4.247     4.22%      25.82%       -0.63%    -2.82%   -0.669               -$0.15
11/23/2015   1,471,544   $5.06     0.60%     -0.05%     0.74%      -0.004    1.069    3.213    1.377     4.279     4.22%      25.82%        0.64%    -0.05%   -0.011                $0.00
11/24/2015   1,140,138   $5.21     2.96%      0.01%    -0.13%      -0.004    1.074    3.209    1.376     4.285     4.22%      25.80%       -0.57%     3.53%   0.836                 $0.18
11/25/2015   1,354,575   $5.49     5.37%      0.27%     1.04%      -0.003    1.073    3.201    1.373     4.266     4.24%      25.65%        1.00%     4.37%   1.032                 $0.23
11/27/2015   1,197,555   $5.59     1.82%      0.24%     0.63%      -0.003    1.084    3.215    1.382     4.277     4.25%      25.86%        0.47%     1.35%   0.318                 $0.07
11/30/2015   1,665,392   $5.77     3.22%     -0.37%    -1.90%      -0.003    1.089    3.231    1.380     4.275     4.25%      25.95%       -2.81%     6.03%   1.420                 $0.34
 12/1/2015   1,067,323   $5.72    -0.87%      0.93%     0.54%      -0.003    1.093    3.219    1.336     4.127     4.28%      25.11%        0.23%    -1.09%   -0.256               -$0.06
 12/2/2015   1,085,493   $5.77     0.87%     -0.64%    -0.78%      -0.003    1.078    3.189    1.341     4.158     4.27%      25.07%       -1.18%     2.06%   0.482                 $0.12
 12/3/2015   1,423,721   $5.22    -9.53%     -1.67%    -3.39%      -0.003    1.058    3.127    1.349     4.181     4.27%      24.94%       -4.35%    -5.19%   -1.215               -$0.30
 12/4/2015   1,398,228   $5.20    -0.38%      2.08%     2.95%      -0.003    1.092    3.226    1.389     4.283     4.29%      26.24%        3.20%    -3.58%   -0.834               -$0.19
 12/7/2015   2,395,144   $4.57   -12.12%     -0.78%    -2.16%      -0.003    1.063    3.150    1.380     4.239     4.30%      25.88%       -3.06%    -9.05%   -2.105     *         -$0.47
 12/8/2015   1,345,326   $4.65     1.75%     -0.07%     1.86%      -0.004    1.083    3.156    1.430     4.326     4.38%      26.48%        2.29%    -0.53%   -0.122               -$0.02
 12/9/2015   1,072,686   $4.50    -3.23%     -1.47%    -1.62%      -0.004    1.074    3.120    1.429     4.371     4.37%      26.51%       -2.20%    -1.03%   -0.235               -$0.05




Forensic Economics, Inc.                                                                                                                                                          p. 14 of 18
                                     Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 114 of 312


                                                                                  Exhibit 5
                                            Keryx Biopharmaceuticals, Inc. Daily Trading Statistics and Market Model Parameters


     [1]       [2]         [3]      [4]         [5]      [6]         [7]       [8]      [9]      [10]      [11]      [12]        [13]       [14]       [15]     [16]     [17]       [18]
                                                                                         Market Model Parameters
                   Keryx Common Stock         Market   Industry                  Market            Industry        Standard               Predicted   Excess                    Excess Price
    Date      Volume      Price    Return     Return    Return    Intercept   Beta    t-stat    Beta     t-stat      Error    R-Squared    Return     Return    t-stat    *       Change
12/10/2015      924,228   $4.73     5.11%      0.45%     1.25%      -0.004    1.082    3.165    1.433     4.386     4.37%      26.76%        1.23%     3.88%   0.887                 $0.17
12/11/2015    1,712,906   $4.30    -9.09%     -2.21%    -2.83%      -0.003    1.078    3.148    1.444     4.417     4.38%      26.85%       -3.62%    -5.47%   -1.249               -$0.26
12/14/2015    2,058,852   $3.98    -7.44%      0.39%     0.28%      -0.004    1.147    3.366    1.433     4.354     4.40%      27.62%       -0.10%    -7.34%   -1.666               -$0.32
12/15/2015    1,659,101   $4.26     7.04%      0.87%     2.83%      -0.005    1.121    3.255    1.446     4.347     4.45%      27.07%        3.34%     3.70%   0.831                 $0.15
12/16/2015    1,743,322   $4.64     8.92%      1.52%     2.31%      -0.004    1.124    3.257    1.479     4.470     4.46%      27.89%        2.43%     6.49%   1.454                 $0.28
12/17/2015    2,268,330   $4.85     4.53%     -1.35%    -1.68%      -0.004    1.175    3.385    1.495     4.464     4.50%      28.37%       -2.46%     6.99%   1.553                 $0.32
12/18/2015   11,125,256   $5.38    10.93%     -1.59%    -0.65%      -0.003    1.119    3.208    1.509     4.464     4.54%      27.55%       -0.67%    11.60%   2.556      *          $0.56
12/21/2015    3,147,591   $5.81     7.99%      0.94%     0.76%      -0.002    0.989    2.793    1.607     4.665     4.65%      26.38%        0.42%     7.57%   1.628                 $0.41
12/22/2015    2,389,825   $5.41    -6.88%      0.65%     0.12%      -0.002    1.033    2.899    1.588     4.567     4.70%      26.26%       -0.32%    -6.57%   -1.398               -$0.38
12/23/2015    1,270,396   $5.39    -0.37%      0.90%     1.82%      -0.002    1.008    2.810    1.617     4.621     4.73%      26.06%        2.18%    -2.55%   -0.540               -$0.14
12/24/2015      602,553   $5.38    -0.19%      0.05%     0.34%      -0.002    1.000    2.787    1.608     4.594     4.74%      25.89%        0.28%    -0.46%   -0.097               -$0.02
12/28/2015    1,322,468   $5.22    -3.07%     -0.15%    -0.82%      -0.002    1.000    2.785    1.607     4.593     4.74%      25.86%       -1.47%    -1.60%   -0.338               -$0.09
12/29/2015    1,196,320   $5.19    -0.48%      1.34%     1.82%      -0.002    0.986    2.708    1.614     4.613     4.74%      25.59%        1.85%    -2.33%   -0.491               -$0.12
12/30/2015    1,561,857   $4.92    -5.20%     -0.82%    -0.67%      -0.003    0.971    2.681    1.583     4.504     4.73%      24.85%       -0.86%    -4.35%   -0.918               -$0.23
12/31/2015    1,655,610   $5.05     2.64%     -1.15%    -0.71%      -0.003    0.999    2.752    1.568     4.448     4.75%      24.83%       -0.79%     3.43%   0.722                 $0.17
  1/4/2016    1,892,188   $4.82    -4.55%     -2.06%    -3.19%      -0.003    0.971    2.685    1.587     4.504     4.76%      24.74%       -4.07%    -0.49%   -0.103               -$0.02
  1/5/2016    1,394,701   $4.80    -0.41%     -0.24%    -0.19%      -0.003    0.973    2.710    1.592     4.505     4.76%      25.09%       -0.43%     0.02%   0.004                 $0.00
  1/6/2016    1,630,780   $4.42    -7.92%     -1.14%    -1.79%      -0.003    0.973    2.712    1.590     4.503     4.75%      25.08%       -2.43%    -5.48%   -1.154               -$0.26
  1/7/2016    2,057,359   $4.04    -8.60%     -3.03%    -4.10%      -0.003    1.006    2.779    1.596     4.495     4.78%      25.25%       -5.09%    -3.50%   -0.734               -$0.15
  1/8/2016    1,297,797   $3.88    -3.96%     -0.98%    -1.93%      -0.004    1.057    2.974    1.594     4.473     4.79%      26.16%       -2.92%    -1.04%   -0.217               -$0.04
 1/11/2016    2,239,243   $3.51    -9.54%     -0.12%    -3.41%      -0.004    1.062    2.971    1.597     4.480     4.79%      26.31%       -5.75%    -3.79%   -0.791               -$0.15
 1/12/2016    2,064,365   $3.64     3.70%      1.03%     1.47%      -0.004    1.053    2.935    1.658     4.769     4.80%      27.52%        1.43%     2.28%   0.475                 $0.08
 1/13/2016    1,640,980   $3.31    -9.07%     -3.41%    -5.30%      -0.004    1.066    2.973    1.668     4.766     4.80%      27.64%       -7.15%    -1.92%   -0.399               -$0.07
 1/14/2016    1,565,551   $3.46     4.53%      1.96%     4.02%      -0.004    1.090    3.102    1.682     4.799     4.80%      28.90%        5.25%    -0.72%   -0.149               -$0.02
 1/15/2016    1,591,239   $3.29    -4.91%     -2.74%    -2.57%      -0.004    1.066    3.039    1.681     4.827     4.79%      29.19%       -3.03%    -1.89%   -0.394               -$0.07
 1/19/2016    1,329,925   $3.17    -3.65%     -0.26%    -2.17%      -0.004    1.127    3.285    1.649     4.779     4.77%      29.81%       -3.79%     0.14%   0.030                 $0.00
 1/20/2016    2,316,814   $3.48     9.62%     -0.12%     2.66%      -0.003    1.130    3.298    1.647     4.814     4.76%      30.02%        4.12%     5.51%   1.156                 $0.17
 1/21/2016    1,508,287   $3.37    -3.02%      0.01%    -2.19%      -0.003    1.101    3.205    1.727     5.131     4.79%      31.13%       -4.07%     1.05%   0.220                 $0.04
 1/22/2016    1,283,329   $3.44     2.08%      2.66%     3.21%      -0.003    1.112    3.241    1.710     5.127     4.79%      31.21%        3.59%    -1.52%   -0.317               -$0.05
 1/25/2016    1,638,544   $3.36    -2.33%     -1.58%    -1.65%      -0.003    1.086    3.216    1.719     5.158     4.78%      31.36%       -2.12%    -0.21%   -0.044               -$0.01
 1/26/2016    1,632,755   $3.70    10.12%      1.09%    -0.43%      -0.002    1.085    3.280    1.612     4.844     4.71%      29.65%       -1.50%    11.62%   2.465      *          $0.39
 1/27/2016    1,443,569   $3.52    -4.86%     -2.18%    -3.17%      -0.001    1.174    3.483    1.512     4.472     4.82%      28.30%       -4.20%    -0.66%   -0.137               -$0.02
 1/28/2016    1,340,805   $3.35    -4.83%      0.87%    -3.51%      -0.002    1.174    3.510    1.498     4.420     4.82%      28.13%       -5.71%     0.88%   0.182                 $0.03
 1/29/2016    1,299,282   $3.53     5.37%      2.38%     1.42%      -0.001    1.194    3.613    1.461     4.499     4.81%      28.30%        1.29%     4.09%   0.849                 $0.14
  2/1/2016    1,126,607   $3.39    -3.97%      0.14%     0.49%      -0.001    1.244    3.816    1.433     4.424     4.83%      28.50%        0.56%    -4.52%   -0.937               -$0.16
  2/2/2016    1,400,271   $3.44     1.47%     -2.23%    -2.95%      -0.002    1.245    3.808    1.414     4.344     4.84%      28.08%       -3.97%     5.44%   1.124                 $0.18
  2/3/2016    1,352,022   $3.45     0.29%     -0.26%     1.24%      -0.001    1.188    3.671    1.433     4.402     4.84%      27.79%        1.76%    -1.47%   -0.304               -$0.05
  2/4/2016    1,227,155   $3.64     5.51%      0.16%     0.28%      -0.001    1.189    3.679    1.430     4.422     4.83%      27.86%        0.29%     5.22%   1.079                 $0.18
  2/5/2016    1,467,348   $3.55    -2.47%     -3.24%    -3.23%      0.000     1.188    3.656    1.435     4.421     4.85%      27.74%       -3.87%     1.40%   0.289                 $0.05
  2/8/2016    1,420,970   $3.31    -6.76%     -1.82%    -3.20%      0.000     1.156    3.640    1.413     4.343     4.84%      26.78%       -4.07%    -2.69%   -0.556               -$0.10
  2/9/2016    1,384,272   $3.19    -3.63%     -0.35%     0.09%       0.000    1.169    3.729    1.414     4.388     4.80%      27.58%        0.25%    -3.87%   -0.807               -$0.13
 2/10/2016    1,193,146   $3.23     1.25%      0.36%     0.74%      0.000     1.174    3.720    1.403     4.344     4.81%      27.36%        0.95%     0.31%   0.064                 $0.01
 2/11/2016    1,059,300   $3.24     0.31%     -0.38%    -2.34%       0.000    1.172    3.704    1.405     4.347     4.81%      27.38%       -3.20%     3.51%   0.729                 $0.11
 2/12/2016      914,706   $3.43     5.71%      1.66%     2.88%       0.000    1.176    3.713    1.370     4.260     4.82%      26.96%        3.63%     2.08%   0.433                 $0.07
 2/16/2016    1,023,772   $3.70     8.03%      2.32%     3.02%      0.001     1.190    3.782    1.367     4.267     4.80%      27.51%        3.76%     4.26%   0.888                 $0.15
 2/17/2016    1,342,888   $3.89     5.14%      2.21%     2.99%      0.001     1.227    3.925    1.370     4.258     4.82%      28.32%        3.87%     1.26%   0.262                 $0.05
 2/18/2016    1,704,191   $3.49   -10.28%     -1.02%    -2.63%       0.001    1.230    3.973    1.352     4.202     4.81%      28.31%       -3.37%    -6.91%   -1.438               -$0.27




Forensic Economics, Inc.                                                                                                                                                           p. 15 of 18
                                     Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 115 of 312


                                                                                  Exhibit 5
                                            Keryx Biopharmaceuticals, Inc. Daily Trading Statistics and Market Model Parameters


    [1]        [2]         [3]      [4]         [5]      [6]         [7]       [8]      [9]      [10]      [11]      [12]        [13]       [14]       [15]     [16]     [17]       [18]
                                                                                         Market Model Parameters
                   Keryx Common Stock         Market   Industry                  Market            Industry        Standard               Predicted   Excess                    Excess Price
    Date      Volume      Price    Return     Return    Return    Intercept   Beta    t-stat    Beta     t-stat      Error    R-Squared    Return     Return    t-stat    *       Change
 2/19/2016    1,192,530   $3.64     4.30%      0.38%     0.91%      0.000     1.238    3.973    1.387     4.293     4.84%      28.87%        1.25%     3.05%   0.630                 $0.11
 2/22/2016      776,769   $3.58    -1.65%      1.47%     0.82%      0.001     1.232    3.947    1.400     4.333     4.84%      29.00%        0.99%    -2.63%   -0.544               -$0.10
 2/23/2016    1,079,958   $3.31    -7.54%     -1.46%    -2.40%      0.001     1.186    3.775    1.408     4.367     4.84%      28.04%       -2.97%    -4.57%   -0.945               -$0.16
 2/24/2016    1,707,936   $3.50     5.74%      0.87%     0.53%      0.000     1.329    4.144    1.356     4.205     4.81%      29.60%        0.69%     5.05%   1.050                 $0.17
 2/25/2016    1,798,422   $3.34    -4.57%      0.88%     0.16%      0.000     1.410    4.274    1.339     4.141     4.82%      29.83%        0.28%    -4.85%   -1.006               -$0.17
 2/26/2016    1,597,883   $3.64     8.98%      0.18%     0.79%      0.000     1.387    4.189    1.358     4.175     4.84%      29.59%        1.03%     7.95%   1.642                 $0.27
 2/29/2016    4,299,726   $4.02    10.44%     -0.70%    -2.68%      0.000     1.432    4.127    1.379     4.205     4.89%      29.28%       -3.69%    14.13%   2.891     **          $0.51
  3/1/2016    1,609,591   $4.30     6.97%      2.89%     4.30%      0.001     1.395    3.840    1.288     3.822     5.04%      26.09%        5.97%     1.00%   0.198                 $0.04
  3/2/2016    2,555,322   $4.77    10.93%      0.30%     1.04%      0.001     1.405    3.928    1.285     3.819     5.04%      26.85%        1.48%     9.45%   1.875                 $0.41
  3/3/2016    2,256,935   $5.08     6.50%      0.09%    -1.41%      0.002     1.407    3.876    1.321     3.857     5.11%      26.64%       -1.66%     8.16%   1.597                 $0.39
  3/4/2016    2,413,612   $5.18     1.97%      0.20%    -0.34%      0.003     1.395    3.713    1.287     3.714     5.16%      25.46%       -0.15%     2.12%   0.411                 $0.11
  3/7/2016    2,273,635   $5.38     3.86%     -0.18%     2.43%      0.003     1.422    3.747    1.289     3.718     5.16%      25.38%        3.41%     0.45%   0.088                 $0.02
  3/8/2016    1,804,652   $4.79   -10.97%     -1.26%    -3.58%      0.004     1.428    3.886    1.208     3.639     5.01%      25.47%       -4.20%    -6.77%   -1.352               -$0.36
  3/9/2016    1,094,758   $4.75    -0.84%      0.56%    -1.15%      0.004     1.407    3.809    1.293     3.897     5.01%      26.77%       -1.02%     0.18%   0.037                 $0.01
 3/10/2016      916,234   $4.72    -0.63%     -0.26%    -0.78%      0.005     1.488    4.012    1.310     3.997     4.98%      27.78%       -0.61%    -0.02%   -0.004                $0.00
 3/11/2016    1,188,293   $4.81     1.91%      1.85%     2.69%      0.005     1.487    3.998    1.309     3.994     4.98%      27.63%        4.31%    -2.40%   -0.482               -$0.11
 3/14/2016    1,093,519   $4.81     0.00%      0.05%    -0.16%      0.005     1.472    3.984    1.315     4.005     4.98%      27.67%        0.26%    -0.26%   -0.053               -$0.01
 3/15/2016    1,254,606   $4.41    -8.32%     -0.45%    -3.85%      0.005     1.474    3.988    1.318     4.012     4.98%      27.69%       -4.67%    -3.65%   -0.733               -$0.18
 3/16/2016    1,519,796   $4.14    -6.12%      0.76%    -0.50%      0.005     1.465    3.955    1.364     4.223     4.99%      28.60%       -0.15%    -5.97%   -1.197               -$0.26
 3/17/2016    1,218,207   $4.27     3.14%      0.23%    -1.21%      0.004     1.430    3.838    1.396     4.313     5.02%      28.36%       -1.27%     4.41%   0.878                 $0.18
 3/18/2016    4,258,058   $4.70    10.07%      0.43%     1.80%      0.004     1.440    3.850    1.376     4.244     5.03%      28.08%        2.94%     7.13%   1.416                 $0.30
 3/21/2016    1,856,913   $4.72     0.43%      0.28%     1.90%      0.006     1.422    3.794    1.476     4.525     5.04%      29.36%        3.37%    -2.94%   -0.584               -$0.14
 3/22/2016      959,604   $4.69    -0.64%      0.27%     2.61%      0.006     1.398    3.715    1.462     4.513     5.03%      28.96%        4.38%    -5.01%   -0.996               -$0.24
 3/23/2016    1,230,822   $4.43    -5.54%     -1.09%    -3.39%      0.005     1.436    3.798    1.345     4.040     5.04%      27.22%       -4.12%    -1.42%   -0.282               -$0.07
 3/24/2016      729,544   $4.57     3.16%      0.10%     0.55%      0.005     1.441    3.787    1.355     4.090     5.04%      27.68%        1.29%     1.87%   0.371                 $0.08
 3/28/2016      734,805   $4.55    -0.44%     -0.14%    -1.30%      0.005     1.440    3.782    1.360     4.108     5.05%      27.74%       -1.23%     0.80%   0.158                 $0.04
 3/29/2016   15,309,253   $4.94     8.57%      1.69%     1.73%      0.005     1.440    3.791    1.377     4.162     5.04%      28.03%        3.02%     5.56%   1.103                 $0.25
 3/30/2016    3,123,931   $4.71    -4.66%      0.47%    -0.53%      0.005     1.442    3.783    1.341     3.933     5.05%      27.90%       -0.12%    -4.53%   -0.897               -$0.22
 3/31/2016    1,438,121   $4.67    -0.85%      0.01%     2.20%      0.005     1.452    3.740    1.347     3.910     5.07%      27.42%        3.49%    -4.34%   -0.856               -$0.20
  4/1/2016    1,349,248   $4.60    -1.50%      0.92%     2.87%      0.004     1.490    3.842    1.294     3.805     5.06%      27.33%        4.34%    -5.84%   -1.152               -$0.27
  4/4/2016    1,284,268   $4.54    -1.30%     -0.44%     0.89%      0.005     1.549    3.977    1.298     3.836     5.05%      27.82%        1.51%    -2.81%   -0.557               -$0.13
  4/5/2016    1,573,246   $4.70     3.52%     -0.98%    -0.34%      0.005     1.557    4.082    1.319     3.990     4.95%      28.97%       -0.16%     3.68%   0.743                 $0.17
  4/6/2016    2,523,849   $5.03     7.02%      1.59%     5.95%      0.006     1.570    4.122    1.361     4.126     4.94%      29.42%        9.04%    -2.01%   -0.407               -$0.09
  4/7/2016    1,795,384   $5.08     0.99%     -1.47%    -1.89%      0.006     1.553    4.025    1.339     4.131     4.95%      30.06%       -2.27%     3.26%   0.659                 $0.16
  4/8/2016      973,917   $4.93    -2.95%      0.05%    -1.05%      0.005     1.519    4.057    1.490     4.633     4.83%      32.62%       -1.06%    -1.90%   -0.393               -$0.10
 4/11/2016    1,077,177   $4.69    -4.87%     -0.36%    -1.65%      0.005     1.503    4.019    1.486     4.629     4.82%      32.31%       -1.98%    -2.89%   -0.599               -$0.14
 4/12/2016    1,119,835   $4.85     3.41%      0.80%     1.13%      0.004     1.475    3.984    1.528     4.821     4.77%      33.21%        2.06%     1.35%   0.284                 $0.06
 4/13/2016    1,350,790   $5.12     5.57%      1.55%     1.93%      0.004     1.471    3.991    1.527     4.834     4.75%      33.34%        3.22%     2.34%   0.493                 $0.11
 4/14/2016    1,233,662   $5.09    -0.59%     -0.03%     0.14%      0.004     1.495    4.090    1.524     4.837     4.74%      33.83%        0.62%    -1.21%   -0.255               -$0.06
 4/15/2016    1,117,747   $5.06    -0.59%     -0.16%    -0.32%      0.004     1.487    4.086    1.478     4.671     4.72%      32.84%       -0.04%    -0.55%   -0.116               -$0.03
 4/18/2016      835,451   $5.04    -0.40%      0.44%     1.51%      0.004     1.485    4.076    1.482     4.665     4.72%      32.86%        2.67%    -3.07%   -0.651               -$0.16
 4/19/2016    1,295,217   $5.13     1.79%     -0.40%    -1.94%      0.004     1.487    4.057    1.473     4.596     4.73%      32.02%       -2.45%     4.24%   0.897                 $0.21
 4/20/2016    1,288,516   $5.19     1.17%      0.16%     0.05%      0.004     1.465    4.033    1.465     4.631     4.68%      32.18%        0.46%     0.71%   0.152                 $0.04
 4/21/2016    1,501,982   $5.24     0.96%     -0.05%     2.84%      0.003     1.444    4.072    1.458     4.718     4.57%      32.85%        4.44%    -3.48%   -0.762               -$0.18
 4/22/2016      948,836   $5.15    -1.72%     -0.80%     0.29%      0.003     1.461    4.118    1.403     4.558     4.58%      32.05%        0.63%    -2.35%   -0.513               -$0.12
 4/25/2016    1,596,113   $5.26     2.14%     -0.21%    -0.88%      0.002     1.481    4.175    1.385     4.513     4.59%      32.00%       -1.00%     3.13%   0.683                 $0.16
 4/26/2016    1,523,286   $5.06    -3.80%     -0.15%    -1.50%      0.003     1.482    4.123    1.376     4.453     4.59%      31.79%       -1.81%    -1.99%   -0.433               -$0.10




Forensic Economics, Inc.                                                                                                                                                           p. 16 of 18
                                    Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 116 of 312


                                                                                 Exhibit 5
                                           Keryx Biopharmaceuticals, Inc. Daily Trading Statistics and Market Model Parameters


    [1]        [2]         [3]     [4]         [5]      [6]         [7]       [8]      [9]      [10]      [11]      [12]        [13]       [14]       [15]     [16]     [17]       [18]
                                                                                        Market Model Parameters
                  Keryx Common Stock         Market   Industry                  Market            Industry        Standard               Predicted   Excess                    Excess Price
    Date     Volume      Price    Return     Return    Return    Intercept   Beta    t-stat    Beta     t-stat      Error    R-Squared    Return     Return    t-stat    *       Change
 4/27/2016   1,445,057   $5.08     0.40%     -0.51%    -1.29%      0.003     1.598    4.448    1.382     4.554     4.53%      33.73%       -1.56%     1.96%   0.433                 $0.10
 4/28/2016   4,635,558   $5.26     3.54%     -1.18%    -0.90%      0.004     1.587    4.497    1.410     4.725     4.45%      34.83%       -1.05%     4.59%   1.032                 $0.23
 4/29/2016   1,681,408   $5.44     3.42%     -0.62%    -2.60%      0.005     1.514    4.331    1.532     5.058     4.42%      35.78%       -3.45%     6.87%   1.555                 $0.36
  5/2/2016   2,841,814   $5.96     9.56%      0.89%     1.09%      0.006     1.536    4.336    1.473     4.858     4.45%      34.94%        2.27%     7.29%   1.638                 $0.40
  5/3/2016   2,129,705   $5.64    -5.37%     -1.12%    -1.92%      0.006     1.601    4.651    1.481     5.016     4.33%      37.16%       -2.42%    -2.95%   -0.680               -$0.18
  5/4/2016   2,198,649   $5.21    -7.62%     -0.77%    -2.93%      0.005     1.617    4.702    1.486     5.022     4.34%      37.47%       -3.92%    -3.70%   -0.853               -$0.21
  5/5/2016   1,126,905   $5.29     1.54%     -0.13%     0.37%      0.005     1.609    4.659    1.495     5.037     4.35%      37.09%        1.02%     0.52%   0.119                 $0.03
  5/6/2016     731,859   $5.37     1.51%      0.41%    -1.34%      0.004     1.579    4.677    1.510     5.210     4.25%      38.04%       -1.59%     3.10%   0.730                 $0.16
  5/9/2016   1,058,946   $5.47     1.86%      0.30%     2.45%      0.004     1.596    4.729    1.484     5.149     4.26%      37.81%        4.10%    -2.24%   -0.525               -$0.12
 5/10/2016   1,050,794   $5.42    -0.91%      1.26%     0.92%      0.004     1.603    4.760    1.438     5.029     4.25%      37.43%        1.96%    -2.88%   -0.677               -$0.16
 5/11/2016     736,578   $5.25    -3.14%     -1.02%    -3.08%      0.004     1.566    4.677    1.458     5.101     4.25%      37.37%       -4.22%     1.08%   0.254                 $0.06
 5/12/2016   1,003,788   $5.19    -1.24%     -0.49%    -1.68%      0.004     1.598    4.771    1.420     4.992     4.23%      37.71%       -2.11%     0.88%   0.207                 $0.05
 5/13/2016   1,084,433   $5.36     3.38%     -0.40%     0.89%      0.004     1.591    4.756    1.427     5.025     4.22%      37.87%        1.59%     1.79%   0.423                 $0.09
 5/16/2016     890,686   $5.54     3.36%      1.23%     3.00%      0.004     1.583    4.741    1.431     5.060     4.22%      37.82%        4.90%    -1.54%   -0.365               -$0.08
 5/17/2016   1,366,595   $5.46    -1.44%     -1.21%    -0.90%      0.004     1.559    4.671    1.417     5.038     4.22%      37.58%       -1.02%    -0.42%   -0.100               -$0.02
 5/18/2016     921,147   $5.55     1.65%      0.50%     1.35%      0.004     1.590    4.720    1.385     4.817     4.21%      37.52%        2.38%    -0.73%   -0.174               -$0.04
 5/19/2016     674,538   $5.53    -0.36%     -0.56%    -1.44%      0.004     1.592    4.695    1.381     4.793     4.21%      37.54%       -1.71%     1.35%   0.321                 $0.07
 5/20/2016   1,135,716   $5.74     3.80%      1.21%     2.07%      0.004     1.582    4.683    1.403     4.870     4.20%      37.91%        3.56%     0.23%   0.056                 $0.01
 5/23/2016   1,063,746   $5.81     1.22%     -0.08%     0.62%      0.004     1.579    4.654    1.403     4.867     4.20%      37.66%        1.29%    -0.07%   -0.017                $0.00
 5/24/2016   1,480,338   $5.91     1.72%      2.00%     2.28%      0.004     1.578    4.651    1.404     4.856     4.20%      37.63%        4.00%    -2.28%   -0.542               -$0.13
 5/25/2016   1,130,894   $5.70    -3.55%      0.71%     1.15%      0.005     1.571    4.686    1.392     4.823     4.19%      37.71%        2.18%    -5.73%   -1.368               -$0.34
 5/26/2016     835,797   $5.71     0.18%      0.15%    -0.60%      0.004     1.548    4.587    1.389     4.768     4.22%      37.05%       -0.40%     0.58%   0.137                 $0.03
 5/27/2016     824,761   $5.86     2.63%      0.66%     0.96%      0.004     1.548    4.598    1.388     4.777     4.21%      37.12%        1.83%     0.80%   0.189                 $0.05
 5/31/2016   2,042,770   $6.01     2.56%      0.30%     1.27%      0.004     1.550    4.622    1.375     4.740     4.20%      37.07%        2.17%     0.39%   0.093                 $0.02
  6/1/2016   1,225,741   $5.98    -0.50%      0.09%     0.52%      0.004     1.550    4.621    1.376     4.752     4.20%      37.13%        1.10%    -1.60%   -0.380               -$0.10
  6/2/2016   4,480,798   $6.69    11.87%      0.39%     1.85%      0.003     1.547    4.644    1.407     4.874     4.17%      37.81%        2.97%     8.90%   2.133      *          $0.53
  6/3/2016   2,911,329   $6.28    -6.13%     -0.58%    -1.54%      0.004     1.560    4.586    1.458     4.984     4.24%      38.12%       -1.90%    -4.23%   -0.997               -$0.28
  6/6/2016   1,120,384   $6.50     3.50%      0.53%     1.50%      0.004     1.574    4.608    1.470     5.013     4.26%      38.40%        2.63%     0.87%   0.205                 $0.05
  6/7/2016     824,611   $6.33    -2.62%     -0.14%    -2.53%      0.004     1.539    4.510    1.451     4.969     4.24%      37.53%       -3.28%     0.66%   0.156                 $0.04
  6/8/2016     855,190   $6.33     0.00%      0.28%    -0.08%      0.005     1.605    4.688    1.448     5.050     4.21%      38.48%        0.39%    -0.39%   -0.092               -$0.02
  6/9/2016     979,227   $6.05    -4.42%     -0.32%    -1.81%      0.005     1.579    4.709    1.405     4.995     4.12%      38.26%       -2.08%    -2.34%   -0.569               -$0.15
 6/10/2016     860,936   $5.93    -1.98%     -1.29%    -2.17%      0.005     1.573    4.680    1.432     5.058     4.12%      38.55%       -2.77%     0.78%   0.190                 $0.05
 6/13/2016   1,484,448   $5.86    -1.18%     -0.93%    -1.25%      0.005     1.555    4.615    1.434     5.064     4.12%      38.44%       -1.36%     0.18%   0.045                 $0.01
 6/14/2016     995,786   $5.88     0.34%     -0.09%    -0.54%      0.005     1.550    4.618    1.425     5.034     4.12%      38.28%       -0.28%     0.62%   0.150                 $0.04
 6/15/2016     816,094   $5.80    -1.36%     -0.17%    -0.21%      0.006     1.476    4.366    1.433     5.099     4.09%      37.48%        0.25%    -1.61%   -0.394               -$0.09
 6/16/2016   1,226,476   $6.00     3.45%      0.21%    -0.07%      0.006     1.502    4.518    1.426     5.162     4.02%      38.50%        0.52%     2.93%   0.728                 $0.17
 6/17/2016   1,744,876   $6.05     0.83%     -0.92%    -2.04%      0.006     1.502    4.515    1.403     5.040     4.02%      37.72%       -2.34%     3.18%   0.790                 $0.19
 6/20/2016   1,109,816   $6.13     1.32%      0.77%     0.84%      0.006     1.444    4.337    1.386     4.999     4.00%      36.72%        1.80%    -0.48%   -0.120               -$0.03
 6/21/2016   1,188,222   $6.05    -1.31%      0.14%    -1.57%      0.005     1.497    4.529    1.376     5.014     3.96%      37.71%       -1.60%     0.29%   0.074                 $0.02
 6/22/2016     911,224   $6.01    -0.66%     -0.21%     0.68%      0.004     1.651    5.128    1.277     4.826     3.82%      39.99%        1.23%    -1.89%   -0.495               -$0.11
 6/23/2016     872,098   $6.20     3.16%      1.59%     2.21%      0.004     1.615    5.053    1.279     4.896     3.78%      39.98%        3.73%    -0.57%   -0.150               -$0.03
 6/24/2016   4,034,218   $5.86    -5.48%     -4.12%    -4.97%      0.004     1.651    5.281    1.255     4.884     3.71%      41.18%       -7.44%     1.96%   0.527                 $0.12
 6/27/2016   1,430,236   $5.78    -1.37%     -2.41%    -3.09%      0.005     1.616    5.447    1.275     4.979     3.70%      42.12%       -4.30%     2.93%   0.791                 $0.17
 6/28/2016   1,479,043   $6.22     7.61%      2.13%     3.80%      0.005     1.576    5.383    1.282     4.998     3.71%      41.93%        6.00%     1.61%   0.434                 $0.09
 6/29/2016   1,545,413   $6.76     8.68%      1.87%     2.18%      0.005     1.594    5.494    1.284     5.020     3.71%      42.93%        3.91%     4.77%   1.286                 $0.30
 6/30/2016   1,788,595   $6.62    -2.07%      1.33%     0.60%      0.006     1.673    5.785    1.280     4.994     3.72%      44.04%        1.89%    -3.96%   -1.067               -$0.27
  7/1/2016     956,902   $6.80     2.72%      0.42%     2.02%      0.006     1.612    5.612    1.314     5.146     3.71%      43.78%        3.40%    -0.68%   -0.184               -$0.05




Forensic Economics, Inc.                                                                                                                                                          p. 17 of 18
                                               Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 117 of 312


                                                                                            Exhibit 5
                                                      Keryx Biopharmaceuticals, Inc. Daily Trading Statistics and Market Model Parameters


     [1]           [2]           [3]          [4]           [5]            [6]            [7]          [8]         [9]      [10]      [11]              [12]           [13]           [14]           [15]         [16]     [17]       [18]
                                                                                                                    Market Model Parameters
                      Keryx Common Stock                  Market        Industry                         Market                  Industry            Standard                      Predicted        Excess                        Excess Price
    Date         Volume      Price    Return              Return         Return       Intercept       Beta    t-stat          Beta     t-stat          Error       R-Squared        Return         Return         t-stat    *       Change
  7/5/2016       1,004,297   $6.81     0.15%              -0.80%         -0.97%         0.006         1.638       5.694       1.293       5.096        3.70%         44.15%          -0.95%          1.10%       0.297                 $0.07
  7/6/2016       1,049,830   $6.89     1.17%               0.75%          2.33%         0.006         1.630       5.620       1.294       5.100        3.70%         43.65%           3.86%         -2.68%       -0.725               -$0.18
  7/7/2016         972,734   $6.90     0.15%               0.36%          0.62%         0.006         1.624       5.591       1.277       5.047        3.71%         43.43%           1.50%         -1.35%       -0.365               -$0.09
  7/8/2016       1,532,878   $7.25     5.07%               1.64%          1.20%         0.006         1.587       5.501       1.274       5.084        3.67%         43.18%           2.65%          2.42%       0.660                 $0.17
 7/11/2016       1,340,006   $7.14    -1.52%               0.64%         -0.21%         0.007         1.559       5.329       1.267       5.071        3.66%         42.05%           0.58%         -2.09%       -0.571               -$0.15
 7/12/2016       1,072,386   $7.16     0.28%               0.69%          0.75%         0.007         1.539       5.259       1.272       5.101        3.67%         41.69%           1.78%         -1.50%       -0.410               -$0.11
 7/13/2016         960,939   $7.04    -1.68%              -0.34%         -1.72%         0.007         1.560       5.386       1.185       4.692        3.63%         40.69%          -1.49%         -0.19%       -0.052               -$0.01
 7/14/2016         687,960   $7.01    -0.43%               0.57%          0.33%         0.007         1.556       5.360       1.185       4.708        3.63%         40.63%           1.27%         -1.70%       -0.468               -$0.12
 7/15/2016         998,479   $7.09     1.14%              -0.09%          1.43%         0.007         1.505       5.044       1.182       4.699        3.62%         38.58%           2.34%         -1.19%       -0.330               -$0.08
 7/18/2016         849,096   $7.29     2.82%               0.52%          0.34%         0.007         1.524       5.083       1.184       4.714        3.62%         38.27%           1.26%          1.56%       0.429                 $0.11
 7/19/2016       1,318,199   $7.30     0.14%              -0.38%         -1.34%         0.007         1.495       4.847       1.192       4.730        3.62%         37.63%          -1.01%          1.15%       0.317                 $0.08
 7/20/2016       1,915,091   $7.47     2.33%               1.07%          2.56%         0.007         1.494       4.848       1.175       4.635        3.62%         37.23%           4.08%         -1.75%       -0.483               -$0.13
 7/21/2016       1,523,187   $7.51     0.54%              -0.31%          1.25%         0.007         1.529       5.003       1.076       4.214        3.58%         36.61%           1.86%         -1.32%       -0.368               -$0.10
 7/22/2016         821,697   $7.42    -1.20%               0.52%          0.24%         0.007         1.542       5.054       1.050       4.101        3.58%         36.25%           1.16%         -2.35%       -0.657               -$0.18
 7/25/2016         509,477   $7.42     0.00%              -0.05%          0.46%         0.007         1.593       5.123       1.048       4.102        3.58%         36.52%           1.11%         -1.11%       -0.310               -$0.08
 7/26/2016         762,037   $7.53     1.48%               0.24%         -0.70%         0.006         1.590       5.060       1.046       4.091        3.58%         36.25%           0.05%          1.43%       0.400                 $0.11
 7/27/2016       1,245,597   $7.46    -0.93%               0.58%          2.45%         0.006         1.493       4.858       1.128       4.513        3.48%         37.58%           3.58%         -4.51%       -1.298               -$0.34
 7/28/2016       1,039,575   $7.36    -1.34%               0.31%          0.22%         0.006         1.476       4.694       1.088       4.360        3.50%         36.02%           0.93%         -2.27%       -0.648               -$0.17
 7/29/2016       1,225,535   $7.36     0.00%               0.14%          0.64%         0.006         1.505       4.710       1.039       3.922        3.50%         35.23%           1.30%         -1.30%       -0.371               -$0.10
  8/1/2016      13,987,089   $4.72   -35.87%               0.43%          1.65%         0.005         1.455       4.431       1.061       3.971        3.49%         34.78%           2.46%        -38.33%      -10.970     **        -$2.82

Notes:
[1] Trading Date.
[2] Reported Volume. Source: Bloomberg.
[3] Closing Price. Source: Bloomberg.
[4] Equals [3] / prior traded [3] - 1.
[5] Market Return is the return on the NASDAQ Composite Total Return Index (Bloomberg ticker: XCMP). Source: Bloomberg.
[6] Industry Return is the return on he NASDAQ Biotechnology Total Return Index (Bloomberg ticker: XNBI). Source: Bloomberg.
[7] = Intercept from rolling regression of [4] on [5] and ([6] - [5]) over previous 126 trading days. Includes dummy variables for January 28-29, 2013, October 16-17, 2013, November 5-6, 2013, and March 29-30, 2016.
[8] = Market beta from rolling regression of [4] on [5] and ([6] - [5]) over previous 126 trading days. Includes dummy variables for January 28-29, 2013, October 16-17, 2013, November 5-6, 2013, and March 29-30, 2016.
[9] = t-statistic on market beta from rolling regression of [4] on [5] and ([6] - [5]) over previous 126 trading days. Includes dummy variables for January 28-29, 2013, October 16-17, 2013, November 5-6, 2013, and March 29-30, 2016.
[10] = Industry (net of market) beta from rolling regression of [4] on [5] and ([6] - [5]) over previous 126 trading days. Includes dummy variables for January 28-29, 2013, October 16-17, 2013, November 5-6, 2013, and March 29-30, 2016.
[11] = t-statistic on industry (net of market) beta from rolling regression of [4] on [5] and ([6] - [5]) over previous 126 trading days. Includes dummy variables for January 28-29, 2013, October 16-17, 2013, November 5-6, 2013, and March
29-30, 2016.
[12] = Standard error from rolling regression of [4] on [5] and ([6] - [5]) over previous 126 trading days. Includes dummy variables for January 28-29, 2013, October 16-17, 2013, November 5-6, 2013, and March 29-30, 2016.
[13] = R-squared from rolling regression of [4] on [5] and ([6] - [5]) over previous 126 trading days. Includes dummy variables for January 28-29, 2013, October 16-17, 2013, November 5-6, 2013, and March 29-30, 2016.
[14] = [7] + [8] x [5] + [10] x ([6] - [5].
[15] = [4] - [14].
[16] = [15] / [12].
[17] ** represents statistical significance at the 1% level, * represents statistical significance at the 5% level.
[18] = [15] x previous [3].




Forensic Economics, Inc.                                                                                                                                                                                                             p. 18 of 18
                                           Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 118 of 312


                                                                                          Exhibit 6
                                                              Event Study of Keryx Pharmaceutical's Top-Line Clinical Trial Results


                                                                                                                                                                                Expected   Excess
               Date        Phase Country                               End Points                                                           Results                             Reaction   Return   t-stat *
            10/16/2013                      Primary: Serum phosphorous level                                                                                                               17.02%   7.65 **
                                                                                                           Top-Line Results: Statistically significant changes in phosphate
                            III    Japan    Secondary: percentage of patients achieving target phosphorous                                                                         +
                                                                                                           levels, FGF-23, iron storage parameters, and hemoglobin
            10/17/2013                      levels and change in FGF-23 levels at EOT                                                                                                      9.62%    4.30 **
           Two-Day Window                                                                                                                                                                  28.27%   8.45 **



             11/5/2013                                                                                         Top-line Results: Highly statistically significant in its mean              18.08%   7.99 **
                                            Primary: Serum phosphorous level and TSAT
                            II      U.S.                                                                       changes at Week 12 versus baseline for all co-primary and key       +
                                            Secondary: ferritin, hemoglobin and FGF-23
             11/6/2013                                                                                         secondary endpoints                                                         10.97%   4.84 **
           Two-Day Window                                                                                                                                                                  31.04%   9.07 **



              3/29/2016                     Primary: 1 g/dL or greater increase in hemoglobin                  Top-line Results: statistically significant differences versus              5.56%    1.10
                            III     U.S.    Secondary: Mean changes in hemoglobin, TSAT, ferritin, and         placebo for the primary and all pre-specified secondary             +
              3/30/2016                     serum phosphate, and durable response during efficacy period       endpoints                                                                   -4.53%   -0.90
           Two-Day Window                                                                                                                                                                  0.77%    0.15
           * represents statistical significance at the 5% level, ** represents significance at the 1% level

           Notes:
           Source for clinical trial results: Appendix A.
           Source for Keryx trading statistics: Exhibit 5.




Forensic Economics, Inc.
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 119 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date        Day    Volume     Price   Return   Return   Return     Return    Return t stat *                                                                 Events
  5/8/2013    Wed   3,106,576   $7.85   -1.75%    0.49%    0.08%      0.65%    -2.40%   -0.59    Brean Capital Analyst Report (Brean Capital - Manual Entry, 05/08/2013)

                                                                                                 JMP Securities Analyst Report (JMP Securities - Manual Entry, 05/08/2013)

                                                                                                 KERYX BIOPHARMACEUTICALS INC 10-Q (SEC - SEC Edgar, 05/08/2013)

                                                                                                 Maxim Group Analyst Report (Maxim Group - Manual Entry, 05/08/2013)

                                                                                                 Oppenheimer Analyst Report (Oppenheimer - Manual Entry, 05/08/2013)

                                                                                                 Q1 2013 Keryx Biopharmaceuticals, Inc. Earnings Conference Call - Final (CQ FD Disclosure - Factiva, 05/08/2013)

                                                                                                 Roth Capital Analyst Report (Roth Capital - Manual Entry, 05/08/2013)

                                                                                                 U.S. HEALTH PRE-MARKET: Genomic Health, Myriad Genetics, Vivus (Bloomberg First Word - Bloomberg, 05/08/2013 08:19
                                                                                                 AM)

                                                                                                 Russell 2000 Stocks With Highest, Lowest Average Analyst Rating (BLOOMBERG News - Bloomberg, 05/08/2013 09:00 AM)

  5/9/2013    Thu   2,544,911   $7.83   -0.25%   -0.06%    0.09%      0.08%    -0.34%   -0.08    Burrill Securities Analyst Report (Burrill Securities - Manual Entry, 05/09/2013)

                                                                                                 FORM 8-K: KERYX BIOPHARMACEUTICALS FILES CURRENT REPORT (US Fed News - Factiva, 05/09/2013)

                                                                                                 Ladenburg Analyst Report (Ladenburg - Manual Entry, 05/09/2013)

  5/10/2013   Fri   2,777,801   $8.22   4.98%     0.80%    2.84%      2.10%    2.88%    0.71     Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 05/10/2013)

                                                                                                 Keryx Biopharmaceuticals Reports First Quarter 2013 Financial Results (Professional Services Close-Up - Factiva, 05/10/2013)


                                                                                                 Keryx management to meet with Oppenheimer (Theflyonthewall.com - Factiva, 05/10/2013)

                                                                                                 Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 05/10/2013)

                                                                                                 Nasdaq Short Interest as of April 30 (BLOOMBERG News - Bloomberg, 05/10/2013 05:09 AM)

                                                                                                 Largest Nasdaq Short Interest Changes as of April 30 (BLOOMBERG News - Bloomberg, 05/10/2013 05:10 AM)

                                                                                                 Largest Nasdaq Short Interest Positions as of April 30 (BLOOMBERG News - Bloomberg, 05/10/2013 05:11 AM)

                                                                                                 Largest Nasdaq Short Interest vs Free Float as of April 30 (BLOOMBERG News - Bloomberg, 05/10/2013 05:11 AM)

  5/11/2013   Sat
  5/12/2013   Sun                                                                                TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 05/12/2013)

  5/13/2013   Mon   4,792,180   $8.75   6.45%     0.07%    1.71%      1.01%    5.43%    1.35     31993L0085; Council Directive 93/85/EEC of 4 October 1993 on the control of potato ring rot OJ L 259, 18.10.1993, p.
                                                                                                 1Ã¢â‚¬â€œ25 (ES, DA, DE, EL, EN, FR, IT, NL, PT) (EUR-Lex - Factiva, 05/13/2013)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form DEF 14A, Other Definitive Proxy Statements
                                                                                                 (Apr. 30, 2013) (Pharma Business Week - Factiva, 05/13/2013)

                                                                                                 Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 05/13/2013)

                                                                                                 Russell 2000 Stocks With Biggest Weekly Changes in Ratings (BLOOMBERG News - Bloomberg, 05/13/2013 08:40 AM)


Forensic Economics, Inc.                                                                                                                                                                                                p. 1 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 120 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date        Day    Volume     Price   Return   Return   Return     Return    Return t stat *                                                               Events

  5/14/2013   Tue   2,680,251   $8.47   -3.20%    0.74%    1.82%      1.91%    -5.11%   -1.26    KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 05/14/2013)

                                                                                                 DJ CFO OLIVIERO III Sells 29,363 Of KERYX BIOPHARMACEUTICALS INC >KERX (Dow Jones Newswires - Factiva,
                                                                                                 05/14/2013 07:01 PM)

  5/15/2013   Wed   2,126,795   $8.19   -3.31%    0.27%   -1.21%     -0.22%    -3.08%   -0.77    KERYX BIOPHARMACEUTICALS INC ARS (SEC - SEC Edgar, 05/15/2013)

                                                                                                 KERYX BIOPHARMACEUTICALS REPORTS DISPOSITION BY CHIEF FINANCIAL OFFICER OLIVIERO (New York)
                                                                                                 (US Fed News - Factiva, 05/15/2013)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form DEF 14A, Other Definitive Proxy Statements
                                                                                                 (Apr. 30, 2013) (Biotech Week - Factiva, 05/15/2013)

  5/16/2013   Thu   1,765,106   $8.00   -2.32%   -0.18%   -2.06%     -1.25%    -1.07%   -0.27
  5/17/2013   Fri   1,726,147   $8.04    0.50%    0.97%    0.93%      1.43%    -0.93%   -0.23    Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 05/17/2013)

                                                                                                 Oppenheimer Analyst Report (Oppenheimer - Manual Entry, 05/17/2013)

  5/18/2013   Sat                                                                                Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form DEF 14A, Other Definitive Proxy Statements

  5/19/2013   Sun                                                                                Keryx Biopharmaceuticals Updates on First Quarter 2013 Financial Results (Manufacturing Close-Up - Factiva, 05/19/2013)

                                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 05/19/2013)

  5/20/2013   Mon   1,997,465   $7.94   -1.24%   -0.07%   -1.15%     -0.76%    -0.49%   -0.12    Hematology Research; Studies Conducted at University of North Carolina on Hematology Research Recently Reported
                                                                                                 (Hematology Week - Factiva, 05/20/2013)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 10-Q, Quarterly Report [Sections 13 Or 15(D)]
                                                                                                 (May. 8, 2013) (Biotech Business Week - Factiva, 05/20/2013)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 10-Q, Quarterly Report [Sections 13 Or 15(D)]
                                                                                                 (May. 8, 2013) (Pharma Business Week - Factiva, 05/20/2013)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (May. 7, 2013) (Biotech
                                                                                                 Business Week - Factiva, 05/20/2013)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (May. 7, 2013) (Pharma
                                                                                                 Business Week - Factiva, 05/20/2013)

                                                                                                 Keryx Biopharmaceuticals Q1 net loss decreases (MarketLine (a Datamonitor Company), Company News - Factiva, 05/20/2013
                                                                                                 04:32 AM)

  5/21/2013   Tue   1,392,027   $8.05   1.39%     0.17%    0.90%      0.65%    0.74%    0.18     GlobalData Analyst Report (GLOBALDATA - Manual Entry, 05/21/2013)

                                                                                                 DJ Keryx Biopharmaceuticals Inc, Inst Holders, 1Q 2013 (KERX) (Dow Jones Newswires - Factiva, 05/21/2013 03:59 AM)

  5/22/2013   Wed   1,983,640   $7.88   -2.11%   -1.11%   -0.33%     -1.22%    -0.89%   -0.22    Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 10-Q, Quarterly Report [Sections 13 Or 15(D)]
                                                                                                 (May. 8, 2013) (Biotech Week - Factiva, 05/22/2013)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (May. 7, 2013) (Biotech
                                                                                                 Week - Factiva, 05/22/2013)




Forensic Economics, Inc.                                                                                                                                                                                             p. 2 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 121 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date        Day    Volume     Price   Return   Return   Return     Return    Return t stat *                                                               Events
                                                                                                 DJ CFO OLIVIERO III Registers 29,363 Of KERYX BIOPHARMACEUTICALS INC >KERX (Dow Jones Newswires - Factiva,
                                                                                                 05/22/2013 11:31 PM)

  5/23/2013   Thu   1,632,547   $8.03   1.90%    -0.10%    0.30%      0.07%    1.84%    0.46
  5/24/2013   Fri   1,037,370   $8.03   0.00%    -0.01%   -0.26%     -0.18%    0.18%    0.04     Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 05/24/2013)

  5/25/2013   Sat                                                                                Hematology Research; Studies Conducted at University of North Carolina on Hematology Research Recently Reported
                                                                                                 (Obesity, Fitness & Wellness Week - Factiva, 05/25/2013)

  5/26/2013   Sun                                                                                TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 05/26/2013)

  5/27/2013   Mon                                                                                Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial

  5/28/2013   Tue   1,457,626   $8.00   -0.37%    0.86%    1.19%      1.43%    -1.81%   -0.46    Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 05/28/2013)

  5/29/2013   Wed   1,233,298   $8.14   1.75%    -0.60%   -1.10%     -1.28%    3.03%    0.77     JMP Securities Analyst Report (JMP Securities - Manual Entry, 05/29/2013)

                                                                                                 Patents; Researchers Submit Patent Application, "Preparation Method of Weakly Basic, Ionized, Mineralization and Healthy
                                                                                                 Drinking Water", for Approval (Electronics Newsweekly - Factiva, 05/29/2013)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                 Ownership of Securities (May. 14, 2013) (Biotech Week - Factiva, 05/29/2013)

                                                                                                 Largest Nasdaq Short Interest Positions as of May 15 (BLOOMBERG News - Bloomberg, 05/29/2013 01:51 PM)

                                                                                                 Largest Nasdaq Short Interest vs Free Float as of May 15 (BLOOMBERG News - Bloomberg, 05/29/2013 01:51 PM)

  5/30/2013   Thu   1,902,938   $8.16   0.25%     0.69%    1.34%      1.32%    -1.07%   -0.27    Patents; Researchers Submit Patent Application, "Preparation Method of Weakly Basic, Ionized, Mineralization and Healthy

  5/31/2013   Fri   1,951,738   $8.01   -1.84%   -1.01%   -2.20%     -2.19%    0.35%    0.09     32006D0257; 2006/257/EC: Commission Decision of 9 February 2006 amending Decision 96/335/EC establishing an inventory
                                                                                                 and a common nomenclature of ingredients employed in cosmetic products (Text with EEA relevance) OJ L 97, 5.4.2006, p.
                                                                                                 1Ã¢â‚¬â€œ528 (ES, CS, DA, DE, ET, EL, EN, FR, IT, LV, LT, HU, MT, NL, PL, PT, SK, SL, FI, SV) (EUR-Lex - Factiva,
                                                                                                 05/31/2013)

                                                                                                 Nephrology; Studies from Central Pharmaceutical Research Institute in the Area of Nephrology Reported (Chemicals &
                                                                                                 Chemistry - Factiva, 05/31/2013)

                                                                                                 Nephrology; Studies from Central Pharmaceutical Research Institute in the Area of Nephrology Reported (Health & Medicine
                                                                                                 Week - Factiva, 05/31/2013)

                                                                                                 Patents; Researchers Submit Patent Application, "Preparation Method of Weakly Basic, Ionized, Mineralization and Healthy
                                                                                                 Drinking Water", for Approval (Chemicals & Chemistry - Factiva, 05/31/2013)

  6/1/2013    Sat                                                                                32006D0257; 2006/257/EC: Commission Decision of 9 February 2006 amending Decision 96/335/EC establishing an inventory
                                                                                                 and a common nomenclature of ingredients employed in cosmetic products (Text with EEA relevance) OJ L 97, 5.4.2006, p.
                                                                                                 1Ã¢â‚¬â€œ528 (ES, CS, DA, DE, ET, EL, EN, FR, IT, LV, LT, HU, MT, NL, PL, PT, SK, SL, FI, SV) (EUR-Lex - Factiva,
                                                                                                 06/01/2013)

                                                                                                 Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 06/01/2013)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                 Ownership of Securities (May. 14, 2013) (Obesity, Fitness & Wellness Week - Factiva, 06/01/2013)

  6/2/2013    Sun                                                                                TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 06/02/2013)

Forensic Economics, Inc.                                                                                                                                                                                           p. 3 of 191
                                        Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 122 of 312


                                                                                           Appendix A
                                                                                  Keryx Biopharmaceuticals, Inc.
                                                                                           Chronology
                                                Market Industry   Predicted   Excess
  Date       Day     Volume    Price   Return   Return   Return     Return    Return t stat *                                                              Events

  6/3/2013   Mon   4,419,399   $7.86   -1.87%    0.29%   -1.07%     -0.34%    -1.53%   -0.39    JMP Securities Analyst Report (JMP Securities - Manual Entry, 06/03/2013)

                                                                                                Keryx announces positive Zerenex Phase 3 data (Theflyonthewall.com - Factiva, 06/03/2013)

                                                                                                *DJ Keryx Biopharmaceuticals, Inc. Announces Zerenex(TM) Phase 3 Data Presented At The 2013 World Congress Of
                                                                                                Nephrology (Dow Jones Newswires - Factiva, 06/03/2013 08:30 AM)

                                                                                                Keryx Biopharmaceuticals, Inc. Announces Zerenex(TM) Phase 3 Data Presented At The 2013 World Congress Of Nephrology
                                                                                                (Dow Jones News Service - Factiva, 06/03/2013 08:30 AM)

                                                                                                Keryx Biopharmaceuticals, Inc. Announces Zerenex(TM) Phase 3 Data Presented at the 2013 World Congress of Nephrology
                                                                                                (PR Newswire (U.S.) - Factiva, 06/03/2013 08:30 AM)

                                                                                                *KERYX BIOPHARMACEUTICALS, REPORTS ZERENEXâ„¢ PHASE 3 DATA (BLOOMBERG News - Bloomberg,
                                                                                                06/03/2013 08:30 AM)

                                                                                                *KERYX SAYS ZERENEX MET PRIMARY, SECONDARY ENDPOINTS :KERX US (BLOOMBERG News - Bloomberg,
                                                                                                06/03/2013 08:30 AM)

                                                                                                *KERYX SAYS ZERENEX MET PRIMARY, SECONDARY ENDPOINTS (Bloomberg First Word - Bloomberg, 06/03/2013
                                                                                                08:31 AM)

                                                                                                *KERYX SAYS PRODUCT SAFE, WELL-TOLERATED :KERX US (BLOOMBERG News - Bloomberg, 06/03/2013 08:31 AM)

                                                                                                *KERYX SAYS LOWER RATE SAES VS ACTIVE CONTROL :KERX US (BLOOMBERG News - Bloomberg, 06/03/2013
                                                                                                08:32 AM)

                                                                                                *KERYX: ZERENEX FERRIC CITRATE IN PATIENTS WITH ESRD ON DIALYSIS (BLOOMBERG News - Bloomberg,
                                                                                                06/03/2013 08:34 AM)

                                                                                                Keryx Says Zerenex Met Primary, Secondary Endpoints (Bloomberg First Word - Bloomberg, 06/03/2013 08:35 AM)

                                                                                                Keryx Biopharmaceuticals, Inc. Announces ZerenexÃ¢â€žÂ¢ Phase 3 Data Presented at the 2013 World Congress of
                                                                                                Nephrology (PR Newswire Europe - Factiva, 06/03/2013 08:39 AM)

                                                                                                U.S. HEALTH PRE-MARKET: Affymax Falls on Delisting; ASCO Data (Bloomberg First Word - Bloomberg, 06/03/2013 08:54
                                                                                                AM)

                                                                                                KERYX BIOPHARMACEUTICALS, INC. ANNOUNCES ZERENEXÃ¢â€žÂ¢ PHASE 3 DATA PRESENTED AT THE 2013
                                                                                                WORLD CONGRESS OF NEPHROLOGY (Press Association National Newswire - Factiva, 06/03/2013 09:39 AM)

  6/4/2013   Tue   3,658,207   $7.67   -2.42%   -0.58%   -1.84%     -1.60%    -0.82%   -0.21    Brean Capital Analyst Report (Brean Capital - Manual Entry, 06/04/2013)

                                                                                                KERYX BIOPHARMACEUTICALS INC 8-K (SEC - SEC Edgar, 06/04/2013)

                                                                                                DJ Keryx Biopharm Files 8K - Changes Exec Mgmt >KERX (Dow Jones Institutional News - Factiva, 06/04/2013 05:01 PM)

                                                                                                DJ Keryx Biopharm Files 8K - Other Events >KERX (Dow Jones Institutional News - Factiva, 06/04/2013 05:01 PM)

  6/5/2013   Wed   2,668,118   $7.42   -3.26%   -1.26%   -2.27%     -2.58%    -0.68%   -0.17    FORM 8-K: KERYX BIOPHARMACEUTICALS FILES CURRENT REPORT (US Fed News - Factiva, 06/05/2013)

  6/6/2013   Thu   1,773,771   $7.65   3.10%     0.67%    3.03%      2.29%    0.81%    0.21     Keryx Biopharmaceuticals Presents Zerenex Phase 3 Data (Health & Beauty Close-Up - Factiva, 06/06/2013)



Forensic Economics, Inc.                                                                                                                                                                                        p. 4 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 123 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date        Day    Volume     Price   Return   Return   Return     Return    Return t stat *                                                               Events
                                                                                                 S&P Global Analyst Report (S&P Global - Manual Entry, 06/06/2013)

  6/7/2013    Fri   1,063,678   $7.65   0.00%     1.32%    2.20%      2.38%    -2.38%   -0.61    GlobalData Analyst Report (GLOBALDATA - Manual Entry, 06/07/2013)

                                                                                                 Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 06/07/2013)

  6/8/2013    Sat
  6/9/2013    Sun                                                                                TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 06/09/2013)

  6/10/2013   Mon   1,678,985   $7.74   1.18%     0.13%   -0.51%     -0.29%    1.47%    0.38     Essential Pharmaceuticals, Llc; Agency Reviews Patent Application Approval Request for "Kit Comprising Serum

  6/11/2013   Tue   2,829,558   $7.35   -5.06%   -1.06%   -0.03%     -0.84%    -4.22%   -1.08    Essential Pharmaceuticals, Llc; Agency Reviews Patent Application Approval Request for "Kit Comprising Serum
                                                                                                 Replacement and Labile Factors" (Life Science Weekly - Factiva, 06/11/2013)

  6/12/2013   Wed   2,849,082   $6.98   -5.01%   -1.03%   -2.18%     -2.25%    -2.76%   -0.71    Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 06/12/2013)

                                                                                                 Largest Nasdaq Short Interest Positions as of May 31 (BLOOMBERG News - Bloomberg, 06/12/2013 04:13 AM)

                                                                                                 Largest Nasdaq Short Interest vs Free Float as of May 31 (BLOOMBERG News - Bloomberg, 06/12/2013 04:13 AM)

  6/13/2013   Thu   4,264,136   $6.97   -0.14%    1.32%    1.39%      1.86%    -2.00%   -0.51    Essential Pharmaceuticals, Llc; Agency Reviews Patent Application Approval Request for "Kit Comprising Serum
                                                                                                 Replacement and Labile Factors" (Politics & Government Week - Factiva, 06/13/2013)

                                                                                                 KERYX BIOPHARMACEUTICALS INC 8-K (SEC - SEC Edgar, 06/13/2013)

                                                                                                 Oppenheimer Analyst Report (Oppenheimer - Manual Entry, 06/13/2013)

                                                                                                 Keryx announces positive data from Phase III hyperphosphatemia study (MarketLine (a Datamonitor Company), Company News -
                                                                                                 Factiva, 06/13/2013 02:01 AM)

                                                                                                 DJ Keryx Biopharm Files 8K - Changes Exec Mgmt >KERX (Dow Jones Institutional News - Factiva, 06/13/2013 05:07 PM)

  6/14/2013   Fri   2,117,327   $7.30   4.75%    -0.63%   -0.67%     -1.05%    5.80%    1.48     FORM 8-K: KERYX BIOPHARMACEUTICALS FILES CURRENT REPORT (US Fed News - Factiva, 06/14/2013)

                                                                                                 Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 06/14/2013)

  6/15/2013   Sat
  6/16/2013   Sun                                                                                Keryx Biopharmaceuticals Presents Zerenex Phase 3 Data (Wireless News - Factiva, 06/16/2013)

  6/17/2013   Mon   3,094,062   $7.56   3.55%     0.84%   -0.81%      0.02%    3.53%    0.89     Brean Capital Analyst Report (Brean Capital - Manual Entry, 06/17/2013)

                                                                                                 Nanoparticles; New Nanoparticles Study Findings Recently Were Reported by Researchers at City University of Hong Kong
                                                                                                 (Nanotechnology Weekly - Factiva, 06/17/2013)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Jun. 4, 2013) (Pharma
                                                                                                 Business Week - Factiva, 06/17/2013)

                                                                                                 Litigation Settlements, Data Compliance Reviews, and Clinical Trials Pave Way for Solid Footing in Healthcare - Research
                                                                                                 Report on Pfizer, Merck, Bristol-Myers Squibb, Keryx and Pacira Pharmaceuticals (PR Newswire (U.S.) - Factiva, 06/17/2013
                                                                                                 08:01 AM)

                                                                                                 PRESS RELEASE: Litigation Settlements, Data Compliance Reviews, and Clinical Trials Pave Way for Solid Footing in
                                                                                                 Healthcare - Research Report on Pfizer, Merck, Bristol-Myers Squibb, Keryx and Pacira Pharmaceuticals (Dow Jones
                                                                                                 Newswires - Factiva, 06/17/2013 08:01 AM)

Forensic Economics, Inc.                                                                                                                                                                                            p. 5 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 124 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date        Day    Volume     Price   Return   Return   Return     Return    Return t stat *                                                                Events

  6/18/2013   Tue   1,840,366   $7.66   1.32%     0.87%    1.41%      1.53%    -0.21%   -0.05    Ladenburg Analyst Report (Ladenburg - Manual Entry, 06/18/2013)

  6/19/2013   Wed   9,269,789   $8.24   7.57%    -1.12%   -2.08%     -2.27%    9.84%    2.49 *   JP Morgan Analyst Report (JP Morgan - Manual Entry, 06/19/2013)

                                                                                                 Keryx initiated with an Overweight at JPMorgan (Theflyonthewall.com - Factiva, 06/19/2013)

                                                                                                 Keryx Patents Seen Overcoming Generic Competition (Investor's Business Daily - Factiva, 06/19/2013)

                                                                                                 US Patent Issued to Weyerhaeuser NR on June 18 for "Nutritive media and manufactured seeds comprising same"
                                                                                                 (Washington Inventors) (US Fed News - Factiva, 06/19/2013)

                                                                                                 *KERYX BIOPHARMA RATED NEW OVERWEIGHT AT JPMORGAN, PT $13 (Bloomberg First Word - Bloomberg,
                                                                                                 06/19/2013 01:12 AM)

                                                                                                 U.S. HEALTH PRE-MARKET: Protalix Gains on Pact; Zoetis Exchange (Bloomberg First Word - Bloomberg, 06/19/2013 07:44
                                                                                                 AM)

                                                                                                 U.S. ANALYST RATINGS: Upgrades, Downgrades, Initiations (Bloomberg First Word - Bloomberg, 06/19/2013 07:54 AM)

                                                                                                 Benzinga's Top Initiations (Benzinga.com - Factiva, 06/19/2013 07:56 AM)

                                                                                                 *DJ Keryx Biopharmaceuticals Started at Overweight by JPMorgan >KERX (Dow Jones Newswires - Factiva, 06/19/2013 08:03
                                                                                                 AM)

                                                                                                 Keryx Biopharmaceuticals Started at Overweight by JPMorgan (Dow Jones Global Equities News - Factiva, 06/19/2013 08:03
                                                                                                 AM)

                                                                                                 UPDATE: J.P. Morgan Initiates Keryx Biopharmaceuticals at Overweight on Increasing Comfort With Key Controversies
                                                                                                 (Benzinga.com - Factiva, 06/19/2013 08:50 AM)

                                                                                                 Keryx Biopharma Rises Most in More Than 2 Months (Bloomberg First Word - Bloomberg, 06/19/2013 10:38 AM)

                                                                                                 DJ US HOT STOCKS: KERX (Dow Jones Chinese Newswires English Content - Factiva, 06/19/2013 10:39 AM)

                                                                                                 DJ US HOT STOCKS: KERX (Dow Jones Chinese Financial Wire - Factiva, 06/19/2013 10:39 AM)

                                                                                                 Top 10 Nasdaq-traded stocks posting largest percentage increases (Associated Press Newswires - Factiva, 06/19/2013 01:19 PM)


                                                                                                 Keryx rises as analyst says sales of kidney disease drug Zerenex could reach $500M per year (Associated Press Newswires -
                                                                                                 Factiva, 06/19/2013 01:52 PM)

                                                                                                 DJ US HOT STOCKS: KERX (Dow Jones Chinese Financial Wire - Factiva, 06/19/2013 01:56 PM)

                                                                                                 DJ US HOT STOCKS: KERX (Dow Jones Chinese Newswires English Content - Factiva, 06/19/2013 01:57 PM)

                                                                                                 Movers roundup: DreamWorks shares rise on TV revenue growth; Keryx shares rise on analyst note (Associated Press
                                                                                                 Newswires - Factiva, 06/19/2013 02:45 PM)

  6/20/2013   Thu   3,869,938   $7.90   -4.13%   -2.28%   -3.02%     -3.34%    -0.78%   -0.19    Clarivate Analytics Analyst Report (Clarivate Analytics - Manual Entry, 06/20/2013)

                                                                                                 Keryx management to meet with Brean Capital (Theflyonthewall.com - Factiva, 06/20/2013)



Forensic Economics, Inc.                                                                                                                                                                                               p. 6 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 125 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date        Day    Volume     Price   Return   Return   Return     Return    Return t stat *                                                                 Events
                                                                                                 Keryx seen beating generics (Investor's Business Daily - Factiva, 06/20/2013)

  6/21/2013   Fri   3,134,632   $7.66   -3.04%   -0.22%    0.46%      0.08%    -3.12%   -0.77    Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 06/21/2013)

                                                                                                 KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 06/21/2013)

                                                                                                 KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 06/21/2013)

                                                                                                 KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 06/21/2013)

                                                                                                 KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 06/21/2013)

                                                                                                 KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 06/21/2013)

                                                                                                 KERYX BIOPHARMACEUTICALS INC 8-K (SEC - SEC Edgar, 06/21/2013)

                                                                                                 DJ Keryx Biopharm Files 8K - Changes Exec Mgmt >KERX (Dow Jones Institutional News - Factiva, 06/21/2013 04:42 PM)

  6/22/2013   Sat                                                                                FORM 8-K: KERYX BIOPHARMACEUTICALS FILES CURRENT REPORT (US Fed News - Factiva, 06/22/2013)

  6/23/2013   Sun                                                                                TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 06/23/2013)

  6/24/2013   Mon   1,936,569   $7.49   -2.22%   -1.09%   -0.36%     -1.11%    -1.11%   -0.27    KERYX BIOPHARMACEUTICALS REPORTS ACQUISITION BY DIRECTOR CAMERON (New York) (US Fed News -
                                                                                                 Factiva, 06/24/2013)

                                                                                                 KERYX BIOPHARMACEUTICALS REPORTS ACQUISITION BY DIRECTOR FECZKO (New York) (US Fed News -
                                                                                                 Factiva, 06/24/2013)

                                                                                                 KERYX BIOPHARMACEUTICALS REPORTS ACQUISITION BY DIRECTOR FOWLER (New York) (US Fed News -
                                                                                                 Factiva, 06/24/2013)

                                                                                                 KERYX BIOPHARMACEUTICALS REPORTS ACQUISITION BY DIRECTOR KAYE (New York) (US Fed News - Factiva,
                                                                                                 06/24/2013)

                                                                                                 KERYX BIOPHARMACEUTICALS REPORTS DISPOSITION BY DIRECTOR TARNOK (New York) (US Fed News -
                                                                                                 Factiva, 06/24/2013)

  6/25/2013   Tue   1,571,341   $7.30   -2.54%    0.82%    0.38%      0.96%    -3.50%   -0.86
  6/26/2013   Wed   1,812,305   $7.42    1.64%    0.87%    2.67%      2.03%    -0.38%   -0.09    Brean Capital Analyst Report (Brean Capital - Manual Entry, 06/26/2013)

                                                                                                 Nasdaq Short Interest as of June 14 (BLOOMBERG News - Bloomberg, 06/26/2013 04:07 AM)

                                                                                                 Largest Nasdaq Short Interest Positions as of June 14 (BLOOMBERG News - Bloomberg, 06/26/2013 04:08 AM)

                                                                                                 Largest Nasdaq Short Interest vs Free Float as of June 14 (BLOOMBERG News - Bloomberg, 06/26/2013 04:08 AM)

  6/27/2013   Thu   1,309,105   $7.52   1.35%     0.77%    0.76%      1.04%    0.31%    0.08     Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 06/27/2013)

  6/28/2013   Fri   1,898,569   $7.47   -0.66%    0.04%   -0.35%     -0.10%    -0.56%   -0.14    32006D0257; 2006/257/EC: Commission Decision of 9 February 2006 amending Decision 96/335/EC establishing an inventory
                                                                                                 and a common nomenclature of ingredients employed in cosmetic products (Text with EEA relevance) OJ L 97, 5.4.2006, p.
                                                                                                 1Ã¢â‚¬â€œ528 (ES, CS, DA, DE, ET, EL, EN, FR, IT, LV, LT, HU, MT, NL, PL, PT, SK, SL, FI, SV) (EUR-Lex - Factiva,
                                                                                                 06/28/2013)

                                                                                                 Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 06/28/2013)


Forensic Economics, Inc.                                                                                                                                                                                         p. 7 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 126 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date        Day    Volume     Price   Return   Return   Return     Return    Return t stat *                                                                Events

  6/29/2013   Sat
  6/30/2013   Sun                                                                                TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 06/30/2013)

  7/1/2013    Mon   1,472,810   $7.87   5.35%     0.95%    2.79%      2.16%    3.20%    0.79     Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Jun. 13, 2013) (Pharma
                                                                                                 Business Week - Factiva, 07/01/2013)

  7/2/2013    Tue   1,666,809   $7.87   0.00%    -0.03%    0.10%      0.08%    -0.08%   -0.02    Oppenheimer Analyst Report (Oppenheimer - Manual Entry, 07/02/2013)

                                                                                                 Weyerhaeuser NR Company; Patent Issued for Nutritive Media and Manufactured Seeds Comprising Same (Life Science
                                                                                                 Weekly - Factiva, 07/02/2013)

                                                                                                 U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 07/02/2013 03:00 PM)

  7/3/2013    Wed    460,478    $7.92   0.64%     0.30%    0.05%      0.32%    0.32%    0.08     Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Jun. 13, 2013) (Biotech
                                                                                                 Week - Factiva, 07/03/2013)

                                                                                                 Weyerhaeuser NR Company; Patent Issued for Nutritive Media and Manufactured Seeds Comprising Same (Journal of
                                                                                                 Engineering - Factiva, 07/03/2013)

                                                                                                 Wright Reports Analyst Report (Wright Reports - Manual Entry, 07/03/2013)

  7/4/2013    Thu                                                                                Japan continues to dominate small cap risers but US biotech muscles in (EP Vantage - Factiva, 07/04/2013)

                                                                                                 S&P Global Analyst Report (S&P Global - Manual Entry, 07/04/2013)

  7/5/2013    Fri    918,903    $7.98   0.76%     1.04%    1.83%      1.78%    -1.02%   -0.25    Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 07/05/2013)

  7/6/2013    Sat                                                                                Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Jun. 13, 2013) (Obesity,
                                                                                                 Fitness & Wellness Week - Factiva, 07/06/2013)

  7/7/2013    Sun                                                                                TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 07/07/2013)

  7/8/2013    Mon   1,575,278   $8.00   0.25%     0.16%   -0.36%     -0.04%    0.29%    0.07     Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                 Ownership of Securities (Jun. 21, 2013) (Biotech Business Week - Factiva, 07/08/2013)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                 Ownership of Securities (Jun. 21, 2013) (Pharma Business Week - Factiva, 07/08/2013)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Jun. 21, 2013) (Biotech
                                                                                                 Business Week - Factiva, 07/08/2013)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Jun. 21, 2013) (Pharma
                                                                                                 Business Week - Factiva, 07/08/2013)

                                                                                                 Over 45 Percent of Surveyed Nephrologists Are Highly Interested in Late-Stage Chronic Kidney Disease Products from OPKO
                                                                                                 Health, Fibrogen/Astellas, Keryx and Akebia, After Reviewing Brief Product Profiles (PR Newswire - Factiva, 07/08/2013 09:00
                                                                                                 AM)

  7/9/2013    Tue   1,092,937   $8.07   0.88%     0.56%    0.58%      0.76%    0.11%    0.03     Clarivate Analytics Analyst Report (Clarivate Analytics - Manual Entry, 07/09/2013)

                                                                                                 KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 07/09/2013)

                                                                                                 KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 07/09/2013)

Forensic Economics, Inc.                                                                                                                                                                                             p. 8 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 127 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date        Day    Volume     Price   Return   Return   Return     Return    Return t stat *                                                               Events

                                                                                                 DJ CEO BENTSUR Acquires 2,393 Of KERYX BIOPHARMACEUTICALS INC >KERX (Dow Jones Newswires - Factiva,
                                                                                                 07/09/2013 07:04 PM)

                                                                                                 DJ CFO OLIVIERO III Acquires 3,689 Of KERYX BIOPHARMACEUTICALS INC >KERX (Dow Jones Newswires - Factiva,
                                                                                                 07/09/2013 07:04 PM)

  7/10/2013   Wed    886,081    $8.15   0.99%     0.48%    1.14%      0.94%    0.05%    0.01     Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                 Ownership of Securities (Jun. 21, 2013) (Biotech Week - Factiva, 07/10/2013)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Jun. 21, 2013) (Biotech
                                                                                                 Week - Factiva, 07/10/2013)

  7/11/2013   Thu   1,358,050   $7.97   -2.21%    1.64%    2.15%      2.32%    -4.53%   -1.13    KERYX BIOPHARMACEUTICALS REPORTS DISPOSITION BY CEO BENTSUR (New York) (US Fed News - Factiva,
                                                                                                 07/11/2013)

                                                                                                 KERYX BIOPHARMACEUTICALS REPORTS DISPOSITION BY CHIEF FINANCIAL OFFICER OLIVIERO (New York)
                                                                                                 (US Fed News - Factiva, 07/11/2013)

                                                                                                 Oppenheimer Analyst Report (Oppenheimer - Manual Entry, 07/11/2013)

                                                                                                 Largest Nasdaq Short Interest Positions as of June 28 (BLOOMBERG News - Bloomberg, 07/11/2013 03:22 AM)

                                                                                                 Largest Nasdaq Short Interest vs Free Float as of June 28 (BLOOMBERG News - Bloomberg, 07/11/2013 03:22 AM)

                                                                                                 Today's Technical View: AstraZeneca, GlaxoSmithKline, Keryx Biopharma, and Raptor Pharma (PR Newswire (U.S.) - Factiva,
                                                                                                 07/11/2013 08:17 AM)

  7/12/2013   Fri   1,348,375   $8.11   1.76%     0.61%    2.51%      1.63%    0.13%    0.03     Brean Capital Analyst Report (Brean Capital - Manual Entry, 07/12/2013)

                                                                                                 GlobalData Analyst Report (GLOBALDATA - Manual Entry, 07/12/2013)

                                                                                                 Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 07/12/2013)

                                                                                                 Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 07/12/2013)

  7/13/2013   Sat
  7/14/2013   Sun                                                                                TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 07/14/2013)

  7/15/2013   Mon   2,853,851   $8.37   3.21%     0.21%   -0.01%      0.14%    3.07%    0.76     Keryx management to meet with Brean Capital (Theflyonthewall.com - Factiva, 07/15/2013)

                                                                                                 Keryx Rises 4.2%, Biggest Gain Since June 19 (Bloomberg First Word - Bloomberg, 07/15/2013 03:28 PM)

  7/16/2013   Tue   8,139,159   $8.41   0.42%    -0.25%   -1.09%     -0.72%    1.13%    0.28     Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 07/16/2013)

                                                                                                 Keryx Rises as Much as 10.3% on High Volume; Calls Active (Bloomberg First Word - Bloomberg, 07/16/2013 11:07 AM)

  7/17/2013   Wed   2,653,417   $8.67    3.15%    0.32%    0.64%      0.56%     2.59%    0.64
  7/18/2013   Thu   1,430,076   $8.55   -1.38%    0.04%   -0.14%      0.00%    -1.39%   -0.34    MarketLine Analyst Report (Marketline - Manual Entry, 07/18/2013)

                                                                                                 BioTech Companies in the News - Alliqua, Transition Therapeutics, Organovo, MiMedx Group, Keryx Biopharmaceuticals (PR
                                                                                                 Newswire (U.S.) - Factiva, 07/18/2013 09:15 AM)




Forensic Economics, Inc.                                                                                                                                                                                           p. 9 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 128 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date        Day    Volume     Price   Return   Return   Return     Return    Return t stat *                                                               Events
                                                                                                 BioTech Companies in the News - Alliqua, Transition Therapeutics, Organovo, MiMedx Group, Keryx Biopharmaceuticals (PR
                                                                                                 Newswire (U.S.) - Factiva, 07/18/2013 10:17 AM)

  7/19/2013   Fri   1,240,900   $8.61   0.70%    -0.66%    1.58%      0.36%    0.34%    0.08     FN Media Group: BioTech Companies in the News - Alliqua, Transition Therapeutics, Organovo, MiMedx Group, Keryx
                                                                                                 Biopharmaceuticals (India Banking News - Factiva, 07/19/2013)

                                                                                                 Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 07/19/2013)

                                                                                                 Keryx management to meet with JPMorgan (Theflyonthewall.com - Factiva, 07/19/2013)

  7/20/2013   Sat
  7/21/2013   Sun                                                                                TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 07/21/2013)

  7/22/2013   Mon   1,111,663   $8.56   -0.58%    0.36%    0.45%      0.52%    -1.10%   -0.27    Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial

  7/23/2013   Tue   1,550,359   $8.49   -0.82%   -0.59%   -1.76%     -1.25%    0.43%    0.11     In licensing, you donÃ¢â‚¬â„¢t always get what you pay for (EP Vantage - Factiva, 07/23/2013)

  7/24/2013   Wed   4,994,974   $8.80   3.65%     0.01%    0.23%      0.03%    3.62%    0.96     31993L0085; Council Directive 93/85/EEC of 4 October 1993 on the control of potato ring rot OJ L 259, 18.10.1993, p.
                                                                                                 1Ã¢â‚¬â€œ25 (ES, DA, DE, EL, EN, FR, IT, NL, PT) (EUR-Lex - Factiva, 07/24/2013)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                 Ownership of Securities (Jul. 9, 2013) (Biotech Week - Factiva, 07/24/2013)

  7/25/2013   Thu   2,398,727   $9.01   2.39%     0.72%    1.36%      1.02%    1.37%    0.38     Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 07/25/2013)

                                                                                                 Largest Nasdaq Short Interest Positions as of July 15 (BLOOMBERG News - Bloomberg, 07/25/2013 07:32 AM)

                                                                                                 Largest Nasdaq Short Interest vs Free Float as of July 15 (BLOOMBERG News - Bloomberg, 07/25/2013 07:32 AM)

  7/26/2013   Fri   2,745,455   $9.18   1.89%     0.22%    0.48%      0.29%    1.60%    0.45     GlobalData Analyst Report (GLOBALDATA - Manual Entry, 07/26/2013)

                                                                                                 Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 07/26/2013)

                                                                                                 Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 07/26/2013)

  7/27/2013   Sat                                                                                Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial

  7/28/2013   Sun                                                                                TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 07/28/2013)

  7/29/2013   Mon   2,131,984   $8.91   -2.94%   -0.38%   -0.90%     -0.85%    -2.09%   -0.59
  7/30/2013   Tue   1,386,789   $9.13    2.47%    0.49%    1.27%      1.00%     1.47%    0.42    Oppenheimer Analyst Report (Oppenheimer - Manual Entry, 07/30/2013)

                                                                                                 Keryx Biopharmaceuticals, Inc. to Host Conference Call on Second Quarter 2013 Financial Results (GlobeNewswire - Factiva,
                                                                                                 07/30/2013 04:30 PM)

                                                                                                 Keryx Biopharmaceuticals, Inc. to Host Conference Call on Second Quarter 2013 Financial Results (PrimeZone Media Network -
                                                                                                 Bloomberg, 07/30/2013 04:30 PM)

                                                                                                 PRESS RELEASE: Keryx Biopharmaceuticals, Inc. to Host Conference Call on Second Quarter 2013 Financial Results (Dow
                                                                                                 Jones Newswires - Factiva, 07/30/2013 04:31 PM)

  7/31/2013   Wed   2,015,614   $9.10   -0.33%    0.28%    0.33%      0.25%    -0.58%   -0.17    JMP Securities Analyst Report (JMP Securities - Manual Entry, 07/31/2013)

                                                                                                 KERYX BIOPHARMACEUTICALS INC 8-K (SEC - SEC Edgar, 07/31/2013)

Forensic Economics, Inc.                                                                                                                                                                                            p. 10 of 191
                                        Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 129 of 312


                                                                                           Appendix A
                                                                                  Keryx Biopharmaceuticals, Inc.
                                                                                           Chronology
                                                Market Industry   Predicted   Excess
  Date       Day     Volume    Price   Return   Return   Return     Return    Return t stat *                                                               Events

                                                                                                *DJ Keryx Biopharm 2Q Loss/Shr 14c >KERX (Dow Jones Newswires - Factiva, 07/31/2013 04:30 PM)

                                                                                                Keryx Biopharmaceuticals, Inc. Announces Second Quarter 2013 Financial Results (GlobeNewswire - Factiva, 07/31/2013 04:30
                                                                                                PM)

                                                                                                *KERYX BIOPHARMACEUTICALS 2Q LOSS PER SHARE 14C :KERX US (BLOOMBERG News - Bloomberg, 07/31/2013
                                                                                                04:30 PM)

                                                                                                Keryx Biopharmaceuticals, Inc. Announces Second Quarter 2013 Financial Results (PrimeZone Media Network - Bloomberg,
                                                                                                07/31/2013 04:30 PM)

                                                                                                *KERYX BIOPHARMACEUTICALS, 2Q NET LOSS PER SHR 14C :KERX US (BLOOMBERG News - Bloomberg,
                                                                                                07/31/2013 04:30 PM)

                                                                                                Keryx Biopharmaceuticals 2Q Loss Wider Than Est. (Bloomberg First Word - Bloomberg, 07/31/2013 04:35 PM)

                                                                                                *KERYX BIOPHARMA 2Q LOSS 14C/SHR, EST. LOSS 10C :KERX US (BLOOMBERG News - Bloomberg, 07/31/2013 04:37
                                                                                                PM)

                                                                                                *KERYX BIOPHARMA 2Q LOSS 14C, EST. LOSS 10C (Bloomberg First Word - Bloomberg, 07/31/2013 04:37 PM)

                                                                                                DJ Keryx Biopharm Files 8K - Operations And Financial Condition >KERX (Dow Jones Newswires - Factiva, 07/31/2013 04:46
                                                                                                PM)

                                                                                                U.S. AFTER-HOURS WRAP: CBS Beats; Whole Foods Raises View (Bloomberg First Word - Bloomberg, 07/31/2013 07:05 PM)


  8/1/2013   Thu   2,899,397   $9.05   -0.55%    1.36%    1.41%      1.40%    -1.95%   -0.56    Brean Capital Analyst Report (Brean Capital - Manual Entry, 08/01/2013)

                                                                                                JMP Securities Analyst Report (JMP Securities - Manual Entry, 08/01/2013)

                                                                                                JP Morgan Analyst Report (JP Morgan - Manual Entry, 08/01/2013)

                                                                                                Keryx Biopharmaceuticals Inc posts higher net loss of USD11.4m in Q2 2013 (M2 EquityBites - Factiva, 08/01/2013)

                                                                                                Maxim Group Analyst Report (Maxim Group - Manual Entry, 08/01/2013)

                                                                                                MLV & Co Analyst Report (MLV & Co - Manual Entry, 08/01/2013)

                                                                                                Oppenheimer Analyst Report (Oppenheimer - Manual Entry, 08/01/2013)

                                                                                                Q2 2013 Keryx Biopharmaceuticals, Inc. Earnings Conference Call - Final (CQ FD Disclosure - Factiva, 08/01/2013)

                                                                                                Roth Capital Analyst Report (Roth Capital - Manual Entry, 08/01/2013)

                                                                                                S&P Global Analyst Report (S&P Global - Manual Entry, 08/01/2013)

                                                                                                Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 08/01/2013)

                                                                                                U.S. HEALTH OVERNIGHT: Catamaran to Buy Restat,Cigna Boosts View (Bloomberg First Word - Bloomberg, 08/01/2013
                                                                                                06:57 AM)




Forensic Economics, Inc.                                                                                                                                                                                           p. 11 of 191
                                        Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 130 of 312


                                                                                           Appendix A
                                                                                  Keryx Biopharmaceuticals, Inc.
                                                                                           Chronology
                                                Market Industry   Predicted   Excess
  Date       Day     Volume    Price   Return   Return   Return     Return    Return t stat *                                                               Events
                                                                                                U.S. HEALTH PRE-MARKET: Arena, Catamaran, Halozyme, ViroPharma (Bloomberg First Word - Bloomberg, 08/01/2013
                                                                                                08:39 AM)

                                                                                                U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 08/01/2013 11:30 AM)

                                                                                                U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 08/01/2013 03:00 PM)

  8/2/2013   Fri   2,055,551   $9.22   1.88%     0.38%    0.14%      0.05%    1.83%    0.53     16:44 EDT Keryx files to sell $150M of common stock, warrants (Theflyonthewall.com - Factiva, 08/02/2013)

                                                                                                FORM 8-K: KERYX BIOPHARMACEUTICALS FILES CURRENT REPORT (US Fed News - Factiva, 08/02/2013)

                                                                                                Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 08/02/2013)

                                                                                                KERYX BIOPHARMACEUTICALS INC 10-Q (SEC - SEC Edgar, 08/02/2013)

                                                                                                KERYX BIOPHARMACEUTICALS INC S-3 (SEC - SEC Edgar, 08/02/2013)

                                                                                                KERYX BIOPHARMACEUTICALS INC S-8 (SEC - SEC Edgar, 08/02/2013)

                                                                                                Ladenburg Analyst Report (Ladenburg - Manual Entry, 08/02/2013)

                                                                                                *KERYX BIOPHARMACEUTICALS FILES $150M MIXED SECURITIES SHELF (BLOOMBERG News - Bloomberg,
                                                                                                08/02/2013 04:43 PM)

                                                                                                Keryx Biopharmaceuticals Files $150m Mixed Securities Shelf (Bloomberg First Word - Bloomberg, 08/02/2013 04:43 PM)

                                                                                                *DJ Keryx Biopharmaceuticals Files Shelf for up to $150 Million in Common Stock, Warrants (Dow Jones Newswires - Factiva,
                                                                                                08/02/2013 04:44 PM)

                                                                                                Keryx Biopharmaceuticals Files Shelf for up to $150 Million in Common Stock, Warrants (Dow Jones News Service - Factiva,
                                                                                                08/02/2013 04:44 PM)

                                                                                                U.S. AFTER-HOURS WRAP: Berkshire Hathaway 2Q Oper EPS Beats (Bloomberg First Word - Bloomberg, 08/02/2013 06:01
                                                                                                PM)

  8/3/2013   Sat
  8/4/2013   Sun                                                                                TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 08/04/2013)

  8/5/2013   Mon   2,095,568   $9.10   -1.30%    0.12%   -0.21%     -0.10%    -1.20%   -0.44    U.S. HEALTH OVERNIGHT: J&Jâ€™s Remicade Biosimilar, Compugen Deal (Bloomberg First Word - Bloomberg, 08/05/2013
                                                                                                06:57 AM)

                                                                                                U.S. HEALTH PRE-MARKET: Isis Pharma, Optimer, Theragenics (Bloomberg First Word - Bloomberg, 08/05/2013 08:32 AM)

  8/6/2013   Tue   1,323,844   $8.94   -1.76%   -0.73%   -2.11%     -1.92%    0.16%    0.06     Medimmune Limited; Researchers Submit Patent Application, "Myeloma Cell Culture in Transferrin-Free Low Iron
                                                                                                Medium", for Approval (Life Science Weekly - Factiva, 08/06/2013)

  8/7/2013   Wed   1,467,718   $8.89   -0.56%   -0.32%    0.21%      0.06%    -0.62%   -0.24
  8/8/2013   Thu   1,416,282   $8.81   -0.90%    0.47%   -0.47%     -0.18%    -0.72%   -0.28    JMP Securities Analyst Report (JMP Securities - Manual Entry, 08/08/2013)

                                                                                                KERYX BIOPHARMACEUTICALS INC 8-K (SEC - SEC Edgar, 08/08/2013)

                                                                                                Keryx Biopharmaceuticals Inc Announces New Drug Application Submission For Zerenex For Treatment Of
                                                                                                Hyperphosphatemia In Chronic Kidney Disease Patients On Dialysis (Reuters Significant Developments - Factiva, 08/08/2013)



Forensic Economics, Inc.                                                                                                                                                                                           p. 12 of 191
                                        Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 131 of 312


                                                                                           Appendix A
                                                                                  Keryx Biopharmaceuticals, Inc.
                                                                                           Chronology
                                                Market Industry   Predicted   Excess
  Date       Day     Volume    Price   Return   Return   Return     Return    Return t stat *                                                               Events
                                                                                                Keryx Submits NDA for Hyperphosphatemia Drug, Zerenex (MPR, Monthly Prescribing Reference - Factiva, 08/08/2013)

                                                                                                Medimmune Limited; Researchers Submit Patent Application, "Myeloma Cell Culture in Transferrin-Free Low Iron
                                                                                                Medium", for Approval (Politics & Government Week - Factiva, 08/08/2013)

                                                                                                Roth Capital Analyst Report (Roth Capital - Manual Entry, 08/08/2013)

                                                                                                Keryx Biopharmaceuticals Q2 net loss increases (MarketLine (a Datamonitor Company), Company News - Factiva, 08/08/2013
                                                                                                03:56 AM)

                                                                                                Keryx Biopharmaceuticals Announces New Drug Application Submission for Zerenex(TM) for the Treatment of
                                                                                                Hyperphosphatemia in Chronic Kidney Disease Patients on Dialysis (PR Newswire (U.S.) - Factiva, 08/08/2013 08:30 AM)

                                                                                                Keryx Biopharmaceuticals Announces New Drug Application Submission for ZerenexÃ¢â€žÂ¢ for the Treatment of
                                                                                                Hyperphosphatemia in Chronic Kidney Disease Patients on Dialysis (PR Newswire Europe - Factiva, 08/08/2013 08:30 AM)

                                                                                                KERYX BIOPHARMACEUTICALS ANNOUNCES NEW DRUG APPLICATION SUBMISSION FOR ZERENEXÃ¢â€žÂ¢
                                                                                                FOR THE TREATMENT OF HYPERPHOSPHATEMIA IN CHRONIC KIDNEY DISEASE PATIENTS ON DIALYSIS
                                                                                                (Press Association National Newswire - Factiva, 08/08/2013 08:30 AM)

                                                                                                *KERYX BIOPHARMACEUTICALS REPORTS NDA SUBMISSION FOR ZERENEXâ„¢ (BLOOMBERG News - Bloomberg,
                                                                                                08/08/2013 08:30 AM)

                                                                                                *KERYX BIOPHARMACEUTICALS REPORTS NDA SUBMISSION FOR ZERENEXâ„¢ FO (BLOOMBERG News -
                                                                                                Bloomberg, 08/08/2013 08:30 AM)

                                                                                                PRESS RELEASE: Keryx Biopharmaceuticals Announces New Drug Application Submission for Zerenex(TM) for the
                                                                                                Treatment of Hyperphosphatemia in Chronic Kidney Disease Patients on Dialysis (Dow Jones Newswires - Factiva, 08/08/2013
                                                                                                08:31 AM)

                                                                                                *KERYX PLANS MAA SUBMISSION TO EMA FOR ZERENEX :KERX US (BLOOMBERG News - Bloomberg, 08/08/2013
                                                                                                08:32 AM)

                                                                                                *KERYX ZERENEX NDA FOR HYPERPHOSPHATEMIA IN DIALYSIS PATIENTS (BLOOMBERG News - Bloomberg,
                                                                                                08/08/2013 08:33 AM)

                                                                                                Keryx Files NDA for Zerenex to Treat Hyperphosphatemia (Bloomberg First Word - Bloomberg, 08/08/2013 08:47 AM)

                                                                                                DJ Keryx Biopharm Files 8K - Other Events >KERX (Dow Jones Newswires - Factiva, 08/08/2013 05:23 PM)

  8/9/2013   Fri     745,249   $8.90   1.02%    -0.25%   -0.19%     -0.21%    1.23%   0.48      Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 08/09/2013)

                                                                                                Keryx Biopharmaceuticals files for US FDA regulatory approval of Zerenex for treatment of hyperphosphateamia (IHS Global
                                                                                                Insight Daily Analysis - Factiva, 08/09/2013)

                                                                                                Keryx Biopharmaceuticals submits New Drug Application for Zerenex to US FDA (M2 EquityBites - Factiva, 08/09/2013)

                                                                                                Keryx Biopharmaceuticals submits New Drug Application for Zerenex to US FDA (M2 Pharma - Factiva, 08/09/2013)

                                                                                                Keryx submitted for approval, USA (hyperphosphatemia). (R & D Focus Drug News - Factiva, 08/09/2013)

                                                                                                Medimmune Limited; Researchers Submit Patent Application, "Myeloma Cell Culture in Transferrin-Free Low Iron
                                                                                                Medium", for Approval (Chemicals & Chemistry - Factiva, 08/09/2013)



Forensic Economics, Inc.                                                                                                                                                                                         p. 13 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 132 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date        Day    Volume     Price   Return   Return   Return     Return    Return t stat *                                                               Events
  8/10/2013   Sat
  8/11/2013   Sun                                                                                FORM 8-K: KERYX BIOPHARMACEUTICALS FILES CURRENT REPORT (US Fed News - Factiva, 08/11/2013)

                                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 08/11/2013)

  8/12/2013   Mon   1,511,337   $8.94   0.45%     0.27%   -0.87%     -0.55%    1.00%    0.39     Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Jul. 31, 2013) (Pharma
                                                                                                 Business Week - Factiva, 08/12/2013)

  8/13/2013   Tue    892,041    $8.97   0.34%     0.43%    0.08%      0.27%    0.07%    0.03     Keryx Biopharmaceuticals Submits Drug Application for Zerenex (Health & Beauty Close-Up - Factiva, 08/13/2013)

  8/14/2013   Wed    883,715    $8.82   -1.67%   -0.40%   -0.24%     -0.34%    -1.33%   -0.54    Before the Bell Scans: GlaxoSmithKline PLC, Keryx Biopharma Inc., AstraZeneca PLC, and Raptor Pharma Corp. (PR
                                                                                                 Newswire (U.S.) - Factiva, 08/14/2013 08:20 AM)

  8/15/2013   Thu   1,779,667   $8.58   -2.72%   -1.72%   -2.27%     -2.46%    -0.26%   -0.10    Brean Capital Analyst Report (Brean Capital - Manual Entry, 08/15/2013)

  8/16/2013   Fri   1,702,659   $8.38   -2.33%   -0.09%   -0.52%     -0.45%    -1.88%   -0.76    Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 08/16/2013)

                                                                                                 KERYX BIOPHARMACEUTICALS INC 424B2 (SEC - SEC Edgar, 08/16/2013)

                                                                                                 KERYX BIOPHARMACEUTICALS INC EFFECT (SEC - SEC Edgar, 08/16/2013)

                                                                                                 Keryx management to meet with JPMorgan (Theflyonthewall.com - Factiva, 08/16/2013)

                                                                                                 Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 08/16/2013)

  8/17/2013   Sat
  8/18/2013   Sun                                                                                TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 08/18/2013)

  8/19/2013   Mon   1,101,976   $8.41   0.36%    -0.38%   -0.43%     -0.49%    0.85%    0.34     Keryx Biopharmaceuticals, Inc. Keryx Biopharmaceuticals Announces New Drug Application Submission for Zerenex for the
                                                                                                 Treatment of Hyperphosphatemia in Chronic Kidney Disease Patients on Dialysis (Pharma Business Week - Factiva, 08/19/2013)


                                                                                                 MarketLine Analyst Report (Marketline - Manual Entry, 08/19/2013)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 10-Q, Quarterly Report [Sections 13 Or 15(D)]
                                                                                                 (Aug. 2, 2013) (Biotech Business Week - Factiva, 08/19/2013)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 10-Q, Quarterly Report [Sections 13 Or 15(D)]
                                                                                                 (Aug. 2, 2013) (Pharma Business Week - Factiva, 08/19/2013)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form S-3, Registration Statement Under Securities
                                                                                                 Act of 1933 (Aug. 2, 2013) (Biotech Business Week - Factiva, 08/19/2013)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form S-3, Registration Statement Under Securities
                                                                                                 Act of 1933 (Aug. 2, 2013) (Pharma Business Week - Factiva, 08/19/2013)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form S-8, Securities To Be Offered To Employees in
                                                                                                 Employee Benefit Plans (Aug. 2, 2013) (Biotech Business Week - Factiva, 08/19/2013)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form S-8, Securities To Be Offered To Employees in
                                                                                                 Employee Benefit Plans (Aug. 2, 2013) (Pharma Business Week - Factiva, 08/19/2013)

                                                                                                 Keryx submits new drug application for hyperphosphatemia drug (MarketLine (a Datamonitor Company), Company News -
                                                                                                 Factiva, 08/19/2013 03:13 AM)

Forensic Economics, Inc.                                                                                                                                                                                          p. 14 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 133 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date        Day    Volume     Price   Return   Return   Return     Return    Return t stat *                                                               Events

  8/20/2013   Tue   1,984,320   $8.84   5.11%     0.69%    1.24%      1.25%    3.86%    1.56     U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 08/20/2013 03:00 PM)

  8/21/2013   Wed   1,090,160   $8.72   -1.36%   -0.38%    0.86%      0.55%    -1.90%   -0.76    31993L0085; Council Directive 93/85/EEC of 4 October 1993 on the control of potato ring rot OJ L 259, 18.10.1993, p.
                                                                                                 1Ã¢â‚¬â€œ25 (ES, DA, DE, EL, EN, FR, IT, NL, PT) (EUR-Lex - Factiva, 08/21/2013)

                                                                                                 Keryx Biopharmaceuticals, Inc. Keryx Biopharmaceuticals Announces New Drug Application Submission for Zerenex for the
                                                                                                 Treatment of Hyperphosphatemia in Chronic Kidney Disease Patients on Dialysis (Biotech Week - Factiva, 08/21/2013)

                                                                                                 Keryx management to meet with Brean Capital (Theflyonthewall.com - Factiva, 08/21/2013)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 10-Q, Quarterly Report [Sections 13 Or 15(D)]
                                                                                                 (Aug. 2, 2013) (Biotech Week - Factiva, 08/21/2013)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form S-3, Registration Statement Under Securities
                                                                                                 Act of 1933 (Aug. 2, 2013) (Biotech Week - Factiva, 08/21/2013)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form S-8, Securities To Be Offered To Employees in
                                                                                                 Employee Benefit Plans (Aug. 2, 2013) (Biotech Week - Factiva, 08/21/2013)

                                                                                                 DJ Keryx Biopharmaceuticals Inc, Inst Holders, 2Q 2013 (KERX) (Dow Jones Institutional News - Factiva, 08/21/2013 04:02 AM)


                                                                                                 Largest Nasdaq Short Interest vs Free Float as of July 31 (BLOOMBERG News - Bloomberg, 08/21/2013 01:32 PM)

  8/22/2013   Thu    810,102    $8.71   -0.11%    1.08%    1.16%      1.40%    -1.52%   -0.61    *DJ Keryx Biopharm (KERX) Halt: (Dow Jones Newswires - Factiva, 08/22/2013 12:19 PM)

                                                                                                 *DJ Keryx Biopharm (KERX) Halt: (Dow Jones Newswires - Factiva, 08/22/2013 12:23 PM)

                                                                                                 *DJ Keryx Biopharm (KERX) Halt: (Dow Jones Newswires - Factiva, 08/22/2013 02:01 PM)

                                                                                                 *DJ Keryx Biopharm (KERX) Resumed Trading (Dow Jones Newswires - Factiva, 08/22/2013 03:10 PM)

                                                                                                 *DJ Keryx Biopharm (KERX) Resumed Trading (Dow Jones Newswires - Factiva, 08/22/2013 03:25 PM)

  8/23/2013   Fri   1,229,770   $8.64   -0.80%    0.52%   -0.06%      0.18%    -0.98%   -0.39    Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 08/23/2013)

                                                                                                 Keryx Biopharmaceuticals, Inc. Keryx Biopharmaceuticals Announces New Drug Application Submission for Zerenex for the
                                                                                                 Treatment of Hyperphosphatemia in Chronic Kidney Disease Patients on Dialysis (Health & Medicine Week - Factiva,
                                                                                                 08/23/2013)

  8/24/2013   Sat
  8/25/2013   Sun                                                                                TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 08/25/2013)

  8/26/2013   Mon   1,807,272   $8.89   2.89%     0.00%    2.05%      1.61%    1.28%    0.51     Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Aug. 8, 2013) (Pharma
                                                                                                 Business Week - Factiva, 08/26/2013)

  8/27/2013   Tue   1,382,212   $8.63   -2.92%   -2.16%   -3.00%     -3.18%    0.26%    0.10     Nasdaq Short Interest as of Aug. 15 (BLOOMBERG News - Bloomberg, 08/27/2013 01:43 AM)

                                                                                                 Largest Nasdaq Short Interest Positions as of Aug. 15 (BLOOMBERG News - Bloomberg, 08/27/2013 01:44 AM)

                                                                                                 Largest Nasdaq Short Interest vs Free Float as of Aug. 15 (BLOOMBERG News - Bloomberg, 08/27/2013 01:44 AM)

  8/28/2013   Wed   1,345,021   $8.61   -0.23%    0.42%    1.13%      1.11%    -1.34%   -0.54


Forensic Economics, Inc.                                                                                                                                                                                            p. 15 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 134 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date        Day    Volume     Price   Return   Return   Return     Return    Return t stat *                                                                Events
  8/29/2013   Thu   1,075,996   $8.70   1.05%     0.75%    1.24%      1.33%    -0.29%   -0.12    M&A Activities, Pending NDA Approvals, and Clinical Trial Results - Research Report on Sanofi, GSK, AstraZeneca, Keryx,
                                                                                                 and Rigel (PR Newswire (U.S.) - Factiva, 08/29/2013 08:01 AM)

  8/30/2013   Fri   1,235,642   $8.53   -1.95%   -0.83%   -1.05%     -1.17%    -0.79%   -0.34    Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 08/30/2013)

  8/31/2013   Sat
  9/1/2013    Sun                                                                                TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 09/01/2013)

  9/2/2013    Mon                                                                                Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 424B2, Prospectus [Rule 424(B)(2)] (Aug. 16,
                                                                                                 2013) (Pharma Business Week - Factiva, 09/02/2013)

  9/3/2013    Tue   1,365,928   $8.87   3.99%     0.63%    2.07%      1.82%    2.16%    0.95     Opinion/decision on a Paediatric Investigation Plan (PIP): Ferric citrate. Therapeutic area: Uro-nephrology. (EMEA (European
                                                                                                 Medicines Agency) - Factiva, 09/03/2013)

                                                                                                 U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 09/03/2013 11:30 AM)

  9/4/2013    Wed   1,595,733   $9.08   2.37%     1.02%    1.96%      1.96%    0.41%    0.18     Keryx Biopharmaceuticals Announces Upcoming Corporate Presentations (GlobeNewswire - Factiva, 09/04/2013 08:30 AM)

                                                                                                 Keryx Biopharmaceuticals Announces Upcoming Corporate Presentations (PrimeZone Media Network - Bloomberg, 09/04/2013
                                                                                                 08:30 AM)

                                                                                                 *KERYX BIOPHARMACEUTICALS REPORTS UPCOMING CORPORATE PRESENTATIO (BLOOMBERG News -
                                                                                                 Bloomberg, 09/04/2013 08:30 AM)

                                                                                                 PRESS RELEASE: Keryx Biopharmaceuticals Announces Upcoming Corporate Presentations (Dow Jones Newswires - Factiva,
                                                                                                 09/04/2013 08:31 AM)

  9/5/2013    Thu   1,251,403   $9.13   0.55%     0.27%    0.21%      0.27%    0.29%    0.13
  9/6/2013    Fri   1,878,084   $9.32   2.08%     0.04%   -0.21%     -0.14%    2.22%    0.99     GlobalData Analyst Report (GLOBALDATA - Manual Entry, 09/06/2013)

                                                                                                 Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 09/06/2013)

                                                                                                 Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 09/06/2013)

  9/7/2013    Sat
  9/8/2013    Sun                                                                                TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 09/08/2013)

  9/9/2013    Mon   1,284,115   $9.41   0.97%     1.27%    2.01%      2.11%    -1.15%   -0.51    KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 09/09/2013)

                                                                                                 Keryx Biopharmaceuticals, Inc. at Rodman & Renshaw Global Investment Conference - Final (CQ FD Disclosure - Factiva,
                                                                                                 09/09/2013)

                                                                                                 DJ Dir KAYE Gifts 15,000 Of KERYX BIOPHARMACEUTICALS INC >KERX (Dow Jones Newswires - Factiva, 09/09/2013
                                                                                                 07:09 PM)

  9/10/2013   Tue   1,176,746   $9.25   -1.70%    0.62%    0.34%      0.55%    -2.25%   -1.00    Gram-Positive Bacteria; University of California Describes Findings in Bacillus cereus (Life Science Weekly - Factiva,
                                                                                                 09/10/2013)

                                                                                                 Ladenburg Analyst Report (Ladenburg - Manual Entry, 09/10/2013)

  9/11/2013   Wed   1,763,088   $8.98   -2.92%   -0.10%   -0.17%     -0.16%    -2.76%   -1.23    Ladenburg Analyst Report (Ladenburg - Manual Entry, 09/11/2013)

  9/12/2013   Thu    880,065    $9.00   0.22%    -0.24%    0.07%     -0.06%    0.28%    0.12     Ladenburg Analyst Report (Ladenburg - Manual Entry, 09/12/2013)



Forensic Economics, Inc.                                                                                                                                                                                                  p. 16 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 135 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                                Events
                                                                                                  Nasdaq Short Interest as of Aug. 30 (BLOOMBERG News - Bloomberg, 09/12/2013 02:02 AM)

                                                                                                  Largest Nasdaq Short Interest vs Free Float as of Aug. 30 (BLOOMBERG News - Bloomberg, 09/12/2013 02:03 AM)

  9/13/2013   Fri    688,684     $9.11   1.22%     0.17%    0.63%      0.52%    0.70%    0.31     Gram-Positive Bacteria; University of California Describes Findings in Bacillus cereus (Science Letter - Factiva, 09/13/2013)

                                                                                                  Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 09/13/2013)

  9/14/2013   Sat
  9/15/2013   Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 09/15/2013)

  9/16/2013   Mon   1,666,886    $9.29   1.98%    -0.12%    0.40%      0.24%    1.73%    0.77
  9/17/2013   Tue   4,157,523   $10.00   7.64%     0.75%    0.34%      0.53%    7.11%    3.16 ** Diet and Nutrition; Research Data from Cornell University Update Understanding of Diet and Nutrition (Life Science Weekly -
                                                                                                 Factiva, 09/17/2013)

                                                                                                  TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 09/17/2013)

                                                                                                  Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 09/17/2013)

                                                                                                  U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 09/17/2013 11:30 AM)

                                                                                                  U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 09/17/2013 03:00 PM)

  9/18/2013   Wed   2,944,095    $9.90   -1.00%    1.01%    1.11%      1.37%    -2.37%   -1.02
  9/19/2013   Thu   1,221,641    $9.78   -1.21%    0.15%   -0.02%      0.09%    -1.30%   -0.56    Press Release: Technical Scrutiny: GlaxoSmithKline PLC, Keryx Biopharma Inc., AstraZeneca PLC, and Raptor Pharma
                                                                                                  Corp. (Dow Jones Newswires - Factiva, 09/19/2013 10:22 AM)

                                                                                                  Technical Scrutiny: GlaxoSmithKline PLC, Keryx Biopharma Inc., AstraZeneca PLC, and Raptor Pharma Corp. (PR Newswire
                                                                                                  (U.S.) - Factiva, 09/19/2013 10:22 AM)

  9/20/2013   Fri   3,134,121    $9.59   -1.94%   -0.39%   -0.52%     -0.51%    -1.44%   -0.62    Diet and Nutrition; Research Data from Cornell University Update Understanding of Diet and Nutrition (Health & Medicine
                                                                                                  Week - Factiva, 09/20/2013)

                                                                                                  Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 09/20/2013)

                                                                                                  Sulfates; Reports on Sulfates from University of British Columbia Provide New Insights (Chemicals & Chemistry - Factiva,
                                                                                                  09/20/2013)

                                                                                                  Sulfates; Reports on Sulfates from University of British Columbia Provide New Insights (Mining & Minerals - Factiva,
                                                                                                  09/20/2013)

                                                                                                  Summer Street Research Analyst Report (SUMMER STREET RESEARCH - Manual Entry, 09/20/2013)

  9/21/2013   Sat
  9/22/2013   Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 09/22/2013)

  9/23/2013   Mon   1,383,558    $9.45   -1.46%   -0.25%   -1.08%     -0.89%    -0.57%   -0.25    Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial

  9/24/2013   Tue   1,521,030    $9.78   3.49%     0.08%    0.02%      0.08%    3.41%    1.46     Keryx Biopharmaceuticals to Present at BioCentury's NewsMakers in the Biotech Industry Conference (GlobeNewswire -
                                                                                                  Factiva, 09/24/2013 08:30 AM)

                                                                                                  Keryx Biopharmaceuticals to Present at BioCentury's NewsMakers in the Biotech Industry Conference (PrimeZone Media
                                                                                                  Network - Bloomberg, 09/24/2013 08:30 AM)


Forensic Economics, Inc.                                                                                                                                                                                                  p. 17 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 136 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                                Events
  9/25/2013   Wed   5,072,481   $10.19   4.19%    -0.19%   -0.61%     -0.46%    4.65%    1.98 *   H.C. Wainwright & Co. Analyst Report (H.C. Wainwright & Co. - Manual Entry, 09/25/2013)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                  Ownership of Securities (Sept. 9, 2013) (Biotech Week - Factiva, 09/25/2013)

                                                                                                  Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 09/25/2013)

                                                                                                  Largest Nasdaq Short Interest vs Free Float as of Sept. 13 (BLOOMBERG News - Bloomberg, 09/25/2013 04:03 AM)

                                                                                                  Keryx Biopharmaceuticals Climbs to Highest in Almost 6 Years (Bloomberg First Word - Bloomberg, 09/25/2013 10:12 AM)

                                                                                                  UPDATE: H.C. Wainwright Initiates Coverage on Keryx Biopharmaceuticals on Discounted Revenues, EPS Valuation
                                                                                                  Methodology (Benzinga.com - Factiva, 09/25/2013 11:15 AM)

                                                                                                  *KERYX PHARMA RATED NEW BUY AT H.C. WAINWRIGHT, PT $15 (EARLIER) (Bloomberg First Word - Bloomberg,
                                                                                                  09/25/2013 11:27 AM)

  9/26/2013   Thu   1,430,535   $10.22   0.29%     0.72%    1.75%      1.74%    -1.44%   -0.60    Biotechs Leading the Healthcare Sector - Alliqua, Pacific Biosciences, Oncothyreon, Keryx, Organovo (PR Newswire (U.S.) -
                                                                                                  Factiva, 09/26/2013 09:02 AM)

                                                                                                  Keryx Unlikely to See Endstage Renal Presence: Summer Street (Bloomberg First Word - Bloomberg, 09/26/2013 04:08 PM)

                                                                                                  U.S. AFTER-HOURS WRAP: J.C. Penney Offering 84m Shrs (Bloomberg First Word - Bloomberg, 09/26/2013 07:04 PM)

  9/27/2013   Fri   1,300,281   $10.10   -1.17%   -0.15%    0.29%      0.26%    -1.43%   -0.60    Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 09/27/2013)

                                                                                                  Keryx Biopharmaceuticals, Inc. at BioCentury NewsMakers in the Biotech Industry Conference - Final (CQ FD Disclosure -
                                                                                                  Factiva, 09/27/2013)

                                                                                                  MarketLine Analyst Report (Marketline - Manual Entry, 09/27/2013)

                                                                                                  U.S. HEALTH PRE-MARKET: Dendreon, Halozyme, Nektar, Zalicus (Bloomberg First Word - Bloomberg, 09/27/2013 08:34
                                                                                                  AM)

                                                                                                  CORRECT: U.S. HEALTH OVERNIGHT: Nektar Pain Drug Misses Endpoint (Bloomberg First Word - Bloomberg, 09/27/2013
                                                                                                  08:36 AM)

  9/28/2013   Sat                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial

  9/29/2013   Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 09/29/2013)

  9/30/2013   Mon   2,565,748   $10.09   -0.10%   -0.26%   -0.58%     -0.42%    0.32%    0.13     Plunkett Research, Ltd. Analyst Report (Plunkett Research, Ltd. - Manual Entry, 09/30/2013)

  10/1/2013   Tue   1,321,751   $10.39   2.97%     1.25%    1.99%      2.08%    0.89%    0.37     Brean Capital Analyst Report (Brean Capital - Manual Entry, 10/01/2013)

                                                                                                  Fibroblasts; New Findings on Fibroblasts Described by Investigators at Weizmann Institute of Science (Life Science Weekly -
                                                                                                  Factiva, 10/01/2013)

                                                                                                  SummerStreet Analyst Report (SummerStreet - Manual Entry, 10/01/2013)

                                                                                                  Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 10/01/2013)

                                                                                                  Rockwell Medical Falls; SFP Approvability Questioned at Brean (Bloomberg First Word - Bloomberg, 10/01/2013 11:07 AM)


Forensic Economics, Inc.                                                                                                                                                                                              p. 18 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 137 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                               Events
  10/2/2013   Wed   4,655,388   $10.42   0.29%    -0.08%   -0.36%     -0.18%    0.47%    0.20     Keryx appoints Douglass Laidlaw as Director, Medical Affairs (Theflyonthewall.com - Factiva, 10/02/2013)

                                                                                                  Keryx Biopharmaceuticals Announces Appointment of Douglass H. Laidlaw, Ph.D., as Director, Medical Affairs
                                                                                                  (GlobeNewswire - Factiva, 10/02/2013 08:30 AM)

                                                                                                  Keryx Biopharmaceuticals Announces Appointment of Douglass H. Laidlaw, Ph.D., as Director, Medical Affairs (Press
                                                                                                  Association National Newswire - Factiva, 10/02/2013 08:30 AM)

                                                                                                  Press Release: Keryx Biopharmaceuticals Announces Appointment of Douglass H. Laidlaw, Ph.D., as Director, Medical Affairs
                                                                                                  (Dow Jones Institutional News - Factiva, 10/02/2013 08:30 AM)

                                                                                                  PRESS RELEASE: Keryx Biopharmaceuticals Announces Appointment of Douglass H. Laidlaw, Ph.D., as Director, Medical
                                                                                                  Affairs (Dow Jones Nachrichten auf Deutsch - Factiva, 10/02/2013 08:30 AM)

                                                                                                  *KERYX BIOPHARMACEUTICALS NAMES DOUGLASS H. LAIDLAW, PH.D., AS (BLOOMBERG News - Bloomberg,
                                                                                                  10/02/2013 08:30 AM)

                                                                                                  Keryx Biopharmaceuticals Announces Appointment of Douglass H. Laidlaw, Ph.D., as Director, Medical Affairs (PrimeZone
                                                                                                  Media Network - Bloomberg, 10/02/2013 08:30 AM)

                                                                                                  Keryx Biopharmaceuticals Announces Appointment of Douglass H. Laidlaw, Ph.D., as Director, Medical Affairs (NASDAQ
                                                                                                  OMX Nordic Exchanges - Company Notices - Factiva, 10/02/2013 09:30 AM)

                                                                                                  DGAP-News: Keryx Biopharmaceuticals Announces Appointment of Douglass H. Laidlaw, Ph.D., as Director, Medical Affairs
                                                                                                  (DGAP Corporate News - Factiva, 10/02/2013 10:30 AM)

                                                                                                  Keryx Biopharmaceuticals Announces Appointment of Douglass H. Laidlaw, Ph.D., as Director, Medical Affairs
                                                                                                  (ActusNewsWire - Factiva, 10/02/2013 10:30 AM)

  10/3/2013   Thu   2,181,167   $10.21   -2.02%   -1.07%   -1.49%     -1.43%    -0.59%   -0.25    Keryx Biopharmaceuticals Inc names Dr Douglass H Laidlaw as director, Medical Affairs (M2 EquityBites - Factiva, 10/03/2013)


  10/4/2013   Fri   1,485,460   $10.34   1.27%     0.89%    1.27%      1.41%    -0.14%   -0.06    Fibroblasts; New Findings on Fibroblasts Described by Investigators at Weizmann Institute of Science (Health & Medicine Week
                                                                                                  - Factiva, 10/04/2013)

                                                                                                  Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 10/04/2013)

                                                                                                  KERYX BIOPHARMACEUTICALS INC 8-K (SEC - SEC Edgar, 10/04/2013)

                                                                                                  Keryx Biopharmaceuticals, Inc. Announces Appointment of Daniel P. Regan to Board of Directors (GlobeNewswire - Factiva,
                                                                                                  10/04/2013 08:30 AM)

                                                                                                  Keryx Biopharmaceuticals, Inc. Announces Appointment of Daniel P. Regan to Board of Directors (Press Association National
                                                                                                  Newswire - Factiva, 10/04/2013 08:30 AM)

                                                                                                  PRESS RELEASE: Keryx Biopharmaceuticals, Inc. Announces Appointment of Daniel P. Regan to Board of Directors (Dow
                                                                                                  Jones Nachrichten auf Deutsch - Factiva, 10/04/2013 08:30 AM)

                                                                                                  Press Release: Keryx Biopharmaceuticals, Inc. Announces Appointment of Daniel P. Regan to Board of Directors (Dow Jones
                                                                                                  Newswires - Factiva, 10/04/2013 08:30 AM)

                                                                                                  *KERYX BIOPHARMACEUTICALS, NAMES DANIEL P. REGAN TO BOARD (BLOOMBERG News - Bloomberg,
                                                                                                  10/04/2013 08:30 AM)



Forensic Economics, Inc.                                                                                                                                                                                            p. 19 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 138 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                              Events
                                                                                                  Keryx Biopharmaceuticals, Inc. Announces Appointment of Daniel P. Regan to Board of Directors (PrimeZone Media Network -
                                                                                                  Bloomberg, 10/04/2013 08:30 AM)

                                                                                                  *KERYX BIOPHARMACEUTICALS NAMES DANIEL P. REGAN TO BOARD (BLOOMBERG News - Bloomberg,
                                                                                                  10/04/2013 08:30 AM)

                                                                                                  Keryx Biopharmaceuticals, Inc. Announces Appointment of Daniel P. Regan to Board of Directors (NASDAQ OMX Nordic
                                                                                                  Exchanges - Company Notices - Factiva, 10/04/2013 09:30 AM)

                                                                                                  Keryx Biopharma names Daniel Regan, formerly of Genzyme, to its board of directors (Associated Press Newswires - Factiva,
                                                                                                  10/04/2013 09:39 AM)

                                                                                                  DGAP-News: Keryx Biopharmaceuticals, Inc. Announces Appointment of Daniel P. Regan to Board of Directors (DGAP
                                                                                                  Corporate News - Factiva, 10/04/2013 10:30 AM)

                                                                                                  Keryx Biopharmaceuticals, Inc. Announces Appointment of Daniel P. Regan to Board of Directors (ActusNewsWire - Factiva,
                                                                                                  10/04/2013 10:30 AM)

                                                                                                  DJ Keryx Biopharm Files 8K - Changes Exec Mgmt >KERX (Dow Jones Newswires - Factiva, 10/04/2013 05:05 PM)

  10/5/2013   Sat                                                                                 FORM 8-K: KERYX BIOPHARMACEUTICALS FILES CURRENT REPORT (US Fed News - Factiva, 10/05/2013)

  10/6/2013   Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 10/06/2013)

  10/7/2013   Mon   1,181,488   $10.04   -2.90%   -0.98%   -2.13%     -1.92%    -0.99%   -0.42    KERYX BIOPHARMACEUTICALS INC 3 (SEC - SEC Edgar, 10/07/2013)

                                                                                                  KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 10/07/2013)

                                                                                                  KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 10/07/2013)

                                                                                                  Keryx Biopharmaceuticals Inc elects Daniel P. Regan to board (M2 EquityBites - Factiva, 10/07/2013)

                                                                                                  Keryx Biopharmaceuticals names Daniel P. Regan to board (M2 EquityBites - Factiva, 10/07/2013)

                                                                                                  DJ CEO BENTSUR Acquires 2,329 Of KERYX BIOPHARMACEUTICALS INC >KERX (Dow Jones Institutional News -
                                                                                                  Factiva, 10/07/2013 07:06 PM)

                                                                                                  DJ CFO OLIVIERO III Acquires 2,213 Of KERYX BIOPHARMACEUTICALS INC >KERX (Dow Jones Institutional News -
                                                                                                  Factiva, 10/07/2013 07:06 PM)

  10/8/2013   Tue   4,350,886    $9.38   -6.57%   -2.00%   -4.33%     -4.06%    -2.51%   -1.15    Keryx announces FDA acceptance for filing of Zerenex NDA (Theflyonthewall.com - Factiva, 10/08/2013)

                                                                                                  Keryx Biopharmaceuticals announces FDA acceptance for filing of Zerenex New Drug Application. (BioSpace - Factiva,
                                                                                                  10/08/2013)

                                                                                                  KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 10/08/2013)

                                                                                                  KERYX BIOPHARMACEUTICALS INC 8-K (SEC - SEC Edgar, 10/08/2013)

                                                                                                  Keryx Biopharmaceuticals Inc Announces FDA Acceptance For Filing Of Zerenex New Drug Application (Reuters Significant
                                                                                                  Developments - Factiva, 10/08/2013)

                                                                                                  Keryx Biopharmaceuticals Announces FDA Acceptance for Filing of Zerenex(TM) New Drug Application (GlobeNewswire -
                                                                                                  Factiva, 10/08/2013 08:30 AM)

Forensic Economics, Inc.                                                                                                                                                                                             p. 20 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 139 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date        Day    Volume     Price   Return   Return   Return     Return    Return t stat *                                                              Events

                                                                                                 Keryx Biopharmaceuticals Announces FDA Acceptance for Filing of Zerenex(TM) New Drug Application (Press Association
                                                                                                 National Newswire - Factiva, 10/08/2013 08:30 AM)

                                                                                                 PRESS RELEASE: Keryx Biopharmaceuticals Announces FDA Acceptance for Filing of Zerenex(TM) New Drug Application
                                                                                                 (Dow Jones Nachrichten auf Deutsch - Factiva, 10/08/2013 08:30 AM)

                                                                                                 Press Release: Keryx Biopharmaceuticals Announces FDA Acceptance for Filing of Zerenex(TM) New Drug Application (Dow
                                                                                                 Jones Newswires - Factiva, 10/08/2013 08:30 AM)

                                                                                                 *KERYX BIOPHARMACEUTICALS REPORTS FDA ACCEPTANCE FOR FILING OF (BLOOMBERG News - Bloomberg,
                                                                                                 10/08/2013 08:30 AM)

                                                                                                 Keryx Biopharmaceuticals Announces FDA Acceptance for Filing of Zerenex(TM) New Drug Application (PrimeZone Media
                                                                                                 Network - Bloomberg, 10/08/2013 08:30 AM)

                                                                                                 *KERYX REPORTS FDA ACCEPTANCE FOR FILING OF ZERENEX(TM) NDA (BLOOMBERG News - Bloomberg,
                                                                                                 10/08/2013 08:30 AM)

                                                                                                 *KERYX BIOPHARMACEUTICALS REPORTS FDA ACCEPTANCE ZERENEX NDA (BLOOMBERG News - Bloomberg,
                                                                                                 10/08/2013 08:30 AM)

                                                                                                 *KERYX FDA ACCEPTANCE FOR FILING OF ZERENEX(TM) NDA :KERX US (BLOOMBERG News - Bloomberg,
                                                                                                 10/08/2013 08:30 AM)

                                                                                                 *KERYX REPORTS FDA ACCEPTANCE FOR FILING OF ZERENEX NDA (Bloomberg First Word - Bloomberg, 10/08/2013
                                                                                                 08:30 AM)

                                                                                                 *KERYX SEEKS APPROVALFOR ELEVATED SERUM PHOSPHORUS LEVELS (BLOOMBERG News - Bloomberg,
                                                                                                 10/08/2013 08:31 AM)

                                                                                                 Keryx Says FDA Accepts Zerenex NDA Filing for Review (Bloomberg First Word - Bloomberg, 10/08/2013 08:34 AM)

                                                                                                 Keryx Biopharmaceuticals Announces FDA Acceptance for Filing of Zerenex(TM) New Drug Application (NASDAQ OMX
                                                                                                 Nordic Exchanges - Company Notices - Factiva, 10/08/2013 09:30 AM)

                                                                                                 DGAP-News: Keryx Biopharmaceuticals Announces FDA Acceptance for Filing of Zerenex(TM) New Drug Application (DGAP
                                                                                                 Corporate News - Factiva, 10/08/2013 10:30 AM)

                                                                                                 Keryx Biopharmaceuticals Announces FDA Acceptance for Filing of Zerenex(TM) New Drug Application (ActusNewsWire -
                                                                                                 Factiva, 10/08/2013 10:30 AM)

                                                                                                 DJ Keryx Biopharm Files 8K - Other Events >KERX (Dow Jones Newswires - Factiva, 10/08/2013 05:02 PM)

  10/9/2013   Wed   3,080,714   $9.25   -1.39%   -0.45%   -2.39%     -2.10%    0.72%   0.33      FORM 8-K: KERYX BIOPHARMACEUTICALS FILES CURRENT REPORT (US Fed News - Factiva, 10/09/2013)

                                                                                                 H.C. Wainwright & Co. Analyst Report (H.C. Wainwright & Co. - Manual Entry, 10/09/2013)

                                                                                                 JMP Securities Analyst Report (JMP Securities - Manual Entry, 10/09/2013)

                                                                                                 Keryx Biopharmaceuticals Inc's NDA for Zerenex accepted by the US FDA (M2 EquityBites - Factiva, 10/09/2013)

                                                                                                 Keryx Biopharmaceuticals Inc's NDA for Zerenex accepted by the US FDA (M2 Pharma - Factiva, 10/09/2013)



Forensic Economics, Inc.                                                                                                                                                                                        p. 21 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 140 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date       Day     Volume     Price   Return   Return   Return     Return    Return t stat *                                                                Events
                                                                                                  Maxim Group Analyst Report (Maxim Group - Manual Entry, 10/09/2013)

                                                                                                  Drug Approvals, Data Presentations, Clinical Trials, New Appointments, and Corporate Events - Research Report on Johnson
                                                                                                  & Johnson, Novo Nordisk, Isis, Keryx, and The Medicines Company (PR Newswire (U.S.) - Factiva, 10/09/2013 08:01 AM)


  10/10/2013 Thu   1,991,771    $9.39   1.51%     2.26%    3.81%      3.96%    -2.45%   -1.12     Gilead catches up to Pharmacyclics in hot leukaemia field (EP Vantage - Factiva, 10/10/2013)

                                                                                                  GlobalData Analyst Report (GLOBALDATA - Manual Entry, 10/10/2013)

                                                                                                  US FDA accepts Keryx Biopharmaceuticals' NDA filing of Zerenex (PharmaBiz - Factiva, 10/10/2013)

                                                                                                  Keryx's NDA for chronic kidney disease drug receives FDA acceptance for filing (MarketLine (a Datamonitor Company), Company
                                                                                                  News - Factiva, 10/10/2013 03:10 AM)

                                                                                                  Largest Nasdaq Short Interest vs Free Float as of Sept. 30 (BLOOMBERG News - Bloomberg, 10/10/2013 07:28 AM)

  10/11/2013 Fri     979,245    $9.34   -0.54%    0.83%   -0.28%      0.05%    -0.59%   -0.27     Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 10/11/2013)

  10/12/2013 Sat                                                                                  Wright Reports Analyst Report (Wright Reports - Manual Entry, 10/12/2013)

  10/13/2013 Sun                                                                                  TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 10/13/2013)

  10/14/2013 Mon   2,238,099    $9.01   -3.52%    0.62%    0.77%      0.80%    -4.33%   -1.98 *
  10/15/2013 Tue   3,387,647    $8.76   -2.77%   -0.56%   -0.90%     -0.90%    -1.88%   -0.85     Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 10/15/2013)

  10/16/2013 Wed   9,496,544   $10.49   19.75%    1.20%    2.97%      2.73%    17.02%   7.65 ** Brean Capital Analyst Report (Brean Capital - Manual Entry, 10/16/2013)

                                                                                                  H.C. Wainwright & Co. Analyst Report (H.C. Wainwright & Co. - Manual Entry, 10/16/2013)

                                                                                                  HC Wainwright Analyst Report (HC Wainwright - Manual Entry, 10/16/2013)

                                                                                                  Hematologic Diseases; New Anemia Study Findings Recently Were Reported by Researchers at Jiangsu University (Biotech
                                                                                                  Week - Factiva, 10/16/2013)

                                                                                                  JMP Securities Analyst Report (JMP Securities - Manual Entry, 10/16/2013)

                                                                                                  Keryx price target raised to $20 from $15 at Brean Capital (Theflyonthewall.com - Factiva, 10/16/2013)

                                                                                                  Keryx price target raised to $24 from $16 at Roth Capital (Theflyonthewall.com - Factiva, 10/16/2013)

                                                                                                  Oppenheimer Analyst Report (Oppenheimer - Manual Entry, 10/16/2013)

                                                                                                  Roth Analyst Report (Roth - Manual Entry, 10/16/2013)

                                                                                                  Keryx Rises Most in 3 Months; Abstracts Released on Zerenex (Bloomberg First Word - Bloomberg, 10/16/2013 10:40 AM)

                                                                                                  *KERYX PT RAISED TO $24 FROM $16 AT ROTH CAPITAL (Bloomberg First Word - Bloomberg, 10/16/2013 12:00 PM)

                                                                                                  Keryx PT Raised to $24 at Roth, Adds CKD to Valuation (Bloomberg First Word - Bloomberg, 10/16/2013 12:15 PM)

                                                                                                  Highest Readership Growth in Last Hour: AMX LULU SWK LUK AOI (Bloomberg First Word - Bloomberg, 10/16/2013 12:50
                                                                                                  PM)


Forensic Economics, Inc.                                                                                                                                                                                           p. 22 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 141 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date      Day      Volume     Price   Return   Return   Return     Return    Return t stat *                                                               Events

                                                                                                 Top 10 Nasdaq-traded stocks posting largest percentage increases (Associated Press Newswires - Factiva, 10/16/2013 01:22 PM)


                                                                                                 U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 10/16/2013 03:00 PM)

                                                                                                 Top 10 Nasdaq-traded stocks posting largest percentage increases (Associated Press Newswires - Factiva, 10/16/2013 06:04 PM)


  10/17/2013 Thu   9,664,691   $11.59   10.49%    0.62%    0.91%      0.87%    9.62%   4.30 ** Keryx Biopharmaceuticals' Zerenex (ferric citrate coordination complex) data selected for oral and poster presentations at the
                                                                                               American Society of Nephrology's Kidney Week 2013. (BioSpace - Factiva, 10/17/2013)

                                                                                                 Ladenburg Analyst Report (Ladenburg - Manual Entry, 10/17/2013)

                                                                                                 Ladenburg Thalmann & Company Analyst Report (Ladenburg Thalmann & Company - Manual Entry, 10/17/2013)

                                                                                                 Maxim Analyst Report (Maxim - Manual Entry, 10/17/2013)

                                                                                                 Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 10/17/2013)

                                                                                                 Keryx Biopharmaceuticals' Zerenex(TM) (Ferric Citrate Coordination Complex) Data Selected for Oral and Poster
                                                                                                 Presentations at the American Society of Nephrology's Kidney Week 2013 (GlobeNewswire - Factiva, 10/17/2013 08:30 AM)

                                                                                                 Keryx Biopharmaceuticals' Zerenex(TM) (Ferric Citrate Coordination Complex) Data Selected for Oral and Poster
                                                                                                 Presentations at the American Society of Nephrology's Kidney Week 2013 (Press Association National Newswire - Factiva,
                                                                                                 10/17/2013 08:30 AM)

                                                                                                 PRESS RELEASE: Keryx Biopharmaceuticals' Zerenex(TM) (Ferric Citrate Coordination Complex) Data Selected for Oral
                                                                                                 and Poster Presentations at the American Society of Nephrology's Kidney Week 2013 (Dow Jones Newswires German - Factiva,
                                                                                                 10/17/2013 08:30 AM)

                                                                                                 Keryx Biopharmaceuticals' Zerenex(TM) (Ferric Citrate Coordination Complex) Data Selected for Oral and Poster
                                                                                                 Presentations at (PrimeZone Media Network - Bloomberg, 10/17/2013 08:30 AM)

                                                                                                 Press Release: Keryx Biopharmaceuticals' Zerenex(TM) (Ferric Citrate Coordination Complex) Data Selected for Oral and
                                                                                                 Poster Presentations at the American Society of Nephrology's Kidney Week 2013 (Dow Jones Institutional News - Factiva,
                                                                                                 10/17/2013 08:32 AM)

                                                                                                 Keryx Biopharmaceuticals' Zerenex(TM) (Ferric Citrate Coordination Complex) Data Selected for Oral and Poster
                                                                                                 Presentations at the American Society of Nephrology's Kidney Week 2013 (NASDAQ OMX Nordic Exchanges - Company Notices -
                                                                                                 Factiva, 10/17/2013 09:30 AM)

                                                                                                 Critical Alerts For Goldman Sachs, Netflix, Nasdaq, Aetna, and Keryx Biopharmaceuticals Released By InvestorsObserver (PR
                                                                                                 Newswire (U.S.) - Factiva, 10/17/2013 09:31 AM)

                                                                                                 DGAP-News: Keryx Biopharmaceuticals' Zerenex(TM) (Ferric Citrate Coordination Complex) Data Selected for Oral and
                                                                                                 Poster Presentations at the American Society of Nephrology's Kidney Week 2013 (DGAP Corporate News - Factiva, 10/17/2013
                                                                                                 10:30 AM)

                                                                                                 Keryx BiopharmaceuticalsÃ¢â‚¬â„¢ Zerenex(TM) (Ferric Citrate Coordination Complex) Data Selected for Oral and Poster
                                                                                                 Presentations at the American Society of NephrologyÃ¢â‚¬â„¢s Kidney Week 2013 (ActusNewsWire - Factiva, 10/17/2013 10:30
                                                                                                 AM)




Forensic Economics, Inc.                                                                                                                                                                                             p. 23 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 142 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date       Day     Volume     Price   Return   Return   Return     Return    Return t stat *                                                               Events
                                                                                                 Technical Study: AstraZeneca PLC, GlaxoSmithKline PLC, Keryx Biopharma Inc., and Raptor Pharma Corp. (PR Newswire
                                                                                                 (U.S.) - Factiva, 10/17/2013 12:52 PM)

                                                                                                 Top 10 Nasdaq-traded stocks posting largest percentage increases (Associated Press Newswires - Factiva, 10/17/2013 01:27 PM)


                                                                                                 U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 10/17/2013 03:00 PM)

                                                                                                 Top 10 Nasdaq-traded stocks posting largest percentage increases (Associated Press Newswires - Factiva, 10/17/2013 06:04 PM)


  10/18/2013 Fri   5,329,693   $11.26   -2.85%    1.32%   -0.92%     -0.44%    -2.41%   -1.08    Hematologic Diseases; New Anemia Study Findings Recently Were Reported by Researchers at Jiangsu University (Health &
                                                                                                 Medicine Week - Factiva, 10/18/2013)

                                                                                                 Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 10/18/2013)

                                                                                                 Ladenburg Analyst Report (Ladenburg - Manual Entry, 10/18/2013)

                                                                                                 Financial Results, Quarterly Earnings Schedules, Marketing Authorizations, Completed Acquisitions, and New Drug
                                                                                                 Applications - Research Report on Johnson & Johnson, AbbVie, GSK, AstraZeneca, and Keryx (PR Newswire (U.S.) - Factiva,
                                                                                                 10/18/2013 08:01 AM)

  10/19/2013 Sat                                                                                 Hematologic Diseases; New Anemia Study Findings Recently Were Reported by Researchers at Jiangsu University (Obesity,

  10/20/2013 Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 10/20/2013)

  10/21/2013 Mon   2,952,882   $10.87   -3.46%    0.15%   -1.45%     -1.32%    -2.14%   -0.96    1st Committee on Drugs to Discuss Approval for JTÃ¢â‚¬â„¢s Hyperphosphatemia Treatment on October 28 (Pharma Japan -
                                                                                                 Factiva, 10/21/2013)

                                                                                                 Keryx announces FDA assigns PDUFA goal date of June 7, 2014 (Theflyonthewall.com - Factiva, 10/21/2013)

                                                                                                 Keryx Biopharmaceuticals announces PDUFA goal date for Zerenex New Drug Application. (BioSpace - Factiva, 10/21/2013)

                                                                                                 KERYX BIOPHARMACEUTICALS INC 8-K (SEC - SEC Edgar, 10/21/2013)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 3, Initial Statement of Beneficial Ownership of
                                                                                                 Securities (Oct. 7, 2013) (Biotech Business Week - Factiva, 10/21/2013)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 3, Initial Statement of Beneficial Ownership of
                                                                                                 Securities (Oct. 7, 2013) (Pharma Business Week - Factiva, 10/21/2013)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                 Ownership of Securities (Oct. 7, 2013) (Biotech Business Week - Factiva, 10/21/2013)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                 Ownership of Securities (Oct. 7, 2013) (Pharma Business Week - Factiva, 10/21/2013)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Oct. 4, 2013) (Biotech
                                                                                                 Business Week - Factiva, 10/21/2013)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Oct. 4, 2013) (Pharma
                                                                                                 Business Week - Factiva, 10/21/2013)



Forensic Economics, Inc.                                                                                                                                                                                             p. 24 of 191
                                       Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 143 of 312


                                                                                          Appendix A
                                                                                 Keryx Biopharmaceuticals, Inc.
                                                                                          Chronology
                                               Market Industry   Predicted   Excess
  Date      Day      Volume   Price   Return   Return   Return     Return    Return t stat *                                                             Events
                                                                                               Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Oct. 8, 2013) (Biotech
                                                                                               Business Week - Factiva, 10/21/2013)

                                                                                               Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Oct. 8, 2013) (Pharma
                                                                                               Business Week - Factiva, 10/21/2013)

                                                                                               Weekly Market Movers (to 18 Oct 2013) (EP Vantage - Factiva, 10/21/2013)

                                                                                               Keryx Biopharmaceuticals Announces PDUFA Goal Date for Zerenex(TM) New Drug Application (GlobeNewswire - Factiva,
                                                                                               10/21/2013 08:30 AM)

                                                                                               Keryx Biopharmaceuticals Announces PDUFA Goal Date for Zerenex(TM) New Drug Application (Press Association National
                                                                                               Newswire - Factiva, 10/21/2013 08:30 AM)

                                                                                               Press Release: Keryx Biopharmaceuticals Announces PDUFA Goal Date for Zerenex(TM) New Drug Application (Dow Jones
                                                                                               Institutional News - Factiva, 10/21/2013 08:30 AM)

                                                                                               PRESS RELEASE: Keryx Biopharmaceuticals Announces PDUFA Goal Date for Zerenex(TM) New Drug Application (Dow
                                                                                               Jones Newswires German - Factiva, 10/21/2013 08:30 AM)

                                                                                               *KERYX BIOPHARMACEUTICALS REPORTS PDUFA GOAL DATE FOR ZERENEX(TM (BLOOMBERG News -
                                                                                               Bloomberg, 10/21/2013 08:30 AM)

                                                                                               Keryx Biopharmaceuticals Announces PDUFA Goal Date for Zerenex(TM) New Drug Application (PrimeZone Media Network -
                                                                                               Bloomberg, 10/21/2013 08:30 AM)

                                                                                               *KERYX BIOPHARMACEUTICALS ANNOUNCES PDUFA GOAL DATE JUNE 7 (BLOOMBERG News - Bloomberg,
                                                                                               10/21/2013 08:30 AM)

                                                                                               *KERYX BIOPHARMACEUTICALS REPORTS PDUFA GOAL DATE FOR (BLOOMBERG News - Bloomberg, 10/21/2013
                                                                                               08:30 AM)

                                                                                               *KERYX REPORTS PDUFA GOAL DATE FOR ZERENEX(TM) NDA JUNE 7, 2014, (BLOOMBERG News - Bloomberg,
                                                                                               10/21/2013 08:30 AM)

                                                                                               *KERYX REPORTS PDUFA GOAL DATE FOR ZERENEX(TM) NDA JUNE 7, 2014 (Bloomberg First Word - Bloomberg,
                                                                                               10/21/2013 08:30 AM)

                                                                                               Keryx Reports Pdufa Goal Date for Zerenex NDA June 7 (Bloomberg First Word - Bloomberg, 10/21/2013 08:35 AM)

                                                                                               Keryx Biopharmaceuticals Announces PDUFA Goal Date for Zerenex(TM) New Drug Application (NASDAQ OMX Nordic
                                                                                               Exchanges - Company Notices - Factiva, 10/21/2013 09:30 AM)

                                                                                               Rockwell Medicalâ€™s Triferic Seen Applying to 80% Mkt: Summer St (Bloomberg First Word - Bloomberg, 10/21/2013 10:22
                                                                                               AM)

                                                                                               DGAP-News: Keryx Biopharmaceuticals Announces PDUFA Goal Date for Zerenex(TM) New Drug Application (DGAP
                                                                                               Corporate News - Factiva, 10/21/2013 10:30 AM)

                                                                                               Keryx Biopharmaceuticals Announces PDUFA Goal Date for Zerenex(TM) New Drug Application (ActusNewsWire - Factiva,
                                                                                               10/21/2013 10:30 AM)

                                                                                               U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 10/21/2013 11:30 AM)



Forensic Economics, Inc.                                                                                                                                                                                       p. 25 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 144 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                               Events
                                                                                                  Keryx Biopharm Files 8K - Other Events >KERX (Dow Jones Institutional News - Factiva, 10/21/2013 05:02 PM)

  10/22/2013 Tue    2,152,754   $10.98   1.01%     0.24%    2.22%      1.94%    -0.93%   -0.41    31993L0085; Council Directive 93/85/EEC of 4 October 1993 on the control of potato ring rot OJ L 259, 18.10.1993, p.
                                                                                                  1Ã¢â‚¬â€œ25 (ES, DA, DE, EL, EN, FR, IT, NL, PT) (EUR-Lex - Factiva, 10/22/2013)

                                                                                                  FORM 8-K: KERYX BIOPHARMACEUTICALS FILES CURRENT REPORT (US Fed News - Factiva, 10/22/2013)

                                                                                                  Keryx management to meet with JPMorgan (Theflyonthewall.com - Factiva, 10/22/2013)

                                                                                                  Keryx price target raised to $16 from $12 at Maxim (Theflyonthewall.com - Factiva, 10/22/2013)

                                                                                                  Maxim Group Analyst Report (Maxim Group - Manual Entry, 10/22/2013)

  10/23/2013 Wed    1,156,474   $10.72   -2.37%   -0.57%    0.45%      0.27%    -2.64%   -1.18    Brean Capital Analyst Report (Brean Capital - Manual Entry, 10/23/2013)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 3, Initial Statement of Beneficial Ownership of
                                                                                                  Securities (Oct. 7, 2013) (Biotech Week - Factiva, 10/23/2013)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                  Ownership of Securities (Oct. 7, 2013) (Biotech Week - Factiva, 10/23/2013)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Oct. 4, 2013) (Biotech
                                                                                                  Week - Factiva, 10/23/2013)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Oct. 8, 2013) (Biotech
                                                                                                  Week - Factiva, 10/23/2013)

  10/24/2013 Thu    2,037,833   $10.79   0.65%     0.56%    1.12%      0.91%    -0.26%   -0.11
  10/25/2013 Fri    1,443,734   $10.81   0.19%     0.37%    0.07%      0.00%     0.18%    0.08    Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 10/25/2013)

                                                                                                  Keryx management to meet with JPMorgan (Theflyonthewall.com - Factiva, 10/25/2013)

                                                                                                  Nasdaq Short Interest as of Oct. 15 (BLOOMBERG News - Bloomberg, 10/25/2013 07:18 AM)

                                                                                                  Largest Nasdaq Short Interest vs Free Float as of Oct. 15 (BLOOMBERG News - Bloomberg, 10/25/2013 07:19 AM)

  10/26/2013 Sat
  10/27/2013 Sun                                                                                  TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 10/27/2013)

  10/28/2013 Mon    1,862,256   $10.88    0.65%   -0.08%   -0.08%     -0.19%     0.84%    0.37
  10/29/2013 Tue      979,482   $10.79   -0.83%    0.32%    0.12%      0.04%    -0.86%   -0.39    Quarterly Reports, License Applications, and Abstract Presentations - Research on Elan, NPS, ICON, Keryx, and Healthways

  10/30/2013 Wed    1,786,853   $10.32   -4.36%   -0.54%   -2.00%     -1.85%    -2.51%   -1.13
  10/31/2013 Thu    1,281,137   $10.35    0.29%   -0.27%   -1.06%     -1.06%     1.35%    0.60    JP Morgan Analyst Report (JP Morgan - Manual Entry, 10/31/2013)

                                                                                                  MarketLine Analyst Report (Marketline - Manual Entry, 10/31/2013)

  11/1/2013   Fri   1,969,014   $10.64   2.80%     0.06%    0.48%      0.35%    2.45%    1.09     Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 11/01/2013)

                                                                                                  JPMorgan Analyst Report (JPMORGAN - Manual Entry, 11/01/2013)

                                                                                                  Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 11/01/2013)

                                                                                                  U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 11/01/2013 11:30 AM)

Forensic Economics, Inc.                                                                                                                                                                                             p. 26 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 145 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                               Events

  11/2/2013   Sat
  11/3/2013   Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 11/03/2013)

  11/4/2013   Mon   3,063,382   $11.10   4.32%     0.37%   -0.28%     -0.36%    4.69%   2.10 *    1st Committee Backs Japan TobaccoÃ¢â‚¬â„¢s Hyperphosphatemia Treatment (Pharma Japan - Factiva, 11/04/2013)

                                                                                                  JMP Securities Analyst Report (JMP Securities - Manual Entry, 11/04/2013)

                                                                                                  KERYX BIOPHARMACEUTICALS INC 10-Q (SEC - SEC Edgar, 11/04/2013)

                                                                                                  KERYX BIOPHARMACEUTICALS INC 8-K (SEC - SEC Edgar, 11/04/2013)

                                                                                                  Keryx price target raised to $22 from $14 at JMP Securities (Theflyonthewall.com - Factiva, 11/04/2013)

                                                                                                  UPDATE: JMP Securities Reiterates on Keryx Biopharmaceuticals on Blockbuster Potential Growing for Zerenex
                                                                                                  (Benzinga.com - Factiva, 11/04/2013 09:17 AM)

                                                                                                  Keryx PT Raised at JMP on Increased Expectations for Zerenex (Bloomberg First Word - Bloomberg, 11/04/2013 09:25 AM)

                                                                                                  *Keryx Biopharm 3Q Loss/Shr 19c >KERX (Dow Jones Institutional News - Factiva, 11/04/2013 04:30 PM)

                                                                                                  Keryx Biopharmaceuticals, Inc. Announces Third Quarter 2013 Financial Results (GlobeNewswire - Factiva, 11/04/2013 04:30
                                                                                                  PM)

                                                                                                  *KERYX BIOPHARMACEUTICALS 3Q LOSS PER SHARE 19C :KERX US (BLOOMBERG News - Bloomberg, 11/04/2013
                                                                                                  04:30 PM)

                                                                                                  Keryx Biopharmaceuticals, Inc. Announces Third Quarter 2013 Financial Results (PrimeZone Media Network - Bloomberg,
                                                                                                  11/04/2013 04:30 PM)

                                                                                                  Keryx Biopharmaceuticals to Hold Conference Call Tomorrow, November 5, 2013, at 8:30AM ET to Discuss Top-Line Results
                                                                                                  from Zerenex(TM) Phase 2 Study of Non-Dialysis Dependent Chronic Kidney Disease Patients with Elevated Serum
                                                                                                  Phosphorus an (NASDAQ OMX Nordic Exchanges - Company Notices - Factiva, 11/04/2013 05:00 PM)

                                                                                                  Keryx Biopharmaceuticals to Hold Conference Call Tomorrow, November 5, 2013, at 8:30AM ET to Discuss Top-Line Results
                                                                                                  from Zerenex(TM) Phase 2 Study of Non-Dialysis Dependent Chronic Kidney Disease Patients with Elevated Serum
                                                                                                  Phosphorus an (Press Association National Newswire - Factiva, 11/04/2013 05:00 PM)

                                                                                                  Keryx Biopharmaceuticals to Hold Conference Call Tomorrow, November 5, 2013, at 8:30AM ET to Discuss Top-Line Results
                                                                                                  from Zerenex(TM) Phase 2 Study of Non-Dialysis Dependent Chronic Kidney Disease Patients with Elevated Serum
                                                                                                  Phosphorus and Iron Deficiency Anemia (GlobeNewswire - Factiva, 11/04/2013 05:00 PM)

                                                                                                  Keryx Biopharmaceuticals to Hold Conference Call Tomorrow, November 5, 2013, at 8:30AM ET to Discuss Top-Line Results
                                                                                                  from Zerenex(TM) Phase 2 Study of Non-Dialysis Dependent Chronic Kidney Disease Patients with Elevated Serum
                                                                                                  Phosphorus... (ActusNewsWire - Factiva, 11/04/2013 05:00 PM)

                                                                                                  PRESS RELEASE: Keryx Biopharmaceuticals to Hold Conference Call Tomorrow, November 5, 2013, at 8:30AM ET to
                                                                                                  Discuss Top-Line Results from Zerenex(TM) Phase 2 Study of Non-Dialysis Dependent Chronic Kidney Disease Patients with
                                                                                                  Elevated Serum Phosphorus an (Dow Jones Newswires German - Factiva, 11/04/2013 05:00 PM)

                                                                                                  Press Release: Keryx Biopharmaceuticals to Hold Conference Call Tomorrow, November 5, 2013, at 8:30AM ET to Discuss Top-
                                                                                                  Line Results from Zerenex(TM) Phase 2 Study of Non-Dialysis Dependent Chronic Kidney Disease Patients with Elevated
                                                                                                  Serum Phosphorus and Iron Deficiency Anemia (Dow Jones Institutional News - Factiva, 11/04/2013 05:00 PM)


Forensic Economics, Inc.                                                                                                                                                                                           p. 27 of 191
                                           Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 146 of 312


                                                                                              Appendix A
                                                                                     Keryx Biopharmaceuticals, Inc.
                                                                                              Chronology
                                                   Market Industry   Predicted   Excess
  Date        Day     Volume      Price   Return   Return   Return     Return    Return t stat *                                                               Events
                                                                                                   Keryx Biopharmaceuticals to Hold Conference Call Tomorrow, November 5, 2013, at 8:30AM ET to Discuss Top-Line Results
                                                                                                   from (PrimeZone Media Network - Bloomberg, 11/04/2013 05:00 PM)

                                                                                                   *KERYX TO REVIEW TOP-LINE FROM PHASE 2 STUDY OF ZERENEX (BLOOMBERG News - Bloomberg, 11/04/2013
                                                                                                   05:03 PM)

                                                                                                   *KERYX TO REVIEW TOP-LINE RESULTS FROM PHASE 2 STUDY OF ZERENEX (BLOOMBERG News - Bloomberg,
                                                                                                   11/04/2013 05:03 PM)

                                                                                                   Keryx Biopharm Files 8K - Other Events >KERX (Dow Jones Institutional News - Factiva, 11/04/2013 05:21 PM)

                                                                                                   DGAP-News: Keryx Biopharmaceuticals to Hold Conference Call Tomorrow, November 5, 2013, at 8:30AM ET to Discuss Top-
                                                                                                   Line Results from Zerenex(TM) Phase 2 Study of Non-Dialysis Dependent Chronic Kidney Disease Patients with Elevated
                                                                                                   Serum Phosphorus an (DGAP Corporate News - Factiva, 11/04/2013 06:00 PM)

  11/5/2013   Tue   14,668,540   $13.18   18.73%    0.11%    0.77%      0.65%    18.08%   7.99 ** Brean Capital Analyst Report (Brean Capital - Manual Entry, 11/05/2013)

                                                                                                   FORM 8-K: KERYX BIOPHARMACEUTICALS FILES CURRENT REPORT (US Fed News - Factiva, 11/05/2013)

                                                                                                   H.C. Wainwright & Co. Analyst Report (H.C. Wainwright & Co. - Manual Entry, 11/05/2013)

                                                                                                   JMP Securities Analyst Report (JMP Securities - Manual Entry, 11/05/2013)

                                                                                                   JP Morgan Analyst Report (JP Morgan - Manual Entry, 11/05/2013)

                                                                                                   Keryx annoucnes Zerenex meets all primary, key secondary endpoints in Phase 2 (Theflyonthewall.com - Factiva, 11/05/2013)

                                                                                                   KERYX BIOPHARMACEUTICALS INC 8-K (SEC - SEC Edgar, 11/05/2013)

                                                                                                   Keryx Bipharmaceuticals (KERX) announces Zerenex (ferric citrate coordination complex) meets all primary and key
                                                                                                   secondary endpoints in phase 2 study of non-dialysis dependent chronic kidney disease patients with elevated serum phosphorus
                                                                                                   and iron deficiency anaemia. (BioSpace - Factiva, 11/05/2013)

                                                                                                   On The Fly: Pre-market Movers (Theflyonthewall.com - Factiva, 11/05/2013)

                                                                                                   Oppenheimer Analyst Report (Oppenheimer - Manual Entry, 11/05/2013)

                                                                                                   Q3 2013 Keryx Biopharmaceuticals, Inc. Earnings Conference Call - Preliminary (CQ FD Disclosure - Factiva, 11/05/2013)

                                                                                                   Roth Analyst Report (Roth - Manual Entry, 11/05/2013)

                                                                                                   Roth Capital Analyst Report (Roth Capital - Manual Entry, 11/05/2013)

                                                                                                   Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 11/05/2013)

                                                                                                   Keryx Biopharmaceuticals Announces Zerenex(TM) (ferric citrate coordination complex) Meets All Primary and Key
                                                                                                   Secondary Endpoints in Phase 2 Study of Non-Dialysis Dependent Chronic Kidney Disease Patients With Elevated Serum
                                                                                                   Phosphorus and (NASDAQ OMX Nordic Exchanges - Company Notices - Factiva, 11/05/2013 07:30 AM)

                                                                                                   Keryx Biopharmaceuticals Announces Zerenex(TM) (ferric citrate coordination complex) Meets All Primary and Key
                                                                                                   Secondary Endpoints in Phase 2 Study of Non-Dialysis Dependent Chronic Kidney Disease Patients With Elevated Serum
                                                                                                   Phosphorus and (Press Association National Newswire - Factiva, 11/05/2013 07:30 AM)




Forensic Economics, Inc.                                                                                                                                                                                              p. 28 of 191
                                       Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 147 of 312


                                                                                          Appendix A
                                                                                 Keryx Biopharmaceuticals, Inc.
                                                                                          Chronology
                                               Market Industry   Predicted   Excess
  Date      Day      Volume   Price   Return   Return   Return     Return    Return t stat *                                                              Events
                                                                                               Keryx Biopharmaceuticals Announces Zerenex(TM) (ferric citrate coordination complex) Meets All Primary and Key
                                                                                               Secondary Endpoints in Phase 2 Study of Non-Dialysis Dependent Chronic Kidney Disease Patients With Elevated Serum
                                                                                               Phosphorus and Iron Deficiency Anemia (GlobeNewswire - Factiva, 11/05/2013 07:30 AM)

                                                                                               Keryx Biopharmaceuticals Announces Zerenex(TM) (ferric citrate coordination complex) Meets All Primary and Key
                                                                                               Secondary Endpoints in Phase 2 Study of Non-Dialysis Dependent Chronic Kidney Disease Patients With Elevated Serum
                                                                                               Phosphorus... (ActusNewsWire - Factiva, 11/05/2013 07:30 AM)

                                                                                               PRESS RELEASE: Keryx Biopharmaceuticals Announces Zerenex(TM) (ferric citrate coordination complex) Meets All
                                                                                               Primary and Key Secondary Endpoints in Phase 2 Study of Non-Dialysis Dependent Chronic Kidney Disease Patients With
                                                                                               Elevated Serum Phosphorus and (Dow Jones Newswires German - Factiva, 11/05/2013 07:30 AM)

                                                                                               Press Release: Keryx Biopharmaceuticals Announces Zerenex(TM) (ferric citrate coordination complex) Meets All Primary
                                                                                               and Key Secondary Endpoints in Phase 2 Study of Non-Dialysis Dependent Chronic Kidney Disease Patients With Elevated
                                                                                               Serum Phosphorus and Iron Deficiency Anemia (Dow Jones Institutional News - Factiva, 11/05/2013 07:30 AM)

                                                                                               Keryx Biopharmaceuticals Announces Zerenex(TM) (ferric citrate coordination complex) Meets All Primary and Key
                                                                                               Secondary (PrimeZone Media Network - Bloomberg, 11/05/2013 07:30 AM)

                                                                                               *KERYX BIOPHARMACEUTICALS REPORTS ZERENEX(TM) (FERRIC CITRATE (BLOOMBERG News - Bloomberg,
                                                                                               11/05/2013 07:30 AM)

                                                                                               *KERYX BIOPHARMA ZERENEX MEETS PRIMARY, KEY SECONDARY ENDPOINTS (BLOOMBERG News -
                                                                                               Bloomberg, 11/05/2013 07:30 AM)

                                                                                               *KERYX ZERENEX MEETS ALL PRIMARY & KEY SECONDARY ENDPOINTS IN (BLOOMBERG News - Bloomberg,
                                                                                               11/05/2013 07:30 AM)

                                                                                               *KERYX ZERENEX MEETS ALL PRIMARY & KEY SECONDARY ENDPOINTS (Bloomberg First Word - Bloomberg,
                                                                                               11/05/2013 07:30 AM)

                                                                                               *KERYX: ZERENEX MEETS ENDPOINTS IN PHASE 2 STUDY (BLOOMBERG News - Bloomberg, 11/05/2013 07:31 AM)

                                                                                               Keryx Zerenex Meets Primary, Key Secondary Endpoints in Phase 2 (Bloomberg First Word - Bloomberg, 11/05/2013 07:42 AM)


                                                                                               Keryx Biopharm Files 8K - Other Events >KERX (Dow Jones Institutional News - Factiva, 11/05/2013 07:47 AM)

                                                                                               UPDATE 2-Keryx says kidney drug effective; shares hit 7-year high (Reuters News - Factiva, 11/05/2013 08:00 AM)

                                                                                               DGAP-News: Keryx Biopharmaceuticals Announces Zerenex(TM) (ferric citrate coordination complex) Meets All Primary and
                                                                                               Key Secondary Endpoints in Phase 2 Study of Non-Dialysis Dependent Chronic Kidney Disease Patients With Elevated Serum
                                                                                               Phosphorus and (DGAP Corporate News - Factiva, 11/05/2013 08:30 AM)

                                                                                               U.S. HEALTH PRE-MKT: Endo, ImmunoGen, Keryx, Paladin Labs (Bloomberg First Word - Bloomberg, 11/05/2013 08:30 AM)

                                                                                               Keryx Treatment Shows Positive Results; Shares Climb Premarket (Dow Jones Institutional News - Factiva, 11/05/2013 09:19
                                                                                               AM)

                                                                                               U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 11/05/2013 11:30 AM)

                                                                                               Keryx Biopharma jumps on study of kidney disease drug Zerenex in patients not on dialysis (Associated Press Newswires -
                                                                                               Factiva, 11/05/2013 01:21 PM)


Forensic Economics, Inc.                                                                                                                                                                                          p. 29 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 148 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                                  Events
                                                                                                   Top 10 Nasdaq-traded stocks posting largest percentage increases (Associated Press Newswires - Factiva, 11/05/2013 01:25 PM)


                                                                                                   Keryx CEO Sees Partnering Talks â€˜Acceleratedâ€™ After Phase 2 Data (Bloomberg First Word - Bloomberg, 11/05/2013 01:38
                                                                                                   PM)

                                                                                                   U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 11/05/2013 03:00 PM)

                                                                                                   U.S. WRAP: Stocks Drop as EU Cuts Euro-Area Growth Forecast (Bloomberg First Word - Bloomberg, 11/05/2013 04:39 PM)

                                                                                                   Top 10 Nasdaq-traded stocks posting largest percentage increases (Associated Press Newswires - Factiva, 11/05/2013 06:07 PM)


  11/6/2013   Wed   9,331,682   $14.28   8.35%    -0.15%   -2.97%     -2.62%    10.97%   4.84 ** JP Morgan Analyst Report (JP Morgan - Manual Entry, 11/06/2013)

                                                                                                   Keryx price target raised to $17 from $13 at Stifel (Theflyonthewall.com - Factiva, 11/06/2013)

                                                                                                   Keryx price target raised to $20 from $12 at Oppenheimer (Theflyonthewall.com - Factiva, 11/06/2013)

                                                                                                   Keryx reports positive results for Zerenex in mid-stage kidney disease study (IHS Global Insight Daily Analysis - Factiva,
                                                                                                   11/06/2013)

                                                                                                   Ladenburg Analyst Report (Ladenburg - Manual Entry, 11/06/2013)

                                                                                                   Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 11/06/2013)

                                                                                                   M&A, Earnings and News Round Up: Keryx Biopharmaceuticals, Pandora Media, Marvell Technology Group, Starbucks, Cell
                                                                                                   Therapeutics, (PR Newswire (U.S.) - Factiva, 11/06/2013 08:46 AM)

                                                                                                   Keryx Treatment Shows Positive Results; Shares Climb Premarket (Dow Jones Top North American Equities Stories - Factiva,
                                                                                                   11/06/2013 12:23 PM)

                                                                                                   U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 11/06/2013 03:00 PM)

  11/7/2013   Thu   7,009,970   $13.20   -7.60%   -1.89%   -1.66%     -1.60%    -6.00%   -2.64 ** Brean Capital Analyst Report (Brean Capital - Manual Entry, 11/07/2013)

                                                                                                   FORM 8-K: KERYX BIOPHARMACEUTICALS FILES CURRENT REPORT (US Fed News - Factiva, 11/07/2013)

                                                                                                   JPMorgan Analyst Report (JPMORGAN - Manual Entry, 11/07/2013)

                                                                                                   Patents; "Ferric Citrate Dosage Forms" in Patent Application Approval Process (Politics & Government Week - Factiva,
                                                                                                   11/07/2013)

                                                                                                   Legal Settlements, Stock Price Updates, Financial Results, and Commencement of Clinical Studies - Research Report on
                                                                                                   Johnson & Johnson, Elan, Tenet, Opko and Keryx Biopharmaceuticals (PR Newswire (U.S.) - Factiva, 11/07/2013 08:02 AM)

                                                                                                   Keryx Biopharma PT Raised 57% on â€˜Impressiveâ€™ Zerenex Data: JPM (Bloomberg First Word - Bloomberg, 11/07/2013
                                                                                                   09:11 AM)

                                                                                                   UPDATE: J.P. Morgan Reiterates on Keryx Biopharmaceuticals on Model Update After Positive NDD-CKD Data
                                                                                                   (Benzinga.com - Factiva, 11/07/2013 10:12 AM)

  11/8/2013   Fri   5,774,184   $12.99   -1.55%    1.61%    3.30%      2.98%    -4.54%   -1.95     Brean Capital Analyst Report (Brean Capital - Manual Entry, 11/08/2013)



Forensic Economics, Inc.                                                                                                                                                                                                    p. 30 of 191
                                       Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 149 of 312


                                                                                          Appendix A
                                                                                 Keryx Biopharmaceuticals, Inc.
                                                                                          Chronology
                                               Market Industry   Predicted   Excess
  Date      Day      Volume   Price   Return   Return   Return     Return    Return t stat *                                                               Events
                                                                                               H.C. Wainwright & Co. Analyst Report (H.C. Wainwright & Co. - Manual Entry, 11/08/2013)

                                                                                               Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 11/08/2013)

                                                                                               Keryx announced preliminary unaudited Zerenex data (Theflyonthewall.com - Factiva, 11/08/2013)

                                                                                               Keryx Biopharmaceuticals (KERX) provides update from ongoing Zerenex (ferric citrate coordination complex) long-term
                                                                                               safety extension study in patients with hyperphosphatemia on dialysis. (BioSpace - Factiva, 11/08/2013)

                                                                                               KERYX BIOPHARMACEUTICALS INC 8-K (SEC - SEC Edgar, 11/08/2013)

                                                                                               Oppenheimer Analyst Report (Oppenheimer - Manual Entry, 11/08/2013)

                                                                                               Patents; "Ferric Citrate Dosage Forms" in Patent Application Approval Process (Chemicals & Chemistry - Factiva, 11/08/2013)


                                                                                               Patents; "Ferric Citrate Dosage Forms" in Patent Application Approval Process (Health & Medicine Week - Factiva, 11/08/2013)


                                                                                               Stifel Analyst Report (Stifel - Manual Entry, 11/08/2013)

                                                                                               Keryx Biopharmaceuticals Provides Update From Ongoing Zerenex(TM) (ferric citrate coordination complex) Long-Term
                                                                                               Safety Extension Study in Patients With Hyperphosphatemia on Dialysis (ActusNewsWire - Factiva, 11/08/2013 08:30 AM)

                                                                                               Keryx Biopharmaceuticals Provides Update From Ongoing Zerenex(TM) (ferric citrate coordination complex) Long-Term
                                                                                               Safety Extension Study in Patients With Hyperphosphatemia on Dialysis (GlobeNewswire - Factiva, 11/08/2013 08:30 AM)

                                                                                               Keryx Biopharmaceuticals Provides Update From Ongoing Zerenex(TM) (ferric citrate coordination complex) Long-Term
                                                                                               Safety Extension Study in Patients With Hyperphosphatemia on Dialysis (NASDAQ OMX Nordic Exchanges - Company Notices -
                                                                                               Factiva, 11/08/2013 08:30 AM)

                                                                                               Keryx Biopharmaceuticals Provides Update From Ongoing Zerenex(TM) (ferric citrate coordination complex) Long-Term
                                                                                               Safety Extension Study in Patients With Hyperphosphatemia on Dialysis (Press Association National Newswire - Factiva,
                                                                                               11/08/2013 08:30 AM)

                                                                                               Press Release: Keryx Biopharmaceuticals Provides Update From Ongoing Zerenex(TM) (ferric citrate coordination complex)
                                                                                               Long-Term Safety Extension Study in Patients With Hyperphosphatemia on Dialysis (Dow Jones Institutional News - Factiva,
                                                                                               11/08/2013 08:30 AM)

                                                                                               PRESS RELEASE: Keryx Biopharmaceuticals Provides Update From Ongoing Zerenex(TM) (ferric citrate coordination
                                                                                               complex) Long-Term Safety Extension Study in Patients With Hyperphosphatemia on Dialysis (Dow Jones Newswires German -
                                                                                               Factiva, 11/08/2013 08:30 AM)

                                                                                               Keryx Biopharmaceuticals Provides Update From Ongoing Zerenex(TM) (ferric citrate coordination complex) Long-Term
                                                                                               Safety (PrimeZone Media Network - Bloomberg, 11/08/2013 08:30 AM)

                                                                                               *KERYX DATA TO DATE SUPPORT FROM LONG-TERM PHASE 3 STUDY (BLOOMBERG News - Bloomberg, 11/08/2013
                                                                                               08:31 AM)

                                                                                               *KERYX DATA ON IN PATIENTS WITH HYPERPHOSPHATEMIA ON DIALYSIS (BLOOMBERG News - Bloomberg,
                                                                                               11/08/2013 08:34 AM)

                                                                                               *KERYX DATA IN PATIENTS WITH HYPERPHOSPHATEMIA ON DIALYSIS (BLOOMBERG News - Bloomberg,
                                                                                               11/08/2013 08:34 AM)

Forensic Economics, Inc.                                                                                                                                                                                          p. 31 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 150 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                              Events

                                                                                                  *KERYX SEES OLE STUDY COMPLETED IN FIRST HALF OF 2014 (BLOOMBERG News - Bloomberg, 11/08/2013 08:34
                                                                                                  AM)

                                                                                                  *KERYX DATA TO DATE SUPPORT FROM LONG-TERM PHASE 3 STUDY (Bloomberg First Word - Bloomberg,
                                                                                                  11/08/2013 08:35 AM)

                                                                                                  *KERYX DATA SHOWS ZERENEX CAN CUT IV IRON/ESAS NEED :KERX US (BLOOMBERG News - Bloomberg,
                                                                                                  11/08/2013 08:36 AM)

                                                                                                  *KERYX DATA SHOWS ZERENEX CAN MAINTAIN HEMOGLOBIN IN DIALYSIS (BLOOMBERG News - Bloomberg,
                                                                                                  11/08/2013 08:36 AM)

                                                                                                  Keryxâ€™s Zerenex Tied to Lower IV Iron, ESA Use After Up to 2 Yrs (Bloomberg First Word - Bloomberg, 11/08/2013 08:39
                                                                                                  AM)

                                                                                                  IPO, Earnings & Corporate Developments: Twitter, Vale SA, OCZ Technology Group, Radian Group, Keryx
                                                                                                  Biopharmaceuticals (PR Newswire (U.S.) - Factiva, 11/08/2013 08:47 AM)

                                                                                                  U.S. HEALTH PRE-MKT: Amarin, Halozyme, Horizon Pharma, Sanofi (Bloomberg First Word - Bloomberg, 11/08/2013 09:01
                                                                                                  AM)

                                                                                                  DGAP-News: Keryx Biopharmaceuticals Provides Update From Ongoing Zerenex(TM) (ferric citrate coordination complex)
                                                                                                  Long-Term Safety Extension Study in Patients With Hyperphosphatemia on Dialysis (DGAP Corporate News - Factiva,
                                                                                                  11/08/2013 09:30 AM)

                                                                                                  Keryx Drops; Partners May Be â€˜Scaredâ€™ By Patents: TheStreet.com (Bloomberg First Word - Bloomberg, 11/08/2013 10:05
                                                                                                  AM)

                                                                                                  Keryx Biopharm Files 8K - Other Events >KERX (Dow Jones Institutional News - Factiva, 11/08/2013 05:05 PM)

  11/9/2013   Sat                                                                                 GlobalData Analyst Report (GLOBALDATA - Manual Entry, 11/09/2013)

                                                                                                  Phosphate Binder Found to Cut IV Iron, ESA Use (Renal & Urology News - Factiva, 11/09/2013)

  11/10/2013 Sun
  11/11/2013 Mon    3,831,415   $12.48   -3.93%    0.01%    0.75%      0.28%    -4.21%   -1.83    Clinical Research; Recent Studies from Henry Ford Hospital Add New Data to Clinical Trials and Studies (Clinical Trials Week -
                                                                                                  Factiva, 11/11/2013)

                                                                                                  FORM 8-K: KERYX BIOPHARMACEUTICALS FILES CURRENT REPORT (US Fed News - Factiva, 11/11/2013)

                                                                                                  JMP Securities Analyst Report (JMP Securities - Manual Entry, 11/11/2013)

                                                                                                  Ladenburg Analyst Report (Ladenburg - Manual Entry, 11/11/2013)

                                                                                                  Ladenburg Thalmann & Company Analyst Report (Ladenburg Thalmann & Company - Manual Entry, 11/11/2013)

                                                                                                  Weekly Market Movers (to 8 Nov 2013) (EP Vantage - Factiva, 11/11/2013)

                                                                                                  Morning Research: GlaxoSmithKline PLC, Keryx Biopharma Inc., AstraZeneca PLC, and Raptor Pharma Corp. (PR Newswire
                                                                                                  (U.S.) - Factiva, 11/11/2013 08:02 AM)




Forensic Economics, Inc.                                                                                                                                                                                              p. 32 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 151 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date       Day     Volume     Price   Return   Return   Return     Return    Return t stat *                                                               Events
  11/12/2013 Tue   3,039,930   $13.07   4.73%     0.02%    0.25%     -0.02%    4.75%    2.06 *   Institut Recerca I Tecnologia Agroalimentaries; Agency Reviews Patent Application Approval Request for "Biological Culture
                                                                                                 of a Strain of the Pseudomonas Gramini Species, Use of Said Culture as Antagonist for Biological Control of Pathogenic Bacter
                                                                                                 (Life Science Weekly - Factiva, 11/12/2013)

                                                                                                 Maxim Group Analyst Report (Maxim Group - Manual Entry, 11/12/2013)

                                                                                                 Nasdaq Short Interest as of Oct. 31 (BLOOMBERG News - Bloomberg, 11/12/2013 08:42 AM)

                                                                                                 Largest Nasdaq Short Interest Positions as of Oct. 31 (BLOOMBERG News - Bloomberg, 11/12/2013 08:43 AM)

                                                                                                 Largest Nasdaq Short Interest vs Free Float as of Oct. 31 (BLOOMBERG News - Bloomberg, 11/12/2013 08:43 AM)

  11/13/2013 Wed   2,565,517   $12.69   -2.91%    1.17%    0.74%      0.97%    -3.88%   -1.66    Extension Study Data, Financial Results, Scheduled Conferences and Presentations - Research Report on Keryx, Raptor,

  11/14/2013 Thu   2,410,031   $12.60   -0.71%    0.20%    0.79%      0.43%    -1.14%   -0.48    Institut Recerca I Tecnologia Agroalimentaries; Agency Reviews Patent Application Approval Request for "Biological Culture
                                                                                                 of a Strain of the Pseudomonas Gramini Species, Use of Said Culture as Antagonist for Biological Control of Pathogenic Bacter
                                                                                                 (Politics & Government Week - Factiva, 11/14/2013)

                                                                                                 MLV & Co Analyst Report (MLV & Co - Manual Entry, 11/14/2013)

                                                                                                 Keryx Biopharmaceuticals Q3 net loss increases (MarketLine (a Datamonitor Company), Company News - Factiva, 11/14/2013
                                                                                                 02:23 AM)

                                                                                                 Keryx Potential Takeout More Likely After Zerenex Data, MLV Says (Bloomberg First Word - Bloomberg, 11/14/2013 08:20 AM)


                                                                                                 U.S. HEALTH PRE-MKT: Chimerix, Henry Schein, Keryx, Sanofi CVR (Bloomberg First Word - Bloomberg, 11/14/2013 08:37
                                                                                                 AM)

                                                                                                 U.S. WRAP: Stocks Climb, S&P 500 and DJIA Reach Records Again (Bloomberg First Word - Bloomberg, 11/14/2013 04:33 PM)


  11/15/2013 Fri   1,656,297   $12.76   1.27%     0.33%    1.31%      0.80%    0.47%    0.20     Clinical Research; Recent Studies from Henry Ford Hospital Add New Data to Clinical Trials and Studies (Health & Medicine
                                                                                                 Week - Factiva, 11/15/2013)

                                                                                                 Institut Recerca I Tecnologia Agroalimentaries; Agency Reviews Patent Application Approval Request for "Biological Culture
                                                                                                 of a Strain of the Pseudomonas Gramini Species, Use of Said Culture as Antagonist for Biological Control of Pathogenic Bacter
                                                                                                 (Chemicals & Chemistry - Factiva, 11/15/2013)

                                                                                                 Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 11/15/2013)

                                                                                                 M&A, Earnings And News Round Up: Keryx Biopharmaceuticals, Pandora Media, Marvell Technology Group, Starbucks, Cell
                                                                                                 Therapeutics, (EFYtimes.com - Factiva, 11/15/2013)

  11/16/2013 Sat
  11/17/2013 Sun
  11/18/2013 Mon   1,915,278   $12.22   -4.23%   -0.93%   -1.46%     -1.47%    -2.76%   -1.17    Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 10-Q, Quarterly Report [Sections 13 Or 15(D)]
                                                                                                 (Nov. 4, 2013) (Biotech Business Week - Factiva, 11/18/2013)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 10-Q, Quarterly Report [Sections 13 Or 15(D)]
                                                                                                 (Nov. 4, 2013) (Pharma Business Week - Factiva, 11/18/2013)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Nov. 4, 2013) (Biotech
                                                                                                 Business Week - Factiva, 11/18/2013)

Forensic Economics, Inc.                                                                                                                                                                                             p. 33 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 152 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date       Day     Volume     Price   Return   Return   Return     Return    Return t stat *                                                               Events

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Nov. 4, 2013) (Pharma
                                                                                                 Business Week - Factiva, 11/18/2013)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Nov. 5, 2013) (Biotech
                                                                                                 Business Week - Factiva, 11/18/2013)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Nov. 5, 2013) (Pharma
                                                                                                 Business Week - Factiva, 11/18/2013)

  11/19/2013 Tue   1,988,525   $12.40    1.47%   -0.40%    0.22%     -0.26%     1.73%    0.73
  11/20/2013 Wed   1,306,285   $12.32   -0.65%   -0.25%    0.75%      0.21%    -0.85%   -0.36    Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 10-Q, Quarterly Report [Sections 13 Or 15(D)]
                                                                                                 (Nov. 4, 2013) (Biotech Week - Factiva, 11/20/2013)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Nov. 4, 2013) (Biotech
                                                                                                 Week - Factiva, 11/20/2013)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Nov. 5, 2013) (Biotech
                                                                                                 Week - Factiva, 11/20/2013)

  11/21/2013 Thu   1,985,350   $12.81   3.98%     1.22%    1.50%      1.34%    2.64%    1.11     Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 11/21/2013)

                                                                                                 Keryx's Phase II NDD-CKD study meets primary and secondary endpoints (MarketLine (a Datamonitor Company), Company
                                                                                                 News - Factiva, 11/21/2013 02:05 AM)

                                                                                                 DJ Keryx Biopharmaceuticals Inc, Inst Holders, 3Q 2013 (KERX) (Dow Jones Institutional News - Factiva, 11/21/2013 03:50 AM)


  11/22/2013 Fri   1,387,276   $12.85   0.31%     0.57%    2.99%      1.95%    -1.64%   -0.69    Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 11/22/2013)

                                                                                                 Upcoming events: FDA to decide on Sovriad and PA21 (EP Vantage - Factiva, 11/22/2013)

                                                                                                 Grants and Stock Movements of Major Drug Manufacturers - Research Report on AbbVie, Keryx Biopharmaceuticals, Pacira
                                                                                                 Pharmaceuticals, Rockwell Medical, and Impax Laboratories (PR Newswire (U.S.) - Factiva, 11/22/2013 08:01 AM)

  11/23/2013 Sat
  11/24/2013 Sun
  11/25/2013 Mon   1,465,572   $12.76   -0.70%    0.08%    0.89%      0.39%    -1.09%   -0.46    Keryx management to meet with Oppenheimer (Theflyonthewall.com - Factiva, 11/25/2013)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Nov. 8, 2013) (Pharma
                                                                                                 Business Week - Factiva, 11/25/2013)

  11/26/2013 Tue   2,537,421   $13.32    4.39%    0.58%    0.06%      0.20%     4.19%    1.77
  11/27/2013 Wed   1,442,390   $13.28   -0.30%    0.69%    0.27%      0.47%    -0.77%   -0.32    Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Nov. 8, 2013) (Biotech
                                                                                                 Week - Factiva, 11/27/2013)

                                                                                                 Largest Nasdaq Short Interest Changes as of Nov. 15 (BLOOMBERG News - Bloomberg, 11/27/2013 08:53 AM)

                                                                                                 OpportunityAnalyzer: Late-Stage Chronic Kidney Disease (CKD) - Opportunity Analysis and Forecasts to 2017 (PR Newswire
                                                                                                 (U.S.) - Factiva, 11/27/2013 10:53 AM)

  11/28/2013 Thu                                                                                 Galenica rests PA21 hopes on dosing and partnership (EP Vantage - Factiva, 11/28/2013)

  11/29/2013 Fri   2,072,223   $13.89   4.59%     0.37%    0.30%      0.25%    4.34%    1.81     Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 11/29/2013)

Forensic Economics, Inc.                                                                                                                                                                                           p. 34 of 191
                                           Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 153 of 312


                                                                                               Appendix A
                                                                                      Keryx Biopharmaceuticals, Inc.
                                                                                               Chronology
                                                   Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return    Return   Return     Return    Return t stat *                                                                 Events

                                                                                                    JMP Securities Analyst Report (JMP Securities - Manual Entry, 11/29/2013)

                                                                                                    MarketLine Analyst Report (Marketline - Manual Entry, 11/29/2013)

                                                                                                    Keryx announces encouraging data from hyperphosphatemia study (MarketLine (a Datamonitor Company), Company News -
                                                                                                    Factiva, 11/29/2013 12:05 AM)

  11/30/2013 Sat                                                                                    Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Nov. 8, 2013) (Obesity,

  12/1/2013   Sun
  12/2/2013   Mon   5,516,956   $14.59    5.04%    -0.36%    0.34%     -0.22%     5.26%    2.17 *   Keryx Zerenex still well-positioned to gain market share, says JMP Securities (Theflyonthewall.com - Factiva, 12/02/2013)

                                                                                                    Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 12/02/2013)

                                                                                                    U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 12/02/2013 11:30 AM)

  12/3/2013   Tue   2,694,720   $14.47    -0.82%   -0.20%   -1.79%     -1.17%     0.35%    0.14     Maxim Group Analyst Report (Maxim Group - Manual Entry, 12/03/2013)

  12/4/2013   Wed   2,060,434   $14.68    1.45%     0.03%   -0.13%     -0.10%     1.56%    0.63     Regulatory Approval, Requisite Consents and Expiration of Consent Solicitations, and Stock Price Movements - Research

  12/5/2013   Thu   8,250,375   $12.94   -11.85%   -0.12%   -0.15%     -0.20%    -11.65%   -4.72 ** Keryx 'can pretty much forget about' NCE for Zerenex, Feuerstein ÃƒÂ¾says (Theflyonthewall.com - Factiva, 12/05/2013)

                                                                                                    Keryx 'can pretty much forget about' NCE for Zerenex, Feuerstein says (Theflyonthewall.com - Factiva, 12/05/2013)

                                                                                                    Oppenheimer Analyst Report (Oppenheimer - Manual Entry, 12/05/2013)

                                                                                                    S&P Global Analyst Report (S&P Global - Manual Entry, 12/05/2013)

                                                                                                    *KERYX DROPS AS MUCH AS 9.7%, MOST INTRADAY SINCE FEB. 1 (Bloomberg First Word - Bloomberg, 12/05/2013
                                                                                                    12:35 PM)

                                                                                                    Keryx Pares 9.7% Loss on Active Volume (Bloomberg First Word - Bloomberg, 12/05/2013 01:32 PM)

                                                                                                    Top 10 Nasdaq-traded stocks posting largest percentage decreases (Associated Press Newswires - Factiva, 12/05/2013 02:06 PM)


                                                                                                    Highest Readership Growth in Last Hour: AMBA EME RCPT CONN CLD (Bloomberg First Word - Bloomberg, 12/05/2013
                                                                                                    03:13 PM)

                                                                                                    Top 10 Nasdaq-traded stocks posting largest percentage decreases (Associated Press Newswires - Factiva, 12/05/2013 06:11 PM)


  12/6/2013   Fri   3,822,789   $12.75    -1.47%    0.73%    0.92%      0.88%     -2.34%   -0.87    Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 12/06/2013)

                                                                                                    JMP Securities Analyst Report (JMP Securities - Manual Entry, 12/06/2013)

                                                                                                    Keryx selloff creates buying opportunity, says Oppenheimer (Theflyonthewall.com - Factiva, 12/06/2013)

                                                                                                    Stock Initiation of the Day: Keryx Biopharma, GlaxoSmithKline, AstraZeneca, and Raptor Pharma (PR Newswire (U.S.) -
                                                                                                    Factiva, 12/06/2013 10:49 AM)

  12/7/2013   Sat
  12/8/2013   Sun

Forensic Economics, Inc.                                                                                                                                                                                                  p. 35 of 191
                                           Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 154 of 312


                                                                                              Appendix A
                                                                                     Keryx Biopharmaceuticals, Inc.
                                                                                              Chronology
                                                   Market Industry   Predicted   Excess
  Date         Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                               Events
  12/9/2013    Mon   1,300,196   $12.59   -1.25%    0.15%   -0.30%     -0.21%    -1.05%   -0.39    Keryx Biopharmaceuticals to Present at the 24th Annual Oppenheimer Healthcare Conference (GlobeNewswire - Factiva,
                                                                                                   12/09/2013 08:30 AM)

                                                                                                   Keryx Biopharmaceuticals to Present at the 24th Annual Oppenheimer Healthcare Conference (PrimeZone Media Network -
                                                                                                   Bloomberg, 12/09/2013 08:30 AM)

                                                                                                   Press Release: Keryx Biopharmaceuticals to Present at the 24th Annual Oppenheimer Healthcare Conference (Dow Jones
                                                                                                   Institutional News - Factiva, 12/09/2013 08:31 AM)

  12/10/2013 Tue     1,297,245   $12.76    1.35%   -0.20%   -0.75%     -0.68%     2.03%    0.76
  12/11/2013 Wed     2,579,174   $12.11   -5.09%   -1.39%   -2.57%     -2.24%    -2.85%   -1.07    Keryx Biopharmaceuticals, Inc. at Oppenheimer Healthcare Conference - Final (CQ FD Disclosure - Factiva, 12/11/2013)

                                                                                                   Ladenburg Analyst Report (Ladenburg - Manual Entry, 12/11/2013)

                                                                                                   Wright Reports Analyst Report (Wright Reports - Manual Entry, 12/11/2013)

                                                                                                   Nasdaq Short Interest as of Nov. 29 (BLOOMBERG News - Bloomberg, 12/11/2013 08:42 AM)

                                                                                                   Largest Nasdaq Short Interest Positions as of Nov. 29 (BLOOMBERG News - Bloomberg, 12/11/2013 08:43 AM)

                                                                                                   Largest Nasdaq Short Interest vs Free Float as of Nov. 29 (BLOOMBERG News - Bloomberg, 12/11/2013 08:43 AM)

                                                                                                   U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 12/11/2013 11:30 AM)

  12/12/2013 Thu     1,396,931   $12.23   0.99%    -0.13%    0.74%      0.25%    0.75%    0.28     Stock Movements, Offered Senior Notes, and Company Announcements - Research Report on Perrigo, Thermo Fisher

  12/13/2013 Fri     1,073,390   $12.17   -0.49%    0.07%   -0.07%     -0.14%    -0.35%   -0.13    Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 12/13/2013)

  12/14/2013   Sat
  12/15/2013   Sun
  12/16/2013   Mon   2,136,488   $12.50    2.71%    0.71%    0.19%      0.30%    2.41%    0.93
  12/17/2013   Tue   1,298,681   $12.46   -0.32%   -0.14%   -1.07%     -0.91%    0.59%    0.23     Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 12/17/2013)

                                                                                                   Rockwell Medical Expected to Get FDA Rejection: Brean Capital (Bloomberg First Word - Bloomberg, 12/17/2013 08:48 AM)

  12/18/2013 Wed     4,997,347   $12.99   4.25%     1.15%    2.67%      2.32%    1.93%    0.79     JMP Securities Analyst Report (JMP Securities - Manual Entry, 12/18/2013)

                                                                                                   Keryx Biopharmaceuticals (KERX) announces issuance of US Patent for Zerenex covering orally administrable forms of ferric
                                                                                                   citrate. (BioSpace - Factiva, 12/18/2013)

                                                                                                   Keryx issued U.S. patent for Zerenex (Theflyonthewall.com - Factiva, 12/18/2013)

                                                                                                   Keryx Biopharmaceuticals Announces Issuance of U.S. Patent for Zerenex(TM) Covering Orally Administrable Forms of
                                                                                                   Ferric Citrate (GlobeNewswire - Factiva, 12/18/2013 08:30 AM)

                                                                                                   Keryx Biopharmaceuticals Announces Issuance of U.S. Patent for Zerenex(TM) Covering Orally Administrable Forms of
                                                                                                   Ferric Citrate (NASDAQ OMX Nordic Exchanges - Company Notices - Factiva, 12/18/2013 08:30 AM)

                                                                                                   Keryx Biopharmaceuticals Announces Issuance of U.S. Patent for Zerenex(TM) Covering Orally Administrable Forms of
                                                                                                   Ferric Citrate (Press Association National Newswire - Factiva, 12/18/2013 08:30 AM)

                                                                                                   Keryx Biopharmaceuticals Announces Issuance of U.S. Patent for Zerenex(TM) Covering Orally Administrable Forms of
                                                                                                   Ferric Citrate (Thomson Reuters ONE - Factiva, 12/18/2013 08:30 AM)


Forensic Economics, Inc.                                                                                                                                                                                             p. 36 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 155 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date       Day     Volume     Price   Return   Return   Return     Return    Return t stat *                                                               Events
                                                                                                 Press Release: Keryx Biopharmaceuticals Announces Issuance of U.S. Patent for Zerenex(TM) Covering Orally Administrable
                                                                                                 Forms of Ferric Citrate (Dow Jones Institutional News - Factiva, 12/18/2013 08:30 AM)

                                                                                                 Press Release: Keryx Biopharmaceuticals Announces Issuance of U.S. Patent for Zerenex(TM) Covering Orally Administrable
                                                                                                 Forms of Ferric Citrate (Dow Jones Institutional News - Factiva, 12/18/2013 08:30 AM)

                                                                                                 PRESS RELEASE: Keryx Biopharmaceuticals Announces Issuance of U.S. Patent for Zerenex(TM) Covering Orally
                                                                                                 Administrable Forms of Ferric Citrate (Dow Jones Newswires German - Factiva, 12/18/2013 08:30 AM)

                                                                                                 *KERYX BIOPHARMACEUTICALS REPORTS ISSUANCE OF U.S. PATENT FOR (BLOOMBERG News - Bloomberg,
                                                                                                 12/18/2013 08:30 AM)

                                                                                                 Keryx Biopharmaceuticals Announces Issuance of U.S. Patent for Zerenex(TM) Covering Orally Administrable Forms of
                                                                                                 Ferric (PrimeZone Media Network - Bloomberg, 12/18/2013 08:30 AM)

                                                                                                 Keryx Biopharma Gets New Patent for Zerenex (Bloomberg First Word - Bloomberg, 12/18/2013 08:35 AM)

                                                                                                 DGAP-News: Keryx Biopharmaceuticals Announces Issuance of U.S. Patent for Zerenex(TM) Covering Orally Administrable
                                                                                                 Forms of Ferric Citrate (DGAP Corporate News - Factiva, 12/18/2013 09:30 AM)

  12/19/2013 Thu   2,843,330   $13.36   2.85%    -0.29%   -0.14%     -0.52%    3.37%    1.38     Keryx announces issuance of new US patent for Zerenex. (PBR Pharmaceutical Business Review - Factiva, 12/19/2013)

  12/20/2013 Fri   4,641,094   $13.02   -2.54%    1.15%    1.99%      1.92%    -4.46%   -1.82    Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 12/20/2013)

                                                                                                 Keryx receives US patent for Zerenex (M2 Pharma - Factiva, 12/20/2013)

                                                                                                 Coronado Biosciences Announces Management Changes (GlobeNewswire - Factiva, 12/20/2013 07:00 AM)

                                                                                                 Coronado Biosciences Announces Management Changes (PrimeZone Media Network - Bloomberg, 12/20/2013 07:00 AM)

                                                                                                 Updated Financial Standings, Company Announcements, and Customer-Centered Suggestions - Research Report on Perrigo,
                                                                                                 Thermo Fisher, DaVita, United Therapeutics, and Keryx Biopharmaceuticals (PR Newswire (U.S.) - Factiva, 12/20/2013 08:00
                                                                                                 AM)

  12/21/2013 Sat
  12/22/2013 Sun
  12/23/2013 Mon   1,573,855   $12.98   -0.31%    1.08%    1.22%      1.19%    -1.50%   -0.61    JMP Securities Analyst Report (JMP Securities - Manual Entry, 12/23/2013)

                                                                                                 Ladenburg Analyst Report (Ladenburg - Manual Entry, 12/23/2013)

                                                                                                 Keryx receives US patent for orally administrable forms of Zerenex (MarketLine (a Datamonitor Company), Company News -
                                                                                                 Factiva, 12/23/2013 02:08 AM)

  12/24/2013 Tue     623,679   $13.01   0.23%     0.16%   -0.24%     -0.27%    0.50%    0.20
  12/25/2013 Wed
  12/26/2013 Thu     916,419   $13.11   0.77%     0.28%    0.67%      0.45%    0.31%    0.13     GlobalData Analyst Report (GLOBALDATA - Manual Entry, 12/26/2013)

                                                                                                 U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 12/26/2013 11:30 AM)

  12/27/2013 Fri   1,612,581   $12.66   -3.43%   -0.24%   -0.53%     -0.68%    -2.76%   -1.12    Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 12/27/2013)

                                                                                                 Largest Nasdaq Short Interest Positions as of Dec. 13 (BLOOMBERG News - Bloomberg, 12/27/2013 12:45 PM)

                                                                                                 U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 12/27/2013 03:00 PM)

Forensic Economics, Inc.                                                                                                                                                                                             p. 37 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 156 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date       Day     Volume     Price   Return   Return   Return     Return    Return t stat *                                                               Events

  12/28/2013 Sat
  12/29/2013 Sun
  12/30/2013 Mon   1,544,299   $12.77   0.87%    -0.05%    0.37%      0.05%    0.82%    0.33     Panion & BF Biotech Inc. Patent Issued for Ferric Organic Compounds, Uses Thereof and Methods of Making Same (Biotech
                                                                                                 Business Week - Factiva, 12/30/2013)

                                                                                                 WIPO PUBLISHES PATENT OF KERYX BIOPHARMACEUTICALS FOR "USE OF FERRIC CITRATE IN THE
                                                                                                 TREATMENT OF CHRONIC KIDNEY DISEASE PATIENTS" (AMERICAN INVENTORS) (US Fed News - Factiva,
                                                                                                 12/30/2013)

  12/31/2013 Tue   1,935,232   $12.95   1.41%     0.54%    0.04%      0.09%    1.31%    0.53     MarketLine Analyst Report (Marketline - Manual Entry, 12/31/2013)

                                                                                                 Collaborations, FDA Approvals, Appointments, Patents, and Stock Movements - Research Report on Aetna, United
                                                                                                 Therapeutics, Perrigo, Arena Pharmaceuticals, and Keryx Biopharmaceuticals (PR Newswire (U.S.) - Factiva, 12/31/2013 08:01
                                                                                                 AM)

  1/1/2014   Wed                                                                                 JP Morgan Analyst Report (JP Morgan - Manual Entry, 01/01/2014)

                                                                                                 Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 01/01/2014)

  1/2/2014   Thu   2,239,109   $12.63   -2.47%   -0.79%    0.17%     -0.52%    -1.96%   -0.79    S&P Global Analyst Report (S&P Global - Manual Entry, 01/02/2014)

                                                                                                 Pre-Market Technical Momentum: AstraZeneca, GlaxoSmithKline, Keryx Biopharma, and Raptor Pharma (PR Newswire
                                                                                                 (U.S.) - Factiva, 01/02/2014 08:00 AM)

  1/3/2014   Fri   1,997,517   $12.83   1.58%    -0.27%   -0.50%     -0.71%    2.30%    0.93     Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 01/03/2014)

                                                                                                 Solar, Biotech Leading Sectors For The Leading Stocks Of 2013 Tesla Also Among Big Gainers 15 companies with market caps
                                                                                                 over $1 billion saw stocks rise at least 300% (Investor's Business Daily - Factiva, 01/03/2014)

  1/4/2014   Sat
  1/5/2014   Sun
  1/6/2014   Mon   3,571,786   $12.16   -5.22%   -0.44%   -0.98%     -1.10%    -4.12%   -1.66    KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 01/06/2014)

                                                                                                 KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 01/06/2014)

                                                                                                 KERYX BIOPHARMACEUTICALS INC CORRESP (SEC - SEC Edgar, 01/06/2014)

                                                                                                 Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 01/06/2014)

                                                                                                 CEO BENTSUR Acquires 7,909 Of KERYX BIOPHARMACEUTICALS INC >KERX (Dow Jones Institutional News - Factiva,
                                                                                                 01/06/2014 08:04 PM)

                                                                                                 CFO OLIVIERO III Acquires 8,552 Of KERYX BIOPHARMACEUTICALS INC >KERX (Dow Jones Institutional News -
                                                                                                 Factiva, 01/06/2014 08:06 PM)

  1/7/2014   Tue   1,827,097   $12.47   2.55%     0.96%    1.36%      1.25%    1.30%    0.52     Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 01/07/2014)

                                                                                                 Keryx Biopharmaceuticals to Present at the 32nd Annual J.P. Morgan Healthcare Conference (GlobeNewswire - Factiva,
                                                                                                 01/07/2014 08:30 AM)

                                                                                                 Keryx Biopharmaceuticals to Present at the 32nd Annual J.P. Morgan Healthcare Conference (PrimeZone Media Network -
                                                                                                 Bloomberg, 01/07/2014 08:30 AM)



Forensic Economics, Inc.                                                                                                                                                                                           p. 38 of 191
                                           Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 157 of 312


                                                                                              Appendix A
                                                                                     Keryx Biopharmaceuticals, Inc.
                                                                                              Chronology
                                                   Market Industry   Predicted   Excess
  Date        Day     Volume      Price   Return   Return   Return     Return    Return t stat *                                                               Events
  1/8/2014    Wed    1,361,191   $12.43   -0.32%    0.30%    2.01%      1.30%    -1.62%   -0.65
  1/9/2014    Thu    1,516,183   $12.63    1.61%   -0.22%    1.30%      0.43%     1.18%    0.47
  1/10/2014   Fri    4,410,096   $13.98   10.69%    0.44%    1.73%      1.24%     9.45%    3.81 ** GlobalData Analyst Report (GLOBALDATA - Manual Entry, 01/10/2014)

                                                                                                   Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 01/10/2014)

                                                                                                   Healthcare Companies Report Stock Price Movement, Conference Call Schedules, Study Results, and Presentations - Research
                                                                                                   Report on Merck, Keryx Biopharma, Pacira, Ligand Pharma, and Dyax (PR Newswire (U.S.) - Factiva, 01/10/2014 08:01 AM)


                                                                                                   Keryx Pharma Rises Most Since Nov. 6 (Bloomberg First Word - Bloomberg, 01/10/2014 12:36 PM)

                                                                                                   Highest Readership Growth in Last Hour: RGC ATK LLNW ISRG NSM (Bloomberg First Word - Bloomberg, 01/10/2014 03:05
                                                                                                   PM)

  1/11/2014   Sat
  1/12/2014   Sun
  1/13/2014   Mon    3,298,693   $13.09   -6.37%   -1.47%   -1.15%     -1.95%    -4.41%   -1.68    Panion & BF Biotech, Inc. Patent Application Titled "Ferric Organic Compounds, Uses Thereof and Methods of Making
                                                                                                   Same" Published Online (Biotech Business Week - Factiva, 01/13/2014)

                                                                                                   Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                   Ownership of Securities (Dec. 31, 2013) (Pharma Business Week - Factiva, 01/13/2014)

                                                                                                   Keryx Slips 7.7%, Most Intraday Since Dec. 5 (Bloomberg First Word - Bloomberg, 01/13/2014 03:32 PM)

  1/14/2014   Tue    1,675,140   $13.60   3.90%     1.69%    3.46%      3.67%    0.23%    0.09     Nasdaq Short Interest as of Dec. 31 (BLOOMBERG News - Bloomberg, 01/14/2014 02:37 PM)

                                                                                                   Largest Nasdaq Short Interest vs Free Float as of Dec. 31 (BLOOMBERG News - Bloomberg, 01/14/2014 02:39 PM)

  1/15/2014   Wed    1,617,913   $13.61   0.07%     0.76%   -0.35%      0.07%    0.00%    0.00     KERYX BIOPHARMACEUTICALS INC UPLOAD (SEC - SEC Edgar, 01/15/2014)

                                                                                                   Keryx Biopharmaceuticals, Inc. at JPMorgan Healthcare Conference - Preliminary (CQ FD Disclosure - Factiva, 01/15/2014)

                                                                                                   Panion & BF Biotech, Inc. Patent Application Titled "Ferric Organic Compounds, Uses Thereof and Methods of Making
                                                                                                   Same" Published Online (Biotech Week - Factiva, 01/15/2014)

                                                                                                   Keryx Pharma Plans to File EU Application for Zerenex in 1Q (Bloomberg First Word - Bloomberg, 01/15/2014 11:43 AM)

  1/16/2014   Thu    3,970,303   $14.24   4.63%     0.09%    1.39%      0.87%    3.75%    1.43     Roth Capital Analyst Report (Roth Capital - Manual Entry, 01/16/2014)

                                                                                                   Keryx Climbs 7.1%, Extends 3-Day Rally (Bloomberg First Word - Bloomberg, 01/16/2014 01:18 PM)

  1/17/2014   Fri   10,164,926   $15.22   6.88%    -0.50%    0.45%     -0.19%    7.07%    2.68 ** Brean Capital Analyst Report (Brean Capital - Manual Entry, 01/17/2014)

                                                                                                   Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 01/17/2014)

                                                                                                   JMP Securities Analyst Report (JMP Securities - Manual Entry, 01/17/2014)

                                                                                                   Keryx announces marketing approval of ferric citrate in Japan (Theflyonthewall.com - Factiva, 01/17/2014)

                                                                                                   KERYX BIOPHARMACEUTICALS INC 8-K (SEC - SEC Edgar, 01/17/2014)

                                                                                                   Ladenburg Analyst Report (Ladenburg - Manual Entry, 01/17/2014)



Forensic Economics, Inc.                                                                                                                                                                                             p. 39 of 191
                                       Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 158 of 312


                                                                                          Appendix A
                                                                                 Keryx Biopharmaceuticals, Inc.
                                                                                          Chronology
                                               Market Industry   Predicted   Excess
  Date      Day      Volume   Price   Return   Return   Return     Return    Return t stat *                                                              Events
                                                                                               Ladenburg Thalmann & Company Analyst Report (Ladenburg Thalmann & Company - Manual Entry, 01/17/2014)

                                                                                               Oppenheimer Analyst Report (Oppenheimer - Manual Entry, 01/17/2014)

                                                                                               Panion & BF Biotech, Inc. Patent Application Titled "Ferric Organic Compounds, Uses Thereof and Methods of Making
                                                                                               Same" Published Online (Health & Medicine Week - Factiva, 01/17/2014)

                                                                                               Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 01/17/2014)

                                                                                               *Keryx Biopharmaceuticals Announces Marketing Approval Of Ferric Citrate In Japan (Dow Jones Institutional News - Factiva,
                                                                                               01/17/2014 08:00 AM)

                                                                                               Keryx Biopharmaceuticals Announces Marketing Approval of Ferric Citrate in Japan (PR Newswire (U.S.) - Factiva, 01/17/2014
                                                                                               08:00 AM)

                                                                                               Keryx Biopharmaceuticals Announces Marketing Approval of Ferric Citrate in Japan (PR Newswire Europe - Factiva,
                                                                                               01/17/2014 08:00 AM)

                                                                                               KERYX BIOPHARMACEUTICALS ANNOUNCES MARKETING APPROVAL OF FERRIC CITRATE IN JAPAN (Press
                                                                                               Association National Newswire - Factiva, 01/17/2014 08:00 AM)

                                                                                               *KERYX BIOPHARMACEUTICALS REPORTS MARKETING APPROVAL OF FERRIC (BLOOMBERG News -
                                                                                               Bloomberg, 01/17/2014 08:00 AM)

                                                                                               *KERYX REPORTS MARKETING APPROVAL OF FERRIC CITRATE IN JAPAN (BLOOMBERG News - Bloomberg,
                                                                                               01/17/2014 08:01 AM)

                                                                                               *KERYX MARKETING APPROVAL OF FERRIC CITRATE IN JAPAN :KERX US (BLOOMBERG News - Bloomberg,
                                                                                               01/17/2014 08:01 AM)

                                                                                               *KERYX SAYS APPROVAL TRIGGERS MILESTONE PAYMENT TO KERYX (BLOOMBERG News - Bloomberg,
                                                                                               01/17/2014 08:02 AM)

                                                                                               *KERYX TO GET PAYMENT OF $10 MILLION UNDER MILESTONE :KERX US (BLOOMBERG News - Bloomberg,
                                                                                               01/17/2014 08:02 AM)

                                                                                               *KERYX TO ALSO GET DOUBLE-DIGIT TIERED ROYALTIES ON SALES (BLOOMBERG News - Bloomberg, 01/17/2014
                                                                                               08:02 AM)

                                                                                               *KERYX TO ALSO GET UP TO ADDED $55M UPON CERTAIN MILESTONES (BLOOMBERG News - Bloomberg,
                                                                                               01/17/2014 08:03 AM)

                                                                                               Keryx Biopharma Says Japan Approves Marketing for Ferric Citrate (Bloomberg First Word - Bloomberg, 01/17/2014 08:05
                                                                                               AM)

                                                                                               U.S. HEALTH PRE-MKT: Ariad Pharma, ArQule, Keryx, Mallinckrodt (Bloomberg First Word - Bloomberg, 01/17/2014 08:21
                                                                                               AM)

                                                                                               MARKET PULSE-Morgan Stanley, Intel, Twitter, UPS, NII Holdings (Reuters News - Factiva, 01/17/2014 09:00 AM)

                                                                                               MARKET PULSE-Morgan Stanley, Intel, Twitter, NII Holdings, Arqule (Reuters News - Factiva, 01/17/2014 10:13 AM)

                                                                                               U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 01/17/2014 11:30 AM)



Forensic Economics, Inc.                                                                                                                                                                                         p. 40 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 159 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                               Events
                                                                                                  MARKET PULSE-Morgan Stanley, GE, Intel, American Express, Atlas Air (Reuters News - Factiva, 01/17/2014 01:02 PM)

                                                                                                  Keryx Biopharm Files 8K - Other Events >KERX (Dow Jones Institutional News - Factiva, 01/17/2014 05:02 PM)

  1/18/2014   Sat                                                                                 FORM 8-K: KERYX BIOPHARMACEUTICALS FILES CURRENT REPORT (US Fed News - Factiva, 01/18/2014)

  1/19/2014   Sun
  1/20/2014   Mon                                                                                 Ferric Citrate manufacturing project in Thiruvallur; Nuray Chemicals is implementing a ferric citrate manufacturing project
                                                                                                  in dist. Tiruvallur, TN. (Domex Recorder of New Projects Premium - Factiva, 01/20/2014)

                                                                                                  Japan Tobacco registered, Japan (hyperphosphatemia)<BR>Japan Tobacco, Torii, Keryx milestone payment. (R & D Focus
                                                                                                  Drug News - Factiva, 01/20/2014)

                                                                                                  Keryx Biopharmaceuticals secures marketing approval in Japan of Ferric Citrate, triggering milestone payment (M2 Pharma -
                                                                                                  Factiva, 01/20/2014)

                                                                                                  Keryx Biopharmaceuticals wins marketing approval in Japan of Ferric Citrate, triggering milestone payment (M2 EquityBites -
                                                                                                  Factiva, 01/20/2014)

                                                                                                  Keryx's partner JT obtains Japanese approval for hyperphosphatemia drug. (PBR Pharmaceutical Business Review - Factiva,
                                                                                                  01/20/2014)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                  Ownership of Securities (Jan. 6, 2014) (Pharma Business Week - Factiva, 01/20/2014)

  1/21/2014   Tue   4,383,519   $15.38   1.05%     0.67%    1.86%      1.86%    -0.81%   -0.30    Japan Tobacco receives marketing approval for ferric citrate (M2 Pharma - Factiva, 01/21/2014)

                                                                                                  KERYX BIOPHARMACEUTICALS INC 424B5 (SEC - SEC Edgar, 01/21/2014)

                                                                                                  Keryx Biopharmaceuticals Inc announces $90 mln proposed public offering of common stock (Reuters Significant Developments -
                                                                                                  Factiva, 01/21/2014)

                                                                                                  Keryx files to sell $90M of common stock (Theflyonthewall.com - Factiva, 01/21/2014)

                                                                                                  Keryx receives milestone after Japan Tobacco and Torii secure approval for hyperphosphataemia drug Riona in Japan (IHS
                                                                                                  Global Insight Daily Analysis - Factiva, 01/21/2014)

                                                                                                  On The Fly: After Hours Movers (Theflyonthewall.com - Factiva, 01/21/2014)

                                                                                                  Roth Capital Analyst Report (Roth Capital - Manual Entry, 01/21/2014)

                                                                                                  Keryx Biopharmaceuticals Announces Appointment of Daniel W. Olmstead as Vice President, Payer Access (GlobeNewswire -
                                                                                                  Factiva, 01/21/2014 08:30 AM)

                                                                                                  Keryx Biopharmaceuticals Announces Appointment of Daniel W. Olmstead as Vice President, Payer Access (NASDAQ OMX
                                                                                                  Nordic Exchanges - Company Notices - Factiva, 01/21/2014 08:30 AM)

                                                                                                  Keryx Biopharmaceuticals Announces Appointment of Daniel W. Olmstead as Vice President, Payer Access (Press Association
                                                                                                  National Newswire - Factiva, 01/21/2014 08:30 AM)

                                                                                                  Keryx Biopharmaceuticals Announces Appointment of Daniel W. Olmstead as Vice President, Payer Access (Thomson Reuters
                                                                                                  ONE - Factiva, 01/21/2014 08:30 AM)




Forensic Economics, Inc.                                                                                                                                                                                             p. 41 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 160 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                               Events
                                                                                                   Press Release: Keryx Biopharmaceuticals Announces Appointment of Daniel W. Olmstead as Vice President, Payer Access
                                                                                                   (Dow Jones Institutional News - Factiva, 01/21/2014 08:30 AM)

                                                                                                   Press Release: Keryx Biopharmaceuticals Announces Appointment of Daniel W. Olmstead as Vice President, Payer Access
                                                                                                   (Dow Jones Institutional News - Factiva, 01/21/2014 08:30 AM)

                                                                                                   PRESS RELEASE: Keryx Biopharmaceuticals Announces Appointment of Daniel W. Olmstead as Vice President, Payer Access
                                                                                                   (Dow Jones Newswires German - Factiva, 01/21/2014 08:30 AM)

                                                                                                   *KERYX BIOPHARMACEUTICALS NAMES DANIEL W. OLMSTEAD AS VP, PAYER (BLOOMBERG News - Bloomberg,
                                                                                                   01/21/2014 08:30 AM)

                                                                                                   Keryx Biopharmaceuticals Announces Appointment of Daniel W. Olmstead as Vice President, Payer Access (PrimeZone Media
                                                                                                   Network - Bloomberg, 01/21/2014 08:30 AM)

                                                                                                   DGAP-News: Keryx Biopharmaceuticals Announces Appointment of Daniel W. Olmstead as Vice President, Payer Access
                                                                                                   (DGAP Corporate News - Factiva, 01/21/2014 09:30 AM)

                                                                                                   U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 01/21/2014 11:30 AM)

                                                                                                   *Keryx Biopharmaceuticals Announces $90M Proposed Public Offering of Common Stk (Dow Jones Institutional News - Factiva,
                                                                                                   01/21/2014 04:19 PM)

                                                                                                   Keryx Biopharmaceuticals, Inc. Announces $90 Million Proposed Public Offering of Common Stock (PR Newswire (U.S.) -
                                                                                                   Factiva, 01/21/2014 04:19 PM)

                                                                                                   *KERYX BIOPHARMACEUTICALS, REPORTS $90M PROPOSED OFFERING OF (BLOOMBERG News - Bloomberg,
                                                                                                   01/21/2014 04:19 PM)

                                                                                                   *KERYX BIOPHARMACEUTICALS, REPORTS $90M PROPOSED OFFERING STK (BLOOMBERG News - Bloomberg,
                                                                                                   01/21/2014 04:19 PM)

                                                                                                   *KERYX TO USE PROCEEDS TO FUND ZERENEX ACTIVITIES (BLOOMBERG News - Bloomberg, 01/21/2014 04:19 PM)

                                                                                                   *KERYX BIOPHARMACEUTICALS TO OFFER $90M IN SHRS (Bloomberg First Word - Bloomberg, 01/21/2014 04:22 PM)

                                                                                                   Keryx Bio Sets $90m Secondary via JPMorgan (Bloomberg First Word - Bloomberg, 01/21/2014 04:25 PM)

                                                                                                   U.S. AFTER-HOURS WRAP: IBM 4Q Oper. EPS Beats; TXN Cutting Jobs (Bloomberg First Word - Bloomberg, 01/21/2014
                                                                                                   06:51 PM)

  1/22/2014   Wed   5,829,126   $14.50   -5.72%    0.41%    0.50%      0.50%    -6.22%   -2.29 *   Keryx 6.9M share Secondary priced at $14.50 (Theflyonthewall.com - Factiva, 01/22/2014)

                                                                                                   Keryx Biopharmaceuticals names Daniel W. Olmstead as new vice president, Payer Access (M2 EquityBites - Factiva,
                                                                                                   01/22/2014)

                                                                                                   Keryx Biopharmaceuticals names vice president, payer access (M2 EquityBites - Factiva, 01/22/2014)

                                                                                                   Keryx Biopharmaceuticals Secures Marketing Approval of Ferric Citrate in Japan (Health & Beauty Close-Up - Factiva,
                                                                                                   01/22/2014)

                                                                                                   Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                   Ownership of Securities (Jan. 6, 2014) (Biotech Week - Factiva, 01/22/2014)



Forensic Economics, Inc.                                                                                                                                                                                              p. 42 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 161 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                               Events
                                                                                                  U.S. DAYBOOK: United Tech, US Bancorp, EBay, Abbott Earnings (Bloomberg First Word - Bloomberg, 01/22/2014 05:30 AM)

                                                                                                  U.S. HEALTH OVERNIGHT: AMAG Feraheme Update, Organovo (Bloomberg First Word - Bloomberg, 01/22/2014 07:00 AM)

                                                                                                  U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 01/22/2014 11:30 AM)

                                                                                                  Keryx Biopharmaceuticals Announces Pricing of Public Offering of Common Stock (PR Newswire (U.S.) - Factiva, 01/22/2014
                                                                                                  07:42 PM)

                                                                                                  Press Release: Keryx Biopharmaceuticals Announces Pricing of Public Offering of Common Stock (Dow Jones Institutional News
                                                                                                  - Factiva, 01/22/2014 07:42 PM)

                                                                                                  *KERYX BIOPHARMACEUTICALS REPORTS PRICING OF OFFERING OF STOCK (BLOOMBERG News - Bloomberg,
                                                                                                  01/22/2014 07:42 PM)

                                                                                                  *KERYX REPORTS PRICING OF 6.9M SHRS AT $14.50-SHR (BLOOMBERG News - Bloomberg, 01/22/2014 07:42 PM)

                                                                                                  Keryx Biopharmaceuticals Announces Pricing of Public Offering of Common Stock (PR Newswire Europe - Factiva, 01/22/2014
                                                                                                  08:25 PM)

                                                                                                  KERYX BIOPHARMACEUTICALS ANNOUNCES PRICING OF PUBLIC OFFERING OF COMMON STOCK (Press
                                                                                                  Association National Newswire - Factiva, 01/22/2014 08:25 PM)

                                                                                                  *KERYX BIOPHARMACEUTICALS REPORTS PRICING OF OFFERING OF STOCK (BLOOMBERG News - Bloomberg,
                                                                                                  01/22/2014 08:25 PM)

  1/23/2014   Thu   9,371,545   $15.45   6.55%    -0.57%   -0.29%     -0.73%    7.29%   2.63 ** Keryx Biopharma Prices Public Offering Of Common Stock For US$100 Million (GlobalData Financial Deals Tracker - Factiva,
                                                                                                01/23/2014)

                                                                                                  KERYX BIOPHARMACEUTICALS INC 424B5 (SEC - SEC Edgar, 01/23/2014)

                                                                                                  Keryx Biopharmaceuticals Inc announces pricing of public offering of common stock (Reuters Significant Developments - Factiva,
                                                                                                  01/23/2014)

                                                                                                  Keryx Biopharmaceuticals Inc issues common shares to public at USD14.50 per share (M2 EquityBites - Factiva, 01/23/2014)

                                                                                                  Keryx Biopharmaceuticals raises $115.05 million in public offering of common stock (MarketLine (a Datamonitor Company),
                                                                                                  Financial Deals Tracker - Factiva, 01/23/2014)

                                                                                                  Keryx Biopharmaceuticals to offer USD90m shares of common stock in public offering (M2 EquityBites - Factiva, 01/23/2014)

                                                                                                  Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 01/23/2014)

                                                                                                  U.S. HEALTH OVERNIGHT: Ariad M&A Report, CYH/HMA Deal Update (Bloomberg First Word - Bloomberg, 01/23/2014
                                                                                                  07:00 AM)

                                                                                                  U.S. HEALTH PRE-MKT: Cleveland BioLabs, Hill-Rom, Inovio (Bloomberg First Word - Bloomberg, 01/23/2014 08:33 AM)

  1/24/2014   Fri   5,524,859   $15.70   1.62%    -2.15%   -3.39%     -4.12%    5.74%   2.03 *    Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 01/24/2014)

                                                                                                  Keryx Biopharmaceuticals Announces Pricing of Public Offering of Common Stock (India Pharma News - Factiva, 01/24/2014)


                                                                                                  Science; Study Results from CSIR Provide New Insights into General Science (Science Letter - Factiva, 01/24/2014)

Forensic Economics, Inc.                                                                                                                                                                                              p. 43 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 162 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                               Events

                                                                                                  U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 01/24/2014 11:30 AM)

  1/25/2014   Sat                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial

  1/26/2014   Sun
  1/27/2014   Mon   4,912,129   $15.10   -3.82%   -1.08%   -2.36%     -2.49%    -1.33%   -0.46    Keryx Biopharmaceuticals, Inc. Keryx Biopharmaceuticals Announces Marketing Approval of Ferric Citrate in Japan (Biotech
                                                                                                  Business Week - Factiva, 01/27/2014)

                                                                                                  Keryx price target raised to $25 from $16 at Maxim (Theflyonthewall.com - Factiva, 01/27/2014)

                                                                                                  Maxim Group Analyst Report (Maxim Group - Manual Entry, 01/27/2014)

                                                                                                  MHLW Approves JapanÃ¢â‚¬â„¢s 1st SGLT-2 Inhibitor, BoehringerÃ¢â‚¬â„¢s Anticancer Drug (Pharma Japan - Factiva,
                                                                                                  01/27/2014)

                                                                                                  Panion & BF Biotech, Inc. Patent Application Titled "Ferric Organic Compounds, Uses Thereof and Methods of Making
                                                                                                  Same" Published Online (Biotech Business Week - Factiva, 01/27/2014)

                                                                                                  Japan Tobacco receives MHLW approval for treatment of hyperphosphatemia (MarketLine (a Datamonitor Company), Company
                                                                                                  News - Factiva, 01/27/2014 03:41 AM)

  1/28/2014   Tue   3,720,895   $15.87   5.10%     0.35%    2.44%      2.19%    2.91%    1.01     KERYX BIOPHARMACEUTICALS INC 8-K (SEC - SEC Edgar, 01/28/2014)

                                                                                                  Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 01/28/2014)

                                                                                                  Keryx Biopharmaceuticals appoints new vice president of payer access (MarketLine (a Datamonitor Company), Company News -
                                                                                                  Factiva, 01/28/2014 08:58 AM)

                                                                                                  Keryx Biopharm Files 8K - Other Events >KERX (Dow Jones Institutional News - Factiva, 01/28/2014 09:02 AM)

                                                                                                  Nasdaq Short Interest as of Jan. 15 (BLOOMBERG News - Bloomberg, 01/28/2014 09:22 AM)

                                                                                                  Largest Nasdaq Short Interest Positions as of Jan. 15 (BLOOMBERG News - Bloomberg, 01/28/2014 09:23 AM)

                                                                                                  Largest Nasdaq Short Interest vs Free Float as of Jan. 15 (BLOOMBERG News - Bloomberg, 01/28/2014 09:24 AM)

  1/29/2014   Wed   2,458,099   $15.38   -3.09%   -1.13%   -0.56%     -0.78%    -2.30%   -0.80    FORM 8-K: KERYX BIOPHARMACEUTICALS FILES CURRENT REPORT (US Fed News - Factiva, 01/29/2014)

                                                                                                  KERYX BIOPHARMACEUTICALS INC SC 13G/A (SEC - SEC Edgar, 01/29/2014)

                                                                                                  Keryx Biopharmaceuticals, Inc. Keryx Biopharmaceuticals Announces Marketing Approval of Ferric Citrate in Japan (Biotech
                                                                                                  Week - Factiva, 01/29/2014)

                                                                                                  Keryx management to meet with Brean Capital (Theflyonthewall.com - Factiva, 01/29/2014)

                                                                                                  Panion & BF Biotech, Inc. Patent Application Titled "Ferric Organic Compounds, Uses Thereof and Methods of Making
                                                                                                  Same" Published Online (Biotech Week - Factiva, 01/29/2014)

  1/30/2014   Thu   4,854,140   $15.81   2.80%     1.77%    2.93%      3.00%    -0.20%   -0.07    Keryx Biopharmaceuticals Gets Marketing Approval of Ferric Citrate in Japan (Professional Services Close-Up - Factiva,
                                                                                                  01/30/2014)

                                                                                                  Keryx Biopharmaceuticals, Inc. - Company News (NewsTrak Daily - Factiva, 01/30/2014)


Forensic Economics, Inc.                                                                                                                                                                                              p. 44 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 163 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                               Events
  1/31/2014   Fri   4,180,011   $15.38   -2.72%   -0.46%   -1.62%     -1.76%    -0.96%   -0.33    Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 01/31/2014)

                                                                                                  Keryx Biopharmaceuticals, Inc. Keryx Biopharmaceuticals Announces Marketing Approval of Ferric Citrate in Japan (Health
                                                                                                  & Medicine Week - Factiva, 01/31/2014)

                                                                                                  Panion & BF Biotech, Inc. Patent Application Titled "Ferric Organic Compounds, Uses Thereof and Methods of Making
                                                                                                  Same" Published Online (Health & Medicine Week - Factiva, 01/31/2014)

  2/1/2014    Sat
  2/2/2014    Sun
  2/3/2014    Mon   4,025,558   $14.43   -6.18%   -2.61%   -2.97%     -3.56%    -2.62%   -0.91    Nuray Chemicals; Ferric Citrate-Manufacturing Project In Tamil Nadu (Projects Tiger - Factiva, 02/03/2014)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 424B5, Prospectus [Rule 424(B)(5)] (Jan. 21,
                                                                                                  2014) (Biotech Business Week - Factiva, 02/03/2014)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 424B5, Prospectus [Rule 424(B)(5)] (Jan. 21,
                                                                                                  2014) (Pharma Business Week - Factiva, 02/03/2014)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Jan. 17, 2014) (Biotech
                                                                                                  Business Week - Factiva, 02/03/2014)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Jan. 17, 2014) (Pharma
                                                                                                  Business Week - Factiva, 02/03/2014)

  2/4/2014    Tue   3,987,038   $15.05   4.30%     0.87%    1.11%      1.16%    3.14%    1.09     Rockwell Medical Sees Filing NDA for Triferic in â€˜Near-Termâ€™ (Bloomberg First Word - Bloomberg, 02/04/2014 08:56 AM)


  2/5/2014    Wed   2,367,717   $14.76   -1.93%   -0.47%   -1.69%     -1.88%    -0.05%   -0.02    Ferric Citrate manufacturing project in Thiruvallur; Nuray Chemicals is implementing a ferric citrate manufacturing project
                                                                                                  in dist. Tiruvallur, TN. (Domex New Chemical Process Industry Projects - Factiva, 02/05/2014)

                                                                                                  Brean Capital Analyst Report (Brean Capital - Manual Entry, 02/05/2014)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 424B5, Prospectus [Rule 424(B)(5)] (Jan. 21,
                                                                                                  2014) (Biotech Week - Factiva, 02/05/2014)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Jan. 17, 2014) (Biotech
                                                                                                  Week - Factiva, 02/05/2014)

  2/6/2014    Thu   2,537,840   $14.47   -1.96%    1.19%   -0.09%      0.21%    -2.18%   -0.75    MarketLine Analyst Report (Marketline - Manual Entry, 02/06/2014)

                                                                                                  S&P Global Analyst Report (S&P Global - Manual Entry, 02/06/2014)

                                                                                                  Keryx Biopharmaceuticals to Present at the 16th Annual BIO CEO & Investor Conference (GlobeNewswire - Factiva, 02/06/2014
                                                                                                  08:30 AM)

                                                                                                  Keryx Biopharmaceuticals to Present at the 16th Annual BIO CEO & Investor Conference (PrimeZone Media Network -
                                                                                                  Bloomberg, 02/06/2014 08:30 AM)

  2/7/2014    Fri   2,388,496   $15.21   5.11%     1.69%    3.94%      4.18%    0.94%    0.32     Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 02/07/2014)

                                                                                                  Panion & BF Biotech, Inc. "Ferric Organic Compounds, Uses Thereof and Methods of Making Same" in Patent Application
                                                                                                  Approval Process (Health & Medicine Week - Factiva, 02/07/2014)

  2/8/2014    Sat                                                                                 Panion & BF Biotech, Inc. "Ferric Organic Compounds, Uses Thereof and Methods of Making Same" in Patent Application

Forensic Economics, Inc.                                                                                                                                                                                             p. 45 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 164 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                             Events

  2/9/2014    Sun
  2/10/2014   Mon   1,624,198   $15.30   0.59%     0.54%    1.71%      1.70%    -1.11%   -0.38    Keryx appoints Appoints Greg Madison as COO (Theflyonthewall.com - Factiva, 02/10/2014)

                                                                                                  KERYX BIOPHARMACEUTICALS INC 8-K (SEC - SEC Edgar, 02/10/2014)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 424B5, Prospectus [Rule 424(B)(5)] (Jan. 23,
                                                                                                  2014) (Biotech Business Week - Factiva, 02/10/2014)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 424B5, Prospectus [Rule 424(B)(5)] (Jan. 23,
                                                                                                  2014) (Pharma Business Week - Factiva, 02/10/2014)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Jan. 28, 2014) (Biotech
                                                                                                  Business Week - Factiva, 02/10/2014)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Jan. 28, 2014) (Pharma
                                                                                                  Business Week - Factiva, 02/10/2014)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form SC 13G, Statement of Acquisition of Beneficial
                                                                                                  Ownership By Individuals [Amend] (Jan. 29, 2014) (Biotech Business Week - Factiva, 02/10/2014)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form SC 13G, Statement of Acquisition of Beneficial
                                                                                                  Ownership By Individuals [Amend] (Jan. 29, 2014) (Pharma Business Week - Factiva, 02/10/2014)

                                                                                                  Keryx Biopharmaceuticals Appoints Greg Madison as Chief Operating Officer (GlobeNewswire - Factiva, 02/10/2014 08:30 AM)


                                                                                                  Keryx Biopharmaceuticals Appoints Greg Madison as Chief Operating Officer (NASDAQ OMX Nordic Exchanges - Company
                                                                                                  Notices - Factiva, 02/10/2014 08:30 AM)

                                                                                                  Keryx Biopharmaceuticals Appoints Greg Madison as Chief Operating Officer (Press Association National Newswire - Factiva,
                                                                                                  02/10/2014 08:30 AM)

                                                                                                  Keryx Biopharmaceuticals Appoints Greg Madison as Chief Operating Officer (Thomson Reuters ONE - Factiva, 02/10/2014
                                                                                                  08:30 AM)

                                                                                                  Press Release: Keryx Biopharmaceuticals Appoints Greg Madison as Chief Operating Officer (Dow Jones Institutional News -
                                                                                                  Factiva, 02/10/2014 08:30 AM)

                                                                                                  Press Release: Keryx Biopharmaceuticals Appoints Greg Madison as Chief Operating Officer (Dow Jones Institutional News -
                                                                                                  Factiva, 02/10/2014 08:30 AM)

                                                                                                  PRESS RELEASE: Keryx Biopharmaceuticals Appoints Greg Madison as Chief Operating Officer (Dow Jones Newswires
                                                                                                  German - Factiva, 02/10/2014 08:30 AM)

                                                                                                  *KERYX BIOPHARMACEUTICALS NAMES GREG MADISON AS COO (BLOOMBERG News - Bloomberg, 02/10/2014
                                                                                                  08:30 AM)

                                                                                                  Keryx Biopharmaceuticals Appoints Greg Madison as Chief Operating Officer (PrimeZone Media Network - Bloomberg,
                                                                                                  02/10/2014 08:30 AM)

                                                                                                  DGAP-News: Keryx Biopharmaceuticals Appoints Greg Madison as Chief Operating Officer (DGAP Corporate News - Factiva,
                                                                                                  02/10/2014 09:30 AM)



Forensic Economics, Inc.                                                                                                                                                                                            p. 46 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 165 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                               Events
                                                                                                  Keryx Biopharm Files 8K - Changes Exec Mgmt >KERX (Dow Jones Institutional News - Factiva, 02/10/2014 05:04 PM)

  2/11/2014   Tue   1,796,043   $15.33   0.20%     1.04%    1.74%      1.85%    -1.65%   -0.57    FORM 8-K: KERYX BIOPHARMACEUTICALS FILES CURRENT REPORT (US Fed News - Factiva, 02/11/2014)

                                                                                                  Keryx Biopharmaceuticals appoints Greg Madison as COO (News Bites - People in Business - Factiva, 02/11/2014)

                                                                                                  Keryx Biopharmaceuticals elects Greg Madison as COO to lead commercialisation effort for Zerenex (M2 EquityBites - Factiva,
                                                                                                  02/11/2014)

  2/12/2014   Wed   1,195,156   $15.39   0.39%     0.25%    0.57%      0.45%    -0.06%   -0.02    Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 424B5, Prospectus [Rule 424(B)(5)] (Jan. 23,
                                                                                                  2014) (Biotech Week - Factiva, 02/12/2014)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Jan. 28, 2014) (Biotech
                                                                                                  Week - Factiva, 02/12/2014)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form SC 13G, Statement of Acquisition of Beneficial
                                                                                                  Ownership By Individuals [Amend] (Jan. 29, 2014) (Biotech Week - Factiva, 02/12/2014)

                                                                                                  Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 02/12/2014)

                                                                                                  Nasdaq Short Interest as of Jan. 31 (BLOOMBERG News - Bloomberg, 02/12/2014 07:25 AM)

                                                                                                  Largest Nasdaq Short Interest Changes as of Jan. 31 (BLOOMBERG News - Bloomberg, 02/12/2014 07:26 AM)

                                                                                                  Largest Nasdaq Short Interest Percent Decreases as of Jan. 31 (BLOOMBERG News - Bloomberg, 02/12/2014 07:26 AM)

                                                                                                  Largest Nasdaq Short Interest vs Free Float as of Jan. 31 (BLOOMBERG News - Bloomberg, 02/12/2014 07:26 AM)

  2/13/2014   Thu   1,331,128   $15.54   0.97%     0.94%    1.43%      1.47%    -0.50%   -0.17    KERYX BIOPHARMACEUTICALS INC 3 (SEC - SEC Edgar, 02/13/2014)

  2/14/2014   Fri   1,266,997   $15.27   -1.74%    0.08%   -0.81%     -0.98%    -0.76%   -0.26    Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 02/14/2014)

                                                                                                  KERYX BIOPHARMACEUTICALS INC SC 13G/A (SEC - SEC Edgar, 02/14/2014)

                                                                                                  KERYX BIOPHARMACEUTICALS INC SC 13G/A (SEC - SEC Edgar, 02/14/2014)

  2/15/2014   Sat
  2/16/2014   Sun
  2/17/2014   Mon                                                                                 Keryx appoints executive vice president and COO (MarketLine (a Datamonitor Company), Company News - Factiva, 02/17/2014
                                                                                                  06:18 AM)

  2/18/2014   Tue   2,382,026   $15.60   2.16%     0.72%    2.50%      2.48%    -0.32%   -0.11    Keryx Biopharmaceuticals Announces the Appointment of Abraham Ceesay as Vice President of Marketing (GlobeNewswire -
                                                                                                  Factiva, 02/18/2014 08:30 AM)

                                                                                                  Keryx Biopharmaceuticals Announces the Appointment of Abraham Ceesay as Vice President of Marketing (NASDAQ OMX
                                                                                                  Nordic Exchanges - Company Notices - Factiva, 02/18/2014 08:30 AM)

                                                                                                  Keryx Biopharmaceuticals Announces the Appointment of Abraham Ceesay as Vice President of Marketing (Press Association
                                                                                                  National Newswire - Factiva, 02/18/2014 08:30 AM)

                                                                                                  Keryx Biopharmaceuticals Announces the Appointment of Abraham Ceesay as Vice President of Marketing (Thomson Reuters
                                                                                                  ONE - Factiva, 02/18/2014 08:30 AM)




Forensic Economics, Inc.                                                                                                                                                                                            p. 47 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 166 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                                Events
                                                                                                  Press Release: Keryx Biopharmaceuticals Announces the Appointment of Abraham Ceesay as Vice President of Marketing
                                                                                                  (Dow Jones Institutional News - Factiva, 02/18/2014 08:30 AM)

                                                                                                  Press Release: Keryx Biopharmaceuticals Announces the Appointment of Abraham Ceesay as Vice President of Marketing
                                                                                                  (Dow Jones Institutional News - Factiva, 02/18/2014 08:30 AM)

                                                                                                  PRESS RELEASE: Keryx Biopharmaceuticals Announces the Appointment of Abraham Ceesay as Vice President of
                                                                                                  Marketing (Dow Jones Newswires German - Factiva, 02/18/2014 08:30 AM)

                                                                                                  *KERYX BIOPHARMACEUTICALS NAMES ABRAHAM CEESAY AS VP OF (BLOOMBERG News - Bloomberg,
                                                                                                  02/18/2014 08:30 AM)

                                                                                                  Keryx Biopharmaceuticals Announces the Appointment of Abraham Ceesay as Vice President of Marketing (PrimeZone Media
                                                                                                  Network - Bloomberg, 02/18/2014 08:30 AM)

                                                                                                  *KERYX BIOPHARMACEUTICALS ABRAHAM CEESAY AS VP OF MARKETING (BLOOMBERG News - Bloomberg,
                                                                                                  02/18/2014 08:39 AM)

                                                                                                  DGAP-News: Keryx Biopharmaceuticals Announces the Appointment of Abraham Ceesay as Vice President of Marketing
                                                                                                  (DGAP Corporate News - Factiva, 02/18/2014 09:30 AM)

  2/19/2014   Wed   1,447,754   $15.37   -1.47%   -0.81%   -0.98%     -1.35%    -0.13%   -0.04    Clarivate Analytics Analyst Report (Clarivate Analytics - Manual Entry, 02/19/2014)

                                                                                                  Keryx Biopharmaceuticals Inc names Abraham Ceesay as vice president of Marketing (M2 EquityBites - Factiva, 02/19/2014)

                                                                                                  Keryx Biopharmaceuticals, Inc. - Company News (NewsTrak Daily - Factiva, 02/19/2014)

                                                                                                  OpportunityAnalyzer: Late-Stage Chronic Kidney Disease (CKD) - Opportunity Analysis and Forecasts to 2017 (PR Newswire
                                                                                                  (U.S.) - Factiva, 02/19/2014 08:03 AM)

  2/20/2014   Thu   3,219,240   $16.07   4.55%     0.70%    1.50%      1.48%    3.08%    1.06     31993L0085; Council Directive 93/85/EEC of 4 October 1993 on the control of potato ring rot OJ L 259, 18.10.1993, p.
                                                                                                  1Ã¢â‚¬â€œ25 (ES, DA, DE, EL, EN, FR, IT, NL, PT) (EUR-Lex - Factiva, 02/20/2014)

                                                                                                  GlobalData Analyst Report (GLOBALDATA - Manual Entry, 02/20/2014)

                                                                                                  Keryx Biopharmaceuticals appoints vice president of marketing (M2 EquityBites - Factiva, 02/20/2014)

                                                                                                  The United States of America as represented by the Secretary of Agriculture; Patent Issued for Fertilizer Formulation for
                                                                                                  Reduction of Nutrient and Pesticide Leaching (Agriculture Week - Factiva, 02/20/2014)

  2/21/2014   Fri   2,346,689   $16.36   1.80%    -0.10%    1.26%      1.04%    0.76%    0.26     31993L0085; Council Directive 93/85/EEC of 4 October 1993 on the control of potato ring rot OJ L 259, 18.10.1993, p.
                                                                                                  1Ã¢â‚¬â€œ25 (ES, DA, DE, EL, EN, FR, IT, NL, PT) (EUR-Lex - Factiva, 02/21/2014)

                                                                                                  Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 02/21/2014)

                                                                                                  The United States of America as represented by the Secretary of Agriculture; Patent Issued for Fertilizer Formulation for
                                                                                                  Reduction of Nutrient and Pesticide Leaching (Chemicals & Chemistry - Factiva, 02/21/2014)

                                                                                                  The United States of America as represented by the Secretary of Agriculture; Patent Issued for Fertilizer Formulation for
                                                                                                  Reduction of Nutrient and Pesticide Leaching (Ecology, Environment & Conservation - Factiva, 02/21/2014)

                                                                                                  United States : KERYX BIOPHARMACEUTICALS INC gets New VP for its Marketing and Operations (Mena Report - Factiva,
                                                                                                  02/21/2014)



Forensic Economics, Inc.                                                                                                                                                                                               p. 48 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 167 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                               Events
                                                                                                  Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 02/21/2014)

                                                                                                  DJ Keryx Biopharmaceuticals Inc, Inst Holders, 4Q 2013 (KERX) (Dow Jones Institutional News - Factiva, 02/21/2014 03:52 AM)


  2/22/2014   Sat
  2/23/2014   Sun
  2/24/2014   Mon   2,311,050   $16.49   0.79%     0.70%    1.16%      1.14%    -0.35%   -0.12    Pharma Lawsuit Tossed; BUSINESS LAW (The National Law Journal - Factiva, 02/24/2014)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Feb. 10, 2014) (Pharma
                                                                                                  Business Week - Factiva, 02/24/2014)

  2/25/2014   Tue   1,844,449   $16.80   1.88%    -0.12%    0.45%      0.27%    1.61%    0.56     G B Pant Hospital; Acid, Aluminium Items, Centrifugal Machine, Chemical, Disposable Medical , Surgical Items, Glassware
                                                                                                  Item, Gloves, Hospital Furniture, Kitchen Equipment, Lab Equipment, Lab Thermal Equipments, Laboratory Glassware,
                                                                                                  Lense, Microscope, Other Medical Diagnosis Equipments, Paint, Paper, Paper Product, Pipettes, Sodium Hypochloride
                                                                                                  Solution, Stationery, Testing Equipment, Washer, Water Bath, Weigh Balance (Tender Tiger - Factiva, 02/25/2014)

                                                                                                  Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 02/25/2014)

  2/26/2014   Wed   1,760,310   $16.56   -1.43%    0.11%   -1.06%     -1.23%    -0.20%   -0.07    31993L0085; Council Directive 93/85/EEC of 4 October 1993 on the control of potato ring rot OJ L 259, 18.10.1993, p.
                                                                                                  1Ã¢â‚¬â€œ25 (ES, DA, DE, EL, EN, FR, IT, NL, PT) (EUR-Lex - Factiva, 02/26/2014)

                                                                                                  Keryx appoints vice president of marketing and operations (MarketLine (a Datamonitor Company), Company News - Factiva,
                                                                                                  02/26/2014 06:30 AM)

                                                                                                  Keryx Biopharmaceuticals Announces Participation at Upcoming Investor Conferences (GlobeNewswire - Factiva, 02/26/2014
                                                                                                  08:30 AM)

                                                                                                  Keryx Biopharmaceuticals Announces Participation at Upcoming Investor Conferences (PrimeZone Media Network - Bloomberg,
                                                                                                  02/26/2014 08:30 AM)

                                                                                                  Largest Nasdaq Short Interest Changes as of Feb. 14 (BLOOMBERG News - Bloomberg, 02/26/2014 10:01 PM)

                                                                                                  Largest Nasdaq Short Interest vs Free Float as of Feb. 14 (BLOOMBERG News - Bloomberg, 02/26/2014 10:01 PM)

  2/27/2014   Thu   1,624,837   $16.62    0.36%    0.63%    0.73%      0.71%    -0.35%   -0.12
  2/28/2014   Fri   2,636,009   $16.05   -3.43%   -0.25%   -2.80%     -3.08%    -0.35%   -0.12    Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 02/28/2014)

                                                                                                  Project update: chemicals: Nuray Chemicals set up ferric-citrate plant. (Chemical Engineering World - Factiva, 02/28/2014)

                                                                                                  DJ Keryx Biopharmaceuticals Inc, Inst Holders, 4Q 2013 (KERX) (Dow Jones Institutional News - Factiva, 02/28/2014 03:53 AM)


  3/1/2014    Sat
  3/2/2014    Sun
  3/3/2014    Mon   1,615,008   $16.10   0.31%    -0.70%   -0.41%     -0.73%    1.05%    0.36     Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 3, Initial Statement of Beneficial Ownership of
                                                                                                  Securities (Feb. 13, 2014) (Biotech Business Week - Factiva, 03/03/2014)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 3, Initial Statement of Beneficial Ownership of
                                                                                                  Securities (Feb. 13, 2014) (Pharma Business Week - Factiva, 03/03/2014)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form SC 13G, Statement of Acquisition of Beneficial
                                                                                                  Ownership By Individuals [Amend] (Feb. 14, 2014) (Biotech Business Week - Factiva, 03/03/2014)



Forensic Economics, Inc.                                                                                                                                                                                                p. 49 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 168 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                               Events
                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form SC 13G, Statement of Acquisition of Beneficial
                                                                                                  Ownership By Individuals [Amend] (Feb. 14, 2014) (Pharma Business Week - Factiva, 03/03/2014)

  3/4/2014    Tue   1,796,072   $16.65    3.42%    1.75%    2.24%      2.50%     0.91%    0.32
  3/5/2014    Wed   1,061,292   $16.50   -0.90%    0.15%   -0.46%     -0.59%    -0.31%   -0.11    Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 3, Initial Statement of Beneficial Ownership of
                                                                                                  Securities (Feb. 13, 2014) (Biotech Week - Factiva, 03/05/2014)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form SC 13G, Statement of Acquisition of Beneficial
                                                                                                  Ownership By Individuals [Amend] (Feb. 14, 2014) (Biotech Week - Factiva, 03/05/2014)

  3/6/2014    Thu   2,093,780   $15.90   -3.64%   -0.13%   -2.62%     -2.85%    -0.79%   -0.27    S&P Global Analyst Report (S&P Global - Manual Entry, 03/06/2014)

  3/7/2014    Fri   4,515,986   $15.27   -3.96%   -0.37%   -0.70%     -0.97%    -3.00%   -1.04    Hydrochloric Acid; Research Conducted at Huazhong Agricultural University Has Updated Our Knowledge about
                                                                                                  Hydrochloric Acid (Chemicals & Chemistry - Factiva, 03/07/2014)

                                                                                                  Hydrochloric Acid; Research Conducted at Huazhong Agricultural University Has Updated Our Knowledge about
                                                                                                  Hydrochloric Acid (Ecology, Environment & Conservation - Factiva, 03/07/2014)

                                                                                                  Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 03/07/2014)

                                                                                                  Implied Stock-Price Moves for U.S. Companies Reporting Results (BLOOMBERG News - Bloomberg, 03/07/2014 07:56 AM)

  3/8/2014    Sat
  3/9/2014    Sun
  3/10/2014   Mon   2,632,751   $14.99   -1.83%   -0.04%    0.47%      0.28%    -2.12%   -0.73    H.C. Wainwright & Co. Analyst Report (H.C. Wainwright & Co. - Manual Entry, 03/10/2014)

                                                                                                  Hardships and Successes of Diversified Entrants Lead to Question: Will Pharmaceuticals Continue to Be a Growth Sector?
                                                                                                  (Pharma Japan - Factiva, 03/10/2014)

                                                                                                  JMP Securities Analyst Report (JMP Securities - Manual Entry, 03/10/2014)

                                                                                                  Keryx announces submission of MAA for Zerenex to EMA (Theflyonthewall.com - Factiva, 03/10/2014)

                                                                                                  Keryx Biopharmaceuticals (KERX) announces submission of a Marketing Authorization Application for Zerenex to the
                                                                                                  European Medicines Agency. (BioSpace - Factiva, 03/10/2014)

                                                                                                  Keryx Biopharmaceuticals Inc announces submission of Marketing Authorization Application for Zerenex to European
                                                                                                  Medicines Agency (Reuters Significant Developments - Factiva, 03/10/2014)

                                                                                                  Oppenheimer Analyst Report (Oppenheimer - Manual Entry, 03/10/2014)

                                                                                                  Implied Stock-Price Moves for U.S. Companies Reporting Results (BLOOMBERG News - Bloomberg, 03/10/2014 07:49 AM)

                                                                                                  Keryx Biopharmaceuticals Announces Submission of a Marketing Authorization Application for Zerenex(TM) to the European
                                                                                                  Medicines Agency (GlobeNewswire - Factiva, 03/10/2014 08:30 AM)

                                                                                                  Keryx Biopharmaceuticals Announces Submission of a Marketing Authorization Application for Zerenex(TM) to the European
                                                                                                  Medicines Agency (NASDAQ OMX Nordic Exchanges - Company Notices - Factiva, 03/10/2014 08:30 AM)

                                                                                                  Keryx Biopharmaceuticals Announces Submission of a Marketing Authorization Application for Zerenex(TM) to the European
                                                                                                  Medicines Agency (Press Association National Newswire - Factiva, 03/10/2014 08:30 AM)

                                                                                                  Keryx Biopharmaceuticals Announces Submission of a Marketing Authorization Application for Zerenex(TM) to the European
                                                                                                  Medicines Agency (Thomson Reuters ONE - Factiva, 03/10/2014 08:30 AM)

Forensic Economics, Inc.                                                                                                                                                                                           p. 50 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 169 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                              Events

                                                                                                  Press Release: Keryx Biopharmaceuticals Announces Submission of a Marketing Authorization Application for Zerenex(TM) to
                                                                                                  the European Medicines Agency (Dow Jones Institutional News - Factiva, 03/10/2014 08:30 AM)

                                                                                                  Press Release: Keryx Biopharmaceuticals Announces Submission of a Marketing Authorization Application for Zerenex(TM) to
                                                                                                  the European Medicines Agency (Dow Jones Institutional News - Factiva, 03/10/2014 08:30 AM)

                                                                                                  PRESS RELEASE: Keryx Biopharmaceuticals Announces Submission of a Marketing Authorization Application for
                                                                                                  Zerenex(TM) to the European Medicines Agency (Dow Jones Newswires German - Factiva, 03/10/2014 08:30 AM)

                                                                                                  *KERYX BIOPHARMACEUTICALS REPORTS SUBMISSION OF A MARKETING (BLOOMBERG News - Bloomberg,
                                                                                                  03/10/2014 08:30 AM)

                                                                                                  Keryx Biopharmaceuticals Announces Submission of a Marketing Authorization Application for Zerenex(TM) to the European
                                                                                                  Medicines (PrimeZone Media Network - Bloomberg, 03/10/2014 08:30 AM)

                                                                                                  *KERYX GETS SUBMISSION OF MARKETING AUTHORIZATION FOR (BLOOMBERG News - Bloomberg, 03/10/2014
                                                                                                  08:30 AM)

                                                                                                  *KERYX SUBMISSION OF A MAA FOR ZERENEX(TM) TO EUROPEAN MEDICINES (BLOOMBERG News - Bloomberg,
                                                                                                  03/10/2014 08:30 AM)

                                                                                                  *KERYX SEEKS APPROVAL FOR ZERENEX FOR PHYPERPHOSPHATEMIA IN CKD (BLOOMBERG News - Bloomberg,
                                                                                                  03/10/2014 08:31 AM)

                                                                                                  Keryx Biopharma Submits EU Marketing Application for Zerenex (Bloomberg First Word - Bloomberg, 03/10/2014 08:36 AM)

                                                                                                  Highest Readership Growth in Last Hour: FMC MCD WCC URI MONT BA (Bloomberg First Word - Bloomberg, 03/10/2014
                                                                                                  09:10 AM)

                                                                                                  DGAP-News: Keryx Biopharmaceuticals Announces Submission of a Marketing Authorization Application for Zerenex(TM) to
                                                                                                  the European Medicines Agency (DGAP Corporate News - Factiva, 03/10/2014 09:30 AM)

  3/11/2014   Tue   2,268,482   $14.79   -1.37%   -0.63%   -0.54%     -0.94%    -0.43%   -0.15    31993L0085; Council Directive 93/85/EEC of 4 October 1993 on the control of potato ring rot OJ L 259, 18.10.1993, p.
                                                                                                  1Ã¢â‚¬â€œ25 (ES, DA, DE, EL, EN, FR, IT, NL, PT) (EUR-Lex - Factiva, 03/11/2014)

                                                                                                  Keryx Biopharmaceuticals submits Zerenex's MAA to EMA seeking approval for treating CKD patients (M2 EquityBites -
                                                                                                  Factiva, 03/11/2014)

                                                                                                  Keryx Biopharmaceuticals submits Zerenex's MAA to EMA seeking approval for treating CKD patients (M2 Pharma - Factiva,
                                                                                                  03/11/2014)

                                                                                                  Keryx Biopharmaceuticals, Inc. - Company News (NewsTrak Daily - Factiva, 03/11/2014)

                                                                                                  Keryx submitted for approval, EU (hyperphosphatemia). (R & D Focus Drug News - Factiva, 03/11/2014)

                                                                                                  Maxim Group Analyst Report (Maxim Group - Manual Entry, 03/11/2014)

                                                                                                  Metabolism; Studies from University of Paris in the Area of Metabolism Reported (Life Science Weekly - Factiva, 03/11/2014)

                                                                                                  Keryx Biopharmaceuticals, Inc. to Host Conference Call on Fourth Quarter and Year End 2013 Financial Results
                                                                                                  (GlobeNewswire - Factiva, 03/11/2014 04:30 PM)




Forensic Economics, Inc.                                                                                                                                                                                              p. 51 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 170 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                              Events
                                                                                                  Keryx Biopharmaceuticals, Inc. to Host Conference Call on Fourth Quarter and Year End 2013 Financial Results (PrimeZone
                                                                                                  Media Network - Bloomberg, 03/11/2014 04:30 PM)

                                                                                                  Press Release: Keryx Biopharmaceuticals, Inc. to Host Conference Call on Fourth Quarter and Year End 2013 Financial
                                                                                                  Results (Dow Jones Institutional News - Factiva, 03/11/2014 05:04 PM)

  3/12/2014   Wed   1,497,531   $14.81   0.17%     0.39%    0.83%      0.72%    -0.55%   -0.19    JMP Securities Analyst Report (JMP Securities - Manual Entry, 03/12/2014)

                                                                                                  KERYX BIOPHARMACEUTICALS INC 8-K (SEC - SEC Edgar, 03/12/2014)

                                                                                                  Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 03/12/2014)

                                                                                                  Implied Stock-Price Moves for U.S. Companies Reporting Results (BLOOMBERG News - Bloomberg, 03/12/2014 08:15 AM)

                                                                                                  Nasdaq Short Interest as of Feb. 28 (BLOOMBERG News - Bloomberg, 03/12/2014 02:16 PM)

                                                                                                  Largest Nasdaq Short Interest Positions as of Feb. 28 (BLOOMBERG News - Bloomberg, 03/12/2014 02:17 PM)

                                                                                                  Largest Nasdaq Short Interest vs Free Float as of Feb. 28 (BLOOMBERG News - Bloomberg, 03/12/2014 02:17 PM)

                                                                                                  *Keryx Biopharm 4Q Loss/Shr 21c >KERX (Dow Jones Institutional News - Factiva, 03/12/2014 04:30 PM)

                                                                                                  Keryx Biopharmaceuticals, Inc. Announces Fourth Quarter and Year-End 2013 Financial Results (GlobeNewswire - Factiva,
                                                                                                  03/12/2014 04:30 PM)

                                                                                                  *KERYX BIOPHARMACEUTICALS 4Q LOSS PER SHARE 21C :KERX US (BLOOMBERG News - Bloomberg, 03/12/2014
                                                                                                  04:30 PM)

                                                                                                  *KERYX HAD $55.7M CASH, EQUIVALENTS AT PERIOD END :KERX US (BLOOMBERG News - Bloomberg, 03/12/2014
                                                                                                  04:30 PM)

                                                                                                  Keryx Biopharmaceuticals, Inc. Announces Fourth Quarter and Year-End 2013 Financial Results (PrimeZone Media Network -
                                                                                                  Bloomberg, 03/12/2014 04:30 PM)

                                                                                                  *KERYX 4Q LOSS PER SHARE 21C (BLOOMBERG News - Bloomberg, 03/12/2014 04:30 PM)

                                                                                                  *KERYX 4Q LOSS PER SHARE 21C, EST. LOSS 20C (BLOOMBERG News - Bloomberg, 03/12/2014 04:30 PM)

                                                                                                  *KERYX 4Q LOSS PER SHARE 21C, EST. LOSS 20C (Bloomberg First Word - Bloomberg, 03/12/2014 04:30 PM)

                                                                                                  Keryx 4Q Loss Per Share 21c, Est. Loss 20c (Bloomberg First Word - Bloomberg, 03/12/2014 04:32 PM)

                                                                                                  Keryx Biopharm Files 8K - Other Events >KERX (Dow Jones Institutional News - Factiva, 03/12/2014 05:24 PM)

                                                                                                  U.S. AFTER-HOURS WRAP: NetApp to Cut 600 Jobs (Bloomberg First Word - Bloomberg, 03/12/2014 06:38 PM)

  3/13/2014   Thu   4,415,379   $15.19   2.57%    -1.45%   -2.44%     -3.12%    5.68%    1.97 *   Brean Capital Analyst Report (Brean Capital - Manual Entry, 03/13/2014)

                                                                                                  FORM 8-K: KERYX BIOPHARMACEUTICALS FILES CURRENT REPORT (US Fed News - Factiva, 03/13/2014)

                                                                                                  JMP Securities Analyst Report (JMP Securities - Manual Entry, 03/13/2014)

                                                                                                  JP Morgan Analyst Report (JP Morgan - Manual Entry, 03/13/2014)



Forensic Economics, Inc.                                                                                                                                                                                          p. 52 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 171 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                               Events
                                                                                                  KERYX BIOPHARMACEUTICALS INC 10-K (SEC - SEC Edgar, 03/13/2014)

                                                                                                  Keryx Biopharmaceuticals, Inc. - Company News (NewsTrak Daily - Factiva, 03/13/2014)

                                                                                                  Oppenheimer Analyst Report (Oppenheimer - Manual Entry, 03/13/2014)

                                                                                                  Q4 2013 Keryx Biopharmaceuticals, Inc. Earnings Conference Call - Final (CQ FD Disclosure - Factiva, 03/13/2014)

                                                                                                  U.S. HEALTH OVERNIGHT: Charles River Purchase, Lilly Lawsuits (Bloomberg First Word - Bloomberg, 03/13/2014 06:59
                                                                                                  AM)

                                                                                                  Keryx Biopharmaceuticals Q4 net loss increases (MarketLine (a Datamonitor Company), Company News - Factiva, 03/13/2014
                                                                                                  08:06 AM)

                                                                                                  U.S. HEALTH PRE-MKT: Charles River, Depomed, Progenics, Venaxis (Bloomberg First Word - Bloomberg, 03/13/2014 08:36
                                                                                                  AM)

                                                                                                  Keryx Seen Positively at Oppenheimer After FDA Study Feedback (Bloomberg First Word - Bloomberg, 03/13/2014 02:38 PM)

  3/14/2014   Fri   2,272,260   $15.11   -0.53%   -0.35%   -0.44%     -0.65%    0.13%    0.04     H.C. Wainwright & Co. Analyst Report (H.C. Wainwright & Co. - Manual Entry, 03/14/2014)

                                                                                                  Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 03/14/2014)

                                                                                                  Metabolism; Studies from University of Paris in the Area of Metabolism Reported (Chemicals & Chemistry - Factiva, 03/14/2014)


                                                                                                  MLV & Co Analyst Report (MLV & Co - Manual Entry, 03/14/2014)

                                                                                                  Roth Capital Analyst Report (Roth Capital - Manual Entry, 03/14/2014)

                                                                                                  Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 03/14/2014)

                                                                                                  Keryx files MAA for approval of hyperphosphatemia drug with EMA (MarketLine (a Datamonitor Company), Company News -
                                                                                                  Factiva, 03/14/2014 02:58 AM)

  3/15/2014   Sat
  3/16/2014   Sun
  3/17/2014   Mon   1,589,267   $14.99   -0.79%    0.82%    0.72%      0.73%    -1.52%   -0.52    JMP Securities Analyst Report (JMP Securities - Manual Entry, 03/17/2014)

                                                                                                  Maxim Group Analyst Report (Maxim Group - Manual Entry, 03/17/2014)

                                                                                                  Keryx Biopharmaceuticals' Zerenex(TM) Data Selected for Poster Presentation at the AMCP's 26th Annual Meeting and Expo
                                                                                                  (GlobeNewswire - Factiva, 03/17/2014 08:30 AM)

                                                                                                  Keryx Biopharmaceuticals' Zerenex(TM) Data Selected for Poster Presentation at the AMCP's 26th Annual Meeting and Expo
                                                                                                  (NASDAQ OMX Nordic Exchanges - Company Notices - Factiva, 03/17/2014 08:30 AM)

                                                                                                  Keryx Biopharmaceuticals' Zerenex(TM) Data Selected for Poster Presentation at the AMCP's 26th Annual Meeting and Expo
                                                                                                  (Press Association National Newswire - Factiva, 03/17/2014 08:30 AM)

                                                                                                  Keryx Biopharmaceuticals' Zerenex(TM) Data Selected for Poster Presentation at the AMCP's 26th Annual Meeting and Expo
                                                                                                  (Thomson Reuters ONE - Factiva, 03/17/2014 08:30 AM)




Forensic Economics, Inc.                                                                                                                                                                                             p. 53 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 172 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                               Events
                                                                                                  Press Release: Keryx Biopharmaceuticals' Zerenex(TM) Data Selected for Poster Presentation at the AMCP's 26th Annual
                                                                                                  Meeting and Expo (Dow Jones Institutional News - Factiva, 03/17/2014 08:30 AM)

                                                                                                  PRESS RELEASE: Keryx Biopharmaceuticals' Zerenex(TM) Data Selected for Poster Presentation at the AMCP's 26th
                                                                                                  Annual Meeting and Expo (Dow Jones Newswires German - Factiva, 03/17/2014 08:30 AM)

                                                                                                  Keryx Biopharmaceuticals' Zerenex(TM) Data Selected for Poster Presentation at the AMCP's 26th Annual Meeting and Expo
                                                                                                  (PrimeZone Media Network - Bloomberg, 03/17/2014 08:30 AM)

                                                                                                  DGAP-News: Keryx Biopharmaceuticals' Zerenex(TM) Data Selected for Poster Presentation at the AMCP's 26th Annual
                                                                                                  Meeting and Expo (DGAP Corporate News - Factiva, 03/17/2014 09:30 AM)

  3/18/2014   Tue   1,447,323   $15.45   3.07%     1.25%    2.56%      2.62%    0.45%    0.15     Life Science Research; Studies Conducted at United States Department of Agriculture on Toxicology Recently Reported (Life
                                                                                                  Science Weekly - Factiva, 03/18/2014)

  3/19/2014   Wed   1,426,054   $15.23   -1.42%   -0.59%   -0.99%     -1.27%    -0.15%   -0.05    Panion & BF Biotech bullish on new drug approval (Taipei Times - Factiva, 03/19/2014)

                                                                                                  Healthcare Companies Report Financial Results, Partnerships, and Recognitions - Analyst Notes on Keryx, WellCare, Zogenix,
                                                                                                  Orexigen Therapeutics, and XOMA (PR Newswire (U.S.) - Factiva, 03/19/2014 08:01 AM)

                                                                                                  Health Care Equities Analysis -- Research on Keryx Biopharma, Rigel Pharma, Sanofi and Impax Laboratories (PR Newswire
                                                                                                  (U.S.) - Factiva, 03/19/2014 08:42 AM)

                                                                                                  Kiplinger's Tom Petruno Breaks Down The Best Bull Market Stocks (Benzinga.com - Factiva, 03/19/2014 01:31 PM)

  3/20/2014   Thu   1,423,497   $15.01   -1.44%    0.27%   -0.57%     -0.82%    -0.62%   -0.22    JMP Securities Analyst Report (JMP Securities - Manual Entry, 03/20/2014)

                                                                                                  *KERYX BIOPHARMA RATED NEW BUY AT MIZUHO, PT $25 (Bloomberg First Word - Bloomberg, 03/20/2014 04:44 PM)

                                                                                                  U.S. AFTER-HOURS WRAP: 29 of 30 Meet/Top Stress Test Capital Tgt (Bloomberg First Word - Bloomberg, 03/20/2014 06:39
                                                                                                  PM)

  3/21/2014   Fri   3,872,031   $14.84   -1.13%   -0.98%   -4.42%     -4.96%    3.83%    1.35     Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 03/21/2014)

                                                                                                  KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 03/21/2014)

                                                                                                  Keryx initiated with a Buy at Mizuho (Theflyonthewall.com - Factiva, 03/21/2014)

                                                                                                  U.S. HEALTH OVERNIGHT: WellPoint Forecast, Celgene Pdufa Date (Bloomberg First Word - Bloomberg, 03/21/2014 07:06
                                                                                                  AM)

                                                                                                  U.S. ANALYST RATINGS: Upgrades, Downgrades, Initiations (Bloomberg First Word - Bloomberg, 03/21/2014 07:37 AM)

                                                                                                  U.S. HEALTH PRE-MKT: Aveo, Celgene, Endocyte, Lilly, WellPoint (Bloomberg First Word - Bloomberg, 03/21/2014 08:47 AM)


                                                                                                  James F Oliviero, CFO, Sells 292,483 KERX US 03/19/14-03/21/14 (BLOOMBERG News - Bloomberg, 03/21/2014 09:31 PM)

  3/22/2014   Sat
  3/23/2014   Sun                                                                                 Record Rally in U.S. Small-Caps Sends Valuation 26% Above 1990s (BLOOMBERG News - Bloomberg, 03/23/2014 08:00 PM)

  3/24/2014   Mon   4,433,406   $14.11   -4.92%   -1.18%   -3.02%     -3.27%    -1.65%   -0.58    Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Mar. 12, 2014) (Pharma
                                                                                                  Business Week - Factiva, 03/24/2014)



Forensic Economics, Inc.                                                                                                                                                                                            p. 54 of 191
                                           Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 173 of 312


                                                                                              Appendix A
                                                                                     Keryx Biopharmaceuticals, Inc.
                                                                                              Chronology
                                                   Market Industry   Predicted   Excess
  Date        Day     Volume      Price   Return   Return   Return     Return    Return t stat *                                                               Events
                                                                                                   Record U.S. Small-Caps Rally Sends Valuation 26% Above 1990s (1) (BLOOMBERG News - Bloomberg, 03/24/2014 06:19 AM)


                                                                                                   Record U.S. Small-Caps Rally Sends Valuation 26% Above 1990s (2) (BLOOMBERG News - Bloomberg, 03/24/2014 09:57 AM)


  3/25/2014   Tue    2,088,483   $14.09   -0.14%    0.19%    0.11%     -0.05%    -0.10%   -0.03    Keryx has a conference call hosted by JPMorgan (Theflyonthewall.com - Factiva, 03/25/2014)

                                                                                                   Proteobacteria; New Acinetobacter Findings from National Ilan University Reported (Life Science Weekly - Factiva, 03/25/2014)


                                                                                                   Nasdaq Short Interest as of March 14 (BLOOMBERG News - Bloomberg, 03/25/2014 04:31 PM)

                                                                                                   Largest Nasdaq Short Interest Positions as of March 14 (BLOOMBERG News - Bloomberg, 03/25/2014 04:32 PM)

                                                                                                   Largest Nasdaq Short Interest vs Free Float as of March 14 (BLOOMBERG News - Bloomberg, 03/25/2014 04:32 PM)

                                                                                                   Nasdaq Short Interest as of March 14 (BLOOMBERG News - Bloomberg, 03/25/2014 05:17 PM)

                                                                                                   Largest Nasdaq Short Interest Positions as of March 14 (BLOOMBERG News - Bloomberg, 03/25/2014 05:18 PM)

  3/26/2014   Wed   16,470,679   $16.54   17.39%   -1.43%   -1.85%     -2.22%    19.61%   6.88 ** JMP Securities Analyst Report (JMP Securities - Manual Entry, 03/26/2014)

                                                                                                   JP Morgan Analyst Report (JP Morgan - Manual Entry, 03/26/2014)

                                                                                                   MLV & Co Analyst Report (MLV & Co - Manual Entry, 03/26/2014)

                                                                                                   Stifel Analyst Report (Stifel - Manual Entry, 03/26/2014)

                                                                                                   *KERYX CLIMBS 15%, MOST SINCE NOV. 5 (Bloomberg First Word - Bloomberg, 03/26/2014 10:32 AM)

                                                                                                   Keryx Rises After House Bill Says ESRD Not to Bundle Until 2024 (Bloomberg First Word - Bloomberg, 03/26/2014 10:58 AM)


                                                                                                   U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 03/26/2014 11:30 AM)

                                                                                                   Keryx CEO Says Possible Oral Bundle Delay â€˜Very Good For Usâ€™ (Bloomberg First Word - Bloomberg, 03/26/2014 11:56
                                                                                                   AM)

                                                                                                   U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 03/26/2014 03:00 PM)

                                                                                                   Highest Readership Growth in Last Hour: EXEL DTV DISH KING INSM (Bloomberg First Word - Bloomberg, 03/26/2014 03:14
                                                                                                   PM)

                                                                                                   Keryx CEO Says U.S. House Bill Would Be Boost on Dialysis Drugs (BLOOMBERG News - Bloomberg, 03/26/2014 07:17 PM)

  3/27/2014   Thu    6,821,186   $16.88   2.06%    -0.52%    0.41%      0.53%    1.53%    0.46     Keryx Biopharmaceuticals Inc. - Company News (NewsTrak Daily - Factiva, 03/27/2014)

                                                                                                   Keryx could benefit from House bill, says JMP Securities (Theflyonthewall.com - Factiva, 03/27/2014)

                                                                                                   European Health-Care Pre-Market: Merck KGaA, Rhoen Klinikum (Bloomberg First Word - Bloomberg, 03/27/2014 03:31 AM)


                                                                                                   Keryx Drops After Roll Call Tweet on Doc Fix Year Delay (Bloomberg First Word - Bloomberg, 03/27/2014 11:13 AM)


Forensic Economics, Inc.                                                                                                                                                                                              p. 55 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 174 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                               Events

                                                                                                  U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 03/27/2014 11:30 AM)

                                                                                                  U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 03/27/2014 03:00 PM)

  3/28/2014   Fri   2,861,661   $16.61   -1.60%    0.11%   -2.82%     -3.07%    1.47%    0.45     Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 03/28/2014)

                                                                                                  Keryx management to meet with Brean Capital (Theflyonthewall.com - Factiva, 03/28/2014)

                                                                                                  Purification Technology; Researchers from Zhejiang Science Technical University Discuss Findings in Purification Technology
                                                                                                  (Chemicals & Chemistry - Factiva, 03/28/2014)

                                                                                                  Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 03/28/2014)

  3/29/2014   Sat
  3/30/2014   Sun
  3/31/2014   Mon   3,321,316   $17.04   2.59%     1.05%    3.03%      2.83%    -0.24%   -0.07    MarketLine Analyst Report (Marketline - Manual Entry, 03/31/2014)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 10-K, Annual Report [Section 13 And 15(D), Not
                                                                                                  S-K Item 405] (Mar. 13, 2014) (Pharma Business Week - Factiva, 03/31/2014)

                                                                                                  Weekly Market Movers (to 28 Mar 2014) (EP Vantage - Factiva, 03/31/2014)

                                                                                                  Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 03/31/2014)

  4/1/2014    Tue   3,610,818   $16.78   -1.53%    1.66%    2.13%      1.75%    -3.28%   -0.99    Oppenheimer Analyst Report (Oppenheimer - Manual Entry, 04/01/2014)

  4/2/2014    Wed   3,075,841   $17.03   1.49%     0.20%    0.13%      0.02%    1.46%    0.44     H.C. Wainwright & Co. Analyst Report (H.C. Wainwright & Co. - Manual Entry, 04/02/2014)

                                                                                                  JMP Securities Analyst Report (JMP Securities - Manual Entry, 04/02/2014)

                                                                                                  Keryx announces EMA validation of MAA for Zerenex (Theflyonthewall.com - Factiva, 04/02/2014)

                                                                                                  Keryx Biopharmaceuticals (KERX) announces European Medicines Agency validation of marketing authorization application
                                                                                                  for Zerenex. (BioSpace - Factiva, 04/02/2014)

                                                                                                  Keryx price target raised to $34 from $25 at Mizuho (Theflyonthewall.com - Factiva, 04/02/2014)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 10-K, Annual Report [Section 13 And 15(D), Not
                                                                                                  S-K Item 405] (Mar. 13, 2014) (Biotech Week - Factiva, 04/02/2014)

                                                                                                  Roth Capital Analyst Report (Roth Capital - Manual Entry, 04/02/2014)

                                                                                                  Keryx Biopharmaceuticals Announces EMA Validation of Marketing Authorization Application for Zerenex(TM)
                                                                                                  (GlobeNewswire - Factiva, 04/02/2014 08:30 AM)

                                                                                                  Keryx Biopharmaceuticals Announces EMA Validation of Marketing Authorization Application for Zerenex(TM) (Press
                                                                                                  Association National Newswire - Factiva, 04/02/2014 08:30 AM)

                                                                                                  Press Release: Keryx Biopharmaceuticals Announces EMA Validation of Marketing Authorization Application for
                                                                                                  Zerenex(TM) (Dow Jones Institutional News - Factiva, 04/02/2014 08:30 AM)

                                                                                                  PRESS RELEASE: Keryx Biopharmaceuticals Announces EMA Validation of Marketing Authorization Application for
                                                                                                  Zerenex(TM) (Dow Jones Newswires German - Factiva, 04/02/2014 08:30 AM)

Forensic Economics, Inc.                                                                                                                                                                                            p. 56 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 175 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date       Day     Volume     Price   Return   Return   Return     Return    Return t stat *                                                               Events

                                                                                                 *KERYX BIOPHARMACEUTICALS REPORTS EMA VALIDATION OF MARKETING (BLOOMBERG News - Bloomberg,
                                                                                                 04/02/2014 08:30 AM)

                                                                                                 Keryx Biopharmaceuticals Announces EMA Validation of Marketing Authorization Application for Zerenex(TM) (PrimeZone
                                                                                                 Media Network - Bloomberg, 04/02/2014 08:30 AM)

                                                                                                 *KERYX REPORTS EMA VALIDATION OF MAA FOR ZERENEX(TM) (BLOOMBERG News - Bloomberg, 04/02/2014
                                                                                                 08:30 AM)

                                                                                                 Keryx Biopharmaceuticals Announces EMA Validation of Marketing Authorization Application for Zerenex (Benzinga.com -
                                                                                                 Factiva, 04/02/2014 08:32 AM)

                                                                                                 Keryx Says EMA Validates Marketing Application for Zerenex (Bloomberg First Word - Bloomberg, 04/02/2014 08:34 AM)

                                                                                                 Keryx Biopharmaceuticals Announces EMA Validation of Marketing Authorization Application for Zerenex(TM) (NASDAQ
                                                                                                 OMX Nordic Exchanges - Company Notices - Factiva, 04/02/2014 09:30 AM)

                                                                                                 Keryx Biopharmaceuticals Announces EMA Validation of Marketing Authorization Application for Zerenex(TM) (Thomson
                                                                                                 Reuters ONE - Factiva, 04/02/2014 09:30 AM)

                                                                                                 DGAP-News: Keryx Biopharmaceuticals Announces EMA Validation of Marketing Authorization Application for
                                                                                                 Zerenex(TM) (DGAP Corporate News - Factiva, 04/02/2014 10:30 AM)

  4/3/2014   Thu   2,803,291   $16.60   -2.52%   -0.90%   -2.71%     -2.57%    0.04%    0.01     EMA validates Keryx's marketing authorization application for Zerenex. (PBR Pharmaceutical Business Review - Factiva,
                                                                                                 04/03/2014)

                                                                                                 MLV & Co Analyst Report (MLV & Co - Manual Entry, 04/03/2014)

                                                                                                 S&P Global Analyst Report (S&P Global - Manual Entry, 04/03/2014)

                                                                                                 U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 04/03/2014 11:30 AM)

                                                                                                 U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 04/03/2014 03:00 PM)

  4/4/2014   Fri   4,090,473   $15.92   -4.10%   -2.59%   -4.06%     -3.39%    -0.70%   -0.21    Brean Capital Analyst Report (Brean Capital - Manual Entry, 04/04/2014)

                                                                                                 Hydrogen; New Hydrogen Study Findings Recently Were Reported by Researchers at Iowa State University (Chemicals &
                                                                                                 Chemistry - Factiva, 04/04/2014)

                                                                                                 Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 04/04/2014)

                                                                                                 Ladenburg Analyst Report (Ladenburg - Manual Entry, 04/04/2014)

                                                                                                 The European Medicines Agency validates Keryx Biopharmaceuticals' marketing authorisation application for Zerenex (M2
                                                                                                 Pharma - Factiva, 04/04/2014)

  4/5/2014   Sat                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 10-K, Annual Report [Section 13 And 15(D), Not
                                                                                                 S-K Item 405] (Mar. 13, 2014) (Obesity, Fitness & Wellness Week - Factiva, 04/05/2014)

                                                                                                 Wright Reports Analyst Report (Wright Reports - Manual Entry, 04/05/2014)

  4/6/2014   Sun
  4/7/2014   Mon   2,606,427   $15.80   -0.75%   -1.16%    0.48%      0.84%    -1.60%   -0.48    KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 04/07/2014)

Forensic Economics, Inc.                                                                                                                                                                                            p. 57 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 176 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date       Day     Volume     Price   Return   Return   Return     Return    Return t stat *                                                               Events

                                                                                                 KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 04/07/2014)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                 Ownership of Securities (Mar. 21, 2014) (Pharma Business Week - Factiva, 04/07/2014)

                                                                                                 Ron Bentsur, CEO, Sells 1,816 KERX US 04/03/14 (BLOOMBERG News - Bloomberg, 04/07/2014 07:19 PM)

                                                                                                 CEO BENTSUR Acquires 3,018 Of KERYX BIOPHARMACEUTICALS INC >KERX (Dow Jones Institutional News - Factiva,
                                                                                                 04/07/2014 07:21 PM)

                                                                                                 CFO OLIVIERO III Acquires 5,128 Of KERYX BIOPHARMACEUTICALS INC >KERX (Dow Jones Institutional News -
                                                                                                 Factiva, 04/07/2014 07:25 PM)

                                                                                                 James F Oliviero, CFO, Sells 2,087 KERX US 04/03/14 (BLOOMBERG News - Bloomberg, 04/07/2014 07:25 PM)

  4/8/2014   Tue   2,594,614   $15.48   -2.03%    0.82%   -0.40%     -0.69%    -1.33%   -0.40    KERYX BIOPHARMACEUTICALS REPORTS DISPOSITION BY CEO BENTSUR (New York) (US Fed News - Factiva,
                                                                                                 04/08/2014)

                                                                                                 Health Care Sector Stocks under Review -- Research on Sanofi, Impax Laboratories, Keryx Biopharma, and Rigel Pharma (PR
                                                                                                 Newswire (U.S.) - Factiva, 04/08/2014 01:59 PM)

  4/9/2014   Wed   2,406,921   $15.51   0.19%     1.73%    4.12%      3.63%    -3.44%   -1.03    GlobalData Analyst Report (GLOBALDATA - Manual Entry, 04/09/2014)

                                                                                                 Keryx June volatility elevated into PDUFA (Theflyonthewall.com - Factiva, 04/09/2014)

                                                                                                 Keryx Zerenex phase 2 data presentation selected for Kidney Foundation meeting (Theflyonthewall.com - Factiva, 04/09/2014)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                 Ownership of Securities (Mar. 21, 2014) (Biotech Week - Factiva, 04/09/2014)

                                                                                                 *Keryx Biopharmaceuticals Announces Zerenex(TM) (Ferric Citrate Coordination Complex) Phase 2 Results In Non-Dialysis
                                                                                                 Dependent Chronic Kidney Disease Selected As A Late Breaking Oral Presentation At The Upcoming National Kidney
                                                                                                 Foundation 2014 Spring Clinical Meeting (Dow Jones Institutional News - Factiva, 04/09/2014 08:30 AM)

                                                                                                 GlobeNewswire Press Release: Keryx Biopharmaceuticals, Inc. (Press Association National Newswire - Factiva, 04/09/2014 08:30
                                                                                                 AM)

                                                                                                 Keryx Biopharmaceuticals Announces Zerenex(TM) (Ferric Citrate Coordination Complex) Phase 2 Results in Non-Dialysis
                                                                                                 Dependent Chronic Kidney Disease Selected as a Late Breaking Oral Presentation at the Upcoming National Kidney
                                                                                                 Foundation 2014 Spring Clinical Meeting (GlobeNewswire - Factiva, 04/09/2014 08:30 AM)

                                                                                                 Press Release: GlobeNewswire Press Release: Keryx Biopharmaceuticals, Inc. (Dow Jones Institutional News - Factiva, 04/09/2014
                                                                                                 08:30 AM)

                                                                                                 PRESS RELEASE: GlobeNewswire Press Release: Keryx Biopharmaceuticals, Inc. (Dow Jones Newswires German - Factiva,
                                                                                                 04/09/2014 08:30 AM)

                                                                                                 *KERYX BIOPHARMACEUTICALS REPORTS ZERENEX(TM) (FERRIC CITRATE (BLOOMBERG News - Bloomberg,
                                                                                                 04/09/2014 08:30 AM)

                                                                                                 Keryx Biopharmaceuticals Announces Zerenex(TM) (Ferric Citrate Coordination Complex) Phase 2 Results in Non-Dialysis
                                                                                                 Dependent (PrimeZone Media Network - Bloomberg, 04/09/2014 08:30 AM)



Forensic Economics, Inc.                                                                                                                                                                                             p. 58 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 177 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                               Events
                                                                                                  *KERYX ZERENEX PH. 2 RESULTS CHOSEN FOR LATE BREAKING AT MEETING (BLOOMBERG News - Bloomberg,
                                                                                                  04/09/2014 08:32 AM)

                                                                                                  Keryx Says Phase 2 Non-Dialysis Data Selected for Medical Mtg (Bloomberg First Word - Bloomberg, 04/09/2014 08:39 AM)

                                                                                                  GlobeNewswire Press Release: Keryx Biopharmaceuticals, Inc. (NASDAQ OMX Nordic Exchanges - Company Notices - Factiva,
                                                                                                  04/09/2014 09:30 AM)

                                                                                                  GlobeNewswire Press Release: Keryx Biopharmaceuticals, Inc. (Thomson Reuters ONE - Factiva, 04/09/2014 09:30 AM)

                                                                                                  DGAP-News: GlobeNewswire Press Release: Keryx Biopharmaceuticals, Inc. (DGAP Corporate News - Factiva, 04/09/2014 10:30
                                                                                                  AM)

                                                                                                  Nasdaq Short Interest as of March 31 (BLOOMBERG News - Bloomberg, 04/09/2014 04:30 PM)

                                                                                                  Largest Nasdaq Short Interest Positions as of March 31 (BLOOMBERG News - Bloomberg, 04/09/2014 04:31 PM)

                                                                                                  Largest Nasdaq Short Interest vs Free Float as of March 31 (BLOOMBERG News - Bloomberg, 04/09/2014 04:31 PM)

  4/10/2014   Thu   3,874,927   $14.71   -5.16%   -3.10%   -5.64%     -4.45%    -0.71%   -0.21    Brean Capital Analyst Report (Brean Capital - Manual Entry, 04/10/2014)

                                                                                                  JMP Securities Analyst Report (JMP Securities - Manual Entry, 04/10/2014)

  4/11/2014   Fri   4,632,823   $14.26   -3.06%   -1.34%   -2.84%     -2.41%    -0.65%   -0.19    Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 04/11/2014)

  4/12/2014   Sat                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial

  4/13/2014   Sun
  4/14/2014   Mon   3,656,727   $14.06   -1.40%    0.58%   -0.02%     -0.27%    -1.13%   -0.34
  4/15/2014   Tue   5,028,677   $13.91   -1.07%    0.29%    0.91%      0.73%    -1.79%   -0.54    MarketLine Analyst Report (Marketline - Manual Entry, 04/15/2014)

                                                                                                  Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 04/15/2014)

                                                                                                  Keryx Biopharmaceuticals Strengthens Leadership Team With Key Additions in Sales, Corporate Development and Legal
                                                                                                  (GlobeNewswire - Factiva, 04/15/2014 08:30 AM)

                                                                                                  Keryx Biopharmaceuticals Strengthens Leadership Team With Key Additions in Sales, Corporate Development and Legal
                                                                                                  (Press Association National Newswire - Factiva, 04/15/2014 08:30 AM)

                                                                                                  Press Release: Keryx Biopharmaceuticals Strengthens Leadership Team With Key Additions in Sales, Corporate Development
                                                                                                  and Legal (Dow Jones Institutional News - Factiva, 04/15/2014 08:30 AM)

                                                                                                  Press Release: Keryx Biopharmaceuticals Strengthens Leadership Team With Key Additions in Sales, Corporate Development
                                                                                                  and Legal (Dow Jones Institutional News - Factiva, 04/15/2014 08:30 AM)

                                                                                                  PRESS RELEASE: Keryx Biopharmaceuticals Strengthens Leadership Team With Key Additions in Sales, Corporate
                                                                                                  Development and Legal (Dow Jones Newswires German - Factiva, 04/15/2014 08:30 AM)

                                                                                                  *KERYX BIOPHARMACEUTICALS STRENGTHENS LEADERSHIP TEAM W/ KEY (BLOOMBERG News - Bloomberg,
                                                                                                  04/15/2014 08:30 AM)

                                                                                                  Keryx Biopharmaceuticals Strengthens Leadership Team With Key Additions in Sales, Corporate Development and Legal
                                                                                                  (PrimeZone Media Network - Bloomberg, 04/15/2014 08:30 AM)


Forensic Economics, Inc.                                                                                                                                                                                            p. 59 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 178 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                               Events
                                                                                                  *KERYX NAMES 3 VICE PRESIDENTS (BLOOMBERG News - Bloomberg, 04/15/2014 08:30 AM)

                                                                                                  *KERYX BIOPHARMACEUTICALS NAMES BRIAN ADAMS VP, GENERAL COUNSEL (BLOOMBERG News -
                                                                                                  Bloomberg, 04/15/2014 08:37 AM)

                                                                                                  *KERYX BIOPHARMACEUTICALS'S ADAMS FORMERLY WITH ALGETA ASA (BLOOMBERG News - Bloomberg,
                                                                                                  04/15/2014 08:38 AM)

                                                                                                  Keryx Biopharmaceuticals Strengthens Leadership Team With Key Additions in Sales, Corporate Development and Legal
                                                                                                  (NASDAQ OMX Nordic Exchanges - Company Notices - Factiva, 04/15/2014 09:30 AM)

                                                                                                  Keryx Biopharmaceuticals Strengthens Leadership Team With Key Additions in Sales, Corporate Development and Legal
                                                                                                  (Thomson Reuters ONE - Factiva, 04/15/2014 09:30 AM)

                                                                                                  DGAP-News: Keryx Biopharmaceuticals Strengthens Leadership Team With Key Additions in Sales, Corporate Development
                                                                                                  and Legal (DGAP Corporate News - Factiva, 04/15/2014 10:30 AM)

  4/16/2014   Wed   2,466,832   $13.92   0.07%     1.29%    2.41%      1.93%    -1.86%   -0.56    JMP Securities Analyst Report (JMP Securities - Manual Entry, 04/16/2014)

  4/17/2014   Thu   2,773,736   $13.46   -3.30%    0.23%   -0.23%     -0.36%    -2.95%   -0.89
  4/18/2014   Fri                                                                                 Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 04/18/2014)

  4/19/2014   Sat
  4/20/2014   Sun
  4/21/2014   Mon   1,671,547   $13.86   2.97%     0.64%    2.30%      1.98%    0.99%    0.30     DaVita Clinical Research to Present Results on Safety of Biosimilars, Treating Depression, Burden of Diabetic Foot Ulcers (PR
                                                                                                  Newswire (U.S.) - Factiva, 04/21/2014 06:07 AM)

  4/22/2014   Tue   1,701,457   $14.23   2.67%     0.97%    3.22%      2.81%    -0.14%   -0.04    DCR to present results from safety of biosimilars, treating depression & burden of diabetic foot ulcers at NKF 2014 meet...
                                                                                                  (PharmaBiz - Factiva, 04/22/2014)

  4/23/2014   Wed   1,682,799   $13.79   -3.09%   -0.83%   -1.54%     -1.33%    -1.77%   -0.54    GlobalData Analyst Report (GLOBALDATA - Manual Entry, 04/23/2014)

                                                                                                  KERYX BIOPHARMACEUTICALS INC 8-K (SEC - SEC Edgar, 04/23/2014)

                                                                                                  Keryx June volatility elevated into PDUFA (Theflyonthewall.com - Factiva, 04/23/2014)

                                                                                                  Phosphate Binder May Eliminate Need for IV Iron (Renal & Urology News - Factiva, 04/23/2014)

                                                                                                  Keryx Biopharm Files 8K - Regulation FD >KERX (Dow Jones Institutional News - Factiva, 04/23/2014 04:32 PM)

  4/24/2014   Thu   1,998,300   $14.03   1.70%     0.52%   -0.58%     -0.72%    2.43%    0.74     FORM 8-K: KERYX BIOPHARMACEUTICALS FILES CURRENT REPORT (US Fed News - Factiva, 04/24/2014)

                                                                                                  Roth Capital Analyst Report (Roth Capital - Manual Entry, 04/24/2014)

                                                                                                  Keryx Biopharmaceuticals announces management changes (MarketLine (a Datamonitor Company), Company News - Factiva,
                                                                                                  04/24/2014 08:50 AM)

  4/25/2014   Fri   2,334,140   $13.85   -1.25%   -1.75%   -2.40%     -1.94%    0.69%    0.21     H.C. Wainwright & Co. Analyst Report (H.C. Wainwright & Co. - Manual Entry, 04/25/2014)

                                                                                                  Hospitalization Costs Lower with Ferric Citrate (Renal & Urology News - Factiva, 04/25/2014)

                                                                                                  Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 04/25/2014)

                                                                                                  Nasdaq Short Interest as of April 15 (BLOOMBERG News - Bloomberg, 04/25/2014 04:20 PM)


Forensic Economics, Inc.                                                                                                                                                                                                p. 60 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 179 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                               Events

                                                                                                  Largest Nasdaq Short Interest Positions as of April 15 (BLOOMBERG News - Bloomberg, 04/25/2014 04:21 PM)

                                                                                                  Largest Nasdaq Short Interest vs Free Float as of April 15 (BLOOMBERG News - Bloomberg, 04/25/2014 04:21 PM)

  4/26/2014   Sat                                                                                 Kevin J. Cameron starts eighth year as Keryx Biopharmaceuticals Director 25 April 2014 (News Bites - People in Business -
                                                                                                  Factiva, 04/26/2014)

  4/27/2014   Sun
  4/28/2014   Mon   2,716,682   $14.04   1.37%    -0.02%   -0.40%     -0.39%    1.76%    0.54     Jack Kaye of Keryx Biopharmaceuticals in top quartile of NASDAQ Director Scorecard for past year (News Bites - People in
                                                                                                  Business - Factiva, 04/28/2014)

                                                                                                  JMP Securities Analyst Report (JMP Securities - Manual Entry, 04/28/2014)

                                                                                                  Keryx data impressive, says Ladenburg (Theflyonthewall.com - Factiva, 04/28/2014)

                                                                                                  Ladenburg Analyst Report (Ladenburg - Manual Entry, 04/28/2014)

  4/29/2014   Tue   1,897,626   $14.35   2.21%     0.72%    2.68%      2.38%    -0.17%   -0.05
  4/30/2014   Wed   1,435,933   $14.77   2.93%     0.27%    0.33%      0.25%     2.67%    0.81    Adaptation of WM-68 Hybridoma Cell-line in Minimal Serum and Serum Free Culture Conditions (Pakistan Journal of Zoology -
                                                                                                  Factiva, 04/30/2014)

                                                                                                  KERYX BIOPHARMACEUTICALS INC DEF 14A (SEC - SEC Edgar, 04/30/2014)

                                                                                                  Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 04/30/2014)

  5/1/2014    Thu   1,724,648   $14.67   -0.68%    0.32%    1.09%      0.98%    -1.65%   -0.50    S&P Global Analyst Report (S&P Global - Manual Entry, 05/01/2014)

  5/2/2014    Fri   1,036,073   $14.50   -1.16%   -0.08%   -1.47%     -1.35%    0.19%    0.06     Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 05/02/2014)

  5/3/2014    Sat
  5/4/2014    Sun
  5/5/2014    Mon   1,030,663   $14.49   -0.07%    0.36%    1.79%      1.60%    -1.67%   -0.51    Nutritional and Metabolic Diseases and Conditions; Study Findings on Hyperphosphatemia Are Outlined in Reports from K.
                                                                                                  Yokoyama and Colleagues (Clinical Trials Week - Factiva, 05/05/2014)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Apr. 23, 2014) (Pharma
                                                                                                  Business Week - Factiva, 05/05/2014)

                                                                                                  Keryx Biopharmaceuticals, Inc. to Host Conference Call on First Quarter 2014 Financial Results (GlobeNewswire - Factiva,
                                                                                                  05/05/2014 04:30 PM)

                                                                                                  Keryx Biopharmaceuticals, Inc. to Host Conference Call on First Quarter 2014 Financial Results (PrimeZone Media Network -
                                                                                                  Bloomberg, 05/05/2014 04:30 PM)

  5/6/2014    Tue   1,467,928   $14.33   -1.10%   -1.38%   -1.66%     -1.22%    0.12%    0.04     Keryx Biopharmaceuticals (KERX) announces opening of Boston office. (BioSpace - Factiva, 05/06/2014)

                                                                                                  Keryx Biopharmaceuticals Inc. - Company News (NewsTrak Daily - Factiva, 05/06/2014)

                                                                                                  New York biotech Keryx opens Seaport office for as many as 70 workers (Boston Business Journal Online - Factiva, 05/06/2014)


                                                                                                  Keryx Biopharmaceuticals Announces Opening of Boston Office (GlobeNewswire - Factiva, 05/06/2014 08:00 AM)




Forensic Economics, Inc.                                                                                                                                                                                              p. 61 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 180 of 312


                                                                                              Appendix A
                                                                                     Keryx Biopharmaceuticals, Inc.
                                                                                              Chronology
                                                  Market Industry   Predicted   Excess
  Date       Day     Volume     Price   Return    Return   Return     Return    Return t stat *                                                                 Events
                                                                                                    Press Release: Keryx Biopharmaceuticals Announces Opening of Boston Office (Dow Jones Institutional News - Factiva,
                                                                                                    05/06/2014 08:00 AM)

                                                                                                    Keryx Biopharmaceuticals Announces Opening of Boston Office (PrimeZone Media Network - Bloomberg, 05/06/2014 08:00 AM)


  5/7/2014   Wed   1,485,418   $14.21    -0.84%   -0.32%   -0.68%     -0.55%     -0.29%   -0.09     New York biotech Keryx Biopharmaceuticals (KERX) opens up shop in Boston. (BioSpace - Factiva, 05/07/2014)

                                                                                                    Nutritional and Metabolic Diseases and Conditions; Study Findings on Hyperphosphatemia Are Outlined in Reports from K.
                                                                                                    Yokoyama and Colleagues (Biotech Week - Factiva, 05/07/2014)

                                                                                                    Pre-market Biotech Picks -- Research on Dendreon, Keryx Biopharma, Idera Pharma, and Vertex Pharma (PR Newswire (U.S.) -
                                                                                                    Factiva, 05/07/2014 08:00 AM)

  5/8/2014   Thu   8,169,376   $12.26   -13.72%   -0.34%   -1.88%     -1.71%    -12.01%   -3.69 ** Brean Capital Analyst Report (Brean Capital - Manual Entry, 05/08/2014)

                                                                                                    H.C. Wainwright & Co. Analyst Report (H.C. Wainwright & Co. - Manual Entry, 05/08/2014)

                                                                                                    JMP Securities Analyst Report (JMP Securities - Manual Entry, 05/08/2014)

                                                                                                    JP Morgan Analyst Report (JP Morgan - Manual Entry, 05/08/2014)

                                                                                                    Jrw Bioremediation Llc; Patent Application Titled "Composition and Method for Remediation of Contaminated Water"
                                                                                                    Published Online (Politics & Government Week - Factiva, 05/08/2014)

                                                                                                    Keryx Biopharmaceuticals (KERX) announces 1Q 2014 financial results. (BioSpace - Factiva, 05/08/2014)

                                                                                                    KERYX BIOPHARMACEUTICALS INC 10-Q (SEC - SEC Edgar, 05/08/2014)

                                                                                                    KERYX BIOPHARMACEUTICALS INC 8-K (SEC - SEC Edgar, 05/08/2014)

                                                                                                    Keryx June volatility elevated into PDUFA (Theflyonthewall.com - Factiva, 05/08/2014)

                                                                                                    Keryx weakness a buying opportunity, says Brean Capital (Theflyonthewall.com - Factiva, 05/08/2014)

                                                                                                    Ladenburg Analyst Report (Ladenburg - Manual Entry, 05/08/2014)

                                                                                                    Maxim Group Analyst Report (Maxim Group - Manual Entry, 05/08/2014)

                                                                                                    Oppenheimer Analyst Report (Oppenheimer - Manual Entry, 05/08/2014)

                                                                                                    Q1 2014 Keryx Biopharmaceuticals, Inc. Earnings Conference Call - Final (CQ FD Disclosure - Factiva, 05/08/2014)

                                                                                                    Roth Capital Analyst Report (Roth Capital - Manual Entry, 05/08/2014)

                                                                                                    Stifel Analyst Report (Stifel - Manual Entry, 05/08/2014)

                                                                                                    Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 05/08/2014)

                                                                                                    *Keryx Biopharm 1Q Loss/Shr 15c >KERX (Dow Jones Institutional News - Factiva, 05/08/2014 07:00 AM)

                                                                                                    Keryx Biopharmaceuticals, Inc. Announces First Quarter 2014 Financial Results (GlobeNewswire - Factiva, 05/08/2014 07:00
                                                                                                    AM)



Forensic Economics, Inc.                                                                                                                                                                                                  p. 62 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 181 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date       Day     Volume     Price   Return   Return   Return     Return    Return t stat *                                                               Events
                                                                                                 Keryx Biopharmaceuticals, Inc. Announces First Quarter 2014 Financial Results (Press Association National Newswire - Factiva,
                                                                                                 05/08/2014 07:00 AM)

                                                                                                 Press Release: Keryx Biopharmaceuticals, Inc. Announces First Quarter 2014 Financial Results (Dow Jones Institutional News -
                                                                                                 Factiva, 05/08/2014 07:00 AM)

                                                                                                 PRESS RELEASE: Keryx Biopharmaceuticals, Inc. Announces First Quarter 2014 Financial Results (Dow Jones Newswires
                                                                                                 German - Factiva, 05/08/2014 07:00 AM)

                                                                                                 *KERYX BIOPHARMACEUTICALS 1Q LOSS PER SHARE 15C :KERX US (BLOOMBERG News - Bloomberg, 05/08/2014
                                                                                                 07:00 AM)

                                                                                                 Keryx Biopharmaceuticals, Inc. Announces First Quarter 2014 Financial Results (PrimeZone Media Network - Bloomberg,
                                                                                                 05/08/2014 07:00 AM)

                                                                                                 *KERYX 1Q NCLUDED $2M ONE TIME MILESTONE TO ZERENEX LICENSOR (BLOOMBERG News - Bloomberg,
                                                                                                 05/08/2014 07:04 AM)

                                                                                                 *KERYX 1Q INCLUDED $2.6M COMP EXPENSE TO EQUITY GRANTS (BLOOMBERG News - Bloomberg, 05/08/2014
                                                                                                 07:04 AM)

                                                                                                 *KERYX 1Q LOSS/SHR 15C, MAY NOT COMPARE TO EST. LOSS 10C/SHR (BLOOMBERG News - Bloomberg, 05/08/2014
                                                                                                 07:04 AM)

                                                                                                 *KERYX 1Q LOSS/SHR 15C, MAY NOT COMPARE TO EST. LOSS 10C/SHR (Bloomberg First Word - Bloomberg,
                                                                                                 05/08/2014 07:05 AM)

                                                                                                 Keryx 1Q Loss/Shr 15c, May Not Compare to Est. Loss 10c/Shr (Bloomberg First Word - Bloomberg, 05/08/2014 07:08 AM)

                                                                                                 U.S. HEALTH PRE-MKT: Earnings Deluge With Regeneron, Valeant (Bloomberg First Word - Bloomberg, 05/08/2014 07:45
                                                                                                 AM)

                                                                                                 Keryx Biopharmaceuticals, Inc. Announces First Quarter 2014 Financial Results (NASDAQ OMX Nordic Exchanges - Company
                                                                                                 Notices - Factiva, 05/08/2014 08:00 AM)

                                                                                                 Keryx Biopharmaceuticals, Inc. Announces First Quarter 2014 Financial Results (Thomson Reuters ONE - Factiva, 05/08/2014
                                                                                                 08:00 AM)

                                                                                                 DGAP-News: Keryx Biopharmaceuticals, Inc. Announces First Quarter 2014 Financial Results (DGAP Corporate News - Factiva,
                                                                                                 05/08/2014 09:00 AM)

                                                                                                 Keryx Biopharma Drops 10% After Noting CMC Issues on Call (Bloomberg First Word - Bloomberg, 05/08/2014 09:49 AM)

                                                                                                 Keryx Risk to Zerenex Pdufa Date Seen as â€™Negligibleâ€™: Roth (Bloomberg First Word - Bloomberg, 05/08/2014 11:23 AM)


                                                                                                 U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 05/08/2014 11:30 AM)

                                                                                                 U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 05/08/2014 03:00 PM)

  5/9/2014   Fri   4,137,270   $12.11   -1.22%    0.50%    1.28%      1.01%    -2.23%   -0.65    16:03 EDT The Baupost Group reports 10.07% passive stake in Keryx (Theflyonthewall.com - Factiva, 05/09/2014)

                                                                                                 FORM 8-K: KERYX BIOPHARMACEUTICALS FILES CURRENT REPORT (US Fed News - Factiva, 05/09/2014)



Forensic Economics, Inc.                                                                                                                                                                                             p. 63 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 182 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                               Events
                                                                                                  Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 05/09/2014)

                                                                                                  Jrw Bioremediation Llc; Patent Application Titled "Composition and Method for Remediation of Contaminated Water"
                                                                                                  Published Online (Chemicals & Chemistry - Factiva, 05/09/2014)

                                                                                                  KERYX BIOPHARMACEUTICALS INC SC 13G (SEC - SEC Edgar, 05/09/2014)

                                                                                                  Nutritional and Metabolic Diseases and Conditions; Study Findings on Hyperphosphatemia Are Outlined in Reports from K.
                                                                                                  Yokoyama and Colleagues (Health & Medicine Week - Factiva, 05/09/2014)

                                                                                                  Coronado Biosciences Announces February Inducement Award (PrimeZone Media Network - Bloomberg, 05/09/2014 04:05 PM)


                                                                                                  Largest Nasdaq Short Interest Changes as of April 30 (BLOOMBERG News - Bloomberg, 05/09/2014 04:26 PM)

                                                                                                  Largest Nasdaq Short Interest Positions as of April 30 (BLOOMBERG News - Bloomberg, 05/09/2014 04:26 PM)

                                                                                                  Largest Nasdaq Short Interest vs Free Float as of April 30 (BLOOMBERG News - Bloomberg, 05/09/2014 04:26 PM)

  5/10/2014   Sat
  5/11/2014   Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 05/11/2014)

  5/12/2014   Mon   2,829,988   $12.74   5.20%     1.77%    2.59%      1.84%    3.37%    0.99     MLV & Co Analyst Report (MLV & Co - Manual Entry, 05/12/2014)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form DEF 14A, Other Definitive Proxy Statements
                                                                                                  (Apr. 30, 2014) (Pharma Business Week - Factiva, 05/12/2014)

                                                                                                  Weekly Market Movers (to 9 May 2014) (EP Vantage - Factiva, 05/12/2014)

                                                                                                  UPDATE: MLV & Co Reiterates On Keryx Biopharmaceuticals On Increased Risk (Benzinga.com - Factiva, 05/12/2014 08:12
                                                                                                  AM)

  5/13/2014   Tue   2,570,190   $12.92   1.41%    -0.28%   -0.73%     -0.74%    2.15%    0.64     Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 05/13/2014)

  5/14/2014   Wed   1,351,284   $12.84   -0.62%   -0.71%    0.49%      0.91%    -1.53%   -0.45    GlobalData Analyst Report (GLOBALDATA - Manual Entry, 05/14/2014)

                                                                                                  The Baupost Group LLC Holdings in 1st Quarter: 13F Alert (BLOOMBERG News - Bloomberg, 05/14/2014 04:33 PM)

  5/15/2014   Thu   1,702,798   $12.81   -0.23%   -0.76%   -1.18%     -0.95%    0.71%    0.21
  5/16/2014   Fri   1,265,632   $12.79   -0.16%    0.52%   -0.18%     -0.53%    0.37%    0.11     Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 05/16/2014)

                                                                                                  KERYX BIOPHARMACEUTICALS INC ARS (SEC - SEC Edgar, 05/16/2014)

                                                                                                  Upcoming Analyst Meetings, New Products, Collaborations, and Awards - Analyst Notes on Thermo Fisher Scientific, Agilent,
                                                                                                  United Therapeutics, Keryx and Centene (PR Newswire (U.S.) - Factiva, 05/16/2014 01:27 PM)

  5/17/2014   Sat
  5/18/2014   Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 05/18/2014)

                                                                                                  Wright Reports Analyst Report (Wright Reports - Manual Entry, 05/18/2014)

  5/19/2014   Mon   1,277,379   $13.16   2.89%     0.86%    1.45%      1.19%    1.70%    0.52     11:20 EDT Deerfield reports 4.87% passive stake in Keryx (Theflyonthewall.com - Factiva, 05/19/2014)

                                                                                                  KERYX BIOPHARMACEUTICALS INC SC 13G (SEC - SEC Edgar, 05/19/2014)


Forensic Economics, Inc.                                                                                                                                                                                           p. 64 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 183 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                               Events

                                                                                                  MarketLine Analyst Report (Marketline - Manual Entry, 05/19/2014)

                                                                                                  Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 05/19/2014)

  5/20/2014   Tue   1,431,766   $13.08   -0.61%   -0.70%   -1.46%     -1.29%     0.69%    0.21
  5/21/2014   Wed     928,209   $13.07   -0.08%    0.85%    0.62%      0.31%    -0.39%   -0.12    DJ Keryx Biopharmaceuticals Inc, Inst Holders, 1Q 2014 (KERX) (Dow Jones Institutional News - Factiva, 05/21/2014 03:52 AM)


  5/22/2014   Thu   1,693,106   $13.17   0.77%     0.55%    1.89%      1.86%    -1.10%   -0.33    JMP Securities Analyst Report (JMP Securities - Manual Entry, 05/22/2014)

                                                                                                  JP Morgan Analyst Report (JP Morgan - Manual Entry, 05/22/2014)

                                                                                                  Keryx announces FDA extends PDUFA date for Zerenex (Theflyonthewall.com - Factiva, 05/22/2014)

                                                                                                  KERYX BIOPHARMACEUTICALS INC 8-K (SEC - SEC Edgar, 05/22/2014)

                                                                                                  Stifel Analyst Report (Stifel - Manual Entry, 05/22/2014)

                                                                                                  Keryx Receives Notification of PDUFA Date Extension for Zerenex(TM) (GlobeNewswire - Factiva, 05/22/2014 04:30 PM)

                                                                                                  Press Release: Keryx Receives Notification of PDUFA Date Extension for Zerenex(TM) (Dow Jones Institutional News - Factiva,
                                                                                                  05/22/2014 04:30 PM)

                                                                                                  *KERYX GETS NOTIFICATION OF PDUFA DATE EXTENSION FOR ZERENEX(TM) (BLOOMBERG News - Bloomberg,
                                                                                                  05/22/2014 04:30 PM)

                                                                                                  Keryx Receives Notification of PDUFA Date Extension for Zerenex(TM) (PrimeZone Media Network - Bloomberg, 05/22/2014
                                                                                                  04:30 PM)

                                                                                                  *KERYX GETS NOTIFICATION OF PDUFA DATE EXTENSION FOR ZERENEX(TM) (Bloomberg First Word - Bloomberg,
                                                                                                  05/22/2014 04:30 PM)

                                                                                                  *KERYX: NEW PDUFA DATE FOR ZERENEX IS SEPT. 7 (BLOOMBERG News - Bloomberg, 05/22/2014 04:30 PM)

                                                                                                  *KERYX: FDA CONSIDERED RECENT SUBMISSION AS MAJOR NDA AMENDMENT (BLOOMBERG News - Bloomberg,
                                                                                                  05/22/2014 04:31 PM)

                                                                                                  Keryx Gets Notification of Pdufa Date Extension for Zerenex (Bloomberg First Word - Bloomberg, 05/22/2014 04:36 PM)

                                                                                                  Keryx Biopharm Files 8K - Other Events >KERX (Dow Jones Institutional News - Factiva, 05/22/2014 05:21 PM)

                                                                                                  U.S. AFTER-HOURS WRAP: Gap 1Q EPS Tops Prelim. (Bloomberg First Word - Bloomberg, 05/22/2014 05:26 PM)

  5/23/2014   Fri   3,237,463   $12.92   -1.90%    0.76%    0.24%     -0.06%    -1.83%   -0.56    FORM 8-K: KERYX BIOPHARMACEUTICALS FILES CURRENT REPORT (US Fed News - Factiva, 05/23/2014)

                                                                                                  H.C. Wainwright & Co. Analyst Report (H.C. Wainwright & Co. - Manual Entry, 05/23/2014)

                                                                                                  Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 05/23/2014)

                                                                                                  Keryx Biopharmaceuticals (KERX) receives notification of PDUFA date extension for Zerenex. (BioSpace - Factiva, 05/23/2014)


                                                                                                  Keryx Biopharmaceuticals gets US FDA's PDUFA goal date extension for Zerenex (FinancialWire - Factiva, 05/23/2014)


Forensic Economics, Inc.                                                                                                                                                                                             p. 65 of 191
                                       Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 184 of 312


                                                                                          Appendix A
                                                                                 Keryx Biopharmaceuticals, Inc.
                                                                                          Chronology
                                               Market Industry   Predicted   Excess
  Date        Day    Volume   Price   Return   Return   Return     Return    Return t stat *                                                               Events

                                                                                               Keryx Biopharmaceuticals gets US FDA's PDUFA goal date extension for Zerenex (M2 Pharma - Factiva, 05/23/2014)

                                                                                               Keryx PDUFA extension creates buying opportunity, says Oppenheimer (Theflyonthewall.com - Factiva, 05/23/2014)

                                                                                               Ladenburg Analyst Report (Ladenburg - Manual Entry, 05/23/2014)

                                                                                               MLV & Co Analyst Report (MLV & Co - Manual Entry, 05/23/2014)

                                                                                               Oppenheimer Analyst Report (Oppenheimer - Manual Entry, 05/23/2014)

                                                                                               Roth Capital Analyst Report (Roth Capital - Manual Entry, 05/23/2014)

                                                                                               U.S DAYBOOK: German Confidence, Foot Locker, New Home Sales (Bloomberg First Word - Bloomberg, 05/23/2014 05:30 AM)


                                                                                               U.S. OVERNIGHT WRAP: German Business Confidence, Hewlett-Packard (Bloomberg First Word - Bloomberg, 05/23/2014
                                                                                               06:31 AM)

                                                                                               U.S. HEALTH PRE-MKT: Keryx Pdufa Extended, Copaxone Expiry Nears (Bloomberg First Word - Bloomberg, 05/23/2014
                                                                                               06:58 AM)

                                                                                               Keryx Drops 10% After Pdufa Delay, Analysts Defend (Bloomberg First Word - Bloomberg, 05/23/2014 07:23 AM)

                                                                                               Highest Readership Growth in Last Hour: PTCT KERX RNA MRVL FL (Bloomberg First Word - Bloomberg, 05/23/2014 09:05
                                                                                               AM)

                                                                                               U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 05/23/2014 11:30 AM)

                                                                                               U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 05/23/2014 03:00 PM)

                                                                                               Research and Markets: Keryx's Zerenex - Novel phosphate binder for use in the dialysis setting (Business Wire - Factiva,
                                                                                               05/23/2014 06:25 PM)

  5/24/2014   Sat
  5/25/2014   Sun                                                                              Keryx Biopharmaceuticals Inc. - Company News (NewsTrak Daily - Factiva, 05/25/2014)

                                                                                               TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 05/25/2014)

  5/26/2014   Mon                                                                              Digestive System Diseases and Conditions; Findings from University Sao Francisco in the Area of Colitis Reported
                                                                                               (Gastroenterology Week - Factiva, 05/26/2014)

                                                                                               Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 10-Q, Quarterly Report [Sections 13 Or 15(D)]
                                                                                               (May. 8, 2014) (Biotech Business Week - Factiva, 05/26/2014)

                                                                                               Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 10-Q, Quarterly Report [Sections 13 Or 15(D)]
                                                                                               (May. 8, 2014) (Pharma Business Week - Factiva, 05/26/2014)

                                                                                               Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (May. 8, 2014) (Biotech
                                                                                               Business Week - Factiva, 05/26/2014)

                                                                                               Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (May. 8, 2014) (Pharma
                                                                                               Business Week - Factiva, 05/26/2014)



Forensic Economics, Inc.                                                                                                                                                                                             p. 66 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 185 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                               Events
                                                                                                  Stemline Therapeutics chief operating officer Hoberman Kenneth sells 26 May 2014 (News Bites - People in Business - Factiva,
                                                                                                  05/26/2014)

                                                                                                  Stemline Therapeutics chief operating officer Hoberman Kenneth sells 26 May 2014 (News Bites - People in Business - Factiva,
                                                                                                  05/26/2014)

  5/27/2014   Tue   1,361,085   $13.18   2.01%     1.23%    2.54%      2.22%    -0.21%   -0.06    Keryx Biopharmaceuticals opens new office in Boston (MarketLine (a Datamonitor Company), Company News - Factiva, 05/27/2014
                                                                                                  07:08 AM)

                                                                                                  Annual Meetings, Clinical Data Presentation, Acquisitions, Agreements, and Date Extensions - Analyst Notes on Omnicare,
                                                                                                  Auxilium, Covance, Ophthotech and Keryx (PR Newswire (U.S.) - Factiva, 05/27/2014 07:30 AM)

                                                                                                  Nasdaq Short Interest as of May 15 (BLOOMBERG News - Bloomberg, 05/27/2014 04:27 PM)

                                                                                                  Largest Nasdaq Short Interest Positions as of May 15 (BLOOMBERG News - Bloomberg, 05/27/2014 04:28 PM)

                                                                                                  Largest Nasdaq Short Interest vs Free Float as of May 15 (BLOOMBERG News - Bloomberg, 05/27/2014 04:28 PM)

  5/28/2014   Wed    989,829    $13.14   -0.30%   -0.28%   -0.45%     -0.35%    0.05%    0.02     Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 10-Q, Quarterly Report [Sections 13 Or 15(D)]
                                                                                                  (May. 8, 2014) (Biotech Week - Factiva, 05/28/2014)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (May. 8, 2014) (Biotech
                                                                                                  Week - Factiva, 05/28/2014)

                                                                                                  Rockwell Medical Says Triferic Gets Pdufa Date of Jan. 24 (Bloomberg First Word - Bloomberg, 05/28/2014 08:11 AM)

  5/29/2014   Thu     658,026   $13.16   0.15%     0.54%    0.60%      0.38%    -0.23%   -0.07
  5/30/2014   Fri   1,276,610   $13.20   0.30%    -0.13%   -0.50%     -0.48%     0.78%    0.24    Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 05/30/2014)

                                                                                                  Pre-Market Review on Biotechnology Equities -- Research on BioMarin Pharma, Keryx Biopharma, Amgen, and Peregrine
                                                                                                  Pharma (PR Newswire (U.S.) - Factiva, 05/30/2014 08:30 AM)

  5/31/2014   Sat                                                                                 Project update: New manufacturing unit from Nuray (slated for completion during Oct-Dec 2014) (Indian Business Insight -
                                                                                                  Factiva, 05/31/2014)

  6/1/2014    Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 06/01/2014)

  6/2/2014    Mon    801,811    $13.08   -0.91%   -0.12%    0.05%      0.16%    -1.07%   -0.33    Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form SC 13G, Statement of Acquisition of Beneficial
                                                                                                  Ownership By Individuals (May. 19, 2014) (Pharma Business Week - Factiva, 06/02/2014)

                                                                                                  Keryx Biopharmaceuticals Q1 net loss increases (MarketLine (a Datamonitor Company), Company News - Factiva, 06/02/2014
                                                                                                  04:05 AM)

  6/3/2014    Tue   1,228,403   $13.24   1.22%    -0.07%    0.42%      0.57%    0.66%    0.20     Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 06/03/2014)

  6/4/2014    Wed   1,766,953   $13.49   1.89%     0.42%    1.07%      0.96%    0.93%    0.29     Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 06/04/2014)

                                                                                                  U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 06/04/2014 11:30 AM)

  6/5/2014    Thu   1,190,177   $13.66   1.26%     1.05%    0.69%      0.04%    1.22%    0.38     S&P Global Analyst Report (S&P Global - Manual Entry, 06/05/2014)

                                                                                                  S&P Global Analyst Report (S&P Global - Manual Entry, 06/05/2014)

                                                                                                  S&P Global Analyst Report (S&P Global - Manual Entry, 06/05/2014)

Forensic Economics, Inc.                                                                                                                                                                                               p. 67 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 186 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                               Events

                                                                                                  Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 06/05/2014)

                                                                                                  Keryx Biopharmaceuticals, Inc. to Present at the 35th Annual Goldman Sachs Global Healthcare Conference (GlobeNewswire -
                                                                                                  Factiva, 06/05/2014 08:30 AM)

                                                                                                  Keryx Biopharmaceuticals, Inc. to Present at the 35th Annual Goldman Sachs Global Healthcare Conference (PrimeZone Media
                                                                                                  Network - Bloomberg, 06/05/2014 08:30 AM)

                                                                                                  U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 06/05/2014 03:00 PM)

  6/6/2014    Fri    695,708    $13.69   0.22%     0.59%    0.42%      0.04%    0.18%    0.06     Bioresource Technology; New Bioresource Technology Study Findings Reported from Southeast University (Energy Weekly
                                                                                                  News - Factiva, 06/06/2014)

                                                                                                  Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 06/06/2014)

  6/7/2014    Sat
  6/8/2014    Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 06/08/2014)

  6/9/2014    Mon   2,428,025   $14.52   6.06%     0.34%    0.86%      0.73%    5.33%    1.68     Notable Movers - Keryx Biopharmaceuticals (NASDAQ:KERX), China Finance Online Co. (ADR) (NASDAQ:JRJC), FreeSeas
                                                                                                  Inc (NASDAQ:FREE), China Ming Yang Wind Power Group Ltd (NYSE:MY) (Energy Monitor Worldwide - Factiva,
                                                                                                  06/09/2014)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (May. 22, 2014) (Pharma
                                                                                                  Business Week - Factiva, 06/09/2014)

                                                                                                  Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 06/09/2014)

                                                                                                  U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 06/09/2014 11:30 AM)

  6/10/2014   Tue   1,158,851   $14.62   0.69%     0.04%    0.36%      0.48%    0.21%    0.07     Institut de Recerca I Tecnologia Agroalimentaries; Patent Issued for Biological Culture of a Strain of the Pseudomonas
                                                                                                  Graminis Species, Use of Said Culture as Antagonist for Biological Control of Pathogenic Bacteria, and Method for Treating
                                                                                                  Fruit Tha (Life Science Weekly - Factiva, 06/10/2014)

                                                                                                  Nasdaq Short Interest as of May 30 (BLOOMBERG News - Bloomberg, 06/10/2014 04:38 PM)

                                                                                                  Largest Nasdaq Short Interest Positions as of May 30 (BLOOMBERG News - Bloomberg, 06/10/2014 04:39 PM)

                                                                                                  Largest Nasdaq Short Interest vs Free Float as of May 30 (BLOOMBERG News - Bloomberg, 06/10/2014 04:39 PM)

  6/11/2014   Wed   1,339,479   $14.37   -1.71%   -0.12%   -0.09%      0.05%    -1.76%   -0.58
  6/12/2014   Thu   1,369,221   $14.20   -1.18%   -0.79%   -0.45%      0.07%    -1.25%   -0.41    Trial Results, Patient Enrollment, and Strategic Collaborations - Analyst Notes on Alnylam, Celldex, Keryx, Spectrum and
                                                                                                  MacroGenics (PR Newswire (U.S.) - Factiva, 06/12/2014 05:20 AM)

                                                                                                  Press Release: Dyadic Appoints Michael Tarnok, Chairman Of Keryx And Former Pfizer Senior Vice President, To Board Of
                                                                                                  Directors (Dow Jones Institutional News - Factiva, 06/12/2014 09:15 AM)

                                                                                                  *DYADIC NAMES MICHAEL TARNOK, CHAIRMAN OF KERYX, FORMER PFIZER (BLOOMBERG News - Bloomberg,
                                                                                                  06/12/2014 09:15 AM)

  6/13/2014   Fri   1,601,990   $14.23   0.21%     0.31%   -0.03%     -0.21%    0.42%    0.14     Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 06/13/2014)

  6/14/2014   Sat                                                                                 Globoasia LLC Receives Patent for a Composition Comprising Pharmaceutical- Grade Ferric Citrate Effective in Reducing
                                                                                                  Serum Phosphate Level (Indian Patent News - Factiva, 06/14/2014)

Forensic Economics, Inc.                                                                                                                                                                                             p. 68 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 187 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                               Events

  6/15/2014   Sun                                                                                 Dyadic Appoints Michael Tarnok, Chairman of Keryx and Former Pfizer Senior Vice President, to Board of Directors (India
                                                                                                  Pharma News - Factiva, 06/15/2014)

                                                                                                  TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 06/15/2014)

  6/16/2014   Mon    964,663    $14.28   0.35%     0.24%    0.31%      0.27%    0.08%   0.03
  6/17/2014   Tue    978,158    $14.28   0.00%     0.37%   -0.26%     -0.50%    0.50%   0.16      MarketLine Analyst Report (Marketline - Manual Entry, 06/17/2014)

                                                                                                  Keryx Biopharmaceuticals, Inc. to Present at the 9th Annual JMP Securities Healthcare Conference (GlobeNewswire - Factiva,
                                                                                                  06/17/2014 04:30 PM)

                                                                                                  Press Release: Keryx Biopharmaceuticals, Inc. to Present at the 9th Annual JMP Securities Healthcare Conference (Dow Jones
                                                                                                  Institutional News - Factiva, 06/17/2014 04:30 PM)

                                                                                                  Keryx Biopharmaceuticals, Inc. to Present at the 9th Annual JMP Securities Healthcare Conference (PrimeZone Media Network -
                                                                                                  Bloomberg, 06/17/2014 04:30 PM)

  6/18/2014   Wed   1,608,116   $14.62   2.38%     0.59%    0.80%      0.63%    1.75%   0.58      Keryx Biopharmaceuticals (KERX) announces issuance of two US patents for zerenex covering orally administrable forms of
                                                                                                  ferric citrate. (BioSpace - Factiva, 06/18/2014)

                                                                                                  Keryx Biopharmaceuticals Inc announces issuance of two U.S. patents for Zerenex Covering Orally Administrable Forms of
                                                                                                  Ferric Citrate (Reuters Significant Developments - Factiva, 06/18/2014)

                                                                                                  Keryx issued two U.S. patents for Zerenex (Theflyonthewall.com - Factiva, 06/18/2014)

                                                                                                  Keryx Biopharmaceuticals Announces Issuance of Two U.S. Patents for Zerenex(TM) Covering Orally Administrable Forms of
                                                                                                  Ferric Citrate (GlobeNewswire - Factiva, 06/18/2014 08:30 AM)

                                                                                                  Keryx Biopharmaceuticals Announces Issuance of Two U.S. Patents for Zerenex(TM) Covering Orally Administrable Forms of
                                                                                                  Ferric Citrate (Press Association National Newswire - Factiva, 06/18/2014 08:30 AM)

                                                                                                  Press Release: Keryx Biopharmaceuticals Announces Issuance of Two U.S. Patents for Zerenex(TM) Covering Orally
                                                                                                  Administrable Forms of Ferric Citrate (Dow Jones Institutional News - Factiva, 06/18/2014 08:30 AM)

                                                                                                  Press Release: Keryx Biopharmaceuticals Announces Issuance of Two U.S. Patents for Zerenex(TM) Covering Orally
                                                                                                  Administrable Forms of Ferric Citrate (Dow Jones Institutional News - Factiva, 06/18/2014 08:30 AM)

                                                                                                  PRESS RELEASE: Keryx Biopharmaceuticals Announces Issuance of Two U.S. Patents for Zerenex(TM) Covering Orally
                                                                                                  Administrable Forms of Ferric Citrate (Dow Jones Newswires German - Factiva, 06/18/2014 08:30 AM)

                                                                                                  *KERYX BIOPHARMACEUTICALS REPORTS ISSUANCE OF TWO U.S. PATENTS (BLOOMBERG News - Bloomberg,
                                                                                                  06/18/2014 08:30 AM)

                                                                                                  Keryx Biopharmaceuticals Announces Issuance of Two U.S. Patents for Zerenex(TM) Covering Orally Administrable Forms of
                                                                                                  Ferric (PrimeZone Media Network - Bloomberg, 06/18/2014 08:30 AM)

                                                                                                  *KERYX BIOPHARMACEUTICALS REPORTS 2 U.S. PATENTS FOR ZERENEX (BLOOMBERG News - Bloomberg,
                                                                                                  06/18/2014 08:31 AM)

                                                                                                  *KERYX BIOPHARMACEUTICALS REPORTS 2 U.S. PATENTS FOR ZERENEX (Bloomberg First Word - Bloomberg,
                                                                                                  06/18/2014 08:31 AM)




Forensic Economics, Inc.                                                                                                                                                                                            p. 69 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 188 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                                Events
                                                                                                  *KERYX: PATENTS FOR ZERENEX COVERS ORAL FORMS OF FERRIC CITRATE (BLOOMBERG News - Bloomberg,
                                                                                                  06/18/2014 08:48 AM)

                                                                                                  Keryx Biopharmaceuticals Reports 2 U.S. Patents for Zerenex (Bloomberg First Word - Bloomberg, 06/18/2014 08:56 AM)

                                                                                                  Keryx Biopharmaceuticals Announces Issuance of Two U.S. Patents for Zerenex(TM) Covering Orally Administrable Forms of
                                                                                                  Ferric Citrate (NASDAQ OMX Nordic Exchanges - Company Notices - Factiva, 06/18/2014 09:30 AM)

                                                                                                  Keryx Biopharmaceuticals Announces Issuance of Two U.S. Patents for Zerenex(TM) Covering Orally Administrable Forms of
                                                                                                  Ferric Citrate (Thomson Reuters ONE - Factiva, 06/18/2014 09:30 AM)

                                                                                                  DGAP-News: Keryx Biopharmaceuticals Announces Issuance of Two U.S. Patents for Zerenex(TM) Covering Orally
                                                                                                  Administrable Forms of Ferric Citrate (DGAP Corporate News - Factiva, 06/18/2014 10:30 AM)

  6/19/2014   Thu   1,077,274   $14.84   1.50%    -0.08%    0.34%      0.55%    0.96%    0.32     BuySellSignals Analyst Report (BuySellSignals - Manual Entry, 06/19/2014)

                                                                                                  Keryx announces two US patents for Zerenex (M2 Pharma - Factiva, 06/19/2014)

                                                                                                  Keryx gets two US patents for Zerenex covering orally administrable forms of ferric citrate. (PBR Pharmaceutical Business
                                                                                                  Review - Factiva, 06/19/2014)

                                                                                                  Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 06/19/2014)

                                                                                                  U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 06/19/2014 03:00 PM)

  6/20/2014   Fri   1,871,205   $14.99   1.01%     0.20%    1.93%      2.30%    -1.29%   -0.43    GlobalData Analyst Report (GLOBALDATA - Manual Entry, 06/20/2014)

                                                                                                  Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 06/20/2014)

  6/21/2014   Sat
  6/22/2014   Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 06/22/2014)

  6/23/2014   Mon   1,029,040   $14.89   -0.67%    0.01%   -1.01%     -1.18%    0.51%    0.17     Clinical Research; Study Findings from K. Yokoyama et al Provide New Insights into Clinical Trials and Studies (Clinical Trials
                                                                                                  Week - Factiva, 06/23/2014)

                                                                                                  Pharmaceutical Companies; Dyadic Appoints Michael Tarnok, Chairman Of Keryx And Former Pfizer Senior Vice President,
                                                                                                  To Board Of Directors (Pharma Business Week - Factiva, 06/23/2014)

                                                                                                  American Soccerâ€™s Lesson From That Ronald Guy: Opening Line (BLOOMBERG News - Bloomberg, 06/23/2014 06:07 AM)


  6/24/2014   Tue   2,796,066   $15.04   1.01%    -0.42%    1.02%      1.54%    -0.53%   -0.18    KERYX BIOPHARMACEUTICALS INC 8-K (SEC - SEC Edgar, 06/24/2014)

                                                                                                  U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 06/24/2014 11:30 AM)

                                                                                                  Largest Nasdaq Short Interest Positions as of June 13 (BLOOMBERG News - Bloomberg, 06/24/2014 04:28 PM)

                                                                                                  Largest Nasdaq Short Interest vs Free Float as of June 13 (BLOOMBERG News - Bloomberg, 06/24/2014 04:28 PM)

  6/25/2014   Wed   2,499,076   $15.50   3.06%     0.68%    0.32%      0.00%    3.05%    1.03     FORM 8-K: KERYX BIOPHARMACEUTICALS FILES CURRENT REPORT (US Fed News - Factiva, 06/25/2014)

                                                                                                  Keryx Biopharmaceuticals Elects 7 Directors (News Bites - People in Business - Factiva, 06/25/2014)

                                                                                                  Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 06/25/2014)


Forensic Economics, Inc.                                                                                                                                                                                               p. 70 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 189 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                              Events

  6/26/2014   Thu   1,059,481   $15.48   -0.13%    0.00%    0.19%      0.31%    -0.44%   -0.15    KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 06/26/2014)

                                                                                                  KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 06/26/2014)

                                                                                                  KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 06/26/2014)

                                                                                                  KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 06/26/2014)

                                                                                                  KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 06/26/2014)

                                                                                                  KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 06/26/2014)

                                                                                                  Daniel P Regan, Director, Acquires 10,000 KERX US 06/24/14 (BLOOMBERG News - Bloomberg, 06/26/2014 08:51 PM)

                                                                                                  Joseph M Feczko, Director, Acquires 10,000 KERX US 06/24/14 (BLOOMBERG News - Bloomberg, 06/26/2014 08:56 PM)

                                                                                                  Wyche Fowler, Director, Acquires 10,000 KERX US 06/24/14 (BLOOMBERG News - Bloomberg, 06/26/2014 08:57 PM)

                                                                                                  Jack Kaye, Director, Acquires 10,000 KERX US 06/24/14 (BLOOMBERG News - Bloomberg, 06/26/2014 08:58 PM)

                                                                                                  Michael P Tarnok, Director, Disposes 10,000 KERX US 06/24/14 (BLOOMBERG News - Bloomberg, 06/26/2014 09:00 PM)

                                                                                                  Kevin J Cameron, Director, Acquires 10,000 KERX US 06/24/14 (BLOOMBERG News - Bloomberg, 06/26/2014 09:01 PM)

  6/27/2014   Fri   1,963,148   $15.51   0.19%     0.43%    0.03%     -0.13%    0.33%    0.11     KERYX BIOPHARMACEUTICALS REPORTS ACQUISITION BY DIRECTOR CAMERON (New York) (US Fed News -
                                                                                                  Factiva, 06/27/2014)

                                                                                                  KERYX BIOPHARMACEUTICALS REPORTS ACQUISITION BY DIRECTOR FECZKO (New York) (US Fed News -
                                                                                                  Factiva, 06/27/2014)

                                                                                                  KERYX BIOPHARMACEUTICALS REPORTS ACQUISITION BY DIRECTOR FOWLER (New York) (US Fed News -
                                                                                                  Factiva, 06/27/2014)

                                                                                                  KERYX BIOPHARMACEUTICALS REPORTS ACQUISITION BY DIRECTOR KAYE (New York) (US Fed News - Factiva,
                                                                                                  06/27/2014)

                                                                                                  KERYX BIOPHARMACEUTICALS REPORTS ACQUISITION BY DIRECTOR REGAN (New York) (US Fed News - Factiva,
                                                                                                  06/27/2014)

                                                                                                  KERYX BIOPHARMACEUTICALS REPORTS DISPOSITION BY DIRECTOR TARNOK (New York) (US Fed News -
                                                                                                  Factiva, 06/27/2014)

                                                                                                  Ron Bentsur of Keryx Biopharmaceuticals in top quartile of NASDAQ CEO Scorecard for past quarter (News Bites - People in
                                                                                                  Business - Factiva, 06/27/2014)

  6/28/2014   Sat
  6/29/2014   Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 06/29/2014)

  6/30/2014   Mon   2,005,186   $15.38   -0.84%    0.24%    0.14%      0.11%    -0.95%   -0.32    Panion & BF Biotech Inc. Patent Issued for Ferric Organic Compounds, Uses Thereof and Methods of Making Same (Biotech
                                                                                                  Business Week - Factiva, 06/30/2014)

                                                                                                  Panion & BF Biotech Inc. Patent Issued for Pharmaceutical-Grade Ferric Organic Compounds, Uses Thereof and Methods of
                                                                                                  Making Same (Biotech Business Week - Factiva, 06/30/2014)

Forensic Economics, Inc.                                                                                                                                                                                          p. 71 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 190 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date       Day     Volume     Price   Return   Return   Return     Return    Return t stat *                                                               Events

                                                                                                 Panion & BF Biotech Inc. Patent Issued for Pharmaceutical-Grade Ferric Organic Compounds, Uses Thereof and Methods of
                                                                                                 Making Same (Pharma Business Week - Factiva, 06/30/2014)

                                                                                                 Health Care Sector Equities Technical Coverage -- Research on Keryx Biopharma, Thoratec, Unilife, and VIVUS (PR Newswire
                                                                                                 (U.S.) - Factiva, 06/30/2014 07:10 AM)

                                                                                                 Patent Issuance, Positive Trial Data, Recognitions, and Priority Review - Analyst Notes on Keryx, Puma, Ligand, Sagent and
                                                                                                 Enanta (PR Newswire (U.S.) - Factiva, 06/30/2014 07:50 AM)

  7/1/2014   Tue   1,901,565   $16.00   4.03%     1.15%    2.34%      2.16%    1.87%    0.63     Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 07/01/2014)

                                                                                                 Amgen, NPS Pharma, Keryx Ranked top Biotech Picks at Oppenheimer (Bloomberg First Word - Bloomberg, 07/01/2014 09:37
                                                                                                 AM)

  7/2/2014   Wed   1,700,201   $16.06   0.37%    -0.01%    0.72%      0.96%    -0.58%   -0.20    Panion & BF Biotech Inc. Patent Issued for Ferric Organic Compounds, Uses Thereof and Methods of Making Same (Biotech
                                                                                                 Week - Factiva, 07/02/2014)

                                                                                                 Panion & BF Biotech Inc. Patent Issued for Pharmaceutical-Grade Ferric Organic Compounds, Uses Thereof and Methods of
                                                                                                 Making Same (Biotech Week - Factiva, 07/02/2014)

  7/3/2014   Thu   1,000,152   $16.10   0.25%     0.63%    0.38%      0.17%    0.08%    0.03     S&P Global Analyst Report (S&P Global - Manual Entry, 07/03/2014)

                                                                                                 S&P Global Analyst Report (S&P Global - Manual Entry, 07/03/2014)

                                                                                                 S&P Global Analyst Report (S&P Global - Manual Entry, 07/03/2014)

  7/4/2014   Fri                                                                                 Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 07/04/2014)

                                                                                                 Panion & BF Biotech Inc. Patent Issued for Ferric Organic Compounds, Uses Thereof and Methods of Making Same (Health &
                                                                                                 Medicine Week - Factiva, 07/04/2014)

  7/5/2014   Sat
  7/6/2014   Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 07/06/2014)

  7/7/2014   Mon   1,788,109   $15.61   -3.04%   -0.77%   -2.43%     -2.30%    -0.74%   -0.25    Nitrogen; Researchers from Dalian Institute of Chemical Physics Report on Findings in Nitrogen (Synthesis of Fe/Fe3C
                                                                                                 nanoparticles encapsulated in nitrogen-doped carbon with single-source molecular precursor for the oxygen reduction reaction)
                                                                                                 (Clinical Trials Week - Factiva, 07/07/2014)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Jun. 24, 2014) (Pharma
                                                                                                 Business Week - Factiva, 07/07/2014)

                                                                                                 Wright Reports Analyst Report (Wright Reports - Manual Entry, 07/07/2014)

                                                                                                 Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 07/07/2014)

                                                                                                 Keryx receives two new US patents for orally administrable ferric citrate (MarketLine (a Datamonitor Company), Company News -
                                                                                                 Factiva, 07/07/2014 04:41 AM)

                                                                                                 U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 07/07/2014 11:30 AM)

  7/8/2014   Tue   2,008,655   $15.05   -3.60%   -1.35%   -2.22%     -1.70%    -1.90%   -0.64    GlobalData Analyst Report (GLOBALDATA - Manual Entry, 07/08/2014)

  7/9/2014   Wed   1,259,616   $15.28   1.55%     0.64%    1.12%      1.06%    0.49%    0.17     KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 07/09/2014)

Forensic Economics, Inc.                                                                                                                                                                                            p. 72 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 191 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                                Events

                                                                                                  KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 07/09/2014)

                                                                                                  MarketLine Analyst Report (Marketline - Manual Entry, 07/09/2014)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Jun. 24, 2014) (Biotech
                                                                                                  Week - Factiva, 07/09/2014)

                                                                                                  Ron Bentsur, CEO, Sells 1,788 KERX US 07/07/14 (BLOOMBERG News - Bloomberg, 07/09/2014 08:01 PM)

                                                                                                  James F Oliviero, CFO, Sells 2,054 KERX US 07/07/14 (BLOOMBERG News - Bloomberg, 07/09/2014 08:01 PM)

                                                                                                  CFO OLIVIERO III Acquires 3,074 Of KERYX BIOPHARMACEUTICALS INC >KERX (Dow Jones Institutional News -
                                                                                                  Factiva, 07/09/2014 08:03 PM)

                                                                                                  CEO BENTSUR Acquires 3,046 Of KERYX BIOPHARMACEUTICALS INC >KERX (Dow Jones Institutional News - Factiva,
                                                                                                  07/09/2014 08:04 PM)

  7/10/2014   Thu   1,359,457   $15.19   -0.59%   -0.52%   -0.34%      0.05%    -0.64%   -0.22    Keryx Biopharmaceuticals chief executive officer and director Ron Bentsur sells 09 July 2014 (News Bites - People in Business -
                                                                                                  Factiva, 07/10/2014)

                                                                                                  Keryx Biopharmaceuticals chief financial officer and company secretary James F. Oliviero sells 09 July 2014 (News Bites -
                                                                                                  People in Business - Factiva, 07/10/2014)

                                                                                                  KERYX BIOPHARMACEUTICALS REPORTS DISPOSITION BY CHIEF FINANCIAL OFFICER OLIVIERO (New York)
                                                                                                  (US Fed News - Factiva, 07/10/2014)

                                                                                                  Nasdaq Short Interest as of June 30 (BLOOMBERG News - Bloomberg, 07/10/2014 04:27 PM)

                                                                                                  Largest Nasdaq Short Interest Positions as of June 30 (BLOOMBERG News - Bloomberg, 07/10/2014 04:28 PM)

                                                                                                  Largest Nasdaq Short Interest vs Free Float as of June 30 (BLOOMBERG News - Bloomberg, 07/10/2014 04:28 PM)

  7/11/2014   Fri   1,252,368   $14.84   -2.30%    0.44%    0.64%      0.62%    -2.93%   -1.00    Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 07/11/2014)

                                                                                                  KERYX BIOPHARMACEUTICALS REPORTS DISPOSITION BY CEO BENTSUR (New York) (US Fed News - Factiva,
                                                                                                  07/11/2014)

  7/12/2014   Sat                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Jun. 24, 2014) (Obesity,
                                                                                                  Fitness & Wellness Week - Factiva, 07/12/2014)

  7/13/2014   Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 07/13/2014)

  7/14/2014   Mon   1,199,742   $15.11    1.82%    0.56%    0.35%      0.14%     1.68%    0.57
  7/15/2014   Tue   2,108,312   $14.24   -5.76%   -0.54%   -2.28%     -2.27%    -3.49%   -1.23
  7/16/2014   Wed   1,335,987   $13.96   -1.97%    0.22%   -1.25%     -1.70%    -0.27%   -0.10
  7/17/2014   Thu   1,309,031   $13.62   -2.44%   -1.41%   -2.32%     -1.64%    -0.80%   -0.28    Joseph M. Feczko brings three bagger value to Keryx Biopharmaceuticals 16 July 2014 (News Bites - People in Business - Factiva,
                                                                                                  07/17/2014)

                                                                                                  Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 07/17/2014)

                                                                                                  Leadership Appointments, Earnings Conference Calls, Milestone Payments, and Technical Updates - Analyst Notes on
                                                                                                  Illumina, Alexion, Incyte, Clovis and Keryx (PR Newswire (U.S.) - Factiva, 07/17/2014 08:10 AM)



Forensic Economics, Inc.                                                                                                                                                                                                p. 73 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 192 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                               Events
  7/18/2014   Fri   1,192,463   $14.06   3.23%     1.57%    3.02%      2.54%    0.70%    0.25     Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 07/18/2014)

                                                                                                  WIPO PUBLISHES PATENT OF BIOGEN IDEC MA FOR "METHODS FOR IMPROVED PRODUCTION AND
                                                                                                  RECOVERY OF RECOMBINANT PROTEINS FROM EUKARYOTIC CELL CULTURES" (AMERICAN INVENTORS)
                                                                                                  (US Fed News - Factiva, 07/18/2014)

                                                                                                  Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 07/18/2014)

  7/19/2014   Sat
  7/20/2014   Sun
  7/21/2014   Mon   1,015,361   $13.91   -1.07%   -0.17%    0.13%      0.35%    -1.42%   -0.51    Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                  Ownership of Securities (Jul. 9, 2014) (Pharma Business Week - Factiva, 07/21/2014)

                                                                                                  TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 07/21/2014)

  7/22/2014   Tue   1,090,873   $14.21   2.16%     0.71%    1.05%      0.73%    1.42%    0.52     Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 07/22/2014)

  7/23/2014   Wed   1,627,553   $14.68   3.31%     0.40%    2.20%      2.34%    0.97%    0.35     Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                  Ownership of Securities (Jul. 9, 2014) (Biotech Week - Factiva, 07/23/2014)

  7/24/2014   Thu   1,137,150   $14.86   1.23%    -0.04%   -1.36%     -1.56%    2.78%    1.04     Keryx up 3% in after hours trading after Zerenex meets phase 3 primary end-point (Theflyonthewall.com - Factiva, 07/24/2014)


                                                                                                  Nasdaq Short Interest as of July 15 (BLOOMBERG News - Bloomberg, 07/24/2014 04:22 PM)

                                                                                                  Largest Nasdaq Short Interest Positions as of July 15 (BLOOMBERG News - Bloomberg, 07/24/2014 04:24 PM)

                                                                                                  Largest Nasdaq Short Interest vs Free Float as of July 15 (BLOOMBERG News - Bloomberg, 07/24/2014 04:24 PM)

                                                                                                  Keryx drug improves phosphorus, iron in kidney patients -trial (Reuters News - Factiva, 07/24/2014 05:00 PM)

                                                                                                  Press Release: Zerenex(TM) (Ferric Citrate) Long-Term Phase 3 Study Results Published in the Journal of the American
                                                                                                  Society of Nephrology (Dow Jones Institutional News - Factiva, 07/24/2014 05:00 PM)

                                                                                                  Press Release: Zerenex(TM) (Ferric Citrate) Long-Term Phase 3 Study Results Published in the Journal of the American
                                                                                                  Society of Nephrology (Dow Jones Institutional News - Factiva, 07/24/2014 05:00 PM)

                                                                                                  PRESS RELEASE: Zerenex(TM) (Ferric Citrate) Long-Term Phase 3 Study Results Published in the Journal of the American
                                                                                                  Society of Nephrology (Dow Jones Newswires German - Factiva, 07/24/2014 05:00 PM)

                                                                                                  Zerenex(TM) (Ferric Citrate) Long-Term Phase 3 Study Results Published in the Journal of the American Society of
                                                                                                  Nephrology (GlobeNewswire - Factiva, 07/24/2014 05:00 PM)

                                                                                                  Zerenex(TM) (Ferric Citrate) Long-Term Phase 3 Study Results Published in the Journal of the American Society of
                                                                                                  Nephrology (Press Association National Newswire - Factiva, 07/24/2014 05:00 PM)

                                                                                                  Zerenex(TM) (Ferric Citrate) Long-Term Phase 3 Study Results Published in the Journal of the American Society of
                                                                                                  Nephrology (PrimeZone Media Network - Bloomberg, 07/24/2014 05:00 PM)

                                                                                                  *KERYX: ZERENEX MET STUDY'S PRIMARY END-POINT (BLOOMBERG News - Bloomberg, 07/24/2014 05:00 PM)

                                                                                                  *KERYX SAYS ZERENEX MET STUDY'S PRIMARY END-POINT (BLOOMBERG News - Bloomberg, 07/24/2014 05:01 PM)




Forensic Economics, Inc.                                                                                                                                                                                             p. 74 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 193 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                               Events
                                                                                                  *KERYX: ZERENEX SHOWED HIGHLY STATISTICALLY SIGNIFICANT CHANGE (BLOOMBERG News - Bloomberg,
                                                                                                  07/24/2014 05:02 PM)

                                                                                                  *KERYX: DATA SHOWS SIG. CHANGE IN SERUM PHOSPHORUS VS PLACEBO (BLOOMBERG News - Bloomberg,
                                                                                                  07/24/2014 05:02 PM)

                                                                                                  *KERYX: DATA SHOWS SIG. BOOSTS IN SERUM FERRITIN, TSAT (BLOOMBERG News - Bloomberg, 07/24/2014 05:02
                                                                                                  PM)

                                                                                                  *KERYX: DATA SHOWS SIG. CUTS IN USE OF IV IRON, ESA VS RENVELA (BLOOMBERG News - Bloomberg,
                                                                                                  07/24/2014 05:02 PM)

                                                                                                  Keryxâ€™s Zerenex Phase 3 Data Shows Stat. Significant Changes (Bloomberg First Word - Bloomberg, 07/24/2014 05:13 PM)


                                                                                                  Zerenex(TM) (Ferric Citrate) Long-Term Phase 3 Study Results Published in the Journal of the American Society of
                                                                                                  Nephrology (NASDAQ OMX Nordic Exchanges - Company Notices - Factiva, 07/24/2014 06:00 PM)

                                                                                                  Zerenex(TM) (Ferric Citrate) Long-Term Phase 3 Study Results Published in the Journal of the American Society of
                                                                                                  Nephrology (Thomson Reuters ONE - Factiva, 07/24/2014 06:00 PM)

                                                                                                  U.S. AFTER-HOURS WRAP: AMZN 3Q Operating Loss View Misses Est. (Bloomberg First Word - Bloomberg, 07/24/2014
                                                                                                  06:19 PM)

                                                                                                  DGAP-News: Zerenex(TM) (Ferric Citrate) Long-Term Phase 3 Study Results Published in the Journal of the American Society
                                                                                                  of Nephrology (DGAP Corporate News - Factiva, 07/24/2014 06:59 PM)

  7/25/2014   Fri   1,582,098   $15.15   1.95%    -0.50%   -0.42%     -0.20%    2.15%   0.82      Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 07/25/2014)

                                                                                                  Kidney dialysis drug data boost KeryxÃ¢â‚¬â„¢s hopes for U.S. approval (Boston Business Journal Online - Factiva, 07/25/2014)


                                                                                                  Kidney dialysis drug phase 3 data boost Keryx Biopharmaceuticals (KERX)'s hopes for US approval. (BioSpace - Factiva,
                                                                                                  07/25/2014)

                                                                                                  New Drug by Keryx Helpful in Improving Phosphorus, Iron in Kidney Patients (Health Daily Digest - Factiva, 07/25/2014)

                                                                                                  Reuters Science News Summary (Reuters News - Factiva, 07/25/2014 12:57 AM)

                                                                                                  U.S. DAYBOOK: Durable Goods Orders; Moodyâ€™s, Xerox, Lear Earns (Bloomberg First Word - Bloomberg, 07/25/2014
                                                                                                  05:30 AM)

                                                                                                  U.S. HEALTH PRE-MKT: Covidien, Gentiva, EMA Recommendations (Bloomberg First Word - Bloomberg, 07/25/2014 07:03
                                                                                                  AM)

  7/26/2014   Sat                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial

  7/27/2014   Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 07/27/2014)

                                                                                                  Turnaround Stories Lead Reni Benjamin's Biotech Front-Runners (Middle East North Africa Financial Network (MENAFN) -
                                                                                                  Factiva, 07/27/2014)

  7/28/2014   Mon   1,285,964   $15.00   -0.99%   -0.10%   -0.94%     -1.03%    0.04%   0.01      JMP Securities Analyst Report (JMP Securities - Manual Entry, 07/28/2014)


Forensic Economics, Inc.                                                                                                                                                                                              p. 75 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 194 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                                Events
  7/29/2014   Tue   1,095,387   $15.27   1.80%    -0.04%    1.08%      1.24%     0.56%    0.21
  7/30/2014   Wed   1,090,406   $15.35   0.52%     0.46%    1.03%      0.93%    -0.40%   -0.16    Conference Call Schedules, Publication of Study Results, and Public Offer Pricing - Research Reports on Medivation, Keryx,

  7/31/2014   Thu   1,065,864   $15.05   -1.95%   -2.08%   -2.56%     -1.84%    -0.11%   -0.04
  8/1/2014    Fri   1,007,813   $15.06    0.07%   -0.39%   -0.16%      0.02%     0.05%    0.02    Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 08/01/2014)

  8/2/2014    Sat
  8/3/2014    Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 08/03/2014)

  8/4/2014    Mon   1,155,569   $15.45   2.59%     0.72%    0.73%      0.48%    2.11%    0.82
  8/5/2014    Tue   1,097,642   $15.66   1.36%    -0.69%   -0.20%      0.30%    1.06%    0.41     Keryx Biopharmaceuticals, Inc. to Host Conference Call on Second Quarter 2014 Financial Results (GlobeNewswire - Factiva,
                                                                                                  08/05/2014 08:00 AM)

                                                                                                  Keryx Biopharmaceuticals, Inc. to Host Conference Call on Second Quarter 2014 Financial Results (PrimeZone Media Network -
                                                                                                  Bloomberg, 08/05/2014 08:00 AM)

  8/6/2014    Wed   1,181,902   $15.60   -0.38%    0.06%    0.07%      0.11%    -0.49%   -0.19    Anions; Studies from K. Yokoyama and Co-Authors Have Provided New Information about Anions (Long-Term Safety and
                                                                                                  Efficacy of a Novel Iron-Containing Phosphate Binder, JTT-751, in Patients Receiving Hemodialysis) (Biotech Week - Factiva,
                                                                                                  08/06/2014)

                                                                                                  Clarivate Analytics Analyst Report (Clarivate Analytics - Manual Entry, 08/06/2014)

                                                                                                  Clarivate Analytics Analyst Report (Clarivate Analytics - Manual Entry, 08/06/2014)

                                                                                                  Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 08/06/2014)

                                                                                                  Biotech Equities Roundup -- Keryx Biopharma, Vertex Pharma, NPS Pharma, Cubist Pharma, and Idera Pharma (PR
                                                                                                  Newswire (U.S.) - Factiva, 08/06/2014 08:50 AM)

  8/7/2014    Thu   2,082,358   $15.80   1.28%    -0.41%   -1.40%     -1.27%    2.55%    1.00     Brean Capital Analyst Report (Brean Capital - Manual Entry, 08/07/2014)

                                                                                                  JMP Securities Analyst Report (JMP Securities - Manual Entry, 08/07/2014)

                                                                                                  JP Morgan Analyst Report (JP Morgan - Manual Entry, 08/07/2014)

                                                                                                  Keryx Biopharmaceuticals (KERX) announces 2Q and 1H 2014 financial results. [1 table in original article] (BioSpace - Factiva,
                                                                                                  08/07/2014)

                                                                                                  KERYX BIOPHARMACEUTICALS INC 10-Q (SEC - SEC Edgar, 08/07/2014)

                                                                                                  KERYX BIOPHARMACEUTICALS INC 8-K (SEC - SEC Edgar, 08/07/2014)

                                                                                                  Ladenburg Analyst Report (Ladenburg - Manual Entry, 08/07/2014)

                                                                                                  Maxim Group Analyst Report (Maxim Group - Manual Entry, 08/07/2014)

                                                                                                  MLV & Co Analyst Report (MLV & Co - Manual Entry, 08/07/2014)

                                                                                                  Q2 2014 Keryx Biopharmaceuticals Inc Earnings Call - Final (CQ FD Disclosure - Factiva, 08/07/2014)

                                                                                                  Roth Capital Analyst Report (Roth Capital - Manual Entry, 08/07/2014)

                                                                                                  S&P Global Analyst Report (S&P Global - Manual Entry, 08/07/2014)



Forensic Economics, Inc.                                                                                                                                                                                              p. 76 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 195 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                               Events
                                                                                                  S&P Global Analyst Report (S&P Global - Manual Entry, 08/07/2014)

                                                                                                  S&P Global Analyst Report (S&P Global - Manual Entry, 08/07/2014)

                                                                                                  Stifel Analyst Report (Stifel - Manual Entry, 08/07/2014)

                                                                                                  *KERYX BIOPHARMACEUTICALS 2Q LOSS PER SHARE 24C :KERX US (BLOOMBERG News - Bloomberg, 08/07/2014
                                                                                                  07:00 AM)

                                                                                                  Keryx Biopharmaceuticals, Inc. Announces Second Quarter and Six Month 2014 Financial Results (PrimeZone Media Network -
                                                                                                  Bloomberg, 08/07/2014 07:00 AM)

                                                                                                  *Keryx Biopharm 2Q Loss/Shr 24c >KERX (Dow Jones Institutional News - Factiva, 08/07/2014 07:02 AM)

                                                                                                  Keryx Biopharmaceuticals, Inc. Announces Second Quarter and Six Month 2014 Financial Results (GlobeNewswire - Factiva,
                                                                                                  08/07/2014 07:02 AM)

                                                                                                  *KERYX 2Q LOSS/SHR 24C, EST. LOSS 24C (BLOOMBERG News - Bloomberg, 08/07/2014 07:03 AM)

                                                                                                  *KERYX 2Q LOSS/SHR 24C, EST. LOSS 24C (Bloomberg First Word - Bloomberg, 08/07/2014 07:04 AM)

  8/8/2014    Fri   1,284,682   $15.73   -0.44%    0.83%    1.34%      1.05%    -1.50%   -0.59    FORM 8-K: KERYX BIOPHARMACEUTICALS FILES CURRENT REPORT (US Fed News - Factiva, 08/08/2014)

                                                                                                  Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 08/08/2014)

                                                                                                  TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 08/08/2014)

                                                                                                  Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 08/08/2014)

                                                                                                  H.C. Wainwright & Co. Believes Keryx Biopharmaceuticals Remains Undervalued (Benzinga.com - Factiva, 08/08/2014 09:24
                                                                                                  AM)

  8/9/2014    Sat
  8/10/2014   Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 08/10/2014)

                                                                                                  TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 08/10/2014)

  8/11/2014   Mon   1,521,981   $16.43   4.45%     0.70%    0.53%      0.18%    4.27%    1.68     Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 08/11/2014)

                                                                                                  Largest Nasdaq Short Interest Positions as of July 31 (BLOOMBERG News - Bloomberg, 08/11/2014 05:59 PM)

                                                                                                  Largest Nasdaq Short Interest vs Free Float as of July 31 (BLOOMBERG News - Bloomberg, 08/11/2014 05:59 PM)

  8/12/2014   Tue   1,640,927   $16.50   0.43%    -0.27%   -0.39%     -0.15%     0.58%    0.22
  8/13/2014   Wed   1,864,032   $16.76   1.58%     1.03%    2.07%      1.77%    -0.19%   -0.07    FBR Analyst Report (FBR - Manual Entry, 08/13/2014)

                                                                                                  Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 08/13/2014)

                                                                                                  Keryx Biopharmaceuticals Initiated at FBR Capital Markets (BLOOMBERG News - Bloomberg, 08/13/2014 06:32 PM)

                                                                                                  *KERYX RATED NEW MARKET PERFORM AT FBR CAPITAL MARKETS; PT $16 (Bloomberg First Word - Bloomberg,
                                                                                                  08/13/2014 06:42 PM)




Forensic Economics, Inc.                                                                                                                                                                                          p. 77 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 196 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                                 Events
                                                                                                  U.S. AFTER-HOURS WRAP: Cisco Sees Cutting 8% of Workforce (Bloomberg First Word - Bloomberg, 08/13/2014 06:52 PM)


  8/14/2014   Thu   1,965,483   $16.74   -0.12%    0.43%    1.50%      1.51%    -1.63%   -0.63    Keryx initiated with a Market Perform at FBR Capital (Theflyonthewall.com - Factiva, 08/14/2014)

                                                                                                  U.S. HEALTH PRE-MKT: Amgen Study Failure, Tekmira Ebola Update (Bloomberg First Word - Bloomberg, 08/14/2014 06:59
                                                                                                  AM)

                                                                                                  U.S. ANALYST RATINGS: Upgrades, Downgrades, Initiations (Bloomberg First Word - Bloomberg, 08/14/2014 07:02 AM)

                                                                                                  Rating Changes, New Coverage on North American Stocks (BLOOMBERG News - Bloomberg, 08/14/2014 09:00 AM)

                                                                                                  North and South American Stock Rating Changes, New Coverage (BLOOMBERG News - Bloomberg, 08/14/2014 09:00 AM)

                                                                                                  The Baupost Group LLC Holdings in 2nd Quarter: 13F Alert (BLOOMBERG News - Bloomberg, 08/14/2014 04:38 PM)

  8/15/2014   Fri   1,523,033   $16.74   0.00%     0.27%    0.91%      0.94%    -0.94%   -0.37    Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 08/15/2014)

  8/16/2014   Sat
  8/17/2014   Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 08/17/2014)

  8/18/2014   Mon   1,711,729   $16.52   -1.31%    0.97%    1.03%      0.65%    -1.96%   -0.76    Clinical Trials and Studies; Ferric citrate may reduce dialysis patients' need for multiple medications (Clinical Trials Week -
                                                                                                  Factiva, 08/18/2014)

  8/19/2014   Tue   1,676,309   $16.22   -1.82%    0.47%    0.52%      0.37%    -2.19%   -0.85    Clinical Trials and Studies; Ferric citrate may reduce dialysis patients' need for multiple medications (Life Science Weekly -
                                                                                                  Factiva, 08/19/2014)

  8/20/2014   Wed   1,020,980   $16.18   -0.25%   -0.02%   -0.27%     -0.20%    -0.05%   -0.02    Model N Launches Model N Express as the Enterprise Grade SaaS Offering for the Midmarket (PrimeZone Media Network -
                                                                                                  Bloomberg, 08/20/2014 03:03 AM)

  8/21/2014   Thu   1,852,559   $15.63   -3.40%    0.13%   -0.89%     -0.99%    -2.41%   -0.94    BuySellSignals Analyst Report (BuySellSignals - Manual Entry, 08/21/2014)

                                                                                                  Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 08/21/2014)

  8/22/2014   Fri   1,207,789   $15.89   1.66%     0.14%    0.66%      0.67%    0.99%    0.39     Clinical Trials and Studies; Ferric citrate may reduce dialysis patients' need for multiple medications (Health & Medicine Week -
                                                                                                  Factiva, 08/22/2014)

                                                                                                  Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 08/22/2014)

                                                                                                  DJ Keryx Biopharmaceuticals Inc, Inst Holders, 2Q 2014 (KERX) (Dow Jones Institutional News - Factiva, 08/22/2014 03:54 AM)


  8/23/2014   Sat                                                                                 Keryx Biopharmaceuticals Q2 net loss increases (MarketLine (a Datamonitor Company), Company News - Factiva, 08/23/2014
                                                                                                  08:39 AM)

  8/24/2014   Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 08/24/2014)

  8/25/2014   Mon   3,650,949   $17.23   8.43%     0.42%    2.41%      2.42%    6.01%    2.33 *   Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 10-Q, Quarterly Report [Sections 13 Or 15(D)]
                                                                                                  (Aug. 7, 2014) (Biotech Business Week - Factiva, 08/25/2014)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 10-Q, Quarterly Report [Sections 13 Or 15(D)]
                                                                                                  (Aug. 7, 2014) (Pharma Business Week - Factiva, 08/25/2014)




Forensic Economics, Inc.                                                                                                                                                                                                   p. 78 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 197 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                               Events
                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Aug. 7, 2014) (Biotech
                                                                                                  Business Week - Factiva, 08/25/2014)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Aug. 7, 2014) (Pharma
                                                                                                  Business Week - Factiva, 08/25/2014)

                                                                                                  Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 08/25/2014)

                                                                                                  U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 08/25/2014 03:00 PM)

  8/26/2014   Tue   3,866,774   $17.89   3.83%     0.29%    1.26%      1.36%    2.47%    0.94     Maxim Group Analyst Report (Maxim Group - Manual Entry, 08/26/2014)

                                                                                                  Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 08/26/2014)

                                                                                                  U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 08/26/2014 03:00 PM)

                                                                                                  Largest Nasdaq Short Interest Positions as of Aug. 15 (BLOOMBERG News - Bloomberg, 08/26/2014 04:21 PM)

                                                                                                  Largest Nasdaq Short Interest vs Free Float as of Aug. 15 (BLOOMBERG News - Bloomberg, 08/26/2014 04:21 PM)

  8/27/2014   Wed   1,742,218   $18.18   1.62%    -0.02%   -0.29%     -0.22%    1.84%    0.70     Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 10-Q, Quarterly Report [Sections 13 Or 15(D)]
                                                                                                  (Aug. 7, 2014) (Biotech Week - Factiva, 08/27/2014)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Aug. 7, 2014) (Biotech
                                                                                                  Week - Factiva, 08/27/2014)

                                                                                                  Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 08/27/2014)

  8/28/2014   Thu   2,167,049   $17.81   -2.04%   -0.26%   -0.45%     -0.19%    -1.84%   -0.70    Keryx September volatility elevated (Theflyonthewall.com - Factiva, 08/28/2014)

  8/29/2014   Fri   1,421,541   $18.19   2.13%     0.51%    0.97%      0.87%    1.26%    0.48     Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 08/29/2014)

                                                                                                  MarketLine Analyst Report (Marketline - Manual Entry, 08/29/2014)

  8/30/2014   Sat
  8/31/2014   Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 08/31/2014)

                                                                                                  Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 08/31/2014)

  9/1/2014    Mon
  9/2/2014    Tue   1,728,567   $18.00   -1.04%    0.39%   -0.16%     -0.38%    -0.67%   -0.25    JMP Securities Analyst Report (JMP Securities - Manual Entry, 09/02/2014)

                                                                                                  JP Morgan Analyst Report (JP Morgan - Manual Entry, 09/02/2014)

                                                                                                  Keryx September volatility elevated into PDUFA date for Zerenex (Theflyonthewall.com - Factiva, 09/02/2014)

                                                                                                  Roth Capital Analyst Report (Roth Capital - Manual Entry, 09/02/2014)

                                                                                                  Roth Capital Analyst Report (Roth Capital - Manual Entry, 09/02/2014)

                                                                                                  CELG, GILD, ACHN, PBYI Among Favorites at UBS Into Yr End (Bloomberg First Word - Bloomberg, 09/02/2014 08:27 AM)

                                                                                                  U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 09/02/2014 11:30 AM)



Forensic Economics, Inc.                                                                                                                                                                                          p. 79 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 198 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date       Day     Volume      Price   Return   Return   Return     Return    Return t stat *                                                                Events
                                                                                                  U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 09/02/2014 03:00 PM)

  9/3/2014   Wed    2,239,342   $18.08   0.44%    -0.55%   -0.21%      0.34%    0.11%    0.04     JMP Securities Analyst Report (JMP Securities - Manual Entry, 09/03/2014)

                                                                                                  JPMorgan Analyst Report (JPMORGAN - Manual Entry, 09/03/2014)

                                                                                                  Keryx could be up another 10%-15% on FDA approval, says JPMorgan (Theflyonthewall.com - Factiva, 09/03/2014)

                                                                                                  Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 09/03/2014)

  9/4/2014   Thu    3,042,444   $17.99   -0.50%   -0.22%   -1.66%     -1.72%    1.22%    0.46     Analysts split on Keryx ahead of FDA action date (Theflyonthewall.com - Factiva, 09/04/2014)

                                                                                                  FBR Analyst Report (FBR - Manual Entry, 09/04/2014)

                                                                                                  FBR not a buyer of Keryx ahead of PDUFA date (Theflyonthewall.com - Factiva, 09/04/2014)

                                                                                                  Keryx September volatility elevated into PDUFA date for Zerenex (Theflyonthewall.com - Factiva, 09/04/2014)

                                                                                                  Stemline Therapeutics chief operating officer Hoberman Kenneth buys 04 September 2014 (News Bites - People in Business -
                                                                                                  Factiva, 09/04/2014)

                                                                                                  U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 09/04/2014 11:30 AM)

                                                                                                  Keryx Has 82% Chance of Winning FDA Zerenex Approval: Analysts (Bloomberg First Word - Bloomberg, 09/04/2014 12:43
                                                                                                  PM)

  9/5/2014   Fri   14,976,829   $17.01   -5.45%    0.45%   -0.09%     -0.36%    -5.09%   -1.92    13:44 EDT Keryx reopens, down 12.5% to $15.74 after FDA approval of Ferric... (Theflyonthewall.com - Factiva, 09/05/2014)

                                                                                                  FBR Analyst Report (FBR - Manual Entry, 09/05/2014)

                                                                                                  Ferric Citrate Approved for Phosphorus Control in Chronic Kidney Disease (CKD) Patients (Renal & Urology News - Factiva,
                                                                                                  09/05/2014)

                                                                                                  Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 09/05/2014)

                                                                                                  JMP Securities Analyst Report (JMP Securities - Manual Entry, 09/05/2014)

                                                                                                  KERYX BIOPHARMACEUTICALS INC 8-K (SEC - SEC Edgar, 09/05/2014)

                                                                                                  Keryx Biopharmaceuticals Inc Conference Call to discuss the approval of Ferric Citrate - Final (CQ FD Disclosure - Factiva,
                                                                                                  09/05/2014)

                                                                                                  Keryx Biopharmaceuticals receives FDA approval of Ferric Citrate (Reuters Significant Developments - Factiva, 09/05/2014)

                                                                                                  Keryx bounces off low following halt, levels to watch (Theflyonthewall.com - Factiva, 09/05/2014)

                                                                                                  Keryx falls after FDA approves drug with warnings on label (Theflyonthewall.com - Factiva, 09/05/2014)

                                                                                                  Keryx gains U.S. approval for kidney dialysis drug, plans launch by end of year (Boston Business Journal Online - Factiva,
                                                                                                  09/05/2014)

                                                                                                  Keryx label for Ferric Citrate positive, says Maxim (Theflyonthewall.com - Factiva, 09/05/2014)

                                                                                                  Keryx label for Ferric Citrate positive, says Maxim (Theflyonthewall.com - Factiva, 09/05/2014)


Forensic Economics, Inc.                                                                                                                                                                                                 p. 80 of 191
                                       Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 199 of 312


                                                                                          Appendix A
                                                                                 Keryx Biopharmaceuticals, Inc.
                                                                                          Chronology
                                               Market Industry   Predicted   Excess
  Date      Day      Volume   Price   Return   Return   Return     Return    Return t stat *                                                               Events

                                                                                               Keryx receives FDA approval of Ferric Citrate (Theflyonthewall.com - Factiva, 09/05/2014)

                                                                                               Keryx to resume trading at 1:40 pm ET (Theflyonthewall.com - Factiva, 09/05/2014)

                                                                                               Maxim Group Analyst Report (Maxim Group - Manual Entry, 09/05/2014)

                                                                                               MLV & Co Analyst Report (MLV & Co - Manual Entry, 09/05/2014)

                                                                                               New and generic drug approvals: Ferric Citrate, oral tablet, Keryx Biopharma Inc. (US Food and Drug Administration News -
                                                                                               Factiva, 09/05/2014)

                                                                                               S&P Global Analyst Report (S&P Global - Manual Entry, 09/05/2014)

                                                                                               Solid State Chemistry; Study Findings on Solid State Chemistry Are Outlined in Reports from Chinese Academy of Sciences
                                                                                               (Partially graphitized ordered mesoporous carbons for high-rate supercapacitors) (Chemicals & Chemistry - Factiva, 09/05/2014)


                                                                                               Stifel Analyst Report (Stifel - Manual Entry, 09/05/2014)

                                                                                               Stifel Analyst Report (Stifel - Manual Entry, 09/05/2014)

                                                                                               U.S. DAYBOOK: Non-Farm Payrolls, Keryx Pdufa, NATO Summit (Bloomberg First Word - Bloomberg, 09/05/2014 05:31 AM)

                                                                                               Keryx Biopharmaceuticals Receives FDA Approval of Ferric Citrate, a New, Oral Iron-Based Treatment for Dialysis Patients
                                                                                               With Hyperphosphatemia (GlobeNewswire - Factiva, 09/05/2014 11:18 AM)

                                                                                               Press Release: Keryx Biopharmaceuticals Receives FDA Approval of Ferric Citrate, a New, Oral Iron-Based Treatment for
                                                                                               Dialysis Patients With Hyperphosphatemia (Dow Jones Institutional News - Factiva, 09/05/2014 11:18 AM)

                                                                                               *KERYX BIOPHARMACEUTICALS GETS FDA APPROVAL OF FERRIC CITRATE, A (BLOOMBERG News - Bloomberg,
                                                                                               09/05/2014 11:18 AM)

                                                                                               Keryx Biopharmaceuticals Receives FDA Approval of Ferric Citrate, a New, Oral Iron-Based Treatment for Dialysis Patients
                                                                                               With (PrimeZone Media Network - Bloomberg, 09/05/2014 11:18 AM)

                                                                                               *KERYX BIOPHARMACEUTICALS GETS FDA APPROVAL OF FERRIC CITRATE (Bloomberg First Word - Bloomberg,
                                                                                               09/05/2014 11:18 AM)

                                                                                               *KERYX SEES HAVING APPROVED BRAND NAME ON OR PRIOR TO RELEASE (BLOOMBERG News - Bloomberg,
                                                                                               09/05/2014 11:19 AM)

                                                                                               *KERYX FERRIC CITRATE FOR HYPERPHOSPHATEMIA IN DIALYSIS PATIENTS (BLOOMBERG News - Bloomberg,
                                                                                               09/05/2014 11:19 AM)

                                                                                               Keryx Biopharma Wins FDA Approval for Ferric Citrate (Bloomberg First Word - Bloomberg, 09/05/2014 11:22 AM)

                                                                                               Keryx Biopharma gets U.S. approval for kidney drug (Reuters News - Factiva, 09/05/2014 11:28 AM)

                                                                                               U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 09/05/2014 11:30 AM)

                                                                                               Keryx Biopharmaceuticals Receives FDA Approval of Ferric Citrate, a New, Oral Iron-Based Treatment for Dialysis Patients
                                                                                               With Hyperphosphatemia (Press Association National Newswire - Factiva, 09/05/2014 11:33 AM)



Forensic Economics, Inc.                                                                                                                                                                                           p. 81 of 191
                                       Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 200 of 312


                                                                                          Appendix A
                                                                                 Keryx Biopharmaceuticals, Inc.
                                                                                          Chronology
                                               Market Industry   Predicted   Excess
  Date       Day     Volume   Price   Return   Return   Return     Return    Return t stat *                                                                 Events
                                                                                               PRESS RELEASE: Keryx Biopharmaceuticals Receives FDA Approval of Ferric Citrate, a New, Oral Iron-Based Treatment
                                                                                               for Dialysis Patients With Hyperphosphatemia (Dow Jones Newswires German - Factiva, 09/05/2014 11:33 AM)

                                                                                               MORE: Keryx Prescribing Info Includes Warning on Iron Overload (Bloomberg First Word - Bloomberg, 09/05/2014 11:37 AM)


                                                                                               Press Release: Keryx Biopharmaceuticals Receives FDA Approval of Ferric Citrate, a New, Oral Iron-Based Treatment for
                                                                                               Dialysis Patients With Hyperphosphatemia (Dow Jones Institutional News - Factiva, 09/05/2014 11:41 AM)

                                                                                               *KERYX SAYS NO DECISION ON NCE STATUS (Bloomberg First Word - Bloomberg, 09/05/2014 12:16 PM)

                                                                                               Keryx Says FDA Hasnâ€™t Yet Made Decision on NCE Status (Bloomberg First Word - Bloomberg, 09/05/2014 12:29 PM)

                                                                                               Keryx Biopharmaceuticals Receives FDA Approval of Ferric Citrate, a New, Oral Iron-Based Treatment for Dialysis Patients
                                                                                               With Hyperphosphatemia (NASDAQ OMX Nordic Exchanges - Company Notices - Factiva, 09/05/2014 12:33 PM)

                                                                                               Keryx Biopharmaceuticals Receives FDA Approval of Ferric Citrate, a New, Oral Iron-Based Treatment for Dialysis Patients
                                                                                               With Hyperphosphatemia (Thomson Reuters ONE - Factiva, 09/05/2014 12:41 PM)

                                                                                               Keryx Still Sees â€˜Reasonable Chanceâ€™ for Kidney Drug NCE Status (Bloomberg First Word - Bloomberg, 09/05/2014 12:51
                                                                                               PM)

                                                                                               *KERYX BIOPHARMACEUTICALS TO RESUME TRADING AT 1:40PM: NASDAQ (Bloomberg First Word - Bloomberg,
                                                                                               09/05/2014 01:20 PM)

                                                                                               DGAP-News: Keryx Biopharmaceuticals Receives FDA Approval of Ferric Citrate, a New, Oral Iron-Based Treatment for
                                                                                               Dialysis Patients With Hyperphosphatemia (DGAP Corporate News - Factiva, 09/05/2014 01:33 PM)

                                                                                               *KERYX SINKS 14% AFTER FDA APPROVES DRUG W/ IRON WARNING (Bloomberg First Word - Bloomberg, 09/05/2014
                                                                                               01:40 PM)

                                                                                               U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 09/05/2014 03:00 PM)

                                                                                               Keryx pill for kidney disease patients cleared, but with safety warnings attached, shares fall (The Canadian Press - Factiva,
                                                                                               09/05/2014 03:03 PM)

                                                                                               Keryx Ferric Citrate Iron Overload Warning Is Misplaced: Mizuho (Bloomberg First Word - Bloomberg, 09/05/2014 03:07 PM)

                                                                                               Keryx Biopharmaceuticals, Inc. to Present at the Rodman & Renshaw 16th Annual Global Investment Conference
                                                                                               (GlobeNewswire - Factiva, 09/05/2014 04:00 PM)

                                                                                               Keryx Biopharmaceuticals, Inc. to Present at the Rodman & Renshaw 16th Annual Global Investment Conference (PrimeZone
                                                                                               Media Network - Bloomberg, 09/05/2014 04:00 PM)

                                                                                               U.S. WRAP: Stocks Rise After Payrolls Report, Ukraine Cease-Fire (Bloomberg First Word - Bloomberg, 09/05/2014 04:37 PM)


                                                                                               Michael Kors and Gap are big market movers (Associated Press Newswires - Factiva, 09/05/2014 04:45 PM)

                                                                                               Keryx Biopharm Files 8K - Other Events >KERX (Dow Jones Institutional News - Factiva, 09/05/2014 05:04 PM)

                                                                                               UPDATE 1-FDA approves Keryx's kidney drug with warnings, shares fall (Reuters News - Factiva, 09/05/2014 05:08 PM)

  9/6/2014   Sat                                                                               Warnings Issued for Keryx Dialysis Drug (NYTimes.com Feed - Factiva, 09/06/2014)

Forensic Economics, Inc.                                                                                                                                                                                                 p. 82 of 191
                                           Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 201 of 312


                                                                                               Appendix A
                                                                                      Keryx Biopharmaceuticals, Inc.
                                                                                               Chronology
                                                   Market Industry   Predicted   Excess
  Date       Day     Volume      Price   Return    Return   Return     Return    Return t stat *                                                                Events

                                                                                                    Warnings Issued for Keryx Dialysis Drug (The New York Times - Factiva, 09/06/2014)

                                                                                                    WARNINGS ISSUED FOR KERYX DIALYSIS DRUG (The New York Times Abstracts - Factiva, 09/06/2014)

                                                                                                    Wright Reports Analyst Report (Wright Reports - Manual Entry, 09/06/2014)

                                                                                                    Correction: Keryx-Drug Approval story (Associated Press Newswires - Factiva, 09/06/2014 09:01 AM)

  9/7/2014   Sun                                                                                    ACT Gets Its Act Right, HART Given Privileged Status, FDA Nod Fails To Lift KERX (RTT News - Factiva, 09/07/2014)

                                                                                                    Money In Brief (Observer-Dispatch - Factiva, 09/07/2014)

                                                                                                    TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 09/07/2014)

  9/8/2014   Mon   13,356,164   $15.11   -11.17%    0.21%    0.85%      0.97%    -12.14%   -4.55 ** 06:26 EDT Keryx downgraded to Underperform from Market Perform at FBR... (Theflyonthewall.com - Factiva, 09/08/2014)

                                                                                                    Brean Capital Analyst Report (Brean Capital - Manual Entry, 09/08/2014)

                                                                                                    FBR Analyst Report (FBR - Manual Entry, 09/08/2014)

                                                                                                    FDA approves ferric citrate for CKD dialysis patients with hyperphosphatemia. (PBR Pharmaceutical Business Review - Factiva,
                                                                                                    09/08/2014)

                                                                                                    FDA approves Keryx Biopharmaceuticals' kidney drug ferric citrate with warnings, shares crash. (BioSpace - Factiva,
                                                                                                    09/08/2014)

                                                                                                    FDA Approves Keryx's Kidney Disease Drug Ferric Citrate (Drug Industry Daily - Factiva, 09/08/2014)

                                                                                                    FORM 8-K: KERYX BIOPHARMACEUTICALS FILES CURRENT REPORT (US Fed News - Factiva, 09/08/2014)

                                                                                                    JP Morgan Analyst Report (JP Morgan - Manual Entry, 09/08/2014)

                                                                                                    Keryx Biopharmaceuticals wins US FDA approval for ferric citrate for dialysis patients with hyperphosphatemia (FinancialWire
                                                                                                    - Factiva, 09/08/2014)

                                                                                                    Keryx Biopharmaceuticals wins US FDA approval for ferric citrate for dialysis patients with hyperphosphatemia (M2 Pharma -
                                                                                                    Factiva, 09/08/2014)

                                                                                                    Keryx downgraded to Underperform from Market Perform at FBR Capital (Theflyonthewall.com - Factiva, 09/08/2014)

                                                                                                    Keryx label for ferric citrate incrementally negative, says JPMorgan (Theflyonthewall.com - Factiva, 09/08/2014)

                                                                                                    Keryx price target raised to $32 from $30 at Roth Capital (Theflyonthewall.com - Factiva, 09/08/2014)

                                                                                                    Keryx's FDA Approval a Mixed Bag (Barron's Online - Factiva, 09/08/2014)

                                                                                                    Ladenburg Analyst Report (Ladenburg - Manual Entry, 09/08/2014)

                                                                                                    Maxim Group Analyst Report (Maxim Group - Manual Entry, 09/08/2014)

                                                                                                    On The Fly: Closing Wrap (Theflyonthewall.com - Factiva, 09/08/2014)

                                                                                                    Roth Capital Analyst Report (Roth Capital - Manual Entry, 09/08/2014)


Forensic Economics, Inc.                                                                                                                                                                                                  p. 83 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 202 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                                 Events

                                                                                                  The Street Analyst Report (The Street - Manual Entry, 09/08/2014)

                                                                                                  US FDA approves Keryx's Ferric Citrate for CKD (IHS Global Insight Daily Analysis - Factiva, 09/08/2014)

                                                                                                  European Health-Care Pre-Market: Astra, Carmat, Novartis, Roche (Bloomberg First Word - Bloomberg, 09/08/2014 02:45 AM)


                                                                                                  Fresenius Medical Could See Upside After Zerenex Approval: UBS (Bloomberg First Word - Bloomberg, 09/08/2014 03:00 AM)

                                                                                                  Galenica to See Limited Impact From Zerenex Approval: Vontobel (Bloomberg First Word - Bloomberg, 09/08/2014 03:24 AM)

                                                                                                  *KERYX CUT TO UNDERPERFORM VS MARKET PERFORM AT FBR CAPITAL (Bloomberg First Word - Bloomberg,
                                                                                                  09/08/2014 06:18 AM)

                                                                                                  BUZZ-U.S. Stocks on the Move-Keryx, GlaxoSmithKline, Astrazeneca (Reuters News - Factiva, 09/08/2014 06:36 AM)

                                                                                                  U.S. HEALTH PRE-MKT: Merck Suit, BioCrystâ€™s Peramivir Analysis (Bloomberg First Word - Bloomberg, 09/08/2014 06:57
                                                                                                  AM)

                                                                                                  BUZZ-U.S. Stocks on the Move-Keryx, GlaxoSmithKline, Yahoo, Boeing (Reuters News - Factiva, 09/08/2014 07:38 AM)

                                                                                                  U.S. ANALYST RATINGS: Upgrades, Downgrades, Initiations (Bloomberg First Word - Bloomberg, 09/08/2014 07:39 AM)

                                                                                                  *Keryx Biopharmaceuticals Cut to Underperform From Mkt Perform by FBR Capital Markets >KERX (Dow Jones
                                                                                                  Institutional News - Factiva, 09/08/2014 09:04 AM)

                                                                                                  Keryx Peak Revenues Reduced at FBR to Reflect Label Restrictions (Bloomberg First Word - Bloomberg, 09/08/2014 09:18 AM)


                                                                                                  FDA Classifies Keryx Drug as New Formulation/New Manufacturer (Bloomberg First Word - Bloomberg, 09/08/2014 03:40 PM)


  9/9/2014    Tue   4,996,499   $14.63   -3.18%   -0.87%   -1.31%     -0.74%    -2.44%   -0.85    Maxim Group Analyst Report (Maxim Group - Manual Entry, 09/09/2014)

                                                                                                  Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 09/09/2014)

                                                                                                  Biotech Stocks Under Review -- Keryx Biopharma, Sangamo BioSciences, Regeneron Pharma, Sunesis Pharma, and Idera
                                                                                                  Pharma (PR Newswire (U.S.) - Factiva, 09/09/2014 09:10 AM)

  9/10/2014   Wed   8,884,576   $14.40   -1.57%    0.76%    1.93%      1.65%    -3.22%   -1.12    KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 09/10/2014)

                                                                                                  Keryx registered, USA (hyperphosphatemia). (R & D Focus Drug News - Factiva, 09/10/2014)

                                                                                                  Taiwan Business Briefs (Taipei Times - Factiva, 09/10/2014)

                                                                                                  Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 09/10/2014)

                                                                                                  Market Activity, Drug Approval, Upcoming Conference, and Presentation of Clinical Data - Research Reports on Jazz, Keryx,
                                                                                                  Vertex, WellPoint and GSK (PR Newswire (U.S.) - Factiva, 09/10/2014 09:15 AM)

                                                                                                  Largest Nasdaq Short Interest Positions as of Aug. 29 (BLOOMBERG News - Bloomberg, 09/10/2014 04:22 PM)

                                                                                                  Largest Nasdaq Short Interest vs Free Float as of Aug. 29 (BLOOMBERG News - Bloomberg, 09/10/2014 04:22 PM)


Forensic Economics, Inc.                                                                                                                                                                                           p. 84 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 203 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                                 Events

                                                                                                  James F Oliviero, CFO, Sells 144,237 KERX US 09/08/14 (BLOOMBERG News - Bloomberg, 09/10/2014 08:01 PM)

                                                                                                  CFO OLIVIERO III Acquires 105,763 Of KERYX BIOPHARMACEUTICALS INC >KERX (Dow Jones Institutional News -
                                                                                                  Factiva, 09/10/2014 08:02 PM)

  9/11/2014   Thu   3,863,220   $14.65   1.74%     0.12%   -0.44%     -0.61%    2.34%    0.81     Brean Capital Analyst Report (Brean Capital - Manual Entry, 09/11/2014)

                                                                                                  Keryx Biopharmaceuticals chief financial officer and company secretary James F. Oliviero sells 10 September 2014 (News Bites
                                                                                                  - People in Business - Factiva, 09/11/2014)

                                                                                                  Summer Street chief scientific officer holds an analyst/industry conference call (Theflyonthewall.com - Factiva, 09/11/2014)

                                                                                                  Rockwell Medical Climbs 8.9% Pre-mkt (Bloomberg First Word - Bloomberg, 09/11/2014 08:37 AM)

                                                                                                  The Zacks Analyst Blog Highlights: AbbVie, Infinity Pharmaceuticals, Keryx Biopharmaceuticals, Gilead and Amgen (PR
                                                                                                  Newswire (U.S.) - Factiva, 09/11/2014 09:30 AM)

                                                                                                  U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 09/11/2014 03:00 PM)

  9/12/2014   Fri   2,653,403   $14.34   -2.12%   -0.53%   -1.27%     -1.07%    -1.05%   -0.37    FDA Approves Keryx's Kidney Disease Drug Ferric Citrate (FDAnews Drug Daily Bulletin - Factiva, 09/12/2014)

                                                                                                  Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 09/12/2014)

                                                                                                  KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 09/12/2014)

                                                                                                  Keryx Iron Overload Gives Need for RMTIâ€™s Triferic: Summer St. (Bloomberg First Word - Bloomberg, 09/12/2014 09:19
                                                                                                  AM)

                                                                                                  Clinical Development News, Sept. 8-12 (VentureWire - Factiva, 09/12/2014 03:02 PM)

                                                                                                  Ron Bentsur, CEO, Sells 50,000 KERX US 09/12/14 (BLOOMBERG News - Bloomberg, 09/12/2014 08:33 PM)

  9/13/2014   Sat
  9/14/2014   Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 09/14/2014)

  9/15/2014   Mon   4,103,934   $13.84   -3.49%   -1.06%   -1.53%     -0.96%    -2.53%   -0.88    Keryx Biopharmaceuticals chief executive officer and director Ron Bentsur sells 14 September 2014 (News Bites - People in
                                                                                                  Business - Factiva, 09/15/2014)

                                                                                                  KERYX BIOPHARMACEUTICALS REPORTS DISPOSITION BY CEO BENTSUR (New York) (US Fed News - Factiva,
                                                                                                  09/15/2014)

                                                                                                  Nitrogen; Investigators at Ruhr University Discuss Findings in Nitrogen (Effect of nitrogen doping on the reducibility, activity
                                                                                                  and selectivity of carbon nanotube-supported iron catalysts applied in CO2 hydrogenation) (Nanotechnology Weekly - Factiva,
                                                                                                  09/15/2014)

                                                                                                  Smart Insider Analyst Report (Smart Insider - Manual Entry, 09/15/2014)

                                                                                                  SummerStreet Analyst Report (SummerStreet - Manual Entry, 09/15/2014)

                                                                                                  Weekly Market Movers (to 12 Sep 2014) (EP Vantage - Factiva, 09/15/2014)

                                                                                                  Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 09/15/2014)



Forensic Economics, Inc.                                                                                                                                                                                                  p. 85 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 204 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                               Events
                                                                                                  Keryx Ferric Citrate Will Have â€˜Tough Timeâ€™ Competing: Summer St (Bloomberg First Word - Bloomberg, 09/15/2014
                                                                                                  09:14 AM)

                                                                                                  Keryx Falls 4.1% Nears Last Weekâ€™s Low; CEO Sold 50k Shares Fri (Bloomberg First Word - Bloomberg, 09/15/2014 01:23
                                                                                                  PM)

  9/16/2014   Tue   2,815,455   $13.55   -2.10%    0.75%    1.92%      1.62%    -3.72%   -1.29    Akebia Therapeutics appoints Ronald C. Renaud, Jr. as director 15 September 2014 (News Bites - People in Business - Factiva,
                                                                                                  09/16/2014)

                                                                                                  H.C. Wainwright & Co. Analyst Report (H.C. Wainwright & Co. - Manual Entry, 09/16/2014)

                                                                                                  Research and Markets: Global Iron Deficiency Anemia Therapeutics Pipeline Review H2 2014 - 5 Companies & 7 Drug Profiles
                                                                                                  (Business Wire - Factiva, 09/16/2014 10:49 AM)

                                                                                                  Keryx Says in â€˜Good Placeâ€™ Regarding Renvela Generics (Bloomberg First Word - Bloomberg, 09/16/2014 12:51 PM)

  9/17/2014   Wed   2,467,223   $13.69   1.03%     0.21%    0.72%      0.59%    0.45%    0.15     Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 09/17/2014)

  9/18/2014   Thu   2,081,400   $13.68   -0.07%    0.69%    0.81%      0.36%    -0.43%   -0.15
  9/19/2014   Fri   3,294,746   $13.48   -1.46%   -0.30%    0.08%      0.23%    -1.69%   -0.58    Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 09/19/2014)

                                                                                                  MarketLine Analyst Report (Marketline - Manual Entry, 09/19/2014)

                                                                                                  Nitrogen; Investigators at Ruhr University Discuss Findings in Nitrogen (Effect of nitrogen doping on the reducibility, activity
                                                                                                  and selectivity of carbon nanotube-supported iron catalysts applied in CO2 hydrogenation) (Science Letter - Factiva, 09/19/2014)


  9/20/2014   Sat
  9/21/2014   Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 09/21/2014)

  9/22/2014   Mon   2,620,655   $12.99   -3.64%   -1.14%   -1.01%     -0.41%    -3.22%   -1.12    FDA Actions; Keryx Biopharmaceuticals receives FDA approval of ferric citrate (Pharma Business Week - Factiva, 09/22/2014)


                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                  Ownership of Securities (Sept. 10, 2014) (Biotech Business Week - Factiva, 09/22/2014)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                  Ownership of Securities (Sept. 10, 2014) (Pharma Business Week - Factiva, 09/22/2014)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Sept. 5, 2014) (Biotech
                                                                                                  Business Week - Factiva, 09/22/2014)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Sept. 5, 2014) (Pharma
                                                                                                  Business Week - Factiva, 09/22/2014)

                                                                                                  Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 09/22/2014)

  9/23/2014   Tue   2,766,506   $12.71   -2.16%   -0.42%   -0.29%     -0.15%    -2.01%   -0.69    Biological Factors; Researchers from University of Maryland Report Findings in Metalloporphyrins [Enhancement of Non-

  9/24/2014   Wed   1,482,613   $13.07   2.83%     1.03%    2.86%      2.41%    0.42%    0.14     FDA Actions; Keryx Biopharmaceuticals receives FDA approval of ferric citrate (Biotech Week - Factiva, 09/24/2014)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                  Ownership of Securities (Sept. 10, 2014) (Biotech Week - Factiva, 09/24/2014)


Forensic Economics, Inc.                                                                                                                                                                                                p. 86 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 205 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                                 Events
                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Sept. 5, 2014) (Biotech
                                                                                                  Week - Factiva, 09/24/2014)

                                                                                                  Largest Nasdaq Short Interest Changes as of Sept. 15 (BLOOMBERG News - Bloomberg, 09/24/2014 04:21 PM)

                                                                                                  Largest Nasdaq Short Interest Positions as of Sept. 15 (BLOOMBERG News - Bloomberg, 09/24/2014 04:21 PM)

                                                                                                  Largest Nasdaq Short Interest vs Free Float as of Sept. 15 (BLOOMBERG News - Bloomberg, 09/24/2014 04:21 PM)

  9/25/2014   Thu   3,132,318   $13.15    0.61%   -1.94%   -2.07%     -2.13%     2.74%    1.17
  9/26/2014   Fri   1,273,833   $13.08   -0.53%    1.03%    1.00%      0.53%    -1.06%   -0.45    FDA Actions; Keryx Biopharmaceuticals receives FDA approval of ferric citrate (Health & Medicine Week - Factiva, 09/26/2014)


                                                                                                  Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 09/26/2014)

                                                                                                  Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 09/26/2014)

  9/27/2014   Sat
  9/28/2014   Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 09/28/2014)

  9/29/2014   Mon   1,513,962   $13.70   4.74%    -0.13%   -0.10%     -0.38%    5.12%    2.18 *   JMP Securities Analyst Report (JMP Securities - Manual Entry, 09/29/2014)

                                                                                                  Keryx Biopharma Begins Phase 3 Trial Of Ferric Citrate - Quick Facts (RTT News - Factiva, 09/29/2014)

                                                                                                  Keryx Biopharmaceuticals (KERX) initiates pivotal phase 3 study of Ferric Citrate for the treatment of iron deficiency anaemia
                                                                                                  in patients with non-dialysis dependent chronic kidney disease. (BioSpace - Factiva, 09/29/2014)

                                                                                                  Keryx Biopharmaceuticals Inc initiates pivotal Phase 3 study of Ferric Citrate (Reuters Significant Developments - Factiva,
                                                                                                  09/29/2014)

                                                                                                  Keryx initiates pivotal Phase 3 study of Ferric Citrate (Theflyonthewall.com - Factiva, 09/29/2014)

                                                                                                  MLV & Co Analyst Report (MLV & Co - Manual Entry, 09/29/2014)

                                                                                                  Opinion/decision on a Paediatric Investigation Plan (PIP): Ferric citrate. Therapeutic area: Uro-nephrology (updated) (EMEA-
                                                                                                  001213-PIP02-12-M01). (EMEA (European Medicines Agency) - Factiva, 09/29/2014)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                  Ownership of Securities (Sept. 12, 2014) (Pharma Business Week - Factiva, 09/29/2014)

                                                                                                  Roth Capital Analyst Report (Roth Capital - Manual Entry, 09/29/2014)

                                                                                                  Roth Capital Analyst Report (Roth Capital - Manual Entry, 09/29/2014)

                                                                                                  Keryx Biopharmaceuticals Initiates Pivotal Phase 3 Study of Ferric Citrate for the Treatment of Iron Deficiency Anemia in
                                                                                                  Patients With Non-Dialysis Dependent Chronic Kidney Disease (GlobeNewswire - Factiva, 09/29/2014 07:30 AM)

                                                                                                  Press Release: Keryx Biopharmaceuticals Initiates Pivotal Phase 3 Study of Ferric Citrate for the Treatment of Iron Deficiency
                                                                                                  Anemia in Patients With Non-Dialysis Dependent Chronic Kidney Disease (Dow Jones Institutional News - Factiva, 09/29/2014
                                                                                                  07:30 AM)

                                                                                                  Keryx Biopharmaceuticals Initiates Pivotal Phase 3 Study of Ferric Citrate for the Treatment of Iron Deficiency Anemia in
                                                                                                  (PrimeZone Media Network - Bloomberg, 09/29/2014 07:30 AM)



Forensic Economics, Inc.                                                                                                                                                                                                  p. 87 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 206 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                                Events
                                                                                                  *KERYX BIOPHARMACEUTICALS BEGINS PIVOTAL PHASE 3 STUDY OF FERRIC (BLOOMBERG News - Bloomberg,
                                                                                                  09/29/2014 07:31 AM)

                                                                                                  *KERYX BIOPHARMACEUTICALS BEGINS PHASE 3 STUDY OF FERRIC (Bloomberg First Word - Bloomberg, 09/29/2014
                                                                                                  07:31 AM)

                                                                                                  *KERYX PHASE 3 STUDY FOR TREATMENT OF IRON DEFICIENCY ANEMIA (BLOOMBERG News - Bloomberg,
                                                                                                  09/29/2014 07:32 AM)

                                                                                                  Keryx Starts Ferric Citrate Ph3 Trial in Pre-Dialysis Patients (Bloomberg First Word - Bloomberg, 09/29/2014 07:35 AM)

                                                                                                  U.S. HEALTH PRE-MKT: Ambit M&A, AbbVie, Exelixis Data at ESMO (Bloomberg First Word - Bloomberg, 09/29/2014 08:03
                                                                                                  AM)

                                                                                                  Keryxâ€™s Pricing Per Ferric Citrate Pill Seen Attractive: Roth (Bloomberg First Word - Bloomberg, 09/29/2014 01:50 PM)

  9/30/2014   Tue   2,014,536   $13.75   0.36%    -0.26%   -1.02%     -1.32%    1.68%   0.70      BuySellSignals Analyst Report (BuySellSignals - Manual Entry, 09/30/2014)

                                                                                                  FBR Analyst Report (FBR - Manual Entry, 09/30/2014)

                                                                                                  H.C. Wainwright & Co. Analyst Report (H.C. Wainwright & Co. - Manual Entry, 09/30/2014)

                                                                                                  KERYX BIOPHARMACEUTICALS INC PRE 14A (SEC - SEC Edgar, 09/30/2014)

                                                                                                  Maxim Group Analyst Report (Maxim Group - Manual Entry, 09/30/2014)

                                                                                                  NEW CONTRACTS/EXPANSIONS/REVAMPS: NURAY PLANS A UNIT IN TN (is scheduled for completion during Oct-Dec
                                                                                                  2014) (Indian Business Insight - Factiva, 09/30/2014)

  10/1/2014   Wed   2,338,823   $14.39   4.65%    -1.58%   -1.37%     -1.30%    5.96%   2.51 *    FBR Analyst Report (FBR - Manual Entry, 10/01/2014)

                                                                                                  Keryx Biopharmaceuticals (KERX) announces issuance of a new US patent for ferric citrate covering orally administrable
                                                                                                  forms. (BioSpace - Factiva, 10/01/2014)

                                                                                                  Keryx Biopharmaceuticals Inc announces issuance of new U.S. patent for Ferric Citrate Covering Orally Administrable Forms
                                                                                                  (Reuters Significant Developments - Factiva, 10/01/2014)

                                                                                                  Keryx issued new U.S. patent for Ferric Citrate (Theflyonthewall.com - Factiva, 10/01/2014)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                  Ownership of Securities (Sept. 12, 2014) (Biotech Week - Factiva, 10/01/2014)

                                                                                                  Stifel Analyst Report (Stifel - Manual Entry, 10/01/2014)

                                                                                                  Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 10/01/2014)

                                                                                                  Keryx Biopharmaceuticals Announces Issuance of a New U.S. Patent for Ferric Citrate Covering Orally Administrable Forms
                                                                                                  (GlobeNewswire - Factiva, 10/01/2014 07:30 AM)

                                                                                                  Keryx Reports Issuance of New US Patent for Ferric Citrate Covering Orally Administrable Forms (Benzinga.com - Factiva,
                                                                                                  10/01/2014 07:30 AM)

                                                                                                  Press Release: Keryx Biopharmaceuticals Announces Issuance of a New U.S. Patent for Ferric Citrate Covering Orally
                                                                                                  Administrable Forms (Dow Jones Institutional News - Factiva, 10/01/2014 07:30 AM)

Forensic Economics, Inc.                                                                                                                                                                                              p. 88 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 207 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                               Events

                                                                                                  *KERYX BIOPHARMACEUTICALS REPORTS ISSUANCE OF A NEW U.S. PATENT (BLOOMBERG News - Bloomberg,
                                                                                                  10/01/2014 07:30 AM)

                                                                                                  Keryx Biopharmaceuticals Announces Issuance of a New U.S. Patent for Ferric Citrate Covering Orally Administrable Forms
                                                                                                  (PrimeZone Media Network - Bloomberg, 10/01/2014 07:30 AM)

                                                                                                  *KERYX TO FILE FOR PATENT TERM EXTENSION FOR FERRIC CITRATE (BLOOMBERG News - Bloomberg,
                                                                                                  10/01/2014 07:33 AM)

                                                                                                  Keryx Gets Patent for Oral Ferric Citrate (Bloomberg First Word - Bloomberg, 10/01/2014 07:41 AM)

                                                                                                  BUZZ-Keryx Biopharmaceuticals Inc: Kidney drug gets new patent (Reuters News - Factiva, 10/01/2014 10:49 AM)

                                                                                                  U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 10/01/2014 11:30 AM)

                                                                                                  CORRECTED-BUZZ-U.S. Stocks on the Move-Ebola drug developers, railcar companies (Reuters News - Factiva, 10/01/2014
                                                                                                  12:19 PM)

                                                                                                  BUZZ-U.S. Stocks on the Move-Ebola drug developers, airline companies (Reuters News - Factiva, 10/01/2014 12:35 PM)

                                                                                                  BUZZ-U.S. Stocks on the Move-New York Times, Ardelyx, Westport (Reuters News - Factiva, 10/01/2014 01:04 PM)

                                                                                                  BUZZ-U.S. Stocks on the Move-NY Times, Ardelyx, Tekmira, Acuity (Reuters News - Factiva, 10/01/2014 02:30 PM)

  10/2/2014   Thu   2,128,825   $15.63   8.62%     0.18%   -0.28%     -0.62%    9.24%   3.80 ** Brean Capital Analyst Report (Brean Capital - Manual Entry, 10/02/2014)

                                                                                                  JMP Securities Analyst Report (JMP Securities - Manual Entry, 10/02/2014)

                                                                                                  Maxim Group Analyst Report (Maxim Group - Manual Entry, 10/02/2014)

                                                                                                  Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 10/02/2014)

                                                                                                  Keryx Likely to Get 5-Yr Patent Term Extension: Brean Capital (Bloomberg First Word - Bloomberg, 10/02/2014 07:56 AM)

                                                                                                  The Majority of Surveyed Nephrologists Do Not Differentiate Among Oral HIF-PH Inhibitors in Late Stage Clinical
                                                                                                  Development (PR Newswire (U.S.) - Factiva, 10/02/2014 11:30 AM)

  10/3/2014   Fri   2,833,203   $16.10   3.01%     1.03%    2.37%      2.11%    0.90%   0.35      Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 10/03/2014)

                                                                                                  JMP Securities Analyst Report (JMP Securities - Manual Entry, 10/03/2014)

                                                                                                  S&P Global Analyst Report (S&P Global - Manual Entry, 10/03/2014)

                                                                                                  Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 10/03/2014)

                                                                                                  Clinical Development News, Sept. 29-Oct. 3 (VentureWire - Factiva, 10/03/2014 03:29 PM)

  10/4/2014   Sat                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                  Ownership of Securities (Sept. 12, 2014) (Obesity, Fitness & Wellness Week - Factiva, 10/04/2014)

                                                                                                  Research and Markets; Global Iron Deficiency Anemia Therapeutics Pipeline Review H2 2014 - 5 Companies & 7 Drug Profiles
                                                                                                  (Investment Weekly News - Factiva, 10/04/2014)



Forensic Economics, Inc.                                                                                                                                                                                            p. 89 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 208 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                               Events
                                                                                                  Wright Reports Analyst Report (Wright Reports - Manual Entry, 10/04/2014)

  10/5/2014   Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 10/05/2014)

  10/6/2014   Mon   1,971,804   $16.33   1.43%    -0.46%   -1.22%     -1.28%    2.71%    1.06     Sabrient Systems, LLC Analyst Report (Sabrient Systems, LLC - Manual Entry, 10/06/2014)

                                                                                                  Weekly Market Movers (to 3 Oct 2014) (EP Vantage - Factiva, 10/06/2014)

                                                                                                  Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 10/06/2014)

                                                                                                  U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 10/06/2014 03:00 PM)

  10/7/2014   Tue   1,727,828   $15.68   -3.98%   -1.56%   -1.92%     -1.49%    -2.49%   -0.97    KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 10/07/2014)

                                                                                                  KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 10/07/2014)

                                                                                                  Ron Bentsur, CEO, Sells 70,838 KERX US 10/03/14-10/06/14 (BLOOMBERG News - Bloomberg, 10/07/2014 08:00 PM)

                                                                                                  James F Oliviero, CFO, Sells 2,694 KERX US 10/03/14 (BLOOMBERG News - Bloomberg, 10/07/2014 08:01 PM)

                                                                                                  CEO BENTSUR Acquires 67,330 Of KERYX BIOPHARMACEUTICALS INC >KERX (Dow Jones Institutional News - Factiva,
                                                                                                  10/07/2014 08:03 PM)

                                                                                                  CFO OLIVIERO III Acquires 2,434 Of KERYX BIOPHARMACEUTICALS INC >KERX (Dow Jones Institutional News -
                                                                                                  Factiva, 10/07/2014 08:06 PM)

  10/8/2014   Wed   2,709,944   $16.49   5.17%     1.91%    2.90%      2.41%    2.76%    1.07     Keryx Biopharmaceuticals chief executive officer and director Ron Bentsur sells 07 October 2014 (News Bites - People in
                                                                                                  Business - Factiva, 10/08/2014)

                                                                                                  Keryx Biopharmaceuticals chief executive officer and director Ron Bentsur sells 07 October 2014 (News Bites - People in
                                                                                                  Business - Factiva, 10/08/2014)

                                                                                                  Keryx Biopharmaceuticals chief financial officer and company secretary James F. Oliviero sells 07 October 2014 (News Bites -
                                                                                                  People in Business - Factiva, 10/08/2014)

                                                                                                  Keryx management to meet with Brean Capital (Theflyonthewall.com - Factiva, 10/08/2014)

                                                                                                  Novartis, Rockwell Medical Drugs to Face FDA Advisory Panel (Bloomberg First Word - Bloomberg, 10/08/2014 09:03 AM)

                                                                                                  Critical Alerts For Johnson Controls, iRobot, Smith & Wesson, Keryx Biopharmaceuticals and ServiceNow Released By
                                                                                                  InvestorsObserver (PR Newswire (U.S.) - Factiva, 10/08/2014 09:31 AM)

                                                                                                  U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 10/08/2014 11:30 AM)

  10/9/2014   Thu   1,938,614   $15.82   -4.06%   -2.02%   -2.44%     -2.22%    -1.84%   -0.72    KERYX BIOPHARMACEUTICALS INC SC 13G/A (SEC - SEC Edgar, 10/09/2014)

                                                                                                  Nasdaq Short Interest as of Sept. 30 (BLOOMBERG News - Bloomberg, 10/09/2014 04:22 PM)

                                                                                                  Largest Nasdaq Short Interest Changes as of Sept. 30 (BLOOMBERG News - Bloomberg, 10/09/2014 04:23 PM)

                                                                                                  Largest Nasdaq Short Interest Positions as of Sept. 30 (BLOOMBERG News - Bloomberg, 10/09/2014 04:23 PM)

                                                                                                  Largest Nasdaq Short Interest vs Free Float as of Sept. 30 (BLOOMBERG News - Bloomberg, 10/09/2014 04:23 PM)



Forensic Economics, Inc.                                                                                                                                                                                               p. 90 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 209 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date       Day     Volume     Price   Return   Return   Return     Return    Return t stat *                                                                Events
                                                                                                  *KERYX BIOPHARMA HOLDER BAUPOST REPORTS PASSIVE STAKE 19.93% (BLOOMBERG News - Bloomberg,
                                                                                                  10/09/2014 04:24 PM)

  10/10/2014 Fri   2,889,907   $14.98   -5.31%   -2.33%   -1.96%     -1.75%    -3.56%   -1.38     Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 10/10/2014)

                                                                                                  KERYX BIOPHARMACEUTICALS INC DEF 14A (SEC - SEC Edgar, 10/10/2014)

                                                                                                  Michael P. Tarnok of Keryx Biopharmaceuticals in top 10% of NASDAQ Chairman Scorecard for past year (News Bites -
                                                                                                  People in Business - Factiva, 10/10/2014)

                                                                                                  U.S. HEALTH PRE-MKT: Exact Sciences Gains on Coverage Decision (Bloomberg First Word - Bloomberg, 10/10/2014 06:45
                                                                                                  AM)

                                                                                                  U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 10/10/2014 11:30 AM)

                                                                                                  U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 10/10/2014 03:00 PM)

  10/11/2014 Sat
  10/12/2014 Sun                                                                                  TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 10/12/2014)

  10/13/2014 Mon   1,924,062   $15.30   2.14%    -1.46%   -2.08%     -2.31%    4.45%    1.72      Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form PRE 14A, Other Preliminary Proxy Statements
                                                                                                  (Sept. 30, 2014) (Pharma Business Week - Factiva, 10/13/2014)

                                                                                                  Roth Capital Analyst Report (Roth Capital - Manual Entry, 10/13/2014)

  10/14/2014 Tue   1,222,303   $15.19   -0.72%    0.32%   -0.57%     -0.69%    -0.03%   -0.01
  10/15/2014 Wed   2,093,373   $15.54    2.30%   -0.27%    0.41%      0.44%     1.86%    0.71     Daniel P. Regan of Keryx Biopharmaceuticals in top 10% of NASDAQ Director Scorecard for past year (News Bites - People in
                                                                                                  Business - Factiva, 10/15/2014)

                                                                                                  Panion & BF Biotech Inc. Patent Issued for Ferric Organic Compounds, Uses Thereof and Methods of Making Same (Biotech
                                                                                                  Week - Factiva, 10/15/2014)

  10/16/2014 Thu   1,998,017   $16.02    3.09%    0.05%    1.76%      1.96%     1.12%    0.43
  10/17/2014 Fri   1,626,630   $15.37   -4.06%    0.97%    1.64%      1.75%    -5.81%   -2.24 *   Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 10/17/2014)

                                                                                                  Keryx down 4.4% to $15.31, Orange Book cited (Theflyonthewall.com - Factiva, 10/17/2014)

                                                                                                  Panion & BF Biotech Inc. Patent Issued for Ferric Organic Compounds, Uses Thereof and Methods of Making Same (Health &
                                                                                                  Medicine Week - Factiva, 10/17/2014)

                                                                                                  Keryxâ€™s Ferric Citrate NCE Status Not Listed in Sept Orange Book (Bloomberg First Word - Bloomberg, 10/17/2014 02:36
                                                                                                  PM)

  10/18/2014 Sat                                                                                  Panion & BF Biotech Inc. Patent Issued for Ferric Organic Compounds, Uses Thereof and Methods of Making Same (Obesity,

  10/19/2014 Sun
  10/20/2014 Mon     923,588   $15.52   0.98%     1.35%    1.64%      1.57%    -0.59%   -0.22     GlobalData Analyst Report (GLOBALDATA - Manual Entry, 10/20/2014)

                                                                                                  Keryx management to meet with Oppenheimer (Theflyonthewall.com - Factiva, 10/20/2014)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                  Ownership of Securities (Oct. 7, 2014) (Pharma Business Week - Factiva, 10/20/2014)



Forensic Economics, Inc.                                                                                                                                                                                            p. 91 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 210 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date       Day     Volume     Price   Return   Return   Return     Return    Return t stat *                                                               Events
  10/21/2014 Tue     913,006   $15.92   2.58%     2.40%    3.22%      3.14%    -0.56%   -0.21    Technical Data on Biotech Equities - Intrexon, Keryx Biopharma, Spectrum Pharma, Sangamo BioSciences, Cubist Pharma
                                                                                                 (India Pharma News - Factiva, 10/21/2014)

                                                                                                 Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 10/21/2014)

                                                                                                 Technical Data on Biotech Equities - Intrexon, Keryx Biopharma, Spectrum Pharma, Sangamo BioSciences, and Cubist
                                                                                                 Pharma (PR Newswire (U.S.) - Factiva, 10/21/2014 09:15 AM)

  10/22/2014 Wed   1,179,501   $16.01   0.57%    -0.83%   -0.78%     -0.70%    1.26%    0.48     Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial

  10/23/2014 Thu   1,358,814   $16.56   3.44%     1.60%    2.68%      2.62%    0.82%    0.31     Keryx Biopharmaceuticals Announces Ferric Citrate Presentations at the Upcoming American Society of Nephrology Kidney
                                                                                                 Week 2014 Annual Meeting (GlobeNewswire - Factiva, 10/23/2014 10:52 AM)

                                                                                                 Keryx Biopharmaceuticals Announces Ferric Citrate Presentations at the Upcoming American Society of Nephrology Kidney
                                                                                                 Week 2014 (PrimeZone Media Network - Bloomberg, 10/23/2014 10:52 AM)

                                                                                                 Press Release: Keryx Biopharmaceuticals Announces Ferric Citrate Presentations at the Upcoming American Society of
                                                                                                 Nephrology Kidney Week 2014 Annual Meeting (Dow Jones Institutional News - Factiva, 10/23/2014 11:32 AM)

  10/24/2014 Fri     819,009   $16.73   1.03%     0.69%    1.82%      1.92%    -0.89%   -0.34    Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 10/24/2014)

                                                                                                 Maxim Group Analyst Report (Maxim Group - Manual Entry, 10/24/2014)

                                                                                                 Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 10/24/2014)

                                                                                                 Nasdaq Short Interest as of Oct. 15 (BLOOMBERG News - Bloomberg, 10/24/2014 04:46 PM)

                                                                                                 Largest Nasdaq Short Interest Positions as of Oct. 15 (BLOOMBERG News - Bloomberg, 10/24/2014 04:47 PM)

                                                                                                 Largest Nasdaq Short Interest vs Free Float as of Oct. 15 (BLOOMBERG News - Bloomberg, 10/24/2014 04:47 PM)

  10/25/2014 Sat                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial

  10/26/2014 Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 10/26/2014)

  10/27/2014 Mon     762,061   $16.49   -1.43%    0.05%    0.53%      0.56%    -1.99%   -0.76    Jack Kaye of Keryx Biopharmaceuticals in top 10% of NASDAQ Director Scorecard for past year (News Bites - People in
                                                                                                 Business - Factiva, 10/27/2014)

                                                                                                 Ron Bentsur of Keryx Biopharmaceuticals in top 10% of NASDAQ CEO Scorecard for past year (News Bites - People in
                                                                                                 Business - Factiva, 10/27/2014)

  10/28/2014 Tue   1,564,820   $16.32   -1.03%    1.75%    1.29%      0.96%    -1.99%   -0.75    Big Board Biotech Stocks in Play This Week (ACCESSWIRE - Factiva, 10/28/2014)

                                                                                                 Joseph M. Feczko of Keryx Biopharmaceuticals in top 10% of NASDAQ Director Scorecard for past year (News Bites - People
                                                                                                 in Business - Factiva, 10/28/2014)

  10/29/2014 Wed     762,019   $16.36   0.25%    -0.32%   -1.06%     -1.26%     1.51%    0.57
  10/30/2014 Thu     749,739   $16.57   1.28%     0.38%    2.02%      2.25%    -0.96%   -0.37    Keryx Biopharmaceuticals, Inc. to Host Conference Call on Third Quarter 2014 Financial Results (GlobeNewswire - Factiva,
                                                                                                 10/30/2014 08:00 AM)

                                                                                                 Keryx Biopharmaceuticals, Inc. to Host Conference Call on Third Quarter 2014 Financial Results (PrimeZone Media Network -
                                                                                                 Bloomberg, 10/30/2014 08:00 AM)



Forensic Economics, Inc.                                                                                                                                                                                           p. 92 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 211 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                               Events
                                                                                                  Press Release: Keryx Biopharmaceuticals, Inc. to Host Conference Call on Third Quarter 2014 Financial Results (Dow Jones
                                                                                                  Institutional News - Factiva, 10/30/2014 08:03 AM)

  10/31/2014 Fri    1,101,041   $16.85   1.69%     1.42%   -0.04%     -0.67%    2.36%    0.90     Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 10/31/2014)

  11/1/2014   Sat
  11/2/2014   Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 11/02/2014)

  11/3/2014   Mon   1,472,071   $16.45   -2.37%    0.18%   -0.01%     -0.11%    -2.26%   -0.86    Patents; "Pharmaceutical-Grade Ferric Organic Compounds, Uses Thereof and Methods of Making Same" in Patent
                                                                                                  Application Approval Process (Pharma Business Week - Factiva, 11/03/2014)

                                                                                                  Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 11/03/2014)

  11/4/2014   Tue    583,513    $16.30   -0.91%   -0.33%   -1.06%     -1.23%    0.32%    0.12     Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 11/04/2014)

                                                                                                  Rockwell Medicalâ€™s Triferic Faces FDA Scrutiny; Shrs Fall (Bloomberg First Word - Bloomberg, 11/04/2014 08:18 AM)

  11/5/2014   Wed   1,681,945   $15.37   -5.71%   -0.04%   -1.60%     -1.96%    -3.74%   -1.42    U.S. PM DAYBOOK: CBS, Qualcomm, Prudential Earnings (Bloomberg First Word - Bloomberg, 11/05/2014 03:07 PM)

  11/6/2014   Thu   5,022,308   $17.20   11.91%    0.43%    1.61%      1.61%    10.29%   4.21 ** 3m Innovative Properties Company; Researchers Submit Patent Application, "Filtration Medium Comprising a Metal-
                                                                                                 Containing Particulate", for Approval (Politics & Government Week - Factiva, 11/06/2014)

                                                                                                  Brean Capital Analyst Report (Brean Capital - Manual Entry, 11/06/2014)

                                                                                                  JMP Securities Analyst Report (JMP Securities - Manual Entry, 11/06/2014)

                                                                                                  JP Morgan Analyst Report (JP Morgan - Manual Entry, 11/06/2014)

                                                                                                  JPMorgan Analyst Report (JPMORGAN - Manual Entry, 11/06/2014)

                                                                                                  Keryx Biopharmaceuticals (KERX) announces 3Q and nine month 2014 financial results. [1 table in original article] (BioSpace -
                                                                                                  Factiva, 11/06/2014)

                                                                                                  KERYX BIOPHARMACEUTICALS INC 10-Q (SEC - SEC Edgar, 11/06/2014)

                                                                                                  KERYX BIOPHARMACEUTICALS INC 8-K (SEC - SEC Edgar, 11/06/2014)

                                                                                                  Maxim Group Analyst Report (Maxim Group - Manual Entry, 11/06/2014)

                                                                                                  Q3 2014 Keryx Biopharmaceuticals Inc Earnings Call - Final (CQ FD Disclosure - Factiva, 11/06/2014)

                                                                                                  Roth Capital Analyst Report (Roth Capital - Manual Entry, 11/06/2014)

                                                                                                  Stifel Analyst Report (Stifel - Manual Entry, 11/06/2014)

                                                                                                  Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 11/06/2014)

                                                                                                  U.S. DAYBOOK: AOL, DirecTV, Disney, Northeast Utilities Earns (Bloomberg First Word - Bloomberg, 11/06/2014 05:30 AM)


                                                                                                  *Keryx Biopharm 3Q Loss/Shr 38c >KERX (Dow Jones Institutional News - Factiva, 11/06/2014 07:00 AM)

                                                                                                  Keryx Biopharmaceuticals, Inc. Announces Third Quarter and Nine Month 2014 Financial Results (GlobeNewswire - Factiva,
                                                                                                  11/06/2014 07:00 AM)

Forensic Economics, Inc.                                                                                                                                                                                             p. 93 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 212 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                               Events

                                                                                                  *KERYX BIOPHARMACEUTICALS 3Q LOSS PER SHARE 38C :KERX US (BLOOMBERG News - Bloomberg, 11/06/2014
                                                                                                  07:00 AM)

                                                                                                  Keryx Biopharmaceuticals, Inc. Announces Third Quarter and Nine Month 2014 Financial Results (PrimeZone Media Network -
                                                                                                  Bloomberg, 11/06/2014 07:00 AM)

                                                                                                  *KERYX BIOPHARMACEUTICALS 3Q LOSS/SHARE 38C, EST. LOSS 26C (BLOOMBERG News - Bloomberg, 11/06/2014
                                                                                                  07:06 AM)

                                                                                                  Keryx Biopharma 3Q Loss Wider Than Est. (Bloomberg First Word - Bloomberg, 11/06/2014 07:13 AM)

                                                                                                  U.S. HEALTH PRE-MKT: Earnings, Perrigo to Buy Omega, J&J Combo (Bloomberg First Word - Bloomberg, 11/06/2014 07:28
                                                                                                  AM)

                                                                                                  BUZZ-Keryx Biopharmaceuticals Inc: Q3 revenue beats estimates (Reuters News - Factiva, 11/06/2014 12:06 PM)

                                                                                                  U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 11/06/2014 03:00 PM)

                                                                                                  BUZZ-U.S. Stocks on the Move-Planar, Solazyme, Tree.com (Reuters News - Factiva, 11/06/2014 03:53 PM)

  11/7/2014   Fri   1,934,625   $16.73   -2.73%   -0.12%   -1.05%     -1.12%    -1.62%   -0.62    3m Innovative Properties Company; Researchers Submit Patent Application, "Filtration Medium Comprising a Metal-
                                                                                                  Containing Particulate", for Approval (Chemicals & Chemistry - Factiva, 11/07/2014)

                                                                                                  FORM 8-K: KERYX BIOPHARMACEUTICALS FILES CURRENT REPORT (US Fed News - Factiva, 11/07/2014)

                                                                                                  Globoasia LLC Files Patent Application for a Pharmaceutical Composition Comprising Ferric Organic Compound for Treating
                                                                                                  Chronic Kidney Disease (Indian Patent News - Factiva, 11/07/2014)

                                                                                                  Globoasia LLC Files Patent Application for Method of Reversing, Preventing, Delaying or Stabilizing Soft Tissue Calcification
                                                                                                  (Indian Patent News - Factiva, 11/07/2014)

                                                                                                  H.C. Wainwright & Co. Analyst Report (H.C. Wainwright & Co. - Manual Entry, 11/07/2014)

                                                                                                  Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 11/07/2014)

                                                                                                  Ladenburg Analyst Report (Ladenburg - Manual Entry, 11/07/2014)

                                                                                                  Patents; "Pharmaceutical-Grade Ferric Organic Compounds, Uses Thereof and Methods of Making Same" in Patent
                                                                                                  Application Approval Process (Health & Medicine Week - Factiva, 11/07/2014)

                                                                                                  TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 11/07/2014)

  11/8/2014   Sat                                                                                 Wyche Fowler starts ninth year as Keryx Biopharmaceuticals Director 08 November 2014 (News Bites - People in Business -
                                                                                                  Factiva, 11/08/2014)

  11/9/2014   Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 11/09/2014)

  11/10/2014 Mon    1,273,848   $16.43   -1.79%    0.42%    1.72%      1.98%    -3.77%   -1.46    Maxim Group Analyst Report (Maxim Group - Manual Entry, 11/10/2014)

                                                                                                  Keryxâ€™s Drug on UNH Exclusion List; FBR Sees Payor Troubles (Bloomberg First Word - Bloomberg, 11/10/2014 06:58 AM)




Forensic Economics, Inc.                                                                                                                                                                                              p. 94 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 213 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date       Day     Volume     Price   Return   Return   Return     Return    Return t stat *                                                               Events
                                                                                                 U.S. HEALTH PRE-MKT: Merck & Co. Data, Dendreon Bankruptcy (Bloomberg First Word - Bloomberg, 11/10/2014 07:40
                                                                                                 AM)

  11/11/2014 Tue   1,135,182   $15.94   -2.98%    0.19%    0.27%      0.28%    -3.26%   -1.25
  11/12/2014 Wed   1,575,881   $15.59   -2.20%    0.32%    0.08%     -0.02%    -2.18%   -0.83    Launch of Novel Oral HIF-PH Inhibitors will Intensify Competition for Renal Anemia Patient Share: Decision Resources
                                                                                                 Group (India Pharma News - Factiva, 11/12/2014)

                                                                                                 Launch of Novel Oral HIF-PH Inhibitors Will Intensify the Competition for Renal Anemia Patient Share (PR Newswire (U.S.) -
                                                                                                 Factiva, 11/12/2014 10:00 AM)

                                                                                                 Nasdaq Short Interest as of Oct. 31 (BLOOMBERG News - Bloomberg, 11/12/2014 01:10 PM)

                                                                                                 Largest Nasdaq Short Interest Positions as of Oct. 31 (BLOOMBERG News - Bloomberg, 11/12/2014 01:11 PM)

                                                                                                 Largest Nasdaq Short Interest Ratios as of Oct. 31 (BLOOMBERG News - Bloomberg, 11/12/2014 01:11 PM)

                                                                                                 Largest Nasdaq Short Interest vs Free Float as of Oct. 31 (BLOOMBERG News - Bloomberg, 11/12/2014 01:11 PM)

  11/13/2014 Thu     983,546   $15.48   -0.71%    0.11%   -0.67%     -0.87%    0.17%    0.06
  11/14/2014 Fri   1,154,428   $15.21   -1.74%    0.18%   -2.04%     -2.56%    0.81%    0.31     Ferric Citrate Phosphate Binder Cuts Hospitalization Rates (Renal & Urology News - Factiva, 11/14/2014)

                                                                                                 Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 11/14/2014)

                                                                                                 Ladenburg Analyst Report (Ladenburg - Manual Entry, 11/14/2014)

                                                                                                 Keryx Biopharmaceuticals, Inc. to Present at the Stifel 2014 Healthcare Conference (GlobeNewswire - Factiva, 11/14/2014 08:30
                                                                                                 AM)

                                                                                                 Keryx Biopharmaceuticals, Inc. to Present at the Stifel 2014 Healthcare Conference (PrimeZone Media Network - Bloomberg,
                                                                                                 11/14/2014 08:30 AM)

                                                                                                 U.S. HEALTH WEEKLY AGENDA: ASH Late-Breakers; Investor Confâ€™s (Bloomberg First Word - Bloomberg, 11/14/2014
                                                                                                 01:31 PM)

                                                                                                 The Baupost Group Holdings in 3rd Quarter: 13F Alert (BLOOMBERG News - Bloomberg, 11/14/2014 05:29 PM)

  11/15/2014 Sat                                                                                 Ferric Citrate Controls Phosphorus, Cuts ESA Use (Renal & Urology News - Factiva, 11/15/2014)

                                                                                                 Keryx Biopharmaceuticals, Inc. announces results from Ferric Citrate Phase 3 Long-Term safety extension study (Reuters
                                                                                                 Significant Developments - Factiva, 11/15/2014)

                                                                                                 Keryx Biopharmaceuticals Announces Results From Ferric Citrate Phase 3 Long-Term Safety Extension Study (GlobeNewswire
                                                                                                 - Factiva, 11/15/2014 10:00 AM)

                                                                                                 Press Release: Keryx Biopharmaceuticals Announces Results From Ferric Citrate Phase 3 Long-Term Safety Extension Study
                                                                                                 (Dow Jones Institutional News - Factiva, 11/15/2014 10:00 AM)

                                                                                                 *KERYX BIOPHARMACEUTICALS REPORTS RESULTS FROM FERRIC CITRATE (BLOOMBERG News - Bloomberg,
                                                                                                 11/15/2014 10:00 AM)

                                                                                                 Keryx Biopharmaceuticals Announces Results From Ferric Citrate Phase 3 Long-Term Safety Extension Study (PrimeZone
                                                                                                 Media Network - Bloomberg, 11/15/2014 10:00 AM)

  11/16/2014 Sun                                                                                 Keryx announces results from Ferric Citrate study (Theflyonthewall.com - Factiva, 11/16/2014)

Forensic Economics, Inc.                                                                                                                                                                                             p. 95 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 214 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date      Day      Volume     Price   Return   Return   Return     Return    Return t stat *                                                               Events

                                                                                                 Stifel Analyst Report (Stifel - Manual Entry, 11/16/2014)

                                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 11/16/2014)

  11/17/2014 Mon   1,188,163   $15.18   -0.20%   -0.37%    0.27%      0.44%    -0.64%   -0.24    FBR Analyst Report (FBR - Manual Entry, 11/17/2014)

                                                                                                 JMP Securities Analyst Report (JMP Securities - Manual Entry, 11/17/2014)

                                                                                                 JP Morgan Analyst Report (JP Morgan - Manual Entry, 11/17/2014)

                                                                                                 Keryx announces trade name Auryxia for ferric citrate (Theflyonthewall.com - Factiva, 11/17/2014)

                                                                                                 Keryx Biopharmaceuticals announces results from ferric citrate phase 3 long-term safety extension study. (BioSpace - Factiva,
                                                                                                 11/17/2014)

                                                                                                 Keryx Biopharmaceuticals announces trade name auryxia for ferric citrate (Reuters Significant Developments - Factiva,
                                                                                                 11/17/2014)

                                                                                                 KERYX BIOPHARMACEUTICALS INC 8-K (SEC - SEC Edgar, 11/17/2014)

                                                                                                 Keryx to host special shareholder meeting (Theflyonthewall.com - Factiva, 11/17/2014)

                                                                                                 Maxim Group Analyst Report (Maxim Group - Manual Entry, 11/17/2014)

                                                                                                 U.S. HEALTH PRE-MKT: Actavis Said to Near Allergan Deal (Bloomberg First Word - Bloomberg, 11/17/2014 06:59 AM)

                                                                                                 Events for the Week of Nov. 17-21, 2014 (Benzinga.com - Factiva, 11/17/2014 01:13 PM)

                                                                                                 *KERYX HLDRS APPROVE AMENDMENT TO BOOST AUTHORIZED SHRS TO 9.5M (BLOOMBERG News - Bloomberg,
                                                                                                 11/17/2014 04:57 PM)

                                                                                                 Keryx Biopharmaceuticals Announces Trade Name Auryxia(TM) for Ferric Citrate (GlobeNewswire - Factiva, 11/17/2014 05:16
                                                                                                 PM)

                                                                                                 Press Release: Keryx Biopharmaceuticals Announces Trade Name Auryxia(TM) for Ferric Citrate (Dow Jones Institutional News
                                                                                                 - Factiva, 11/17/2014 05:16 PM)

                                                                                                 Keryx Biopharmaceuticals Announces Trade Name Auryxia(TM) for Ferric Citrate (PrimeZone Media Network - Bloomberg,
                                                                                                 11/17/2014 05:16 PM)

                                                                                                 *KERYX BIOPHARMACEUTICALS REPORTS TRADE NAME AURYXIA(TM) FOR FER (BLOOMBERG News -
                                                                                                 Bloomberg, 11/17/2014 05:16 PM)

                                                                                                 *KERYX REPORTS TRADE NAME AURYXIA(TM) FOR FERRIC CITRATE (BLOOMBERG News - Bloomberg, 11/17/2014
                                                                                                 05:16 PM)

                                                                                                 *KERYX REPORTS TRADE NAME AURYXIA FOR FERRIC CITRATE (Bloomberg First Word - Bloomberg, 11/17/2014
                                                                                                 05:18 PM)

                                                                                                 Keryx Holders Approve Amendment to Boost Authorized Shrs to 9.5m (Bloomberg First Word - Bloomberg, 11/17/2014 05:20
                                                                                                 PM)

  11/18/2014 Tue   1,430,761   $15.54   2.37%     0.72%    2.11%      2.20%    0.17%    0.07     Brean Capital Analyst Report (Brean Capital - Manual Entry, 11/18/2014)

Forensic Economics, Inc.                                                                                                                                                                                                 p. 96 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 215 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date       Day     Volume     Price   Return   Return   Return     Return    Return t stat *                                                                Events

                                                                                                 Brean Capital Analyst Report (Brean Capital - Manual Entry, 11/18/2014)

                                                                                                 FBR Analyst Report (FBR - Manual Entry, 11/18/2014)

                                                                                                 FDA approves trade name Auryxia for Keryx's ferric citrate (Emerging Markets Business Information News - Factiva, 11/18/2014)


                                                                                                 FDA approves trade name Auryxia for Keryx's ferric citrate. (PBR Pharmaceutical Business Review - Factiva, 11/18/2014)

                                                                                                 FORM 8-K: KERYX BIOPHARMACEUTICALS FILES CURRENT REPORT (US Fed News - Factiva, 11/18/2014)

                                                                                                 GlobalData Analyst Report (GLOBALDATA - Manual Entry, 11/18/2014)

                                                                                                 H.C. Wainwright & Co. Analyst Report (H.C. Wainwright & Co. - Manual Entry, 11/18/2014)

                                                                                                 JPMorgan Analyst Report (JPMORGAN - Manual Entry, 11/18/2014)

                                                                                                 Keryx announces new name, new safety data for kidney disease drug (Boston Business Journal Online - Factiva, 11/18/2014)

                                                                                                 KERYX BIOPHARMACEUTICALS INC 8-K (SEC - SEC Edgar, 11/18/2014)

                                                                                                 Ladenburg Thalmann & Company Analyst Report (Ladenburg Thalmann & Company - Manual Entry, 11/18/2014)

                                                                                                 Roth Capital Analyst Report (Roth Capital - Manual Entry, 11/18/2014)

                                                                                                 Stifel Analyst Report (Stifel - Manual Entry, 11/18/2014)

                                                                                                 Keryx Biopharm Files 8K - Other Events >KERX (Dow Jones Institutional News - Factiva, 11/18/2014 06:06 AM)

                                                                                                 U.S. HEALTH PRE-MKT: CytRx Falls on Partial Hold, Agilent 4Q (Bloomberg First Word - Bloomberg, 11/18/2014 06:59 AM)

                                                                                                 Critical Alerts For Apple, Ambarella, Cliffs Natural Resources, Keryx Biopharmaceuticals and Johnson Controls Released By
                                                                                                 InvestorsObserver (PR Newswire (U.S.) - Factiva, 11/18/2014 09:31 AM)

  11/19/2014 Wed   1,069,839   $15.16   -2.45%   -0.57%   -0.31%     -0.19%    -2.25%   -0.86    Clarivate Analytics Analyst Report (Clarivate Analytics - Manual Entry, 11/19/2014)

                                                                                                 FORM 8-K: KERYX BIOPHARMACEUTICALS FILES CURRENT REPORT (US Fed News - Factiva, 11/19/2014)

                                                                                                 Keryx Biopharmaceuticals announces trade name Auryxia for ferric citrate. (BioSpace - Factiva, 11/19/2014)

  11/20/2014 Thu     896,680   $15.53   2.44%     0.57%   -0.08%     -0.33%    2.77%    1.05     FBR Analyst Report (FBR - Manual Entry, 11/20/2014)

                                                                                                 U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 11/20/2014 11:30 AM)

  11/21/2014 Fri   1,068,342   $15.70   1.09%     0.24%    0.28%      0.26%    0.83%    0.32     Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 11/21/2014)

                                                                                                 Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 11/21/2014)

                                                                                                 EMA Backs Sevelamer Carbonate Zentiva in Hyperphosphataemia (Bloomberg First Word - Bloomberg, 11/21/2014 07:07 AM)

  11/22/2014 Sat
  11/23/2014 Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 11/23/2014)



Forensic Economics, Inc.                                                                                                                                                                                             p. 97 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 216 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                               Events
  11/24/2014 Mon     994,615    $15.93   1.46%     0.89%    1.75%      1.79%    -0.32%   -0.12    Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 10-Q, Quarterly Report [Sections 13 Or 15(D)]
                                                                                                  (Nov. 6, 2014) (Biotech Business Week - Factiva, 11/24/2014)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 10-Q, Quarterly Report [Sections 13 Or 15(D)]
                                                                                                  (Nov. 6, 2014) (Pharma Business Week - Factiva, 11/24/2014)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Nov. 6, 2014) (Biotech
                                                                                                  Business Week - Factiva, 11/24/2014)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Nov. 6, 2014) (Pharma
                                                                                                  Business Week - Factiva, 11/24/2014)

  11/25/2014 Tue     672,645    $15.83   -0.63%    0.07%   -0.11%     -0.14%    -0.49%   -0.18
  11/26/2014 Wed     398,537    $15.89    0.38%    0.63%    1.32%      1.36%    -0.98%   -0.37    Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 10-Q, Quarterly Report [Sections 13 Or 15(D)]
                                                                                                  (Nov. 6, 2014) (Biotech Week - Factiva, 11/26/2014)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Nov. 6, 2014) (Biotech
                                                                                                  Week - Factiva, 11/26/2014)

                                                                                                  Nasdaq Short Interest as of Nov. 14 (BLOOMBERG News - Bloomberg, 11/26/2014 11:25 AM)

                                                                                                  Largest Nasdaq Short Interest Positions as of Nov. 14 (BLOOMBERG News - Bloomberg, 11/26/2014 11:26 AM)

                                                                                                  Largest Nasdaq Short Interest vs Free Float as of Nov. 14 (BLOOMBERG News - Bloomberg, 11/26/2014 11:26 AM)

  11/27/2014 Thu
  11/28/2014 Fri     821,561    $15.90   0.06%     0.09%    0.14%      0.13%    -0.07%   -0.03    Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 11/28/2014)

                                                                                                  Maxim Group Analyst Report (Maxim Group - Manual Entry, 11/28/2014)

                                                                                                  *KERYX BIOPHARMA PT RAISED TO $32 FROM $26 AT MAXIM (Bloomberg First Word - Bloomberg, 11/28/2014 12:14
                                                                                                  PM)

  11/29/2014 Sat
  11/30/2014 Sun                                                                                  TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 11/30/2014)

  12/1/2014   Mon   1,111,661   $15.37   -3.33%   -1.34%   -1.15%     -0.98%    -2.35%   -0.89    Keryx Biopharmaceuticals, Inc. Keryx announces results from ferric citrate phase 3 long-term safety extension study (Clinical
                                                                                                  Trials Week - Factiva, 12/01/2014)

                                                                                                  Maxim Group Analyst Report (Maxim Group - Manual Entry, 12/01/2014)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Nov. 17, 2014) (Biotech
                                                                                                  Business Week - Factiva, 12/01/2014)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Nov. 17, 2014) (Pharma
                                                                                                  Business Week - Factiva, 12/01/2014)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Nov. 18, 2014) (Biotech
                                                                                                  Business Week - Factiva, 12/01/2014)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Nov. 18, 2014) (Pharma
                                                                                                  Business Week - Factiva, 12/01/2014)




Forensic Economics, Inc.                                                                                                                                                                                               p. 98 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 217 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                                Events
                                                                                                  Technical Snapshot on Biotech Stocks - Keryx Biopharma, Dyax, Mast Therapeutics, Cubist Pharma, and Intrexon (PR
                                                                                                  Newswire (U.S.) - Factiva, 12/01/2014 08:30 AM)

  12/2/2014   Tue    752,571    $15.42   0.33%     0.60%    2.12%      2.24%    -1.92%   -0.73    FBR Analyst Report (FBR - Manual Entry, 12/02/2014)

                                                                                                  Auryxia Phase 2 Data Published In The American Journal Of Kidney Disease (Benzinga.com - Factiva, 12/02/2014 07:30 AM)

                                                                                                  Auryxia(TM) (Ferric Citrate) Phase 2 Data Published in the American Journal of Kidney Disease (GlobeNewswire - Factiva,
                                                                                                  12/02/2014 07:30 AM)

                                                                                                  Press Release: Auryxia(TM) (Ferric Citrate) Phase 2 Data Published in the American Journal of Kidney Disease (Dow Jones
                                                                                                  Institutional News - Factiva, 12/02/2014 07:30 AM)

                                                                                                  Auryxia(TM) (Ferric Citrate) Phase 2 Data Published in the American Journal of Kidney Disease (PrimeZone Media Network -
                                                                                                  Bloomberg, 12/02/2014 07:30 AM)

                                                                                                  *KERYX AURYXIA(TM) (FERRIC CITRATE) PHASE 2 DATA PUBLISHED IN (BLOOMBERG News - Bloomberg,
                                                                                                  12/02/2014 07:32 AM)

                                                                                                  Keryx Offers Phase 2 Trial Results for Auryxia in NDD-CKD Patients (Benzinga.com - Factiva, 12/02/2014 07:33 AM)

  12/3/2014   Wed    693,389    $15.49   0.45%     0.40%    0.48%      0.42%    0.04%    0.01     Clarivate Analytics Analyst Report (Clarivate Analytics - Manual Entry, 12/03/2014)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Nov. 17, 2014) (Biotech
                                                                                                  Week - Factiva, 12/03/2014)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Nov. 18, 2014) (Biotech
                                                                                                  Week - Factiva, 12/03/2014)

  12/4/2014   Thu   1,015,563   $15.37   -0.77%   -0.10%   -0.64%     -0.74%    -0.04%   -0.01    Keryx Biopharma Announces Patent For Auryxia - Quick Facts (RTT News - Factiva, 12/04/2014)

                                                                                                  Keryx Biopharmaceuticals announces issuance of new U.S. patent for Auryxia Covering Orally Administrable Forms (Reuters
                                                                                                  Significant Developments - Factiva, 12/04/2014)

                                                                                                  Keryx issued new U.S. patent for Auryxia (Theflyonthewall.com - Factiva, 12/04/2014)

                                                                                                  Keryx Biopharmaceuticals Announces Issuance of a New U.S. Patent for Auryxia(TM) (ferric citrate) Covering Orally
                                                                                                  Administrable Forms (GlobeNewswire - Factiva, 12/04/2014 07:29 AM)

                                                                                                  Press Release: Keryx Biopharmaceuticals Announces Issuance of a New U.S. Patent for Auryxia(TM) (ferric citrate) Covering
                                                                                                  Orally Administrable Forms (Dow Jones Institutional News - Factiva, 12/04/2014 07:29 AM)

                                                                                                  *KERYX BIOPHARMACEUTICALS REPORTS ISSUANCE OF A NEW U.S. PATENT (BLOOMBERG News - Bloomberg,
                                                                                                  12/04/2014 07:29 AM)

                                                                                                  Keryx Biopharmaceuticals Announces Issuance of a New U.S. Patent for Auryxia(TM) (ferric citrate) Covering Orally
                                                                                                  Administrable (PrimeZone Media Network - Bloomberg, 12/04/2014 07:29 AM)

                                                                                                  *KERYX REPORTS ISSUANCE OF A NEW U.S. PATENT FOR AURYXIA (BLOOMBERG News - Bloomberg, 12/04/2014
                                                                                                  07:29 AM)

                                                                                                  Keryx Reports Issuance of New US Patent for Auryxia(TM) Covering Orally Administrable (Benzinga.com - Factiva, 12/04/2014
                                                                                                  07:33 AM)



Forensic Economics, Inc.                                                                                                                                                                                             p. 99 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 218 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                                Events
                                                                                                  Keryx Reports Issuance of New U.S. Patent for Auryxia (Bloomberg First Word - Bloomberg, 12/04/2014 07:36 AM)

  12/5/2014   Fri   1,964,210   $16.15   5.07%     0.24%    0.73%      0.71%    4.37%    1.65     Cowen and Company Analyst Report (COWEN AND COMPANY - Manual Entry, 12/05/2014)

                                                                                                  Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 12/05/2014)

                                                                                                  KERYX BIOPHARMACEUTICALS INC CT ORDER (SEC - SEC Edgar, 12/05/2014)

                                                                                                  Keryx Biopharmaceuticals, Inc. Keryx announces results from ferric citrate phase 3 long-term safety extension study (Health &
                                                                                                  Medicine Week - Factiva, 12/05/2014)

                                                                                                  Keryx initiated with an Outperform at Cowen (Theflyonthewall.com - Factiva, 12/05/2014)

                                                                                                  Keryx Biopharmaceuticals Rated New 'Outperform' at Cowen (BLOOMBERG News - Bloomberg, 12/05/2014 05:43 AM)

                                                                                                  *KERYX BIOPHARMACEUTICALS RATED NEW OUTPERFORM AT COWEN, PT $25 (Bloomberg First Word -
                                                                                                  Bloomberg, 12/05/2014 05:49 AM)

                                                                                                  U.S. HEALTH PRE-MKT: Cooper Cos. Earnings, Qiagen Accord (Bloomberg First Word - Bloomberg, 12/05/2014 07:06 AM)

                                                                                                  Rating Changes, New Coverage on North American Stocks (BLOOMBERG News - Bloomberg, 12/05/2014 09:00 AM)

                                                                                                  North and South American Stock Rating Changes, New Coverage (BLOOMBERG News - Bloomberg, 12/05/2014 09:00 AM)

                                                                                                  *Keryx Biopharmaceuticals Started at Outperform by Cowen >KERX (Dow Jones Institutional News - Factiva, 12/05/2014 09:08
                                                                                                  AM)

                                                                                                  CORRECT: U.S. ANALYST RATINGS: Upgrades, Downgrades, Initiations (Bloomberg First Word - Bloomberg, 12/05/2014
                                                                                                  09:14 AM)

                                                                                                  U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 12/05/2014 11:30 AM)

  12/6/2014   Sat                                                                                 Keryx Biopharma receives US patent for Auryxia covering orally administrable forms (PharmaBiz - Factiva, 12/06/2014)

                                                                                                  Research Reports (Barron's Online - Factiva, 12/06/2014)

                                                                                                  Research Reports: How Analysts Size Up Companies -- Barron's (Dow Jones Institutional News - Factiva, 12/06/2014 12:03 AM)


  12/7/2014   Sun                                                                                 Clarivate Analytics Analyst Report (Clarivate Analytics - Manual Entry, 12/07/2014)

                                                                                                  TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 12/07/2014)

  12/8/2014   Mon   1,308,946   $15.82   -2.04%   -0.83%    1.54%      1.75%    -3.80%   -1.44    How Analysts Size Up Companies (Barron's - Factiva, 12/08/2014)

                                                                                                  Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 12/08/2014)

                                                                                                  Keryx Biopharmaceuticals, Inc. to Present at the Oppenheimer & Co. Inc. 25th Annual Healthcare Conference (GlobeNewswire -
                                                                                                  Factiva, 12/08/2014 07:30 AM)

                                                                                                  Keryx Biopharmaceuticals, Inc. to Present at the Oppenheimer & Co. Inc. 25th Annual Healthcare Conference (PrimeZone
                                                                                                  Media Network - Bloomberg, 12/08/2014 07:30 AM)

  12/9/2014   Tue   1,189,491   $16.07   1.58%     0.55%    0.50%      0.42%    1.16%    0.44     Nasdaq Short Interest as of Nov. 28 (BLOOMBERG News - Bloomberg, 12/09/2014 04:26 PM)


Forensic Economics, Inc.                                                                                                                                                                                             p. 100 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 219 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date       Day     Volume     Price   Return   Return   Return     Return    Return t stat *                                                                Events

                                                                                                 Largest Nasdaq Short Interest Positions as of Nov. 28 (BLOOMBERG News - Bloomberg, 12/09/2014 04:27 PM)

                                                                                                 Largest Nasdaq Short Interest Ratios as of Nov. 28 (BLOOMBERG News - Bloomberg, 12/09/2014 04:27 PM)

                                                                                                 Largest Nasdaq Short Interest vs Free Float as of Nov. 28 (BLOOMBERG News - Bloomberg, 12/09/2014 04:27 PM)

  12/10/2014 Wed   1,840,737   $15.08   -6.16%   -1.72%   -2.10%     -2.16%    -4.00%   -1.51    Keryx management to meet with Maxim (Theflyonthewall.com - Factiva, 12/10/2014)

  12/11/2014 Thu   1,289,550   $15.12   0.27%     0.52%    0.51%      0.46%    -0.20%   -0.07    KERYX BIOPHARMACEUTICALS INC 8-K (SEC - SEC Edgar, 12/11/2014)

                                                                                                 Wright Reports Analyst Report (Wright Reports - Manual Entry, 12/11/2014)

                                                                                                 Keryx Biopharm Files 8K - Other Events >KERX (Dow Jones Institutional News - Factiva, 12/11/2014 05:02 PM)

  12/12/2014 Fri   1,803,501   $14.50   -4.10%   -1.16%   -1.19%     -1.38%    -2.72%   -1.02    Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 12/12/2014)

                                                                                                 KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 12/12/2014)

                                                                                                 James F Oliviero, CFO, Sells 25,000 KERX US 12/10/14 (BLOOMBERG News - Bloomberg, 12/12/2014 08:02 PM)

  12/13/2014 Sat                                                                                 FORM 8-K: KERYX BIOPHARMACEUTICALS FILES CURRENT REPORT (US Fed News - Factiva, 12/13/2014)

                                                                                                 Keryx Biopharmaceuticals chief financial officer and company secretary James F. Oliviero sells 12 December 2014 (News Bites -
                                                                                                 People in Business - Factiva, 12/13/2014)

  12/14/2014 Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 12/14/2014)

  12/15/2014 Mon   2,289,170   $13.73   -5.31%   -1.04%   -2.78%     -2.97%    -2.34%   -0.87    Clarivate Analytics Analyst Report (Clarivate Analytics - Manual Entry, 12/15/2014)

                                                                                                 Clarivate Analytics Analyst Report (Clarivate Analytics - Manual Entry, 12/15/2014)

                                                                                                 Clinical Research; Data on Clinical Trials and Studies Discussed by Researchers at Autonomous University (Next-Generation
                                                                                                 Phosphate Binders: Focus on Iron-Based Binders) (Clinical Trials Week - Factiva, 12/15/2014)

                                                                                                 Clinical Research; Data on Clinical Trials and Studies Discussed by Researchers at Autonomous University (Next-Generation
                                                                                                 Phosphate Binders: Focus on Iron-Based Binders) (Gastroenterology Week - Factiva, 12/15/2014)

                                                                                                 Panion & BF Biotech Inc. Patent Issued for Ferric Organic Compounds, Uses Thereof and Methods of Making Same (Biotech
                                                                                                 Business Week - Factiva, 12/15/2014)

  12/16/2014 Tue   1,624,349   $13.57   -1.17%   -1.24%   -1.25%     -1.57%    0.40%    0.15     JP Morgan Analyst Report (JP Morgan - Manual Entry, 12/16/2014)

                                                                                                 Maxim Group Analyst Report (Maxim Group - Manual Entry, 12/16/2014)

                                                                                                 Hyperphosphatemia Therapeutic Pipeline Review H2 2014 Market Report at RnRMarketReserach.com (PR Newswire (U.S.) -
                                                                                                 Factiva, 12/16/2014 02:08 PM)

  12/17/2014 Wed   1,131,211   $14.09   3.83%     2.12%    3.25%      3.35%    0.48%    0.18     Panion & BF Biotech Inc. Patent Issued for Ferric Organic Compounds, Uses Thereof and Methods of Making Same (Biotech
                                                                                                 Week - Factiva, 12/17/2014)

                                                                                                 TG Therapeutics Announces Appointment of Kenneth Hoberman to Board of Directors (India Pharma News - Factiva,
                                                                                                 12/17/2014)


Forensic Economics, Inc.                                                                                                                                                                                          p. 101 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 220 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date       Day     Volume     Price   Return   Return   Return     Return    Return t stat *                                                               Events
                                                                                                 Press Release: TG Therapeutics, Inc. Announces Appointment of Kenneth Hoberman to Board of Directors (Dow Jones
                                                                                                 Institutional News - Factiva, 12/17/2014 08:30 AM)

                                                                                                 TG Therapeutics, Inc. Announces Appointment of Kenneth Hoberman to Board of Directors (GlobeNewswire - Factiva,
                                                                                                 12/17/2014 08:30 AM)

                                                                                                 TG Therapeutics, Inc. Announces Appointment of Kenneth Hoberman to Board of Directors (PrimeZone Media Network -
                                                                                                 Bloomberg, 12/17/2014 08:30 AM)

                                                                                                 Chimerix Appoints Ronald C. Renaud, Jr. to Board of Directors (PrimeZone Media Network - Bloomberg, 12/17/2014 04:30 PM)


  12/18/2014 Thu   1,220,486   $14.67   4.08%     2.24%    3.32%      3.46%    0.62%    0.23     Chimerix appoints Ronald C. Renaud Jr to board (FinancialWire - Factiva, 12/18/2014)

                                                                                                 TG Therapeutics Inc. Announces Appointment of Kenneth Hoberman to Board of Directors (Kuwait News Agency (KUNA) -
                                                                                                 Factiva, 12/18/2014)

                                                                                                 TG Therapeutics, Inc. Announces Appointment of Kenneth Hoberman to Board of Directors (Kuwait News Agency (KUNA) -
                                                                                                 Factiva, 12/18/2014)

  12/19/2014 Fri   1,694,054   $14.79   0.85%     0.36%    1.03%      0.93%    -0.08%   -0.03    Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 12/19/2014)

                                                                                                 Panion & BF Biotech Inc. Patent Issued for Ferric Organic Compounds, Uses Thereof and Methods of Making Same (Health &
                                                                                                 Medicine Week - Factiva, 12/19/2014)

                                                                                                 EMA Recommends for Sanofiâ€™s Tasermity for Hyperphosphataemia (Bloomberg First Word - Bloomberg, 12/19/2014 07:26
                                                                                                 AM)

  12/20/2014 Sat
  12/21/2014 Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 12/21/2014)

  12/22/2014 Mon     970,067   $14.70   -0.61%    0.34%   -2.41%     -2.61%    2.00%    0.75     Keryx announces commercial launch of Auryxia tablets (Theflyonthewall.com - Factiva, 12/22/2014)

                                                                                                 Keryx announces commercial launch of AURYXIA tablets in U.S. (Theflyonthewall.com - Factiva, 12/22/2014)

                                                                                                 Keryx Biopharma Announces Commercial Launch Of AURYXIA Tablets In The U.S. (RTT News - Factiva, 12/22/2014)

                                                                                                 Ladenburg Analyst Report (Ladenburg - Manual Entry, 12/22/2014)

                                                                                                 Maxim Group Analyst Report (Maxim Group - Manual Entry, 12/22/2014)

                                                                                                 New Oral Tx for Hyperphosphatemia in CKD Launched (MPR, Monthly Prescribing Reference - Factiva, 12/22/2014)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form CT ORDER, Confidential Treatment Order
                                                                                                 (Dec. 5, 2014) (Pharma Business Week - Factiva, 12/22/2014)

                                                                                                 Roth Capital Analyst Report (Roth Capital - Manual Entry, 12/22/2014)

                                                                                                 Roth Capital Analyst Report (Roth Capital - Manual Entry, 12/22/2014)

                                                                                                 (PMZN) Keryx Biopharmaceuticals Announces Commercial Launch of AURYXIA(TM) (ferric citrate) Tablets in the United
                                                                                                 States (GlobeNewswire - Factiva, 12/22/2014 07:30 AM)




Forensic Economics, Inc.                                                                                                                                                                                        p. 102 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 221 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date       Day     Volume     Price   Return   Return   Return     Return    Return t stat *                                                               Events
                                                                                                 Keryx Biopharmaceuticals Announces Commercial Launch of AURYXIA(TM) (ferric citrate) Tablets in the United States (PR
                                                                                                 Newswire (U.S.) - Factiva, 12/22/2014 07:30 AM)

                                                                                                 Press Release: Keryx Biopharmaceuticals Announces Commercial Launch of AURYXIA(TM) (ferric citrate) Tablets in the
                                                                                                 United States (Dow Jones Institutional News - Factiva, 12/22/2014 07:30 AM)

                                                                                                 *KERYX BIOPHARMACEUTICALS REPORTS COMMERCIAL LAUNCH OF (BLOOMBERG News - Bloomberg,
                                                                                                 12/22/2014 07:30 AM)

                                                                                                 Keryx Biopharmaceuticals Announces Commercial Launch of AURYXIA(TM) (ferric citrate) Tablets in the United States
                                                                                                 (PrimeZone Media Network - Bloomberg, 12/22/2014 07:30 AM)

                                                                                                 *KERYX BIOPHARM REPORTS COMMERCIAL LAUNCH AURYXIA TABLETS U.S. (BLOOMBERG News - Bloomberg,
                                                                                                 12/22/2014 07:31 AM)

                                                                                                 *KERYX BIOPHARM REPORTS COMMERCIAL LAUNCH AURYXIA TABLETS U.S. (Bloomberg First Word - Bloomberg,
                                                                                                 12/22/2014 07:31 AM)

                                                                                                 *KERYX SAYS AURYXIA FOR PATIENTS WITH CKD ON DIALYSIS (BLOOMBERG News - Bloomberg, 12/22/2014 07:32
                                                                                                 AM)

                                                                                                 Keryx Biopharma Starts Selling Auryxia in U.S. (Bloomberg First Word - Bloomberg, 12/22/2014 07:34 AM)

                                                                                                 Russell 2000 Stocks With Biggest Weekly Changes in Ratings (BLOOMBERG News - Bloomberg, 12/22/2014 08:32 AM)

  12/23/2014 Tue   1,625,579   $13.80   -6.12%   -0.33%   -4.55%     -4.59%    -1.53%   -0.57    KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 12/23/2014)

                                                                                                 Keryx marketed, USA (hyperphosphatemia). (R & D Focus Drug News - Factiva, 12/23/2014)

                                                                                                 Zacks Equity Research Analyst Report (Zacks Equity Research - Manual Entry, 12/23/2014)

                                                                                                 Ron Bentsur, CEO, Acquires 500,000 KERX US 12/22/14 (BLOOMBERG News - Bloomberg, 12/23/2014 05:56 PM)

  12/24/2014 Wed     466,111   $14.00   1.45%     0.18%    1.62%      1.51%    -0.06%   -0.02    Largest Nasdaq Short Interest Positions as of Dec. 15 (BLOOMBERG News - Bloomberg, 12/24/2014 04:21 PM)

                                                                                                 Largest Nasdaq Short Interest Ratios as of Dec. 15 (BLOOMBERG News - Bloomberg, 12/24/2014 04:21 PM)

                                                                                                 Largest Nasdaq Short Interest vs Free Float as of Dec. 15 (BLOOMBERG News - Bloomberg, 12/24/2014 04:21 PM)

  12/25/2014 Thu                                                                                 TG Therapeutics appoints new director (MarketLine (a Datamonitor Company), Company News - Factiva, 12/25/2014 12:53 AM)

  12/26/2014 Fri     582,406   $14.23   1.64%     0.70%    2.25%      2.22%    -0.58%   -0.22    Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 12/26/2014)

                                                                                                 Year in review: Eight new drugs by local biotechs approved (Boston Business Journal Online - Factiva, 12/26/2014)

  12/27/2014 Sat
  12/28/2014 Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 12/28/2014)

  12/29/2014 Mon     776,659   $13.98   -1.76%    0.01%    0.53%      0.36%    -2.12%   -0.79    KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 12/29/2014)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                 Ownership of Securities (Dec. 12, 2014) (Biotech Business Week - Factiva, 12/29/2014)



Forensic Economics, Inc.                                                                                                                                                                                             p. 103 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 222 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date       Day     Volume     Price   Return   Return   Return     Return    Return t stat *                                                                Events
                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                 Ownership of Securities (Dec. 12, 2014) (Pharma Business Week - Factiva, 12/29/2014)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Dec. 11, 2014) (Biotech
                                                                                                 Business Week - Factiva, 12/29/2014)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Dec. 11, 2014) (Pharma
                                                                                                 Business Week - Factiva, 12/29/2014)

                                                                                                 Ron Bentsur, CEO, Sells 338,977 KERX US 12/23/14-12/29/14 (BLOOMBERG News - Bloomberg, 12/29/2014 09:40 PM)

                                                                                                 CEO BENTSUR Acquires 427,689 Of KERYX BIOPHARMACEUTICALS INC >KERX (Dow Jones Institutional News -
                                                                                                 Factiva, 12/29/2014 09:44 PM)

  12/30/2014 Tue   1,163,091   $14.12   0.97%    -0.61%   -1.23%     -1.52%    2.49%   0.93      Keryx Biopharmaceuticals chief executive officer and director Ron Bentsur sells 29 December 2014 (News Bites - People in
                                                                                                 Business - Factiva, 12/30/2014)

                                                                                                 Keryx Biopharmaceuticals chief executive officer and director Ron Bentsur sells 29 December 2014 (News Bites - People in
                                                                                                 Business - Factiva, 12/30/2014)

                                                                                                 Keryx Biopharmaceuticals chief executive officer and director Ron Bentsur sells 29 December 2014 (News Bites - People in
                                                                                                 Business - Factiva, 12/30/2014)

                                                                                                 Keryx Biopharmaceuticals chief executive officer and director Ron Bentsur sells 29 December 2014 (News Bites - People in
                                                                                                 Business - Factiva, 12/30/2014)

                                                                                                 KERYX BIOPHARMACEUTICALS REPORTS MULTIPLE TRANSACTIONS BY CEO BENTSUR (New York) (US Fed
                                                                                                 News - Factiva, 12/30/2014)

                                                                                                 Keryx drug for dialysis patients poised to challenge Genzyme (Boston Business Journal Online - Factiva, 12/30/2014)

  12/31/2014 Wed     706,410   $14.15   0.25%    -0.87%   -0.22%     -0.50%    0.75%   0.28      Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                 Ownership of Securities (Dec. 12, 2014) (Biotech Week - Factiva, 12/31/2014)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Dec. 11, 2014) (Biotech
                                                                                                 Week - Factiva, 12/31/2014)

                                                                                                 The most-read BioFlash stories in the month of December (Boston Business Journal Online - Factiva, 12/31/2014)

  1/1/2015   Thu                                                                                 JP Morgan Analyst Report (JP Morgan - Manual Entry, 01/01/2015)

                                                                                                 JP Morgan Analyst Report (JP Morgan - Manual Entry, 01/01/2015)

                                                                                                 S&P Global Analyst Report (S&P Global - Manual Entry, 01/01/2015)

  1/2/2015   Fri   1,123,837   $14.34   1.34%    -0.18%    0.83%      0.64%    0.70%   0.26      BTIG Analyst Report (BTIG - Manual Entry, 01/02/2015)

                                                                                                 Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 01/02/2015)

                                                                                                 KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 01/02/2015)

                                                                                                 Ron Bentsur, CEO, Sells 200,000 KERX US 12/30/14 (BLOOMBERG News - Bloomberg, 01/02/2015 09:30 PM)




Forensic Economics, Inc.                                                                                                                                                                                               p. 104 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 223 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date       Day     Volume     Price   Return   Return   Return     Return    Return t stat *                                                               Events
  1/3/2015   Sat                                                                                 Keryx Biopharmaceuticals chief executive officer and director Ron Bentsur sells 02 January 2015 (News Bites - People in
                                                                                                 Business - Factiva, 01/03/2015)

  1/4/2015   Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 01/04/2015)

  1/5/2015   Mon   1,774,091   $13.65   -4.81%   -1.56%   -0.14%     -0.44%    -4.37%   -1.62    BTIG Analyst Report (BTIG - Manual Entry, 01/05/2015)

                                                                                                 Keryx Biopharmaceuticals begins shipping treatment for patients with chronic kidney disease on dialysis (Drug Store News -
                                                                                                 Factiva, 01/05/2015)

                                                                                                 Insider Buying and Selling by Company for Week Ending Jan. 2 (BLOOMBERG News - Bloomberg, 01/05/2015 08:00 AM)

  1/6/2015   Tue   2,195,965   $13.11   -3.96%   -1.29%   -1.66%     -2.08%    -1.88%   -0.69    KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 01/06/2015)

                                                                                                 KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 01/06/2015)

                                                                                                 KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 01/06/2015)

                                                                                                 James F Oliviero, CFO, Acquires 23,875 KERX US 01/04/15 (BLOOMBERG News - Bloomberg, 01/06/2015 08:14 PM)

                                                                                                 Ron Bentsur, CEO, Acquires 67,375 KERX US 01/04/15 (BLOOMBERG News - Bloomberg, 01/06/2015 08:15 PM)

                                                                                                 CEO BENTSUR Acquires 8,131 Of KERYX BIOPHARMACEUTICALS INC >KERX (Dow Jones Institutional News - Factiva,
                                                                                                 01/06/2015 08:17 PM)

                                                                                                 Madison Greg, EVP and CO, Acquires 33,875 KERX US 01/04/15 (BLOOMBERG News - Bloomberg, 01/06/2015 08:46 PM)

  1/7/2015   Wed   1,011,869   $13.68   4.35%     1.26%    3.60%      3.48%    0.87%    0.32     Keryx Biopharmaceuticals chief executive officer and director Ron Bentsur sells 06 January 2015 (News Bites - People in
                                                                                                 Business - Factiva, 01/07/2015)

                                                                                                 Keryx Biopharmaceuticals chief financial officer and company secretary James F. Oliviero sells 06 January 2015 (News Bites -
                                                                                                 People in Business - Factiva, 01/07/2015)

                                                                                                 KERYX BIOPHARMACEUTICALS REPORTS ACQUISITION BY EXECUTIVE VP MADISON (New York) (US Fed News -
                                                                                                 Factiva, 01/07/2015)

                                                                                                 MLV & Co Analyst Report (MLV & Co - Manual Entry, 01/07/2015)

                                                                                                 Keryx Biopharmaceuticals to Present at the 33rd Annual J.P. Morgan Healthcare Conference (GlobeNewswire - Factiva,
                                                                                                 01/07/2015 07:30 AM)

                                                                                                 Keryx Biopharmaceuticals to Present at the 33rd Annual J.P. Morgan Healthcare Conference (PrimeZone Media Network -
                                                                                                 Bloomberg, 01/07/2015 07:30 AM)

                                                                                                 UPDATE: MLV & Co Raises PT On Keryx Biopharmaceuticals On Additional Auryxia Growth Potential (Benzinga.com -
                                                                                                 Factiva, 01/07/2015 09:19 AM)

  1/8/2015   Thu   1,283,513   $14.37   5.04%     1.84%    0.90%      1.12%    3.93%    1.44     GlobalData Analyst Report (GLOBALDATA - Manual Entry, 01/08/2015)

                                                                                                 Keryx Biopharmaceuticals Shares May Hit $25 (Barron's Online - Factiva, 01/08/2015)

                                                                                                 *Keryx Biopharmaceuticals Turns To Veeva Commercial Cloud To Support First FDA-Approved Product Launch >VEEV
                                                                                                 (Dow Jones Institutional News - Factiva, 01/08/2015 07:00 AM)



Forensic Economics, Inc.                                                                                                                                                                                            p. 105 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 224 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                               Events
                                                                                                  Keryx Biopharmaceuticals Turns to Veeva Commercial Cloud to Support First FDA-Approved Product Launch (Business Wire -
                                                                                                  Factiva, 01/08/2015 07:00 AM)

  1/9/2015    Fri   1,510,345   $14.68   2.16%    -0.68%   -0.34%     -0.75%    2.91%    1.06     Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 01/09/2015)

  1/10/2015   Sat
  1/11/2015   Sun                                                                                 Keryx Biopharma To Change CEO Role From Ron Bentsur To Greg Madison (RTT News - Factiva, 01/11/2015)

                                                                                                  Keryx Biopharmaceuticals Announces Transition of Leadership (India Pharma News - Factiva, 01/11/2015)

                                                                                                  TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 01/11/2015)

                                                                                                  Keryx Biopharmaceuticals Announces Transition of Leadership (GlobeNewswire - Factiva, 01/11/2015 10:00 PM)

                                                                                                  Press Release: Keryx Biopharmaceuticals Announces Transition of Leadership (Dow Jones Institutional News - Factiva,
                                                                                                  01/11/2015 10:00 PM)

                                                                                                  *KERYX BIOPHARMACEUTICALS REPORTS TRANSITION OF LEADERSHIP (BLOOMBERG News - Bloomberg,
                                                                                                  01/11/2015 10:00 PM)

                                                                                                  Keryx Biopharmaceuticals Announces Transition of Leadership (PrimeZone Media Network - Bloomberg, 01/11/2015 10:00 PM)


                                                                                                  Keryx Biopharmaceuticals Reports Transition of Leadership (Bloomberg First Word - Bloomberg, 01/11/2015 10:03 PM)

  1/12/2015   Mon   1,734,410   $14.30   -2.59%   -0.84%    0.51%      0.02%    -2.61%   -0.95    Cowen and Company Analyst Report (COWEN AND COMPANY - Manual Entry, 01/12/2015)

                                                                                                  KERYX BIOPHARMACEUTICALS INC 8-K (SEC - SEC Edgar, 01/12/2015)

                                                                                                  Keryx Biopharmaceuticals Inc announces transition of leadership (Reuters Significant Developments - Factiva, 01/12/2015)

                                                                                                  Keryx names COO Greg Madison as CEO (Theflyonthewall.com - Factiva, 01/12/2015)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                  Ownership of Securities (Dec. 23, 2014) (Pharma Business Week - Factiva, 01/12/2015)

                                                                                                  Stifel Analyst Report (Stifel - Manual Entry, 01/12/2015)

                                                                                                  U.S. DAYBOOK: Alcoa Earnings, JPMorgan Healthcare Conf. (Bloomberg First Word - Bloomberg, 01/12/2015 05:30 AM)

                                                                                                  Keryx Biopharm Files 8K - Changes Exec Mgmt >KERX (Dow Jones Institutional News - Factiva, 01/12/2015 07:19 AM)

                                                                                                  U.S. HEALTH PRE-MKT: Shire to Buy NPS Pharma, JPMorgan Conf. (Bloomberg First Word - Bloomberg, 01/12/2015 07:33
                                                                                                  AM)

                                                                                                  Dyadic Appoints Michael Tarnok As Chairman Of The Board Of Directors (PR Newswire (U.S.) - Factiva, 01/12/2015 08:41 AM)


                                                                                                  *DYADIC'S TARNOK IS CURRENT CHAIRMAN OF KERYX BIOPHARMACEUTICALS (BLOOMBERG News -
                                                                                                  Bloomberg, 01/12/2015 08:57 AM)

                                                                                                  Biotechs Presenting At The J.P. Morgan Healthcare Conference: Day 2 (Benzinga.com - Factiva, 01/12/2015 11:03 AM)

                                                                                                  U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 01/12/2015 03:00 PM)


Forensic Economics, Inc.                                                                                                                                                                                              p. 106 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 225 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                                Events

                                                                                                  Largest Nasdaq Short Interest Changes as of Dec. 31 (BLOOMBERG News - Bloomberg, 01/12/2015 04:28 PM)

                                                                                                  Largest Nasdaq Short Interest Positions as of Dec. 31 (BLOOMBERG News - Bloomberg, 01/12/2015 04:28 PM)

                                                                                                  Largest Nasdaq Short Interest Ratios as of Dec. 31 (BLOOMBERG News - Bloomberg, 01/12/2015 04:28 PM)

                                                                                                  Largest Nasdaq Short Interest vs Free Float as of Dec. 31 (BLOOMBERG News - Bloomberg, 01/12/2015 04:28 PM)

  1/13/2015   Tue   1,740,478   $13.67   -4.41%   -0.07%    0.05%     -0.15%    -4.26%   -1.55    Dyadic Appoints Michael Tarnok As Chairman Of The Board Of Directors (Kuwait News Agency (KUNA) - Factiva, 01/13/2015)


                                                                                                  FORM 8-K: KERYX BIOPHARMACEUTICALS FILES CURRENT REPORT (US Fed News - Factiva, 01/13/2015)

                                                                                                  JP Morgan Analyst Report (JP Morgan - Manual Entry, 01/13/2015)

                                                                                                  KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 01/13/2015)

  1/14/2015   Wed   1,343,648   $13.36   -2.27%   -0.47%    0.12%     -0.29%    -1.98%   -0.72    KERYX BIOPHARMACEUTICALS REPORTS ACQUISITION BY PRESIDENT MADISON (New York) (US Fed News -
                                                                                                  Factiva, 01/14/2015)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                  Ownership of Securities (Dec. 23, 2014) (Biotech Week - Factiva, 01/14/2015)

                                                                                                  ValuEngine Analyst Report (ValuEngine - Manual Entry, 01/14/2015)

                                                                                                  Market Momentum on Biotech Stocks - CTI BioPharma, Keryx Biopharma, Intrexon, Catalyst Pharma Partners, and iBio (PR
                                                                                                  Newswire (U.S.) - Factiva, 01/14/2015 09:15 AM)

  1/15/2015   Thu   1,048,308   $13.37   0.07%    -1.48%   -2.45%     -2.89%    2.97%    1.07
  1/16/2015   Fri   1,786,263   $14.22   6.36%     1.39%    3.27%      3.12%    3.24%    1.17     Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 01/16/2015)

  1/17/2015   Sat                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial

  1/18/2015   Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 01/18/2015)

  1/19/2015   Mon                                                                                 Clarivate Analytics Analyst Report (Clarivate Analytics - Manual Entry, 01/19/2015)

                                                                                                  Clarivate Analytics Analyst Report (Clarivate Analytics - Manual Entry, 01/19/2015)

                                                                                                  Nanotechnology; Findings from University of Bristol Update Understanding of Nanotechnology (The removal of uranium onto
                                                                                                  carbon-supported nanoscale zero-valent iron particles) (Nanotechnology Weekly - Factiva, 01/19/2015)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                  Ownership of Securities (Jan. 2, 2015) (Biotech Business Week - Factiva, 01/19/2015)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                  Ownership of Securities (Jan. 2, 2015) (Pharma Business Week - Factiva, 01/19/2015)

  1/20/2015   Tue   1,306,740   $13.81   -2.88%    0.44%    1.61%      1.41%    -4.29%   -1.54    Keryx Biopharmaceuticals Announces $100 Million Proposed Public Offering of Common Stock (India Pharma News - Factiva,
                                                                                                  01/20/2015)

                                                                                                  KERYX BIOPHARMACEUTICALS INC 424B5 (SEC - SEC Edgar, 01/20/2015)


Forensic Economics, Inc.                                                                                                                                                                                            p. 107 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 226 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                                Events
                                                                                                   Keryx Biopharmaceuticals Inc announces $100 mln proposed public offering of common stock (Reuters Significant Developments
                                                                                                   - Factiva, 01/20/2015)

                                                                                                   KERYX BIOPHARMACEUTICALS INC S-3ASR (SEC - SEC Edgar, 01/20/2015)

                                                                                                   Keryx files to sell $100M in common stock (Theflyonthewall.com - Factiva, 01/20/2015)

                                                                                                   Keryx Biopharmaceuticals, Inc. Announces $100 Million Proposed Public Offering of Common Stock (GlobeNewswire - Factiva,
                                                                                                   01/20/2015 04:05 PM)

                                                                                                   Press Release: Keryx Biopharmaceuticals, Inc. Announces $100 Million Proposed Public Offering of Common Stock (Dow Jones
                                                                                                   Institutional News - Factiva, 01/20/2015 04:05 PM)

                                                                                                   *KERYX BIOPHARMACEUTICALS, REPORTS $100M PROPOSED OFFERING OF (BLOOMBERG News - Bloomberg,
                                                                                                   01/20/2015 04:05 PM)

                                                                                                   Keryx Biopharmaceuticals, Inc. Announces $100 Million Proposed Public Offering of Common Stock (PrimeZone Media
                                                                                                   Network - Bloomberg, 01/20/2015 04:05 PM)

                                                                                                   *KERYX BIOPHARMACEUTICALS FILES $115M COMMON STOCK SHELF (BLOOMBERG News - Bloomberg,
                                                                                                   01/20/2015 04:06 PM)

                                                                                                   Keryx Biopharmaceuticals Plans $100m Stock Offering (Bloomberg First Word - Bloomberg, 01/20/2015 04:07 PM)

                                                                                                   U.S. AFTER-HOURS WRAP: Netflix 4Q Net Adds Beat Ests. (Bloomberg First Word - Bloomberg, 01/20/2015 06:06 PM)

                                                                                                   REFILE-BUZZ- Keryx Biopharmaceuticals Inc: To offer $100 mln in shares (Reuters News - Factiva, 01/20/2015 07:03 PM)

  1/21/2015   Wed   2,709,654   $12.87   -6.81%    0.27%   -1.24%     -0.99%    -5.82%   -2.06 *   JP Morgan and the gift that keeps on giving (EP Vantage - Factiva, 01/21/2015)

                                                                                                   Keryx 9.17M share Secondary priced at $12.00 (Theflyonthewall.com - Factiva, 01/21/2015)

                                                                                                   Keryx Biopharma to Raise USD100 Million in Public Offering of Shares (GlobalData Financial Deals Tracker - Factiva,
                                                                                                   01/21/2015)

                                                                                                   Keryx Biopharmaceuticals (KERX) announces $100 M proposed public offering of common stock. (BioSpace - Factiva,
                                                                                                   01/21/2015)

                                                                                                   Keryx Biopharmaceuticals Announces Pricing of $110 Million Public Offering of Common Stock (India Pharma News - Factiva,
                                                                                                   01/21/2015)

                                                                                                   KERYX BIOPHARMACEUTICALS INC S-3MEF (SEC - SEC Edgar, 01/21/2015)

                                                                                                   Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                   Ownership of Securities (Jan. 2, 2015) (Biotech Week - Factiva, 01/21/2015)

                                                                                                   DJ Keryx Biopharmaceuticals Inc, Inst Holders, 4Q 2014 (KERX) (Dow Jones Institutional News - Factiva, 01/21/2015 04:01 AM)


                                                                                                   U.S. DAYBOOK: Davos; UnitedHealth, Ebay, American Express Earns (Bloomberg First Word - Bloomberg, 01/21/2015 05:30
                                                                                                   AM)

                                                                                                   U.S. HEALTH PRE-MKT: UnitedHealth 4Q, XON, KERX, VSTM Offerings (Bloomberg First Word - Bloomberg, 01/21/2015
                                                                                                   06:58 AM)

Forensic Economics, Inc.                                                                                                                                                                                                 p. 108 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 227 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                               Events

                                                                                                  Morning Market Losers (Benzinga.com - Factiva, 01/21/2015 09:55 AM)

                                                                                                  4 More Biotech Secondaries Traders Are Watching (Benzinga.com - Factiva, 01/21/2015 01:38 PM)

                                                                                                  BUZZ-IFR's upcoming US IPOs, follow-ons + convertibles (Reuters News - Factiva, 01/21/2015 03:24 PM)

                                                                                                  Keryx Biopharmaceuticals, Inc. Announces Pricing of $110 Million Public Offering of Common Stock (GlobeNewswire - Factiva,
                                                                                                  01/21/2015 07:53 PM)

                                                                                                  Press Release: Keryx Biopharmaceuticals, Inc. Announces Pricing of $110 Million Public Offering of Common Stock (Dow
                                                                                                  Jones Institutional News - Factiva, 01/21/2015 07:53 PM)

                                                                                                  *KERYX BIOPHARMACEUTICALS, REPORTS PRICING OF $110M OFFERING OF (BLOOMBERG News - Bloomberg,
                                                                                                  01/21/2015 07:53 PM)

                                                                                                  Keryx Biopharmaceuticals, Inc. Announces Pricing of $110 Million Public Offering of Common Stock (PrimeZone Media
                                                                                                  Network - Bloomberg, 01/21/2015 07:53 PM)

                                                                                                  *KERYX BIOPHARMACEUTICALS 9.17M SHRS PRICED AT $12/SHR (BLOOMBERG News - Bloomberg, 01/21/2015 07:54
                                                                                                  PM)

                                                                                                  *KERYX BIOPHARMACEUTICALS 9.17M SHRS PRICED AT $12/SHR (Bloomberg First Word - Bloomberg, 01/21/2015
                                                                                                  07:55 PM)

  1/22/2015   Thu   5,962,251   $13.34   3.65%     1.78%    0.67%      1.05%    2.60%    0.91     KERYX BIOPHARMACEUTICALS INC 424B5 (SEC - SEC Edgar, 01/22/2015)

                                                                                                  Keryx Biopharmaceuticals Inc announces pricing of $110 million public offering of common stock (Reuters Significant
                                                                                                  Developments - Factiva, 01/22/2015)

                                                                                                  Keryx Biopharmaceuticals raises $118.3 million in public offering of common stock (MarketLine (a Datamonitor Company),
                                                                                                  Financial Deals Tracker - Factiva, 01/22/2015)

                                                                                                  Keryx Biopharmaceuticals, Inc. Announces Pricing of $110 Million Public Offering of Common Stock (Cihan News Agency
                                                                                                  (CNA) - Factiva, 01/22/2015)

                                                                                                  U.S. HEALTH PRE-MKT: XON, KERX, BMRN Fall on Secondary Pricing (Bloomberg First Word - Bloomberg, 01/22/2015
                                                                                                  06:56 AM)

                                                                                                  U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 01/22/2015 11:30 AM)

  1/23/2015   Fri   1,651,239   $13.23   -0.82%    0.16%    0.51%      0.29%    -1.12%   -0.39    Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 01/23/2015)

                                                                                                  Wright Reports Analyst Report (Wright Reports - Manual Entry, 01/23/2015)

  1/24/2015   Sat                                                                                 Veeva Systems Inc. Keryx Biopharmaceuticals Turns to Veeva Commercial Cloud to Support First FDA-Approved Product
                                                                                                  Launch (Marketing Weekly News - Factiva, 01/24/2015)

  1/25/2015   Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 01/25/2015)

  1/26/2015   Mon   1,383,267   $13.45   1.66%     0.29%    1.59%      1.25%    0.41%    0.14     Brean Capital Analyst Report (Brean Capital - Manual Entry, 01/26/2015)

                                                                                                  Brean Capital Analyst Report (Brean Capital - Manual Entry, 01/26/2015)



Forensic Economics, Inc.                                                                                                                                                                                            p. 109 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 228 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                               Events
                                                                                                  Cowen and Company Analyst Report (COWEN AND COMPANY - Manual Entry, 01/26/2015)

                                                                                                  Pharmaceutical Companies; Dyadic Appoints Michael Tarnok As Chairman Of The Board Of Directors (Pharma Business Week
                                                                                                  - Factiva, 01/26/2015)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                  Ownership of Securities (Jan. 13, 2015) (Biotech Business Week - Factiva, 01/26/2015)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                  Ownership of Securities (Jan. 13, 2015) (Pharma Business Week - Factiva, 01/26/2015)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Jan. 12, 2015) (Biotech
                                                                                                  Business Week - Factiva, 01/26/2015)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Jan. 12, 2015) (Pharma
                                                                                                  Business Week - Factiva, 01/26/2015)

                                                                                                  TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 01/26/2015)

                                                                                                  Rockwell Medical Kidney Disease Drug Wins FDA Approval (Bloomberg First Word - Bloomberg, 01/26/2015 08:03 AM)

  1/27/2015   Tue   1,330,623   $13.07   -2.83%   -1.89%   -0.56%     -1.61%    -1.21%   -0.43    KERYX BIOPHARMACEUTICALS INC 8-K (SEC - SEC Edgar, 01/27/2015)

                                                                                                  Dyadic International appoints new chairman (MarketLine (a Datamonitor Company), Company News - Factiva, 01/27/2015 06:17
                                                                                                  AM)

                                                                                                  Dyadic International appoints new chairman (MarketLine (a Datamonitor Company), Company News - Factiva, 01/27/2015 06:17
                                                                                                  AM)

                                                                                                  Keryx Biopharm Files 8K - Other Events >KERX (Dow Jones Institutional News - Factiva, 01/27/2015 04:35 PM)

  1/28/2015   Wed   1,912,147   $12.61   -3.52%   -0.92%   -2.09%     -2.47%    -1.04%   -0.37    FORM 8-K: KERYX BIOPHARMACEUTICALS FILES CURRENT REPORT (US Fed News - Factiva, 01/28/2015)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                  Ownership of Securities (Jan. 13, 2015) (Biotech Week - Factiva, 01/28/2015)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Jan. 12, 2015) (Biotech
                                                                                                  Week - Factiva, 01/28/2015)

  1/29/2015   Thu   2,127,998   $12.66   0.40%     0.98%    1.13%      1.18%    -0.78%   -0.27    Largest Nasdaq Short Interest Positions as of Jan. 15 (BLOOMBERG News - Bloomberg, 01/29/2015 12:54 PM)

                                                                                                  Largest Nasdaq Short Interest Ratios as of Jan. 15 (BLOOMBERG News - Bloomberg, 01/29/2015 12:54 PM)

                                                                                                  Largest Nasdaq Short Interest vs Free Float as of Jan. 15 (BLOOMBERG News - Bloomberg, 01/29/2015 12:54 PM)

  1/30/2015   Fri   2,672,946   $12.16   -3.95%   -1.03%   -0.36%     -1.11%    -2.84%   -0.99    Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 01/30/2015)

  1/31/2015   Sat                                                                                 New contracts/ expansions/ revamps: chemicals: Nuray Chemicals to develop a ferric citrate manufacturing project in Tamil
                                                                                                  Nadu. (Chemical Engineering World - Factiva, 01/31/2015)

  2/1/2015    Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 02/01/2015)

  2/2/2015    Mon   2,059,689   $12.03   -1.07%    0.90%   -0.57%     -0.27%    -0.80%   -0.28    KERYX BIOPHARMACEUTICALS INC SC 13G/A (SEC - SEC Edgar, 02/02/2015)



Forensic Economics, Inc.                                                                                                                                                                                            p. 110 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 229 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date       Day     Volume     Price   Return   Return   Return     Return    Return t stat *                                                                Events
                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 424B5, Prospectus [Rule 424(B)(5)] (Jan. 20,
                                                                                                 2015) (Biotech Business Week - Factiva, 02/02/2015)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 424B5, Prospectus [Rule 424(B)(5)] (Jan. 20,
                                                                                                 2015) (Pharma Business Week - Factiva, 02/02/2015)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form S-3ASR, Automatic Shelf Registration
                                                                                                 Statement of Securities of Well-known Seasoned Issuers (Jan. 20, 2015) (Biotech Business Week - Factiva, 02/02/2015)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form S-3ASR, Automatic Shelf Registration
                                                                                                 Statement of Securities of Well-known Seasoned Issuers (Jan. 20, 2015) (Pharma Business Week - Factiva, 02/02/2015)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form S-3MEF, Registration Adding Securities To
                                                                                                 Prior Form S-3 Registration [Rule 462(B)] (Jan. 21, 2015) (Biotech Business Week - Factiva, 02/02/2015)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form S-3MEF, Registration Adding Securities To
                                                                                                 Prior Form S-3 Registration [Rule 462(B)] (Jan. 21, 2015) (Pharma Business Week - Factiva, 02/02/2015)

  2/3/2015   Tue   1,734,004   $12.13   0.83%     1.10%   -0.49%     -0.12%    0.95%    0.33     Immunology; Findings in Granulocytes Reported from National Institutes of Health Sciences (A 13-week subchronic toxicity

  2/4/2015   Wed   1,734,374   $11.76   -3.05%   -0.21%   -1.75%     -1.90%    -1.15%   -0.40    Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 424B5, Prospectus [Rule 424(B)(5)] (Jan. 20,
                                                                                                 2015) (Biotech Week - Factiva, 02/04/2015)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form S-3ASR, Automatic Shelf Registration
                                                                                                 Statement of Securities of Well-known Seasoned Issuers (Jan. 20, 2015) (Biotech Week - Factiva, 02/04/2015)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form S-3MEF, Registration Adding Securities To
                                                                                                 Prior Form S-3 Registration [Rule 462(B)] (Jan. 21, 2015) (Biotech Week - Factiva, 02/04/2015)

  2/5/2015   Thu   1,493,471   $12.09   2.81%     1.07%    2.38%      2.23%    0.57%    0.20     S&P Global Analyst Report (S&P Global - Manual Entry, 02/05/2015)

  2/6/2015   Fri   2,990,568   $11.32   -6.37%   -0.43%   -1.22%     -1.64%    -4.73%   -1.66    Immunology; Findings in Granulocytes Reported from National Institutes of Health Sciences (A 13-week subchronic toxicity
                                                                                                 study of ferric citrate in F344 rats) (Health & Medicine Week - Factiva, 02/06/2015)

                                                                                                 Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 02/06/2015)

                                                                                                 ValuEngine Analyst Report (ValuEngine - Manual Entry, 02/06/2015)

  2/7/2015   Sat
  2/8/2015   Sun                                                                                 Clarivate Analytics Analyst Report (Clarivate Analytics - Manual Entry, 02/08/2015)

                                                                                                 Clarivate Analytics Analyst Report (Clarivate Analytics - Manual Entry, 02/08/2015)

                                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 02/08/2015)

  2/9/2015   Mon   2,407,323   $10.87   -3.98%   -0.39%   -0.83%     -1.39%    -2.59%   -0.90    Cowen and Company Analyst Report (COWEN AND COMPANY - Manual Entry, 02/09/2015)

                                                                                                 Keryx analysts silent about 'anemic' Auryxia launch, TheStreet says (Theflyonthewall.com - Factiva, 02/09/2015)

                                                                                                 KERYX BIOPHARMACEUTICALS INC SC 13G (SEC - SEC Edgar, 02/09/2015)

                                                                                                 Keryx pullback a buying opportunity, says Cowen (Theflyonthewall.com - Factiva, 02/09/2015)




Forensic Economics, Inc.                                                                                                                                                                                           p. 111 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 230 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                                Events
                                                                                                   Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 424B5, Prospectus [Rule 424(B)(5)] (Jan. 22,
                                                                                                   2015) (Biotech Business Week - Factiva, 02/09/2015)

                                                                                                   Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 424B5, Prospectus [Rule 424(B)(5)] (Jan. 22,
                                                                                                   2015) (Pharma Business Week - Factiva, 02/09/2015)

                                                                                                   Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Jan. 27, 2015) (Biotech
                                                                                                   Business Week - Factiva, 02/09/2015)

                                                                                                   Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Jan. 27, 2015) (Pharma
                                                                                                   Business Week - Factiva, 02/09/2015)

                                                                                                   Stocks Hitting 52-Week Lows (Benzinga.com - Factiva, 02/09/2015 10:21 AM)

  2/10/2015   Tue   2,013,999   $11.26   3.59%     1.31%    1.55%      1.70%    1.89%    0.66      KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 02/10/2015)

                                                                                                   KERYX BIOPHARMACEUTICALS INC SC 13G (SEC - SEC Edgar, 02/10/2015)

                                                                                                   Ladenburg Analyst Report (Ladenburg - Manual Entry, 02/10/2015)

                                                                                                   MarketLine Analyst Report (Marketline - Manual Entry, 02/10/2015)

                                                                                                   U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 02/10/2015 11:30 AM)

                                                                                                   Largest Nasdaq Short Interest Positions as of Jan. 30 (BLOOMBERG News - Bloomberg, 02/10/2015 04:22 PM)

                                                                                                   Largest Nasdaq Short Interest vs Free Float as of Jan. 30 (BLOOMBERG News - Bloomberg, 02/10/2015 04:22 PM)

                                                                                                   Gregory P Madison, President, Sells 6,759 KERX US 02/09/15 (BLOOMBERG News - Bloomberg, 02/10/2015 09:00 PM)

                                                                                                   COO MADISON Acquires 13,241 Of KERYX BIOPHARMACEUTICALS INC >KERX (Dow Jones Institutional News - Factiva,
                                                                                                   02/10/2015 09:02 PM)

  2/11/2015   Wed   1,425,712   $11.30   0.36%     0.29%   -0.27%     -0.54%    0.90%    0.31      Cowen and Company Analyst Report (COWEN AND COMPANY - Manual Entry, 02/11/2015)

                                                                                                   Greg Madison starts second year as Keryx Biopharmaceuticals COO 10 February 2015 (News Bites - People in Business -
                                                                                                   Factiva, 02/11/2015)

                                                                                                   Keryx Biopharmaceuticals chief executive officer and chief operating officer Greg Madison sells 11 February 2015 (News Bites -
                                                                                                   People in Business - Factiva, 02/11/2015)

                                                                                                   KERYX BIOPHARMACEUTICALS REPORTS DISPOSITION BY PRESIDENT MADISON (New York) (US Fed News -
                                                                                                   Factiva, 02/11/2015)

                                                                                                   Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 424B5, Prospectus [Rule 424(B)(5)] (Jan. 22,
                                                                                                   2015) (Biotech Week - Factiva, 02/11/2015)

                                                                                                   Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Jan. 27, 2015) (Biotech
                                                                                                   Week - Factiva, 02/11/2015)

  2/12/2015   Thu   2,299,741   $12.23    8.23%    1.18%    0.98%      1.09%     7.14%    2.50 *
  2/13/2015   Fri   1,677,768   $11.63   -4.91%    0.75%    0.92%      0.91%    -5.81%   -1.99 *   Brean Capital Analyst Report (Brean Capital - Manual Entry, 02/13/2015)

                                                                                                   Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 02/13/2015)

Forensic Economics, Inc.                                                                                                                                                                                             p. 112 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 231 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                               Events

                                                                                                  The Baupost Group LLC Holdings in 4th Quarter: 13F Alert (BLOOMBERG News - Bloomberg, 02/13/2015 05:39 PM)

  2/14/2015   Sat
  2/15/2015   Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 02/15/2015)

  2/16/2015   Mon                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form SC 13G, Statement of Acquisition of Beneficial

  2/17/2015   Tue   1,041,368   $11.91   2.41%     0.15%    0.94%      0.49%    1.92%    0.65
  2/18/2015   Wed   1,527,974   $12.35   3.69%     0.15%    0.83%      0.41%    3.28%    1.10     Keryx Biopharmaceuticals to Host Conference Call on Fourth Quarter, Year End 2014 Financial Results (India Pharma News -
                                                                                                  Factiva, 02/18/2015)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form SC 13G, Statement of Acquisition of Beneficial
                                                                                                  Ownership By Individuals [Amend] (Feb. 2, 2015) (Biotech Week - Factiva, 02/18/2015)

                                                                                                  Keryx Biopharmaceuticals, Inc. to Host Conference Call on Fourth Quarter and Year End 2014 Financial Results
                                                                                                  (GlobeNewswire - Factiva, 02/18/2015 08:00 AM)

                                                                                                  Keryx Biopharmaceuticals, Inc. to Host Conference Call on Fourth Quarter and Year End 2014 Financial Results (PrimeZone
                                                                                                  Media Network - Bloomberg, 02/18/2015 08:00 AM)

  2/19/2015   Thu   1,164,274   $12.45   0.81%     0.38%    0.78%      0.57%    0.24%    0.08     U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 02/19/2015 11:30 AM)

  2/20/2015   Fri   1,088,234   $12.07   -3.05%    0.64%    1.30%      1.22%    -4.27%   -1.44    Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 02/20/2015)

  2/21/2015   Sat                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form SC 13G, Statement of Acquisition of Beneficial

  2/22/2015   Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 02/22/2015)

  2/23/2015   Mon   1,289,782   $12.34   2.24%     0.10%    0.53%      0.14%    2.10%    0.70     Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial

  2/24/2015   Tue   1,038,702   $11.94   -3.24%    0.15%   -0.79%     -0.96%    -2.28%   -0.76
  2/25/2015   Wed   1,534,157   $11.80   -1.17%   -0.01%    1.27%      0.73%    -1.90%   -0.64    Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                  Ownership of Securities (Feb. 10, 2015) (Biotech Week - Factiva, 02/25/2015)

                                                                                                  Roth Capital Analyst Report (Roth Capital - Manual Entry, 02/25/2015)

                                                                                                  Research and Markets: Iron Deficiency Anemia Therapeutics Pipeline Review 2015 - 3 Companies & 7 Drug Profiles (Business
                                                                                                  Wire - Factiva, 02/25/2015 08:03 AM)

                                                                                                  Market Updates on Biotech Stocks - Hemispherx Biopharma, Nanosphere, Isis Pharma, Keryx Biopharma, and Spectrum
                                                                                                  Pharma (PR Newswire (U.S.) - Factiva, 02/25/2015 08:50 AM)

                                                                                                  Critical Alerts For MannKind, Keryx Biopharmaceuticals, Isis Pharmaceuticals, Yahoo! and Tekmira Pharmaceuticals
                                                                                                  Released By InvestorsObserver (PR Newswire (U.S.) - Factiva, 02/25/2015 09:31 AM)

                                                                                                  Keryx Biopharmaceuticals Announces Participation at Upcoming Investor Conferences (GlobeNewswire - Factiva, 02/25/2015
                                                                                                  04:10 PM)

                                                                                                  Keryx Biopharmaceuticals Announces Participation at Upcoming Investor Conferences (PrimeZone Media Network - Bloomberg,
                                                                                                  02/25/2015 04:10 PM)




Forensic Economics, Inc.                                                                                                                                                                                            p. 113 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 232 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                               Events
                                                                                                  Press Release: Keryx Biopharmaceuticals Announces Participation at Upcoming Investor Conferences (Dow Jones Institutional
                                                                                                  News - Factiva, 02/25/2015 04:13 PM)

                                                                                                  Nasdaq Short Interest as of Feb. 13 (BLOOMBERG News - Bloomberg, 02/25/2015 05:52 PM)

                                                                                                  Largest Nasdaq Short Interest Positions as of Feb. 13 (BLOOMBERG News - Bloomberg, 02/25/2015 05:53 PM)

                                                                                                  Largest Nasdaq Short Interest vs Free Float as of Feb. 13 (BLOOMBERG News - Bloomberg, 02/25/2015 05:53 PM)

  2/26/2015   Thu   1,756,639   $11.93   1.10%     0.42%    0.40%      0.18%    0.92%   0.31      U.S. PM DAYBOOK: Gap, Monster Beverage, Live Nation Earnings (Bloomberg First Word - Bloomberg, 02/26/2015 03:27 PM)


                                                                                                  U.S. WRAP: Stocks Fall From Near Record Levels (Bloomberg First Word - Bloomberg, 02/26/2015 04:34 PM)

                                                                                                  U.S. AFTER-HOURS WRAP: Gap FY16 EPS View W/ Items Trails Est. (Bloomberg First Word - Bloomberg, 02/26/2015 05:54
                                                                                                  PM)

  2/27/2015   Fri   2,912,620   $12.16   1.93%    -0.49%   -1.00%     -1.61%    3.54%   1.21      Brean Capital Analyst Report (Brean Capital - Manual Entry, 02/27/2015)

                                                                                                  BTIG Analyst Report (BTIG - Manual Entry, 02/27/2015)

                                                                                                  Cowen and Company Analyst Report (COWEN AND COMPANY - Manual Entry, 02/27/2015)

                                                                                                  Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 02/27/2015)

                                                                                                  JMP Securities Analyst Report (JMP Securities - Manual Entry, 02/27/2015)

                                                                                                  JP Morgan Analyst Report (JP Morgan - Manual Entry, 02/27/2015)

                                                                                                  Keryx Biopharmaceuticals (KERX) announces 4Q 2014 and year-end 2014 financial results. [1 table in original article]
                                                                                                  (BioSpace - Factiva, 02/27/2015)

                                                                                                  KERYX BIOPHARMACEUTICALS INC 10-K (SEC - SEC Edgar, 02/27/2015)

                                                                                                  KERYX BIOPHARMACEUTICALS INC 8-K (SEC - SEC Edgar, 02/27/2015)

                                                                                                  Keryx CFO to leave company by October (Theflyonthewall.com - Factiva, 02/27/2015)

                                                                                                  Maxim Group Analyst Report (Maxim Group - Manual Entry, 02/27/2015)

                                                                                                  On The Fly: Pre-market Movers (Theflyonthewall.com - Factiva, 02/27/2015)

                                                                                                  Q4 2014 Keryx Biopharmaceuticals Inc Earnings Call - Final (CQ FD Disclosure - Factiva, 02/27/2015)

                                                                                                  Roth Capital Analyst Report (Roth Capital - Manual Entry, 02/27/2015)

                                                                                                  U.S. DAYBOOK: 4Q GDP; NRG Energy, Isis Pharma, Pepco Earnings (Bloomberg First Word - Bloomberg, 02/27/2015 05:30
                                                                                                  AM)

                                                                                                  *Keryx Biopharm 4Q Loss/Shr 44c >KERX (Dow Jones Institutional News - Factiva, 02/27/2015 07:00 AM)

                                                                                                  Keryx Announces Fourth Quarter and Year-End 2014 Financial Results (GlobeNewswire - Factiva, 02/27/2015 07:00 AM)




Forensic Economics, Inc.                                                                                                                                                                                           p. 114 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 233 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                                Events
                                                                                                  *KERYX BIOPHARMACEUTICALS 4Q LOSS PER SHARE 44C :KERX US (BLOOMBERG News - Bloomberg, 02/27/2015
                                                                                                  07:00 AM)

                                                                                                  Keryx Announces Fourth Quarter and Year-End 2014 Financial Results (PrimeZone Media Network - Bloomberg, 02/27/2015
                                                                                                  07:00 AM)

                                                                                                  *KERYX SEES EMA REGULATORY DECISION ON AURYXIA MAA MID-YEAR (BLOOMBERG News - Bloomberg,
                                                                                                  02/27/2015 07:01 AM)

                                                                                                  Keryx Licensing Rev. $569k, Est. $1.14m (Bloomberg First Word - Bloomberg, 02/27/2015 07:04 AM)

                                                                                                  Keryx Biopharm Files 8K - Entry Into Definitive Agreement >KERX (Dow Jones Institutional News - Factiva, 02/27/2015 07:46
                                                                                                  AM)

                                                                                                  *KERYX BIOPHARMACEUTICALS CFO OLIVIERO TO LEAVE BY OCT. (BLOOMBERG News - Bloomberg, 02/27/2015
                                                                                                  07:48 AM)

                                                                                                  *KERYX BIOPHARMACEUTICALS CFO OLIVIERO TO LEAVE BY OCT. (Bloomberg First Word - Bloomberg, 02/27/2015
                                                                                                  07:48 AM)

                                                                                                  *KERYX TO CONSOLIDATE FINANCE/ACC FUNCTION INTO BOSTON OFFICE (BLOOMBERG News - Bloomberg,
                                                                                                  02/27/2015 07:49 AM)

                                                                                                  U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 02/27/2015 11:30 AM)

                                                                                                  Hard for Keryx to Live Up to Early Expectations -- Market Talk (Dow Jones Institutional News - Factiva, 02/27/2015 04:18 PM)

  2/28/2015   Sat                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial

  3/1/2015    Sun                                                                                 FORM 8-K: KERYX BIOPHARMACEUTICALS FILES CURRENT REPORT (US Fed News - Factiva, 03/01/2015)

                                                                                                  Stifel Analyst Report (Stifel - Manual Entry, 03/01/2015)

                                                                                                  TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 03/01/2015)

                                                                                                  Overheard: KeryxÃ¢â‚¬â„¢s Value in Profits (The Wall Street Journal Online - Factiva, 03/01/2015 03:39 PM)

                                                                                                  Overheard -- Heard On The Street (Dow Jones Institutional News - Factiva, 03/01/2015 09:53 PM)

  3/2/2015    Mon   1,555,684   $12.41   2.06%     0.91%    0.78%      0.83%    1.22%   0.42      H.C. Wainwright & Co. Analyst Report (H.C. Wainwright & Co. - Manual Entry, 03/02/2015)

                                                                                                  Keryx Auryxia outlook still positive, says Roth Capital (Theflyonthewall.com - Factiva, 03/02/2015)

                                                                                                  Ladenburg Analyst Report (Ladenburg - Manual Entry, 03/02/2015)

                                                                                                  Maxim Group Analyst Report (Maxim Group - Manual Entry, 03/02/2015)

                                                                                                  Overheard (The Wall Street Journal - Factiva, 03/02/2015)

                                                                                                  Proteins; Researchers from University of Utah Provide Details of New Studies and Findings in the Area of Iron-Binding
                                                                                                  Proteins (Ferric Citrate Controls Phosphorus and Delivers Iron in Patients on Dialysis) (Clinical Trials Week - Factiva,
                                                                                                  03/02/2015)

                                                                                                  Roth Capital Analyst Report (Roth Capital - Manual Entry, 03/02/2015)

Forensic Economics, Inc.                                                                                                                                                                                               p. 115 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 234 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                                Events

                                                                                                  TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 03/02/2015)

                                                                                                  ValuEngine Analyst Report (ValuEngine - Manual Entry, 03/02/2015)

  3/3/2015    Tue   2,762,873   $13.04   5.08%    -0.56%   -0.55%     -1.28%    6.36%    2.16 *   BTIG Analyst Report (BTIG - Manual Entry, 03/03/2015)

                                                                                                  Proteins; Researchers from University of Utah Provide Details of New Studies and Findings in the Area of Iron-Binding
                                                                                                  Proteins (Ferric Citrate Controls Phosphorus and Delivers Iron in Patients on Dialysis) (Life Science Weekly - Factiva,
                                                                                                  03/03/2015)

  3/4/2015    Wed   1,519,535   $13.26   1.69%    -0.25%    0.63%     -0.10%    1.79%    0.60     Keryx announces publication of Auryxia analysis (Theflyonthewall.com - Factiva, 03/04/2015)

                                                                                                  Roth Capital Analyst Report (Roth Capital - Manual Entry, 03/04/2015)

                                                                                                  Keryx Biopharmaceuticals Announces Publication of Auryxia(TM) (ferric citrate) Analysis in Journal of the American Society
                                                                                                  of Nephrology (GlobeNewswire - Factiva, 03/04/2015 07:45 AM)

                                                                                                  Press Release: Keryx Biopharmaceuticals Announces Publication of Auryxia(TM) (ferric citrate) Analysis in Journal of the
                                                                                                  American Society of Nephrology (Dow Jones Institutional News - Factiva, 03/04/2015 07:45 AM)

                                                                                                  Keryx Biopharmaceuticals Announces Publication of Auryxia(TM) (ferric citrate) Analysis in Journal of the American Society
                                                                                                  of (PrimeZone Media Network - Bloomberg, 03/04/2015 07:45 AM)

  3/5/2015    Thu   1,479,405   $13.19   -0.53%    0.32%    2.22%      1.55%    -2.07%   -0.69    Maxim Group Analyst Report (Maxim Group - Manual Entry, 03/05/2015)

                                                                                                  S&P Global Analyst Report (S&P Global - Manual Entry, 03/05/2015)

  3/6/2015    Fri   1,525,421   $12.56   -4.78%   -1.11%   -1.53%     -2.35%    -2.43%   -0.81    BTIG Analyst Report (BTIG - Manual Entry, 03/06/2015)

                                                                                                  BuySellSignals Analyst Report (BuySellSignals - Manual Entry, 03/06/2015)

                                                                                                  Proteins; Researchers from University of Utah Provide Details of New Studies and Findings in the Area of Iron-Binding
                                                                                                  Proteins (Ferric Citrate Controls Phosphorus and Delivers Iron in Patients on Dialysis) (Health & Medicine Week - Factiva,
                                                                                                  03/06/2015)

                                                                                                  Wright Reports Analyst Report (Wright Reports - Manual Entry, 03/06/2015)

  3/7/2015    Sat                                                                                 Clarivate Analytics Analyst Report (Clarivate Analytics - Manual Entry, 03/07/2015)

                                                                                                  Clarivate Analytics Analyst Report (Clarivate Analytics - Manual Entry, 03/07/2015)

                                                                                                  James F. Oliviero brings two bagger value to Keryx Biopharmaceuticals 06 March 2015 (People in Business - Factiva,
                                                                                                  03/07/2015)

  3/8/2015    Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 03/08/2015)

  3/9/2015    Mon   1,461,058   $12.62   0.48%     0.31%    0.16%     -0.07%    0.55%    0.18
  3/10/2015   Tue   1,717,331   $12.69   0.55%    -1.67%   -0.42%     -2.05%    2.61%    0.88     DianaPlantSciences, S.A.S. Patent Issued for Methods for Creating Color Variation in Anthocyanins Produced by Cell Culture
                                                                                                  (Life Science Weekly - Factiva, 03/10/2015)

                                                                                                  KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 03/10/2015)

                                                                                                  KERYX BIOPHARMACEUTICALS INC 8-K (SEC - SEC Edgar, 03/10/2015)

Forensic Economics, Inc.                                                                                                                                                                                               p. 116 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 235 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                               Events

                                                                                                  Keryx mentioned positively in a Seeking Alpha Pro article (Theflyonthewall.com - Factiva, 03/10/2015)

                                                                                                  Nasdaq Short Interest as of Feb. 27 (BLOOMBERG News - Bloomberg, 03/10/2015 04:35 PM)

                                                                                                  Largest Nasdaq Short Interest Changes as of Feb. 27 (BLOOMBERG News - Bloomberg, 03/10/2015 04:36 PM)

                                                                                                  Largest Nasdaq Short Interest Positions as of Feb. 27 (BLOOMBERG News - Bloomberg, 03/10/2015 04:36 PM)

                                                                                                  Largest Nasdaq Short Interest Ratios as of Feb. 27 (BLOOMBERG News - Bloomberg, 03/10/2015 04:36 PM)

                                                                                                  Largest Nasdaq Short Interest vs Free Float as of Feb. 27 (BLOOMBERG News - Bloomberg, 03/10/2015 04:36 PM)

                                                                                                  Keryx Biopharmaceuticals Announces Appointment of Greg Madison to Its Board of Directors (GlobeNewswire - Factiva,
                                                                                                  03/10/2015 04:55 PM)

                                                                                                  Press Release: Keryx Biopharmaceuticals Announces Appointment of Greg Madison to Its Board of Directors (Dow Jones
                                                                                                  Institutional News - Factiva, 03/10/2015 04:55 PM)

                                                                                                  *KERYX BIOPHARMACEUTICALS NAMES GREG MADISON TO BOARD (BLOOMBERG News - Bloomberg, 03/10/2015
                                                                                                  04:55 PM)

                                                                                                  Keryx Biopharmaceuticals Announces Appointment of Greg Madison to Its Board of Directors (PrimeZone Media Network -
                                                                                                  Bloomberg, 03/10/2015 04:55 PM)

                                                                                                  Keryx Biopharm Files 8K - Changes Exec Mgmt >KERX (Dow Jones Institutional News - Factiva, 03/10/2015 05:00 PM)

  3/11/2015   Wed   1,605,173   $13.12   3.39%    -0.20%    0.30%     -0.18%    3.57%    1.28     DianaPlantSciences, S.A.S. Patent Issued for Methods for Creating Color Variation in Anthocyanins Produced by Cell Culture
                                                                                                  (Journal of Engineering - Factiva, 03/11/2015)

                                                                                                  Keryx Biopharmaceuticals appoints Greg Madison as director 11 March 2015 (People in Business - Factiva, 03/11/2015)

                                                                                                  Keryx Biopharmaceuticals elects Greg Madison to board (FinancialWire - Factiva, 03/11/2015)

                                                                                                  KERYX BIOPHARMACEUTICALS INC 4/A (SEC - SEC Edgar, 03/11/2015)

                                                                                                  KERYX BIOPHARMACEUTICALS REPORTS DISPOSITION BY PRESIDENT MADISON (New York) (US Fed News -
                                                                                                  Factiva, 03/11/2015)

                                                                                                  Gregory P Madison, President, Buys 6,380 KERX US 03/06/15 (BLOOMBERG News - Bloomberg, 03/11/2015 08:40 AM)

  3/12/2015   Thu    903,052    $13.20   0.61%     0.90%    0.66%      0.91%    -0.30%   -0.11    FORM 8-K: KERYX BIOPHARMACEUTICALS FILES CURRENT REPORT (US Fed News - Factiva, 03/12/2015)

                                                                                                  Keryx Biopharmaceuticals Announces Appointment of Greg Madison to Its Board of Directors (Kuwait News Agency (KUNA) -
                                                                                                  Factiva, 03/12/2015)

  3/13/2015   Fri    922,514    $13.00   -1.52%   -0.44%    0.16%     -0.38%    -1.13%   -0.41    Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 03/13/2015)

  3/14/2015   Sat
  3/15/2015   Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 03/15/2015)

  3/16/2015   Mon    794,440    $13.17   1.31%     1.19%    2.38%      2.53%    -1.22%   -0.44    Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 10-K, Annual Report [Section 13 And 15(D), Not
                                                                                                  S-K Item 405] (Feb. 27, 2015) (Biotech Business Week - Factiva, 03/16/2015)



Forensic Economics, Inc.                                                                                                                                                                                           p. 117 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 236 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                               Events
                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 10-K, Annual Report [Section 13 And 15(D), Not
                                                                                                  S-K Item 405] (Feb. 27, 2015) (Pharma Business Week - Factiva, 03/16/2015)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Feb. 27, 2015) (Biotech
                                                                                                  Business Week - Factiva, 03/16/2015)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Feb. 27, 2015) (Pharma
                                                                                                  Business Week - Factiva, 03/16/2015)

  3/17/2015   Tue   1,041,932   $12.97   -1.52%    0.16%    0.74%      0.47%    -1.99%   -0.71    KERYX BIOPHARMACEUTICALS INC 3 (SEC - SEC Edgar, 03/17/2015)

  3/18/2015   Wed    946,015    $13.12   1.16%     0.92%    0.56%      0.82%    0.33%    0.12     Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 10-K, Annual Report [Section 13 And 15(D), Not
                                                                                                  S-K Item 405] (Feb. 27, 2015) (Biotech Week - Factiva, 03/18/2015)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Feb. 27, 2015) (Biotech
                                                                                                  Week - Factiva, 03/18/2015)

                                                                                                  Dyadic International Announces The Appointment Of Jack Kaye To Its Board of Directors (PR Newswire (U.S.) - Factiva,
                                                                                                  03/18/2015 04:15 PM)

  3/19/2015   Thu   1,666,126   $13.63   3.89%     0.19%    1.86%      1.46%    2.43%    0.88
  3/20/2015   Fri   5,135,681   $14.31   4.99%     0.68%    0.49%      0.65%    4.34%    1.57     Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 03/20/2015)

                                                                                                  Keryx survey results positive, says Oppenheimer (Theflyonthewall.com - Factiva, 03/20/2015)

                                                                                                  Oppenheimer Analyst Report (Oppenheimer - Manual Entry, 03/20/2015)

                                                                                                  Oppenheimer Analyst Report (Oppenheimer - Manual Entry, 03/20/2015)

                                                                                                  Superconductivity; Studies from Hunan University Reveal New Findings on Superconductivity (One-Step Hydrothermal-
                                                                                                  Electrochemical Route to Carbon-Stabilized gamma-Fe2O3 Powders) (Chemicals & Chemistry - Factiva, 03/20/2015)

                                                                                                  U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 03/20/2015 11:30 AM)

                                                                                                  Keryx Reaches 2-Mo. High; OpCo Survey Projects 7% Auryxia Share (Bloomberg First Word - Bloomberg, 03/20/2015 01:05
                                                                                                  PM)

                                                                                                  U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 03/20/2015 03:00 PM)

  3/21/2015   Sat
  3/22/2015   Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 03/22/2015)

  3/23/2015   Mon   1,919,271   $14.02   -2.03%   -0.31%   -2.24%     -2.27%    0.24%    0.09     Keryx mentioned cautiously in a Seeking Alpha Pro article (Theflyonthewall.com - Factiva, 03/23/2015)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                  Ownership of Securities [Amend] (Mar. 11, 2015) (Biotech Business Week - Factiva, 03/23/2015)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                  Ownership of Securities [Amend] (Mar. 11, 2015) (Pharma Business Week - Factiva, 03/23/2015)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Mar. 10, 2015) (Biotech
                                                                                                  Business Week - Factiva, 03/23/2015)




Forensic Economics, Inc.                                                                                                                                                                                            p. 118 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 237 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                               Events
                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Mar. 10, 2015) (Pharma
                                                                                                  Business Week - Factiva, 03/23/2015)

  3/24/2015   Tue   1,760,811   $13.84   -1.28%   -0.32%   -0.70%     -0.96%    -0.32%   -0.11    Nasdaq Short Interest as of March 13 (BLOOMBERG News - Bloomberg, 03/24/2015 04:26 PM)

                                                                                                  Largest Nasdaq Short Interest Changes as of March 13 (BLOOMBERG News - Bloomberg, 03/24/2015 04:27 PM)

                                                                                                  Largest Nasdaq Short Interest Positions as of March 13 (BLOOMBERG News - Bloomberg, 03/24/2015 04:27 PM)

                                                                                                  Largest Nasdaq Short Interest Ratios as of March 13 (BLOOMBERG News - Bloomberg, 03/24/2015 04:27 PM)

                                                                                                  Largest Nasdaq Short Interest vs Free Float as of March 13 (BLOOMBERG News - Bloomberg, 03/24/2015 04:27 PM)

  3/25/2015   Wed   1,453,103   $13.26   -4.19%   -2.37%   -4.14%     -5.20%    1.01%    0.36     Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                  Ownership of Securities [Amend] (Mar. 11, 2015) (Biotech Week - Factiva, 03/25/2015)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Mar. 10, 2015) (Biotech
                                                                                                  Week - Factiva, 03/25/2015)

                                                                                                  Research and Markets: Hyperphosphatemia Pipeline Review, H1 2015 - 10 Companies, 16 Drug Profiles (India Pharma News -
                                                                                                  Factiva, 03/25/2015)

                                                                                                  ValuEngine Analyst Report (ValuEngine - Manual Entry, 03/25/2015)

                                                                                                  Critical Alerts For Sonic, Ross Stores, Potbelly, Achillion Pharmaceuticals and Keryx Biopharmaceuticals Released By
                                                                                                  InvestorsObserver (PR Newswire (U.S.) - Factiva, 03/25/2015 09:31 AM)

                                                                                                  Research and Markets: Hyperphosphatemia Pipeline Review, H1 2015 - 10 Companies & 16 Drug Profiles (Business Wire -
                                                                                                  Factiva, 03/25/2015 03:56 PM)

  3/26/2015   Thu   2,696,938   $12.78   -3.62%   -0.27%   -0.10%     -0.37%    -3.25%   -1.17    Keryx management to meet with JMP SEcurities (Theflyonthewall.com - Factiva, 03/26/2015)

                                                                                                  Dyadic International appoints new director (MarketLine (a Datamonitor Company), Company News - Factiva, 03/26/2015 05:50
                                                                                                  AM)

  3/27/2015   Fri   1,333,162   $12.70   -0.63%    0.58%    1.91%      1.83%    -2.46%   -0.88    BTIG Analyst Report (BTIG - Manual Entry, 03/27/2015)

                                                                                                  Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 03/27/2015)

  3/28/2015   Sat
  3/29/2015   Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 03/29/2015)

  3/30/2015   Mon   1,301,902   $13.04   2.68%     1.16%    1.10%      1.55%    1.12%    0.40     Biotechnology Companies; Dyadic International Announces The Appointment Of Jack Kaye To Its Board of Directors (Pharma
                                                                                                  Business Week - Factiva, 03/30/2015)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 3, Initial Statement of Beneficial Ownership of
                                                                                                  Securities (Mar. 17, 2015) (Pharma Business Week - Factiva, 03/30/2015)

  3/31/2015   Tue   1,216,866   $12.73   -2.38%   -0.92%   -2.15%     -2.62%    0.24%    0.09     MarketLine Analyst Report (Marketline - Manual Entry, 03/31/2015)

  4/1/2015    Wed   1,802,594   $12.37   -2.83%   -0.42%   -0.95%     -1.30%    -1.52%   -0.55    Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 3, Initial Statement of Beneficial Ownership of
                                                                                                  Securities (Mar. 17, 2015) (Biotech Week - Factiva, 04/01/2015)

  4/2/2015    Thu   1,901,393   $11.91   -3.72%    0.14%   -0.25%     -0.34%    -3.38%   -1.23    JP Morgan Analyst Report (JP Morgan - Manual Entry, 04/02/2015)

Forensic Economics, Inc.                                                                                                                                                                                            p. 119 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 238 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date       Day     Volume     Price   Return   Return   Return     Return    Return t stat *                                                                Events

  4/3/2015   Fri                                                                                 Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 04/03/2015)

  4/4/2015   Sat                                                                                 Clarivate Analytics Analyst Report (Clarivate Analytics - Manual Entry, 04/04/2015)

                                                                                                 Clarivate Analytics Analyst Report (Clarivate Analytics - Manual Entry, 04/04/2015)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 3, Initial Statement of Beneficial Ownership of
                                                                                                 Securities (Mar. 17, 2015) (Obesity, Fitness & Wellness Week - Factiva, 04/04/2015)

  4/5/2015   Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 04/05/2015)

  4/6/2015   Mon   1,671,750   $11.84   -0.59%    0.62%   -0.20%      0.06%    -0.64%   -0.24
  4/7/2015   Tue   1,463,292   $12.13    2.45%   -0.14%    0.89%      0.23%     2.22%    0.87    Research and Markets: Global Chronic Kidney Disease (CKD) Drugs Market 2015-2019 - Increase in Associated Disorders
                                                                                                 with CKD (India Pharma News - Factiva, 04/07/2015)

                                                                                                 Global Chronic Kidney Disease (CKD) Drugs Market 2015-2019 with Actavis PLC, Amgen Inc., Johnson & Johnson, F.
                                                                                                 Hoffmann-La Roche Ltd & Sanofi Dominating (PR Newswire (U.S.) - Factiva, 04/07/2015 02:13 PM)

                                                                                                 Global Chronic Kidney Disease (CKD) Drugs Market 2015-2019 with Actavis PLC, Amgen Inc., Johnson & Johnson, F.
                                                                                                 Hoffmann-La Roche Ltd & Sanofi Dominating (PR Newswire Europe - Factiva, 04/07/2015 02:17 PM)

                                                                                                 Research and Markets: Global Chronic Kidney Disease (CKD) Drugs Market 2015-2019 - Increase in Associated Disorders
                                                                                                 with CKD (Business Wire - Factiva, 04/07/2015 04:17 PM)

  4/8/2015   Wed   1,073,415   $12.38   2.06%     0.83%    2.87%      2.75%    -0.69%   -0.27    GlobalData Analyst Report (GLOBALDATA - Manual Entry, 04/08/2015)

                                                                                                 KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 04/08/2015)

                                                                                                 KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 04/08/2015)

                                                                                                 Ron Bentsur, CEO, Sells 1,592 KERX US 04/06/15 (BLOOMBERG News - Bloomberg, 04/08/2015 08:01 PM)

                                                                                                 James F Oliviero, CFO, Sells 1,878 KERX US 04/06/15 (BLOOMBERG News - Bloomberg, 04/08/2015 08:02 PM)

                                                                                                 CEO BENTSUR Acquires 2,710 Of KERYX BIOPHARMACEUTICALS INC >KERX (Dow Jones Institutional News - Factiva,
                                                                                                 04/08/2015 08:03 PM)

                                                                                                 CFO OLIVIERO III Acquires 2,811 Of KERYX BIOPHARMACEUTICALS INC >KERX (Dow Jones Institutional News -
                                                                                                 Factiva, 04/08/2015 08:04 PM)

  4/9/2015   Thu     830,389   $12.33   -0.40%    0.48%    0.43%      0.33%    -0.73%   -0.29    Keryx Biopharmaceuticals chief executive officer and director Ron Bentsur sells 08 April 2015 (People in Business - Factiva,
                                                                                                 04/09/2015)

                                                                                                 Keryx Biopharmaceuticals chief financial officer and company secretary James F. Oliviero sells 08 April 2015 (People in
                                                                                                 Business - Factiva, 04/09/2015)

                                                                                                 KERYX BIOPHARMACEUTICALS REPORTS DISPOSITION BY CEO BENTSUR (New York) (US Fed News - Factiva,
                                                                                                 04/09/2015)

                                                                                                 Patents; Researchers Submit Patent Application, "Formulation for Iron Supplements", for Approval (Politics & Government
                                                                                                 Week - Factiva, 04/09/2015)




Forensic Economics, Inc.                                                                                                                                                                                              p. 120 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 239 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                                Events
                                                                                                  Press Release: Keryx Biopharmaceuticals Live on Revenue Management Cloud Using Model N Express (Dow Jones Institutional
                                                                                                  News - Factiva, 04/09/2015 08:00 AM)

  4/10/2015   Fri    670,923    $12.42   0.73%     0.43%    1.14%      0.90%    -0.17%   -0.07    FDA approves ferric citrate to treat hyperphosphatemia in dialysis patients (Drug Topics - Factiva, 04/10/2015)

                                                                                                  Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 04/10/2015)

                                                                                                  Patents; Researchers Submit Patent Application, "Formulation for Iron Supplements", for Approval (Health & Medicine Week -
                                                                                                  Factiva, 04/10/2015)

                                                                                                  Largest Nasdaq Short Interest Changes as of March 31 (BLOOMBERG News - Bloomberg, 04/10/2015 04:23 PM)

                                                                                                  Largest Nasdaq Short Interest Positions as of March 31 (BLOOMBERG News - Bloomberg, 04/10/2015 04:23 PM)

                                                                                                  Largest Nasdaq Short Interest Ratios as of March 31 (BLOOMBERG News - Bloomberg, 04/10/2015 04:23 PM)

                                                                                                  Largest Nasdaq Short Interest vs Free Float as of March 31 (BLOOMBERG News - Bloomberg, 04/10/2015 04:23 PM)

  4/11/2015   Sat
  4/12/2015   Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 04/12/2015)

  4/13/2015   Mon    706,000    $12.51   0.72%    -0.15%    0.22%     -0.38%    1.10%    0.43     Proteomics; New Findings from University of Washington in the Area of Proteomics Described (Changes in Protein Expression

  4/14/2015   Tue    759,515    $12.38   -1.04%   -0.22%   -0.23%     -0.80%    -0.24%   -0.09    Proteomics; New Findings from University of Washington in the Area of Proteomics Described (Changes in Protein Expression

  4/15/2015   Wed   1,067,706   $12.34   -0.32%    0.68%    0.90%      0.86%    -1.19%   -0.47
  4/16/2015   Thu   1,076,615   $12.28   -0.49%   -0.06%    0.30%     -0.27%    -0.22%   -0.09    ValuEngine Analyst Report (ValuEngine - Manual Entry, 04/16/2015)

  4/17/2015   Fri   2,731,055   $11.45   -6.76%   -1.52%   -1.42%     -2.97%    -3.79%   -1.52    Geochemistry; Studies from University of New South Wales Update Current Data on Geochemistry (Effect of ionic strength on
                                                                                                  ligand exchange kinetics between a mononuclear ferric citrate complex and siderophore desferrioxamine B) (Chemicals &
                                                                                                  Chemistry - Factiva, 04/17/2015)

                                                                                                  Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 04/17/2015)

                                                                                                  KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 04/17/2015)

                                                                                                  U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 04/17/2015 03:00 PM)

                                                                                                  Adams Brian, VP and Gen, Sells 4,320 KERX US 04/15/15 (BLOOMBERG News - Bloomberg, 04/17/2015 07:02 PM)

  4/18/2015   Sat
  4/19/2015   Sun                                                                                 Stifel Analyst Report (Stifel - Manual Entry, 04/19/2015)

                                                                                                  TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 04/19/2015)

  4/20/2015   Mon   1,250,103   $11.58   1.14%     1.27%    0.45%      0.98%    0.15%    0.06     BuySellSignals Analyst Report (BuySellSignals - Manual Entry, 04/20/2015)

                                                                                                  KERYX BIOPHARMACEUTICALS REPORTS DISPOSITION BY VP ADAMS (New York) (US Fed News - Factiva,
                                                                                                  04/20/2015)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                  Ownership of Securities (Apr. 8, 2015) (Pharma Business Week - Factiva, 04/20/2015)

  4/21/2015   Tue   1,149,554   $11.67   0.78%     0.39%    1.87%      1.39%    -0.61%   -0.24    BTIG Analyst Report (BTIG - Manual Entry, 04/21/2015)

Forensic Economics, Inc.                                                                                                                                                                                            p. 121 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 240 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                                Events

                                                                                                  DJ Keryx Biopharmaceuticals Inc, Inst Holders, 1Q 2015 (KERX) (Dow Jones Institutional News - Factiva, 04/21/2015 03:56 AM)


  4/22/2015   Wed     959,616   $11.52   -1.29%    0.42%   -0.29%     -0.38%    -0.91%   -0.37
  4/23/2015   Thu   1,104,477   $11.73    1.82%    0.42%    1.12%      0.84%     0.98%    0.40    Keryx appoints John Neylan, MD, as Chief Medical Officer (Theflyonthewall.com - Factiva, 04/23/2015)

                                                                                                  Keryx Biopharmaceuticals Appoints John F Neylan, MD, as Chief Medical Officer (India Pharma News - Factiva, 04/23/2015)

                                                                                                  Keryx Biopharmaceuticals Appoints John F. Neylan, MD, as Chief Medical Officer (GlobeNewswire - Factiva, 04/23/2015 08:00
                                                                                                  AM)

                                                                                                  Press Release: Keryx Biopharmaceuticals Appoints John F. Neylan, MD, as Chief Medical Officer (Dow Jones Institutional News -
                                                                                                  Factiva, 04/23/2015 08:00 AM)

                                                                                                  Keryx Biopharmaceuticals Appoints John F. Neylan, MD, as Chief Medical Officer (PrimeZone Media Network - Bloomberg,
                                                                                                  04/23/2015 08:00 AM)

                                                                                                  Keryx Biopharmaceuticals Appoints John F. Neylan, MD, as Chief Medical Officer (PrimeZone Media Network - Bloomberg,
                                                                                                  04/23/2015 08:00 AM)

                                                                                                  Keryx Biopharma Names Former Genzyme Executive New Medical Chief (Bloomberg First Word - Bloomberg, 04/23/2015 08:18
                                                                                                  AM)

                                                                                                  U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 04/23/2015 03:00 PM)

  4/24/2015   Fri   1,471,763   $11.41   -2.73%    0.71%   -1.07%     -0.72%    -2.01%   -0.82    Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 04/24/2015)

                                                                                                  Keryx Biopharmaceuticals Appoints John F. Neylan, MD, as Chief Medical Officer (The Jordan Times - Factiva, 04/24/2015)

                                                                                                  KERYX BIOPHARMACEUTICALS INC 8-K (SEC - SEC Edgar, 04/24/2015)

                                                                                                  Wright Reports Analyst Report (Wright Reports - Manual Entry, 04/24/2015)

                                                                                                  Up and Down the Ladder: The Latest Comings and Goings at Keryx, Actavis and... (Dow Jones Institutional News - Factiva,
                                                                                                  04/24/2015 09:15 AM)

                                                                                                  Largest Nasdaq Short Interest vs Free Float as of April 15 (BLOOMBERG News - Bloomberg, 04/24/2015 04:22 PM)

                                                                                                  Keryx Biopharm Files 8K - Changes Exec Mgmt >KERX (Dow Jones Institutional News - Factiva, 04/24/2015 04:31 PM)

                                                                                                  *KERYX BIOPHARMACEUTICALS NAMES JOHN NEYLAN AS CMO (BLOOMBERG News - Bloomberg, 04/24/2015 04:41
                                                                                                  PM)

                                                                                                  *KERYX BIOPHARMACEUTICALS NAMES JOHN NEYLAN AS CMO (Bloomberg First Word - Bloomberg, 04/24/2015
                                                                                                  04:42 PM)

  4/25/2015   Sat                                                                                 FORM 8-K: KERYX BIOPHARMACEUTICALS FILES CURRENT REPORT (US Fed News - Factiva, 04/25/2015)

  4/26/2015   Sun                                                                                 Clarivate Analytics Analyst Report (Clarivate Analytics - Manual Entry, 04/26/2015)

                                                                                                  Clarivate Analytics Analyst Report (Clarivate Analytics - Manual Entry, 04/26/2015)

                                                                                                  TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 04/26/2015)

Forensic Economics, Inc.                                                                                                                                                                                           p. 122 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 241 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                                Events

  4/27/2015   Mon   2,229,671   $11.02   -3.42%   -0.62%   -4.11%     -4.88%    1.46%    0.60     Nutritional and Metabolic Diseases and Conditions; Recent Findings in Hyperphosphatemia Described by Researchers from
                                                                                                  Taipei Medical University (Effect of oral ferric citrate on serum phosphorus in hemodialysis patients: multicenter, randomized,
                                                                                                  double-blind, placebo-controlled study) (Clinical Trials Week - Factiva, 04/27/2015)

                                                                                                  U.S. HEALTH PRE-MKT: Pfizer, Biogen Among Possible SOBI Suitors (Bloomberg First Word - Bloomberg, 04/27/2015 07:29
                                                                                                  AM)

                                                                                                  Keryx Biopharmaceuticals, Inc. to Host Conference Call on First Quarter 2015 Financial Results (GlobeNewswire - Factiva,
                                                                                                  04/27/2015 04:30 PM)

                                                                                                  Keryx Biopharmaceuticals, Inc. to Host Conference Call on First Quarter 2015 Financial Results (PrimeZone Media Network -
                                                                                                  Bloomberg, 04/27/2015 04:30 PM)

                                                                                                  Press Release: Keryx Biopharmaceuticals, Inc. to Host Conference Call on First Quarter 2015 Financial Results (Dow Jones
                                                                                                  Institutional News - Factiva, 04/27/2015 04:31 PM)

  4/28/2015   Tue   2,048,463   $11.11   0.82%    -0.09%   -1.16%     -1.64%    2.45%    1.01     Clarivate Analytics Analyst Report (Clarivate Analytics - Manual Entry, 04/28/2015)

                                                                                                  Clarivate Analytics Analyst Report (Clarivate Analytics - Manual Entry, 04/28/2015)

                                                                                                  Keryx Biopharmaceuticals, Inc. to Host Conference Call on First Quarter 2015 Financial Results (Cihan News Agency (CNA) -
                                                                                                  Factiva, 04/28/2015)

                                                                                                  Nutritional and Metabolic Diseases and Conditions; Recent Findings in Hyperphosphatemia Described by Researchers from
                                                                                                  Taipei Medical University (Effect of oral ferric citrate on serum phosphorus in hemodialysis patients: multicenter, randomized,
                                                                                                  double-blind, placebo-controlled study) (Life Science Weekly - Factiva, 04/28/2015)

                                                                                                  S&P Global Analyst Report (S&P Global - Manual Entry, 04/28/2015)

  4/29/2015   Wed   1,954,392   $11.24    1.17%   -0.62%   -0.01%     -1.17%     2.34%    0.96
  4/30/2015   Thu   1,990,215   $10.66   -5.16%   -1.63%   -3.05%     -4.78%    -0.38%   -0.16    Keryx Biopharmaceuticals Completes Transition of CEO Role to Greg Madison (India Pharma News - Factiva, 04/30/2015)

                                                                                                  KERYX BIOPHARMACEUTICALS INC 3 (SEC - SEC Edgar, 04/30/2015)

                                                                                                  KERYX BIOPHARMACEUTICALS INC 8-K (SEC - SEC Edgar, 04/30/2015)

                                                                                                  KERYX BIOPHARMACEUTICALS INC DEF 14A (SEC - SEC Edgar, 04/30/2015)

                                                                                                  KERYX BIOPHARMACEUTICALS INC DEFA14A (SEC - SEC Edgar, 04/30/2015)

                                                                                                  Implied Stock-Price Moves for U.S. Companies Reporting Results (BLOOMBERG News - Bloomberg, 04/30/2015 08:25 AM)

                                                                                                  Keryx Biopharmaceuticals Completes Transition of CEO Role to Greg Madison (GlobeNewswire - Factiva, 04/30/2015 04:30 PM)


                                                                                                  Press Release: Keryx Biopharmaceuticals Completes Transition of CEO Role to Greg Madison (Dow Jones Institutional News -
                                                                                                  Factiva, 04/30/2015 04:30 PM)

                                                                                                  *KERYX BIOPHARMACEUTICALS COMPLETES TRANSITION OF CEO ROLE TO (BLOOMBERG News - Bloomberg,
                                                                                                  04/30/2015 04:30 PM)

                                                                                                  Keryx Biopharmaceuticals Completes Transition of CEO Role to Greg Madison (PrimeZone Media Network - Bloomberg,
                                                                                                  04/30/2015 04:30 PM)

Forensic Economics, Inc.                                                                                                                                                                                              p. 123 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 242 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date       Day     Volume     Price   Return   Return   Return     Return    Return t stat *                                                                Events

                                                                                                 *KERYX BIOPHARMACEUTICALS COMPLETES TRANSITION OF CEO ROLE (BLOOMBERG News - Bloomberg,
                                                                                                 04/30/2015 04:30 PM)

                                                                                                 *KERYX BOARD REDUCED TO 7 (BLOOMBERG News - Bloomberg, 04/30/2015 04:30 PM)

                                                                                                 *KERYX SAYS CEO NOW GREG MADISON (BLOOMBERG News - Bloomberg, 04/30/2015 04:30 PM)

                                                                                                 *KERYX SAYS CEO NOW GREG MADISON (Bloomberg First Word - Bloomberg, 04/30/2015 04:31 PM)

                                                                                                 *KERYX SAYS BENTSUR STEPPING DOWN FROM BOARD (BLOOMBERG News - Bloomberg, 04/30/2015 04:31 PM)

                                                                                                 *KERYX SAY BENTSUR ALSO STEPPING DOWN FROM BOARD (BLOOMBERG News - Bloomberg, 04/30/2015 04:37

                                                                                                 Keryx Biopharm Files 8K - Changes Exec Mgmt >KERX (Dow Jones Institutional News - Factiva, 04/30/2015 05:11 PM)

  5/1/2015   Fri   2,458,636   $10.90   2.25%     1.30%    2.85%      3.39%    -1.14%   -0.47    FORM 8-K: KERYX BIOPHARMACEUTICALS FILES CURRENT REPORT (US Fed News - Factiva, 05/01/2015)

                                                                                                 Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 05/01/2015)

                                                                                                 Nutritional and Metabolic Diseases and Conditions; Recent Findings in Hyperphosphatemia Described by Researchers from
                                                                                                 Taipei Medical University (Effect of oral ferric citrate on serum phosphorus in hemodialysis patients: multicenter, randomized,
                                                                                                 double-blind, placebo-controlled study) (Health & Medicine Week - Factiva, 05/01/2015)

                                                                                                 Implied Stock-Price Moves for U.S. Companies Reporting Results (BLOOMBERG News - Bloomberg, 05/01/2015 08:29 AM)

                                                                                                 U.S. WRAP: Stocks Rebound From Selloff (Bloomberg First Word - Bloomberg, 05/01/2015 04:29 PM)

                                                                                                 U.S. AFTER-HOURS WRAP: Berkshire Hathaway 1Q Oper. EPS Beats (Bloomberg First Word - Bloomberg, 05/01/2015 06:10
                                                                                                 PM)

  5/2/2015   Sat                                                                                 Clarivate Analytics Analyst Report (Clarivate Analytics - Manual Entry, 05/02/2015)

                                                                                                 Clarivate Analytics Analyst Report (Clarivate Analytics - Manual Entry, 05/02/2015)

                                                                                                 Keryx Biopharmaceuticals Completes Transition of CEO Role to Greg Madison (7 Days - Factiva, 05/02/2015)

  5/3/2015   Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 05/03/2015)

  5/4/2015   Mon   4,396,035   $10.48   -3.85%    0.23%    0.42%      0.12%    -3.98%   -1.64    Brean Capital Analyst Report (Brean Capital - Manual Entry, 05/04/2015)

                                                                                                 BTIG Analyst Report (BTIG - Manual Entry, 05/04/2015)

                                                                                                 Cowen and Company Analyst Report (COWEN AND COMPANY - Manual Entry, 05/04/2015)

                                                                                                 JMP Securities Analyst Report (JMP Securities - Manual Entry, 05/04/2015)

                                                                                                 JP Morgan Analyst Report (JP Morgan - Manual Entry, 05/04/2015)

                                                                                                 Keryx Biopharmaceuticals (KERX) announces 1Q 2015 financial results. [2 tables in original article] (BioSpace - Factiva,
                                                                                                 05/04/2015)

                                                                                                 Keryx Biopharmaceuticals Announces First Quarter 2015 Financial Results (Jpost.com (The Jerusalem Post online edition) -
                                                                                                 Factiva, 05/04/2015)

Forensic Economics, Inc.                                                                                                                                                                                             p. 124 of 191
                                       Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 243 of 312


                                                                                          Appendix A
                                                                                 Keryx Biopharmaceuticals, Inc.
                                                                                          Chronology
                                               Market Industry   Predicted   Excess
  Date      Day      Volume   Price   Return   Return   Return     Return    Return t stat *                                                               Events

                                                                                               KERYX BIOPHARMACEUTICALS INC 10-Q (SEC - SEC Edgar, 05/04/2015)

                                                                                               KERYX BIOPHARMACEUTICALS INC 8-K (SEC - SEC Edgar, 05/04/2015)

                                                                                               Keryx Biopharmaceuticals net loss expands in Q1 (SeeNews Latin America - Factiva, 05/04/2015)

                                                                                               MLV & Co Analyst Report (MLV & Co - Manual Entry, 05/04/2015)

                                                                                               Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                               Ownership of Securities (Apr. 17, 2015) (Pharma Business Week - Factiva, 05/04/2015)

                                                                                               Q1 2015 Keryx Biopharmaceuticals Inc Earnings Call - Final (CQ FD Disclosure - Factiva, 05/04/2015)

                                                                                               Stifel Analyst Report (Stifel - Manual Entry, 05/04/2015)

                                                                                               U.S. DAYBOOK: Comcast Earns, Ira Sohn Conf., McDonaldâ€™s Strategy (Bloomberg First Word - Bloomberg, 05/04/2015
                                                                                               05:30 AM)

                                                                                               *KERYX QTR LOSS/SHR 28C (BLOOMBERG News - Bloomberg, 05/04/2015 07:09 AM)

                                                                                               *KERYX 1Q INCLUDES STOCK-BASED COMP $4.3M (BLOOMBERG News - Bloomberg, 05/04/2015 07:09 AM)

                                                                                               *KERYX 1Q LOSS/SHR 28C, EST. LOSS 26C (BLOOMBERG News - Bloomberg, 05/04/2015 07:10 AM)

                                                                                               *KERYX SEEKING TO EXPAND INDICATION FOR AURYXIA (BLOOMBERG News - Bloomberg, 05/04/2015 07:11 AM)

                                                                                               *KERYX 1Q LOSS/SHR 28C, EST. LOSS 26C (Bloomberg First Word - Bloomberg, 05/04/2015 07:11 AM)

                                                                                               *Keryx Biopharm 1Q Loss/Shr 28c >KERX (Dow Jones Institutional News - Factiva, 05/04/2015 07:15 AM)

                                                                                               Keryx Biopharmaceuticals Announces First Quarter 2015 Financial Results (GlobeNewswire - Factiva, 05/04/2015 07:15 AM)


                                                                                               *KERYX BIOPHARMACEUTICALS 1Q LOSS PER SHARE 28C :KERX US (BLOOMBERG News - Bloomberg, 05/04/2015
                                                                                               07:15 AM)

                                                                                               Keryx Biopharmaceuticals Announces First Quarter 2015 Financial Results (PrimeZone Media Network - Bloomberg, 05/04/2015
                                                                                               07:15 AM)

                                                                                               Keryx 1Q Rev. $1.18m, May Not Compare to Est. $2.45m (Bloomberg First Word - Bloomberg, 05/04/2015 07:20 AM)

                                                                                               *KERYX PHARMACEUTICAL 1Q EARNING CONFERENCE CALL UNDERWAY (BLOOMBERG News - Bloomberg,
                                                                                               05/04/2015 08:19 AM)

                                                                                               *KERYX PHARMACEUTICAL CALL ENTERS Q&A SEGMENT (BLOOMBERG News - Bloomberg, 05/04/2015 08:21 AM)

                                                                                               *KERYX SEES AURYXIA CHMP OPINION MID-2015 (BLOOMBERG News - Bloomberg, 05/04/2015 08:23 AM)

                                                                                               *KERYX SEES AURYXIA EMA DECISION IN 3Q (BLOOMBERG News - Bloomberg, 05/04/2015 08:23 AM)

                                                                                               *KERYX SEES SUBMITTING SNDA FOR IRON DEFICIENCY ANEMIA IN 1H '16 (BLOOMBERG News - Bloomberg,
                                                                                               05/04/2015 08:24 AM)



Forensic Economics, Inc.                                                                                                                                                                                         p. 125 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 244 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date       Day     Volume     Price   Return   Return   Return     Return    Return t stat *                                                               Events
                                                                                                 *KERYX 1Q EARNINGS CONFERENCE CALL ENDS (BLOOMBERG News - Bloomberg, 05/04/2015 08:55 AM)

                                                                                                 Morning Market Losers (Benzinga.com - Factiva, 05/04/2015 09:59 AM)

  5/5/2015   Tue   2,655,183   $10.30   -1.77%   -1.53%   -2.04%     -3.92%    2.15%    0.88     Brean Capital Analyst Report (Brean Capital - Manual Entry, 05/05/2015)

                                                                                                 FORM 8-K: KERYX BIOPHARMACEUTICALS FILES CURRENT REPORT (US Fed News - Factiva, 05/05/2015)

                                                                                                 H.C. Wainwright & Co. Analyst Report (H.C. Wainwright & Co. - Manual Entry, 05/05/2015)

                                                                                                 Keryx Biopharmaceuticals to Present at Bank of America Merrill Lynch 2015 Health Care Conference (India Pharma News -
                                                                                                 Factiva, 05/05/2015)

                                                                                                 Ladenburg Analyst Report (Ladenburg - Manual Entry, 05/05/2015)

                                                                                                 Maxim Group Analyst Report (Maxim Group - Manual Entry, 05/05/2015)

                                                                                                 Roth Capital Analyst Report (Roth Capital - Manual Entry, 05/05/2015)

                                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 05/05/2015)

                                                                                                 Early Briefing on Biotech Stocks -- Galena Biopharma, Isis Pharma, Exact Sciences, Keryx Biopharma, and Vanda Pharma
                                                                                                 (PR Newswire (U.S.) - Factiva, 05/05/2015 09:15 AM)

                                                                                                 Keryx Biopharmaceuticals to Present at Bank of America Merrill Lynch 2015 Health Care Conference (GlobeNewswire -
                                                                                                 Factiva, 05/05/2015 04:30 PM)

                                                                                                 Keryx Biopharmaceuticals to Present at Bank of America Merrill Lynch 2015 Health Care Conference (PrimeZone Media
                                                                                                 Network - Bloomberg, 05/05/2015 04:30 PM)

  5/6/2015   Wed   3,764,314    $9.96   -3.25%   -0.40%    0.86%     -0.17%    -3.08%   -1.26    KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 05/06/2015)

                                                                                                 Keryx Biopharmaceuticals to Present at Bank of America Merrill Lynch 2015 Health Care Conference (Jpost.com (The
                                                                                                 Jerusalem Post online edition) - Factiva, 05/06/2015)

                                                                                                 Keryx Hits Some Kinks (Barron's Online - Factiva, 05/06/2015)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                 Ownership of Securities (Apr. 17, 2015) (Biotech Week - Factiva, 05/06/2015)

                                                                                                 Michael P Tarnok, Director, Buys 10,000 KERX US 05/06/15 (BLOOMBERG News - Bloomberg, 05/06/2015 04:02 PM)

  5/7/2015   Thu   2,811,175    $9.73   -2.31%    0.57%    0.89%      0.85%    -3.16%   -1.28    Keryx CEO 'pleased' with drug launch as firm expands in Boston (Boston Business Journal Online - Factiva, 05/07/2015)

  5/8/2015   Fri   4,427,730    $9.32   -4.21%    1.17%    2.29%      2.62%    -6.83%   -2.76 ** GlobalData Analyst Report (GLOBALDATA - Manual Entry, 05/08/2015)

                                                                                                 Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 05/08/2015)

                                                                                                 S&P Global Analyst Report (S&P Global - Manual Entry, 05/08/2015)

                                                                                                 U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 05/08/2015 11:30 AM)

  5/9/2015   Sat                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial



Forensic Economics, Inc.                                                                                                                                                                                            p. 126 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 245 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                               Events
  5/10/2015   Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 05/10/2015)

  5/11/2015   Mon   6,694,402   $10.70   14.81%   -0.20%    0.06%     -0.72%    15.53%   6.14 ** BTIG Analyst Report (BTIG - Manual Entry, 05/11/2015)

                                                                                                  Keryx (KERX) transitions to Boston pharma hub, prepares hiring expansion. (BioSpace - Factiva, 05/11/2015)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Apr. 24, 2015) (Pharma
                                                                                                  Business Week - Factiva, 05/11/2015)

                                                                                                  Ronald C. Renaud, Jr. - PTC Therapeutics updates director's profile 08 May 2015 (People in Business - Factiva, 05/11/2015)

                                                                                                  ValuEngine Analyst Report (ValuEngine - Manual Entry, 05/11/2015)

                                                                                                  Negative Report from Mox Reports; Says Watch for FDA Warning Letter (Benzinga.com - Manual Entry, 05/11/2015 09:33 AM)


                                                                                                  *KERYX FALLS AFTER MENTIONED BY MOX REPORTS (Bloomberg First Word - Bloomberg, 05/11/2015 09:35 AM)

                                                                                                  Keryx Biopharma Negative Commentary Issued at Mox Report (StreetInsider.com - Manual Entry, 05/11/2015 09:36 AM)

  5/12/2015   Tue   1,890,484   $10.29   -3.83%   -0.34%   -0.14%     -0.96%    -2.87%   -1.06    Ã¢â‚¬â€¹A battle brews between Baupost Group and short investors drug firm Keryx (Boston Business Journal Online - Factiva,
                                                                                                  05/12/2015)

                                                                                                  Biochemistry; Studies from Research Institute Have Provided New Data on Biochemistry (Dietary iron supplements and
                                                                                                  Moringa oleifera leaves influence the liver hepcidin messenger RNA expression and biochemical indices of iron status in rats)
                                                                                                  (Life Science Weekly - Factiva, 05/12/2015)

                                                                                                  GlobalData Analyst Report (GLOBALDATA - Manual Entry, 05/12/2015)

                                                                                                  KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 05/12/2015)

                                                                                                  KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 05/12/2015)

                                                                                                  Nasdaq Short Interest as of April 30 (BLOOMBERG News - Bloomberg, 05/12/2015 11:08 AM)

                                                                                                  Largest Nasdaq Short Interest Changes as of April 30 (BLOOMBERG News - Bloomberg, 05/12/2015 11:09 AM)

                                                                                                  Largest Nasdaq Short Interest Positions as of April 30 (BLOOMBERG News - Bloomberg, 05/12/2015 11:09 AM)

                                                                                                  Largest Nasdaq Short Interest Ratios as of April 30 (BLOOMBERG News - Bloomberg, 05/12/2015 11:09 AM)

                                                                                                  Largest Nasdaq Short Interest vs Free Float as of April 30 (BLOOMBERG News - Bloomberg, 05/12/2015 11:09 AM)

                                                                                                  CORRECTING and REPLACING -- Keryx Biopharmaceuticals to Present at Bank of America Merrill Lynch 2015 Health
                                                                                                  Care Conference (GlobeNewswire - Factiva, 05/12/2015 06:32 PM)

                                                                                                  CORRECTING and REPLACING -- Keryx Biopharmaceuticals to Present at Bank of America Merrill Lynch 2015 Health
                                                                                                  Care Conference (PrimeZone Media Network - Bloomberg, 05/12/2015 06:32 PM)

                                                                                                  Gregory P Madison, President, Relinquishes 1,625 KERX US 05/08/15 (BLOOMBERG News - Bloomberg, 05/12/2015 07:01 PM)


                                                                                                  CEO MADISON Acquires 3,375 Of KERYX BIOPHARMACEUTICALS INC >KERX (Dow Jones Institutional News - Factiva,
                                                                                                  05/12/2015 07:06 PM)

Forensic Economics, Inc.                                                                                                                                                                                              p. 127 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 246 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                               Events

                                                                                                  CFO OLIVIERO III Acquires 41,611 Of KERYX BIOPHARMACEUTICALS INC >KERX (Dow Jones Institutional News -
                                                                                                  Factiva, 05/12/2015 07:58 PM)

                                                                                                  James F Oliviero, CFO, Exer/Conv 41,611 KERX US 05/12/15 (BLOOMBERG News - Bloomberg, 05/12/2015 07:58 PM)

  5/13/2015   Wed   2,422,193   $10.18   -1.07%    0.12%   -0.18%     -0.52%    -0.55%   -0.20    CORRECTING and REPLACING -- Keryx Biopharmaceuticals to Present at Bank of America Merrill Lynch 2015 Health
                                                                                                  Care Conference (Cihan News Agency (CNA) - Factiva, 05/13/2015)

                                                                                                  KERYX BIOPHARMACEUTICALS REPORTS DISPOSITION BY CEO MADISON (New York) (US Fed News - Factiva,
                                                                                                  05/13/2015)

                                                                                                  Largest Nasdaq Short Interest Positions as of April 15 (BLOOMBERG News - Bloomberg, 05/13/2015 09:13 AM)

                                                                                                  Largest Nasdaq Short Interest Ratios as of April 15 (BLOOMBERG News - Bloomberg, 05/13/2015 09:13 AM)

  5/14/2015   Thu   1,376,256   $10.22   0.39%     1.39%    1.27%      1.87%    -1.48%   -0.55    Biochemistry; Studies from Research Institute Have Provided New Data on Biochemistry (Dietary iron supplements and

  5/15/2015   Fri   2,165,992   $10.33   1.08%    -0.05%    0.12%     -0.45%    1.53%    0.56     Biochemistry; Studies from Research Institute Have Provided New Data on Biochemistry (Dietary iron supplements and
                                                                                                  Moringa oleifera leaves influence the liver hepcidin messenger RNA expression and biochemical indices of iron status in rats)
                                                                                                  (Chemicals & Chemistry - Factiva, 05/15/2015)

                                                                                                  Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 05/15/2015)

                                                                                                  The Baupost Group LLC Holdings in 1st Quarter: 13F Alert (BLOOMBERG News - Bloomberg, 05/15/2015 07:18 AM)

  5/16/2015   Sat
  5/17/2015   Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 05/17/2015)

  5/18/2015   Mon   1,106,771   $10.50   1.65%     0.60%    1.23%      1.05%    0.60%    0.22     New and generic drug approvals: Auryxia, oral tablet, Keryx Biopharmaceuticals (manufacturing change or addition). (US
                                                                                                  Food and Drug Administration News - Factiva, 05/18/2015)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 10-Q, Quarterly Report [Sections 13 Or 15(D)]
                                                                                                  (May. 4, 2015) (Biotech Business Week - Factiva, 05/18/2015)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 10-Q, Quarterly Report [Sections 13 Or 15(D)]
                                                                                                  (May. 4, 2015) (Pharma Business Week - Factiva, 05/18/2015)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 3, Initial Statement of Beneficial Ownership of
                                                                                                  Securities (Apr. 30, 2015) (Biotech Business Week - Factiva, 05/18/2015)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 3, Initial Statement of Beneficial Ownership of
                                                                                                  Securities (Apr. 30, 2015) (Pharma Business Week - Factiva, 05/18/2015)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                  Ownership of Securities (May. 6, 2015) (Biotech Business Week - Factiva, 05/18/2015)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                  Ownership of Securities (May. 6, 2015) (Pharma Business Week - Factiva, 05/18/2015)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Apr. 30, 2015) (Biotech
                                                                                                  Business Week - Factiva, 05/18/2015)




Forensic Economics, Inc.                                                                                                                                                                                              p. 128 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 247 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                             Events
                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Apr. 30, 2015) (Pharma
                                                                                                  Business Week - Factiva, 05/18/2015)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (May. 4, 2015) (Biotech
                                                                                                  Business Week - Factiva, 05/18/2015)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (May. 4, 2015) (Pharma
                                                                                                  Business Week - Factiva, 05/18/2015)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form DEF 14A, Other Definitive Proxy Statements
                                                                                                  (Apr. 30, 2015) (Biotech Business Week - Factiva, 05/18/2015)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form DEF 14A, Other Definitive Proxy Statements
                                                                                                  (Apr. 30, 2015) (Pharma Business Week - Factiva, 05/18/2015)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form DEFA14A, Additional Definitive Proxy
                                                                                                  Soliciting Materials And Rule 14(A)(12) Material (Apr. 30, 2015) (Biotech Business Week - Factiva, 05/18/2015)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form DEFA14A, Additional Definitive Proxy
                                                                                                  Soliciting Materials And Rule 14(A)(12) Material (Apr. 30, 2015) (Pharma Business Week - Factiva, 05/18/2015)

  5/19/2015   Tue   1,351,115   $10.67   1.62%    -0.12%    0.12%     -0.49%    2.11%    0.78     MarketLine Analyst Report (Marketline - Manual Entry, 05/19/2015)

  5/20/2015   Wed    778,029    $10.67   0.00%     0.04%    0.81%      0.19%    -0.19%   -0.07    HereÃ¢â‚¬â„¢s what it'll take for Boston biotech Keryx to Ã¢â‚¬Ëœbreak the shortsÃ¢â‚¬â„¢ (Boston Business Journal Online -
                                                                                                  Factiva, 05/20/2015)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 10-Q, Quarterly Report [Sections 13 Or 15(D)]
                                                                                                  (May. 4, 2015) (Biotech Week - Factiva, 05/20/2015)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 3, Initial Statement of Beneficial Ownership of
                                                                                                  Securities (Apr. 30, 2015) (Biotech Week - Factiva, 05/20/2015)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                  Ownership of Securities (May. 6, 2015) (Biotech Week - Factiva, 05/20/2015)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Apr. 30, 2015) (Biotech
                                                                                                  Week - Factiva, 05/20/2015)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (May. 4, 2015) (Biotech
                                                                                                  Week - Factiva, 05/20/2015)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form DEF 14A, Other Definitive Proxy Statements
                                                                                                  (Apr. 30, 2015) (Biotech Week - Factiva, 05/20/2015)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form DEFA14A, Additional Definitive Proxy
                                                                                                  Soliciting Materials And Rule 14(A)(12) Material (Apr. 30, 2015) (Biotech Week - Factiva, 05/20/2015)

  5/21/2015   Thu     801,432   $10.66   -0.09%    0.38%    0.03%     -0.03%    -0.06%   -0.02
  5/22/2015   Fri   1,054,282   $10.33   -3.10%   -0.03%    0.21%     -0.32%    -2.77%   -1.02    BTIG Analyst Report (BTIG - Manual Entry, 05/22/2015)

                                                                                                  New and generic drug approvals: Auryxia, oral tablet, Keryx Biopharmaceuticals (manufacturing change or addition). (US
                                                                                                  Food and Drug Administration News - Factiva, 05/22/2015)

  5/23/2015   Sat

Forensic Economics, Inc.                                                                                                                                                                                            p. 129 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 248 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                                Events
  5/24/2015   Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 05/24/2015)

  5/25/2015   Mon                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial

  5/26/2015   Tue   1,349,585   $10.29   -0.39%   -1.11%   -1.06%     -2.37%     1.98%    0.73
  5/27/2015   Wed     807,635   $10.40    1.07%    1.47%    1.74%      2.25%    -1.18%   -0.43    Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                  Ownership of Securities (May. 12, 2015) (Biotech Week - Factiva, 05/27/2015)

                                                                                                  U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 05/27/2015 03:00 PM)

                                                                                                  Nasdaq Short Interest as of May 15 (BLOOMBERG News - Bloomberg, 05/27/2015 04:21 PM)

                                                                                                  Largest Nasdaq Short Interest Positions as of May 15 (BLOOMBERG News - Bloomberg, 05/27/2015 04:22 PM)

                                                                                                  Largest Nasdaq Short Interest vs Free Float as of May 15 (BLOOMBERG News - Bloomberg, 05/27/2015 04:22 PM)

  5/28/2015   Thu     697,382   $10.19   -2.02%   -0.16%   -0.46%     -0.97%    -1.04%   -0.38
  5/29/2015   Fri   1,844,505   $10.40    2.06%   -0.55%    0.00%     -1.01%     3.08%    1.13    10 things you (probably) didnÃ¢â‚¬â„¢t know about Irn Bru (Kirkintilloch Herald - Factiva, 05/29/2015)

                                                                                                  10 things you (probably) didnÃ¢â‚¬â„¢t know about Irn Bru (Milngavie & Bearsden Herald - Factiva, 05/29/2015)

                                                                                                  Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 05/29/2015)

                                                                                                  JMP Securities Analyst Report (JMP Securities - Manual Entry, 05/29/2015)

  5/30/2015   Sat                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial

  5/31/2015   Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 05/31/2015)

                                                                                                  TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 05/31/2015)

  6/1/2015    Mon   1,428,190   $10.13   -2.60%    0.27%   -0.06%     -0.26%    -2.33%   -0.85    Ã¢â‚¬â€¹Here are the top 10 most-read BioFlash stories in May (Boston Business Journal Online - Factiva, 06/01/2015)

                                                                                                  Payer Pressure: Value-Able? (MMM, Medical Marketing & Media - Factiva, 06/01/2015)

  6/2/2015    Tue    880,703    $10.19   0.59%    -0.13%   -0.42%     -0.91%    1.50%    0.55     Patents; "Use of Metal Ions for Modulation of Protein Glycosylation Profiles of Recombinant Proteins" in Patent Application
                                                                                                  Approval Process (Life Science Weekly - Factiva, 06/02/2015)

  6/3/2015    Wed   1,376,462   $10.55    3.53%    0.45%    0.47%      0.30%     3.23%    1.18
  6/4/2015    Thu   1,196,162   $10.23   -3.03%   -0.79%   -0.61%     -1.61%    -1.42%   -0.52    Patents; "Use of Metal Ions for Modulation of Protein Glycosylation Profiles of Recombinant Proteins" in Patent Application
                                                                                                  Approval Process (Politics & Government Week - Factiva, 06/04/2015)

                                                                                                  S&P Global Analyst Report (S&P Global - Manual Entry, 06/04/2015)

  6/5/2015    Fri   1,000,648   $10.18   -0.49%    0.19%    1.16%      0.63%    -1.11%   -0.40    Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 06/05/2015)

                                                                                                  Patents; "Use of Metal Ions for Modulation of Protein Glycosylation Profiles of Recombinant Proteins" in Patent Application
                                                                                                  Approval Process (Chemicals & Chemistry - Factiva, 06/05/2015)

  6/6/2015    Sat                                                                                 Clarivate Analytics Analyst Report (Clarivate Analytics - Manual Entry, 06/06/2015)

                                                                                                  Clarivate Analytics Analyst Report (Clarivate Analytics - Manual Entry, 06/06/2015)

  6/7/2015    Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 06/07/2015)

Forensic Economics, Inc.                                                                                                                                                                                                 p. 130 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 249 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                                Events

  6/8/2015    Mon    852,194    $10.22   0.39%    -0.92%   -0.64%     -1.78%    2.17%    0.79     Clinical Trial Research; Researchers from Vanderbilt University Detail Findings in Clinical Trial Research (Phosphorus

  6/9/2015    Tue   1,059,424   $10.05   -1.66%   -0.15%   -0.72%     -1.12%    -0.55%   -0.20    Wright Reports Analyst Report (Wright Reports - Manual Entry, 06/09/2015)

                                                                                                  Largest Nasdaq Short Interest Changes as of May 29 (BLOOMBERG News - Bloomberg, 06/09/2015 04:33 PM)

                                                                                                  Largest Nasdaq Short Interest Percent Decreases as of May 29 (BLOOMBERG News - Bloomberg, 06/09/2015 04:33 PM)

                                                                                                  Largest Nasdaq Short Interest Ratios as of May 29 (BLOOMBERG News - Bloomberg, 06/09/2015 04:33 PM)

                                                                                                  Largest Nasdaq Short Interest Positions as of May 29 (BLOOMBERG News - Bloomberg, 06/09/2015 04:33 PM)

                                                                                                  Largest Nasdaq Short Interest vs Free Float as of May 29 (BLOOMBERG News - Bloomberg, 06/09/2015 04:33 PM)

  6/10/2015   Wed   1,224,544   $10.25    1.99%    1.27%    0.99%      1.41%     0.58%    0.21
  6/11/2015   Thu     766,416   $10.09   -1.56%    0.12%    0.69%      0.20%    -1.76%   -0.64    Critical Alerts For Under Armour, Tyler Technologies, Rocket Fuel, Keryx Biopharmaceuticals and JC Penney Released By

  6/12/2015   Fri   2,040,299    $9.63   -4.56%   -0.61%   -1.21%     -1.94%    -2.62%   -0.96    Clinical Trial Research; Researchers from Vanderbilt University Detail Findings in Clinical Trial Research (Phosphorus
                                                                                                  binding with ferric citrate is associated with fewer hospitalizations and reduced hospitalization costs) (Health & Medicine Week -
                                                                                                  Factiva, 06/12/2015)

                                                                                                  Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 06/12/2015)

  6/13/2015   Sat
  6/14/2015   Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 06/14/2015)

  6/15/2015   Mon   1,340,313    $9.68   0.52%    -0.42%   -0.03%     -0.83%    1.35%    0.49
  6/16/2015   Tue     744,175    $9.88   2.07%     0.51%    0.22%      0.12%    1.95%    0.71     Answering your vexing culinary questions (Sydney Morning Herald - Factiva, 06/16/2015)

                                                                                                  Answering your vexing culinary questions (The Age - Factiva, 06/16/2015)

                                                                                                  Keryx Biopharmaceuticals to Present at the JMP Securities Life Sciences Conference 2015 (GlobeNewswire - Factiva, 06/16/2015
                                                                                                  09:00 AM)

                                                                                                  Keryx Biopharmaceuticals to Present at the JMP Securities Life Sciences Conference 2015 (PrimeZone Media Network -
                                                                                                  Bloomberg, 06/16/2015 09:00 AM)

                                                                                                  Press Release: Keryx Biopharmaceuticals to Present at the JMP Securities Life Sciences Conference 2015 (Dow Jones
                                                                                                  Institutional News - Factiva, 06/16/2015 09:04 AM)

  6/17/2015   Wed   1,168,892    $9.95   0.71%     0.19%    0.60%      0.19%    0.52%    0.19     KERYX BIOPHARMACEUTICALS INC 8-K (SEC - SEC Edgar, 06/17/2015)

                                                                                                  Keryx Biopharmaceuticals to Present at the JMP Securities Life Sciences Conference 2015 (Jpost.com (The Jerusalem Post online
                                                                                                  edition) - Factiva, 06/17/2015)

  6/18/2015   Thu   2,250,375   $10.21   2.61%     1.34%    2.91%      2.90%    -0.29%   -0.10    FORM 8-K: KERYX BIOPHARMACEUTICALS FILES CURRENT REPORT (US Fed News - Factiva, 06/18/2015)

                                                                                                  KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 06/18/2015)

                                                                                                  KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 06/18/2015)

                                                                                                  KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 06/18/2015)


Forensic Economics, Inc.                                                                                                                                                                                                p. 131 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 250 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                               Events
                                                                                                  KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 06/18/2015)

                                                                                                  KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 06/18/2015)

                                                                                                  KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 06/18/2015)

                                                                                                  Jack Kaye, Director, Acquires 10,000 KERX US 06/17/15 (BLOOMBERG News - Bloomberg, 06/18/2015 08:01 PM)

                                                                                                  Joseph M Feczko, Director, Acquires 10,000 KERX US 06/17/15 (BLOOMBERG News - Bloomberg, 06/18/2015 08:01 PM)

                                                                                                  Michael P Tarnok, Director, Acquires 10,000 KERX US 06/17/15 (BLOOMBERG News - Bloomberg, 06/18/2015 08:01 PM)

                                                                                                  Senator Wyche Fowler, Director, Acquires 10,000 KERX US 06/17/15 (BLOOMBERG News - Bloomberg, 06/18/2015 08:01 PM)


                                                                                                  Kevin J Cameron, Director, Acquires 10,000 KERX US 06/17/15 (BLOOMBERG News - Bloomberg, 06/18/2015 08:02 PM)

                                                                                                  Daniel P Regan, Director, Acquires 10,000 KERX US 06/17/15 (BLOOMBERG News - Bloomberg, 06/18/2015 08:02 PM)

  6/19/2015   Fri   3,124,056   $10.03   -1.76%   -0.31%    0.05%     -0.63%    -1.13%   -0.42    H.C. Wainwright & Co. Analyst Report (H.C. Wainwright & Co. - Manual Entry, 06/19/2015)

                                                                                                  Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 06/19/2015)

                                                                                                  Keryx Biopharmaceuticals director Cameron Kevin J awarded shares 19 June 2015 (People in Business - Factiva, 06/19/2015)


                                                                                                  Keryx Biopharmaceuticals director Cameron Kevin J awarded Stock Options 19 June 2015 (People in Business - Factiva,
                                                                                                  06/19/2015)

                                                                                                  Keryx Biopharmaceuticals director Feczko Joseph M awarded shares 19 June 2015 (People in Business - Factiva, 06/19/2015)


                                                                                                  Keryx Biopharmaceuticals director Feczko Joseph M awarded Stock Options 19 June 2015 (People in Business - Factiva,
                                                                                                  06/19/2015)

                                                                                                  Keryx Biopharmaceuticals director Fowler Wyche Jr awarded shares 19 June 2015 (People in Business - Factiva, 06/19/2015)


                                                                                                  Keryx Biopharmaceuticals director Fowler Wyche Jr awarded Stock Options 19 June 2015 (People in Business - Factiva,
                                                                                                  06/19/2015)

                                                                                                  Keryx Biopharmaceuticals director Kaye Jack awarded shares 19 June 2015 (People in Business - Factiva, 06/19/2015)

                                                                                                  Keryx Biopharmaceuticals director Kaye Jack awarded Stock Options 19 June 2015 (People in Business - Factiva, 06/19/2015)


                                                                                                  Keryx Biopharmaceuticals director Regan Daniel Paul awarded shares 19 June 2015 (People in Business - Factiva, 06/19/2015)


                                                                                                  Keryx Biopharmaceuticals director Regan Daniel Paul awarded Stock Options 19 June 2015 (People in Business - Factiva,
                                                                                                  06/19/2015)

                                                                                                  Keryx Biopharmaceuticals director Tarnok Michael P. awarded shares 18 June 2015 (People in Business - Factiva, 06/19/2015)



Forensic Economics, Inc.                                                                                                                                                                                           p. 132 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 251 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                               Events

                                                                                                  Keryx Biopharmaceuticals director Tarnok Michael P. awarded Stock Options 18 June 2015 (People in Business - Factiva,
                                                                                                  06/19/2015)

                                                                                                  KERYX BIOPHARMACEUTICALS REPORTS ACQUISITION BY DIRECTOR CAMERON (New York) (US Fed News -
                                                                                                  Factiva, 06/19/2015)

                                                                                                  KERYX BIOPHARMACEUTICALS REPORTS ACQUISITION BY DIRECTOR FECZKO (New York) (US Fed News -
                                                                                                  Factiva, 06/19/2015)

                                                                                                  KERYX BIOPHARMACEUTICALS REPORTS ACQUISITION BY DIRECTOR FOWLER (New York) (US Fed News -
                                                                                                  Factiva, 06/19/2015)

                                                                                                  KERYX BIOPHARMACEUTICALS REPORTS ACQUISITION BY DIRECTOR KAYE (New York) (US Fed News - Factiva,
                                                                                                  06/19/2015)

                                                                                                  KERYX BIOPHARMACEUTICALS REPORTS ACQUISITION BY DIRECTOR REGAN (New York) (US Fed News - Factiva,
                                                                                                  06/19/2015)

  6/20/2015   Sat
  6/21/2015   Sun                                                                                 Brean Capital Analyst Report (Brean Capital - Manual Entry, 06/21/2015)

                                                                                                  TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 06/21/2015)

  6/22/2015   Mon   1,531,712   $10.27   2.39%     0.72%    1.51%      1.32%    1.08%    0.39     KERYX BIOPHARMACEUTICALS REPORTS ACQUISITION BY DIRECTOR TARNOK (New York) (US Fed News -
                                                                                                  Factiva, 06/22/2015)

                                                                                                  Panion & BF Biotech Inc. Patent Issued for Pharmaceutical-Grade Ferric Organic Compounds, Uses Thereof and Methods of
                                                                                                  Making Same (Biotech Business Week - Factiva, 06/22/2015)

                                                                                                  Panion & BF Biotech Inc. Patent Issued for Pharmaceutical-Grade Ferric Organic Compounds, Uses Thereof and Methods of
                                                                                                  Making Same (Pharma Business Week - Factiva, 06/22/2015)

  6/23/2015   Tue   1,171,755   $10.06   -2.04%    0.12%    0.04%     -0.30%    -1.75%   -0.64
  6/24/2015   Wed   1,382,556   $10.01   -0.50%   -0.73%   -1.55%     -2.23%     1.73%    0.63    Ã¢â‚¬â€¹Boston drug company Keryx continues to shake off the haters (Boston Business Journal Online - Factiva, 06/24/2015)

                                                                                                  Keryx Announces Two National Insurance Providers Added Auryxia to Their Medicare Part D Formularies (India Pharma News
                                                                                                  - Factiva, 06/24/2015)

                                                                                                  KERYX BIOPHARMACEUTICALS INC 8-K (SEC - SEC Edgar, 06/24/2015)

                                                                                                  Keryx Biopharmaceuticals Inc at JMP Securities Life Sciences Conference - Final (CQ FD Disclosure - Factiva, 06/24/2015)

                                                                                                  Maxim Group Analyst Report (Maxim Group - Manual Entry, 06/24/2015)

                                                                                                  Panion & BF Biotech Inc. Patent Issued for Pharmaceutical-Grade Ferric Organic Compounds, Uses Thereof and Methods of
                                                                                                  Making Same (Biotech Week - Factiva, 06/24/2015)

                                                                                                  Roth Capital Analyst Report (Roth Capital - Manual Entry, 06/24/2015)

                                                                                                  Keryx Announces Two National Insurance Providers Added Auryxia(TM) to Their Medicare Part D Formularies
                                                                                                  (GlobeNewswire - Factiva, 06/24/2015 08:00 AM)




Forensic Economics, Inc.                                                                                                                                                                                             p. 133 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 252 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date        Day    Volume     Price   Return   Return   Return     Return    Return t stat *                                                               Events
                                                                                                 Press Release: Keryx Announces Two National Insurance Providers Added Auryxia(TM) to Their Medicare Part D
                                                                                                 Formularies (Dow Jones Institutional News - Factiva, 06/24/2015 08:00 AM)

                                                                                                 Keryx Announces Two National Insurance Providers Added Auryxia(TM) to Their Medicare Part D Formularies (PrimeZone
                                                                                                 Media Network - Bloomberg, 06/24/2015 08:00 AM)

                                                                                                 *KERYX:2 NATIONAL INSURANCE PROVIDERS ADDED AURYXIA (BLOOMBERG News - Bloomberg, 06/24/2015 08:10
                                                                                                 AM)

                                                                                                 *KERYX:2 PROVIDERS ADDED AURYXIA TO MEDICARE PART D FORMULARIES (BLOOMBERG News - Bloomberg,
                                                                                                 06/24/2015 08:10 AM)

                                                                                                 Keryx Says 2 Insurers Added Auryxia to Medicare Part D Coverage (Bloomberg First Word - Bloomberg, 06/24/2015 08:18 AM)


                                                                                                 Nasdaq Short Interest as of June 15 (BLOOMBERG News - Bloomberg, 06/24/2015 04:21 PM)

                                                                                                 Largest Nasdaq Short Interest Changes as of June 15 (BLOOMBERG News - Bloomberg, 06/24/2015 04:22 PM)

                                                                                                 Largest Nasdaq Short Interest Positions as of June 15 (BLOOMBERG News - Bloomberg, 06/24/2015 04:22 PM)

                                                                                                 Largest Nasdaq Short Interest Ratios as of June 15 (BLOOMBERG News - Bloomberg, 06/24/2015 04:22 PM)

                                                                                                 Largest Nasdaq Short Interest vs Free Float as of June 15 (BLOOMBERG News - Bloomberg, 06/24/2015 04:22 PM)

  6/25/2015   Thu   1,462,587   $9.96   -0.50%   -0.20%   -0.40%     -0.91%    0.41%    0.15     MLV & Co Analyst Report (MLV & Co - Manual Entry, 06/25/2015)

  6/26/2015   Fri   1,404,870   $9.83   -1.31%   -0.61%   -0.89%     -1.56%    0.25%    0.09     FORM 8-K: KERYX BIOPHARMACEUTICALS FILES CURRENT REPORT (US Fed News - Factiva, 06/26/2015)

                                                                                                 Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 06/26/2015)

                                                                                                 Keryx Announces Two National Insurance Providers Added Auryxia(TM) to Their Medicare Part D Formularies (Cihan News
                                                                                                 Agency (CNA) - Factiva, 06/26/2015)

                                                                                                 Stemline Therapeutics director Bentsur Ron awarded shares 25 June 2015 (People in Business - Factiva, 06/26/2015)

                                                                                                 Stemline Therapeutics director Bentsur Ron awarded Stock Options 25 June 2015 (People in Business - Factiva, 06/26/2015)

  6/27/2015   Sat
  6/28/2015   Sun                                                                                TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 06/28/2015)

  6/29/2015   Mon   1,908,774   $9.37   -4.68%   -2.39%   -3.03%     -4.59%    -0.09%   -0.03    Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Jun. 17, 2015) (Pharma
                                                                                                 Business Week - Factiva, 06/29/2015)

  6/30/2015   Tue   2,106,314   $9.98    6.51%    0.58%    2.22%      1.66%     4.85%    1.78
  7/1/2015    Wed   2,869,710   $9.84   -1.40%    0.54%    0.25%      0.26%    -1.66%   -0.60    Ã¢â‚¬â€¹Here are the top 10 BioFlash stories from the month of June (Boston Business Journal Online - Factiva, 07/01/2015)

                                                                                                 Central University Of Gujarat; Acid, Bag, Brush, Chemical, Condenser, Cylinder, Disposable Medical , Surgical Items, Drug,
                                                                                                 Edible Oil, Filter, Food And Beverage Items, Gases, Gauge, Glassware Item, Gloves, Heater, Kitchen Equipment, Lab
                                                                                                 Equipment, Lab Thermal Equipments, Labels, Laboratory Glassware, Ladder, Liquid Nitrogen, Measurement System,
                                                                                                 Medicine, Milk Product, Other Medical Diagnosis Equipments, Paint, Paper, Paper Product, Phenol, Pipettes, Plastic Product,
                                                                                                 Primer, Reservoir, Ring, Rubber Product, Salt, Scientific Equipment, Steel Plate, Tool, Waste Paper, X Ray Film (Tender Tiger -
                                                                                                 Factiva 07/01/2015)


Forensic Economics, Inc.                                                                                                                                                                                             p. 134 of 191
                                        Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 253 of 312


                                                                                           Appendix A
                                                                                  Keryx Biopharmaceuticals, Inc.
                                                                                           Chronology
                                                Market Industry   Predicted   Excess
  Date       Day     Volume    Price   Return   Return   Return     Return    Return t stat *                                                                Events
                                                                                                Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Jun. 17, 2015) (Biotech
                                                                                                Week - Factiva, 07/01/2015)

  7/2/2015   Thu   1,313,691   $9.67   -1.73%   -0.08%    0.04%     -0.43%    -1.30%   -0.47    S&P Global Analyst Report (S&P Global - Manual Entry, 07/02/2015)

  7/3/2015   Fri                                                                                GlobalData Analyst Report (GLOBALDATA - Manual Entry, 07/03/2015)

                                                                                                Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 07/03/2015)

                                                                                                Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                Ownership of Securities (Jun. 18, 2015) (Biotech Business Week - Factiva, 07/03/2015)

                                                                                                Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                Ownership of Securities (Jun. 18, 2015) (Biotech Week - Factiva, 07/03/2015)

                                                                                                Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                Ownership of Securities (Jun. 18, 2015) (Pharma Business Week - Factiva, 07/03/2015)

                                                                                                Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Jun. 24, 2015) (Biotech
                                                                                                Business Week - Factiva, 07/03/2015)

                                                                                                Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Jun. 24, 2015) (Biotech
                                                                                                Week - Factiva, 07/03/2015)

                                                                                                Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Jun. 24, 2015) (Pharma
                                                                                                Business Week - Factiva, 07/03/2015)

  7/4/2015   Sat                                                                                Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Jun. 17, 2015) (Obesity,
                                                                                                Fitness & Wellness Week - Factiva, 07/04/2015)

  7/5/2015   Sun                                                                                TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 07/05/2015)

  7/6/2015   Mon     779,139   $9.68   0.10%    -0.34%    0.53%     -0.28%    0.39%    0.14     Clarivate Analytics Analyst Report (Clarivate Analytics - Manual Entry, 07/06/2015)

                                                                                                Clarivate Analytics Analyst Report (Clarivate Analytics - Manual Entry, 07/06/2015)

  7/7/2015   Tue   1,323,775   $9.89   2.17%     0.11%    0.25%     -0.14%    2.31%    0.84     Keryx management to blame for share decline, TheStreet's Feuerstein says (Theflyonthewall.com - Factiva, 07/07/2015)

                                                                                                SADIF Analyst Report (SADIF - Manual Entry, 07/07/2015)

  7/8/2015   Wed   1,004,568   $9.57   -3.24%   -1.75%   -2.78%     -3.95%    0.71%    0.26     GlobalData Analyst Report (GLOBALDATA - Manual Entry, 07/08/2015)

                                                                                                KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 07/08/2015)

                                                                                                Critical Alerts For Goodrich Petroleum Corp., Electronic Arts, Ford, Keryx Biopharmaceuticals and GW Pharmaceuticals
                                                                                                Released By InvestorsObserver (PR Newswire (U.S.) - Factiva, 07/08/2015 09:31 AM)

                                                                                                James F Oliviero, CFO, Sells 1,943 KERX US 07/06/15 (BLOOMBERG News - Bloomberg, 07/08/2015 08:01 PM)

                                                                                                CFO OLIVIERO III Acquires 2,744 Of KERYX BIOPHARMACEUTICALS INC >KERX (Dow Jones Institutional News -
                                                                                                Factiva, 07/08/2015 08:04 PM)

  7/9/2015   Thu   1,461,096   $9.70   1.36%     0.26%    1.11%      0.72%    0.63%    0.23     Keryx Biopharmaceuticals chief financial officer and company secretary James F. Oliviero sells 08 July 2015 (People in Business
                                                                                                - Factiva, 07/09/2015)

Forensic Economics, Inc.                                                                                                                                                                                           p. 135 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 254 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume      Price   Return   Return   Return     Return    Return t stat *                                                               Events

                                                                                                  Patents; "Media for Cell Culture" in Patent Application Approval Process (Drug Week - Factiva, 07/09/2015)

                                                                                                  Patents; "Media for Cell Culture" in Patent Application Approval Process (Obesity, Fitness & Wellness Week - Factiva,
                                                                                                  07/09/2015)

  7/10/2015   Fri    807,340     $9.81   1.13%     1.53%    1.53%      1.91%    -0.78%   -0.28    Clinical Trial: Ferric Citrate for the Transition From CKD Stage 4/5 to CKD Stage 5D (US Fed News - Factiva, 07/10/2015)

                                                                                                  Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 07/10/2015)

                                                                                                  Nasdaq Short Interest as of June 30 (BLOOMBERG News - Bloomberg, 07/10/2015 04:20 PM)

                                                                                                  Largest Nasdaq Short Interest Changes as of June 30 (BLOOMBERG News - Bloomberg, 07/10/2015 04:21 PM)

                                                                                                  Largest Nasdaq Short Interest Positions as of June 30 (BLOOMBERG News - Bloomberg, 07/10/2015 04:21 PM)

                                                                                                  Largest Nasdaq Short Interest Ratios as of June 30 (BLOOMBERG News - Bloomberg, 07/10/2015 04:21 PM)

                                                                                                  Largest Nasdaq Short Interest vs Free Float as of June 30 (BLOOMBERG News - Bloomberg, 07/10/2015 04:21 PM)

  7/11/2015   Sat
  7/12/2015   Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 07/12/2015)

  7/13/2015   Mon    801,049     $9.81   0.00%     1.48%    1.79%      1.92%    -1.92%   -0.71    Wright Reports Analyst Report (Wright Reports - Manual Entry, 07/13/2015)

                                                                                                  How Genzyme became a big source of biotech executives (Associated Press Newswires - Factiva, 07/13/2015 02:55 PM)

  7/14/2015   Tue   1,245,094   $10.01   2.04%     0.66%    2.29%      1.88%    0.16%    0.06     Ardelyx Inc Inaugural R&D Investor Day - Final (CQ FD Disclosure - Factiva, 07/14/2015)

                                                                                                  New and generic drug approvals: Auryxia, oral tablet, Keryx Biopharmaceuticals (manufacturing change or addition). (US
                                                                                                  Food and Drug Administration News - Factiva, 07/14/2015)

  7/15/2015   Wed   1,825,764    $9.92   -0.90%   -0.12%    0.67%      0.12%    -1.02%   -0.38    U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 07/15/2015 03:00 PM)

  7/16/2015   Thu   1,784,821   $10.31   3.93%     1.26%    1.34%      1.38%    2.55%    0.95     Clinical Research; Findings from D. Nastou and Colleagues Update Understanding of Clinical Trials and Studies (Next-
                                                                                                  generation phosphate binders: focus on iron-based binders) (Chemicals & Chemistry - Factiva, 07/16/2015)

                                                                                                  Clinical Research; Findings from D. Nastou and Colleagues Update Understanding of Clinical Trials and Studies (Next-
                                                                                                  generation phosphate binders: focus on iron-based binders) (Clinical Trials Week - Factiva, 07/16/2015)

                                                                                                  Diet and Nutrition; New Findings from Stanford University in Iron Deficiency Provides New Insights (A 12-Week, Double-
                                                                                                  Blind, Placebo-Controlled Trial of Ferric Citrate for the Treatment of Iron Deficiency Anemia and Reduction of Serum
                                                                                                  Phosphate in Patients With ...) (Clinical Trials Week - Factiva, 07/16/2015)

                                                                                                  Diet and Nutrition; New Findings from Stanford University in Iron Deficiency Provides New Insights (A 12-Week, Double-
                                                                                                  Blind, Placebo-Controlled Trial of Ferric Citrate for the Treatment of Iron Deficiency Anemia and Reduction of Serum
                                                                                                  Phosphate in Patients With ...) (Health & Medicine Week - Factiva, 07/16/2015)

                                                                                                  Diet and Nutrition; New Findings from Stanford University in Iron Deficiency Provides New Insights (A 12-Week, Double-
                                                                                                  Blind, Placebo-Controlled Trial of Ferric Citrate for the Treatment of Iron Deficiency Anemia and Reduction of Serum
                                                                                                  Phosphate in Patients With ...) (Obesity, Fitness & Wellness Week - Factiva, 07/16/2015)

                                                                                                  Patents; Patent Application Titled "Polishing Slurry and Substrate Polishing Method Using the Same" Published Online
                                                                                                  (Chemicals & Chemistry - Factiva, 07/16/2015)

Forensic Economics, Inc.                                                                                                                                                                                              p. 136 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 255 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date        Day    Volume     Price   Return   Return   Return     Return    Return t stat *                                                                Events

                                                                                                  Patents; Patent Application Titled "Polishing Slurry and Substrate Polishing Method Using the Same" Published Online
                                                                                                  (Electronics Newsweekly - Factiva, 07/16/2015)

                                                                                                  Patents; Patent Application Titled "Polishing Slurry and Substrate Polishing Method Using the Same" Published Online
                                                                                                  (Politics & Government Week - Factiva, 07/16/2015)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                  Ownership of Securities (Jul. 8, 2015) (Biotech Week - Factiva, 07/16/2015)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                  Ownership of Securities (Jul. 8, 2015) (Obesity, Fitness & Wellness Week - Factiva, 07/16/2015)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                  Ownership of Securities (Jul. 8, 2015) (Pharma Business Week - Factiva, 07/16/2015)

                                                                                                  Faruqi & Faruqi, LLP is Investigating Keryx Biopharmaceuticals, Inc. (KERX) on Behalf of its Shareholders (PR Newswire
                                                                                                  (U.S.) - Factiva, 07/16/2015 05:50 PM)

  7/17/2015   Fri   2,093,078   $9.70   -5.92%    0.91%    0.52%      0.53%    -6.45%   -2.40 *   BuySellSignals Analyst Report (BuySellSignals - Manual Entry, 07/17/2015)

                                                                                                  Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 07/17/2015)

                                                                                                  KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 07/17/2015)

                                                                                                  U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 07/17/2015 11:30 AM)

                                                                                                  U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 07/17/2015 03:00 PM)

                                                                                                  Adams Brian, VP and Gen, Sells 1,086 KERX US 07/15/15 (BLOOMBERG News - Bloomberg, 07/17/2015 08:01 PM)

  7/18/2015   Sat                                                                                 Keryx Biopharmaceuticals vice president - general counsel Brian R. Adams sells 17 July 2015 (People in Business - Factiva,
                                                                                                  07/18/2015)

  7/19/2015   Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 07/19/2015)

  7/20/2015   Mon   1,174,373   $9.47   -2.37%    0.17%    0.07%     -0.32%    -2.05%   -0.75     KERYX BIOPHARMACEUTICALS REPORTS DISPOSITION BY VP ADAMS (New York) (US Fed News - Factiva,
                                                                                                  07/20/2015)

  7/21/2015   Tue   1,252,145   $9.40   -0.74%   -0.21%   -0.62%     -1.14%    0.40%    0.15      Orchestrating Key Stakeholder Engagement for Launch Success (MMM, Medical Marketing & Media - Factiva, 07/21/2015)

                                                                                                  DJ Keryx Biopharmaceuticals Inc, Inst Holders, 2Q 2015 (KERX) (Dow Jones Institutional News - Factiva, 07/21/2015 04:06 AM)


  7/22/2015   Wed     700,409   $9.54    1.49%   -0.70%   -0.26%     -0.97%     2.45%    0.91
  7/23/2015   Thu   3,037,480   $9.26   -2.94%   -0.48%   -0.18%     -0.77%    -2.16%   -0.81     Cowen and Company Analyst Report (COWEN AND COMPANY - Manual Entry, 07/23/2015)

                                                                                                  Keryx downgraded to Market Perform from Outperform at Cowen (Theflyonthewall.com - Factiva, 07/23/2015)

                                                                                                  Roth Capital Analyst Report (Roth Capital - Manual Entry, 07/23/2015)

                                                                                                  *KERYX CUT TO MARKET PERFORM VS OUTPERFORM AT COWEN (Bloomberg First Word - Bloomberg, 07/23/2015
                                                                                                  07:44 AM)



Forensic Economics, Inc.                                                                                                                                                                                              p. 137 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 256 of 312


                                                                                              Appendix A
                                                                                     Keryx Biopharmaceuticals, Inc.
                                                                                              Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume     Price   Return    Return   Return     Return    Return t stat *                                                               Events
                                                                                                  Keryx Biopharmaceuticals Cut to 'Market Perform' at Cowen (BLOOMBERG News - Bloomberg, 07/23/2015 08:18 AM)

                                                                                                  Rating Changes, New Coverage on North American Stocks (BLOOMBERG News - Bloomberg, 07/23/2015 09:00 AM)

                                                                                                  North and South American Stock Rating Changes, New Coverage (BLOOMBERG News - Bloomberg, 07/23/2015 09:00 AM)

                                                                                                  Keryxâ€™s Auryxia Suffering From Lack of Doctor Enthusiasm: Cowen (Bloomberg First Word - Bloomberg, 07/23/2015 10:07
                                                                                                  AM)

                                                                                                  *KERYX PT CUT TO STREET-LOW $11 FROM $23 AT ROTH, REMAINS BUY (Bloomberg First Word - Bloomberg,
                                                                                                  07/23/2015 02:00 PM)

  7/24/2015   Fri   3,935,562   $7.84   -15.33%   -1.12%   -4.02%     -4.56%    -10.78%   -4.06 ** Cowen and Company Analyst Report (COWEN AND COMPANY - Manual Entry, 07/24/2015)

                                                                                                  Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 07/24/2015)

                                                                                                  Keryx (KERX) receives CHMP positive opinion for Fexeric (ferric citrate coordination complex) for the treatment of
                                                                                                  hyperphosphatemia in adults with chronic kidney disease. (BioSpace - Factiva, 07/24/2015)

                                                                                                  Keryx receives CHMP positive opinion for Fexeric (Theflyonthewall.com - Factiva, 07/24/2015)

                                                                                                  Keryx Receives CHMP Positive Opinion for Fexeric (Ferric Citrate Coordination Complex) for Treatment of
                                                                                                  Hyperphosphatemia in Adults with Chronic Kidney Disease (India Pharma News - Factiva, 07/24/2015)

                                                                                                  Ladenburg Analyst Report (Ladenburg - Manual Entry, 07/24/2015)

                                                                                                  Maxim Group Analyst Report (Maxim Group - Manual Entry, 07/24/2015)

                                                                                                  Pending EC decision: Fexeric, ferric citrate coordination complex. Opinion date: 23 Jul 2015. (EMEA (European Medicines
                                                                                                  Agency) - Factiva, 07/24/2015)

                                                                                                  Roth Capital Analyst Report (Roth Capital - Manual Entry, 07/24/2015)

                                                                                                  Roth Capital Analyst Report (Roth Capital - Manual Entry, 07/24/2015)

                                                                                                  Stifel Analyst Report (Stifel - Manual Entry, 07/24/2015)

                                                                                                  *EMA: Positive Recommendation For Keryx's Fexeric (Dow Jones Institutional News - Factiva, 07/24/2015 07:04 AM)

                                                                                                  Keryx Receives CHMP Positive Opinion for Fexeric(R) (Ferric Citrate Coordination Complex) for the Treatment of
                                                                                                  Hyperphosphatemia in Adults With Chronic Kidney Disease (GlobeNewswire - Factiva, 07/24/2015 07:10 AM)

                                                                                                  Press Release: Keryx Receives CHMP Positive Opinion for Fexeric(R) (Ferric Citrate Coordination Complex) for the
                                                                                                  Treatment of Hyperphosphatemia in Adults With Chronic Kidney Disease (Dow Jones Institutional News - Factiva, 07/24/2015
                                                                                                  07:10 AM)

                                                                                                  *KERYX GETS CHMP POSITIVE OPINION FOR FEXERIC(R) (FERRIC CITRATE (BLOOMBERG News - Bloomberg,
                                                                                                  07/24/2015 07:10 AM)

                                                                                                  Keryx Receives CHMP Positive Opinion for Fexeric(R) (Ferric Citrate Coordination Complex) for the Treatment of
                                                                                                  Hyperphosphatemia (PrimeZone Media Network - Bloomberg, 07/24/2015 07:10 AM)

                                                                                                  *KERYX CITES FEXERIC FOR HYPERPHOSPHATEMIA (BLOOMBERG News - Bloomberg, 07/24/2015 07:10 AM)



Forensic Economics, Inc.                                                                                                                                                                                            p. 138 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 257 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date        Day    Volume     Price   Return   Return   Return     Return    Return t stat *                                                                Events
                                                                                                 *KERYX GETS CHMP POSITIVE OPINION FOR HYPERPHOSPHATEMIA TREAT (BLOOMBERG News - Bloomberg,
                                                                                                 07/24/2015 07:11 AM)

                                                                                                 *KERYX'S FEXERIC TREATMENT OF HYPERPHOSPHATEMIA CHRONIC KIDNEY (BLOOMBERG News - Bloomberg,
                                                                                                 07/24/2015 07:11 AM)

                                                                                                 *KERYX SAYS CHMP OPINION TO BE REVIEWED BY EC (BLOOMBERG News - Bloomberg, 07/24/2015 07:11 AM)

                                                                                                 *KERYX SEES MAKING DECISION ON EU COMMERCIAL STRATEGY BY YR END (BLOOMBERG News - Bloomberg,
                                                                                                 07/24/2015 07:11 AM)

                                                                                                 EMA Gives Positive Recommendation to Keryxâ€™s Auryxia for CKD (Bloomberg First Word - Bloomberg, 07/24/2015 07:13
                                                                                                 AM)

                                                                                                 Nasdaq Short Interest as of July 15 (BLOOMBERG News - Bloomberg, 07/24/2015 04:21 PM)

                                                                                                 Largest Nasdaq Short Interest Positions as of July 15 (BLOOMBERG News - Bloomberg, 07/24/2015 04:22 PM)

                                                                                                 Largest Nasdaq Short Interest Ratios as of July 15 (BLOOMBERG News - Bloomberg, 07/24/2015 04:22 PM)

                                                                                                 Largest Nasdaq Short Interest vs Free Float as of July 15 (BLOOMBERG News - Bloomberg, 07/24/2015 04:22 PM)

  7/25/2015   Sat                                                                                Keryx Receives CHMP Positive Opinion for Fexeric(R) (Ferric Citrate Coordination Complex) for the Treatment of
                                                                                                 Hyperphosphatemia in Adults With Chronic Kidney Disease (National News Agency Lebanon - Factiva, 07/25/2015)

                                                                                                 Keryx Receives CHMP Positive Opinion for Fexeric(R) (Ferric Citrate Coordination Complex) for the Treatment of
                                                                                                 Hyperphosphatemia in Adults With Chronic Kidney Disease (Saudi Press Agency - Factiva, 07/25/2015)

  7/26/2015   Sun                                                                                TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 07/26/2015)

  7/27/2015   Mon   1,606,457   $7.66   -2.30%   -0.96%   -1.10%     -2.02%    -0.28%   -0.10    Daily Market Movers: Global Majors &Ã‚Â Industry (24 Jul 2015) (EP Vantage - Factiva, 07/27/2015)

                                                                                                 EMA -Meeting highlights from the Committee for Medicinal Products for Human Use (CHMP) 20-23 July 2015; Ten new
                                                                                                 medicines recommended for authorisation in the EU, and first malaria vaccine receives positive scientific opinion for use outside
                                                                                                 the EU (ENP Newswire - Factiva, 07/27/2015)

                                                                                                 Keryx appoints Scott Holmes as CFO (Theflyonthewall.com - Factiva, 07/27/2015)

                                                                                                 Keryx Biopharma Appoints Scott Holmes As CFO (RTT News - Factiva, 07/27/2015)

                                                                                                 Keryx Biopharmaceuticals Appoints Scott A Holmes as Chief Financial Officer (India Pharma News - Factiva, 07/27/2015)

                                                                                                 KERYX BIOPHARMACEUTICALS INC 8-K (SEC - SEC Edgar, 07/27/2015)

                                                                                                 Keryx Biopharmaceuticals Inc appoints Scott A. Holmes as chief financial officer (Reuters Significant Developments - Factiva,
                                                                                                 07/27/2015)

                                                                                                 Keryx recommended for approval, EU (hyperphosphatemia). (R & D Focus Drug News - Factiva, 07/27/2015)

                                                                                                 Weekly Market Movers: Global Majors &Ã‚Â Industry (to 24 Jul 2015) (EP Vantage - Factiva, 07/27/2015)

                                                                                                 Keryx Biopharmaceuticals Appoints Scott A. Holmes as Chief Financial Officer (GlobeNewswire - Factiva, 07/27/2015 08:00 AM)




Forensic Economics, Inc.                                                                                                                                                                                              p. 139 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 258 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date        Day    Volume     Price   Return   Return   Return     Return    Return t stat *                                                                Events
                                                                                                 Press Release: Keryx Biopharmaceuticals Appoints Scott A. Holmes as Chief Financial Officer (Dow Jones Institutional News -
                                                                                                 Factiva, 07/27/2015 08:00 AM)

                                                                                                 *KERYX BIOPHARMACEUTICALS NAMES SCOTT A. HOLMES AS CFO (BLOOMBERG News - Bloomberg, 07/27/2015
                                                                                                 08:00 AM)

                                                                                                 Keryx Biopharmaceuticals Appoints Scott A. Holmes as Chief Financial Officer (PrimeZone Media Network - Bloomberg,
                                                                                                 07/27/2015 08:00 AM)

                                                                                                 Keryx Biopharmaceuticals Names Scott A. Holmes as CFO (Bloomberg First Word - Bloomberg, 07/27/2015 08:03 AM)

                                                                                                 *KERYX'S HOLMES PREVIOUSLY SR VP AT AMAG PHARMACEUTICALS (BLOOMBERG News - Bloomberg,
                                                                                                 07/27/2015 08:05 AM)

                                                                                                 Keryx Says Drop in Scripts May Be Linked to Introducing Samples (Bloomberg First Word - Bloomberg, 07/27/2015 01:45 PM)

                                                                                                 CFO Moves: MicroStrategy, Keryx Biopharmaceuticals, Energy Focus (Dow Jones Institutional News - Factiva, 07/27/2015 06:25
                                                                                                 PM)

  7/28/2015   Tue   2,864,877   $8.09   5.61%     0.98%    2.38%      2.51%    3.11%    1.11     FORM 8-K: KERYX BIOPHARMACEUTICALS FILES CURRENT REPORT (US Fed News - Factiva, 07/28/2015)

                                                                                                 Keryx Biopharma Appoints Scott Holmes As CFO (Kuwait News Agency (KUNA) - Factiva, 07/28/2015)

                                                                                                 Keryx Biopharmaceuticals appoints Scott A. Holmes as CFO 28 July 2015 (People in Business - Factiva, 07/28/2015)

                                                                                                 Keryx Biopharmaceuticals Appoints Scott A. Holmes as Chief Financial Officer (Jpost.com (The Jerusalem Post online edition) -
                                                                                                 Factiva, 07/28/2015)

                                                                                                 Keryx Biopharmaceuticals CFO James F. Oliviero - steps down 28 July 2015 (People in Business - Factiva, 07/28/2015)

                                                                                                 Keryx Biopharmaceuticals to Host Conference Call of Second Quarter 2015 Financial Results on Wednesday, Aug. 5 (India
                                                                                                 Pharma News - Factiva, 07/28/2015)

                                                                                                 Keryx Biopharmaceuticals to Host Conference Call of Second Quarter 2015 Financial Results on Wednesday, August 5, 2015
                                                                                                 (GlobeNewswire - Factiva, 07/28/2015 04:05 PM)

                                                                                                 Keryx Biopharmaceuticals to Host Conference Call of Second Quarter 2015 Financial Results on Wednesday, August 5, 2015
                                                                                                 (PrimeZone Media Network - Bloomberg, 07/28/2015 04:05 PM)

                                                                                                 Press Release: Keryx Biopharmaceuticals to Host Conference Call of Second Quarter 2015 Financial Results on Wednesday,
                                                                                                 August 5, 2015 (Dow Jones Institutional News - Factiva, 07/28/2015 04:16 PM)

  7/29/2015   Wed   1,585,474   $7.72   -4.57%    0.45%   -1.29%     -2.13%    -2.45%   -0.87    Keryx Biopharmaceuticals to Host Conference Call of Second Quarter 2015 Financial Results on Wednesday, August 5, 2015

  7/30/2015   Thu    840,559    $7.75   0.39%     0.34%    0.29%     -0.14%    0.53%    0.19     Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial

  7/31/2015   Fri   1,591,666   $7.98   2.97%    -0.01%    0.95%      0.74%    2.22%    0.79
  8/1/2015    Sat
  8/2/2015    Sun                                                                                Clarivate Analytics Analyst Report (Clarivate Analytics - Manual Entry, 08/02/2015)

                                                                                                 Clarivate Analytics Analyst Report (Clarivate Analytics - Manual Entry, 08/02/2015)

                                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 08/02/2015)


Forensic Economics, Inc.                                                                                                                                                                                             p. 140 of 191
                                        Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 259 of 312


                                                                                           Appendix A
                                                                                  Keryx Biopharmaceuticals, Inc.
                                                                                           Chronology
                                                Market Industry   Predicted   Excess
  Date       Day     Volume    Price   Return   Return   Return     Return    Return t stat *                                                                 Events
  8/3/2015   Mon   1,688,932   $7.50   -6.02%   -0.25%    0.05%     -0.37%    -5.64%   -2.00 *   KERYX BIOPHARMACEUTICALS INC 3 (SEC - SEC Edgar, 08/03/2015)

                                                                                                 KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 08/03/2015)

                                                                                                 Scott A Holmes, CFO, Sells 2,758 KERX US 07/31/15 (BLOOMBERG News - Bloomberg, 08/03/2015 07:31 PM)

                                                                                                 CFO HOLMES Acquires 4,742 Of KERYX BIOPHARMACEUTICALS INC >KERX (Dow Jones Institutional News - Factiva,
                                                                                                 08/03/2015 07:33 PM)

  8/4/2015   Tue   1,182,492   $7.34   -2.13%   -0.19%    0.34%     -0.04%    -2.09%   -0.73     Keryx Biopharmaceuticals chief financial officer Scott A. Holmes sells 04 August 2015 (People in Business - Factiva, 08/04/2015)


                                                                                                 KERYX BIOPHARMACEUTICALS INC 3/A (SEC - SEC Edgar, 08/04/2015)

                                                                                                 KERYX BIOPHARMACEUTICALS REPORTS DISPOSITION BY CHIEF FINANCIAL OFFICER HOLMES (New York)
                                                                                                 (US Fed News - Factiva, 08/04/2015)

                                                                                                 New and generic drug approvals: Auryxia, oral tablet, Keryx Biopharmaceuticals (manufacturing change or addition). (US
                                                                                                 Food and Drug Administration News - Factiva, 08/04/2015)

                                                                                                 U.S. PM DAYBOOK: Disney, Activision Blizzard, Etsy Earnings (Bloomberg First Word - Bloomberg, 08/04/2015 03:10 PM)

                                                                                                 U.S. WRAP: Apple Pulls Down Stocks, Oil Rises (Bloomberg First Word - Bloomberg, 08/04/2015 04:24 PM)

                                                                                                 U.S. AFTER-HOURS WRAP: Disney 3Q Adj. EPS Beats, Rev. Misses (Bloomberg First Word - Bloomberg, 08/04/2015 06:03 PM)


  8/5/2015   Wed   3,748,328   $7.51   2.32%     0.69%    0.71%      0.34%    1.98%    0.69      Ã¢â‚¬â€¹Keryx revenue falls short despite support of analysts, Baupost (Boston Business Journal Online - Factiva, 08/05/2015)


                                                                                                 Brean Capital Analyst Report (Brean Capital - Manual Entry, 08/05/2015)

                                                                                                 BTIG Analyst Report (BTIG - Manual Entry, 08/05/2015)

                                                                                                 BTIG Analyst Report (BTIG - Manual Entry, 08/05/2015)

                                                                                                 Cowen and Company Analyst Report (COWEN AND COMPANY - Manual Entry, 08/05/2015)

                                                                                                 JMP Securities Analyst Report (JMP Securities - Manual Entry, 08/05/2015)

                                                                                                 Keryx (KERX) announces 2Q 2015 financial results. [1 table in original article] (BioSpace - Factiva, 08/05/2015)

                                                                                                 Keryx Biopharmaceuticals Announces Second Quarter 2015 Financial Results (India Pharma News - Factiva, 08/05/2015)

                                                                                                 KERYX BIOPHARMACEUTICALS INC 8-K (SEC - SEC Edgar, 08/05/2015)

                                                                                                 Q2 2015 Keryx Biopharmaceuticals Inc Earnings Call - Final (CQ FD Disclosure - Factiva, 08/05/2015)

                                                                                                 Stifel Analyst Report (Stifel - Manual Entry, 08/05/2015)

                                                                                                 CORRECT U.S. DAYBOOK: Time Warner, Priceline, Dominion, Tesla (Bloomberg First Word - Bloomberg, 08/05/2015 05:30
                                                                                                 AM)

                                                                                                 *Keryx Biopharm 2Q Loss/Shr 26c >KERX (Dow Jones Institutional News - Factiva, 08/05/2015 07:00 AM)


Forensic Economics, Inc.                                                                                                                                                                                              p. 141 of 191
                                        Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 260 of 312


                                                                                           Appendix A
                                                                                  Keryx Biopharmaceuticals, Inc.
                                                                                           Chronology
                                                Market Industry   Predicted   Excess
  Date       Day     Volume    Price   Return   Return   Return     Return    Return t stat *                                                               Events

                                                                                                Keryx Biopharmaceuticals Announces Second Quarter 2015 Financial Results (GlobeNewswire - Factiva, 08/05/2015 07:00 AM)


                                                                                                Keryx Biopharmaceuticals Announces Second Quarter 2015 Financial Results (PrimeZone Media Network - Bloomberg,
                                                                                                08/05/2015 07:00 AM)

                                                                                                *KERYX 2Q LOSS/SHR 26C, EST. LOSS 26C (BLOOMBERG News - Bloomberg, 08/05/2015 07:00 AM)

                                                                                                Keryx Biopharma 2Q Loss In Line With Est., Increasing Sales Reps (Bloomberg First Word - Bloomberg, 08/05/2015 07:06 AM)


                                                                                                U.S. HEALTH PRE-MKT: DaVita, Cerner Earnings, Endo Divestments (Bloomberg First Word - Bloomberg, 08/05/2015 07:30
                                                                                                AM)

                                                                                                Biotechnology Stocks Technical Data -- Keryx Biopharma, Idera Pharma, Synthetic Biologics, OvaScience and Infinity Pharma
                                                                                                (PR Newswire (U.S.) - Factiva, 08/05/2015 09:10 AM)

                                                                                                U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 08/05/2015 03:00 PM)

  8/6/2015   Thu   2,872,363   $6.84   -8.92%   -1.58%   -3.95%     -5.84%    -3.09%   -1.07    BTIG Analyst Report (BTIG - Manual Entry, 08/06/2015)

                                                                                                Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 08/06/2015)

                                                                                                JP Morgan Analyst Report (JP Morgan - Manual Entry, 08/06/2015)

                                                                                                JPMorgan keeps Overweight on Keryx after doctor survey (Theflyonthewall.com - Factiva, 08/06/2015)

                                                                                                Keryx Biopharmaceuticals Announces Second Quarter 2015 Financial Results (Cihan News Agency (CNA) - Factiva, 08/06/2015)


                                                                                                Keryx Biopharmaceuticals Announces Second Quarter 2015 Financial Results (Jpost.com (The Jerusalem Post online edition) -
                                                                                                Factiva, 08/06/2015)

                                                                                                KERYX BIOPHARMACEUTICALS INC 10-Q (SEC - SEC Edgar, 08/06/2015)

                                                                                                Keryx downgraded to Sell from Neutral at BTIG (Theflyonthewall.com - Factiva, 08/06/2015)

                                                                                                Keryx shares are substantially undervalued, says Brean Capital (Theflyonthewall.com - Factiva, 08/06/2015)

                                                                                                Keryx Shares Could Triple Despite Slower Sales (Barron's Online - Factiva, 08/06/2015)

                                                                                                Ladenburg Analyst Report (Ladenburg - Manual Entry, 08/06/2015)

                                                                                                Maxim Group Analyst Report (Maxim Group - Manual Entry, 08/06/2015)

                                                                                                MLV & Co Analyst Report (MLV & Co - Manual Entry, 08/06/2015)

                                                                                                Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Jul. 27, 2015) (Biotech
                                                                                                Week - Factiva, 08/06/2015)

                                                                                                TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 08/06/2015)




Forensic Economics, Inc.                                                                                                                                                                                         p. 142 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 261 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date        Day    Volume     Price   Return   Return   Return     Return    Return t stat *                                                                Events
                                                                                                  Keryx Biopharmaceuticals' CEO Greg Madison on Q2 2015 Results -- Earnings Call Transcript >KERX (Dow Jones
                                                                                                  Institutional News - Factiva, 08/06/2015 12:01 AM)

                                                                                                  *KERYX BIOPHARMA CUT TO SELL VS NEUTRAL AT BTIG, PT $3.50 (Bloomberg First Word - Bloomberg, 08/06/2015
                                                                                                  09:53 AM)

                                                                                                  Keryx Cut to Sell vs Neutral at BTIG, Seen as â€˜One Trick Ponyâ€™ (Bloomberg First Word - Bloomberg, 08/06/2015 10:11
                                                                                                  AM)

  8/7/2015    Fri   2,116,115   $6.27   -8.41%   -0.25%   -0.70%     -1.55%    -6.85%   -2.37 *   GlobalData Analyst Report (GLOBALDATA - Manual Entry, 08/07/2015)

                                                                                                  Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 08/07/2015)

  8/8/2015    Sat                                                                                 S&P Global Analyst Report (S&P Global - Manual Entry, 08/08/2015)

  8/9/2015    Sun                                                                                 FORM 8-K: KERYX BIOPHARMACEUTICALS FILES CURRENT REPORT (US Fed News - Factiva, 08/09/2015)

                                                                                                  TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 08/09/2015)

  8/10/2015   Mon   2,400,433   $6.34   1.20%     1.16%    0.76%      0.36%    0.84%    0.29      08:14 EDT Keryx downgraded to Neutral from Buy at Roth CapitalROTH (Theflyonthewall.com - Factiva, 08/10/2015)

                                                                                                  On The Fly: Analyst Downgrade Summary (Theflyonthewall.com - Factiva, 08/10/2015)

                                                                                                  Roth Capital Analyst Report (Roth Capital - Manual Entry, 08/10/2015)

                                                                                                  *KERYX BIOPHARMACEUTICALS CUT TO NEUTRAL VS BUY AT ROTH CAPITAL (Bloomberg First Word - Bloomberg,
                                                                                                  08/10/2015 01:05 AM)

                                                                                                  U.S. ANALYST RATINGS: Upgrades, Downgrades, Initiations (Bloomberg First Word - Bloomberg, 08/10/2015 08:02 AM)

                                                                                                  No Longer A Buy: Roth Capital Downgrades Keryx Biopharma, Slashes Price Target To $6 (Benzinga.com - Factiva, 08/10/2015
                                                                                                  08:14 AM)

                                                                                                  U.S. ANALYST RATINGS: Upgrades, Downgrades by Broker (Bloomberg First Word - Bloomberg, 08/10/2015 08:51 AM)

                                                                                                  Benzinga's Top Downgrades (Benzinga.com - Factiva, 08/10/2015 09:34 AM)

  8/11/2015   Tue   1,126,240   $6.23   -1.74%   -1.27%   -1.16%     -2.09%    0.36%    0.12      Keryx initiated with a Market Perform at FBR Capital (Theflyonthewall.com - Factiva, 08/11/2015)

                                                                                                  On The Fly: Analyst Initiation Summary (Theflyonthewall.com - Factiva, 08/11/2015)

                                                                                                  *KERYX BIOPHARMA RATED NEW MARKET PERFORM AT FBR, PT $10 (Bloomberg First Word - Bloomberg,
                                                                                                  08/11/2015 05:59 AM)

                                                                                                  U.S. HEALTH PRE-MKT: Abbott, Baxalta, OvaScience, Organovo (Bloomberg First Word - Bloomberg, 08/11/2015 07:00 AM)

                                                                                                  U.S. ANALYST RATINGS: Upgrades, Downgrades, Initiations (Bloomberg First Word - Bloomberg, 08/11/2015 08:01 AM)

                                                                                                  Nasdaq Short Interest as of July 31 (BLOOMBERG News - Bloomberg, 08/11/2015 04:57 PM)

                                                                                                  Largest Nasdaq Short Interest Positions as of July 31 (BLOOMBERG News - Bloomberg, 08/11/2015 04:58 PM)

                                                                                                  Largest Nasdaq Short Interest vs Free Float as of July 31 (BLOOMBERG News - Bloomberg, 08/11/2015 04:58 PM)



Forensic Economics, Inc.                                                                                                                                                                                         p. 143 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 262 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date        Day    Volume     Price   Return   Return   Return     Return    Return t stat *                                                                 Events
                                                                                                 Largest Nasdaq Short Interest Ratios as of July 31 (BLOOMBERG News - Bloomberg, 08/11/2015 04:58 PM)

  8/12/2015   Wed   1,607,925   $6.46   3.69%     0.16%    0.73%      0.44%    3.25%    1.12     KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 08/12/2015)

                                                                                                 Gregory P Madison, President, Sells 1,683 KERX US 08/10/15 (BLOOMBERG News - Bloomberg, 08/12/2015 07:01 PM)

                                                                                                 CEO MADISON Acquires 3,317 Of KERYX BIOPHARMACEUTICALS INC >KERX (Dow Jones Institutional News - Factiva,
                                                                                                 08/12/2015 07:03 PM)

  8/13/2015   Thu   2,186,452   $6.08   -5.88%   -0.20%   -0.95%     -1.92%    -3.97%   -1.35    Intercept, Keryx fall after Morgan Stanley starts with sell ratings (Theflyonthewall.com - Factiva, 08/13/2015)

                                                                                                 Keryx Biopharmaceuticals chief executive officer, chief operating officer and director Greg Madison sells 12 August 2015
                                                                                                 (People in Business - Factiva, 08/13/2015)

                                                                                                 KERYX BIOPHARMACEUTICALS REPORTS DISPOSITION BY CEO MADISON (New York) (US Fed News - Factiva,
                                                                                                 08/13/2015)

                                                                                                 Keryx initiated with an Underweight at Morgan Stanley (Theflyonthewall.com - Factiva, 08/13/2015)

                                                                                                 Morgan Stanley Analyst Report (Morgan Stanley - Manual Entry, 08/13/2015)

                                                                                                 On The Fly: Analyst Initiation Summary (Theflyonthewall.com - Factiva, 08/13/2015)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 3, Initial Statement of Beneficial Ownership of
                                                                                                 Securities (Aug. 3, 2015) (Biotech Week - Factiva, 08/13/2015)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                 Ownership of Securities (Aug. 3, 2015) (Biotech Week - Factiva, 08/13/2015)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Aug. 5, 2015) (Biotech
                                                                                                 Week - Factiva, 08/13/2015)

                                                                                                 *KERYX BIOPHARMA RATED NEW UNDERWEIGHT AT MORGAN STANLEY (Bloomberg First Word - Bloomberg,
                                                                                                 08/13/2015 07:16 AM)

                                                                                                 CORRECT U.S. HEALTH PRE-MKT: Eleven Bio, Keryx, Mylan, Myriad (Bloomberg First Word - Bloomberg, 08/13/2015 07:39
                                                                                                 AM)

                                                                                                 Intercept, Relypsa, Keryx, Rockwell New Sells at Morgan Stanley (Bloomberg First Word - Bloomberg, 08/13/2015 09:04 AM)

                                                                                                 TECHNICALS: Intercept Falls as Much as 7.4%, Lowest Since Feb. (Bloomberg First Word - Bloomberg, 08/13/2015 10:57 AM)


                                                                                                 The Baupost Group LLC Holdings in 2nd Quarter: 13F Alert (BLOOMBERG News - Bloomberg, 08/13/2015 05:46 PM)

                                                                                                 Baupost Adds to Stakes in PBF Energy, Cheniere, Keryx (Bloomberg First Word - Bloomberg, 08/13/2015 05:49 PM)

  8/14/2015   Fri   2,226,046   $6.05   -0.49%    0.29%   -0.56%     -1.65%    1.16%    0.40     Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 08/14/2015)

                                                                                                 KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 08/14/2015)

                                                                                                 Smart Insider Analyst Report (Smart Insider - Manual Entry, 08/14/2015)

                                                                                                 U.S. HEALTH PRE-MKT: Shire Said to Seek Baxalta Growth Info (Bloomberg First Word - Bloomberg, 08/14/2015 06:56 AM)

Forensic Economics, Inc.                                                                                                                                                                                            p. 144 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 263 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date        Day    Volume     Price   Return   Return   Return     Return    Return t stat *                                                                Events

                                                                                                 Neylan John F , Chief Medi, Buys 10,000 KERX US 08/12/15 (BLOOMBERG News - Bloomberg, 08/14/2015 07:32 AM)

  8/15/2015   Sat
  8/16/2015   Sun                                                                                TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 08/16/2015)

                                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 08/16/2015)

                                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 08/16/2015)

  8/17/2015   Mon   1,352,072   $6.46   6.78%     0.87%    2.09%      2.31%    4.47%    1.58     Keryx Biopharmaceuticals chief medical officer John F. Neylan buys 17 August 2015 (People in Business - Factiva, 08/17/2015)


                                                                                                 KERYX BIOPHARMACEUTICALS REPORTS ACQUISITION BY CHIEF MEDICAL OFFICER NEYLAN (New York)
                                                                                                 (US Fed News - Factiva, 08/17/2015)

  8/18/2015   Tue   1,092,186   $6.21   -3.87%   -0.60%   -0.99%     -1.93%    -1.94%   -0.68    Mid-Day Market Update: Tuesday's Top Shorted Stocks (Benzinga.com - Factiva, 08/18/2015 02:28 PM)

  8/19/2015   Wed     872,940   $6.01   -3.22%   -0.80%   -0.66%     -1.41%    -1.81%   -0.64
  8/20/2015   Thu   1,404,571   $5.54   -7.82%   -2.82%   -4.04%     -6.11%    -1.71%   -0.60    Metallomics; Reports on Metallomics from University of California Provide New Insights (Uptake mechanisms for inorganic
                                                                                                 iron and ferric citrate in Trichodesmium erythraeum IMS101) (Chemicals & Chemistry - Factiva, 08/20/2015)

                                                                                                 Nitrogen; New Findings in Nitrogen Described from Dalian Institute of Chemical Physics (High-density iron nanoparticles
                                                                                                 encapsulated within nitrogen-doped carbon nanoshell as efficient oxygen electrocatalyst for zinc-air battery) (Life Science
                                                                                                 Weekly - Factiva, 08/20/2015)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 10-Q, Quarterly Report [Sections 13 Or 15(D)]
                                                                                                 (Aug. 6, 2015) (Biotech Week - Factiva, 08/20/2015)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                 Ownership of Securities (Aug. 12, 2015) (Biotech Week - Factiva, 08/20/2015)

  8/21/2015   Fri   1,888,746   $5.75   3.79%    -3.51%   -3.02%     -4.59%    8.38%    2.97 ** Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 08/21/2015)

                                                                                                 Nephrologists Perceive Anemia Effects of Keryx's Auryxia to be Favorable, But Market Penetration at Six Months Post Launch
                                                                                                 is Low (India Pharma News - Factiva, 08/21/2015)

                                                                                                 Nephrologists Perceive The Anemia Effects Of Keryx's Auryxia To Be Favorable, But Market Penetration At Six Months Post
                                                                                                 Launch Is Low (PR Newswire (U.S.) - Factiva, 08/21/2015 08:00 AM)

  8/22/2015   Sat
  8/23/2015   Sun                                                                                Pechalas Reports Analyst Report (Pechalas Reports - Manual Entry, 08/23/2015)

                                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 08/23/2015)

                                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 08/23/2015)

  8/24/2015   Mon   2,117,656   $5.59   -2.78%   -3.82%   -4.78%     -6.06%    3.27%    1.13     KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 08/24/2015)

                                                                                                 KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 08/24/2015)

                                                                                                 CFO HOLMES Buys 5,000 Of KERYX BIOPHARMACEUTICALS INC >KERX (Dow Jones Institutional News - Factiva,
                                                                                                 08/24/2015 06:07 PM)



Forensic Economics, Inc.                                                                                                                                                                                              p. 145 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 264 of 312


                                                                                              Appendix A
                                                                                     Keryx Biopharmaceuticals, Inc.
                                                                                              Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume     Price   Return    Return   Return     Return    Return t stat *                                                                    Events
                                                                                                    Scott A Holmes, CFO, Buys 5,000 KERX US 08/21/15 (BLOOMBERG News - Bloomberg, 08/24/2015 06:08 PM)

                                                                                                    CEO MADISON Buys 9,984 Of KERYX BIOPHARMACEUTICALS INC >KERX (Dow Jones Institutional News - Factiva,
                                                                                                    08/24/2015 06:11 PM)

                                                                                                    Gregory P Madison, President, Buys 9,984 KERX US 08/20/15 (BLOOMBERG News - Bloomberg, 08/24/2015 06:13 PM)

  8/25/2015   Tue   1,507,586   $5.61    0.36%    -0.43%    0.45%      0.54%     -0.18%   -0.06     Keryx Biopharmaceuticals chief executive officer, chief operating officer and director Greg Madison buys 24 August 2015
                                                                                                    (People in Business - Factiva, 08/25/2015)

                                                                                                    Keryx Biopharmaceuticals chief financial officer Scott A. Holmes buys 24 August 2015 (People in Business - Factiva, 08/25/2015)


                                                                                                    KERYX BIOPHARMACEUTICALS REPORTS ACQUISITION BY CEO MADISON (New York) (US Fed News - Factiva,
                                                                                                    08/25/2015)

                                                                                                    KERYX BIOPHARMACEUTICALS REPORTS ACQUISITION BY CHIEF FINANCIAL OFFICER HOLMES (New York)
                                                                                                    (US Fed News - Factiva, 08/25/2015)

                                                                                                    Largest Nasdaq Short Interest Positions as of Aug. 14 (BLOOMBERG News - Bloomberg, 08/25/2015 04:21 PM)

                                                                                                    Largest Nasdaq Short Interest vs Free Float as of Aug. 14 (BLOOMBERG News - Bloomberg, 08/25/2015 04:21 PM)

  8/26/2015   Wed   1,230,130   $5.87    4.63%     4.24%    5.10%      4.69%     -0.06%   -0.02     MarketLine Analyst Report (Marketline - Manual Entry, 08/26/2015)

  8/27/2015   Thu   1,023,995   $6.20    5.62%     2.45%    2.41%      1.52%     4.10%    1.41      New and generic drug approvals: Auryxia, oral tablet, Keryx Biopharmaceuticals (manufacturing change or addition). (US
                                                                                                    Food and Drug Administration News - Factiva, 08/27/2015)

                                                                                                    Spherix Global Insights; Nephrologists Perceive The Anemia Effects Of Keryx's Auryxia To Be Favorable, But Market
                                                                                                    Penetration At Six Months Post Launch Is Low (Blood Weekly - Factiva, 08/27/2015)

  8/28/2015   Fri   1,062,670   $6.42    3.55%     0.33%    0.71%      0.42%     3.13%    1.08      Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 08/28/2015)

  8/29/2015   Sat
  8/30/2015   Sun                                                                                   TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 08/30/2015)

  8/31/2015   Mon    981,781    $6.18    -3.74%   -1.06%   -3.11%     -5.10%      1.37%    0.47
  9/1/2015    Tue    883,360    $5.85    -5.34%   -2.94%   -2.51%     -2.77%     -2.57%   -0.90     ValuEngine Analyst Report (ValuEngine - Manual Entry, 09/01/2015)

  9/2/2015    Wed    640,342    $6.03    3.08%     2.46%    3.70%      4.02%     -0.95%   -0.33     Research and Markets: Hyperphosphatemia Pipeline Review, H2 2015 - 9 Companies, 19 Drug Profiles (India Pharma News -
                                                                                                    Factiva, 09/02/2015)

                                                                                                    Research and Markets: Hyperphosphatemia Pipeline Review, H2 2015 - 9 Companies & 19 Drug Profiles (Business Wire -
                                                                                                    Factiva, 09/02/2015 10:44 AM)

  9/3/2015    Thu   4,190,947   $5.06   -16.09%   -0.35%   -2.08%     -3.91%    -12.18%   -4.27 ** Chimerix rallies, Keryx falls after Citi expands Biotech coverage (Theflyonthewall.com - Factiva, 09/03/2015)

                                                                                                    Keryx initiated with a Sell, $1.50 price target at Citi (Theflyonthewall.com - Factiva, 09/03/2015)

                                                                                                    Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                    Ownership of Securities (Aug. 14, 2015) (Biotech Week - Factiva, 09/03/2015)

                                                                                                    Research and Markets: Iron Deficiency Anemia Pipeline Review, H2 2015 - 3 Companies, 7 Drug Profiles (India Pharma News -
                                                                                                    Factiva, 09/03/2015)

Forensic Economics, Inc.                                                                                                                                                                                                p. 146 of 191
                                        Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 265 of 312


                                                                                           Appendix A
                                                                                  Keryx Biopharmaceuticals, Inc.
                                                                                           Chronology
                                                Market Industry   Predicted   Excess
  Date       Day     Volume    Price   Return   Return   Return     Return    Return t stat *                                                                Events

                                                                                                S&P Global Analyst Report (S&P Global - Manual Entry, 09/03/2015)

                                                                                                *KERYX PHARMA RATED NEW SELL AT CITI, PT $1.50 (Bloomberg First Word - Bloomberg, 09/03/2015 06:45 AM)

                                                                                                U.S. HEALTH PRE-MKT: Geron, Sage Data; Medtronic Earnings (Bloomberg First Word - Bloomberg, 09/03/2015 07:10 AM)

                                                                                                U.S. ANALYST RATINGS: Upgrades, Downgrades, Initiations (Bloomberg First Word - Bloomberg, 09/03/2015 07:41 AM)

                                                                                                Chimerix Is Citiâ€™s Top SMid Cap Biotech Pick; KERX, RARE at Sell (Bloomberg First Word - Bloomberg, 09/03/2015 08:06
                                                                                                AM)

                                                                                                U.S. ANALYST RATINGS: Upgrades, Downgrades by Broker (Bloomberg First Word - Bloomberg, 09/03/2015 08:19 AM)

                                                                                                Research and Markets: Iron Deficiency Anemia Pipeline Review, H2 2015 - 3 Companies & 7 Drug Profiles (Business Wire -
                                                                                                Factiva, 09/03/2015 01:07 PM)

  9/4/2015   Fri   4,019,532   $4.76   -5.93%   -1.04%   -0.22%     -0.12%    -5.81%   -1.91    Battleground: Will this $5 biotech stock go to $22 or $1.50? (Theflyonthewall.com - Factiva, 09/04/2015)

                                                                                                Brean Capital Analyst Report (Brean Capital - Manual Entry, 09/04/2015)

                                                                                                Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 09/04/2015)

                                                                                                Keryx recent selloff overdone, says Brean Capital (Theflyonthewall.com - Factiva, 09/04/2015)

                                                                                                Patents; Researchers Submit Patent Application, "Ferric Organic Compounds, Uses Thereof and Methods of Making Same",
                                                                                                for Approval (USPTO 20150232495) (Obesity, Fitness & Wellness Week - Factiva, 09/04/2015)

  9/5/2015   Sat
  9/6/2015   Sun                                                                                Clarivate Analytics Analyst Report (Clarivate Analytics - Manual Entry, 09/06/2015)

                                                                                                Clarivate Analytics Analyst Report (Clarivate Analytics - Manual Entry, 09/06/2015)

                                                                                                TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 09/06/2015)

  9/7/2015   Mon
  9/8/2015   Tue   2,312,725   $4.75   -0.21%    2.74%    4.19%      4.79%    -5.00%   -1.62    Raymond James Analyst Report (Raymond James - Manual Entry, 09/08/2015)

                                                                                                Russell 2000 Stocks With Biggest Weekly Changes in Ratings (BLOOMBERG News - Bloomberg, 09/08/2015 08:31 AM)

                                                                                                Keryx Biopharmaceuticals Initiated at Raymond James (BLOOMBERG News - Bloomberg, 09/08/2015 05:19 PM)

                                                                                                *KERYX RATED NEW MARKET PERFORM AT RAYMOND JAMES (Bloomberg First Word - Bloomberg, 09/08/2015 06:21
                                                                                                PM)

  9/9/2015   Wed   1,400,299   $4.61   -2.95%   -1.14%   -2.16%     -3.72%    0.77%    0.25     08:54 EDT Keryx initiated with a Market Perform at Raymond JamesRAJA (Theflyonthewall.com - Factiva, 09/09/2015)

                                                                                                Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                Ownership of Securities (Aug. 24, 2015) (Biotech Week - Factiva, 09/09/2015)

                                                                                                U.S. HEALTH PRE-MKT: Tetraphase Trial Miss, Akebia, AcelRx Data (Bloomberg First Word - Bloomberg, 09/09/2015 07:31
                                                                                                AM)




Forensic Economics, Inc.                                                                                                                                                                                          p. 147 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 266 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date        Day    Volume     Price   Return   Return   Return     Return    Return t stat *                                                               Events
                                                                                                 Keryx Biopharmaceuticals Announces Participation at Upcoming Investor Conferences (GlobeNewswire - Factiva, 09/09/2015
                                                                                                 08:30 AM)

                                                                                                 Keryx Biopharmaceuticals Announces Participation at Upcoming Investor Conferences (PrimeZone Media Network - Bloomberg,
                                                                                                 09/09/2015 08:30 AM)

                                                                                                 Rating Changes, New Coverage on North American Stocks (BLOOMBERG News - Bloomberg, 09/09/2015 09:00 AM)

                                                                                                 North and South American Stock Rating Changes, New Coverage (BLOOMBERG News - Bloomberg, 09/09/2015 09:00 AM)

  9/10/2015   Thu   1,450,682   $4.64   0.65%     0.84%    1.85%      1.83%    -1.18%   -0.38    Keryx Biopharmaceuticals Announces Participation at Upcoming Investor Conferences (Cihan News Agency (CNA) - Factiva,
                                                                                                 09/10/2015)

                                                                                                 Keryx Biopharmaceuticals Announces Participation at Upcoming Investor Conferences (Jpost.com (The Jerusalem Post online
                                                                                                 edition) - Factiva, 09/10/2015)

                                                                                                 Nasdaq Short Interest as of Aug. 31 (BLOOMBERG News - Bloomberg, 09/10/2015 04:22 PM)

                                                                                                 Largest Nasdaq Short Interest Changes as of Aug. 31 (BLOOMBERG News - Bloomberg, 09/10/2015 04:23 PM)

                                                                                                 Largest Nasdaq Short Interest Positions as of Aug. 31 (BLOOMBERG News - Bloomberg, 09/10/2015 04:23 PM)

                                                                                                 Largest Nasdaq Short Interest Ratios as of Aug. 31 (BLOOMBERG News - Bloomberg, 09/10/2015 04:23 PM)

                                                                                                 Largest Nasdaq Short Interest vs Free Float as of Aug. 31 (BLOOMBERG News - Bloomberg, 09/10/2015 04:23 PM)

  9/11/2015   Fri    766,581    $4.69   1.08%     0.55%    1.27%      1.01%    0.07%    0.02     Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 09/11/2015)

                                                                                                 Nutritional and Metabolic Diseases and Conditions; Findings from Wakayama Medical University Provide New Insights into
                                                                                                 Hyperphosphatemia (Safety and efficacy evaluation of lanthanum carbonate for hyperphosphatemia in end-stage renal disease
                                                                                                 patients) (Health & Medicine Week - Factiva, 09/11/2015)

  9/12/2015   Sat
  9/13/2015   Sun                                                                                TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 09/13/2015)

  9/14/2015   Mon   1,033,858   $4.66   -0.64%   -0.33%   -0.49%     -1.39%    0.75%    0.24
  9/15/2015   Tue     915,770   $4.76    2.15%    1.14%    1.05%      0.15%    1.99%    0.64     GlobalData Analyst Report (GLOBALDATA - Manual Entry, 09/15/2015)

                                                                                                 Gram-Negative Bacteria; Researchers from University of Ljubljana Report Recent Findings in Klebsiella oxytoca (XAS
                                                                                                 analysis of iron and palladium bonded to a polysaccharide produced anaerobically by a strain of Klebsiella oxytoca) (Life
                                                                                                 Science Weekly - Factiva, 09/15/2015)

  9/16/2015   Wed   1,166,567   $4.79    0.63%    0.59%   -0.44%     -2.04%     2.67%    0.86
  9/17/2015   Thu   2,166,580   $4.64   -3.13%    0.10%    1.99%      2.73%    -5.86%   -1.89
  9/18/2015   Fri   8,386,259   $4.39   -5.39%   -1.36%   -1.62%     -2.61%    -2.78%   -0.89    Clinical Research; Tufts Medical Center Reports Findings in Clinical Trials and Studies (The Phosphate Binder Ferric Citrate
                                                                                                 and Mineral Metabolism and Inflammatory Markers in Maintenance Dialysis Patients: Results From Prespecified Analyses of
                                                                                                 a Randomized ...) (Health & Medicine Week - Factiva, 09/18/2015)

                                                                                                 Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 09/18/2015)

  9/19/2015   Sat                                                                                Jack Kaye starts tenth year as Keryx Biopharmaceuticals Director 19 September 2015 (People in Business - Factiva, 09/19/2015)


                                                                                                 Wright Reports Analyst Report (Wright Reports - Manual Entry, 09/19/2015)

Forensic Economics, Inc.                                                                                                                                                                                             p. 148 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 267 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date        Day    Volume     Price   Return   Return   Return     Return    Return t stat *                                                                 Events

  9/20/2015   Sun                                                                                TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 09/20/2015)

  9/21/2015   Mon   2,601,651   $3.98   -9.34%    0.04%   -4.40%     -8.23%    -1.11%   -0.36    Keryx management to meet with JPMorgan (Theflyonthewall.com - Factiva, 09/21/2015)

                                                                                                 Product-Specific Bioequivalence Recommendations; Draft and Revised Draft Guidances for Industry; Availability (Federal
                                                                                                 Register - Factiva, 09/21/2015)

                                                                                                 Product-Specific Bioequivalence Recommendations; Draft and Revised Draft Guidances for Industry; Availability (U.S. Food &
                                                                                                 Drug Administration Documents - Factiva, 09/21/2015)

                                                                                                 Roth Capital Analyst Report (Roth Capital - Manual Entry, 09/21/2015)

  9/22/2015   Tue   2,679,304   $3.91   -1.76%   -1.49%   -1.68%     -2.70%    0.94%    0.30     Michael P. Tarnok starts ninth year as Keryx Biopharmaceuticals Director 21 September 2015 (People in Business - Factiva,
                                                                                                 09/22/2015)

  9/23/2015   Wed   1,332,379   $3.92   0.26%    -0.08%   -0.56%     -1.81%    2.07%    0.67
  9/24/2015   Thu   4,444,685   $3.98   1.53%    -0.38%   -2.00%     -4.13%    5.66%    1.82     09:05 EDT On The Fly: Pre-market MoversHIGHER: Arrowhead Research (ARWR), up 35%... (Theflyonthewall.com - Factiva,
                                                                                                 09/24/2015)

                                                                                                 Brean Capital Analyst Report (Brean Capital - Manual Entry, 09/24/2015)

                                                                                                 BTIG Analyst Report (BTIG - Manual Entry, 09/24/2015)

                                                                                                 Citi Analyst Report (CITI - Manual Entry, 09/24/2015)

                                                                                                 Citi says EU approval does not impact Sell on Keryx (Theflyonthewall.com - Factiva, 09/24/2015)

                                                                                                 Citigroup Analyst Report (CITIGROUP - Manual Entry, 09/24/2015)

                                                                                                 Cowen and Company Analyst Report (COWEN AND COMPANY - Manual Entry, 09/24/2015)

                                                                                                 European Commission approves Keryx's Fexeric for elevated serum phosphorous. (PBR Pharmaceutical Business Review -
                                                                                                 Factiva, 09/24/2015)

                                                                                                 FBR Analyst Report (FBR - Manual Entry, 09/24/2015)

                                                                                                 JMP Securities Analyst Report (JMP Securities - Manual Entry, 09/24/2015)

                                                                                                 Keryx (KERX) receives European approval for Fexeric (ferric citrate coordination complex) for the treatment of
                                                                                                 hyperphosphatemia in adults with chronic kidney disease. (BioSpace - Factiva, 09/24/2015)

                                                                                                 Keryx Receives European Approval for Fexeric (ferric citrate coordination complex) for Treatment of Hyperphosphatemia in
                                                                                                 Adults with Chronic Kidney Disease (India Pharma News - Factiva, 09/24/2015)

                                                                                                 Keryx wins EU approval for Fexeric treatment of Hyperphosphatemia (Theflyonthewall.com - Factiva, 09/24/2015)

                                                                                                 Maxim Group Analyst Report (Maxim Group - Manual Entry, 09/24/2015)

                                                                                                 Morgan Stanley Analyst Report (Morgan Stanley - Manual Entry, 09/24/2015)

                                                                                                 Raymond James Analyst Report (Raymond James - Manual Entry, 09/24/2015)

                                                                                                 Stock Futures Down, Volatile; Accenture, Caterpillar Slide (Investor's Business Daily - Factiva, 09/24/2015)


Forensic Economics, Inc.                                                                                                                                                                                           p. 149 of 191
                                       Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 268 of 312


                                                                                          Appendix A
                                                                                 Keryx Biopharmaceuticals, Inc.
                                                                                          Chronology
                                               Market Industry   Predicted   Excess
  Date      Day      Volume   Price   Return   Return   Return     Return    Return t stat *                                                              Events

                                                                                               US Keryx gets EC approval for kidney disease drug Fexeric (SeeNews Latin America - Factiva, 09/24/2015)

                                                                                               Keryx Receives European Approval for Fexeric(R) (ferric citrate coordination complex) for the Treatment of
                                                                                               Hyperphosphatemia in Adults With Chronic Kidney Disease (GlobeNewswire - Factiva, 09/24/2015 07:00 AM)

                                                                                               Keryx Receives European Approval for Fexeric(R) (ferric citrate coordination complex) for the Treatment of
                                                                                               Hyperphosphatemia in Adults With Chronic Kidney Disease (Press Association National Newswire - Factiva, 09/24/2015 07:00
                                                                                               AM)

                                                                                               Press Release: Keryx Receives European Approval for Fexeric(R) (ferric citrate coordination complex) for the Treatment of
                                                                                               Hyperphosphatemia in Adults With Chronic Kidney Disease (Dow Jones Institutional News - Factiva, 09/24/2015 07:00 AM)

                                                                                               Press Release: Keryx Receives European Approval for Fexeric(R) (ferric citrate coordination complex) for the Treatment of
                                                                                               Hyperphosphatemia in Adults With Chronic Kidney Disease (Dow Jones Institutional News - Factiva, 09/24/2015 07:00 AM)

                                                                                               *KERYX GETS EUROPEAN APPROVAL FOR FEXERIC(R) (FERRIC CITRATE (BLOOMBERG News - Bloomberg,
                                                                                               09/24/2015 07:00 AM)

                                                                                               Keryx Receives European Approval for Fexeric(R) (ferric citrate coordination complex) for the Treatment of
                                                                                               Hyperphosphatemia in (PrimeZone Media Network - Bloomberg, 09/24/2015 07:00 AM)

                                                                                               *KERYX BIOPHARMACEUTICALS, INC.: KERYX GETS EUROPEAN APPROVAL (BLOOMBERG News - Bloomberg,
                                                                                               09/24/2015 07:00 AM)

                                                                                               *KERYX:EU APPROVES FEXERIC FOR HYPERPHOSPHATEMIA IN CKD ADULTS (BLOOMBERG News - Bloomberg,
                                                                                               09/24/2015 07:00 AM)

                                                                                               Keryx Receives European Approval for Fexericx for the Treatment of Hyperphosphatemia in Adults With Chronic Kidney
                                                                                               Disease (Benzinga.com - Factiva, 09/24/2015 07:02 AM)

                                                                                               Keryx Gets EU Approval for Fexeric in Pre-Dialysis and Dialysis (Bloomberg First Word - Bloomberg, 09/24/2015 07:04 AM)

                                                                                               BUZZ-Keryx Biopharmaceuticals Inc: Gets European approval to sell kidney drug (Reuters News - Factiva, 09/24/2015 07:52
                                                                                               AM)

                                                                                               Keryx Receives European Approval for Fexeric(R) (ferric citrate coordination complex) for the Treatment of
                                                                                               Hyperphosphatemia in Adults With Chronic Kidney Disease (Nasdaq / Globenewswire - Factiva, 09/24/2015 08:00 AM)

                                                                                               Keryx Receives European Approval for Fexeric(R) (ferric citrate coordination complex) for the Treatment of
                                                                                               Hyperphosphatemia in Adults With Chronic Kidney Disease (NASDAQ OMX Nordic Exchanges - Company Notices - Factiva,
                                                                                               09/24/2015 08:00 AM)

                                                                                               BUZZ-U.S. STOCKS ON THE MOVE-Conatus, Accenture, Keryx (Reuters News - Factiva, 09/24/2015 08:30 AM)

                                                                                               BUZZ-U.S. STOCKS ON THE MOVE-Caterpillar, Arch Coal, Arrowhead (Reuters News - Factiva, 09/24/2015 09:22 AM)

                                                                                               Morning Market Gainers (Benzinga.com - Factiva, 09/24/2015 09:41 AM)

                                                                                               Mid-Morning Market Update: Markets Tumble; Accenture Tops Q4 Estimates (Benzinga.com - Factiva, 09/24/2015 10:33 AM)

                                                                                               BUZZ-U.S. STOCKS ON THE MOVE-Industrial stocks, Arch Coal, Capnia (Reuters News - Factiva, 09/24/2015 11:51 AM)




Forensic Economics, Inc.                                                                                                                                                                                        p. 150 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 269 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date        Day    Volume     Price   Return   Return   Return     Return    Return t stat *                                                               Events
                                                                                                 Keryx Pharma: Citigroup Says EU Approval Was As Expected And Doesn't Change The Banks' Sell Thesis, Maintains PT
                                                                                                 $1.50 (Benzinga.com - Factiva, 09/24/2015 12:27 PM)

                                                                                                 Keryx Pharma: Brean Says Today Undermines Bear Points On Co., Lowers PT To $18 From $22, Maintains Buy
                                                                                                 (Benzinga.com - Factiva, 09/24/2015 01:12 PM)

                                                                                                 Nasdaq Short Interest as of Sept. 15 (BLOOMBERG News - Bloomberg, 09/24/2015 04:20 PM)

                                                                                                 Largest Nasdaq Short Interest Changes as of Sept. 15 (BLOOMBERG News - Bloomberg, 09/24/2015 04:21 PM)

                                                                                                 Largest Nasdaq Short Interest Positions as of Sept. 15 (BLOOMBERG News - Bloomberg, 09/24/2015 04:22 PM)

                                                                                                 Largest Nasdaq Short Interest vs Free Float as of Sept. 15 (BLOOMBERG News - Bloomberg, 09/24/2015 04:22 PM)

  9/25/2015   Fri   3,126,704   $3.63   -8.79%   -1.01%   -5.05%     -8.69%    -0.10%   -0.03    Anions; Studies from North Shore University Hospital Provide New Data on Anions (Novel iron-based phosphate binders in
                                                                                                 patients with chronic kidney disease) (Health & Medicine Week - Factiva, 09/25/2015)

                                                                                                 Inorganic Chemistry; Researchers from Hebrew University Report Findings in Inorganic Chemistry (Ferric Ammonium
                                                                                                 Citrate - What's in It?) (Chemicals & Chemistry - Factiva, 09/25/2015)

                                                                                                 Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 09/25/2015)

                                                                                                 JP Morgan Analyst Report (JP Morgan - Manual Entry, 09/25/2015)

                                                                                                 Keryx price target lowered to $18 from $22 at Brean Capital (Theflyonthewall.com - Factiva, 09/25/2015)

                                                                                                 Keryx registered, EU (hyperphosphatemia). (R & D Focus Drug News - Factiva, 09/25/2015)

                                                                                                 Ladenburg Analyst Report (Ladenburg - Manual Entry, 09/25/2015)

                                                                                                 Morgan Stanley Analyst Report (Morgan Stanley - Manual Entry, 09/25/2015)

                                                                                                 Keryx 2Q Auryxia Uptake â€˜Remains Limitedâ€™: Morgan Stanley (Bloomberg First Word - Bloomberg, 09/25/2015 09:59
                                                                                                 AM)

                                                                                                 Clinical Development News, Sept. 21-25 (VentureWire - Factiva, 09/25/2015 03:02 PM)

  9/26/2015   Sat
  9/27/2015   Sun                                                                                TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 09/27/2015)

  9/28/2015   Mon   3,486,429   $3.38   -7.02%   -3.03%   -6.02%     -9.02%    2.00%    0.64     Keryx's Fexeric receives European approval to treat hyperphosphatemia in adults with CKD (PharmaBiz - Factiva, 09/28/2015)

                                                                                                 Newly adopted Marketing Authorisation Decisions (23 Sep 2015): Fexeric 1 g film-coated tablets. (European Commission
                                                                                                 Enterprise and Industry - Factiva, 09/28/2015)

  9/29/2015   Tue   4,024,580   $3.54   4.89%    -0.59%   -0.57%     -1.35%    6.24%    2.00 *   Keryx Biopharmaceuticals Inc at Ladenburg Thalmann Life Sciences Conference - Final (CQ FD Disclosure - Factiva,
                                                                                                 09/29/2015)

                                                                                                 Keryx Stock Advances 16% in 3 Standard Deviation Move (BLOOMBERG News - Bloomberg, 09/29/2015 10:08 AM)

  9/30/2015   Wed   2,458,882   $3.52   -0.56%    2.28%    4.48%      5.18%    -5.74%   -1.81    Scanning the Pulse of the Healthcare Stocks - ZIOPHARM Oncology, VIVUS, Keryx Biopharmaceuticals, MannKind and
                                                                                                 Ovascience (PR Newswire (U.S.) - Factiva, 09/30/2015 12:56 PM)

                                                                                                 6 U.S.-Listed Stocks Short Sellers Are Strongly Betting Against (Benzinga.com - Factiva, 09/30/2015 03:15 PM)


Forensic Economics, Inc.                                                                                                                                                                                          p. 151 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 270 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date        Day    Volume     Price   Return   Return   Return     Return    Return t stat *                                                                Events

  10/1/2015   Thu   5,664,711   $3.19   -9.38%    0.17%    0.92%      0.58%    -9.96%   -3.10 ** S&P Global Analyst Report (S&P Global - Manual Entry, 10/01/2015)

  10/2/2015   Fri   3,053,342   $3.20   0.31%     1.74%    3.28%      3.15%    -2.84%   -0.85    Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 10/02/2015)

                                                                                                 Morgan Stanley Analyst Report (Morgan Stanley - Manual Entry, 10/02/2015)

  10/3/2015   Sat
  10/4/2015   Sun                                                                                Clarivate Analytics Analyst Report (Clarivate Analytics - Manual Entry, 10/04/2015)

                                                                                                 Clarivate Analytics Analyst Report (Clarivate Analytics - Manual Entry, 10/04/2015)

                                                                                                 Daniel P. Regan starts third year as Keryx Biopharmaceuticals Director 04 October 2015 (People in Business - Factiva,
                                                                                                 10/04/2015)

                                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 10/04/2015)

  10/5/2015   Mon   3,804,624   $3.23   0.94%     1.57%   -0.68%     -3.11%    4.05%    1.22     06:28 EDT Keryx upgraded to Equal Weight from Underweight at Morgan... (Theflyonthewall.com - Factiva, 10/05/2015)

                                                                                                 JMP Securities Analyst Report (JMP Securities - Manual Entry, 10/05/2015)

                                                                                                 *KERYX BIOPHARMA RAISED TO EQUAL-WEIGHT AT MORGAN STANLEY (Bloomberg First Word - Bloomberg,
                                                                                                 10/05/2015 06:42 AM)

                                                                                                 U.S. HEALTH PRE-MKT: Spark Therapeutics, Amicus, Bluebird Bio (Bloomberg First Word - Bloomberg, 10/05/2015 07:32
                                                                                                 AM)

                                                                                                 U.S. ANALYST RATINGS: Upgrades, Downgrades, Initiations (Bloomberg First Word - Bloomberg, 10/05/2015 07:48 AM)

                                                                                                 U.S. ANALYST RATINGS: Upgrades, Downgrades by Broker (Bloomberg First Word - Bloomberg, 10/05/2015 08:24 AM)

                                                                                                 Morning Market Gainers (Benzinga.com - Factiva, 10/05/2015 09:47 AM)

                                                                                                 U.S. ANALYST RATINGS: Upgrades, Downgrades, by Broker (Bloomberg First Word - Bloomberg, 10/05/2015 10:05 AM)

  10/6/2015   Tue   4,050,875   $3.47   7.43%    -0.69%   -3.77%     -6.15%    13.58%   4.06 ** Among smaller biopharmas, US groups take a back seat (EP Vantage - Factiva, 10/06/2015)

  10/7/2015   Wed   4,049,773   $3.71   6.92%     0.90%    2.04%      1.50%    5.42%    1.53
  10/8/2015   Thu   5,656,385   $4.02   8.36%     0.41%   -0.30%     -1.24%    9.60%    2.68 ** BuySellSignals Analyst Report (BuySellSignals - Manual Entry, 10/08/2015)

  10/9/2015   Fri   3,545,424   $4.25   5.72%     0.41%    0.56%     -0.06%    5.79%    1.57     GlobalData Analyst Report (GLOBALDATA - Manual Entry, 10/09/2015)

                                                                                                 Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 10/09/2015)

                                                                                                 Morgan Stanley Analyst Report (Morgan Stanley - Manual Entry, 10/09/2015)

                                                                                                 SADIF Analyst Report (SADIF - Manual Entry, 10/09/2015)

                                                                                                 Largest Nasdaq Short Interest Changes as of Sept. 30 (BLOOMBERG News - Bloomberg, 10/09/2015 04:22 PM)

                                                                                                 Largest Nasdaq Short Interest Positions as of Sept. 30 (BLOOMBERG News - Bloomberg, 10/09/2015 04:22 PM)

                                                                                                 Largest Nasdaq Short Interest vs Free Float as of Sept. 30 (BLOOMBERG News - Bloomberg, 10/09/2015 04:22 PM)



Forensic Economics, Inc.                                                                                                                                                                                             p. 152 of 191
                                        Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 271 of 312


                                                                                           Appendix A
                                                                                  Keryx Biopharmaceuticals, Inc.
                                                                                           Chronology
                                                Market Industry   Predicted   Excess
  Date      Day      Volume    Price   Return   Return   Return     Return    Return t stat *                                                               Events
  10/10/2015 Sat
  10/11/2015 Sun                                                                                TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 10/11/2015)

  10/12/2015 Mon   1,649,379   $4.09   -3.76%    0.17%    0.06%     -0.59%    -3.17%   -0.85
  10/13/2015 Tue   1,577,884   $3.70   -9.54%   -0.87%   -3.22%     -4.46%    -5.07%   -1.36
  10/14/2015 Wed   1,200,585   $3.74    1.08%   -0.29%    0.89%      0.52%     0.57%    0.15    Global Hyperphosphatemia Drugs Market 2015-2019 with Fresenius Medical Care, Keryx Biopharmaceuticals, Sanofi, Shire,
                                                                                                Vifor Pharma Dominating (India Pharma News - Factiva, 10/14/2015)

                                                                                                Global Hyperphosphatemia Drugs Market 2015-2019 with Fresenius Medical Care, Keryx Biopharmaceuticals, Sanofi, Shire &
                                                                                                Vifor Pharma Dominating (PR Newswire (U.S.) - Factiva, 10/14/2015 04:10 AM)

                                                                                                Global Hyperphosphatemia Drugs Market 2015-2019 with Fresenius Medical Care, Keryx Biopharmaceuticals, Sanofi, Shire &
                                                                                                Vifor Pharma Dominating (PR Newswire Europe - Factiva, 10/14/2015 04:10 AM)

  10/15/2015 Thu   4,613,235   $3.98   6.42%     1.82%    4.39%      4.57%    1.85%    0.49     Boston hedge fund hikes the stakes Ã¢â‚¬â€ again Ã¢â‚¬â€ in battle over drug maker Keryx (Boston Business Journal Online -
                                                                                                Factiva, 10/15/2015)

                                                                                                BTIG Analyst Report (BTIG - Manual Entry, 10/15/2015)

                                                                                                Citi Analyst Report (CITI - Manual Entry, 10/15/2015)

                                                                                                Cowen and Company Analyst Report (COWEN AND COMPANY - Manual Entry, 10/15/2015)

                                                                                                JMP Securities Analyst Report (JMP Securities - Manual Entry, 10/15/2015)

                                                                                                Keryx Biopharmaceuticals Announces $125 Million Private Placement of Convertible Senior Notes with Baupost Group (India
                                                                                                Pharma News - Factiva, 10/15/2015)

                                                                                                Keryx Biopharmaceuticals Inc announces $125 million private placement of convertible senior notes (Reuters Significant
                                                                                                Developments - Factiva, 10/15/2015)

                                                                                                Keryx Biopharmaceuticals to raise $125 million in private placement of convertible senior notes (MarketLine, Financial Deals
                                                                                                Tracker - Factiva, 10/15/2015)

                                                                                                Maxim Group Analyst Report (Maxim Group - Manual Entry, 10/15/2015)

                                                                                                Stifel Analyst Report (Stifel - Manual Entry, 10/15/2015)

                                                                                                Keryx Biopharmaceuticals Announces $125 Million Private Placement of Convertible Senior Notes With The Baupost Group,
                                                                                                L.L.C. (GlobeNewswire - Factiva, 10/15/2015 07:00 AM)

                                                                                                Press Release: Keryx Biopharmaceuticals Announces $125 Million Private Placement of Convertible Senior Notes With The
                                                                                                Baupost Group, L.L.C. (Dow Jones Institutional News - Factiva, 10/15/2015 07:00 AM)

                                                                                                *KERYX BIOPHARMACEUTICALS REPORTS $125M PLACEMENT OF CONV SR (BLOOMBERG News - Bloomberg,
                                                                                                10/15/2015 07:00 AM)

                                                                                                Keryx Biopharmaceuticals Announces $125 Million Private Placement of Convertible Senior Notes With The Baupost Group,
                                                                                                L.L.C. (PrimeZone Media Network - Bloomberg, 10/15/2015 07:00 AM)

                                                                                                *KERYX $125M PLACEMENT OF CONV SR NOTES WITH BAUPOST GROUP, (BLOOMBERG News - Bloomberg,
                                                                                                10/15/2015 07:04 AM)




Forensic Economics, Inc.                                                                                                                                                                                            p. 153 of 191
                                        Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 272 of 312


                                                                                           Appendix A
                                                                                  Keryx Biopharmaceuticals, Inc.
                                                                                           Chronology
                                                Market Industry   Predicted   Excess
  Date       Day     Volume    Price   Return   Return   Return     Return    Return t stat *                                                               Events
                                                                                                *KERYX SAYS BAUPOST WILL HAVE RIGHT TO NAME DIRECTOR TO BOARD (BLOOMBERG News - Bloomberg,
                                                                                                10/15/2015 07:05 AM)

                                                                                                *KERYX STARTING COST REDUCTION PLAN TO REALIGN OPER EXPENSE (BLOOMBERG News - Bloomberg,
                                                                                                10/15/2015 07:05 AM)

                                                                                                Keryx Surges 13.6%; Baupost in $125m Private Placement (Bloomberg First Word - Bloomberg, 10/15/2015 09:26 AM)

                                                                                                Morning Market Gainers (Benzinga.com - Factiva, 10/15/2015 09:48 AM)

  10/16/2015 Fri   3,885,289   $4.32   8.54%     0.34%   -0.10%     -0.88%    9.42%    2.52 *   Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 10/16/2015)

                                                                                                Keryx Biopharmaceuticals Announces $125 Million Private Placement of Convertible Senior Notes With The Baupost Group,
                                                                                                L.L.C. (Khaleej Times - Factiva, 10/16/2015)

                                                                                                Keryx fills war chest with $125M PIPE to commercialize lead kidney drug (The Deal - Factiva, 10/16/2015)

                                                                                                Morgan Stanley Analyst Report (Morgan Stanley - Manual Entry, 10/16/2015)

                                                                                                Checkpoint Therapeutics Announces Appointment of James F. Oliviero, III, as President & Chief Executive Officer (PrimeZone
                                                                                                Media Network - Bloomberg, 10/16/2015 07:30 AM)

                                                                                                *CHECKPOINT THERAPEUTICS' OLIVIERO FORMERLY AT KERYX (BLOOMBERG News - Bloomberg, 10/16/2015
                                                                                                07:33 AM)

                                                                                                *KERYX BIOPHARMA GAINS AS MUCH AS 15% TO HIGHEST SINCE SEPT. 18 (Bloomberg First Word - Bloomberg,
                                                                                                10/16/2015 11:00 AM)

  10/17/2015 Sat
  10/18/2015 Sun                                                                                Israeli biomed co AIT files for $40m Wall St IPO; Rehovot-based Advanced Inhalation Therapies (AIT) has cystic fibrosis and
                                                                                                bronchiolitis drugs in Phase IIb clinical trials. (Israel Business Arena - Factiva, 10/18/2015)

                                                                                                TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 10/18/2015)

  10/19/2015 Mon   7,449,675   $4.85   12.27%    0.38%    0.57%      0.07%    12.20%   3.19 ** FBR Analyst Report (FBR - Manual Entry, 10/19/2015)

                                                                                                Keryx Biopharma to Raise USD125 Million in Private Placement of Notes Due 2020 (GlobalData Financial Deals Tracker - Factiva,
                                                                                                10/19/2015)

                                                                                                KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 10/19/2015)

                                                                                                KERYX BIOPHARMACEUTICALS INC 8-K (SEC - SEC Edgar, 10/19/2015)

                                                                                                U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 10/19/2015 11:30 AM)

                                                                                                Keryx Rises Most Since November 2013 on Above-Average Volume (Bloomberg First Word - Bloomberg, 10/19/2015 11:48 AM)


                                                                                                BUZZ-Shares in heavily-shorted Keryx Biopharmaceuticals jump (Reuters News - Factiva, 10/19/2015 12:37 PM)

                                                                                                Adams Brian, VP and Gen, Sells 1,011 KERX US 10/15/15 (BLOOMBERG News - Bloomberg, 10/19/2015 05:34 PM)

  10/20/2015 Tue   3,865,308   $4.60   -5.15%   -0.50%   -3.21%     -4.63%    -0.52%   -0.13    Baupost Group reports 34.6% stake in Keryx (Theflyonthewall.com - Factiva, 10/20/2015)



Forensic Economics, Inc.                                                                                                                                                                                         p. 154 of 191
                                        Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 273 of 312


                                                                                           Appendix A
                                                                                  Keryx Biopharmaceuticals, Inc.
                                                                                           Chronology
                                                Market Industry   Predicted   Excess
  Date       Day     Volume    Price   Return   Return   Return     Return    Return t stat *                                                                Events
                                                                                                 KERYX BIOPHARMACEUTICALS INC 3 (SEC - SEC Edgar, 10/20/2015)

                                                                                                 KERYX BIOPHARMACEUTICALS INC SC 13D (SEC - SEC Edgar, 10/20/2015)

                                                                                                 KERYX BIOPHARMACEUTICALS REPORTS DISPOSITION BY VP ADAMS (New York) (US Fed News - Factiva,
                                                                                                 10/20/2015)

                                                                                                 Keryx Biopharmaceuticals vice president - general counsel Brian R. Adams sells 19 October 2015 (People in Business - Factiva,
                                                                                                 10/20/2015)

                                                                                                 Raymond James Analyst Report (Raymond James - Manual Entry, 10/20/2015)

                                                                                                 Critical Alerts For Weight Watchers, Kandi Technologies, Keryx Biopharmaceuticals, Chesapeake Energy and Hasbro
                                                                                                 Released By InvestorsObserver (PR Newswire (U.S.) - Factiva, 10/20/2015 09:31 AM)

                                                                                                 *KERYX BIOPHARMACEUTICALS HOLDER BAUPOST REPORTS STAKE IN 13D (Bloomberg First Word - Bloomberg,
                                                                                                 10/20/2015 05:25 PM)

  10/21/2015 Wed   3,596,589   $4.62   0.43%    -0.84%   -0.50%     -0.90%    1.33%    0.33      Citi Analyst Report (CITI - Manual Entry, 10/21/2015)

                                                                                                 Keryx Biopharmaceuticals to Host Conference Call of Third Quarter 2015 Financial Results on Thursday, Oct. 29 (India Pharma
                                                                                                 News - Factiva, 10/21/2015)

                                                                                                 DJ Keryx Biopharmaceuticals Inc, Inst Holders, 3Q 2015 (KERX) (Dow Jones Institutional News - Factiva, 10/21/2015 04:04 AM)


                                                                                                 U.S. DAYBOOK: Coca-Cola, Boeing, American Express, Biogen Earns (Bloomberg First Word - Bloomberg, 10/21/2015 05:29
                                                                                                 AM)

                                                                                                 Keryx Biopharmaceuticals to Host Conference Call of Third Quarter 2015 Financial Results on Thursday, October 29, 2015
                                                                                                 (GlobeNewswire - Factiva, 10/21/2015 09:05 AM)

                                                                                                 Keryx Biopharmaceuticals to Host Conference Call of Third Quarter 2015 Financial Results on Thursday, October 29, 2015
                                                                                                 (PrimeZone Media Network - Bloomberg, 10/21/2015 09:05 AM)

                                                                                                 Press Release: Keryx Biopharmaceuticals to Host Conference Call of Third Quarter 2015 Financial Results on Thursday,
                                                                                                 October 29, 2015 (Dow Jones Institutional News - Factiva, 10/21/2015 09:05 AM)

  10/22/2015 Thu   2,247,172   $4.67   1.08%     1.65%    0.57%     -0.20%    1.28%    0.32      Attention Shareholders: Keryx Biopharmaceuticals Due Diligence Report (ACCESSWIRE - Factiva, 10/22/2015)

  10/23/2015 Fri   2,838,003   $4.47   -4.28%    2.27%    2.86%      2.76%    -7.04%   -1.77     Erythropoiesis; New Findings from University of Utah Describe Advances in Erythropoiesis (Ferric Citrate Reduces
                                                                                                 Intravenous Iron and Erythropoiesis-Stimulating Agent Use in ESRD) (Obesity, Fitness & Wellness Week - Factiva, 10/23/2015)


                                                                                                 Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 10/23/2015)

                                                                                                 Wright Reports Analyst Report (Wright Reports - Manual Entry, 10/23/2015)

  10/24/2015 Sat
  10/25/2015 Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 10/25/2015)

  10/26/2015 Mon   1,925,641   $4.12   -7.83%    0.06%    0.82%      0.60%    -8.43%   -2.10 *   Nasdaq Short Interest as of Oct. 15 (BLOOMBERG News - Bloomberg, 10/26/2015 04:47 PM)

                                                                                                 Largest Nasdaq Short Interest Changes as of Oct. 15 (BLOOMBERG News - Bloomberg, 10/26/2015 04:48 PM)

Forensic Economics, Inc.                                                                                                                                                                                             p. 155 of 191
                                        Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 274 of 312


                                                                                           Appendix A
                                                                                  Keryx Biopharmaceuticals, Inc.
                                                                                           Chronology
                                                Market Industry   Predicted   Excess
  Date      Day      Volume    Price   Return   Return   Return     Return    Return t stat *                                                               Events

                                                                                                Largest Nasdaq Short Interest Percent Decreases as of Oct. 15 (BLOOMBERG News - Bloomberg, 10/26/2015 04:48 PM)

                                                                                                Largest Nasdaq Short Interest Positions as of Oct. 15 (BLOOMBERG News - Bloomberg, 10/26/2015 04:48 PM)

                                                                                                Largest Nasdaq Short Interest vs Free Float as of Oct. 15 (BLOOMBERG News - Bloomberg, 10/26/2015 04:48 PM)

  10/27/2015 Tue   2,883,512   $4.02   -2.43%   -0.09%    2.99%      3.51%    -5.94%   -1.45
  10/28/2015 Wed   3,308,073   $4.00   -0.50%    1.31%    1.33%      0.71%    -1.21%   -0.29    Amag Plans Phase 3 Trial in Quest for Broader Feraheme Label (Bloomberg First Word - Bloomberg, 10/28/2015 07:18 AM)

                                                                                                U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 10/28/2015 11:30 AM)

                                                                                                PREVIEW KERYX 3Q: Focus on Auryxia Scripts, Pricing Strategy (Bloomberg First Word - Bloomberg, 10/28/2015 02:18 PM)


                                                                                                U.S. Stock Options With Biggest Changes in Implied Volatility (BLOOMBERG News - Bloomberg, 10/28/2015 03:00 PM)

  10/29/2015 Thu   4,645,014   $4.51   12.75%   -0.42%   -0.77%     -1.54%    14.29%   3.47 ** 09:11 EDT On The Fly: Pre-market Movers UP AFTER EARNINGS: Lifelock (LOCK), up... (Theflyonthewall.com - Factiva,
                                                                                               10/29/2015)

                                                                                                Ã¢â‚¬â€¹Keryx reports $4.2M in quarterly revenues, beating expectations (Boston Business Journal Online - Factiva, 10/29/2015)


                                                                                                BTIG Analyst Report (BTIG - Manual Entry, 10/29/2015)

                                                                                                Cowen and Company Analyst Report (COWEN AND COMPANY - Manual Entry, 10/29/2015)

                                                                                                FBR Analyst Report (FBR - Manual Entry, 10/29/2015)

                                                                                                JP Morgan Analyst Report (JP Morgan - Manual Entry, 10/29/2015)

                                                                                                KERYX BIOPHARMACEUTICALS INC 10-Q (SEC - SEC Edgar, 10/29/2015)

                                                                                                KERYX BIOPHARMACEUTICALS INC 8-K (SEC - SEC Edgar, 10/29/2015)

                                                                                                Maxim Group Analyst Report (Maxim Group - Manual Entry, 10/29/2015)

                                                                                                Morgan Stanley Analyst Report (Morgan Stanley - Manual Entry, 10/29/2015)

                                                                                                Q3 2015 Keryx Biopharmaceuticals Inc Earnings Call - Final (CQ FD Disclosure - Factiva, 10/29/2015)

                                                                                                Stifel Analyst Report (Stifel - Manual Entry, 10/29/2015)

                                                                                                ValuEngine Analyst Report (ValuEngine - Manual Entry, 10/29/2015)

                                                                                                *Keryx Biopharm 3Q Loss/Shr 29c >KERX (Dow Jones Institutional News - Factiva, 10/29/2015 07:00 AM)

                                                                                                Keryx Biopharmaceuticals Announces Third Quarter 2015 Financial Results (GlobeNewswire - Factiva, 10/29/2015 07:00 AM)


                                                                                                Keryx Biopharmaceuticals Announces Third Quarter 2015 Financial Results (PrimeZone Media Network - Bloomberg,
                                                                                                10/29/2015 07:00 AM)

                                                                                                *KERYX 3Q LOSS/SHR 29C, EST. LOSS 25C (BLOOMBERG News - Bloomberg, 10/29/2015 07:03 AM)


Forensic Economics, Inc.                                                                                                                                                                                           p. 156 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 275 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date        Day    Volume     Price   Return   Return   Return     Return    Return t stat *                                                                Events

                                                                                                 *KERYX 3Q TOTAL REV. $4.2M, EST. $3.8M (BLOOMBERG News - Bloomberg, 10/29/2015 07:03 AM)

                                                                                                 *KERYX 3Q LOSS/SHR 29C, EST. LOSS 25C (Bloomberg First Word - Bloomberg, 10/29/2015 07:03 AM)

                                                                                                 *KERYX SEES '16 CASH OPERATING EXPENSES $87M-$92M (BLOOMBERG News - Bloomberg, 10/29/2015 07:04 AM)

                                                                                                 Keryx 3Q Loss/Shr 29c, Est. Loss 25c (Bloomberg First Word - Bloomberg, 10/29/2015 07:12 AM)

                                                                                                 U.S. HEALTH PRE-MKT: AGN Up 11% Pre-Mkt on Report of PFE Talks (Bloomberg First Word - Bloomberg, 10/29/2015
                                                                                                 07:28 AM)

                                                                                                 Keryx Biopharmaceuticals' CEO Greg Madison on Q3 2015 Results -- Earnings Call Transcript >KERX (Dow Jones
                                                                                                 Institutional News - Factiva, 10/29/2015 02:46 PM)

  10/30/2015 Fri    2,096,784   $4.48   -0.67%   -0.40%   -0.92%     -1.58%    0.92%    0.21     Brean Capital Analyst Report (Brean Capital - Manual Entry, 10/30/2015)

                                                                                                 Citi Analyst Report (CITI - Manual Entry, 10/30/2015)

                                                                                                 Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 10/30/2015)

                                                                                                 JMP Securities Analyst Report (JMP Securities - Manual Entry, 10/30/2015)

                                                                                                 Ladenburg Thalmann & Company Analyst Report (Ladenburg Thalmann & Company - Manual Entry, 10/30/2015)

                                                                                                 Morgan Stanley Analyst Report (Morgan Stanley - Manual Entry, 10/30/2015)

                                                                                                 Raymond James Analyst Report (Raymond James - Manual Entry, 10/30/2015)

                                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 10/30/2015)

  10/31/2015 Sat
  11/1/2015 Sun                                                                                  MarketLine Analyst Report (Marketline - Manual Entry, 11/01/2015)

                                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 11/01/2015)

                                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 11/01/2015)

  11/2/2015   Mon   2,321,690   $4.87   8.71%     1.45%    3.84%      3.83%    4.87%    1.13     Clarivate Analytics Analyst Report (Clarivate Analytics - Manual Entry, 11/02/2015)

  11/3/2015   Tue   3,318,330   $5.40   10.88%    0.35%    0.11%     -0.45%    11.33%   2.62 ** Keryx Biopharmaceuticals Announces Participation at Two Upcoming Investor Conferences (India Pharma News - Factiva,
                                                                                                11/03/2015)

                                                                                                 Keryx Shares Advance 14% as Sector Declines (BLOOMBERG News - Bloomberg, 11/03/2015 03:29 PM)

                                                                                                 Keryx Biopharmaceuticals Announces Participation at Two Upcoming Investor Conferences (GlobeNewswire - Factiva,
                                                                                                 11/03/2015 04:05 PM)

                                                                                                 Press Release: Keryx Biopharmaceuticals Announces Participation at Two Upcoming Investor Conferences (Dow Jones
                                                                                                 Institutional News - Factiva, 11/03/2015 04:05 PM)

                                                                                                 Keryx Biopharmaceuticals Announces Participation at Two Upcoming Investor Conferences (PrimeZone Media Network -
                                                                                                 Bloomberg, 11/03/2015 04:05 PM)



Forensic Economics, Inc.                                                                                                                                                                                      p. 157 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 276 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date        Day    Volume     Price   Return   Return   Return     Return    Return t stat *                                                                Events
  11/4/2015   Wed   2,075,603   $5.39   -0.19%   -0.03%   -0.35%     -0.81%    0.62%    0.14     Keryx Biopharmaceuticals Announces Participation at Two Upcoming Investor Conferences (Jpost.com (The Jerusalem Post
                                                                                                 online edition) - Factiva, 11/04/2015)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                 Ownership of Securities (Oct. 19, 2015) (Biotech Week - Factiva, 11/04/2015)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Oct. 19, 2015) (Biotech
                                                                                                 Week - Factiva, 11/04/2015)

  11/5/2015   Thu   1,502,025   $5.06   -6.12%   -0.25%   -1.86%     -2.68%    -3.45%   -0.78    Ferric Citrate Reduces Hyperphosphate, EPO Requirement (Renal & Urology News - Factiva, 11/05/2015)

                                                                                                 KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 11/05/2015)

                                                                                                 TSAT May Better Predict ESA Response (Renal & Urology News - Factiva, 11/05/2015)

                                                                                                 Scott A Holmes, CFO, Buys 5,000 KERX US 11/03/15-11/04/15 (BLOOMBERG News - Bloomberg, 11/05/2015 05:03 PM)

  11/6/2015   Fri   1,588,393   $5.22   3.16%     0.38%   -0.37%     -0.93%    4.09%    0.93     Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 11/06/2015)

                                                                                                 Keryx Biopharmaceuticals chief financial officer Scott A. Holmes buys 05 November 2015 (People in Business - Factiva,
                                                                                                 11/06/2015)

                                                                                                 Minkabu Analyst Report (Minkabu - Manual Entry, 11/06/2015)

                                                                                                 S&P Global Analyst Report (S&P Global - Manual Entry, 11/06/2015)

  11/7/2015   Sat
  11/8/2015   Sun                                                                                Clarivate Analytics Analyst Report (Clarivate Analytics - Manual Entry, 11/08/2015)

                                                                                                 Clarivate Analytics Analyst Report (Clarivate Analytics - Manual Entry, 11/08/2015)

                                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 11/08/2015)

                                                                                                 Wyche Fowler starts tenth year as Keryx Biopharmaceuticals Director 08 November 2015 (People in Business - Factiva,
                                                                                                 11/08/2015)

  11/9/2015 Mon     2,047,105   $5.47    4.79%   -1.00%    0.07%     -0.12%     4.91%    1.17
  11/10/2015 Tue    1,378,581   $5.37   -1.83%   -0.23%    0.41%      0.29%    -2.11%   -0.50    Clarivate Analytics Analyst Report (Clarivate Analytics - Manual Entry, 11/10/2015)

                                                                                                 Clarivate Analytics Analyst Report (Clarivate Analytics - Manual Entry, 11/10/2015)

                                                                                                 GlobalData Analyst Report (GLOBALDATA - Manual Entry, 11/10/2015)

                                                                                                 Nasdaq Short Interest as of Oct. 30 (BLOOMBERG News - Bloomberg, 11/10/2015 04:20 PM)

                                                                                                 Largest Nasdaq Short Interest Positions as of Oct. 30 (BLOOMBERG News - Bloomberg, 11/10/2015 04:21 PM)

                                                                                                 Largest Nasdaq Short Interest vs Free Float as of Oct. 30 (BLOOMBERG News - Bloomberg, 11/10/2015 04:21 PM)

  11/11/2015 Wed    1,130,186   $5.17   -3.72%   -0.32%   -1.42%     -2.16%    -1.56%   -0.37
  11/12/2015 Thu    1,446,239   $4.89   -5.42%   -1.19%   -2.07%     -2.80%    -2.61%   -0.62    KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 11/12/2015)

                                                                                                 Gregory P Madison, President, Sells 1,638 KERX US 11/09/15 (BLOOMBERG News - Bloomberg, 11/12/2015 05:02 PM)



Forensic Economics, Inc.                                                                                                                                                                                            p. 158 of 191
                                        Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 277 of 312


                                                                                           Appendix A
                                                                                  Keryx Biopharmaceuticals, Inc.
                                                                                           Chronology
                                                Market Industry   Predicted   Excess
  Date       Day     Volume    Price   Return   Return   Return     Return    Return t stat *                                                               Events
  11/13/2015 Fri   1,097,609   $5.07   3.68%    -1.54%    1.08%      1.51%    2.17%    0.52     Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 11/13/2015)

                                                                                                KERYX BIOPHARMACEUTICALS REPORTS DISPOSITION BY CEO MADISON (New York) (US Fed News - Factiva,
                                                                                                11/13/2015)

  11/14/2015 Sat
  11/15/2015 Sun                                                                                TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 11/15/2015)

  11/16/2015 Mon   1,083,539   $5.11   0.79%     1.15%    0.32%     -0.34%    1.12%    0.27     JPMorgan Analyst Report (JPMORGAN - Manual Entry, 11/16/2015)

                                                                                                Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 10-Q, Quarterly Report [Sections 13 Or 15(D)]
                                                                                                (Oct. 29, 2015) (Pharma Business Week - Factiva, 11/16/2015)

                                                                                                Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Oct. 29, 2015) (Pharma
                                                                                                Business Week - Factiva, 11/16/2015)

                                                                                                Covered Call Alerts For Chesapeake Energy, Mylan, Keryx Biopharmaceuticals, Yelp and Corning Inc. Released By
                                                                                                InvestorsObserver (PR Newswire (U.S.) - Factiva, 11/16/2015 09:31 AM)

  11/17/2015 Tue   1,092,025   $5.02   -1.76%    0.07%    1.35%      1.46%    -3.22%   -0.76    Stifel Analyst Report (Stifel - Manual Entry, 11/17/2015)

  11/18/2015 Wed   1,425,552   $5.29    5.38%    1.80%    2.93%      3.04%     2.34%    0.55
  11/19/2015 Thu   1,038,479   $5.21   -1.51%   -0.03%   -1.53%     -2.46%     0.95%    0.23
  11/20/2015 Fri   1,282,280   $5.03   -3.45%    0.62%   -0.07%     -0.63%    -2.82%   -0.67    Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 11/20/2015)

  11/21/2015 Sat
  11/22/2015 Sun                                                                                TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 11/22/2015)

  11/23/2015 Mon   1,471,544   $5.06   0.60%    -0.05%    0.74%      0.64%    -0.05%   -0.01    Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial

  11/24/2015 Tue   1,140,138   $5.21   2.96%     0.01%   -0.13%     -0.57%    3.53%    0.84     Raymond James Analyst Report (Raymond James - Manual Entry, 11/24/2015)

                                                                                                Raymond James Analyst Report (Raymond James - Manual Entry, 11/24/2015)

                                                                                                Nasdaq Short Interest as of Nov. 13 (BLOOMBERG News - Bloomberg, 11/24/2015 04:21 PM)

                                                                                                Largest Nasdaq Short Interest Positions as of Nov. 13 (BLOOMBERG News - Bloomberg, 11/24/2015 04:22 PM)

                                                                                                Largest Nasdaq Short Interest vs Free Float as of Nov. 13 (BLOOMBERG News - Bloomberg, 11/24/2015 04:22 PM)

  11/25/2015 Wed   1,354,575   $5.49   5.37%     0.27%    1.04%      1.00%    4.37%    1.03     Wright Reports Analyst Report (Wright Reports - Manual Entry, 11/25/2015)

  11/26/2015 Thu
  11/27/2015 Fri   1,197,555   $5.59   1.82%     0.24%    0.63%      0.47%    1.35%    0.32     Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 11/27/2015)

                                                                                                Covered Call Alerts For Opko Health, Kandi Technologies, Keryx Biopharmaceuticals, Exxon Mobil and El Pollo Loco
                                                                                                Released By InvestorsObserver (PR Newswire (U.S.) - Factiva, 11/27/2015 09:31 AM)

  11/28/2015 Sat
  11/29/2015 Sun                                                                                TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 11/29/2015)

  11/30/2015 Mon   1,665,392   $5.77   3.22%    -0.37%   -1.90%     -2.81%    6.03%    1.42     Patents; "Compositions and Methods for Improving Human Health and Nutrition" in Patent Application Approval Process
                                                                                                (USPTO 20150320809) (Veterinary Week - Factiva, 11/30/2015)

Forensic Economics, Inc.                                                                                                                                                                                          p. 159 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 278 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume     Price   Return    Return   Return     Return    Return t stat *                                                                 Events

                                                                                                   Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                   Ownership of Securities (Nov. 12, 2015) (Pharma Business Week - Factiva, 11/30/2015)

  12/1/2015   Tue   1,067,323   $5.72    -0.87%    0.93%    0.54%      0.23%    -1.09%   -0.26     GUANGDONG PINSHINE ENVIRONMENTAL TECHNOLOGIES CO., LTD; Patent Issued for Preparation Method of
                                                                                                   Weakly Basic, Ionized, Mineralization and Healthy Drinking Water (USPTO 9187352) (Electronics Newsweekly - Factiva,
                                                                                                   12/01/2015)

                                                                                                   Keryx Biopharmaceuticals Announces Webcast of Presentation at Oppenheimer's 26th Annual Healthcare Conference
                                                                                                   (GlobeNewswire - Factiva, 12/01/2015 09:05 AM)

                                                                                                   Keryx Biopharmaceuticals Announces Webcast of Presentation at Oppenheimer's 26th Annual Healthcare Conference
                                                                                                   (PrimeZone Media Network - Bloomberg, 12/01/2015 09:05 AM)

                                                                                                   Press Release: Keryx Biopharmaceuticals Announces Webcast of Presentation at Oppenheimer's 26th Annual Healthcare
                                                                                                   Conference (Dow Jones Institutional News - Factiva, 12/01/2015 09:05 AM)

  12/2/2015   Wed   1,085,493   $5.77     0.87%   -0.64%   -0.78%     -1.18%     2.06%    0.48
  12/3/2015   Thu   1,423,721   $5.22    -9.53%   -1.67%   -3.39%     -4.35%    -5.19%   -1.21     S&P Global Analyst Report (S&P Global - Manual Entry, 12/03/2015)

  12/4/2015   Fri   1,398,228   $5.20    -0.38%    2.08%    2.95%      3.20%    -3.58%   -0.83     GlobalData Analyst Report (GLOBALDATA - Manual Entry, 12/04/2015)

                                                                                                   Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 12/04/2015)

  12/5/2015   Sat
  12/6/2015   Sun                                                                                  Clarivate Analytics Analyst Report (Clarivate Analytics - Manual Entry, 12/06/2015)

                                                                                                   Clarivate Analytics Analyst Report (Clarivate Analytics - Manual Entry, 12/06/2015)

                                                                                                   TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 12/06/2015)

  12/7/2015   Mon   2,395,144   $4.57   -12.12%   -0.78%   -2.16%     -3.06%    -9.05%   -2.10 *   Keryx Stock Falls 10%, Pacing Drop in Biotechnology Index (BLOOMBERG News - Bloomberg, 12/07/2015 12:11 PM)

  12/8/2015   Tue   1,345,326   $4.65    1.75%    -0.07%    1.86%      2.29%    -0.53%   -0.12     Patents; Patent Application Titled "Myeloma Cell Culture in Transferrin-Free Low Iron Medium" Published Online (USPTO
                                                                                                   20150329830) (Life Science Weekly - Factiva, 12/08/2015)

  12/9/2015   Wed   1,072,686   $4.50    -3.23%   -1.47%   -1.62%     -2.20%    -1.03%   -0.24     Covered Call Alerts For Opko Health, Intrexon, CyberArk Software, Keryx Biopharmaceuticals and Twitter Released By
                                                                                                   InvestorsObserver (PR Newswire (U.S.) - Factiva, 12/09/2015 09:31 AM)

                                                                                                   Nasdaq Short Interest as of Nov. 30 (BLOOMBERG News - Bloomberg, 12/09/2015 04:21 PM)

                                                                                                   Largest Nasdaq Short Interest Changes as of Nov. 30 (BLOOMBERG News - Bloomberg, 12/09/2015 04:22 PM)

                                                                                                   Largest Nasdaq Short Interest Positions as of Nov. 30 (BLOOMBERG News - Bloomberg, 12/09/2015 04:22 PM)

                                                                                                   Largest Nasdaq Short Interest Ratios as of Nov. 30 (BLOOMBERG News - Bloomberg, 12/09/2015 04:22 PM)

                                                                                                   Largest Nasdaq Short Interest vs Free Float as of Nov. 30 (BLOOMBERG News - Bloomberg, 12/09/2015 04:22 PM)

  12/10/2015 Thu     924,228    $4.73    5.11%     0.45%    1.25%      1.23%    3.88%    0.89      Keryx Announces Appointment of John P Butler to Its Board of Directors (India Pharma News - Factiva, 12/10/2015)

                                                                                                   KERYX BIOPHARMACEUTICALS INC 3 (SEC - SEC Edgar, 12/10/2015)

                                                                                                   KERYX BIOPHARMACEUTICALS INC 8-K (SEC - SEC Edgar, 12/10/2015)


Forensic Economics, Inc.                                                                                                                                                                                              p. 160 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 279 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date       Day     Volume     Price   Return   Return   Return     Return    Return t stat *                                                               Events

                                                                                                 *KERYX NAMES JOHN P. BUTLER TO BOARD (BLOOMBERG News - Bloomberg, 12/10/2015 08:00 AM)

                                                                                                 Keryx Announces Appointment of John P. Butler to its Board of Directors (GlobeNewswire - Factiva, 12/10/2015 08:00 AM)

                                                                                                 Keryx Announces Appointment of John P. Butler to its Board of Directors (PrimeZone Media Network - Bloomberg, 12/10/2015
                                                                                                 08:00 AM)

                                                                                                 Press Release: Keryx Announces Appointment of John P. Butler to its Board of Directors (Dow Jones Institutional News - Factiva,
                                                                                                 12/10/2015 08:00 AM)

  12/11/2015 Fri    1,712,906   $4.30   -9.09%   -2.21%   -2.83%     -3.62%    -5.47%   -1.25    Keryx Biopharmaceuticals Announces Appointment of John P. Butler to its Board of Directors (Kuwait News Agency (KUNA) -
                                                                                                 Factiva, 12/11/2015)

                                                                                                 Equities Lead Investor Sentiment - Research Reports on TriNet Group, Xencor, Keryx Biopharmaceuticals and
                                                                                                 TeleCommunication Systems (ACCESSWIRE - Factiva, 12/11/2015)

                                                                                                 Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 12/11/2015)

                                                                                                 JP Morgan Analyst Report (JP Morgan - Manual Entry, 12/11/2015)

                                                                                                 Keryx Announces Appointment of John P. Butler to its Board of Directors (Kuwait News Agency (KUNA) - Factiva, 12/11/2015)


                                                                                                 Keryx Biopharm Files 8K - Changes Exec Mgmt >KERX (Dow Jones Institutional News - Factiva, 12/11/2015 05:00 AM)

  12/12/2015 Sat
  12/13/2015 Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 12/13/2015)

  12/14/2015 Mon    2,058,852   $3.98   -7.44%    0.39%    0.28%     -0.10%    -7.34%   -1.67
  12/15/2015 Tue    1,659,101   $4.26    7.04%    0.87%    2.83%      3.34%     3.70%    0.83    Baba Farid University Of Health Sciences; Alum, Chemical, Lab Equipment, Medicine, Reagent (Tender Tiger - Factiva,

  12/16/2015 Wed    1,743,322   $4.64   8.92%     1.52%    2.31%      2.43%    6.49%    1.45
  12/17/2015 Thu    2,268,330   $4.85   4.53%    -1.35%   -1.68%     -2.46%    6.99%    1.55     Technical Briefing on Biotechnology Equities -- Keryx Biopharma, Cytokinetics, Curis, and BioTime (ACCESSWIRE - Factiva,

  12/18/2015 Fri   11,125,256   $5.38   10.93%   -1.59%   -0.65%     -0.67%    11.60%   2.56 *   Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 12/18/2015)

  12/19/2015 Sat
  12/20/2015 Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 12/20/2015)

  12/21/2015 Mon    3,147,591   $5.81    7.99%    0.94%    0.76%      0.42%     7.57%    1.63
  12/22/2015 Tue    2,389,825   $5.41   -6.88%    0.65%    0.12%     -0.32%    -6.57%   -1.40    Keryx Biopharmaceuticals to Present at 34th Annual JP Morgan Healthcare Conference on Monday, Jan. 11 (India Pharma
                                                                                                 News - Factiva, 12/22/2015)

                                                                                                 Keryx Biopharmaceuticals to Present at the 34th Annual J.P. Morgan Healthcare Conference on Monday, January 11
                                                                                                 (GlobeNewswire - Factiva, 12/22/2015 04:05 PM)

                                                                                                 Keryx Biopharmaceuticals to Present at the 34th Annual J.P. Morgan Healthcare Conference on Monday, January 11
                                                                                                 (PrimeZone Media Network - Bloomberg, 12/22/2015 04:05 PM)

                                                                                                 Press Release: Keryx Biopharmaceuticals to Present at the 34th Annual J.P. Morgan Healthcare Conference on Monday,
                                                                                                 January 11 (Dow Jones Institutional News - Factiva, 12/22/2015 04:05 PM)



Forensic Economics, Inc.                                                                                                                                                                                             p. 161 of 191
                                        Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 280 of 312


                                                                                           Appendix A
                                                                                  Keryx Biopharmaceuticals, Inc.
                                                                                           Chronology
                                                Market Industry   Predicted   Excess
  Date       Day     Volume    Price   Return   Return   Return     Return    Return t stat *                                                                Events
  12/23/2015 Wed   1,270,396   $5.39   -0.37%    0.90%    1.82%      2.18%    -2.55%   -0.54    Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 3, Initial Statement of Beneficial Ownership of
                                                                                                Securities (Dec. 10, 2015) (Biotech Week - Factiva, 12/23/2015)

                                                                                                Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Dec. 10, 2015) (Biotech
                                                                                                Week - Factiva, 12/23/2015)

  12/24/2015 Thu     602,553   $5.38   -0.19%    0.05%    0.34%      0.28%    -0.46%   -0.10    Nasdaq Short Interest as of Dec. 15 (BLOOMBERG News - Bloomberg, 12/24/2015 04:20 PM)

                                                                                                Largest Nasdaq Short Interest Positions as of Dec. 15 (BLOOMBERG News - Bloomberg, 12/24/2015 04:21 PM)

                                                                                                Largest Nasdaq Short Interest Ratios as of Dec. 15 (BLOOMBERG News - Bloomberg, 12/24/2015 04:21 PM)

                                                                                                Largest Nasdaq Short Interest vs Free Float as of Dec. 15 (BLOOMBERG News - Bloomberg, 12/24/2015 04:21 PM)

  12/25/2015 Fri                                                                                Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 12/25/2015)

  12/26/2015 Sat
  12/27/2015 Sun                                                                                TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 12/27/2015)

  12/28/2015 Mon   1,322,468   $5.22   -3.07%   -0.15%   -0.82%     -1.47%    -1.60%   -0.34    Covered Call Alerts For Fitbit, Keryx Biopharmaceuticals, SolarEdge Technologies, Chipotle Mexican Grill and Exelixis

  12/29/2015 Tue   1,196,320   $5.19   -0.48%    1.34%    1.82%      1.85%    -2.33%   -0.49
  12/30/2015 Wed   1,561,857   $4.92   -5.20%   -0.82%   -0.67%     -0.86%    -4.35%   -0.92    BTIG Analyst Report (BTIG - Manual Entry, 12/30/2015)

                                                                                                Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 3, Initial Statement of Beneficial Ownership of
                                                                                                Securities (Dec. 10, 2015) (Biotech Week - Factiva, 12/30/2015)

                                                                                                Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Dec. 10, 2015) (Biotech
                                                                                                Week - Factiva, 12/30/2015)

  12/31/2015 Thu   1,655,610   $5.05   2.64%    -1.15%   -0.71%     -0.79%    3.43%    0.72     BuySellSignals Analyst Report (BuySellSignals - Manual Entry, 12/31/2015)

  1/1/2016   Fri                                                                                Influence of Iron on Production of the Antibacterial Compound Tropodithietic Acid and Its Noninhibitory Analog in
                                                                                                Phaeobacter inhibens (Applied & Environmental Microbiology - Factiva, 01/01/2016)

                                                                                                Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 01/01/2016)

  1/2/2016   Sat
  1/3/2016   Sun                                                                                Clarivate Analytics Analyst Report (Clarivate Analytics - Manual Entry, 01/03/2016)

                                                                                                Clarivate Analytics Analyst Report (Clarivate Analytics - Manual Entry, 01/03/2016)

                                                                                                TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 01/03/2016)

                                                                                                BRIEF-Jiangsu JiuJiuJiu Technology unit to recall syrup (Reuters News - Factiva, 01/03/2016 11:42 PM)

  1/4/2016   Mon   1,892,188   $4.82   -4.55%   -2.06%   -3.19%     -4.07%    -0.49%   -0.10
  1/5/2016   Tue   1,394,701   $4.80   -0.41%   -0.24%   -0.19%     -0.43%     0.02%    0.00
  1/6/2016   Wed   1,630,780   $4.42   -7.92%   -1.14%   -1.79%     -2.43%    -5.48%   -1.15    KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 01/06/2016)

                                                                                                KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 01/06/2016)

                                                                                                Gregory P Madison, President, Sells 4,261 KERX US 01/06/16 (BLOOMBERG News - Bloomberg, 01/06/2016 09:44 PM)


Forensic Economics, Inc.                                                                                                                                                                                            p. 162 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 281 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date        Day    Volume     Price   Return   Return   Return     Return    Return t stat *                                                               Events

                                                                                                 Brian R Adams, VP and Gen, Sells 3,004 KERX US 01/06/16 (BLOOMBERG News - Bloomberg, 01/06/2016 09:45 PM)

  1/7/2016    Thu   2,057,359   $4.04   -8.60%   -3.03%   -4.10%     -5.09%    -3.50%   -0.73    GlobalData Analyst Report (GLOBALDATA - Manual Entry, 01/07/2016)

  1/8/2016    Fri   1,297,797   $3.88   -3.96%   -0.98%   -1.93%     -2.92%    -1.04%   -0.22    Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 01/08/2016)

                                                                                                 KERYX BIOPHARMACEUTICALS INC 4/A (SEC - SEC Edgar, 01/08/2016)

                                                                                                 Patents; Researchers Submit Patent Application, "Ammonium Polyphosphate Based Fire-Retardant Compositions", for
                                                                                                 Approval (USPTO 20150368561) (Chemicals & Chemistry - Factiva, 01/08/2016)

                                                                                                 Covered Call Alerts For Kinder Morgan, Qorvo, CSX, Goldcorp and Keryx Biopharmaceuticals Released By
                                                                                                 InvestorsObserver (PR Newswire (U.S.) - Factiva, 01/08/2016 09:31 AM)

                                                                                                 Brian R Adams, VP and Gen, Sells 3,004 KERX US 01/05/16-01/06/16 (BLOOMBERG News - Bloomberg, 01/08/2016 05:08 PM)


  1/9/2016    Sat                                                                                S&P Global Analyst Report (S&P Global - Manual Entry, 01/09/2016)

  1/10/2016   Sun
  1/11/2016   Mon   2,239,243   $3.51   -9.54%   -0.12%   -3.41%     -5.75%    -3.79%   -0.79    Keryx Biopharmaceuticals Inc at JPMorgan Healthcare Conference - Final (CQ FD Disclosure - Factiva, 01/11/2016)

                                                                                                 Keryx Biopharmaceuticals Inc at JPMorgan Healthcare Conference Breakout Session - Final (CQ FD Disclosure - Factiva,
                                                                                                 01/11/2016)

                                                                                                 JP Morgan Analyst Report (JP Morgan - Manual Entry, 01/11/2016)

                                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 01/11/2016)

                                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 01/11/2016)

                                                                                                 Keryx Stock Declines 13%; Trading Volume Doubles (BLOOMBERG News - Bloomberg, 01/11/2016 10:54 AM)

  1/12/2016   Tue   2,064,365   $3.64   3.70%     1.03%    1.47%      1.43%    2.28%    0.47     SADIF Analyst Report (SADIF - Manual Entry, 01/12/2016)

                                                                                                 Nasdaq Short Interest as of Dec. 31 (BLOOMBERG News - Bloomberg, 01/12/2016 04:21 PM)

                                                                                                 Largest Nasdaq Short Interest Changes as of Dec. 31 (BLOOMBERG News - Bloomberg, 01/12/2016 04:22 PM)

                                                                                                 Largest Nasdaq Short Interest Positions as of Dec. 31 (BLOOMBERG News - Bloomberg, 01/12/2016 04:22 PM)

                                                                                                 Largest Nasdaq Short Interest vs Free Float as of Dec. 31 (BLOOMBERG News - Bloomberg, 01/12/2016 04:22 PM)

  1/13/2016   Wed   1,640,980   $3.31   -9.07%   -3.41%   -5.30%     -7.15%    -1.92%   -0.40    UroGen Pharma Strengthens Leadership Team and Expands Uro-Oncology Clinical Pipeline With Addition of TLR-7 Agonist

  1/14/2016   Thu   1,565,551   $3.46   4.53%     1.96%    4.02%      5.25%    -0.72%   -0.15    Raymond James Analyst Report (Raymond James - Manual Entry, 01/14/2016)

                                                                                                 Raymond James Analyst Report (Raymond James - Manual Entry, 01/14/2016)

  1/15/2016   Fri   1,591,239   $3.29   -4.91%   -2.74%   -2.57%     -3.03%    -1.89%   -0.39    Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 01/15/2016)

  1/16/2016   Sat
  1/17/2016   Sun                                                                                TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 01/17/2016)

Forensic Economics, Inc.                                                                                                                                                                                           p. 163 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 282 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date        Day    Volume     Price   Return   Return   Return     Return    Return t stat *                                                               Events

  1/18/2016   Mon
  1/19/2016   Tue   1,329,925   $3.17   -3.65%   -0.26%   -2.17%     -3.79%    0.14%    0.03
  1/20/2016   Wed   2,316,814   $3.48    9.62%   -0.12%    2.66%      4.12%    5.51%    1.16     Former US president Jimmy Carter Says His Brain Cancer Has Disappeared (ACCESSWIRE - Factiva, 01/20/2016)

                                                                                                 KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 01/20/2016)

                                                                                                 Covered Call Alerts For NVIDIA, Keryx Biopharmaceuticals, Fitbit, Gilead Sciences and Chipotle Mexican Grill Released By
                                                                                                 InvestorsObserver (PR Newswire (U.S.) - Factiva, 01/20/2016 09:31 AM)

                                                                                                 Keryx Rebounds From Lowest in a Year Exceeding Gains in Biotech (BLOOMBERG News - Bloomberg, 01/20/2016 03:33 PM)

                                                                                                 Brian R Adams, VP and Gen, Sells 1,322 KERX US 01/15/16 (BLOOMBERG News - Bloomberg, 01/20/2016 05:07 PM)

  1/21/2016   Thu   1,508,287   $3.37   -3.02%    0.01%   -2.19%     -4.07%    1.05%    0.22     Keryx Biopharmaceuticals vice president - general counsel Brian R. Adams sells 20 January 2016 (People in Business - Factiva,
                                                                                                 01/21/2016)

                                                                                                 DJ Keryx Biopharmaceuticals Inc, Inst Holders, 4Q 2015 (KERX) (Dow Jones Institutional News - Factiva, 01/21/2016 04:09 AM)


  1/22/2016   Fri   1,283,329   $3.44   2.08%     2.66%    3.21%      3.59%    -1.52%   -0.32    Interview Ã¢â‚¬â€œ Keryx hopes for second chance to make first impression (EP Vantage - Factiva, 01/22/2016)

                                                                                                 Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 01/22/2016)

  1/23/2016   Sat
  1/24/2016   Sun                                                                                TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 01/24/2016)

                                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 01/24/2016)

  1/25/2016   Mon   1,638,544   $3.36   -2.33%   -1.58%   -1.65%     -2.12%    -0.21%   -0.04    FBR Analyst Report (FBR - Manual Entry, 01/25/2016)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                 Ownership of Securities (Jan. 6, 2016) (Pharma Business Week - Factiva, 01/25/2016)

                                                                                                 CORRECT: Baupost Public-Invest. Portfolio Fell in â€™15:BizInsider (Bloomberg First Word - Bloomberg, 01/25/2016 11:09
                                                                                                 AM)

  1/26/2016   Tue   1,632,755   $3.70   10.12%    1.09%   -0.43%     -1.50%    11.62%   2.47 *   JP Morgan Analyst Report (JP Morgan - Manual Entry, 01/26/2016)

                                                                                                 KERYX BIOPHARMACEUTICALS INC SC 13G/A (SEC - SEC Edgar, 01/26/2016)

                                                                                                 Baupost Buying Bonds of Several Energy Cos.: 4Q Letter (Bloomberg First Word - Bloomberg, 01/26/2016 09:46 AM)

                                                                                                 Keryx Shares Rise 13% as Biotechnology Sector Falls (BLOOMBERG News - Bloomberg, 01/26/2016 12:28 PM)

  1/27/2016   Wed   1,443,569   $3.52   -4.86%   -2.18%   -3.17%     -4.20%    -0.66%   -0.14
  1/28/2016   Thu   1,340,805   $3.35   -4.83%    0.87%   -3.51%     -5.71%     0.88%    0.18
  1/29/2016   Fri   1,299,282   $3.53    5.37%    2.38%    1.42%      1.29%     4.09%    0.85    Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 01/29/2016)

  1/30/2016   Sat                                                                                Wright Reports Analyst Report (Wright Reports - Manual Entry, 01/30/2016)

  1/31/2016   Sun                                                                                TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 01/31/2016)

  2/1/2016    Mon   1,126,607   $3.39   -3.97%    0.14%    0.49%      0.56%    -4.52%   -0.94    KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 02/01/2016)


Forensic Economics, Inc.                                                                                                                                                                                            p. 164 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 283 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date        Day    Volume     Price   Return   Return   Return     Return    Return t stat *                                                               Events

                                                                                                 KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 02/01/2016)

                                                                                                 KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 02/01/2016)

                                                                                                 KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 02/01/2016)

                                                                                                 Covered Call Alerts For Disney, Avon Products, General Electric, Keryx Biopharmaceuticals and JC Penney Released By
                                                                                                 InvestorsObserver (PR Newswire (U.S.) - Factiva, 02/01/2016 09:31 AM)

                                                                                                 Neylan John F, Chief Medi, Acquires 53,750 KERX US 01/28/16 (BLOOMBERG News - Bloomberg, 02/01/2016 06:55 PM)

                                                                                                 Brian R Adams, VP and Gen, Acquires 53,750 KERX US 01/28/16 (BLOOMBERG News - Bloomberg, 02/01/2016 06:55 PM)

                                                                                                 Scott A Holmes, CFO, Acquires 53,750 KERX US 01/28/16 (BLOOMBERG News - Bloomberg, 02/01/2016 06:56 PM)

                                                                                                 Gregory P Madison, President, Acquires 153,750 KERX US 01/28/16 (BLOOMBERG News - Bloomberg, 02/01/2016 06:59 PM)


  2/2/2016    Tue   1,400,271   $3.44   1.47%    -2.23%   -2.95%     -3.97%    5.44%    1.12     KERYX BIOPHARMACEUTICALS INSIDERS AWARDED OPTIONS (People in Business - Factiva, 02/02/2016)

  2/3/2016    Wed   1,352,022   $3.45   0.29%    -0.26%    1.24%      1.76%    -1.47%   -0.30
  2/4/2016    Thu   1,227,155   $3.64   5.51%     0.16%    0.28%      0.29%     5.22%    1.08    Keryx Shares Advance 10% Beating Gains in Biotech (BLOOMBERG News - Bloomberg, 02/04/2016 10:28 AM)

  2/5/2016    Fri   1,467,348   $3.55   -2.47%   -3.24%   -3.23%     -3.87%    1.40%    0.29     Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 02/05/2016)

                                                                                                 S&P Global Analyst Report (S&P Global - Manual Entry, 02/05/2016)

  2/6/2016    Sat
  2/7/2016    Sun                                                                                TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 02/07/2016)

  2/8/2016    Mon   1,420,970   $3.31   -6.76%   -1.82%   -3.20%     -4.07%    -2.69%   -0.56    Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                 Ownership of Securities (Jan. 20, 2016) (Pharma Business Week - Factiva, 02/08/2016)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form SC 13G, Statement of Acquisition of Beneficial
                                                                                                 Ownership By Individuals [Amend] (Jan. 26, 2016) (Pharma Business Week - Factiva, 02/08/2016)

  2/9/2016    Tue   1,384,272   $3.19   -3.63%   -0.35%    0.09%      0.25%    -3.87%   -0.81    KERYX BIOPHARMACEUTICALS INC SC 13G/A (SEC - SEC Edgar, 02/09/2016)

                                                                                                 Mayor Walsh says he's not going to steal biotechs from Cambridge. Here's why. (Boston Business Journal Online - Factiva,
                                                                                                 02/09/2016)

                                                                                                 Nasdaq Short Interest as of Jan. 29 (BLOOMBERG News - Bloomberg, 02/09/2016 04:21 PM)

                                                                                                 Largest Nasdaq Short Interest Positions as of Jan. 29 (BLOOMBERG News - Bloomberg, 02/09/2016 04:22 PM)

                                                                                                 Largest Nasdaq Short Interest Ratios as of Jan. 29 (BLOOMBERG News - Bloomberg, 02/09/2016 04:22 PM)

                                                                                                 Largest Nasdaq Short Interest vs Free Float as of Jan. 29 (BLOOMBERG News - Bloomberg, 02/09/2016 04:22 PM)

  2/10/2016   Wed   1,193,146   $3.23   1.25%     0.36%    0.74%      0.95%    0.31%    0.06     Early Briefing on Biotechnology Stocks -- Achillion Pharma, CTI BioPharma, Inovio Pharma, and Keryx Biopharma
                                                                                                 (ACCESSWIRE - Factiva, 02/10/2016)

                                                                                                 KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 02/10/2016)


Forensic Economics, Inc.                                                                                                                                                                                             p. 165 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 284 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume     Price   Return    Return   Return     Return    Return t stat *                                                               Events

                                                                                                  KERYX BIOPHARMACEUTICALS INC SC 13G/A (SEC - SEC Edgar, 02/10/2016)

                                                                                                  MarketLine Analyst Report (Marketline - Manual Entry, 02/10/2016)

                                                                                                  Gregory P Madison, President, Sells 1,938 KERX US 02/09/16 (BLOOMBERG News - Bloomberg, 02/10/2016 05:24 PM)

  2/11/2016   Thu   1,059,300   $3.24    0.31%    -0.38%   -2.34%     -3.20%    3.51%    0.73     Greg Madison starts third year as Keryx Biopharmaceuticals COO 10 February 2016 (People in Business - Factiva, 02/11/2016)


                                                                                                  Keryx Biopharmaceuticals to Host Conference Call on Fourth Quarter, Year End 2015 Financial Results on Thursday, Feb. 25
                                                                                                  (India Pharma News - Factiva, 02/11/2016)

                                                                                                  Keryx Biopharmaceuticals chief executive officer, chief operating officer and director Greg Madison sells 10 February 2016
                                                                                                  (People in Business - Factiva, 02/11/2016)

                                                                                                  Keryx Biopharmaceuticals to Host Conference Call on Fourth Quarter and Year End 2015 Financial Results on Thursday,
                                                                                                  February 25, 2016 (GlobeNewswire - Factiva, 02/11/2016 08:00 AM)

                                                                                                  Press Release: Keryx Biopharmaceuticals to Host Conference Call on Fourth Quarter and Year End 2015 Financial Results on
                                                                                                  Thursday, February 25, 2016 (Dow Jones Institutional News - Factiva, 02/11/2016 08:00 AM)

                                                                                                  Keryx Biopharmaceuticals to Host Conference Call on Fourth Quarter and Year End 2015 Financial Results on Thursday,
                                                                                                  February 25 (PrimeZone Media Network - Bloomberg, 02/11/2016 08:00 AM)

  2/12/2016   Fri    914,706    $3.43    5.71%     1.66%    2.88%      3.63%    2.08%    0.43     GlobalData Analyst Report (GLOBALDATA - Manual Entry, 02/12/2016)

                                                                                                  Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 02/12/2016)

                                                                                                  KERYX BIOPHARMACEUTICALS INC SC 13G (SEC - SEC Edgar, 02/12/2016)

                                                                                                  The Baupost Group LLC Holdings in 4th Quarter: 13F Alert (BLOOMBERG News - Bloomberg, 02/12/2016 04:55 PM)

  2/13/2016   Sat
  2/14/2016   Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 02/14/2016)

  2/15/2016   Mon                                                                                 ValuEngine Analyst Report (ValuEngine - Manual Entry, 02/15/2016)

  2/16/2016   Tue   1,023,772   $3.70    8.03%     2.32%    3.02%      3.76%    4.26%    0.89
  2/17/2016   Wed   1,342,888   $3.89    5.14%     2.21%    2.99%      3.87%    1.26%    0.26     Covered Call Alerts For Opko Health, AbbVie, Weight Watchers, Keryx Biopharmaceuticals and Delta Airlines Released By

  2/18/2016   Thu   1,704,191   $3.49   -10.28%   -1.02%   -2.63%     -3.37%    -6.91%   -1.44
  2/19/2016   Fri   1,192,530   $3.64     4.30%    0.38%    0.91%      1.25%     3.05%    0.63    Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 02/19/2016)

                                                                                                  KERYX BIOPHARMACEUTICALS INC CT ORDER (SEC - SEC Edgar, 02/19/2016)

  2/20/2016   Sat
  2/21/2016   Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 02/21/2016)

                                                                                                  TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 02/21/2016)

                                                                                                  TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 02/21/2016)

  2/22/2016   Mon    776,769    $3.58    -1.65%    1.47%    0.82%      0.99%    -2.63%   -0.54

Forensic Economics, Inc.                                                                                                                                                                                            p. 166 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 285 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date        Day    Volume     Price   Return   Return   Return     Return    Return t stat *                                                               Events
  2/23/2016   Tue   1,079,958   $3.31   -7.54%   -1.46%   -2.40%     -2.97%    -4.57%   -0.94    Raymond James Analyst Report (Raymond James - Manual Entry, 02/23/2016)

  2/24/2016   Wed   1,707,936   $3.50   5.74%     0.87%    0.53%      0.69%    5.05%    1.05     U.S. PM DAYBOOK: CRM, RIG Report Post-Mkt; APA, CVC Pre-Mkt (Bloomberg First Word - Bloomberg, 02/24/2016 03:08
                                                                                                 PM)

                                                                                                 Largest Nasdaq Short Interest Positions as of Feb. 12 (BLOOMBERG News - Bloomberg, 02/24/2016 04:22 PM)

                                                                                                 Largest Nasdaq Short Interest Ratios as of Feb. 12 (BLOOMBERG News - Bloomberg, 02/24/2016 04:22 PM)

                                                                                                 Largest Nasdaq Short Interest vs Free Float as of Feb. 12 (BLOOMBERG News - Bloomberg, 02/24/2016 04:22 PM)

                                                                                                 U.S. WRAP: Stocks Reverse Losses as Oil Stabilizes (Bloomberg First Word - Bloomberg, 02/24/2016 04:42 PM)

                                                                                                 U.S. AFTER-HOURS WRAP: Enbridge to Issue ~C$2b in Shrs (Bloomberg First Word - Bloomberg, 02/24/2016 06:02 PM)

  2/25/2016   Thu   1,798,422   $3.34   -4.57%    0.88%    0.16%      0.28%    -4.85%   -1.01    Keryx Biopharmaceuticals Announces Fourth Quarter, Year-End 2015 Financial Results (India Pharma News - Factiva,
                                                                                                 02/25/2016)

                                                                                                 Brean Capital Analyst Report (Brean Capital - Manual Entry, 02/25/2016)

                                                                                                 BTIG Analyst Report (BTIG - Manual Entry, 02/25/2016)

                                                                                                 BTIG Analyst Report (BTIG - Manual Entry, 02/25/2016)

                                                                                                 Cowen and Company Analyst Report (COWEN AND COMPANY - Manual Entry, 02/25/2016)

                                                                                                 KERYX BIOPHARMACEUTICALS INC 8-K (SEC - SEC Edgar, 02/25/2016)

                                                                                                 Maxim Group Analyst Report (Maxim Group - Manual Entry, 02/25/2016)

                                                                                                 Morgan Stanley Analyst Report (Morgan Stanley - Manual Entry, 02/25/2016)

                                                                                                 Q4 2015 Keryx Biopharmaceuticals Inc Earnings Call - Final (CQ FD Disclosure - Factiva, 02/25/2016)

                                                                                                 Stifel Analyst Report (Stifel - Manual Entry, 02/25/2016)

                                                                                                 U.S. DAYBOOK: Kraft Heinz, Baidu, EOG, Monster Beverage Earnings (Bloomberg First Word - Bloomberg, 02/25/2016 05:30
                                                                                                 AM)

                                                                                                 Keryx Biopharmaceuticals Announces Fourth Quarter and Year-End 2015 Financial Results (GlobeNewswire - Factiva,
                                                                                                 02/25/2016 07:00 AM)

                                                                                                 *Keryx Biopharm 4Q Loss/Shr 36c >KERX (Dow Jones Institutional News - Factiva, 02/25/2016 07:00 AM)

                                                                                                 Keryx Biopharmaceuticals Announces Fourth Quarter and Year-End 2015 Financial Results (PrimeZone Media Network -
                                                                                                 Bloomberg, 02/25/2016 07:00 AM)

                                                                                                 *KERYX BIOPHARMACEUTICALS 4Q LOSS/SHR 36C (BLOOMBERG News - Bloomberg, 02/25/2016 07:00 AM)

                                                                                                 *KERYX BIOPHARMACEUTICALS 4Q LOSS/SHR 36C, EST. LOSS 25C (BLOOMBERG News - Bloomberg, 02/25/2016
                                                                                                 07:00 AM)

                                                                                                 *KERYX BIOPHARMACEUTICALS 4Q LOSS/SHR 36C, EST. LOSS 25C (Bloomberg First Word - Bloomberg, 02/25/2016
                                                                                                 07:01 AM)

Forensic Economics, Inc.                                                                                                                                                                                       p. 167 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 286 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date        Day    Volume     Price   Return   Return   Return     Return    Return t stat *                                                               Events

                                                                                                 *KERYX SEES YR AURYXIA NET U.S. PRODUCT SALES $31M - $34M (BLOOMBERG News - Bloomberg, 02/25/2016
                                                                                                 07:02 AM)

                                                                                                 *KERYX SEES YR PRESCRIPTION VOL UP 20%- 35% SEQUENTIALLY (BLOOMBERG News - Bloomberg, 02/25/2016
                                                                                                 07:03 AM)

                                                                                                 *KERYX 4Q TOTAL REV. $5.8M, EST. $5.79M (BLOOMBERG News - Bloomberg, 02/25/2016 07:03 AM)

                                                                                                 *KERYX REITERATED CASH OPERATING EXPENSES VIEW IN '16 (BLOOMBERG News - Bloomberg, 02/25/2016 07:03
                                                                                                 AM)

                                                                                                 Keryx Biopharma Sees 2016 Auryxia U.S. Sales $31m-$34m (Bloomberg First Word - Bloomberg, 02/25/2016 07:17 AM)

                                                                                                 U.S. HEALTH PRE-MKT: Relypsa, Gilead, Zimmer Biomet (Bloomberg First Word - Bloomberg, 02/25/2016 07:27 AM)

                                                                                                 Keryx Biopharmaceuticals' CEO Greg Madison on Q4 2015 Results -- Earnings Call Transcript >KERX (Dow Jones
                                                                                                 Institutional News - Factiva, 02/25/2016 02:56 PM)

  2/26/2016   Fri   1,597,883   $3.64   8.98%     0.18%    0.79%      1.03%    7.95%   1.64      07:16 EDT Keryx price target lowered to $10 from $18 at Brean CapitalBrean... (Theflyonthewall.com - Factiva, 02/26/2016)

                                                                                                 11:17 EDT Battleground: Analysts diverge on Keryx after quarterly reportKeryx... (Theflyonthewall.com - Factiva, 02/26/2016)


                                                                                                 Brean Capital Analyst Report (Brean Capital - Manual Entry, 02/26/2016)

                                                                                                 Carbon Research; Studies from State University of New York in the Area of Carbon Research Reported (Controllable synthesis
                                                                                                 of magnetic carbon composites with high porosity and strong acid resistance from hydrochar for efficient removal of organic
                                                                                                 pollutants: An ...) (Science Letter - Factiva, 02/26/2016)

                                                                                                 Citi Analyst Report (CITI - Manual Entry, 02/26/2016)

                                                                                                 Environmental Microbiology; New Data from Technical University of Denmark Illuminate Findings in Environmental
                                                                                                 Microbiology (Influence of Iron on Production of the Antibacterial Compound Tropodithietic Acid and Its Noninhibitory
                                                                                                 Analog in Phaeobacter inhibens) (Ecology, Environment & Conservation - Factiva, 02/26/2016)

                                                                                                 Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 02/26/2016)

                                                                                                 JMP Securities Analyst Report (JMP Securities - Manual Entry, 02/26/2016)

                                                                                                 JP Morgan Analyst Report (JP Morgan - Manual Entry, 02/26/2016)

                                                                                                 KERYX BIOPHARMACEUTICALS INC 10-K (SEC - SEC Edgar, 02/26/2016)

                                                                                                 Keryx downgraded to Neutral from Overweight at JPMorgan (Theflyonthewall.com - Factiva, 02/26/2016)

                                                                                                 Keryx May Have the Cash to Get to Breakeven (Barron's Online - Factiva, 02/26/2016)

                                                                                                 Keryx upgraded to Outperform from Market Perform at Raymond James (Theflyonthewall.com - Factiva, 02/26/2016)

                                                                                                 Ladenburg Analyst Report (Ladenburg - Manual Entry, 02/26/2016)

                                                                                                 Raymond James Analyst Report (Raymond James - Manual Entry, 02/26/2016)



Forensic Economics, Inc.                                                                                                                                                                                           p. 168 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 287 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date        Day    Volume     Price   Return   Return   Return     Return    Return t stat *                                                               Events
                                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 02/26/2016)

                                                                                                 Keryx Biopharmaceuticals Raised at Raymond James (BLOOMBERG News - Bloomberg, 02/26/2016 03:36 AM)

                                                                                                 Keryx Upgraded to Outperform at Raymond James (BLOOMBERG News - Bloomberg, 02/26/2016 03:38 AM)

                                                                                                 U.S. DAYBOOK: American Tower, Sempra, Hilton, Foot Locker Earns (Bloomberg First Word - Bloomberg, 02/26/2016 05:31
                                                                                                 AM)

                                                                                                 *KERYX BIOPHARMA RAISED TO OUTPERFORM AT RAYMOND JAMES (Bloomberg First Word - Bloomberg,
                                                                                                 02/26/2016 06:22 AM)

                                                                                                 *KERYX BIOPHARMA CUT TO NEUTRAL VS OVERWEIGHT AT JPMORGAN (Bloomberg First Word - Bloomberg,
                                                                                                 02/26/2016 06:24 AM)

                                                                                                 U.S. ANALYST RATINGS: Upgrades, Downgrades, Initiations (Bloomberg First Word - Bloomberg, 02/26/2016 07:58 AM)

                                                                                                 *Keryx Biopharmaceuticals Raised to Outperform From Mkt Perform by Raymond James >KERX (Dow Jones Institutional
                                                                                                 News - Factiva, 02/26/2016 08:19 AM)

                                                                                                 Rating Changes, New Coverage on North American Stocks (BLOOMBERG News - Bloomberg, 02/26/2016 09:00 AM)

                                                                                                 North and South American Stock Rating Changes, New Coverage (BLOOMBERG News - Bloomberg, 02/26/2016 09:00 AM)

                                                                                                 Benzinga's Top Downgrades (Benzinga.com - Factiva, 02/26/2016 09:17 AM)

                                                                                                 Why Did JPMorgan Just Downgrade Keryx Bio? (Benzinga.com - Factiva, 02/26/2016 09:28 AM)

                                                                                                 Keryx Rises 11%; Analyst Upgrades to Outperform (BLOOMBERG News - Bloomberg, 02/26/2016 01:32 PM)

  2/27/2016   Sat
  2/28/2016   Sun                                                                                TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 02/28/2016)

  2/29/2016   Mon   4,299,726   $4.02   10.44%   -0.70%   -2.68%     -3.69%    14.13%   2.89 ** 06:51 EDT Keryx upgraded to Outperform from Market Perform at FBR CapitalFBR... (Theflyonthewall.com - Factiva,
                                                                                                02/29/2016)

                                                                                                 09:19 EDT On The Fly: Pre-market Movers UP AFTER EARNINGS: Federal-Mogul (FDML),... (Theflyonthewall.com - Factiva,
                                                                                                 02/29/2016)

                                                                                                 FBR Analyst Report (FBR - Manual Entry, 02/29/2016)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                 Ownership of Securities (Feb. 10, 2016) (Pharma Business Week - Factiva, 02/29/2016)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form SC 13G, Statement of Acquisition of Beneficial
                                                                                                 Ownership By Individuals (Feb. 12, 2016) (Pharma Business Week - Factiva, 02/29/2016)

                                                                                                 Torii to Expand Sales Force to 570 by FY2018; Will Actively Seek Acquisitions, Alliances (Pharma Japan - Factiva, 02/29/2016)


                                                                                                 *KERYX RAISED TO OUTPERFORM VS MARKET PERFORM AT FBR (Bloomberg First Word - Bloomberg, 02/29/2016
                                                                                                 03:08 AM)

                                                                                                 Keryx Upgraded to Outperform at FBR Capital Markets (BLOOMBERG News - Bloomberg, 02/29/2016 03:26 AM)

Forensic Economics, Inc.                                                                                                                                                                                             p. 169 of 191
                                        Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 288 of 312


                                                                                           Appendix A
                                                                                  Keryx Biopharmaceuticals, Inc.
                                                                                           Chronology
                                                Market Industry   Predicted   Excess
  Date       Day     Volume    Price   Return   Return   Return     Return    Return t stat *                                                               Events

                                                                                                CORRECT: U.S. DAYBOOK: Endo, Workday, Hertz, Lumber Liquidators (Bloomberg First Word - Bloomberg, 02/29/2016
                                                                                                05:29 AM)

                                                                                                U.S. ANALYST RATINGS: Upgrades, Downgrades, Initiations (Bloomberg First Word - Bloomberg, 02/29/2016 07:43 AM)

                                                                                                FBR Upgrades Keryx Biopharma To Outperform, Sees Meaningful Auryxia Sales & Potential Label Expansion (Benzinga.com -
                                                                                                Factiva, 02/29/2016 07:53 AM)

                                                                                                U.S. HEALTH PRE-MKT: Valeantâ€™s CEO Returns, Shrs Down Pre-Mkt (Bloomberg First Word - Bloomberg, 02/29/2016
                                                                                                08:30 AM)

                                                                                                Russell 2000 Stocks With Biggest Weekly Changes in Ratings (BLOOMBERG News - Bloomberg, 02/29/2016 08:31 AM)

                                                                                                Benzinga's Top Upgrades (Benzinga.com - Factiva, 02/29/2016 08:51 AM)

                                                                                                *Keryx Biopharmaceuticals Raised to Outperform From Mkt Perform by FBR Capital Markets >KERX (Dow Jones
                                                                                                Institutional News - Factiva, 02/29/2016 10:26 AM)

  3/1/2016   Tue   1,609,591   $4.30   6.97%     2.89%    4.30%      5.97%    1.00%   0.20      Keryx Biopharmaceuticals to Present at Cowen and Company's 36th Annual Health Care Conference on March 7 (India Pharma
                                                                                                News - Factiva, 03/01/2016)

                                                                                                Japan's MHLW grants approval to Astellas' Kiklin for treatment of hyperphosphataemia (IHS Global Insight Daily Analysis -
                                                                                                Factiva, 03/01/2016)

                                                                                                Keryx Biopharmaceuticals to Present at Cowen and Company's 36th Annual Health Care Conference on Monday, March 7
                                                                                                (GlobeNewswire - Factiva, 03/01/2016 08:30 AM)

                                                                                                Press Release: Keryx Biopharmaceuticals to Present at Cowen and Company's 36th Annual Health Care Conference on
                                                                                                Monday, March 7 (Dow Jones Institutional News - Factiva, 03/01/2016 08:30 AM)

                                                                                                Keryx Biopharmaceuticals to Present at Cowen and Companyâ€™s 36th Annual Health Care Conference on Monday, March 7
                                                                                                (PrimeZone Media Network - Bloomberg, 03/01/2016 08:30 AM)

                                                                                                Covered Call Alerts For Alcoa, Cal-Maine Foods, Chevron, Keryx Biopharmaceuticals and American Express Released By
                                                                                                InvestorsObserver (PR Newswire (U.S.) - Factiva, 03/01/2016 09:31 AM)

  3/2/2016   Wed   2,555,322   $4.77   10.93%    0.30%    1.04%      1.48%    9.45%   1.88      Wright Reports Analyst Report (Wright Reports - Manual Entry, 03/02/2016)

                                                                                                Keryx Stock Rises 11%; Analyst Upgrades to Outperform (BLOOMBERG News - Bloomberg, 03/02/2016 03:50 PM)

  3/3/2016   Thu   2,256,935   $5.08   6.50%     0.09%   -1.41%     -1.66%    8.16%   1.60
  3/4/2016   Fri   2,413,612   $5.18   1.97%     0.20%   -0.34%     -0.15%    2.12%   0.41      Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 03/04/2016)

                                                                                                Patents; Patent Application Titled "Catalyst for Fischer-Tropsch Synthesis and Method for Preparing the Same, and Method
                                                                                                for Preparing Modified Molecular Sieve Carrier" Published Online (USPTO 20160045903) (Chemicals & Chemistry - Factiva,
                                                                                                03/04/2016)

                                                                                                S&P Global Analyst Report (S&P Global - Manual Entry, 03/04/2016)

  3/5/2016   Sat
  3/6/2016   Sun                                                                                TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 03/06/2016)




Forensic Economics, Inc.                                                                                                                                                                                         p. 170 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 289 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day    Volume     Price   Return    Return   Return     Return    Return t stat *                                                                  Events
  3/7/2016    Mon   2,273,635   $5.38    3.86%    -0.18%    2.43%      3.41%    0.45%    0.09     Chemical Engineering; Studies from Ningbo University Describe New Findings in Chemical Engineering (Strong enhancement
                                                                                                  of dye removal through addition of sulfite to persulfate activated by a supported ferric citrate catalyst) (Journal of Engineering -
                                                                                                  Factiva, 03/07/2016)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form CT ORDER, Confidential Treatment Order
                                                                                                  (Feb. 19, 2016) (Pharma Business Week - Factiva, 03/07/2016)

  3/8/2016    Tue   1,804,652   $4.79   -10.97%   -1.26%   -3.58%     -4.20%    -6.77%   -1.35    Citi Analyst Report (CITI - Manual Entry, 03/08/2016)

                                                                                                  GlobalData Analyst Report (GLOBALDATA - Manual Entry, 03/08/2016)

  3/9/2016    Wed   1,094,758   $4.75    -0.84%    0.56%   -1.15%     -1.02%    0.18%    0.04     GlobalData Analyst Report (GLOBALDATA - Manual Entry, 03/09/2016)

  3/10/2016   Thu    916,234    $4.72    -0.63%   -0.26%   -0.78%     -0.61%    -0.02%   0.00     Largest Nasdaq Short Interest Positions as of Feb. 29 (BLOOMBERG News - Bloomberg, 03/10/2016 12:25 PM)

                                                                                                  Largest Nasdaq Short Interest vs Free Float as of Feb. 29 (BLOOMBERG News - Bloomberg, 03/10/2016 12:25 PM)

  3/11/2016   Fri   1,188,293   $4.81    1.91%     1.85%    2.69%      4.31%    -2.40%   -0.48    16:07 EDT Keryx VP Sales & Marketing Operations Abe Ceesay to resign (Theflyonthewall.com - Factiva, 03/11/2016)

                                                                                                  Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 03/11/2016)

                                                                                                  KERYX BIOPHARMACEUTICALS INC 8-K (SEC - SEC Edgar, 03/11/2016)

                                                                                                  KERYX BIOPHARMACEUTICALS INC S-8 (SEC - SEC Edgar, 03/11/2016)

                                                                                                  Keryx Biopharm Files 8K - Other Events >KERX (Dow Jones Institutional News - Factiva, 03/11/2016 04:02 PM)

                                                                                                  *KERYX SAYS CEESAY TO RESIGN TO BE OPER CHIEF OF PRIVATE CO. (BLOOMBERG News - Bloomberg,
                                                                                                  03/11/2016 04:03 PM)

                                                                                                  *KERYX BIOPHARMACEUTICALS VP SALES & MARKETING OPS RESIGNS (BLOOMBERG News - Bloomberg,
                                                                                                  03/11/2016 04:03 PM)

                                                                                                  Keryx VP for Sales & Marketing Operations Ceesay Resigns (Bloomberg First Word - Bloomberg, 03/11/2016 04:10 PM)

                                                                                                  U.S. AFTER-HOURS WRAP: DHR, DUK, NEE to Join S&P 100 (Bloomberg First Word - Bloomberg, 03/11/2016 05:43 PM)

  3/12/2016   Sat
  3/13/2016   Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 03/13/2016)

                                                                                                  U.S. WEEKEND WRAP: Trump Spurns Critics, Merkel Party Declines (Bloomberg First Word - Bloomberg, 03/13/2016 02:03
                                                                                                  PM)

  3/14/2016   Mon   1,093,519   $4.81    0.00%     0.05%   -0.16%      0.26%    -0.26%   -0.05    Cowen and Company Analyst Report (COWEN AND COMPANY - Manual Entry, 03/14/2016)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 10-K, Annual Report [Section 13 And 15(D), Not
                                                                                                  S-k Item 405] (Feb. 26, 2016) (Pharma Business Week - Factiva, 03/14/2016)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Feb. 25, 2016) (Pharma
                                                                                                  Business Week - Factiva, 03/14/2016)

                                                                                                  U.S. HEALTH PRE-MKT: Abbott, Inovio Pharma; MannKind to Report (Bloomberg First Word - Bloomberg, 03/14/2016 06:59
                                                                                                  AM)



Forensic Economics, Inc.                                                                                                                                                                                                   p. 171 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 290 of 312


                                                                                             Appendix A
                                                                                    Keryx Biopharmaceuticals, Inc.
                                                                                             Chronology
                                                  Market Industry   Predicted   Excess
  Date        Day     Volume     Price   Return   Return   Return     Return    Return t stat *                                                               Events
  3/15/2016   Tue    1,254,606   $4.41   -8.32%   -0.45%   -3.85%     -4.67%    -3.65%   -0.73    Covered Call Alerts For Alcoa, Keryx Biopharmaceuticals, Groupon, 3D Systems and Cliffs Natural Resources Released By

  3/16/2016   Wed    1,519,796   $4.14   -6.12%    0.76%   -0.50%     -0.15%    -5.97%   -1.20    Relypsa Indicated Up; Veltassa Profit Unlikely: Morgan Stanley (Bloomberg First Word - Bloomberg, 03/16/2016 08:31 AM)

  3/17/2016   Thu    1,218,207   $4.27    3.14%    0.23%   -1.21%     -1.27%    4.41%    0.88
  3/18/2016   Fri    4,258,058   $4.70   10.07%    0.43%    1.80%      2.94%    7.13%    1.42     Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 03/18/2016)

                                                                                                  Minkabu Analyst Report (Minkabu - Manual Entry, 03/18/2016)

                                                                                                  Keryx Shares Rise 13% Pacing Gains in Biotechnology Shares (BLOOMBERG News - Bloomberg, 03/18/2016 12:48 PM)

  3/19/2016   Sat
  3/20/2016   Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 03/20/2016)

  3/21/2016   Mon    1,856,913   $4.72    0.43%    0.28%    1.90%      3.37%    -2.94%   -0.58
  3/22/2016   Tue      959,604   $4.69   -0.64%    0.27%    2.61%      4.38%    -5.01%   -1.00
  3/23/2016   Wed    1,230,822   $4.43   -5.54%   -1.09%   -3.39%     -4.12%    -1.42%   -0.28
  3/24/2016   Thu      729,544   $4.57    3.16%    0.10%    0.55%      1.29%     1.87%    0.37    BuySellSignals Analyst Report (BuySellSignals - Manual Entry, 03/24/2016)

  3/25/2016   Fri                                                                                 Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 03/25/2016)

                                                                                                  Minkabu Analyst Report (Minkabu - Manual Entry, 03/25/2016)

  3/26/2016   Sat
  3/27/2016   Sun                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 03/27/2016)

  3/28/2016   Mon     734,805    $4.55   -0.44%   -0.14%   -1.30%     -1.23%    0.80%    0.16     Biotech Sector Report Analyst; Expecting FDA Results (ACCESSWIRE - Factiva, 03/28/2016)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Mar. 11, 2016) (Pharma
                                                                                                  Business Week - Factiva, 03/28/2016)

                                                                                                  Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form S-8, Securities To Be Offered To Employees in
                                                                                                  Employee Benefit Plans (Mar. 11, 2016) (Pharma Business Week - Factiva, 03/28/2016)

  3/29/2016   Tue   15,309,253   $4.94   8.57%     1.69%    1.73%      3.02%    5.56%    1.10     Keryx Biopharmaceuticals Announces Positive Top-line Results from Pivotal Phase 3 Study of Ferric Citrate for Treatment of
                                                                                                  Iron Deficiency Anemia in Adults with Non-Dialysis Dependent Chronic Kidney Disease (India Pharma News - Factiva,
                                                                                                  03/29/2016)

                                                                                                  Keryx Biopharmaceuticals Inc Phase 3 IDA/CKD Results Call - Final (CQ FD Disclosure - Factiva, 03/29/2016)

                                                                                                  06:32 EDT Keryx announces results from pivotal Phase 3 study of ferric... (Theflyonthewall.com - Factiva, 03/29/2016)

                                                                                                  Brean Capital Analyst Report (Brean Capital - Manual Entry, 03/29/2016)

                                                                                                  BTIG Analyst Report (BTIG - Manual Entry, 03/29/2016)

                                                                                                  Cowen and Company Analyst Report (COWEN AND COMPANY - Manual Entry, 03/29/2016)

                                                                                                  JMP Securities Analyst Report (JMP Securities - Manual Entry, 03/29/2016)

                                                                                                  JP Morgan Analyst Report (JP Morgan - Manual Entry, 03/29/2016)

                                                                                                  KERYX BIOPHARMACEUTICALS INC 8-K (SEC - SEC Edgar, 03/29/2016)



Forensic Economics, Inc.                                                                                                                                                                                              p. 172 of 191
                                       Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 291 of 312


                                                                                          Appendix A
                                                                                 Keryx Biopharmaceuticals, Inc.
                                                                                          Chronology
                                               Market Industry   Predicted   Excess
  Date      Day      Volume   Price   Return   Return   Return     Return    Return t stat *                                                                Events
                                                                                               Keryx Jumps On Positive Late-Stage Trial Results (RTT News - Factiva, 03/29/2016)

                                                                                               Keryx price target raised to $7 from $5 at Maxim (Theflyonthewall.com - Factiva, 03/29/2016)

                                                                                               Keryx shares jump on successful trial results from iron deficiency drug (Boston Business Journal Online - Factiva, 03/29/2016)


                                                                                               Keryx to host conference call (Theflyonthewall.com - Factiva, 03/29/2016)

                                                                                               Keryx's anaemia drug ferric citrate succeeds in Phase III study of kidney patients. (BioSpace - Factiva, 03/29/2016)

                                                                                               Late-stage trial by Boston's Keryx opens a path to 2 million new patients (Boston Business Journal Online - Factiva, 03/29/2016)


                                                                                               Maxim Group Analyst Report (Maxim Group - Manual Entry, 03/29/2016)

                                                                                               Morgan Stanley Analyst Report (Morgan Stanley - Manual Entry, 03/29/2016)

                                                                                               On The Fly: Pre-market Movers (Theflyonthewall.com - Factiva, 03/29/2016)

                                                                                               On The Fly: Top stock stories at midday (Theflyonthewall.com - Factiva, 03/29/2016)

                                                                                               Proteobacteria; Findings from Department of Gastroenterology Provides New Data about Salmonella (Visual detection
                                                                                               technique for efficient screening and isolation of Salmonella based on a novel enrichment assay using chromatography
                                                                                               membrane) (Life Science Weekly - Factiva, 03/29/2016)

                                                                                               Raymond James Analyst Report (Raymond James - Manual Entry, 03/29/2016)

                                                                                               Stifel Analyst Report (Stifel - Manual Entry, 03/29/2016)

                                                                                               Stocks to Buy: Four Stocks to Consider on (3/29/16) (ACCESSWIRE - Factiva, 03/29/2016)

                                                                                               Keryx Biopharmaceuticals Announces Positive Top-line Results from Pivotal Phase 3 Study of Ferric Citrate for the Treatment
                                                                                               of Iron Deficiency Anemia in Adults with Non-Dialysis Dependent Chronic Kidney Disease (GlobeNewswire - Factiva, 03/29/2016
                                                                                               06:30 AM)

                                                                                               *KERYX SAYS FERRIC CITRATE WELL TOLERATED IN STUDY (BLOOMBERG News - Bloomberg, 03/29/2016 06:30

                                                                                               *KERYX TO SUBMIT SNDA TO FDA IN 3Q TO EXPAND LABEL FOR AURYXIA (BLOOMBERG News - Bloomberg,
                                                                                               03/29/2016 06:30 AM)

                                                                                               *KERYX: 52% OF PATIENTS HAD 1 G/DL OR MORE HEMOGLOBIN INCREASE (BLOOMBERG News - Bloomberg,
                                                                                               03/29/2016 06:30 AM)

                                                                                               *KERYX'S AURYXIA MET ENDPOINT WITH STATISTICAL SIGNIFICANCE (BLOOMBERG News - Bloomberg,
                                                                                               03/29/2016 06:30 AM)

                                                                                               *KERYX'S AURYXIA PHASE 3 MET PRIMARY ENDPOINT FOR IDA TREATMENT (BLOOMBERG News - Bloomberg,
                                                                                               03/29/2016 06:30 AM)

                                                                                               *KERYX'S AURYXIA STUDY FOR TREATING IRON DEFICIENCY ANEMIA (BLOOMBERG News - Bloomberg,
                                                                                               03/29/2016 06:30 AM)

                                                                                               Keryx Phase 3 Study Met Goals in Pre-Dialysis Patients (Bloomberg First Word - Bloomberg, 03/29/2016 06:30 AM)

Forensic Economics, Inc.                                                                                                                                                                                              p. 173 of 191
                                       Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 292 of 312


                                                                                          Appendix A
                                                                                 Keryx Biopharmaceuticals, Inc.
                                                                                          Chronology
                                               Market Industry   Predicted   Excess
  Date      Day      Volume   Price   Return   Return   Return     Return    Return t stat *                                                               Events

                                                                                               Keryx says anemia drug succeeds in study of kidney patients (Reuters News - Factiva, 03/29/2016 06:30 AM)

                                                                                               Press Release: Keryx Biopharmaceuticals Announces Positive Top-line Results from Pivotal Phase 3 Study of Ferric Citrate for
                                                                                               the Treatment of Iron Deficiency Anemia in Adults with Non-Dialysis Dependent Chronic Kidney Disease (Dow Jones
                                                                                               Institutional News - Factiva, 03/29/2016 06:30 AM)

                                                                                               *KERYX BIOPHARMACEUTICALS: POSITIVE TOP-LINE RESULTS FROM (BLOOMBERG News - Bloomberg,
                                                                                               03/29/2016 06:30 AM)

                                                                                               Keryx Biopharmaceuticals Announces Positive Top-line Results from Pivotal Â Phase 3 Study of Ferric Citrate for the
                                                                                               Treatment o (PrimeZone Media Network - Bloomberg, 03/29/2016 06:30 AM)

                                                                                               Keryx says anemia drug succeeds in study of kidney patients (Reuters News - Factiva, 03/29/2016 06:31 AM)

                                                                                               Keryx Biopharm Files 8K - Other Events >KERX (Dow Jones Institutional News - Factiva, 03/29/2016 07:16 AM)

                                                                                               U.S. HEALTH PRE-MKT: Keryxâ€™s Auryxia Data, Acadia FDA Panel (Bloomberg First Word - Bloomberg, 03/29/2016 07:23
                                                                                               AM)

                                                                                               BUZZ-U.S. STOCKS ON THE MOVE-Keryx, SunEdison, Cleco Corp (Reuters News - Factiva, 03/29/2016 07:51 AM)

                                                                                               Keryx Shares Rise as Anemia Drug Meets Endpoint in Study (Dow Jones Institutional News - Factiva, 03/29/2016 08:35 AM)

                                                                                               Keryx Biopharmaceuticals Surges 20% Following Positive Kidney Disease Drug Data (Benzinga.com - Factiva, 03/29/2016 08:54
                                                                                               AM)

                                                                                               Reuters Health News Summary (Reuters News - Factiva, 03/29/2016 08:55 AM)

                                                                                               MW Keryx stock up 21% after positive late-stage results for anemia drug (MarketWatch - Factiva, 03/29/2016 08:56 AM)

                                                                                               U.S. Hot Stocks: Hot Stocks to Watch (Dow Jones Institutional News - Factiva, 03/29/2016 09:15 AM)

                                                                                               Keryx stock up 21% after positive late-stage results for anemia drug (Dow Jones Newswires Chinese (English) - Factiva,
                                                                                               03/29/2016 09:17 AM)

                                                                                               BUZZ-U.S. STOCKS ON THE MOVE-Keryx, SunEdison, Cleco Corp, Ambarella (Reuters News - Factiva, 03/29/2016 09:24
                                                                                               AM)

                                                                                               Stocks to Watch: Affymetrix, Keryx and Conn's (Dow Jones Institutional News - Factiva, 03/29/2016 09:29 AM)

                                                                                               Mid-Morning Market Update: Markets Open Lower; Lennar Beats Q1 Expectations (Benzinga.com - Factiva, 03/29/2016 10:03
                                                                                               AM)

                                                                                               Keryx Rises; Morgan Stanley Sees â€˜Commercial Uncertaintiesâ€™ (Bloomberg First Word - Bloomberg, 03/29/2016 11:37 AM)


                                                                                               Keryx Jumps After Positive Results for Kidney Drug (Correct) (BLOOMBERG News - Bloomberg, 03/29/2016 11:56 AM)

                                                                                               Mid-Day Market Update: Crude Oil Down Over 3%; Keryx Biopharmaceuticals Shares Rise Following Positive Kidney
                                                                                               Disease Drug Data (Benzinga.com - Factiva, 03/29/2016 12:08 PM)

                                                                                               Largest Nasdaq Short Interest Changes as of March 15 (BLOOMBERG News - Bloomberg, 03/29/2016 12:13 PM)



Forensic Economics, Inc.                                                                                                                                                                                            p. 174 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 293 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date        Day    Volume     Price   Return   Return   Return     Return    Return t stat *                                                               Events
                                                                                                 Largest Nasdaq Short Interest Positions as of March 15 (BLOOMBERG News - Bloomberg, 03/29/2016 12:13 PM)

                                                                                                 Largest Nasdaq Short Interest vs Free Float as of March 15 (BLOOMBERG News - Bloomberg, 03/29/2016 12:13 PM)

                                                                                                 Nasdaq Short Interest as of March 15 (BLOOMBERG News - Bloomberg, 03/29/2016 12:13 PM)

                                                                                                 Keryx Jumps After Positive Results for Kidney Disease Drug (1) (BLOOMBERG News - Bloomberg, 03/29/2016 12:55 PM)

                                                                                                 *KERYX BIOPHARMACEUTICALS PT RAISED TO $7 FROM $5 AT MAXIM (Bloomberg First Word - Bloomberg,
                                                                                                 03/29/2016 01:43 PM)

                                                                                                 Mid-Afternoon Market Update: Dow Surges 100 Points; Sunedison Shares Tumble Following Report Of SEC Probe
                                                                                                 (Benzinga.com - Factiva, 03/29/2016 02:50 PM)

                                                                                                 Health Care Up As Traders Jump Back Into Biotech -- Health Care Roundup (Dow Jones Institutional News - Factiva, 03/29/2016
                                                                                                 04:06 PM)

  3/30/2016   Wed   3,123,931   $4.71   -4.66%    0.47%   -0.53%     -0.12%    -4.53%   -0.90    Anemia Drug Benefits Kidney Patients in Study (Health Daily Digest - Factiva, 03/30/2016)

                                                                                                 Citi Analyst Report (CITI - Manual Entry, 03/30/2016)

                                                                                                 FBR Analyst Report (FBR - Manual Entry, 03/30/2016)

                                                                                                 Keryx Biopharma hits targets in late-stage trial of IDA treatment (SeeNews America - Factiva, 03/30/2016)

                                                                                                 Keryx clinical data (Phase III) (anemia). (R & D Focus Drug News - Factiva, 03/30/2016)

                                                                                                 Keryx leaps one hurdle but regulators and payers await (EP Vantage - Factiva, 03/30/2016)

                                                                                                 Ladenburg Analyst Report (Ladenburg - Manual Entry, 03/30/2016)

  3/31/2016   Thu   1,438,121   $4.67   -0.85%    0.01%    2.20%      3.49%    -4.34%   -0.86    HK Bourse: Results Announcement From 3Sbio Inc. (Dow Jones Institutional News - Factiva, 03/31/2016 07:40 AM)

  4/1/2016    Fri   1,349,248   $4.60   -1.50%    0.92%    2.87%      4.34%    -5.84%   -1.15    Keryx Biopharmaceuticals Announces New Appointments and Changes to its Board of Directors (Kuwait News Agency (KUNA) -
                                                                                                 Factiva, 04/01/2016)

                                                                                                 Keryx Biopharmaceuticals Announces New Appointments, Changes to Its Board of Directors (India Pharma News - Factiva,
                                                                                                 04/01/2016)

                                                                                                 Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 04/01/2016)

                                                                                                 KERYX BIOPHARMACEUTICALS INC 8-K (SEC - SEC Edgar, 04/01/2016)

                                                                                                 KERYX BIOPHARMACEUTICALS INC PRE 14A (SEC - SEC Edgar, 04/01/2016)

                                                                                                 Keryx names Gilman, Rogers to board of directors (Theflyonthewall.com - Factiva, 04/01/2016)

                                                                                                 Pharma R&D snapshot: US (SeeNews America - Factiva, 04/01/2016)

                                                                                                 Keryx Biopharmaceuticals Announces New Appointments and Changes to its Board of Directors (GlobeNewswire - Factiva,
                                                                                                 04/01/2016 08:30 AM)

                                                                                                 Press Release: Keryx Biopharmaceuticals Announces New Appointments and Changes to its Board of Directors (Dow Jones
                                                                                                 Institutional News - Factiva, 04/01/2016 08:30 AM)

Forensic Economics, Inc.                                                                                                                                                                                         p. 175 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 294 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date        Day    Volume     Price   Return   Return   Return     Return    Return t stat *                                                                Events

                                                                                                 *KERYX BIOPHARMACEUTICALS: NEW APPOINTMENTS, CHANGES TO BOARD (BLOOMBERG News - Bloomberg,
                                                                                                 04/01/2016 08:30 AM)

                                                                                                 Keryx Biopharmaceuticals Announces New Appointments and Changes to its Board of Directors (PrimeZone Media Network -
                                                                                                 Bloomberg, 04/01/2016 08:30 AM)

                                                                                                 Keryx Biopharm Files 8K - Changes Exec Mgmt >KERX (Dow Jones Institutional News - Factiva, 04/01/2016 08:31 AM)

                                                                                                 Clinical Development News, March 28-April 1 (VentureWire - Factiva, 04/01/2016 03:38 PM)

  4/2/2016    Sat                                                                                Wright Reports Analyst Report (Wright Reports - Manual Entry, 04/02/2016)

  4/3/2016    Sun                                                                                TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 04/03/2016)

  4/4/2016    Mon   1,284,268   $4.54   -1.30%   -0.44%    0.89%      1.51%    -2.81%   -0.56    Clarivate Analytics Analyst Report (Clarivate Analytics - Manual Entry, 04/04/2016)

                                                                                                 Clarivate Analytics Analyst Report (Clarivate Analytics - Manual Entry, 04/04/2016)

                                                                                                 Keryx to seek expanded indications for anaemia treatment following successful Phase III trial (IHS Global Insight Daily Analysis -
                                                                                                 Factiva, 04/04/2016)

                                                                                                 Clinical Development News, March 28-April 1 (The Wall Street Journal Online - Factiva, 04/04/2016 09:40 AM)

  4/5/2016    Tue   1,573,246   $4.70   3.52%    -0.98%   -0.34%     -0.16%     3.68%    0.74
  4/6/2016    Wed   2,523,849   $5.03   7.02%     1.59%    5.95%      9.04%    -2.01%   -0.41
  4/7/2016    Thu   1,795,384   $5.08   0.99%    -1.47%   -1.89%     -2.27%     3.26%    0.66    KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 04/07/2016)

                                                                                                 KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 04/07/2016)

                                                                                                 Brian R Adams, VP and Gen, Sells 759 KERX US 04/05/16 (BLOOMBERG News - Bloomberg, 04/07/2016 05:01 PM)

  4/8/2016    Fri    973,917    $4.93   -2.95%    0.05%   -1.05%     -1.06%    -1.90%   -0.39    KERYX BIOPHARMACEUTICALS INSIDERS SELL (People in Business - Factiva, 04/08/2016)

                                                                                                 Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 04/08/2016)

                                                                                                 KERYX BIOPHARMACEUTICALS INC 3 (SEC - SEC Edgar, 04/08/2016)

                                                                                                 KERYX BIOPHARMACEUTICALS INC 3 (SEC - SEC Edgar, 04/08/2016)

                                                                                                 KERYX BIOPHARMACEUTICALS INC 3/A (SEC - SEC Edgar, 04/08/2016)

                                                                                                 Minkabu Analyst Report (Minkabu - Manual Entry, 04/08/2016)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Mar. 29, 2016) (Drug
                                                                                                 Week - Factiva, 04/08/2016)

                                                                                                 S&P Global Analyst Report (S&P Global - Manual Entry, 04/08/2016)

  4/9/2016    Sat
  4/10/2016   Sun                                                                                TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 04/10/2016)

  4/11/2016   Mon   1,077,177   $4.69   -4.87%   -0.36%   -1.65%     -1.98%    -2.89%   -0.60    Largest Nasdaq Short Interest Positions as of March 31 (BLOOMBERG News - Bloomberg, 04/11/2016 04:31 PM)



Forensic Economics, Inc.                                                                                                                                                                                               p. 176 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 295 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date        Day    Volume     Price   Return   Return   Return     Return    Return t stat *                                                               Events
                                                                                                 Largest Nasdaq Short Interest vs Free Float as of March 31 (BLOOMBERG News - Bloomberg, 04/11/2016 04:31 PM)

  4/12/2016   Tue   1,119,835   $4.85   3.41%     0.80%    1.13%      2.06%    1.35%    0.28     Weyerhaeuser Nr Company; Patent Application Titled "Medium with a Plant Non-Metabolizable Sugar for Improving Seed

  4/13/2016   Wed   1,350,790   $5.12    5.57%    1.55%    1.93%      3.22%     2.34%    0.49
  4/14/2016   Thu   1,233,662   $5.09   -0.59%   -0.03%    0.14%      0.62%    -1.21%   -0.25    Keryx Biopharmaceuticals to Host Conference Call of First Quarter 2016 Financial Results on April 28 (India Pharma News -
                                                                                                 Factiva, 04/14/2016)

                                                                                                 Keryx Biopharmaceuticals to Host Conference Call of First Quarter 2016 Financial Results on Thursday, April 28, 2016
                                                                                                 (GlobeNewswire - Factiva, 04/14/2016 08:30 AM)

                                                                                                 Press Release: Keryx Biopharmaceuticals to Host Conference Call of First Quarter 2016 Financial Results on Thursday, April
                                                                                                 28, 2016 (Dow Jones Institutional News - Factiva, 04/14/2016 08:30 AM)

                                                                                                 Keryx Biopharmaceuticals to Host Conference Call of First Quarter 2016 Financial Results on Thursday, April 28, 2016
                                                                                                 (PrimeZone Media Network - Bloomberg, 04/14/2016 08:30 AM)

  4/15/2016   Fri   1,117,747   $5.06   -0.59%   -0.16%   -0.32%     -0.04%    -0.55%   -0.12    GlobalData Analyst Report (GLOBALDATA - Manual Entry, 04/15/2016)

                                                                                                 Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 04/15/2016)

                                                                                                 KERYX BIOPHARMACEUTICALS INC DEF 14A (SEC - SEC Edgar, 04/15/2016)

                                                                                                 KERYX BIOPHARMACEUTICALS INC DEFA14A (SEC - SEC Edgar, 04/15/2016)

                                                                                                 Nutritional and Metabolic Diseases and Conditions; Recent Findings in Hyperphosphatemia Described by Researchers from
                                                                                                 Chang Gung Memorial Hospital (Effect of oral ferric citrate on serum phosphorus in hemodialysis patients: multicenter,
                                                                                                 randomized, double-blind, placebo-controlled study) (Health & Medicine Week - Factiva, 04/15/2016)

  4/16/2016   Sat                                                                                Keryx says anaemia drug succeeds in study of kidney patients. (Express Pharma - Factiva, 04/16/2016)

  4/17/2016   Sun                                                                                TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 04/17/2016)

  4/18/2016   Mon    835,451    $5.04   -0.40%    0.44%    1.51%      2.67%    -3.07%   -0.65    JP Morgan Analyst Report (JP Morgan - Manual Entry, 04/18/2016)

                                                                                                 KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 04/18/2016)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Apr. 1, 2016) (Biotech
                                                                                                 Business Week - Factiva, 04/18/2016)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form PRE 14A, Other Preliminary Proxy Statements
                                                                                                 (Apr. 1, 2016) (Biotech Business Week - Factiva, 04/18/2016)

  4/19/2016   Tue   1,295,217   $5.13   1.79%    -0.40%   -1.94%     -2.45%    4.24%    0.90
  4/20/2016   Wed   1,288,516   $5.19   1.17%     0.16%    0.05%      0.46%    0.71%    0.15     Keryx Biopharmaceuticals vice president - general counsel Brian R. Adams sells 18 April 2016 (People in Business - Factiva,
                                                                                                 04/20/2016)

  4/21/2016   Thu   1,501,982   $5.24   0.96%    -0.05%    2.84%      4.44%    -3.48%   -0.76    DJ Keryx Biopharmaceuticals Inc, Inst Holders, 1Q 2016 (KERX) (Dow Jones Institutional News - Factiva, 04/21/2016 03:48 AM)


  4/22/2016   Fri    948,836    $5.15   -1.72%   -0.80%    0.29%      0.63%    -2.35%   -0.51    Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 04/22/2016)

                                                                                                 Minkabu Analyst Report (Minkabu - Manual Entry, 04/22/2016)


Forensic Economics, Inc.                                                                                                                                                                                             p. 177 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 296 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date        Day    Volume     Price   Return   Return   Return     Return    Return t stat *                                                                Events
  4/23/2016   Sat
  4/24/2016   Sun                                                                                TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 04/24/2016)

  4/25/2016   Mon   1,596,113   $5.26   2.14%    -0.21%   -0.88%     -1.00%    3.13%    0.68     MacroRisk Analytics/EconomicInvestor Analyst Report (MacroRisk Analytics/EconomicInvestor - Manual Entry, 04/25/2016)

                                                                                                 The Economy Matters Analyst Report (The Economy Matters - Manual Entry, 04/25/2016)

  4/26/2016   Tue   1,523,286   $5.06   -3.80%   -0.15%   -1.50%     -1.81%    -1.99%   -0.43    Raymond James Analyst Report (Raymond James - Manual Entry, 04/26/2016)

                                                                                                 Largest Nasdaq Short Interest Changes as of April 15 (BLOOMBERG News - Bloomberg, 04/26/2016 04:46 PM)

                                                                                                 Largest Nasdaq Short Interest Percent Decreases as of April 15 (BLOOMBERG News - Bloomberg, 04/26/2016 04:46 PM)

                                                                                                 Largest Nasdaq Short Interest Positions as of April 15 (BLOOMBERG News - Bloomberg, 04/26/2016 04:46 PM)

                                                                                                 Largest Nasdaq Short Interest vs Free Float as of April 15 (BLOOMBERG News - Bloomberg, 04/26/2016 04:46 PM)

  4/27/2016   Wed   1,445,057   $5.08   0.40%    -0.51%   -1.29%     -1.56%    1.96%    0.43     KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 04/27/2016)

                                                                                                 John F Neylan, Chief Medi, Sells 4,766 KERX US 04/25/16 (BLOOMBERG News - Bloomberg, 04/27/2016 04:21 PM)

  4/28/2016   Thu   4,635,558   $5.26   3.54%    -1.18%   -0.90%     -1.05%    4.59%    1.03     Brean Capital Analyst Report (Brean Capital - Manual Entry, 04/28/2016)

                                                                                                 BTIG Analyst Report (BTIG - Manual Entry, 04/28/2016)

                                                                                                 Cowen and Company Analyst Report (COWEN AND COMPANY - Manual Entry, 04/28/2016)

                                                                                                 JMP Securities Analyst Report (JMP Securities - Manual Entry, 04/28/2016)

                                                                                                 JP Morgan Analyst Report (JP Morgan - Manual Entry, 04/28/2016)

                                                                                                 Keryx Biopharmaceuticals chief medical officer John F. Neylan sells 27 April 2016 (People in Business - Factiva, 04/28/2016)

                                                                                                 KERYX BIOPHARMACEUTICALS INC 10-Q (SEC - SEC Edgar, 04/28/2016)

                                                                                                 KERYX BIOPHARMACEUTICALS INC 8-K (SEC - SEC Edgar, 04/28/2016)

                                                                                                 Maxim Group Analyst Report (Maxim Group - Manual Entry, 04/28/2016)

                                                                                                 Morgan Stanley Analyst Report (Morgan Stanley - Manual Entry, 04/28/2016)

                                                                                                 Q1 2016 Keryx Biopharmaceuticals Inc Earnings Call - Final (CQ FD Disclosure - Factiva, 04/28/2016)

                                                                                                 Raymond James Analyst Report (Raymond James - Manual Entry, 04/28/2016)

                                                                                                 Stifel Analyst Report (Stifel - Manual Entry, 04/28/2016)

                                                                                                 ValuEngine Analyst Report (ValuEngine - Manual Entry, 04/28/2016)

                                                                                                 Keryx Biopharmaceuticals Announces First Quarter 2016 Financial Results (GlobeNewswire - Factiva, 04/28/2016 07:00 AM)


                                                                                                 *Keryx Biopharm 1Q Loss/Shr 39c >KERX (Dow Jones Institutional News - Factiva, 04/28/2016 07:00 AM)



Forensic Economics, Inc.                                                                                                                                                                                              p. 178 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 297 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date        Day    Volume     Price   Return   Return   Return     Return    Return t stat *                                                               Events
                                                                                                 Keryx Biopharmaceuticals Announces First Quarter 2016 Financial Results (PrimeZone Media Network - Bloomberg, 04/28/2016
                                                                                                 07:00 AM)

                                                                                                 *KERYX 1Q LOSS PER SHARE 39C (BLOOMBERG News - Bloomberg, 04/28/2016 07:00 AM)

                                                                                                 *KERYX 1Q LOSS PER SHARE 39C INCL $15.7M EXPENSES (BLOOMBERG News - Bloomberg, 04/28/2016 07:00 AM)

                                                                                                 *KERYX 1Q LOSS PER SHARE 39C, MAY NOT COMPARE WITH EST. (BLOOMBERG News - Bloomberg, 04/28/2016
                                                                                                 07:00 AM)

                                                                                                 *KERYX REAFFIRMS '16 PRODUCT SALES & CASH OPER EXPENSE FORECAST (BLOOMBERG News - Bloomberg,
                                                                                                 04/28/2016 07:04 AM)

                                                                                                 Keryx 1Q Rev. Tops Estimate; Yr Forecast Unchanged (Bloomberg First Word - Bloomberg, 04/28/2016 07:23 AM)

                                                                                                 U.S. HEALTH PRE-MKT: AbbVie, Abbott Labs, Sanofi M&A Updates (Bloomberg First Word - Bloomberg, 04/28/2016 07:52
                                                                                                 AM)

                                                                                                 Keryx Biopharmaceuticals' CEO Greg Madison on Q1 2016 Results -- Earnings Call Transcript >KERX (Dow Jones
                                                                                                 Institutional News - Factiva, 04/28/2016 01:07 PM)

  4/29/2016   Fri   1,681,408   $5.44   3.42%    -0.62%   -2.60%     -3.45%    6.87%   1.55      Brean Capital Analyst Report (Brean Capital - Manual Entry, 04/29/2016)

                                                                                                 BTIG Analyst Report (BTIG - Manual Entry, 04/29/2016)

                                                                                                 Citi Analyst Report (CITI - Manual Entry, 04/29/2016)

                                                                                                 FBR Analyst Report (FBR - Manual Entry, 04/29/2016)

                                                                                                 Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 04/29/2016)

                                                                                                 Ladenburg Analyst Report (Ladenburg - Manual Entry, 04/29/2016)

                                                                                                 Morgan Stanley Analyst Report (Morgan Stanley - Manual Entry, 04/29/2016)

                                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 04/29/2016)

                                                                                                 Keryx Advances 7%; Sales Beat Analyst Consensus (BLOOMBERG News - Bloomberg, 04/29/2016 09:49 AM)

  4/30/2016   Sat                                                                                KERYX BIOPHARMACEUTICALS UPDATES DIRECTOR PROFILES (People in Business - Factiva, 04/30/2016)

  5/1/2016    Sun                                                                                TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 05/01/2016)

  5/2/2016    Mon   2,841,814   $5.96   9.56%     0.89%    1.09%      2.27%    7.29%   1.64      New and generic drug approvals: Auryxia, oral tablet, Keryx Biopharmaceuticals (manufacturing change or addition). (US
                                                                                                 Food and Drug Administration News - Factiva, 05/02/2016)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                 Ownership of Securities (Apr. 18, 2016) (Biotech Business Week - Factiva, 05/02/2016)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form DEF 14A, Other Definitive Proxy Statements
                                                                                                 (Apr. 15, 2016) (Biotech Business Week - Factiva, 05/02/2016)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form DEFA14A, Additional Definitive Proxy
                                                                                                 Soliciting Materials And Rule 14(A)(12) Material (Apr. 15, 2016) (Biotech Business Week - Factiva, 05/02/2016)

Forensic Economics, Inc.                                                                                                                                                                                           p. 179 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 298 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date        Day    Volume     Price   Return   Return   Return     Return    Return t stat *                                                                Events

                                                                                                 Keryx Rises 7%; Biotechnology Index Little Changed (BLOOMBERG News - Bloomberg, 05/02/2016 02:30 PM)

  5/3/2016    Tue   2,129,705   $5.64   -5.37%   -1.12%   -1.92%     -2.42%    -2.95%   -0.68
  5/4/2016    Wed   2,198,649   $5.21   -7.62%   -0.77%   -2.93%     -3.92%    -3.70%   -0.85    Citi Analyst Report (CITI - Manual Entry, 05/04/2016)

                                                                                                 Keryx Shares Drop 8%, Double the Losses in Biotech (BLOOMBERG News - Bloomberg, 05/04/2016 02:56 PM)

  5/5/2016    Thu   1,126,905   $5.29   1.54%    -0.13%    0.37%      1.02%    0.52%    0.12
  5/6/2016    Fri     731,859   $5.37   1.51%     0.41%   -1.34%     -1.59%    3.10%    0.73     Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 05/06/2016)

                                                                                                 Minkabu Analyst Report (Minkabu - Manual Entry, 05/06/2016)

  5/7/2016    Sat
  5/8/2016    Sun                                                                                Clarivate Analytics Analyst Report (Clarivate Analytics - Manual Entry, 05/08/2016)

                                                                                                 Clarivate Analytics Analyst Report (Clarivate Analytics - Manual Entry, 05/08/2016)

                                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 05/08/2016)

  5/9/2016    Mon   1,058,946   $5.47   1.86%     0.30%    2.45%      4.10%    -2.24%   -0.52    uniQure Announces the Nomination of Jack Kaye to its Board of Directors and Proposed Corporate Governance Changes
                                                                                                 (PrimeZone Media Network - Bloomberg, 05/09/2016 04:15 PM)

                                                                                                 uniQure Announces the Nomination of Jack Kaye to its Board of Directors and Proposed Corporate Governance Changes
                                                                                                 (PrimeZone Media Network - Bloomberg, 05/09/2016 04:24 PM)

  5/10/2016   Tue   1,050,794   $5.42   -0.91%    1.26%    0.92%      1.96%    -2.88%   -0.68    KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 05/10/2016)

                                                                                                 Largest Nasdaq Short Interest Positions as of April 29 (BLOOMBERG News - Bloomberg, 05/10/2016 04:22 PM)

                                                                                                 Largest Nasdaq Short Interest vs Free Float as of April 29 (BLOOMBERG News - Bloomberg, 05/10/2016 04:22 PM)

                                                                                                 Gregory P Madison, President, Sells 1,873 KERX US 05/09/16 (BLOOMBERG News - Bloomberg, 05/10/2016 05:07 PM)

  5/11/2016   Wed    736,578    $5.25   -3.14%   -1.02%   -3.08%     -4.22%    1.08%    0.25     BTIG Analyst Report (BTIG - Manual Entry, 05/11/2016)

                                                                                                 Keryx Biopharmaceuticals chief executive officer, chief operating officer and director Greg Madison sells 10 May 2016 (People
                                                                                                 in Business - Factiva, 05/11/2016)

  5/12/2016   Thu   1,003,788   $5.19   -1.24%   -0.49%   -1.68%     -2.11%    0.88%    0.21
  5/13/2016   Fri   1,084,433   $5.36    3.38%   -0.40%    0.89%      1.59%    1.79%    0.42     Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 05/13/2016)

  5/14/2016   Sat
  5/15/2016   Sun                                                                                TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 05/15/2016)

  5/16/2016   Mon    890,686    $5.54   3.36%     1.23%    3.00%      4.90%    -1.54%   -0.36    Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 10-Q, Quarterly Report [Sections 13 Or 15(D)]
                                                                                                 (Apr. 28, 2016) (Biotech Business Week - Factiva, 05/16/2016)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                 Ownership of Securities (Apr. 27, 2016) (Biotech Business Week - Factiva, 05/16/2016)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Apr. 28, 2016) (Biotech
                                                                                                 Business Week - Factiva, 05/16/2016)



Forensic Economics, Inc.                                                                                                                                                                                            p. 180 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 299 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date        Day    Volume     Price   Return   Return   Return     Return    Return t stat *                                                               Events
  5/17/2016   Tue   1,366,595   $5.46   -1.44%   -1.21%   -0.90%     -1.02%    -0.42%   -0.10
  5/18/2016   Wed     921,147   $5.55    1.65%    0.50%    1.35%      2.38%    -0.73%   -0.17    Panion & BF Biotech Inc. Patent Issued for Ferric Organic Compounds, Uses Thereof and Methods of Making Same (USPTO
                                                                                                 9328133) (Biotech Week - Factiva, 05/18/2016)

  5/19/2016   Thu     674,538   $5.53   -0.36%   -0.56%   -1.44%     -1.71%    1.35%    0.32
  5/20/2016   Fri   1,135,716   $5.74    3.80%    1.21%    2.07%      3.56%    0.23%    0.06     Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 05/20/2016)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                 Ownership of Securities (May. 10, 2016) (Drug Week - Factiva, 05/20/2016)

  5/21/2016   Sat
  5/22/2016   Sun                                                                                TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 05/22/2016)

                                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 05/22/2016)

  5/23/2016   Mon   1,063,746   $5.81   1.22%    -0.08%    0.62%      1.29%    -0.07%   -0.02
  5/24/2016   Tue   1,480,338   $5.91   1.72%     2.00%    2.28%      4.00%    -2.28%   -0.54    Largest Nasdaq Short Interest Positions as of May 13 (BLOOMBERG News - Bloomberg, 05/24/2016 04:23 PM)

                                                                                                 Largest Nasdaq Short Interest vs Free Float as of May 13 (BLOOMBERG News - Bloomberg, 05/24/2016 04:23 PM)

  5/25/2016   Wed   1,130,894   $5.70   -3.55%    0.71%    1.15%      2.18%    -5.73%   -1.37
  5/26/2016   Thu     835,797   $5.71    0.18%    0.15%   -0.60%     -0.40%     0.58%    0.14
  5/27/2016   Fri     824,761   $5.86    2.63%    0.66%    0.96%      1.83%     0.80%    0.19    Applied Geochemistry; Findings from N. Bleyen and Co-Authors Reveals New Information on Applied Geochemistry
                                                                                                 (Assessing the oxidising effect of NaNO3 and NaNO2 from disposed Eurobitum bituminised radioactive waste on the dissolved
                                                                                                 organic matter in Boom Clay) (Chemicals & Chemistry - Factiva, 05/27/2016)

                                                                                                 Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 05/27/2016)

                                                                                                 KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 05/27/2016)

                                                                                                 KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 05/27/2016)

                                                                                                 KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 05/27/2016)

                                                                                                 KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 05/27/2016)

                                                                                                 KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 05/27/2016)

                                                                                                 KERYX BIOPHARMACEUTICALS INC 8-K (SEC - SEC Edgar, 05/27/2016)

                                                                                                 Keryx Biopharm Files 8K - Changes Exec Mgmt >KERX (Dow Jones Institutional News - Factiva, 05/27/2016 04:34 PM)

                                                                                                 Daniel P Regan, Director, Acquires 10,000 KERX US 05/26/16 (BLOOMBERG News - Bloomberg, 05/27/2016 05:17 PM)

                                                                                                 Kevin J Cameron, Director, Acquires 10,000 KERX US 05/26/16 (BLOOMBERG News - Bloomberg, 05/27/2016 05:17 PM)

                                                                                                 John P Butler, Director, Acquires 10,000 KERX US 05/26/16 (BLOOMBERG News - Bloomberg, 05/27/2016 05:17 PM)

                                                                                                 Steven C Gilman, Director, Acquires 10,000 KERX US 05/26/16 (BLOOMBERG News - Bloomberg, 05/27/2016 05:17 PM)

                                                                                                 Michael W Rogers, Director, Acquires 10,000 KERX US 05/26/16 (BLOOMBERG News - Bloomberg, 05/27/2016 05:18 PM)

  5/28/2016   Sat                                                                                KERYX BIOPHARMACEUTICALS INSIDERS AWARDED OPTIONS (People in Business - Factiva, 05/28/2016)



Forensic Economics, Inc.                                                                                                                                                                                           p. 181 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 300 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date        Day    Volume     Price   Return   Return   Return     Return    Return t stat *                                                                Events
  5/29/2016   Sun
  5/30/2016   Mon
  5/31/2016   Tue   2,042,770   $6.01   2.56%     0.30%    1.27%      2.17%    0.39%    0.09     Electrochemical Research; Studies in the Area of Electrochemical Research Reported from Zhejiang Agriculture & Forestry

  6/1/2016    Wed   1,225,741   $5.98   -0.50%    0.09%    0.52%      1.10%    -1.60%   -0.38    Greg Madison starts second year as Keryx Biopharmaceuticals CEO 31 May 2016 (People in Business - Factiva, 06/01/2016)

                                                                                                 KERYX BIOPHARMACEUTICALS INSIDERS AWARDED OPTIONS (People in Business - Factiva, 06/01/2016)

                                                                                                 16:16 EDT Baupost reports 42.5% stake in Keryx (Theflyonthewall.com - Factiva, 06/01/2016)

                                                                                                 BTIG Analyst Report (BTIG - Manual Entry, 06/01/2016)

                                                                                                 KERYX BIOPHARMACEUTICALS INC SC 13D/A (SEC - SEC Edgar, 06/01/2016)

                                                                                                 On The Fly: After Hours Movers (Theflyonthewall.com - Factiva, 06/01/2016)

                                                                                                 *KERYX HOLDER BAUPOST GROUP REPORTS STAKE 42.5% (BLOOMBERG News - Bloomberg, 06/01/2016 04:14 PM)

                                                                                                 *KERYX HOLDER BAUPOST GROUP HAD REPORTED STAKE 34.6% IN OCT. '15 (BLOOMBERG News - Bloomberg,
                                                                                                 06/01/2016 04:15 PM)

                                                                                                 *KERYX HOLDER BAUPOST GROUP STAKE INCLUDES CONV. SHRS (BLOOMBERG News - Bloomberg, 06/01/2016
                                                                                                 04:15 PM)

                                                                                                 Keryx Holder Baupost Group Reports 42.5% Stake; Shares Rise 5% (Bloomberg First Word - Bloomberg, 06/01/2016 04:47 PM)


                                                                                                 BRIEF-The Baupost Group L.L.C. reports 42.53 pct stake in Keryx Biopharmaceuticals - SEC filing (Reuters News - Factiva,
                                                                                                 06/01/2016 05:56 PM)

  6/2/2016    Thu   4,480,798   $6.69   11.87%    0.39%    1.85%      2.97%    8.90%    2.13 *   U.S. DAYBOOK: ADP Employment Change; Broadcom, Cooper Earnings (Bloomberg First Word - Bloomberg, 06/02/2016 05:29
                                                                                                 AM)

                                                                                                 U.S. HEALTH PRE-MKT: Akorn, Alexion, J&J, Medicines Co., Mylan (Bloomberg First Word - Bloomberg, 06/02/2016 07:31
                                                                                                 AM)

                                                                                                 Keryx Shares Advance 7%; Trading Volume Doubles (BLOOMBERG News - Bloomberg, 06/02/2016 09:45 AM)

  6/3/2016    Fri   2,911,329   $6.28   -6.13%   -0.58%   -1.54%     -1.90%    -4.23%   -1.00    Citi Analyst Report (CITI - Manual Entry, 06/03/2016)

                                                                                                 Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 06/03/2016)

                                                                                                 S&P Global Analyst Report (S&P Global - Manual Entry, 06/03/2016)

                                                                                                 Keryx Stock Declines 8%; Trading Volume Doubles (BLOOMBERG News - Bloomberg, 06/03/2016 11:10 AM)

  6/4/2016    Sat
  6/5/2016    Sun                                                                                Clarivate Analytics Analyst Report (Clarivate Analytics - Manual Entry, 06/05/2016)

                                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 06/05/2016)

  6/6/2016    Mon   1,120,384   $6.50   3.50%     0.53%    1.50%      2.63%    0.87%    0.21     OPKO Health Appoints Douglass Laidlaw as Vice President of Medical Affairs (India Pharma News - Factiva, 06/06/2016)

  6/7/2016    Tue    824,611    $6.33   -2.62%   -0.14%   -2.53%     -3.28%    0.66%    0.16     Wright Reports Analyst Report (Wright Reports - Manual Entry, 06/07/2016)

Forensic Economics, Inc.                                                                                                                                                                                         p. 182 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 301 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date        Day    Volume     Price   Return   Return   Return     Return    Return t stat *                                                               Events

                                                                                                 MW S&P 500 rattles the cage on major resistance -2- (MarketWatch - Factiva, 06/07/2016 12:16 PM)

  6/8/2016    Wed    855,190    $6.33    0.00%    0.28%   -0.08%      0.39%    -0.39%   -0.09
  6/9/2016    Thu    979,227    $6.05   -4.42%   -0.32%   -1.81%     -2.08%    -2.34%   -0.57    Nasdaq Short Interest as of May 31 (BLOOMBERG News - Bloomberg, 06/09/2016 04:22 PM)

                                                                                                 Largest Nasdaq Short Interest Positions as of May 31 (BLOOMBERG News - Bloomberg, 06/09/2016 04:23 PM)

                                                                                                 Largest Nasdaq Short Interest vs Free Float as of May 31 (BLOOMBERG News - Bloomberg, 06/09/2016 04:23 PM)

  6/10/2016   Fri    860,936    $5.93   -1.98%   -1.29%   -2.17%     -2.77%    0.78%    0.19     GlobalData Analyst Report (GLOBALDATA - Manual Entry, 06/10/2016)

                                                                                                 HFI News Roundup (June 6 - June 10) (Absolute Return - Factiva, 06/10/2016)

                                                                                                 Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 06/10/2016)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (May. 27, 2016) (Drug
                                                                                                 Week - Factiva, 06/10/2016)

  6/11/2016   Sat
  6/12/2016   Sun                                                                                TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 06/12/2016)

  6/13/2016   Mon   1,484,448   $5.86   -1.18%   -0.93%   -1.25%     -1.36%    0.18%    0.04
  6/14/2016   Tue     995,786   $5.88    0.34%   -0.09%   -0.54%     -0.28%    0.62%    0.15     Keryx Biopharmaceuticals to Present at JMP's Life Science Conference on June 21 (India Pharma News - Factiva, 06/14/2016)


                                                                                                 Ã¢â‚¬â€¹Intarcia to move to Fan Pier building next month (Boston Business Journal Online - Factiva, 06/14/2016)

                                                                                                 Keryx Biopharmaceuticals to Present at JMP's Life Science Conference on Tuesday, June 21 (GlobeNewswire - Factiva,
                                                                                                 06/14/2016 08:30 AM)

                                                                                                 Keryx Biopharmaceuticals to Present at JMPâ€™s Life Science Conference on Tuesday, June 21 (PrimeZone Media Network -
                                                                                                 Bloomberg, 06/14/2016 08:30 AM)

                                                                                                 Press Release: Keryx Biopharmaceuticals to Present at JMP's Life Science Conference on Tuesday, June 21 (Dow Jones
                                                                                                 Institutional News - Factiva, 06/14/2016 08:30 AM)

                                                                                                 MW U.S. markets' technical backdrop softens amid -2- (MarketWatch - Factiva, 06/14/2016 12:28 PM)

  6/15/2016   Wed    816,094    $5.80   -1.36%   -0.17%   -0.21%      0.25%    -1.61%   -0.39    Keryx Biopharmaceuticals to Present at JMPs Life Science Conference on Tuesday, June 21 (Moj News Agency - Factiva,
                                                                                                 06/15/2016)

                                                                                                 Calcium-based Phosphate Binders Linked to Higher Mortality (Renal & Urology News - Factiva, 06/15/2016)

  6/16/2016   Thu   1,226,476   $6.00   3.45%     0.21%   -0.07%      0.52%    2.93%    0.73
  6/17/2016   Fri   1,744,876   $6.05   0.83%    -0.92%   -2.04%     -2.34%    3.18%    0.79     Anions; New Anions Findings from University Hospital Described (Phosphate binders in chronic kidney disease: a systematic
                                                                                                 review of recent data) (Health & Medicine Week - Factiva, 06/17/2016)

                                                                                                 Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 06/17/2016)

                                                                                                 Patents; Patent Application Titled "New Modus of Administration of Iron, and New Formulations Adapated for the Said Goal"
                                                                                                 Published Online (USPTO 20160151384) (Marketing Weekly News - Factiva, 06/17/2016)

  6/18/2016   Sat


Forensic Economics, Inc.                                                                                                                                                                                           p. 183 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 302 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date        Day    Volume     Price   Return   Return   Return     Return    Return t stat *                                                               Events
  6/19/2016   Sun                                                                                TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 06/19/2016)

  6/20/2016   Mon   1,109,816   $6.13    1.32%    0.77%    0.84%      1.80%    -0.48%   -0.12
  6/21/2016   Tue   1,188,222   $6.05   -1.31%    0.14%   -1.57%     -1.60%     0.29%    0.07    Keryx Biopharmaceuticals Appoints Two New Board Members (India Pharma News - Factiva, 06/21/2016)

                                                                                                 Keryx Biopharmaceuticals Inc at JMP Securities Life Sciences Conference - Final (CQ FD Disclosure - Factiva, 06/21/2016)

                                                                                                 BTIG Analyst Report (BTIG - Manual Entry, 06/21/2016)

                                                                                                 KERYX BIOPHARMACEUTICALS INC 8-K (SEC - SEC Edgar, 06/21/2016)

                                                                                                 Keryx Biopharmaceuticals Appoints Two New Board Members (GlobeNewswire - Factiva, 06/21/2016 08:00 AM)

                                                                                                 Press Release: Keryx Biopharmaceuticals Appoints Two New Board Members (Dow Jones Institutional News - Factiva,
                                                                                                 06/21/2016 08:00 AM)

                                                                                                 Keryx Biopharmaceuticals Appoints Two New Board Members (PrimeZone Media Network - Bloomberg, 06/21/2016 08:00 AM)

                                                                                                 BRIEF-Keryx Biopharmaceuticals appoints two new board members (Reuters News - Factiva, 06/21/2016 08:13 AM)

                                                                                                 MW S&P 500's technical backdrop remains -2- (MarketWatch - Factiva, 06/21/2016 12:32 PM)

                                                                                                 Keryx Biopharm Files 8K - Changes Exec Mgmt >KERX (Dow Jones Institutional News - Factiva, 06/21/2016 05:19 PM)

                                                                                                 Keryx Biopharm Files 8K - Other Events >KERX (Dow Jones Institutional News - Factiva, 06/21/2016 05:19 PM)

  6/22/2016   Wed    911,224    $6.01   -0.66%   -0.21%    0.68%      1.23%    -1.89%   -0.50    Keryx Biopharmaceuticals appoints Jodie Morrison as director 22 June 2016 (People in Business - Factiva, 06/22/2016)

                                                                                                 Keryx Biopharmaceuticals appoints Michael T. Heffernan as director 22 June 2016 (People in Business - Factiva, 06/22/2016)

  6/23/2016   Thu    872,098    $6.20   3.16%     1.59%    2.21%      3.73%    -0.57%   -0.15    KERYX BIOPHARMACEUTICALS INC 3 (SEC - SEC Edgar, 06/23/2016)

                                                                                                 KERYX BIOPHARMACEUTICALS INC 3 (SEC - SEC Edgar, 06/23/2016)

                                                                                                 KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 06/23/2016)

                                                                                                 KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 06/23/2016)

                                                                                                 Momenta Pharmaceuticals Appoints Steven C. Gilman, Ph.D. to Board of Directors (GlobeNewswire - Factiva, 06/23/2016 08:00
                                                                                                 AM)

                                                                                                 Momenta Pharmaceuticals Appoints Steven C. Gilman, Ph.D. to Board of Directors (PrimeZone Media Network - Bloomberg,
                                                                                                 06/23/2016 08:00 AM)

  6/24/2016   Fri   4,034,218   $5.86   -5.48%   -4.12%   -4.97%     -7.44%    1.96%    0.53     Citi Analyst Report (CITI - Manual Entry, 06/24/2016)

                                                                                                 Clinical Research; Findings from Tokai University in the Area of Clinical Trials and Studies Described (Effect of a Ferric
                                                                                                 Citrate Formulation, a Phosphate Binder, on Oxidative Stress in Chronic Kidney Diseases-Mineral and Bone Disorder Patients
                                                                                                 Receiving ...) (Health & Medicine Week - Factiva, 06/24/2016)

                                                                                                 Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 06/24/2016)

                                                                                                 Keryxâ€™s Auryxia Retail Sales Fell 0.4%: Symphony (BLOOMBERG News - Bloomberg, 06/24/2016 08:30 AM)



Forensic Economics, Inc.                                                                                                                                                                                            p. 184 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 303 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date        Day    Volume     Price   Return   Return   Return     Return    Return t stat *                                                                Events
                                                                                                 Largest Nasdaq Short Interest Positions as of June 15 (BLOOMBERG News - Bloomberg, 06/24/2016 05:29 PM)

                                                                                                 Largest Nasdaq Short Interest vs Free Float as of June 15 (BLOOMBERG News - Bloomberg, 06/24/2016 05:29 PM)

  6/25/2016   Sat
  6/26/2016   Sun                                                                                TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 06/26/2016)

  6/27/2016   Mon   1,430,236   $5.78   -1.37%   -2.41%   -3.09%     -4.30%    2.93%    0.79     Douglas Jermasek to Join Keryx Biopharmaceuticals as Vice President, Marketing, Strategy (India Pharma News - Factiva,
                                                                                                 06/27/2016)

                                                                                                 Douglas Jermasek to Join Keryx Biopharmaceuticals as Vice President, Marketing and Strategy (GlobeNewswire - Factiva,
                                                                                                 06/27/2016 08:00 AM)

                                                                                                 Press Release: Douglas Jermasek to Join Keryx Biopharmaceuticals as Vice President, Marketing and Strategy (Dow Jones
                                                                                                 Institutional News - Factiva, 06/27/2016 08:00 AM)

                                                                                                 Douglas Jermasek to Join Keryx Biopharmaceuticals as Vice President, Marketing and Strategy (PrimeZone Media Network -
                                                                                                 Bloomberg, 06/27/2016 08:00 AM)

  6/28/2016   Tue   1,479,043   $6.22   7.61%     2.13%    3.80%      6.00%    1.61%    0.43     People on the Move (Drug Industry Daily - Factiva, 06/28/2016)

                                                                                                 MW Charting a bearish technical shift amid Brexit -2- (MarketWatch - Factiva, 06/28/2016 12:50 PM)

  6/29/2016   Wed   1,545,413   $6.76    8.68%    1.87%    2.18%      3.91%     4.77%    1.29
  6/30/2016   Thu   1,788,595   $6.62   -2.07%    1.33%    0.60%      1.89%    -3.96%   -1.07
  7/1/2016    Fri     956,902   $6.80    2.72%    0.42%    2.02%      3.40%    -0.68%   -0.18    Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 8-K, Current Report (Jun. 21, 2016) (Drug Week
                                                                                                 - Factiva, 07/01/2016)

  7/2/2016    Sat
  7/3/2016    Sun                                                                                Clarivate Analytics Analyst Report (Clarivate Analytics - Manual Entry, 07/03/2016)

                                                                                                 TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 07/03/2016)

  7/4/2016    Mon
  7/5/2016    Tue   1,004,297   $6.81   0.15%    -0.80%   -0.97%     -0.95%    1.10%    0.30     Patents; "Iron-Based Montmorillonite Medicament for Treating Hyperphosphatemia and Iron-Deficiency Anemia, and

  7/6/2016    Wed   1,049,830   $6.89   1.17%     0.75%    2.33%      3.86%    -2.68%   -0.72    KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 07/06/2016)

                                                                                                 KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 07/06/2016)

  7/7/2016    Thu    972,734    $6.90   0.15%     0.36%    0.62%      1.50%    -1.35%   -0.36    KERYX BIOPHARMACEUTICALS INSIDERS SELL (People in Business - Factiva, 07/07/2016)

                                                                                                 Minkabu Analyst Report (Minkabu - Manual Entry, 07/07/2016)

  7/8/2016    Fri   1,532,878   $7.25   5.07%     1.64%    1.20%      2.65%    2.42%    0.66     Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 07/08/2016)

                                                                                                 KERYX BIOPHARMACEUTICALS INC SC 13G/A (SEC - SEC Edgar, 07/08/2016)

                                                                                                 Maxim Group Analyst Report (Maxim Group - Manual Entry, 07/08/2016)

                                                                                                 S&P Global Analyst Report (S&P Global - Manual Entry, 07/08/2016)

  7/9/2016    Sat
  7/10/2016   Sun                                                                                TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 07/10/2016)

Forensic Economics, Inc.                                                                                                                                                                                          p. 185 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 304 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date        Day    Volume     Price   Return   Return   Return     Return    Return t stat *                                                               Events

  7/11/2016   Mon   1,340,006   $7.14   -1.52%    0.64%   -0.21%      0.58%    -2.09%   -0.57    Keryx Stock Seen Reaching $9 (Barron's Online - Factiva, 07/11/2016)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 3, Initial Statement of Beneficial Ownership of
                                                                                                 Securities (Jun. 23, 2016) (Biotech Business Week - Factiva, 07/11/2016)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                 Ownership of Securities (Jun. 23, 2016) (Biotech Business Week - Factiva, 07/11/2016)

  7/12/2016   Tue   1,072,386   $7.16   0.28%     0.69%    0.75%      1.78%    -1.50%   -0.41    Raymond James Analyst Report (Raymond James - Manual Entry, 07/12/2016)

                                                                                                 Raymond James Analyst Report (Raymond James - Manual Entry, 07/12/2016)

                                                                                                 MW Charting the S&P 500's break to 'clear skies' -2- (MarketWatch - Factiva, 07/12/2016 12:43 PM)

  7/13/2016   Wed    960,939    $7.04   -1.68%   -0.34%   -1.72%     -1.49%    -0.19%   -0.05
  7/14/2016   Thu    687,960    $7.01   -0.43%    0.57%    0.33%      1.27%    -1.70%   -0.47
  7/15/2016   Fri    998,479    $7.09    1.14%   -0.09%    1.43%      2.34%    -1.19%   -0.33    Anions; Reports from G.A. Block et al Highlight Recent Findings in Anions (Ferric Citrate in Patients With Chronic Kidney
                                                                                                 Disease) (Drug Week - Factiva, 07/15/2016)

                                                                                                 Diet and Nutrition; Findings from University of California Update Understanding of Iron Deficiency (Safety Issues in Iron
                                                                                                 Treatment in CKD) (Health & Medicine Week - Factiva, 07/15/2016)

                                                                                                 Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 07/15/2016)

  7/16/2016   Sat
  7/17/2016   Sun                                                                                TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 07/17/2016)

  7/18/2016   Mon    849,096    $7.29   2.82%     0.52%    0.34%      1.26%    1.56%    0.43     KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 07/18/2016)

  7/19/2016   Tue   1,318,199   $7.30   0.14%    -0.38%   -1.34%     -1.01%    1.15%    0.32     JP Morgan Analyst Report (JP Morgan - Manual Entry, 07/19/2016)

                                                                                                 Muscle and Movement Disorders; Study Findings on Parkinsonian Disorders Are Outlined in Reports from Alfred Hospital
                                                                                                 (Pathogenic Upregulation of Glial Lipocalin-2 in the Parkinsonian Dopaminergic System) (Life Science Weekly - Factiva,
                                                                                                 07/19/2016)

  7/20/2016   Wed   1,915,091   $7.47   2.33%     1.07%    2.56%      4.08%    -1.75%   -0.48    Keryx Biopharmaceuticals vice president - general counsel Brian R. Adams sells 18 July 2016 (People in Business - Factiva,
                                                                                                 07/20/2016)

  7/21/2016   Thu   1,523,187   $7.51   0.54%    -0.31%    1.25%      1.86%    -1.32%   -0.37    Citric Acid Export from China Is Down, Domestic Applications Must Be Expanded (China Chemical Reporter - Factiva,
                                                                                                 07/21/2016)

                                                                                                 DJ Keryx Biopharmaceuticals Inc, Inst Holders, 2Q 2016 (KERX) (Dow Jones Institutional News - Factiva, 07/21/2016 03:32 AM)


  7/22/2016   Fri    821,697    $7.42   -1.20%    0.52%    0.24%      1.16%    -2.35%   -0.66    Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 07/22/2016)

                                                                                                 Molecular Research; Data on Molecular Research Discussed by Researchers at Deakin University (Studies to Prevent
                                                                                                 Degradation of Recombinant Fc-Fusion Protein Expressed in Mammalian Cell Line and Protein Characterization) (Science
                                                                                                 Letter - Factiva, 07/22/2016)

                                                                                                 Pharmaceutical Companies; Patent Issued for Ferric Citrate Dosage Forms (USPTO 9387191) (Obesity, Fitness & Wellness
                                                                                                 Week - Factiva, 07/22/2016)



Forensic Economics, Inc.                                                                                                                                                                                             p. 186 of 191
                                         Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 305 of 312


                                                                                            Appendix A
                                                                                   Keryx Biopharmaceuticals, Inc.
                                                                                            Chronology
                                                 Market Industry   Predicted   Excess
  Date        Day    Volume     Price   Return   Return   Return     Return    Return t stat *                                                                Events
  7/23/2016   Sat
  7/24/2016   Sun                                                                                TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 07/24/2016)

  7/25/2016   Mon    509,477    $7.42   0.00%    -0.05%    0.46%      1.11%    -1.11%   -0.31    FBR Analyst Report (FBR - Manual Entry, 07/25/2016)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form SC 13G/A, Statement of Acquisition of
                                                                                                 Beneficial Ownership By Individuals (Jul. 8, 2016) (Pharma Business Week - Factiva, 07/25/2016)

  7/26/2016   Tue    762,037    $7.53   1.48%     0.24%   -0.70%      0.05%    1.43%    0.40     Largest Nasdaq Short Interest vs Free Float as of July 15 (BLOOMBERG News - Bloomberg, 07/26/2016 04:22 PM)

  7/27/2016   Wed   1,245,597   $7.46   -0.93%    0.58%    2.45%      3.58%    -4.51%   -1.30    KERYX BIOPHARMACEUTICALS INC 4 (SEC - SEC Edgar, 07/27/2016)

                                                                                                 John F Neylan, Chief Medi, Sells 1,217 KERX US 07/25/16 (BLOOMBERG News - Bloomberg, 07/27/2016 05:02 PM)

  7/28/2016   Thu   1,039,575   $7.36   -1.34%    0.31%    0.22%      0.93%    -2.27%   -0.65    Scott A. Holmes starts second year as Keryx Biopharmaceuticals CFO 27 July 2016 (People in Business - Factiva, 07/28/2016)


                                                                                                 Keryx Biopharmaceuticals chief medical officer John F. Neylan sells 27 July 2016 (People in Business - Factiva, 07/28/2016)

  7/29/2016   Fri   1,225,535   $7.36   0.00%     0.14%    0.64%      1.30%    -1.30%   -0.37    Keryx Biopharmaceuticals to Host Conference Call of Second Quarter 2016 Financial Results on Aug. 1 (India Pharma News -
                                                                                                 Factiva, 07/29/2016)

                                                                                                 BuySellSignals Analyst Report (BuySellSignals - Manual Entry, 07/29/2016)

                                                                                                 Jefferson Research Analyst Report (Jefferson Research - Manual Entry, 07/29/2016)

                                                                                                 Pharmaceutical Preparations; Keryx Biopharmaceuticals Inc. Files SEC Form 4, Statement of Changes in Beneficial
                                                                                                 Ownership of Securities (Jul. 18, 2016) (Drug Week - Factiva, 07/29/2016)

                                                                                                 Keryxâ€™s Auryxia Product Sales Retail Sales Rose 1.6%: Symphony (BLOOMBERG News - Bloomberg, 07/29/2016 07:50
                                                                                                 AM)

                                                                                                 Keryx Biopharmaceuticals to Host Conference Call of Second Quarter 2016 Financial Results on Monday, August 1, 2016
                                                                                                 (GlobeNewswire - Factiva, 07/29/2016 08:30 AM)

                                                                                                 Press Release: Keryx Biopharmaceuticals to Host Conference Call of Second Quarter 2016 Financial Results on Monday,
                                                                                                 August 1, 2016 (Dow Jones Institutional News - Factiva, 07/29/2016 08:30 AM)

                                                                                                 Keryx Biopharmaceuticals to Host Conference Call of Second Quarter 2016 Financial Results on Monday, August 1, 2016
                                                                                                 (PrimeZone Media Network - Bloomberg, 07/29/2016 08:30 AM)

                                                                                                 U.S. MARKET WRAP: Stocks Recover, Dollar Down on Fed Speculation (Bloomberg First Word - Bloomberg, 07/29/2016 03:05
                                                                                                 PM)

                                                                                                 U.S. WRAP: Dollar Down, Bonds Up on Fed Bets; Stocks Edge Higher (Bloomberg First Word - Bloomberg, 07/29/2016 04:35
                                                                                                 PM)

                                                                                                 U.S. AFTER-HOURS WRAP: Chesapeake Shale Sale, Europe Stress Test (Bloomberg First Word - Bloomberg, 07/29/2016 05:40
                                                                                                 PM)

  7/30/2016   Sat
  7/31/2016   Sun                                                                                TheStreet.com Ratings Analyst Report (TheStreet.com Ratings - Manual Entry, 07/31/2016)

                                                                                                 U.S. WEEKEND WRAP: Europe Stress Test, Oil Glut (Bloomberg First Word - Bloomberg, 07/31/2016 02:00 PM)

Forensic Economics, Inc.                                                                                                                                                                                              p. 187 of 191
                                          Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 306 of 312


                                                                                               Appendix A
                                                                                      Keryx Biopharmaceuticals, Inc.
                                                                                               Chronology
                                                  Market Industry   Predicted   Excess
  Date       Day     Volume     Price   Return    Return   Return     Return    Return t stat *                                                                 Events

  8/1/2016   Mon   13,987,089   $4.72   -35.87%    0.43%    1.65%      2.46%    -38.33% -10.97 ** Keryx Biopharmaceuticals withdraws 2016 financial guidance (Reuters Significant Developments - Factiva, 08/01/2016)

                                                                                                    07:39 EDT Keryx reports Q2 EPS (42c), consensus (28c)Reports Q2 revenue $9.29M,... (Theflyonthewall.com - Factiva,
                                                                                                    08/01/2016)

                                                                                                    07:39 EDT Keryx withdraws FY16 financial guidanceAs a result of the supply... (Theflyonthewall.com - Factiva, 08/01/2016)

                                                                                                    08:22 EDT Keryx withdraws guidance following Auryxia supply interruptionShares... (Theflyonthewall.com - Factiva,
                                                                                                    08/01/2016)

                                                                                                    21:28 EDT Keryx downgraded to Hold from Buy at StifelSTFL (Theflyonthewall.com - Factiva, 08/01/2016)

                                                                                                    Auryxia Supply May Be Limited Due to Production Issue (MPR, Monthly Prescribing Reference - Factiva, 08/01/2016)

                                                                                                    Cowen and Company Analyst Report (COWEN AND COMPANY - Manual Entry, 08/01/2016)

                                                                                                    JP Morgan Analyst Report (JP Morgan - Manual Entry, 08/01/2016)

                                                                                                    Keryx announces interruption in supply of Auryxia (Theflyonthewall.com - Factiva, 08/01/2016)

                                                                                                    KERYX BIOPHARMACEUTICALS INC 8-K (SEC - SEC Edgar, 08/01/2016)

                                                                                                    Maxim Analyst Report (Maxim - Manual Entry, 08/01/2016)

                                                                                                    Maxim Group Analyst Report (Maxim Group - Manual Entry, 08/01/2016)

                                                                                                    Minkabu Analyst Report (Minkabu - Manual Entry, 08/01/2016)

                                                                                                    Morgan Stanley Analyst Report (Morgan Stanley - Manual Entry, 08/01/2016)

                                                                                                    On The Fly: Pre-market Movers (Theflyonthewall.com - Factiva, 08/01/2016)

                                                                                                    Q2 2016 Keryx Biopharmaceuticals Inc Earnings Call - Final (CQ FD Disclosure - Factiva, 08/01/2016)

                                                                                                    Stifel Analyst Report (Stifel - Manual Entry, 08/01/2016)

                                                                                                    ValuEngine Analyst Report (ValuEngine - Manual Entry, 08/01/2016)

                                                                                                    Why Keryx Biopharmaceuticals' Stock Is Cratering Today (U-Wire - Factiva, 08/01/2016)

                                                                                                    U.S. DAYBOOK: General Growth, Williams, Vornado, First Data (Bloomberg First Word - Bloomberg, 08/01/2016 05:33 AM)

                                                                                                    Keryx Biopharmaceuticals Inc. (KERX) Halted due to pending news (Dow Jones Institutional News - Factiva, 08/01/2016 07:25
                                                                                                    AM)

                                                                                                    Keryx Biopharmaceuticals Announces Interruption in Supply of Auryxia(R) (ferric citrate) and Second Quarter 2016 Financial
                                                                                                    Results (GlobeNewswire - Factiva, 08/01/2016 07:30 AM)

                                                                                                    *Keryx Biopharm 2Q Loss/Shr 42c >KERX (Dow Jones Institutional News - Factiva, 08/01/2016 07:30 AM)

                                                                                                    *KERYX BIOPHARMACEUTICALS: INTERRUPTION IN SUPPLY OF AURYXIAÂ® (BLOOMBERG News - Bloomberg,
                                                                                                    08/01/2016 07:30 AM)



Forensic Economics, Inc.                                                                                                                                                                                                p. 188 of 191
                                       Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 307 of 312


                                                                                          Appendix A
                                                                                 Keryx Biopharmaceuticals, Inc.
                                                                                          Chronology
                                               Market Industry   Predicted   Excess
  Date      Day      Volume   Price   Return   Return   Return     Return    Return t stat *                                                            Events
                                                                                               Keryx Biopharmaceuticals Announces Interruption in Supply of AuryxiaÂ® (ferric citrate) and Second Quarter 2016 Financial
                                                                                               Resu (PrimeZone Media Network - Bloomberg, 08/01/2016 07:30 AM)

                                                                                               *KERYX BIOPHARMACEUTICALS REPORTS INTERRUPTION IN SUPPLY OF (BLOOMBERG News - Bloomberg,
                                                                                               08/01/2016 07:30 AM)

                                                                                               *KERYX BIOPHARMACEUTICALS REPORTS INTERRUPTION OF AURYXIAÂ® (BLOOMBERG News - Bloomberg,
                                                                                               08/01/2016 07:30 AM)

                                                                                               *KERYX INTERRUPTION IN SUPPLY OF AURYXIAÂ® (FERRIC CITRATE) & 2Q (BLOOMBERG News - Bloomberg,
                                                                                               08/01/2016 07:30 AM)

                                                                                               *KERYX BIOPHARMACEUTICALS WITHDRAWS '16 FINL GUIDANCE (BLOOMBERG News - Bloomberg, 08/01/2016
                                                                                               07:30 AM)

                                                                                               *KERYX REPORTS INTERRUPTION IN SUPPLY OF AURYXIAÂ® (FERRIC (BLOOMBERG News - Bloomberg,
                                                                                               08/01/2016 07:30 AM)

                                                                                               *KERYX BIOPHARMACEUTICALS 2Q LOSS/SHR 42C (BLOOMBERG News - Bloomberg, 08/01/2016 07:30 AM)

                                                                                               *KERYX WITHDRAWS '16 FINL GUIDANCE (BLOOMBERG News - Bloomberg, 08/01/2016 07:30 AM)

                                                                                               *KERYX 2Q REV. $9.3M, EST. $8.46M (BLOOMBERG News - Bloomberg, 08/01/2016 07:30 AM)

                                                                                               *KERYX REPORTS INTERRUPTION IN SUPPLY OF AURYXIAÂ® (BLOOMBERG News - Bloomberg, 08/01/2016 07:30
                                                                                               AM)

                                                                                               *KERYX WITHDRAWS '16 FINL GUIDANCE - (BLOOMBERG News - Bloomberg, 08/01/2016 07:30 AM)

                                                                                               *KERYX SAYS INTERRUPTION DOESN'T AFFECT SAFETY PROFILE (BLOOMBERG News - Bloomberg, 08/01/2016
                                                                                               07:30 AM)

                                                                                               *KERYX BIOPHARMACEUTICALS 2Q LOSS/SHR 42C, EST. LOSS 27C (BLOOMBERG News - Bloomberg, 08/01/2016
                                                                                               07:30 AM)

                                                                                               *KERYX CITES PRODUCTION-RELATED ISSUE CONVERTING API (BLOOMBERG News - Bloomberg, 08/01/2016 07:30
                                                                                               AM)

                                                                                               *KERYX WITHDRAWS 2016 FINL GUIDANCE (Bloomberg First Word - Bloomberg, 08/01/2016 07:31 AM)

                                                                                               *KERYX SEES AURYXIA AVAILABLE TO PATIENTS DURING 4Q OF '16 (BLOOMBERG News - Bloomberg, 08/01/2016
                                                                                               07:31 AM)

                                                                                               Keryx Biopharmaceuticals Reports Interruption of Auryxia (Bloomberg First Word - Bloomberg, 08/01/2016 07:32 AM)

                                                                                               *KERYX: SUPPLY OF FERRIC CITRATE MARKETED AS RIONA NOT AFFECTED (BLOOMBERG News - Bloomberg,
                                                                                               08/01/2016 07:32 AM)

                                                                                               *KERYX 2Q AURYXIA NET U.S. PRODUCT SALES $8.30M, EST. $7.36M (BLOOMBERG News - Bloomberg, 08/01/2016
                                                                                               07:33 AM)

                                                                                               Keryx Biopharm Files 8K - Other Events >KERX (Dow Jones Institutional News - Factiva, 08/01/2016 07:36 AM)




Forensic Economics, Inc.                                                                                                                                                                                     p. 189 of 191
                                       Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 308 of 312


                                                                                          Appendix A
                                                                                 Keryx Biopharmaceuticals, Inc.
                                                                                          Chronology
                                               Market Industry   Predicted   Excess
  Date      Day      Volume   Price   Return   Return   Return     Return    Return t stat *                                                               Events
                                                                                               *KERYX 2Q INCL $18.5M NON-CASH INTEREST EXPENSE RELATED TO NOTES (BLOOMBERG News - Bloomberg,
                                                                                               08/01/2016 07:37 AM)

                                                                                               *KERYX 2Q INCL $2.7M CHARGE RELATED TO DERIVATIVE LIABILITY (BLOOMBERG News - Bloomberg,
                                                                                               08/01/2016 07:37 AM)

                                                                                               MORE: Keryx Says Auryxia Supply Interrupted, Pulls Year Forecast (Bloomberg First Word - Bloomberg, 08/01/2016 07:42 AM)


                                                                                               Drug-Production Issue to Hit Keryx's Results -- Market Talk (Dow Jones Institutional News - Factiva, 08/01/2016 07:44 AM)

                                                                                               Drug-Production Issue to Hit Keryx's Results -- Market Talk (Dow Jones Institutional News - Factiva, 08/01/2016 07:44 AM)

                                                                                               MW Keryx Biopharmaceuticals says kidney disease drug won't be available until the fourth quarter; stock halted (MarketWatch
                                                                                               - Factiva, 08/01/2016 07:47 AM)

                                                                                               Keryx withdraws 2016 forecast on renal drug supply interruption (Reuters News - Factiva, 08/01/2016 07:51 AM)

                                                                                               Keryx Biopharmaceuticals Inc. (KERX) Paused (quotes only) due to news pending (Dow Jones Institutional News - Factiva,
                                                                                               08/01/2016 07:55 AM)

                                                                                               Keryx Biopharmaceuticals Inc. (KERX) Resumed Trading (Dow Jones Institutional News - Factiva, 08/01/2016 08:00 AM)

                                                                                               *KERYX BIOPHARMA FALLS 21% AFTER SUPPLY OF DRUG IS INTERRUPTED (Bloomberg First Word - Bloomberg,
                                                                                               08/01/2016 08:00 AM)

                                                                                               Keryx Biopharmaceuticals says kidney disease drug won't be available until the fou (Dow Jones Newswires Chinese (English) -
                                                                                               Factiva, 08/01/2016 08:04 AM)

                                                                                               BRIEF-Keryx Biopharmaceuticals withdraws 2016 financial guidance (Reuters News - Factiva, 08/01/2016 08:07 AM)

                                                                                               *KERYX BIOPHARMA CUT TO HOLD VS BUY AT MAXIM (Bloomberg First Word - Bloomberg, 08/01/2016 10:01 AM)

                                                                                               *Keryx Biopharmaceuticals Cut to Hold From Buy by Maxim Group >KERX (Dow Jones Institutional News - Factiva,
                                                                                               08/01/2016 10:04 AM)

                                                                                               Keryx Biopharmaceuticals Cut to Hold From Buy by Maxim Group >KERX (Dow Jones Newswires Chinese (English) - Factiva,
                                                                                               08/01/2016 10:04 AM)

                                                                                               Keryx Biopharmaceuticals Cut to 'Hold' at Maxim Group (BLOOMBERG News - Bloomberg, 08/01/2016 10:12 AM)

                                                                                               Keryx Downgraded to Hold at Maxim Group LLC (BLOOMBERG News - Bloomberg, 08/01/2016 10:14 AM)

                                                                                               Keryx Halts Supply of Its Only Drug After Manufacturing Issue (Dow Jones Institutional News - Factiva, 08/01/2016 10:19 AM)


                                                                                               Keryx Halts Supply of Its Only Drug After Manufacturing Issue; Keryx Biopharmaceuticals Inc. shares drop after company
                                                                                               flags production problem with kidney medication Auryxia (The Wall Street Journal Online - Factiva, 08/01/2016 10:19 AM)

                                                                                               Keryx Halts Supply of Its Only Drug After Manufacturing Issue (Dow Jones Institutional News - Factiva, 08/01/2016 10:30 AM)


                                                                                               UPDATE 2-Keryx withdraws 2016 forecast on renal drug supply disruption (Reuters News - Factiva, 08/01/2016 10:32 AM)



Forensic Economics, Inc.                                                                                                                                                                                          p. 190 of 191
                                       Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 309 of 312


                                                                                          Appendix A
                                                                                 Keryx Biopharmaceuticals, Inc.
                                                                                          Chronology
                                               Market Industry   Predicted   Excess
  Date      Day      Volume   Price   Return   Return   Return     Return    Return t stat *                                                              Events
                                                                                               Keryx withdraws 2016 forecast on renal drug supply disruption (Reuters News - Factiva, 08/01/2016 10:33 AM)

                                                                                               Keryx Halts Supply of Its Only Drug After Manufacturing Issue (Dow Jones Institutional News - Factiva, 08/01/2016 10:45 AM)


                                                                                               Keryx Biopharmaceuticals' CEO Greg Madison on Q2 2016 Results -- Earnings Call Transcript >KERX (Dow Jones
                                                                                               Institutional News - Factiva, 08/01/2016 12:37 PM)

                                                                                               10 Biggest Mid-Day Losers For Monday (Benzinga.com - Factiva, 08/01/2016 01:02 PM)

                                                                                               North and South American Stock Rating Changes, New Coverage (BLOOMBERG News - Bloomberg, 08/01/2016 04:00 PM)

                                                                                               Rating Changes, New Coverage on North American Stocks (BLOOMBERG News - Bloomberg, 08/01/2016 04:00 PM)

                                                                                               Glancy Prongay & Murray Commences Investigation on Behalf of Keryx Pharmaceuticals, Inc. Investors (Business Wire -
                                                                                               Factiva, 08/01/2016 06:41 PM)

                                                                                               INVESTOR NOTICE: Goldberg Law PC Announces an Investigation of Claims Against Keryx Biopharmaceuticals Inc. and
                                                                                               Advises Investors with Losses to Contact the Firm (Business Wire - Factiva, 08/01/2016 08:53 PM)




Forensic Economics, Inc.                                                                                                                                                                                         p. 191 of 191
        Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 310 of 312




                                         APPENDIX D
                                       PUT-CALL PARITY

          1.   In addition to trading the stock directly, arbitrageurs can also profit from any

perceived mispricing of the common stock by trading in call and put options on the common

stock.1

          2.   In an efficient market, the various call and put options of a stock will be priced

relative to one another (and the stock) so as to provide zero profits from arbitraging these

securities against one another. Economists refer to this no-arbitrage state as put-call parity.

          3.   Put-call parity is a theoretical relation between call option prices, put option

prices, and stock prices that should hold because a portfolio of put and call options plus risk-free

bonds can be constructed to replicate the payoff from purchasing the underlying common stock.

An American-style option (unlike European-style) can be exercised at any time during its life.

For American-style options (such as Keryx’s) on dividend paying stocks, the put-call parity

relation implies an upper and lower bound on the value of the put and call option prices such

that:




          1
         A call option gives the holder the right, but not the obligation, to purchase the
underlying security at a specific price (the “exercise price”) on, or possibly before, a specific
date (the “expiration date”). A put option gives the holder the right, but not the obligation, to sell
the underlying security at the exercise price on, or possibly before, the expiration date.


                                                 D-1
     Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 311 of 312




                                   S − D − X ≤ C − P ≤ S − Xe−rt,

where S denotes the current price of Keryx’s common stock, D denotes the present value of

future dividends, X denotes the exercise price of the option, C is the call option price, P is the put

option price, r is the risk-free interest rate, and t is the time to expiration of the options.2

        4.      I conducted an empirical test to determine whether Keryx’s common stock and

exchange-traded options on Keryx’s common stock violated put-call parity on any day during the

Class Period.

        5.      I obtained daily bid and ask data for options on Keryx’s common stock from

IVolatility.3 The IVolatility database includes daily open interest, volume, expiration date,

exercise price, and bid and ask prices for each option.4

        6.      For the risk-free interest rate, I use the U.S. Treasury constant maturity rate

closest to days to expiration.5

        7.      Because Keryx had never declared or paid cash dividends on its common stock,

the present value of dividends was zero.6




        2
          See, for example, John C. Hull, Options, Futures, and Other Derivatives, Sixth Edition,
Pearson Prentice Hall, 2006, p. 219.
        3
          Available at http://www.ivolatility.com.
        4
          Open interest is the number of outstanding option contracts at a given point in time. In
general, equity option contracts represent 100 shares of the underlying equity and option prices
are quoted on a per-underlying share basis.
        5
          Interest rate data is obtained from the Federal Reserve Board database available at
https://www.federalreserve.gov/datadownload/Download.aspx?rel=H15&series=bf17364827e38
702b42a58cf8eaa3f78&filetype=csv&label=include&layout=seriescolumn&from=01/01/1999&t
o=09/30/2018. The following cut-offs are used in assigning interest rates to time to maturity: 1-
60 days, 1 month rate; 61-136 days, 3 month rate; 137-273 days, 6 month rate; 274-547 days,
one year rate; and 548-912 days, two year rate. I converted the interest rates to continuous
compounding, 2 x ln(1+r/2), where r is the interest rate based on semiannual compounding.
        6
          Keryx Form 10-K filed with the SEC on March 1, 2017, p. 37.

                                                   D-2
     Case 1:16-cv-11745-DJC Document 114-1 Filed 04/30/19 Page 312 of 312




       8.      I also checked for observations in which the bid price was greater than the ask

price for the call option, put option, or common stock, or if both the ask price and the bid price

for the call option or the put option were zero for a given pair of options, which I would exclude

from the analysis. These restrictions excluded 10 pairs of options.

       9.      Both the upper and lower bounds were tested over pairs of options with valid bid

and ask prices on days on which bid and ask quotes for Keryx’s common stock were available.

Because these bounds are derived from the economic assumption of no arbitrage, the lower

bound was tested using the ask price for the call option, the bid price for the put option, and the

bid price of the stock; the upper bound was tested using the bid price for the call option, the ask

price for the put option, and the ask price of the stock.7

       10.     The results obtained showed 1,143 violations of put-call parity out of the 102,595

option pairs (1.11%) during the Class Period.8

       11.     I then further examined the data to determine if the violations of put-call parity

that I observed were concentrated at any point during the Class Period. I determined that 803 of

the 1,143 total violations (70%) that were measured during the approximately 39-month Class

Period, occurred in October 2014. During the remaining 38 months of the Class Period, just

0.35% of the total option pairs violate the put-call parity relationship, indicating that Keryx’s

stock exhibited strong adherence to put-call parity theory during 38 of the 39-month class period.




       7
           The lower bound is violated if Sbid > Cask – Pbid + D + X; the upper bound is violated if
Sask < Cbid – Pask + Xe-rt.
         8
           The percent violation was calculated in relation to the bid-ask midpoint of Keryx’s
common stock, specifically as the absolute value of: {min[0, Sask - (Cbid - Pask + Xe-rt)] + max[0,
Sbid - (Cask - Pbid + D + X)]} / Sbidask (rounded to the nearest 0.01%).

                                                 D-3
